Exhibit 10.1



EXECUTION VERSION





ARBOR PRIVATE LABEL DEPOSITOR, LLC,

as Depositor

MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION,

as Master Servicer

MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION,

as Special Servicer

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Certificate Administrator

and



WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee

POOLING AND SERVICING AGREEMENT

Dated as of

May 1, 2020

Arbor Multifamily Mortgage Securities Trust 2020-MF1

Multifamily Mortgage Pass-Through Certificates

Series 2020-MF1





--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page



Article I











DEFINITIONS















Section 1.01

Defined Terms

4

Section 1.02

Certain Calculations

91









Article II











CONVEYANCE OF MORTGAGE LOANS;





ORIGINAL ISSUANCE OF CERTIFICATES









Section 2.01

Conveyance of Mortgage Loans

92

Section 2.02

Acceptance by Trustee

98

Section 2.03

Representations, Warranties and Covenants of the Depositor; Mortgage Loan
Seller’s Repurchase or Substitution of Mortgage Loans for Defects in Mortgage
Files and Breaches of Representations and Warranties

102

Section 2.04

Execution of Certificates; Issuance of Lower-Tier Regular Interests

110









Article III











ADMINISTRATION AND





SERVICING OF THE TRUST FUND









Section 3.01

The Master Servicer to Act as Master Servicer; Special Servicer to Act as
Special Servicer; Administration of the Mortgage Loans, the Serviced Companion
Loans and REO Properties

111

Section 3.02

Collection of Mortgage Loan Payments

118

Section 3.03

Collection of Taxes, Assessments and Similar Items; Servicing Accounts

123

Section 3.04

The Collection Account, the Lower-Tier REMIC Distribution Account, the
Upper-Tier REMIC Distribution Account, the Companion Distribution Account, the
Interest Reserve Account and the Gain-on-Sale Reserve Account

127

Section 3.05

Permitted Withdrawals from the Collection Account, the Distribution Accounts and
the Companion Distribution Account

133

Section 3.06

Investment of Funds in the Collection Account and the REO Account

144

Section 3.07

Maintenance of Insurance Policies; Errors and Omissions and Fidelity Coverage

146

Section 3.08

Enforcement of Due-on-Sale Clauses; Assumption Agreements

151

Section 3.09

Realization Upon Defaulted Loans and Companion Loans

154





-i-

--------------------------------------------------------------------------------

Section 3.10

Trustee and Custodian to Cooperate; Release of Mortgage Files

158

Section 3.11

Servicing Compensation

159

Section 3.12

Inspections; Collection of Financial Statements

166

Section 3.13

Annual Reports on Assessment of Compliance with Servicing Criteria

171

Section 3.14

Annual Independent Public Accountants’ Attestation Report

172

Section 3.15

Access to Certain Information

173

Section 3.16

Title to REO Property; REO Account

183

Section 3.17

Management of REO Property

185

Section 3.18

Sale of Defaulted Loans and REO Properties

187

Section 3.19

Additional Obligations of Master Servicer and Special Servicer

193

Section 3.20

Modifications, Waivers, Amendments and Consents

196

Section 3.21

Transfer of Servicing Between Master Servicer and Special Servicer;
Recordkeeping; Asset Status Report

203

Section 3.22

Sub-Servicing Agreements

206

Section 3.23

Interest Reserve Account

209

Section 3.24

Intercreditor Agreements

210

Section 3.25

Rating Agency Confirmation

211

Section 3.26

Companion Paying Agent

213

Section 3.27

Companion Register

213

Section 3.28

Certain Matters Relating to the Non-Serviced Mortgage Loans

214









Article IV











Distributions TO CERTIFICATEHOLDERS









Section 4.01

Distributions

215

Section 4.02

Distribution Date Statements; CREFC® Investor Reporting Packages; Grant of Power
of Attorney

225

Section 4.03

P&I Advances

231

Section 4.04

Allocation of Realized Losses

234

Section 4.05

Appraisal Reduction Amounts; Collateral Deficiency Amounts

235

Section 4.06

[Reserved]

238

Section 4.07

Investor Q&A Forum; Investor Registry; and Rating Agency Q&A Forum and Document
Request Tool

238









Article V











THE CERTIFICATES









Section 5.01

The Certificates

241

Section 5.02

Form and Registration

241

Section 5.03

Registration of Transfer and Exchange of Certificates

245

Section 5.04

Mutilated, Destroyed, Lost or Stolen Certificates

253

Section 5.05

Persons Deemed Owners

253

Section 5.06

Access to List of Certificateholders’ Names and Addresses; Special Notices

254





-ii-

--------------------------------------------------------------------------------

Section 5.07

Maintenance of Office or Agency

254

Section 5.08

Appointment of Certificate Administrator

255

Section 5.09

[Reserved]

255

Section 5.10

Voting Procedures

255









Article VI











THE DEPOSITOR, THE MASTER SERVICER AND THE SPECIAL SERVICER









Section 6.01

Representations, Warranties and Covenants of the Master Servicer and the Special
Servicer

257

Section 6.02

Liability of the Depositor, the Master Servicer and the Special Servicer

260

Section 6.03

Merger, Consolidation or Conversion of the Depositor, the Master Servicer or the
Special Servicer

260

Section 6.04

Limitation on Liability of the Depositor, the Master Servicer, the Special
Servicer and Others

261

Section 6.05

Depositor, Master Servicer and Special Servicer Not to Resign

265

Section 6.06

Rights of the Depositor in Respect of the Master Servicer and the Special
Servicer

265

Section 6.07

The Master Servicer and the Special Servicer as Certificate Owner

266

Section 6.08

The Risk Retention Consultation Party

266









Article VII











SERVICER TERMINATION EVENTS









Section 7.01

Servicer Termination Events; Master Servicer and Special Servicer Termination

268

Section 7.02

Trustee to Act; Appointment of Successor

274

Section 7.03

Notification to Certificateholders

276

Section 7.04

Waiver of Servicer Termination Events

276

Section 7.05

Trustee as Maker of Advances

277









Article VIII











CONCERNING THE TRUSTEE AND THE CERTIFICATE ADMINISTRATOR









Section 8.01

Duties of the Trustee and the Certificate Administrator

277

Section 8.02

Certain Matters Affecting the Trustee and the Certificate Administrator

279

Section 8.03

Trustee and Certificate Administrator Not Liable for Validity or Sufficiency of
Certificates or Mortgage Loans

281

Section 8.04

Trustee or Certificate Administrator May Own Certificates

281

Section 8.05

Fees and Expenses of Trustee and Certificate Administrator; Indemnification of
Trustee and Certificate Administrator

282

Section 8.06

Eligibility Requirements for Trustee and Certificate Administrator

283

Section 8.07

Resignation and Removal of the Trustee and Certificate Administrator

284





-iii-

--------------------------------------------------------------------------------

Section 8.08

Successor Trustee or Certificate Administrator

287

Section 8.09

Merger or Consolidation of Trustee or Certificate Administrator

287

Section 8.10

Appointment of Co-Trustee or Separate Trustee

287

Section 8.11

Appointment of Custodians

289

Section 8.12

Representations and Warranties of the Trustee

289

Section 8.13

Provision of Information to Certificate Administrator, Master Servicer and
Special Servicer

290

Section 8.14

Representations and Warranties of the Certificate Administrator

290

Section 8.15

Compliance with the PATRIOT Act

291









Article IX











TERMINATION









Section 9.01

Termination upon Repurchase or Liquidation of All Mortgage Loans

292

Section 9.02

Additional Termination Requirements

295









Article X











ADDITIONAL REMIC PROVISIONS









Section 10.01

REMIC Administration

296

Section 10.02

Use of Agents

300

Section 10.03

Depositor, Master Servicer and Special Servicer to Cooperate with Certificate
Administrator

300

Section 10.04

Appointment of REMIC Administrators

300









Article XI











MISCELLANEOUS PROVISIONS









Section 11.01

Amendment

301

Section 11.02

Recordation of Agreement; Counterparts

305

Section 11.03

Limitation on Rights of Certificateholders

306

Section 11.04

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

307

Section 11.05

Notices

308

Section 11.06

Severability of Provisions

311

Section 11.07

Grant of a Security Interest

311

Section 11.08

Successors and Assigns; Third Party Beneficiaries

311

Section 11.09

Article and Section Headings

312

Section 11.10

Notices to the Rating Agencies

312





-iv-

--------------------------------------------------------------------------------

EXHIBITS







Exhibit A-1

Form of Class A-1 Certificate

Exhibit A-2

Form of Class A-4 Certificate

Exhibit A-3

Form of Class A-5 Certificate

Exhibit A-4

Form of Class A-SB Certificate

Exhibit A-5

Form of Class X-A Certificate

Exhibit A-6

Form of Class X-D Certificate

Exhibit A-7

Form of Class A-S Certificate

Exhibit A-8

Form of Class B Certificate

Exhibit A-9

Form of Class C Certificate

Exhibit A-10

Form of Class D Certificate

Exhibit A-11

Form of Class E Certificate

Exhibit A-12

Form of Class F-RR Certificate

Exhibit A-13

Form of Class R Certificate

Exhibit B

Mortgage Loan Schedule

Exhibit C

Form of Investment Representation Letter

Exhibit D-1

Form of Transferee Affidavit

Exhibit D-2

Form of Transferor Letter

Exhibit D-3

Form of Transferee Certificate for Transfers of Risk Retention Certificates

Exhibit D-4

Form of Transferor Certificate for Transfers of Risk Retention Certificates

Exhibit E

Form of Request for Release

Exhibit F-1

Form of ERISA Representation Letter regarding ERISA Restricted Certificates

Exhibit F-2

Form of ERISA Representation Letter regarding Class R Certificates

Exhibit G

Form of Distribution Date Statement

Exhibit H

Form of Omnibus Assignment

Exhibit I

Form of Transfer Certificate for Rule 144A Book-Entry Certificate to Temporary
Regulation S Book-Entry Certificate during Restricted Period

Exhibit J

Form of Transfer Certificate for Rule 144A Book-Entry Certificate to
Regulation S Book-Entry Certificate after Restricted Period

Exhibit K

Form of Transfer Certificate for Temporary Regulation S Book-Entry Certificate
to Rule 144A Book-Entry Certificate during Restricted Period

Exhibit L

Form of Transfer Certificate for Temporary Regulation S Book-Entry Certificate
to Regulation S Book-Entry Certificate after Restricted Period

Exhibit M

Form of Transfer Certificate for Non-Book Entry Certificate to Temporary
Regulation S Book-Entry Certificate

Exhibit N

Form of Transfer Certificate for Non-Book Entry Certificate to Regulation S
Book-Entry Certificate

Exhibit O

Form of Transfer Certificate for Non-Book Entry Certificate to Rule 144A
Book-Entry Certificate

Exhibit P-1A

Form of Investor Certification for Non-Borrower Party and/or the Risk Retention
Consultation Party

Exhibit P-1B

Form of Investor Certification for Borrower Party

Exhibit P-2

Form of Certification for NRSROs

Exhibit P-3

Online Market Data Provider Certification





-v-

--------------------------------------------------------------------------------

Exhibit Q

Custodian Certification/Exception Report

Exhibit R

Form of Power of Attorney – Master Servicer and Special Servicer

Exhibit S

Initial Companion Holders

Exhibit T

Form of Notice Relating to the Non-Serviced Mortgage Loans

Exhibit U

Form of Notice and Certification Regarding Defeasance of Mortgage Loan

Exhibit V

Form of Confidentiality Agreement

Exhibit W

Servicing Criteria to be Addressed in Assessment of Compliance





Exhibit X

Initial Sub-Servicers

Exhibit Y

Servicing Function Participants

Exhibit Z

Form of Report on Assessment of Compliance with Servicing Criteria

Exhibit AA

CREFC® Payment Information





Exhibit BB

Certificate Administrator Receipt of the Risk Retention Certificates

Exhibit CC

Form of Certification of the Risk Retention Consultation Party





SCHEDULES







Schedule 1

Class A-SB Planned Principal Balance Schedule

Schedule 2

Mortgage Loans With “Performance”, “Earn-Out” or “Holdback” Escrows or Reserves
Exceeding 10% of the Initial Principal Balance





-vi-

--------------------------------------------------------------------------------

This Pooling and Servicing Agreement is dated and effective as of May 1, 2020,
between Arbor Private Label Depositor, LLC, as Depositor, Midland Loan Services,
a Division of PNC Bank, National Association, as Master Servicer, Midland Loan
Services, a Division of PNC Bank, National Association, as Special Servicer,
Wells Fargo Bank, National Association, as Certificate Administrator, and Wells
Fargo Bank, National Association, as Trustee.

PRELIMINARY STATEMENT:

The Depositor intends to sell multifamily mortgage pass-through certificates
(collectively, the “Certificates”), to be issued hereunder in multiple classes
(each, a “Class”), which in the aggregate will evidence the entire beneficial
ownership interest in the Trust to be created hereunder, the primary assets of
which will be a pool of multifamily mortgage loans.  As provided herein, the
Certificate Administrator shall elect or shall cause an election to be made to
treat designated portions of the Trust for federal income tax purposes as two
separate real estate mortgage investment conduits (the “Upper-Tier REMIC” and
the “Lower-Tier REMIC”, and each a “Trust REMIC” as described herein).

The Depositor intends to sell the Certificates through the Placement Agents.

LOWER-TIER REMIC

The Lower-Tier REMIC will hold the Mortgage Loans and will issue the Class LA1,
Class LA4, Class LA5, Class LASB, Class LAS, Class LB, Class LC, Class LD,
Class LE and Class LF-RR Uncertificated Interests (the “Lower-Tier Regular
Interests”), which will evidence the “regular interests” in the Lower-Tier REMIC
created hereunder.  The Lower-Tier REMIC will also issue the uncertificated
Class LR Interest, which is the sole Class of “residual interests” in the
Lower-Tier REMIC and is represented by the Class R Certificates.

The following table sets forth the Original Lower-Tier Principal Amounts and per
annum rates of interest for the Lower-Tier Regular Interests and the Class LR
Interest:

Class Designation

    

Interest Rate

    

Original Lower-Tier
Principal Amount

Class LA1



(1)



$    18,000,000

Class LA4



(1)



$  200,000,000

Class LA5



(1)



$  252,157,000

Class LASB



(1)



$    38,850,000

Class LAS



(1)



$    44,538,000

Class LB



(1)



$    30,904,000

Class LC



(1)



$    38,176,000

Class LD



(1)



$    22,723,000

Class LE



(1)



$    18,179,000

Class LF-RR



(1)



$    63,626,745

Class LR



None(2)



None





-1-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(1)The interest rate for each Class of Lower-Tier Regular Interests on any
Distribution Date will be the Weighted Average Net Mortgage Rate for such
Distribution Date.

(2)The Class LR Interest (evidenced by the Class R Certificates) will not have a
Certificate Balance or Notional Amount, will not bear interest and will not be
entitled to distributions of Prepayment Premiums or Yield Maintenance Charges.
 Any Available Funds remaining in the Lower-Tier REMIC Distribution Account
after distributing the Lower-Tier Distribution Amount will be deemed distributed
to the Class LR Interest and shall be payable to the Holders of the Class R
Certificates.



UPPER-TIER REMIC

The Upper-Tier REMIC will hold the Lower-Tier Regular Interests and will issue
the Class A-1, Class A-4, Class A-5, Class A-SB, Class X-A, Class X-D,
Class A-S, Class B, Class C, Class D, Class E and Class F-RR Certificates, each
representing (a) in the case of the Class A-1, Class A-4, Class A-5, Class A-SB,
Class X-A, Class X-D, Class A-S, Class B, Class C, Class D and Class E
Certificates, a single class of regular interests in the Upper-Tier REMIC and
(b) in the case of the Class F-RR Certificates, two classes of regular interests
in the Upper-Tier REMIC, one of which will correspond to the principal
entitlements of such Class and interest calculated at the corresponding
Pass-Through Rate and the other which will be an interest only class
corresponding to the Additional Interest Distribution Amount.

The Upper-Tier REMIC also will issue the uncertificated Class UR Interest, which
is the sole Class of “residual interests” in the Upper-Tier REMIC for purposes
of the REMIC Provisions and is represented by the Class R Certificates.

THE CERTIFICATES

The following table (and related paragraphs) sets forth the designation, the
pass-through rate (the “Pass-Through Rate”) and the aggregate initial principal
amount (the “Original Certificate Balance”) or Notional Amount (the “Original
Notional Amount”), as applicable, for each Class of Certificates:



-2-

--------------------------------------------------------------------------------

Corresponding
Certificates(1)

    

Approx.
Initial Pass-
Through Rate

    

Original Certificate Balance
or Notional Amount

Class A-1 Certificates



1.45790%



$    18,000,000

Class A-4 Certificates



2.49530%



$  200,000,000

Class A-5 Certificates



2.75630%



$  252,157,000

Class A-SB Certificates



2.57870%



$    38,850,000

Class X-A Certificates



1.08720%(2)



$  553,545,000(3)

Class X-D Certificates



0.59071%(2)



$    40,902,000(3)

Class A-S Certificates



3.06110%



$    44,538,000

Class B Certificates



3.71900%



$    30,904,000

Class C Certificates



3.71900%



$    38,176,000

Class D Certificates



1.75000%



$    22,723,000

Class E Certificates



1.75000%



$    18,179,000

Class F-RR Certificates



3.71904%(4)



$    63,626,745

Class R Certificates



None(5)



N/A

--------------------------------------------------------------------------------

(1)In addition to interest accrued at the applicable Pass-Through Rate on the
related Certificate Balance for such Class for such Distribution Date, the Class
F-RR Certificates will be entitled to receive an Additional Interest
Distribution Amount for each Distribution Date.

(2)The Pass-Through Rate for the Class X-A Certificates will be calculated in
accordance with the definition of “Class X-A Pass-Through Rate”. The
Pass-Through Rate for the Class X-D Certificates will be calculated in
accordance with the definition of “Class X-D Pass-Through Rate”.

(3)None of the Class X-A or Class X-D Certificates will have a Certificate
Balance; rather, such Classes will accrue interest as provided herein on the
Class X-A Notional Amount and the Class X-D Notional Amount, respectively.

(4)The effective rate for the Class F-RR Certificates with respect to the
initial distribution date, including both the applicable Pass-Through Rate and
the Additional Interest Distribution Amount, is approximately 4.60509%.

(5)The Class R Certificates will not have a Certificate Balance or a Notional
Amount, and will not bear interest or be entitled to distributions of Prepayment
Premiums or Yield Maintenance Charges.  Any Available Funds remaining in the
Upper-Tier REMIC Distribution Account after all required distributions under
this Agreement have been made to each Class of Regular Certificates will be
deemed distributed to the Class UR Interest and shall be payable to the Holders
of the Class R Certificates.



As of the close of business on the Cut-off Date, the Mortgage Loans had an
aggregate principal balance, after application of all payments of principal due
on or before such date, whether or not received, equal to $727,153,746.

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:



-3-

--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.01    Defined Terms.  Whenever used in this Agreement, including in
the Preliminary Statement, the following capitalized terms, unless the context
otherwise requires, shall have the meanings specified in this Article.

“15Ga-1 Notice”:  As defined in Section 2.02(g).

“17g-5 Information Provider”:  The Certificate Administrator.

“17g-5 Information Provider’s Website”:  The 17g-5 Information Provider’s
Internet website, which shall initially be located within the Certificate
Administrator’s Website (initially “www.ctslink.com”), under the “NRSRO” tab on
the page relating to this transaction.

“30/360 Mortgage Loans”:  The Mortgage Loans indicated as such in the Mortgage
Loan Schedule.

“AB Intercreditor Agreement”:  Any Intercreditor Agreement by and among the
holder of an AB Subordinate Companion Loan and the holder of the related
Mortgage Loan, relating to the relative rights of such holders of the related AB
Whole Loan, as the same may be further amended in accordance with the terms
thereof.  For the avoidance of doubt, there is no AB Intercreditor Agreement
related to the Trust.

“AB Modified Loan”:  Any Corrected Loan (1) that became a Corrected Loan (which
includes for purposes of this definition any Non-Serviced Mortgage Loan that
became a “corrected loan” (or any term substantially similar thereto) pursuant
to the related Non-Serviced PSA) due to a modification thereto that resulted in
the creation of an A/B note structure (or similar structure) and as to which the
new junior note(s) did not previously exist or the principal amount of the new
junior note(s) was previously part of either an A note held by the Trust or the
original unmodified Mortgage Loan and (2) as to which an Appraisal Reduction
Amount is not in effect.

“AB Mortgage Loan”:  A senior “A note” that is part of an AB Whole Loan and
which is a Mortgage Loan that is part of the Trust Fund.  For the avoidance of
doubt, there is no AB Mortgage Loan in the Trust Fund.

“AB Mortgaged Property”:  The Mortgaged Property that secures the related AB
Whole Loan.  For the avoidance of doubt, there is no AB Mortgaged Property
related to the Trust.

“AB Subordinate Companion Loan”:  With respect to any AB Whole Loan, the related
companion loan evidenced by the related promissory note made by the related
Mortgagor(s) and secured by the Mortgage on the related AB Mortgaged Property,
which is not included in the Trust and which is subordinate in right of payment
to the related AB Mortgage Loan to the extent set forth in the related Mortgage
Loan documents and as provided in the



-4-

--------------------------------------------------------------------------------

related Intercreditor Agreement.  For the avoidance of doubt, there is no AB
Subordinate Companion Loan related to the Trust.

“AB Whole Loan”: A Whole Loan that consists of such Mortgage Loan, Pari Passu
Companion Loan(s) (if any) and one or more related AB Subordinate Companion
Loan(s). For the avoidance of doubt, there is no AB Whole Loan related to the
Trust.

“Accelerated Mezzanine Loan Lender”:  A mezzanine lender under a mezzanine loan
that has been accelerated or as to which foreclosure or enforcement proceedings
have been commenced against the equity collateral pledged to secure such
mezzanine loan, or a holder of a preferred equity interest under a mortgage loan
that has exercised its remedies under the operating agreement to remove and
replace the manager of the borrower.

“Acceptable Insurance Default”:  With respect to any Mortgage Loan (other than
any Non-Serviced Mortgage Loan) or Serviced Whole Loan, a default under the
related Mortgage Loan documents arising by reason of (i) any failure on the part
of the related Mortgagor to maintain with respect to the related Mortgaged
Property specific insurance coverage with respect to, or an all-risk casualty
insurance policy that does not specifically exclude, terrorist or similar acts,
and/or (ii) any failure on the part of the related Mortgagor to maintain with
respect to the related Mortgaged Property insurance coverage with respect to
damages or casualties caused by terrorist or similar acts upon terms not
materially less favorable than those in place as of the Closing Date, in each
case as to which default the Master Servicer (with respect to any Non-Specially
Serviced Loan) or the Special Servicer (with respect to any Specially Serviced
Loan) may forbear taking any enforcement action, provided that the Master
Servicer (with respect to any Non-Specially Serviced Loans) or the Special
Servicer (with respect to any Specially Serviced Loans) has determined in its
reasonable judgment based on inquiry consistent with the Servicing Standard,
that either (a) such insurance is not available at commercially reasonable rates
and that such hazards are not at the time commonly insured against for
properties similar to the related Mortgaged Property and located in or around
the region in which such related Mortgaged Property is located, or (b) such
insurance is not available at any rate.  The Special Servicer (at the expense of
the Trust Fund) shall be entitled to rely on insurance consultants in making the
determinations described above.

“Act”:  The Securities Act of 1933, as it may be amended from time to time.

“Actual/360 Loans”:  The Mortgage Loans, to the extent indicated as such in the
Mortgage Loan Schedule.

“Additional Exclusions”:  Exclusions in addition to those customarily found in
the insurance policies for mortgaged properties similar to the Mortgaged
Properties on or prior to September 11, 2001.

“Additional Interest Distribution Amount”:  For any Distribution Date and each
of the Class F-RR Certificates means an amount distributable to the holders of
such Class equal to the sum of the product of (A) 70% and (B) the amount of
interest accrued during the related Interest Accrual Period at a per annum rate
equal to the weighted average of the Excess Strip Rates for the Class D and
Class E Certificates (weighted on the basis of the Certificate Balances



-5-

--------------------------------------------------------------------------------

of such Classes, in each case outstanding immediately prior to such Distribution
Date) on the aggregate of the Certificate Balances of the Class D and Class E
Certificates (in each case outstanding immediately prior to such Distribution
Date).

“Additional Servicer”:  Each Affiliate of the Master Servicer, the Special
Servicer or the Mortgage Loan Seller that services any of the Mortgage Loans and
each Person who is not an Affiliate of the Master Servicer, other than the
Special Servicer, who services 10% or more of the Mortgage Loans.

“Administrative Cost Rate”:  As of any date of determination and with respect to
each Mortgage Loan, a per annum rate equal to the sum of the Servicing Fee Rate,
the Certificate Administrator Fee Rate (which fee rate accounts for the Trustee
Fee) and the CREFC® Intellectual Property Royalty License Fee Rate and, in the
case of each Non-Serviced Mortgage Loan, the related Non-Serviced Primary
Servicing Fee Rate.

“Advance”:  Any P&I Advance or Servicing Advance.

“Adverse REMIC Event”:  As defined in Section 10.01(f).

“Affected Party”:  As defined in Section 7.01(b).

“Affiliate”:  With respect to any specified Person, any other Person controlling
or controlled by or under common control with such specified Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

“Agreement”:  This Pooling and Servicing Agreement and all amendments hereof and
supplements hereto.

“Applicable Laws”:  As defined in Section 8.15.

“Applicable State and Local Tax Law”:  For purposes hereof, the Applicable State
and Local Tax Law shall be (a) the tax laws of the State of New York; and
(b) such other state or local tax laws whose applicability shall have been
brought to the attention of the Trustee and the Certificate Administrator by
either (i) an Opinion of Counsel delivered to it, or (ii) written notice from
the appropriate taxing authority as to the applicability of such state or local
tax laws.

“Appraisal”:  An appraisal prepared by an appraiser who is licensed or certified
to prepare appraisals in the state where the Mortgaged Property is located, as
appropriate; provided that each appraiser will be required to represent in such
appraisal or in a supplemental letter that the appraisal satisfies the
requirements of the “Uniform Standards of Professional Appraisal Practice” as
adopted by the Appraisal Standards Board of the Appraisal Foundation and has
certified that such appraiser had no interest, direct or indirect, in the
Mortgaged Property or the Mortgagor or in any loan made on the security thereof,
and its compensation is not affected by the approval or disapproval of the
Mortgage Loan.



-6-

--------------------------------------------------------------------------------

“Appraisal Reduction Amount”:  For any Distribution Date and for any Mortgage
Loan (other than a Non-Serviced Mortgage Loan), Serviced Companion Loan, or any
Serviced Whole Loan as to which any Appraisal Reduction Event has occurred, will
be an amount, calculated by the Master Servicer, as of the first Determination
Date that is at least ten (10) Business Days following the date on which the
Master Servicer receives from the Special Servicer the related Appraisal or the
valuation described below, equal to the excess of (a) the Stated Principal
Balance of that Mortgage Loan or the Stated Principal Balance of the applicable
Serviced Whole Loan over (b) the excess of (i) the sum of (A) 90% of the
Appraised Value of the related Mortgaged Property as determined (1) by one or
more Appraisals obtained by the Special Servicer with respect to any Mortgage
Loan or Serviced Whole Loan, as the case may be, with an outstanding principal
balance equal to or in excess of $2,000,000 (the costs of which shall be paid by
the Master Servicer as an Advance) or (2) by an internal valuation performed by
the Special Servicer with respect to any Mortgage Loan or Serviced Whole Loan,
as the case may be, with an outstanding principal balance less than $2,000,000,
minus, with respect to any Appraisals, such downward adjustments as the Special
Servicer may make (without implying any obligation to do so) based upon its
review of the Appraisal and any other information it deems relevant, (B) all
escrows, letters of credit and reserves in respect of such Mortgage Loan or
Serviced Whole Loan, as applicable, as of the date of calculation and (C) all
Insurance and Condemnation Proceeds that constitute collateral for the related
Mortgage Loan or Serviced Whole Loan over (ii) the sum of, as of the Due Date
occurring in the month of the date of determination, (A) to the extent not
previously advanced by the Master Servicer or the Trustee, all unpaid interest
due on such Mortgage Loan or Serviced Whole Loan, as the case may be, at a per
annum rate equal to its Mortgage Rate (and, with respect to any AB Whole Loan,
any accrued and unpaid interest on the related AB Subordinate Companion Loan, as
applicable), (B) all P&I Advances on the related Mortgage Loan and all Servicing
Advances on the related Mortgage Loan or Serviced Whole Loan, as applicable, not
reimbursed from proceeds of such Mortgage Loan or Serviced Whole Loan, as
applicable, and interest thereon at the Reimbursement Rate in respect of such
Mortgage Loan or Serviced Whole Loan, as applicable, and (C) all currently due
and unpaid real estate taxes, assessments, insurance premiums, ground rents,
unpaid Special Servicing Fees and all other amounts due and unpaid (including
any capitalized interest whether or not then due and payable) with respect to
such Mortgage Loan or Serviced Whole Loan, as the case may be (which taxes,
premiums, ground rents and other amounts have not been the subject of an Advance
by the Master Servicer, the Special Servicer or the Trustee, as applicable);
provided, however, without limiting the Special Servicer’s obligation to order
and obtain such Appraisal or perform such valuation, if the Special Servicer has
not obtained an Appraisal or performed such valuation, as applicable, referred
to above within sixty (60) days of the Appraisal Reduction Event, the Appraisal
Reduction Amount shall be deemed to be an amount equal to 25% of the current
Stated Principal Balance of the related Mortgage Loan or Serviced Whole Loan, as
applicable, until such time as such appraisal or valuation referred to above is
received by the Special Servicer and the Appraisal Reduction Amount is
calculated by the Master Servicer as of the first Determination Date that is at
least ten (10) Business Days following the date the Master Servicer receives
from the Special Servicer such Appraisal or valuation and receipt of information
in the Special Servicer’s possession requested by the Master Servicer from the
Special Servicer reasonably necessary to calculate the Appraisal Reduction
Amount.  Within sixty (60) days after the Appraisal Reduction Event, the Special
Servicer shall order and use reasonable efforts to receive an Appraisal (the
cost of which shall be paid by the



-7-

--------------------------------------------------------------------------------

Master Servicer as a Servicing Advance); provided, further, however, that in no
event shall the Special Servicer be required to order any such Appraisal prior
to the conclusion of such sixty (60) day period, as applicable, and in each
case, the related Appraisal shall be promptly delivered in electronic format by
the Special Servicer to the Master Servicer, the Certificate Administrator and
the Trustee. In addition, the Special Servicer shall provide (via electronic
delivery) the Master Servicer with any information in its possession that is
reasonably required to determine, redetermine, calculate or recalculate any
Appraisal Reduction Amount or Collateral Deficiency Amount pursuant to their
definitions using reasonable efforts to deliver such information within five (5)
Business Days of the Master Servicer’s reasonable request. The Special Servicer
will not calculate Appraisal Reduction Amounts.

Notwithstanding anything herein to the contrary, the aggregate Appraisal
Reduction Amount related to a Mortgage Loan or the related REO Property will be
reduced to zero as of the date on which such Mortgage Loan is paid in full,
liquidated, repurchased or otherwise removed from the Trust or as otherwise set
forth in Section 4.05(d).

Any Appraisal Reduction Amount in respect of a Non-Serviced Whole Loan shall be
calculated by the applicable party under and in accordance with and pursuant to
the terms of the applicable Non-Serviced PSA.

“Appraisal Reduction Event”:  With respect to any Mortgage Loan (other than a
Non Serviced Mortgage Loan), Serviced Companion Loan and Serviced Whole Loan,
the earliest of (i) one hundred twenty (120) days after an uncured delinquency
(without regard to the application of any Grace Period), other than any uncured
delinquency in respect of a Balloon Payment and other than any uncured
delinquency that is subject to a COVID-19 Forbearance Agreement (for so long as
the borrower is complying with the terms of such COVID-19 Forbearance
Agreement), occurs in respect of such Mortgage Loan or related Companion Loan,
as applicable, (ii) the date on which a reduction in the amount of Periodic
Payments on such Mortgage Loan or Companion Loan, as applicable, or a change in
any other material economic term of such Mortgage Loan or Companion Loan, as
applicable, (other than an extension of the Maturity Date), becomes effective as
a result of a modification of such Mortgage Loan or Companion Loan, as
applicable, by the Special Servicer, (iii) thirty (30) days after the date on
which a receiver has been appointed for the Mortgaged Property, (iv) thirty (30)
days after the date on which a Mortgagor or the tenant at a single tenant
property declares bankruptcy (and not otherwise dismissed within such time),
(v) sixty (60) days after the date on which an involuntary petition of
bankruptcy is filed with respect to a Mortgagor if not dismissed within such
time, (vi) a payment default has occurred with respect to the related Balloon
Payment; provided, however, if (A) the related Mortgagor is diligently seeking a
refinancing commitment (and delivers a statement to that effect to the Master
Servicer within thirty (30) days after the payment default, who will be required
to promptly deliver a copy to the Special Servicer), (B) the related Mortgagor
continues to make its Assumed Scheduled Payment, (C) no other Appraisal
Reduction Event has occurred with respect to that Mortgage Loan or Serviced
Whole Loan, and (D) an Appraisal Reduction Event will not occur until sixty (60)
days beyond the related Maturity Date, unless extended by the Special Servicer
in accordance with the Mortgage Loan documents or this Agreement;
and provided, further, if the related Mortgagor has delivered to the Master
Servicer, who will be required to promptly deliver a copy to the Special
Servicer, on or before the sixtieth (60th) day after the related Maturity Date,
a refinancing commitment



-8-

--------------------------------------------------------------------------------

reasonably acceptable to the Special Servicer, and the Mortgagor continues to
make its Assumed Scheduled Payments (and no other Appraisal Reduction Event has
occurred with respect to that Mortgage Loan or Serviced Whole Loan), an
Appraisal Reduction Event will not occur until the earlier of (1) one hundred
twenty (120) days beyond the related Maturity Date (or extended Maturity Date)
and (2) the termination of the refinancing commitment, and (vii) immediately
after such Mortgage Loan or related Companion Loan, as applicable, becomes an
REO Loan; provided that the thirty (30) day period referenced in clauses (iii)
and (iv) shall not apply if the related Mortgage Loan is a Specially Serviced
Loan; provided, further, however, that an Appraisal Reduction Event shall not
occur at any time when the aggregate Certificate Balances of all Classes of
Subordinate Certificates have been reduced to zero.  The Special Servicer shall
notify the Master Servicer, or the Master Servicer shall notify the Special
Servicer, as applicable, promptly upon such Person having notice or knowledge of
the occurrence of any of the foregoing events.  The obligation to obtain an
Appraisal following the occurrence of an Appraisal Reduction Event shall be
subject to the provisions of Section 4.05 hereof.

“Appraised Value”:  With respect to any Mortgaged Property (other than a
Non-Serviced Mortgaged Property), the appraised value thereof as determined by
the most recent Appraisal of the Mortgaged Property securing the related
Mortgage Loan, Serviced Whole Loan or AB Whole Loan, as applicable, and with
respect to a Non-Serviced Mortgaged Property, the appraised value allocable
thereto, as determined pursuant to the applicable Non-Serviced PSA.

“Arbor Private Label”: Arbor Private Label, LLC, a Delaware limited liability
company.

“Arbor Sub-Servicer” means Arbor Multifamily Lending, LLC, a Delaware limited
liability company.

“Arbor Sub-Servicing Agreement” means the Sub-Servicing Agreement, dated as of
the date hereof, between the Master Servicer and the Arbor Sub-Servicer, as such
agreement may be amended from time to time.

“Asset Status Report”:  As defined in Section 3.21(d).

“Assignment” and “Assignments”:  Each as defined in Section 2.01(c).

“Assignment of Leases”:  With respect to any Mortgaged Property, any assignment
of leases, rents and profits or similar instrument executed by the Mortgagor,
assigning to the mortgagee all of the income, rents and profits derived from the
ownership, operation, leasing or disposition of all or a portion of such
Mortgaged Property, in the form which was duly executed, acknowledged and
delivered, as amended, modified, renewed or extended through the date hereof and
from time to time hereafter.

“Assignment of Mortgage”:  An assignment of Mortgage without recourse, notice of
transfer or equivalent instrument, in recordable form, which is sufficient under
the laws of the jurisdiction in which the related Mortgaged Property is located
to reflect of record the sale of the Mortgage, which assignment, notice of
transfer or equivalent instrument may be in the form of one or more blanket
assignments covering Mortgages encumbering Mortgaged Properties located in the
same jurisdiction, if permitted by law and acceptable for recording.



-9-

--------------------------------------------------------------------------------

“Assumed Scheduled Payment”:  For any Collection Period and with respect to any
Mortgage Loan (including any Non-Serviced Mortgage Loan), that is delinquent in
respect of its Balloon Payment or any REO Loan (excluding, for purposes of
determining or making P&I Advances, the portion allocable to any related
Companion Loan), an amount equal to the sum of (a) the principal portion of the
Periodic Payment that would have been due on such Mortgage Loan or REO Loan on
the related Due Date based on the constant payment required by the related
Mortgage Note or the original amortization schedule of such Mortgage Loan (as
calculated with interest at the related Mortgage Rate), if applicable, assuming
such Balloon Payment has not become due, after giving effect to any reduction in
the principal balance thereof occurring in connection with a modification of
such Mortgage Loan, in connection with a default or bankruptcy (or similar
proceeding), and (b) interest on the Stated Principal Balance of such Mortgage
Loan or REO Loan (excluding, for purposes of determining P&I Advances, the
portion allocable to any related Companion Loan) at the applicable Mortgage Rate
(net of interest at the Servicing Fee Rate and net of any applicable interest at
the Non-Serviced Primary Servicing Fee Rate).

“Authenticating Agent”:  The Certificate Administrator or any agent of the
Certificate Administrator appointed to act as Authenticating Agent pursuant to
Section 5.02(a).

“Available Funds”:  With respect to any Distribution Date, an amount equal to
the sum of (without duplication):

(a)        the aggregate amount of all cash received on the Mortgage Loans (in
the case of a Non-Serviced Mortgage Loan, only to the extent received by the
Trust pursuant to the related Non-Serviced PSA and/or the related Non-Serviced
Intercreditor Agreement) (including the portion of Loss of Value Payments
deposited into the Collection Account pursuant to Section 3.05(g) of this
Agreement) and any REO Property (including Compensating Interest Payments with
respect to the Mortgage Loans required to be deposited by the Master Servicer
pursuant to Section 3.19(a)) on deposit in the Collection Account (in each case,
exclusive of any amount on deposit in or credited to any portion of the
Collection Account that is held for the benefit of the Companion Holders), as of
the close of business on the related Master Servicer Remittance Date, exclusive
of (without duplication):

(i)    all Periodic Payments paid by the Mortgagors of a Mortgage Loan that are
due on a Due Date following the end of the related Collection Period, excluding
interest relating to payments prior to, but due after, the Cut-off Date;

(ii)   all unscheduled Principal Prepayments (together with any related payments
of interest allocable to the period following the related Due Date for the
related Mortgage Loan), Liquidation Proceeds, Insurance and Condemnation
Proceeds and other unscheduled recoveries, in each case, received subsequent to
the related Determination Date (or, with respect to voluntary Principal
Prepayments for each Mortgage Loan with a Due Date occurring after the related
Determination Date, subsequent to the related Due Date) allocable to the
Mortgage Loans;



-10-

--------------------------------------------------------------------------------

(iii)        (A) all amounts payable or reimbursable to any Person from the
Collection Account pursuant to clauses (ii) through (xviii), inclusive, and
(xxi) of Section 3.05(a); (B) all amounts payable or reimbursable to any Person
from the Lower-Tier REMIC Distribution Account pursuant to clauses (ii) through
(vii), inclusive, of Section 3.05(b); and (C) any Net Investment Earnings
contained therein;

(iv)        with respect to the Actual/360 Loans and any Distribution Date
relating to each Interest Accrual Period occurring in (1) each February or
(2) any January in a year that is not a leap year (in each case, unless the
related Distribution Date is the final Distribution Date), an amount equal to
one (1) day of interest on the Stated Principal Balance of such Mortgage Loan as
of the Due Date in the month preceding the month in which such Distribution Date
occurs at the related Mortgage Rate to the extent such amounts are Withheld
Amounts;

(v)         [Reserved];

(vi)        all Prepayment Premiums and Yield Maintenance Charges allocable to
the Mortgage Loans;

(vii)       all amounts deposited in the Collection Account in error; and

(viii)      any Penalty Charges allocable to the Mortgage Loans;

(b)        if and to the extent not already included in clause (a) hereof, the
aggregate amount transferred from the REO Account allocable to the Mortgage
Loans to the Collection Account for such Distribution Date pursuant to
Section 3.16(c);

(c)        the aggregate amount of any P&I Advances made by the Master Servicer
or the Trustee, as applicable, with respect to the Mortgage Loans and the
Distribution Date (net of any related Certificate Administrator Fee actually
payable with respect to the Mortgage Loans for which such P&I Advances are made)
pursuant to Section 4.03 or Section 7.05;

(d)        with respect to each Actual/360 Loan and any Distribution Date
occurring in each March (or February, if the related Distribution Date is the
final Distribution Date), the Withheld Amounts remitted to the Lower-Tier REMIC
Distribution Account pursuant to Section 3.23(b); and

(e)        the Gain-on-Sale Remittance Amount for such Distribution Date.

Notwithstanding the investment of funds held in the Collection Account pursuant
to Section 3.06, for purposes of calculating the Available Funds, the amounts so
invested shall be deemed to remain on deposit in such account.

“Balloon Mortgage Loan”:  Any Mortgage Loan or Companion Loan that by its
original terms or by virtue of any modification entered into as of the Closing
Date provides for



-11-

--------------------------------------------------------------------------------

an amortization schedule for such Mortgage Loan or Companion Loan extending
beyond its Maturity Date.

“Balloon Payment”:  With respect to any Balloon Mortgage Loan, as of any date of
determination, the Periodic Payment payable on the Maturity Date of such Balloon
Mortgage Loan.

“Bankruptcy Code”:  The federal Bankruptcy Code, as amended from time to time
(Title 11 of the United States Code).

“Base Interest Fraction”:  As defined in Section 4.01(e).

“Book-Entry Certificate”:  Any Certificate registered in the name of the
Depository or its nominee.

“Borrower Party”: A borrower, a Mortgagor, a manager of a Mortgaged Property, an
Accelerated Mezzanine Loan Lender, or any Borrower Party Affiliate.

“Borrower Party Affiliate”: With respect to a borrower, a Mortgagor, a manager
of a Mortgaged Property or an Accelerated Mezzanine Loan Lender, (a) any other
Person controlling or controlled by or under common control with such borrower,
Mortgagor, manager or Accelerated Mezzanine Loan Lender, as applicable, or (b)
any other Person owning, directly or indirectly, 25% or more of the beneficial
interests in such borrower, Mortgagor, manager or Accelerated Mezzanine Loan
Lender, as applicable.  For purposes of this definition, “control” when used
with respect to any specified Person means the power to direct the management
and policies of such Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Breach”:  With respect to any Mortgage Loan, a breach of any representation or
warranty with respect to such Mortgage Loan set forth in Section 6(c) of the
Mortgage Loan Purchase Agreement.

“Business Day”:  Any day other than a Saturday, a Sunday or a day on which
banking institutions in North Carolina, California, Minnesota, New York, Kansas,
Pennsylvania or any of the jurisdictions in which the respective primary
servicing offices of either the Master Servicer or the Special Servicer or the
Corporate Trust Offices of either the Certificate Administrator or the Trustee
are located, or the New York Stock Exchange or the Federal Reserve System of the
United States of America, are authorized or obligated by law or executive order
to remain closed.

“CERCLA”:  The Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended.

“Certificate”:  Any one of the Depositor’s Multifamily Mortgage Pass-Through
Certificates, Series 2020-MF1, as executed and delivered by the Certificate
Registrar and authenticated and delivered hereunder by the Authenticating Agent.



-12-

--------------------------------------------------------------------------------

“Certificate Administrator”:  Wells Fargo Bank, National Association, in its
capacity as certificate administrator, or if any successor certificate
administrator is appointed thereto pursuant to Section 5.08 or any successor
certificate administrator appointed hereunder.  Wells Fargo Bank, National
Association will perform its duties as certificate administrator hereunder
through its Corporate Trust Services division (including, as applicable, any
agents or affiliates utilized thereby).

“Certificate Administrator Fee”:  The fee to be paid to the Certificate
Administrator as compensation for the Certificate Administrator’s activities
under this Agreement; provided that the Certificate Administrator Fee includes
the Trustee Fee, and the Certificate Administrator shall pay the Trustee Fee to
the Trustee.

“Certificate Administrator Fee Rate”:  The Certificate Administrator Fee shall
be equal to the product of the rate equal to 0.00819% per annum and the Stated
Principal Balance of the related Mortgage Loan (calculated in the same manner as
interest is calculated on the related Mortgage Loan) or REO Loan (including any
Non-Serviced Mortgage Loan, but not the portion of an REO Loan related to any
Companion Loan) as of the preceding Distribution Date.  The Certificate
Administrator Fee includes the Trustee Fee.

“Certificate Administrator’s Website”:  The Certificate Administrator’s Internet
website, which shall initially be located at www.ctslink.com.

“Certificate Balance”:  With respect to any Class of Principal Balance
Certificates, (i) on or prior to the first Distribution Date, an amount equal to
the Original Certificate Balance of such Class as specified in the Preliminary
Statement hereto and (ii) as of any date of determination after the first
Distribution Date, the Certificate Balance of such Class of Principal Balance
Certificates on the Distribution Date immediately prior to such date of
determination (determined as adjusted pursuant to Section 1.02(iii)).

“Certificate Factor”:  With respect to any Class of Certificates (other than the
Class R Certificates), as of any date of determination, a fraction, expressed as
a decimal carried to at least eight (8) places, the numerator of which is the
then related Certificate Balance or Notional Amount, and the denominator of
which is the related Original Certificate Balance.

“Certificate Owner”:  With respect to a Book-Entry Certificate, the Person who
is the beneficial owner of such Certificate as reflected on the books of the
Depository or on the books of a Depository Participant or on the books of an
indirect participating brokerage firm for which a Depository Participant acts as
agent.

“Certificate Register” and “Certificate Registrar”:  The register maintained and
registrar appointed pursuant to Section 5.03(a).

“Certificateholder” or “Holder”:  The Person in whose name a Certificate
(including the Classes of Retained Certificates) is registered in the
Certificate Register or any beneficial owner thereof; provided, however, that
solely for the purposes of giving any consent, approval, waiver or taking any
action pursuant to this Agreement, any Certificate registered in the name of or
beneficially owned by the Master Servicer, the Special Servicer (including, for
the avoidance of doubt, any Excluded Special Servicer), the Trustee, the
Certificate



-13-

--------------------------------------------------------------------------------

Administrator, the Depositor, the Mortgage Loan Seller, a Borrower Party or any
Sub-Servicer (as applicable) or Affiliate of any of such Persons shall be deemed
not to be outstanding, and the Voting Rights to which it is entitled shall not
be taken into account in determining whether the requisite percentage of Voting
Rights necessary to effect any such consent, approval, waiver or take any such
action has been obtained; provided, however, that the foregoing restrictions
shall not apply in the case of the Master Servicer, the Special Servicer
(including, for the avoidance of doubt, any Excluded Special Servicer), the
Trustee, the Certificate Administrator, the Depositor, the Mortgage Loan Seller
or any Affiliate of any of such Persons unless such consent, approval or waiver
sought from such party would in any way increase its compensation or limit its
obligations in the named capacities hereunder or waive a Servicer Termination
Event; provided, further, that so long as there is no Servicer Termination Event
with respect to the Master Servicer or the Special Servicer, the Master Servicer
and the Special Servicer or such Affiliate of either shall be entitled to
exercise such Voting Rights with respect to any issue which could reasonably be
believed to adversely affect such party’s compensation or increase its
obligations or liabilities hereunder; and provided, further, that such
restrictions shall not apply to any Affiliate of the Depositor, the Master
Servicer, the Special Servicer, the Trustee, or the Certificate Administrator
that has provided an Investor Certification in which it has certified as to the
existence of certain policies and procedures restricting the flow of information
between it and the Depositor, the Master Servicer, the Special Servicer, the
Trustee, or the Certificate Administrator, as applicable.  The Trustee and the
Certificate Administrator shall each be entitled to request and rely upon a
certificate of the Master Servicer, the Special Servicer or the Depositor in
determining whether a Certificate is registered in the name of an Affiliate of
such Person.  All references herein to “Holders” or “Certificateholders” shall
reflect the rights of Certificate Owners as they may indirectly exercise such
rights through the Depository and the Depository Participants, except as
otherwise specified herein; provided, however, that the parties hereto shall be
required to recognize as a “Holder” or “Certificateholder” only the Person in
whose name a Certificate is registered in the Certificate Register.  The Trustee
shall be the Holder of the Lower-Tier Regular Interests for the benefit of the
Certificateholders.

“Certificateholder Quorum”:  The Holders of Certificates evidencing at least 50%
of the aggregate Voting Rights (taking into account the application of Realized
Losses and the application of any Appraisal Reduction Amounts to notionally
reduce the Certificate Balance of the Certificates) of all Principal Balance
Certificates on an aggregate basis.

“Class”:  With respect to any Certificates or Lower-Tier Regular Interests, all
of the Certificates bearing the same alphabetical (and, if applicable,
numerical) Class designation, each designated Lower-Tier Regular Interest.

“Class A Certificate”:  Any Class A-1, Class A-4, Class A-5, Class A-SB and
Class A-S Certificate.

“Class A-1 Certificate”:  A Certificate designated as “Class A-1” on the face
thereof, in the form of Exhibit A-1 hereto, and evidencing a “regular interest”
in the Upper-Tier REMIC for purposes of the REMIC Provisions.

“Class A-1 Pass-Through Rate”:  With respect to any Distribution Date, 1.45790%.



-14-

--------------------------------------------------------------------------------

“Class A-4 Certificate”:  A Certificate designated as “Class A-4” on the face
thereof, in the form of Exhibit A-2 hereto, and evidencing a “regular interest”
in the Upper-Tier REMIC for purposes of the REMIC Provisions.

“Class A-4 Pass-Through Rate”:  With respect to any Distribution Date, 2.49530%.

“Class A-5 Certificate”:  A Certificate designated as “Class A-5” on the face
thereof, in the form of Exhibit A-3 hereto, and evidencing a “regular interest”
in the Upper-Tier REMIC for purposes of the REMIC Provisions.

“Class A-5 Pass-Through Rate”:  With respect to any Distribution Date, 2.75630%.

“Class A-S Certificate”:  A Certificate designated as “Class A-S” on the face
thereof, in the form of Exhibit A-7 hereto, and evidencing a “regular interest”
in the Upper-Tier REMIC for purposes of the REMIC Provisions.

“Class A-S Pass-Through Rate”:  With respect to any Distribution Date, a per
annum rate equal to the lesser of (i) 3.06110% and (ii) the Weighted Average Net
Mortgage Rate for such Distribution Date.

“Class A-SB Certificate”:  A Certificate designated as “Class A-SB” on the face
thereof, in the form of Exhibit A-4 hereto, and evidencing a “regular interest”
in the Upper-Tier REMIC for purposes of the REMIC Provisions.

“Class A-SB Pass-Through Rate”:  With respect to any Distribution Date,
2.57870%.

“Class A-SB Planned Principal Balance”:  With respect to any Distribution Date,
the planned principal amount for such Distribution Date specified in Schedule 1
hereto relating to the Class A-SB Certificates.

“Class B Certificate”:  A Certificate designated as “Class B” on the face
thereof, in the form of Exhibit A-8 hereto, and evidencing a “regular interest”
in the Upper-Tier REMIC for purposes of the REMIC Provisions.

“Class B Pass-Through Rate”:  With respect to any Distribution Date, a per annum
rate equal to the Weighted Average Net Mortgage Rate for such Distribution Date.

“Class C Certificate”:  A Certificate designated as “Class C” on the face
thereof, in the form of Exhibit A-9 hereto, and evidencing a “regular interest”
in the Upper-Tier REMIC for purposes of the REMIC Provisions.

“Class C Pass-Through Rate”:  With respect to any Distribution Date, a per annum
rate equal to the Weighted Average Net Mortgage Rate for such Distribution Date.



-15-

--------------------------------------------------------------------------------

“Class D Certificate”:  A Certificate designated as “Class D” on the face
thereof, in the form of Exhibit A-10 hereto, and evidencing a “regular interest”
in the Upper-Tier REMIC for purposes of the REMIC Provisions.

“Class D Pass-Through Rate”:  With respect to any Distribution Date, 1.75000%.

“Class E Certificate”:  A Certificate designated as “Class E” on the face
thereof, in the form of Exhibit A-11 hereto, and evidencing a “regular interest”
in the Upper-Tier REMIC for purposes of the REMIC Provisions.

“Class E Pass-Through Rate”:  With respect to any Distribution Date, 1.75000%.

“Class F-RR Certificate”:  A Certificate designated as “Class F-RR” on the face
thereof, in the form of Exhibit A-12 hereto, and evidencing two “regular
interests” in the Upper-Tier REMIC for purposes of the REMIC Provisions.

“Class F-RR Pass-Through Rate”:  With respect to any Distribution Date, a per
annum rate equal to the Weighted Average Net Mortgage Rate.  In addition to the
Class F-RR Pass-Through Rate, the Class F-RR Certificates will be entitled to
receive the Additional Interest Distribution Amount for such Distribution Date.

“Class LA1 Uncertificated Interest”:  An uncertificated regular interest in the
Lower-Tier REMIC which is held as an asset of the Upper-Tier REMIC and having
the Original Lower-Tier Principal Amount and per annum rate of interest set
forth in the Preliminary Statement hereto.

“Class LA4 Uncertificated Interest”:  An uncertificated regular interest in the
Lower-Tier REMIC which is held as an asset of the Upper-Tier REMIC and having
the Original Lower-Tier Principal Amount and per annum rate of interest set
forth in the Preliminary Statement hereto.

“Class LA5 Uncertificated Interest”:  An uncertificated regular interest in the
Lower-Tier REMIC which is held as an asset of the Upper-Tier REMIC and having
the Original Lower-Tier Principal Amount and per annum rate of interest set
forth in the Preliminary Statement hereto.

“Class LAS Uncertificated Interest”:  An uncertificated regular interest in the
Lower-Tier REMIC which is held as an asset of the Upper-Tier REMIC and having
the Original Lower-Tier Principal Amount and per annum rate of interest set
forth in the Preliminary Statement hereto.

“Class LASB Uncertificated Interest”:  An uncertificated regular interest in the
Lower-Tier REMIC which is held as an asset of the Upper-Tier REMIC and having
the Original Lower-Tier Principal Amount and per annum rate of interest set
forth in the Preliminary Statement hereto.

“Class LB Uncertificated Interest”:  An uncertificated regular interest in the
Lower-Tier REMIC which is held as an asset of the Upper-Tier REMIC and having
the Original



-16-

--------------------------------------------------------------------------------

Lower-Tier Principal Amount and per annum rate of interest set forth in the
Preliminary Statement hereto.

“Class LC Uncertificated Interest”:  An uncertificated regular interest in the
Lower-Tier REMIC which is held as an asset of the Upper-Tier REMIC and having
the Original Lower-Tier Principal Amount and per annum rate of interest set
forth in the Preliminary Statement hereto.

“Class LD Uncertificated Interest”:  An uncertificated regular interest in the
Lower-Tier REMIC which is held as an asset of the Upper-Tier REMIC and having
the Original Lower-Tier Principal Amount and per annum rate of interest set
forth in the Preliminary Statement hereto.

“Class LE Uncertificated Interest”:  An uncertificated regular interest in the
Lower-Tier REMIC which is held as an asset of the Upper-Tier REMIC and having
the Original Lower-Tier Principal Amount and per annum rate of interest set
forth in the Preliminary Statement hereto.

“Class LF-RR Uncertificated Interest”:  An uncertificated regular interest in
the Lower-Tier REMIC which is held as an asset of the Upper-Tier REMIC and
having the Original Lower-Tier Principal Amount and per annum rate of interest
set forth in the Preliminary Statement hereto.

“Class LR Interest”:  The uncertificated residual interest in the Lower-Tier
REMIC, represented by the Class R Certificates.

“Class R Certificate”:  A Certificate designated as “Class R” on the face
thereof in the form of Exhibit A-13 hereto, and evidencing the sole class of
“residual interest” in each Trust REMIC for purposes of the REMIC Provisions.

“Class UR Interest”:  The uncertificated residual interest in the Upper-Tier
REMIC, represented by the Class R Certificates.

“Class X Certificates”:  The Class X-A and Class X-D Certificates, as the
context may require.

“Class X-A Certificate”:  A Certificate designated as “Class X-A” on the face
thereof, in the form of Exhibit A-5 hereto, and evidencing a “regular interest”
in the Upper-Tier REMIC for purposes of the REMIC Provisions.

“Class X-A Notional Amount”:  As of any date of determination, the aggregate of
the Certificate Balances of the Class A Certificates.

“Class X-A Pass-Through Rate”:  The Pass-Through Rate for Class X-A Certificates
for any Distribution Date will be a per annum rate equal to the excess, if any,
of (a) the Weighted Average Net Mortgage Rate for the related Distribution Date,
over (b) the weighted average of the Pass-Through Rates on the Class A
Certificates for such Distribution Date, weighted on the basis of their
respective Certificate Balances immediately prior to that



-17-

--------------------------------------------------------------------------------

Distribution Date.  The Pass-Through Rate applicable to the Class X-A
Certificates for the initial Distribution Date shall be the rate set forth in
the Preliminary Statement hereto.

“Class X-D Certificate”:  A Certificate designated as “Class X-D” on the face
thereof, in the form of Exhibit A-6 hereto, and evidencing a “regular interest”
in the Upper-Tier REMIC for purposes of the REMIC Provisions.

“Class X-D Notional Amount”:  As of any date of determination, the aggregate of
the Certificate Balances of the Class D and Class E Certificates.

“Class X-D Pass-Through Rate”:  The Pass-Through Rate for Class X-D Certificates
for any Distribution Date will be a per annum rate equal to 30% of the excess,
if any, of (a) the Weighted Average Net Mortgage Rate for the related
Distribution Date, over (b) the weighted average of the Pass-Through Rates on
the Class D and Class E Certificates for such Distribution Date, weighted on the
basis of their respective Certificate Balances immediately prior to that
Distribution Date.  The Pass-Through Rate applicable to the Class X-D
Certificates for the initial Distribution Date shall be the rate set forth in
the Preliminary Statement hereto.

“Clearing Agency”:  An organization registered as a “clearing agency” pursuant
to Section 17A of the Exchange Act.  The initial Clearing Agency shall be DTC.

“Clearstream”:  Clearstream Banking, société anonyme or any successor thereto.

“Closing Date”:  May 29, 2020.

“CMBS”:  Commercial mortgage-backed securities.

“Code”:  The Internal Revenue Code of 1986, as amended from time to time, and
applicable final or temporary regulations of the U.S. Department of the Treasury
issued pursuant thereto.

“Collateral Deficiency Amount”  With respect to any AB Modified Loan as of any
date of determination, the excess of (i) the Stated Principal Balance of such AB
Modified Loan (taking into account the related junior note(s) and any pari passu
notes included therein), over (ii) the sum of (in the case of a Whole Loan,
solely to the extent allocable to the subject Mortgage Loan) (x) the most recent
Appraised Value for the related Mortgaged Property or Mortgaged Properties, plus
(y) solely to the extent not reflected or taken into account in such Appraised
Value and to the extent on deposit with, or otherwise under the control of, the
lender as of the date of such determination, any capital or additional
collateral contributed by the related Mortgagor at the time the Mortgage Loan
became (and as part of the modification related to) such AB Modified Loan for
the benefit of the related Mortgaged Property or Mortgaged Properties (provided
that in the case of a Non-Serviced Mortgage Loan, the amounts set forth in this
clause (y) will be taken into account solely to the extent relevant information
is received by the Master Servicer), plus (z) any other escrows or reserves (in
addition to any amounts set forth in the immediately preceding clause (y)) held
by the lender in respect of such AB Modified Loan as of the date of such
determination.  The Special Servicer and the Certificate Administrator shall be
entitled to conclusively rely on the Master Servicer’s calculation or
determination of any Collateral Deficiency Amount.



-18-

--------------------------------------------------------------------------------

“Collection Account”:  A segregated custodial account or accounts created and
maintained by the Master Servicer pursuant to Section 3.04(a) on behalf of the
Trustee for the benefit of the Certificateholders, which shall be entitled
“Midland Loan Services, a Division of PNC Bank, National Association, as Master
Servicer, on behalf of Wells Fargo Bank, National Association, as Trustee, for
the benefit of the registered holders of Arbor Multifamily Mortgage Securities
Trust 2020-MF1, Multifamily Mortgage Pass-Through Certificates, Series 2020-MF1,
Collection Account”.  Any such account or accounts shall be an Eligible Account.
 Subject to the related Intercreditor Agreement and taking into account that
each Companion Loan is subordinate or pari passu, as applicable, to the related
Serviced Mortgage Loan to the extent set forth in the related Intercreditor
Agreement, the subaccount described in the second paragraph of Section 3.04(b)
that is part of the Collection Account shall be for the benefit of the related
Companion Holder, to the extent funds on deposit in such subaccount are
attributed to such Companion Loan and shall not be an asset of the Trust or any
Trust REMIC formed hereunder.

“Collection Period”:  With respect to any Distribution Date and any Mortgage
Loan or Companion Loan, the period commencing on the day immediately succeeding
the Due Date for such Mortgage Loan or Companion Loan occurring in the month
preceding the month in which that Distribution Date occurs or the date that
would have been the Due Date if such Mortgage Loan or Companion Loan had a Due
Date in such preceding month and ending on and including the Due Date for such
Mortgage Loan or Companion Loan occurring in the month in which that
Distribution Date occurs.  Notwithstanding the foregoing, in the event that the
last day of a Collection Period is not a Business Day, any Periodic Payments
received with respect to the Mortgage Loans or Companion Loan relating to such
Collection Period on the Business Day immediately following such day shall be
deemed to have been received during such Collection Period and not during any
other Collection Period.

“Commission”:  The Securities and Exchange Commission.

“Companion Distribution Account”:  With respect to any Serviced Companion Loan,
the separate account created and maintained by the Companion Paying Agent
pursuant to Section 3.04(b) and held on behalf of the Companion Holders, which
shall be entitled “Midland Loan Services, a Division of PNC Bank, National
Association, as Companion Paying Agent, for the benefit of the Companion Holders
of the Companion Loans, relating to the Arbor Multifamily Mortgage Securities
Trust 2020-MF1, Multifamily Mortgage Pass-Through Certificates, Series
2020-MF1”.  The Companion Distribution Account shall not be an asset of the
Trust or any Trust REMIC, but instead shall be held by the Companion Paying
Agent on behalf of the Companion Holders.  Any such account shall be an Eligible
Account.  Notwithstanding the foregoing, if the Master Servicer and the
Companion Paying Agent are the same entity, the Companion Distribution Account
may be the subaccount referenced in the second paragraph of Section 3.04(b).

“Companion Holders”:  Each of the holders of record of any Companion Loan.

“Companion Loan(s)”:  As defined in the Preliminary Statement.



-19-

--------------------------------------------------------------------------------

“Companion Paying Agent”:  With respect to the Serviced Companion Loans, if any,
the Master Servicer in its role as Companion Paying Agent appointed pursuant to
Section 3.26.

“Companion Register”:  The register maintained by the Companion Paying Agent
pursuant to Section 3.27.

“Compensating Interest Payments”:  An amount as of any Distribution Date equal
to the lesser of (i) the aggregate amount of Prepayment Interest Shortfalls
incurred in connection with voluntary principal prepayments received in respect
of the Mortgage Loans (other than Non-Serviced Mortgage Loans) and any related
Serviced Pari Passu Companion Loans (in each case other than any Specially
Serviced Loan or any Mortgage Loan, or any related Serviced Pari Passu Companion
Loan on which the Special Servicer allowed a prepayment on a date other than the
applicable Due Date) for the related Distribution Date and (ii) the aggregate of
(A) that portion of the Master Servicer’s Servicing Fees for such Distribution
Date that is, in the case of each Mortgage Loan, Serviced Pari Passu Companion
Loan and REO Loan for which Servicing Fees are being paid for such Collection
Period, calculated at a rate of 0.0025% per annum, (B) all Prepayment Interest
Excesses received by the Master Servicer during such Collection Period with
respect to the Mortgage Loans (and, so long as a Serviced Whole Loan is serviced
hereunder, the related Serviced Pari Passu Companion Loan) subject to such
prepayment and (C) to the extent earned on principal prepayments, net investment
earnings payable to the Master Servicer for such Collection Period received by
the Master Servicer during such Collection Period with respect to the Mortgage
Loan or any related Serviced Pari Passu Companion Loan, as applicable, subject
to such prepayment.  In no event will the rights of the Certificateholders to
the offset of the aggregate Prepayment Interest Shortfalls be cumulative.
 However, if a Prepayment Interest Shortfall occurs with respect to a Mortgage
Loan as a result of the Master Servicer allowing the related Mortgagor to
deviate (a “Prohibited Prepayment”) from the terms of the related Mortgage Loan
documents regarding Principal Prepayments (other than (V) any Non-Serviced
Mortgage Loan, (W) subsequent to a default under the related Mortgage Loan
documents or if the Mortgage Loan is a Specially Serviced Loan, (X) pursuant to
applicable law or a court order or otherwise in such circumstances where the
Master Servicer is required to accept such Principal Prepayment in accordance
with the Servicing Standard, (Y) at the request or with the consent of the
Special Servicer or (Z) in connection with the payment of any Insurance and
Condemnation Proceeds), then for purposes of calculating the Compensating
Interest Payment for the related Distribution Date, the Master Servicer shall
pay, without regard to clause (ii) above, the aggregate amount of Prepayment
Interest Shortfalls with respect to such Mortgage Loan, otherwise described in
clause (i) above in connection with such Prohibited Prepayments.

For the avoidance of doubt, Compensating Interest Payments with respect to each
Serviced Whole Loan shall be allocated among the related Mortgage Loan and
related Serviced Pari Passu Companion Loan(s), pro rata, in accordance with
their respective principal balances.

“Controlling Companion Loan”: For the avoidance of doubt, there is no
Controlling Companion Loan related to the Trust.

“Conveyed Property”:  As defined in Section 2.01(a).



-20-

--------------------------------------------------------------------------------

“Corporate Trust Office”:  The principal corporate trust office of the Trustee
and the Certificate Administrator at which at any particular time its corporate
trust business with respect to this Agreement shall be administered, which
office at the date of the execution of this Agreement is located (i) with
respect to Certificate transfers and surrenders, at Wells Fargo Bank, National
Association, 600 South 4th Street, 7th Floor, MAC: N9300-070, Minneapolis,
Minnesota 55479, Attention: Certificate Transfer Services (CMBS) AMMST 2020-MF1
and (ii) for all other purposes, to the Trustee, at 9062 Old Annapolis Road,
Columbia, Maryland, 21045, Attention: Corporate Trust Services (CMBS), Arbor
Multifamily Mortgage Securities Trust 2020-MF1.

“Corrected Loan”:  Any Specially Serviced Loan (A) that (a) with respect to the
circumstances described in clauses (i), (ii) and (iii) of the definition of
Servicing Transfer Event, the related Mortgagor thereunder has brought such
Mortgage Loan or Companion Loan current and thereafter made three (3)
consecutive full and timely Periodic Payments, including pursuant to any workout
of such Mortgage Loan or Serviced Companion Loan, when (b) with respect to the
circumstances described in clauses (iv), (v), (vi), (vii), (ix) and (x) of the
definition of Servicing Transfer Event, such circumstances cease to exist in the
good faith judgment of the Special Servicer, or when (c) with respect to the
circumstances described in clause (viii) of the definition of Servicing Transfer
Event, such default is cured (as determined by the Special Servicer in
accordance with the Servicing Standard) or waived by the Special Servicer, and
(B) (provided that at that time no other Servicing Transfer Event exists that
would cause such Mortgage Loan or Companion Loan to continue to be characterized
as a Specially Serviced Loan) the servicing of which the Special Servicer has
returned to the Master Servicer pursuant to Section 3.21(a).

“COVID-19 Emergency”: The national emergency concerning the novel coronavirus
disease (COVID-19) outbreak declared by the President on March 13, 2020 under
the National Emergencies Act (50 U.S.C. 1621 et seq.).

“COVID-19 Forbearance Agreement”: An agreement entered into pursuant to Section
3.20(k) as a result of the COVID-19 Emergency relating to the temporary
suspension, waiver or reduction of payment obligations or operating covenants
under the related Mortgage Loan documents or the use of funds on deposit in any
reserve account or escrow account for any purpose other than the explicit
purpose described in the related Mortgage Loan documents.

“COVID-19 Transfer Event”:  As defined in clause (xi) of the definition of
“Servicing Transfer Event”.

“CREFC®”:  The Commercial Real Estate Finance Council®, or any successor
organization reasonably acceptable to the Certificate Administrator, the Master
Servicer and the Special Servicer.

“CREFC® Advance Recovery Report”:  The monthly report substantially in the form
of, and containing the information called for in, the downloadable form of the
“Advance Recovery Report” available as of the Closing Date on the CREFC®
Website, or such other form for the presentation of such information and
containing such additional information as may from



-21-

--------------------------------------------------------------------------------

time to time be approved by the CREFC® for commercial mortgage securities
transactions generally.

“CREFC® Appraisal Reduction Amount Template”:  A report substantially in the
form of, and containing the information called for in, the downloadable form of
the “Appraisal Reduction Amount Template” available as of the Closing Date on
the CREFC® Website, or such other form for the presentation of such information
and containing such additional information as may from time to time be approved
by the CREFC® for commercial mortgage securities transactions generally.

“CREFC® Bond Level File”:  The data file in the “CREFC® Bond Level File” format
substantially in the form of and containing the information called for therein,
or such other form for the presentation of such information as may be approved
from time to time by the CREFC® for commercial mortgage securities transactions
generally.

“CREFC® Collateral Summary File”:  The data file in the “CREFC® Collateral
Summary File” format substantially in the form of and containing the information
called for therein, or such other form for the presentation of such information
as may be approved from time to time by the CREFC® for commercial mortgage
securities transactions generally.

“CREFC® Comparative Financial Status Report”:  The monthly report in
“Comparative Financial Status Report” format substantially in the form of and
containing the information called for therein for the Mortgage Loans, or such
other form for the presentation of such information as may be approved from time
to time by the CREFC® for commercial mortgage securities transactions generally.

“CREFC® Delinquent Loan Status Report”:  The monthly report in the “Delinquent
Loan Status Report” format substantially in the form of and containing the
information called for therein for the Mortgage Loans, or such other form for
the presentation of such information as may be approved from time to time by the
CREFC® for commercial mortgage securities transactions generally.

“CREFC® Financial File”:  The data file in the “CREFC® Financial File” format
substantially in the form of and containing the information called for therein
for the Mortgage Loans, or such other form for the presentation of such
information as may be approved from time to time by the CREFC® for commercial
mortgage securities transactions generally.

“CREFC® Historical Bond/Collateral Realized Loss Reconciliation Template”:  A
report substantially in the form of, and containing the information called for
in, the downloadable form of the “Historical Bond/Collateral Realized Loss
Reconciliation Template” available and effective from time to time on the CREFC®
Website.

“CREFC® Historical Liquidation Loss Template”:  A report substantially in the
form of, and containing the information called for in, the downloadable form of
the “Historical Liquidation Loss Template” available and effective from time to
time on the CREFC® Website.

“CREFC® Historical Loan Modification/Forbearance and Corrected Mortgage Loan
Report”:  The monthly report in the “Historical Loan Modification/Forbearance
and



-22-

--------------------------------------------------------------------------------

Corrected Mortgage Loan Report” format substantially in the form of and
containing the information called for therein for the Mortgage Loans, or such
other form for the presentation of such information as may be approved from time
to time by the CREFC® for commercial mortgage securities transactions generally.

“CREFC® Intellectual Property Royalty License Fee”:  With respect to each
Mortgage Loan and REO Loan (other than the portion of an REO Loan related to any
Serviced Companion Loan) and for any Distribution Date, the amount accrued
during the related Interest Accrual Period at the CREFC® Intellectual Property
Royalty License Fee Rate on the Stated Principal Balance of such Mortgage Loan
or REO Loan as of the close of business on the Distribution Date in such
Interest Accrual Period; provided that such amounts shall be computed for the
same period and on the same interest accrual basis respecting which any related
interest payment due or deemed due on the related Mortgage Loan or REO Loan is
computed and shall be prorated for partial periods.  For the avoidance of doubt,
the CREFC® Intellectual Property Royalty License Fee shall be deemed payable by
the Master Servicer from the Lower-Tier REMIC.

“CREFC® Intellectual Property Royalty License Fee Rate”:  With respect to each
Mortgage Loan and REO Loan, a rate equal to 0.00050% per annum.

“CREFC® Interest Shortfall Reconciliation Template”:  A report substantially in
the form of, and containing the information called for in, the downloadable form
of the “Interest Shortfall Reconciliation Template” available and effective from
time to time on the CREFC® Website.

“CREFC® Investor Reporting Package”:  The collection of reports specified by the
CREFC® from time to time as the “CREFC® Investor Reporting Package.”  As of the
Closing Date, the CREFC® Investor Reporting Package contains seven electronic
files ((1) CREFC® Loan Setup File, (2) CREFC® Loan Periodic Update File,
(3) CREFC® Property File, (4) CREFC® Bond Level File, (5) CREFC® Collateral
Summary File, (6) CREFC® Financial File and (7) CREFC® Special Servicer Loan
File) and nine surveillance reports ((1) CREFC® Servicer Watch List, (2) CREFC®
Delinquent Loan Status Report, (3) CREFC® REO Status Report, (4) CREFC®
Comparative Financial Status Report, (5) CREFC® Historical Loan
Modification/Forbearance and Corrected Mortgage Loan Report, (6) CREFC®
Operating Statement Analysis Report, (7) CREFC® NOI Adjustment Worksheet,
(8) CREFC® Loan Level Reserve/LOC Report and (9) with respect to Mortgage Loans
that have a Companion Loan, the CREFC® Total Loan Report).  In addition, the
CREFC® Investor Reporting Package shall include the CREFC® Advance Recovery
Report.  In addition, the CREFC® Investor Reporting Package shall include the
following nine templates:  (1) CREFC® Appraisal Reduction Amount Template, (2)
CREFC® Servicer Realized Loss Template, (3) CREFC® Reconciliation of Funds
Template, (4) CREFC® Historical Bond/Collateral Realized Loss Reconciliation
Template, (5) CREFC® Historical Liquidation Loss Template, (6) CREFC® Interest
Shortfall Reconciliation Template, (7) CREFC® Loan Modification Report, (8)
CREFC® Loan Liquidation Report and (9) CREFC® REO Liquidation Report.  The
CREFC® Investor Reporting Package shall be substantially in the form of, and
containing the information called for in, the downloadable forms of the “CREFC®
IRP” available as of the Closing Date on the CREFC® Website, or such other form
for the presentation of such information and containing such additional
information or



-23-

--------------------------------------------------------------------------------

reports as may from time to time be approved by the CREFC® for commercial
mortgage backed securities transactions generally.  For the purposes of the
production of the CREFC® Comparative Financial Status Report by the Master
Servicer or the Special Servicer of any such report that is required to state
information for any period prior to the Cut-off Date, the Master Servicer or the
Special Servicer, as the case may be, may conclusively rely (without independent
verification), absent manifest error, on information provided to it by the
Mortgage Loan Seller or by the related Mortgagor or (x) in the case of such a
report produced by the Master Servicer, by the Special Servicer (if other than
the Master Servicer or an Affiliate thereof) and (y) in the case of such a
report produced by the Special Servicer, by the Master Servicer (if other than
the Special Servicer or an Affiliate thereof).

“CREFC® License Agreement”:  The License Agreement, in the form set forth on the
website of CREFC® on the Closing Date, relating to the use of the CREFC®
trademarks and trade names.

“CREFC® Loan Level Reserve/LOC Report”:  The monthly report in the “CREFC® Loan
Level Reserve/LOC Report” format substantially in the form of and containing the
information called for therein for the Mortgage Loans, or such other form for
the presentation of such information as may be approved from time to time by the
CREFC® for commercial mortgage securities transactions generally.

“CREFC® Loan Liquidation Report”:  A report substantially in the form of, and
containing the information called for in, the downloadable form of the “Loan
Liquidation Report” available and effective from time to time on the CREFC®
Website, or such other form for the presentation of such information and
containing such additional information as may from time to time be recommended
by the CREFC® for commercial mortgage securities transactions generally.

“CREFC® Loan Modification Report”:  A report substantially in the form of, and
containing the information called for in, the downloadable form of the “Loan
Modification Report” available and effective from time to time on the CREFC®
Website, or such other form for the presentation of such information and
containing such additional information as may from time to time be recommended
by the CREFC® for commercial mortgage securities transactions generally.

“CREFC® Loan Periodic Update File”:  The data file in the “CREFC® Loan Periodic
Update File” format substantially in the form of and containing the information
called for therein for the Mortgage Loans, or such other form for the
presentation of such information as may be approved from time to time by the
CREFC® for commercial mortgage securities transactions generally.

“CREFC® Loan Setup File”:  The data file in the “CREFC® Loan Setup File” format
substantially in the form of and containing the information called for therein
for the Mortgage Loans, or such other form for the presentation of such
information as may be approved from time to time by the CREFC® for commercial
mortgage securities transactions generally.



-24-

--------------------------------------------------------------------------------

“CREFC® NOI Adjustment Worksheet”:  The worksheet in the “NOI Adjustment
Worksheet” format substantially in the form of and containing the information
called for therein for the Mortgage Loans, or such other form for the
presentation of such information as may be approved from time to time by the
CREFC® for commercial mortgage securities transactions generally.

“CREFC® Operating Statement Analysis Report”:  The report in the “Operating
Statement Analysis Report” format substantially in the form of and containing
the information called for therein for the Mortgage Loans, or such other form
for the presentation of such information as may be approved from time to time by
the CREFC® for commercial mortgage securities transactions generally.

“CREFC® Property File”:  The data file in the “CREFC® Property File” format
substantially in the form of and containing the information called for therein
for the Mortgage Loans, or such other form for the presentation of such
information as may be approved from time to time by the CREFC® for commercial
mortgage securities transactions generally.

“CREFC® Reconciliation of Funds Template”:  A report substantially in the form
of, and containing the information called for in, the downloadable form of the
“Reconciliation of Funds Template” available and effective from time to time on
the CREFC® Website, or such other form for the presentation of such information
and containing such additional information as may from time to time be
recommended by the CREFC® for commercial mortgage securities transactions
generally.

“CREFC® REO Liquidation Report”:  A report substantially in the form of, and
containing the information called for in, the downloadable form of the “REO
Liquidation Report” available and effective from time to time on the CREFC®
Website, or such other form for the presentation of such information and
containing such additional information as may from time to time be recommended
by the CREFC® for commercial mortgage securities transactions generally.

“CREFC® REO Status Report”:  The monthly report in the “REO Status Report”
format substantially in the form of and containing the information called for
therein for the Mortgage Loans, or such other form for the presentation of such
information as may be approved from time to time by the CREFC® for commercial
mortgage securities transactions generally.

“CREFC® Servicer Realized Loss Template”:  A report substantially in the form
of, and containing the information called for in, the downloadable form of the
“Servicer Realized Loss Template” available and effective from time to time on
the CREFC® Website.

“CREFC® Servicer Watch List”:  A monthly report, as of each Determination Date,
including and identifying each Non-Specially Serviced Loan satisfying the
“CREFC® Portfolio Review Guidelines” approved from time to time by the CREFC® in
the “CREFC® Servicer Watch List” format substantially in the form of and
containing the information called for therein for the Mortgage Loans, or such
other form (including other portfolio review guidelines) for the presentation of
such information as may be approved from time to time by the CREFC® for
commercial mortgage securities transactions generally.



-25-

--------------------------------------------------------------------------------

“CREFC® Special Servicer Loan File”:  The data file in the “CREFC® Special
Servicer Loan File” format substantially in the form of and containing the
information called for therein for the Mortgage Loans, or such other form for
the presentation of such information as may be approved from time to time by the
CREFC® for commercial mortgage securities transactions generally.

“CREFC® Total Loan Report”:  A monthly report substantially in the form of, and
containing the information called for in, the downloadable form of the “Total
Loan Report” available as of the Closing Date on the CREFC® Website, or in such
other form for the presentation of such information and containing such
additional information as may from time to time be adopted by the CREFC® for
commercial mortgage-backed securities transactions and is reasonably acceptable
to the Master Servicer.

“CREFC® Website”:  The CREFC® Website located at “www.crefc.org” or such other
primary website as the CREFC® may establish for dissemination of its report
forms.

“Cross-Over Date”:  The Distribution Date on which the Certificate Balances of
the Subordinate Certificates have all previously been reduced to zero as a
result of the allocation of Realized Losses to such Certificates.

“Crossed Mortgage Loan Group”:  With respect to (i) any Mortgage Loan that
consists of more than one commercial mortgage loan, the underlying group of
loans that are cross-collateralized and cross-defaulted with each other and
(ii) any two or more individual Mortgage Loans that are cross-collateralized and
cross-defaulted with each other, such cross-collateralized and cross-defaulted
Mortgage Loans. For the avoidance of doubt, there is no Crossed Mortgage Loan
Group in the Trust Fund.

“Crossed Underlying Loan”:  With respect to any Crossed Mortgage Loan Group, a
Mortgage Loan that is cross-collateralized and cross-defaulted with one or more
other Mortgage Loans within such Crossed Mortgage Loan Group. For the avoidance
of doubt, there is no Crossed Underlying Loan in the Trust Fund.

“Crossed Underlying Loan Repurchase Criteria”:  With respect to any Crossed
Mortgage Loan Group as to which one or more (but not all) of the Crossed
Underlying Loans therein are affected by a Material Defect (the Crossed
Underlying Loan(s) in such Crossed Mortgage Loan Group affected by such Material
Defect, for purposes of this definition, the “affected Crossed Underlying Loans”
and the other Crossed Underlying Loan(s) in such Crossed Mortgage Loan Group,
for purposes of this definition, the “remaining Crossed Underlying Loans”)
(i) the weighted average Debt Service Coverage Ratio for all the remaining
Crossed Underlying Loans for the four most recently reported calendar quarters
preceding the repurchase or substitution shall not be less than the greater of
(a) the weighted average Debt Service Coverage Ratio for the entire such Crossed
Mortgage Loan Group, including the affected Crossed Underlying Loan(s), for the
four most recently reported calendar quarters preceding the repurchase or
substitution, and (b) 1.25x, (ii) the weighted average LTV Ratio for all the
remaining Crossed Underlying Loans determined at the time of repurchase or
substitution based upon an Appraisal obtained by the Special Servicer at the
expense of the Mortgage Loan Seller shall not be greater than the least of
(a) the weighted average LTV Ratio for the entire such



-26-

--------------------------------------------------------------------------------

Crossed Mortgage Loan Group, including the affected Crossed Underlying Loan(s),
determined at the time of repurchase or substitution based upon an Appraisal
obtained by the Special Servicer at the expense of the Mortgage Loan Seller,
(b) the weighted average LTV Ratio for the entire such Crossed Mortgage Loan
Group, including the affected Crossed Underlying Loan(s), as of the Cut-off Date
and (c) 75%, (iii) the Mortgage Loan Seller, at its expense, shall have
furnished the Trustee and the Certificate Administrator with an Opinion of
Counsel that any modification relating to the repurchase or substitution of a
Crossed Underlying Loan shall not cause an Adverse REMIC Event to occur and
(iv) the Mortgage Loan Seller causes the affected Crossed Underlying Loan to
become not cross-collateralized and cross-defaulted with the remaining related
Crossed Underlying Loans prior to such repurchase or substitution or otherwise
forbears from exercising enforcement rights against the Primary Collateral for
any Crossed Underlying Loan(s) remaining in the Trust (while the Trust forbears
from exercising enforcement rights against the Primary Collateral for the
Mortgage Loan removed from the Trust).

“Custodial Exception Report”:  As defined in Section 2.02(b).

“Custodian”:  A Person who is at any time appointed by the Trustee pursuant to
Section 8.11 as a document custodian for the Mortgage Files, which Person shall
not be the Depositor, the Mortgage Loan Seller or an Affiliate of either of
them.  The Certificate Administrator shall be the initial Custodian. Wells Fargo
Bank, National Association will perform its duties as Custodian hereunder
through its Document Custody division (including, as applicable, any agents or
affiliates utilized thereby).

“Cut-off Date”:  With respect to each Mortgage Loan, the related Due Date of
such Mortgage Loan in May 2020, or with respect to any Mortgage Loan that has
its first Due Date in June 2020, the date that would have otherwise been the
related Due Date in May 2020.

“Cut-off Date Balance”:  With respect to any Mortgage Loan, the outstanding
principal balance of such Mortgage Loan, as of the Cut-off Date, after
application of all payments of principal due on or before such date, whether or
not received.

“DBRS Morningstar”:  DBRS, Inc., and its successors in interest.  If neither
DBRS Morningstar nor any successor remains in existence, “DBRS Morningstar”
shall be deemed to refer to such other nationally recognized statistical rating
agency or other comparable Person reasonably designated by the Depositor, notice
of which designation shall be given to the Trustee, the Certificate
Administrator, the Master Servicer and the Special Servicer and specific ratings
of DBRS Morningstar herein referenced shall be deemed to refer to the equivalent
ratings of the party so designated.

“Debt Service Coverage Ratio”:  With respect to any Mortgage Loan, for any
twelve-month period covered by an annual operating statement for the related
Mortgaged Property, the ratio of (i) Net Operating Income produced by the
related Mortgaged Property during such period to (ii) the aggregate amount of
Periodic Payments (other than any Balloon Payment) due under such Mortgage Loan
during such period; provided that with respect to the Mortgage Loans identified
on Annex A-1 to the Offering Circular as paying interest only for a specified
period of time set forth in the related Mortgage Loan documents and then paying



-27-

--------------------------------------------------------------------------------

principal and interest, the related Periodic Payment will be calculated (for
purposes of this definition only) to include interest and principal (based on
the remaining amortization term indicated in the Mortgage Loan Schedule).

“Default Interest”:  With respect to any Mortgage Loan or Companion Loan, all
interest accrued in respect of such Mortgage Loan or Companion Loan during such
Collection Period provided for in the related Mortgage Note or Mortgage as a
result of a default (exclusive of late payment charges) that is in excess of
interest at the related Mortgage Rate accrued on the unpaid principal balance of
such Mortgage Loan or Companion Loan outstanding from time to time.

“Defaulted Loan”:  A Mortgage Loan (other than a Non-Serviced Mortgage Loan) or
a Serviced Whole Loan (i) that is delinquent at least sixty (60) days in respect
of its Periodic Payments or delinquent in respect of its Balloon Payment, if
any; provided that in respect of a Balloon Payment, such period shall be sixty
(60) days if the related Mortgagor has provided the Master Servicer or the
Special Servicer prior to the related Maturity Date with a written and fully
executed commitment or otherwise binding application for refinancing of the
related Mortgage Loan from an acceptable lender reasonably satisfactory in form
and substance to the Special Servicer (and the party receiving such commitment
shall promptly forward a copy of such commitment or application to the Master
Servicer or the Special Servicer, as applicable, if it is not evident that a
copy has been delivered to such other party); and, in either case, such
delinquency is to be determined without giving effect to any Grace Period
permitted by the related Mortgage or Mortgage Note and without regard to any
acceleration of payments under the related Mortgage and Mortgage Note or (ii) as
to which the Special Servicer has, by written notice to the related Mortgagor,
accelerated the maturity of the indebtedness evidenced by the related Mortgage
Note.  For the avoidance of doubt, a defaulted Companion Loan does not
constitute a “Defaulted Loan”.

“Defeasance Accounts”:  As defined in Section 3.20(h).

“Defect”:  As defined in Section 2.02(f).

“Deficient Valuation”:  With respect to any Mortgage Loan or Serviced Whole
Loan, as applicable, a valuation by a court of competent jurisdiction of the
Mortgaged Property in an amount less than the then outstanding principal balance
of such Mortgage Loan or Serviced Whole Loan which valuation results from a
proceeding initiated under the Bankruptcy Code.

“Definitive Certificate”:  Any Certificate in definitive, fully registered form
without interest coupons.  Initially, the Class R Certificates and any
Certificate issued pursuant to Sections 5.02(c) and (d) shall be Definitive
Certificates.

“Delinquent Loan”:  A Mortgage Loan that is delinquent at least sixty (60) days
in respect of its Periodic Payments or Balloon Payment, if any, in either case
such delinquency to be determined without giving effect to any Grace Period.

“Denomination”:  With respect to any Certificate or any beneficial interest in a
Certificate the amount (i) (a) set forth on the face thereof, (b) set forth on a
schedule attached thereto or (c) in the case of any beneficial interest in a
Book-Entry Certificate, the interest of the



-28-

--------------------------------------------------------------------------------

related Certificate Owner in the applicable Class of Certificates as reflected
on the books and records of the Depository or related Depository Participant, as
applicable, (ii) expressed in terms of initial Certificate Balance or initial
Notional Amount, as applicable, and (iii) in an authorized denomination, as set
forth in Section 5.01(a).

“Depositor”:  Arbor Private Label Depositor, LLC, a Delaware limited liability
company or its successor in interest.

“Depository”:  DTC, or any successor Depository hereafter named.  The nominee of
the initial Depository for purposes of registering those Certificates that are
to be Book-Entry Certificates, is Cede & Co.  The Depository shall at all times
be a “clearing corporation” as defined in Section 8-102(3) of the UCC of the
State of New York and a “clearing agency” registered pursuant to the provisions
of Section 17A of the Exchange Act.

“Depository Participant”:  A broker, dealer, bank or other financial institution
or other Person for whom from time to time the Depository effects book-entry
transfers and pledges of securities deposited with the Depository.

“Determination Date”:  With respect to any Distribution Date, the
eleventh (11th) day of each calendar month (or, if the eleventh (11th) calendar
day of that month is not a Business Day, then the next Business Day).

“Directly Operate”:  With respect to any REO Property (except with respect to a
Non-Serviced Mortgaged Property), the furnishing or rendering of services to the
tenants thereof, that are not customarily provided to tenants in connection with
the rental of space “for occupancy only” within the meaning of Treasury
Regulations Section 1.512(b)-1(c)(5), the management or operation of such REO
Property, the holding of such REO Property primarily for sale to customers, the
use of such REO Property in a trade or business conducted by the Trust or on
behalf of a Companion Holder or the performance of any construction work on the
REO Property other than through an Independent Contractor; provided, however,
that an REO Property shall not be considered to be Directly Operated solely
because the Trustee (or the Special Servicer on behalf of the Trustee)
establishes rental terms, chooses tenants, enters into or renews leases, deals
with taxes and insurance or makes decisions as to repairs or capital
expenditures with respect to such REO Property or takes other actions consistent
with Treasury Regulations Section 1.856-4(b)(5)(ii).

“Disclosable Special Servicer Fees”:  With respect to any Mortgage Loan (other
than any Non-Serviced Mortgage Loan) and any related Serviced Companion Loan
(including any related REO Property), any compensation and other remuneration
(including, without limitation, in the form of commissions, brokerage fees, or
rebates, or as a result of any other fee-sharing arrangement) received or
retained by the Special Servicer or any of its Affiliates that is paid by any
Person (including, without limitation, the Trust, any Mortgagor, any manager,
any guarantor or indemnitor in respect of a Mortgage Loan or Serviced Companion
Loan and any purchaser of any such Mortgage Loan or Serviced Companion Loan or
REO Property) in connection with the disposition, workout or foreclosure of any
Mortgage Loan (other than any Non-Serviced Mortgage Loan) or Serviced Companion
Loan, the management or disposition of any REO Property, and the performance by
the Special Servicer or any such Affiliate of any



-29-

--------------------------------------------------------------------------------

other special servicing duties under this Agreement, other than (1) any
Permitted Special Servicer/Affiliate Fees and (2) any compensation or
remuneration to which the Special Servicer is entitled pursuant to Section 3.11
of this Agreement.

“Disclosure Parties”:  As defined in Section 3.15(f).

“Discount Rate”:  As defined in Section 4.01(e).

“Disqualified Non-U.S. Tax Person”:  With respect to the Class R Certificates,
any Non-U.S. Tax Person or its agent other than (a) a Non-U.S. Tax Person that
holds the Class R Certificates in connection with the conduct of a trade or
business within the United States and has furnished the transferor and the
Certificate Registrar with an effective IRS Form W-8ECI or (b) a Non-U.S. Tax
Person that has delivered to both the transferor and the Certificate
Administrator an opinion of a nationally recognized tax counsel to the effect
that the transfer of the Class R Certificates to it is in accordance with the
requirements of the Code and the regulations promulgated thereunder and that
such transfer of the Class R Certificates will not be disregarded for federal
income tax purposes.

“Disqualified Organization”:  Any of (i) the United States, any State or
political subdivision thereof, any possession of the United States or any agency
or instrumentality of any of the foregoing (other than an instrumentality which
is a corporation if all of its activities are subject to tax and, except for
Freddie Mac, a majority of its board of directors is not selected by such
governmental unit), (ii) a foreign government, any international organization or
any agency or instrumentality of any of the foregoing, (iii) any organization
which is exempt from the tax imposed by Chapter 1 of the Code (including the tax
imposed by Section 511 of the Code on unrelated business taxable income) on any
excess inclusions (as defined in Section 860E(c)(1) of the Code) with respect to
the Class R Certificates (except certain farmers’ cooperatives described in
Section 521 of the Code), (iv) rural electric and telephone cooperatives
described in Section 1381(a)(2)(C) of the Code, and (v) any other Person so
designated by the Trustee or the Certificate Administrator based upon an Opinion
of Counsel as provided to the Trustee or the Certificate Administrator (at no
expense to the Trustee or the Certificate Administrator) that the holding of an
Ownership Interest in a Class R Certificate by such Person may cause any Trust
REMIC to fail to qualify as a REMIC at any time that the Certificates are
outstanding or any Person having an Ownership Interest in any Class of
Certificates (other than such Person) to incur a liability for any federal tax
imposed under the Code that would not otherwise be imposed but for the Transfer
of an Ownership Interest in a Class R Certificate to such Person.  The terms
“United States,” “State” and “international organization” shall have the
meanings set forth in Section 7701 of the Code or successor provisions.

“Distribution Accounts”:  Collectively, the Upper-Tier REMIC Distribution
Account and the Lower-Tier REMIC Distribution Account (and in each case any
subaccount thereof), all of which may be subaccounts of a single Eligible
Account.

“Distribution Date”:  The fourth (4th) Business Day following each Determination
Date, beginning in June 2020.  The initial Distribution Date shall be June 17,
2020.

“Distribution Date Statement”:  As defined in Section 4.02(a).



-30-

--------------------------------------------------------------------------------

“DTC”:  The Depository Trust Company, a New York corporation.

“Due Date”:  With respect to (i) any Mortgage Loan or Companion Loan, as
applicable, on or prior to its Maturity Date, the day of the month set forth in
the related Mortgage Note on which each Periodic Payment thereon is scheduled to
be first due, (ii) any Mortgage Loan or Companion Loan, as applicable, after the
Maturity Date therefor, the day of the month set forth in the related Mortgage
Note on which each Periodic Payment on such Mortgage Loan or Companion Loan, as
applicable, had been scheduled to be first due, and (iii) any REO Loan, the day
of the month set forth in the related Mortgage Note on which each Periodic
Payment on the related Mortgage Loan or Companion Loan, as applicable, had been
scheduled to be first due.

“Eligible Account”:  Any of the following:  (i) a segregated account or accounts
maintained with a federal or state chartered depository institution or trust
company (including the Trustee or the Certificate Administrator), (A) the
long-term unsecured debt obligations of which are rated at least “A+” by Fitch,
if the deposits are to be held in such account for thirty (30) days or more, and
the short-term debt obligations of which have a short-term rating of not less
than “F1” from Fitch, if the deposits are to be held in such account for less
than thirty (30) days and (B) the long-term unsecured debt obligations of which
are rated at least “A” by DBRS Morningstar (if then rated by DBRS Morningstar,
or if not rated by DBRS Morningstar, an equivalent rating (or higher) by at
least two (2) NRSROs (which may include Fitch) or such other rating confirmed in
a Rating Agency Confirmation), if the deposits are to be held in such account
for thirty (30) days or more, and the short-term debt obligations of which have
a short-term rating of not less than “R-1(middle)” from DBRS Morningstar (if
then rated by DBRS Morningstar, or if not rated by DBRS Morningstar, an
equivalent rating (or higher) by at least two (2) NRSROs (which may include
Fitch) or such other rating confirmed in a Rating Agency Confirmation), if the
deposits are to be held in such account for less than thirty (30) days; (ii) an
account or accounts maintained with Wells Fargo Bank, National Association so
long as Wells Fargo Bank, National Association’s long-term unsecured debt rating
shall be at least “A” from Fitch (if the deposits are to be held in the account
for more than thirty (30) days) and “A” from DBRS Morningstar (if then rated by
DBRS Morningstar, or if not rated by DBRS Morningstar, an equivalent rating (or
higher) by at least two (2) NRSROs (which may include Fitch) or such other
rating confirmed in a Rating Agency Confirmation) or Wells Fargo Bank, National
Association’s short-term deposit or short-term unsecured debt rating shall be at
least “F2” from Fitch (if the deposits are to be held in the account for thirty
(30) days or less) and “R-1 (middle)” from DBRS Morningstar (if then rated by
DBRS Morningstar, or if not rated by DBRS Morningstar, an equivalent rating (or
higher) by at least two (2) NRSROs (which may include Fitch) or such other
rating confirmed in a Rating Agency Confirmation); (iii) an account or accounts
maintained with PNC Bank, National Association so long as PNC Bank, National
Association’s long-term unsecured debt or deposit rating shall be at least (A)
“A” by Fitch and (B) “A” from DBRS Morningstar (if then rated by DBRS
Morningstar, or if not rated by DBRS Morningstar, an equivalent rating (or
higher) by at least two (2) NRSROs (which may include Fitch) or such other
rating confirmed in a Rating Agency Confirmation) (if the deposits are to be
held in the account for more than thirty (30) days) or PNC Bank, National
Association’s short-term deposit or short-term unsecured debt rating shall be at
least (A) “F2” by Fitch and (B) “R-1 (middle)” from DBRS Morningstar (if then
rated by DBRS Morningstar, or if not rated by DBRS Morningstar, an equivalent
rating (or higher) by at least two (2) NRSROs (which may include Fitch) or such
other rating confirmed in a Rating Agency Confirmation) (if the deposits



-31-

--------------------------------------------------------------------------------

are to be held in the account for thirty (30) days or less); (iv) such other
account or accounts that, but for the failure to satisfy one or more of the
minimum rating(s) set forth in the applicable clause, would be listed in
clauses (i) – (iii) above, with respect to which a Rating Agency Confirmation
has been obtained from each Rating Agency for which the minimum ratings set
forth in the applicable clause is not satisfied with respect to such account,
which account may be an account maintained by or with the Certificate
Administrator, the Trustee, the Master Servicer or the Special Servicer; (v) any
other account or accounts not listed in clauses (i) – (iii) above with respect
to which a Rating Agency Confirmation has been obtained from each and every
Rating Agency and a confirmation of the applicable rating agencies that such
action will not result in the downgrade, withdrawal or qualification of its
then-current ratings of any securities related to a Companion Loan, if any
(provided that such rating agency confirmation may be considered satisfied in
the same manner as any Rating Agency Confirmation may be considered satisfied
with respect to the Certificates pursuant to Section 3.25), which account may be
an account maintained by or with the Certificate Administrator, the Trustee, the
Master Servicer or the Special Servicer; or (vi) a segregated trust account or
accounts maintained with the corporate trust department of a federal or state
chartered depository institution or trust company that has a long-term unsecured
debt rating of at least “A2” from Moody’s (if the deposits are to be held in the
account for more than thirty (30) days) or a short-term unsecured debt rating of
at least “P-1” from Moody’s (if the deposits are to be held in the account for
thirty (30) days or less) and that, in either case, has corporate trust powers,
acting in its fiduciary capacity, provided that any state chartered depository
institution or trust company is subject to regulation regarding fiduciary funds
substantially similar to 12 C.F.R. § 9.10(b).  Eligible Accounts may bear
interest.  No Eligible Account shall be evidenced by a certificate of deposit,
passbook or other similar instrument.

“Eligible Borrower”: A borrower that has (a) demonstrated that it is
experiencing a financial hardship due directly to the COVID-19 Emergency by
providing (i) a hardship certification, executed under oath by an authorized
officer of such borrower, certifying how the Mortgaged Property has been
impacted by the COVID-19 Emergency, which letter shall include information
documenting the decline in collections, a summary of tenants who have indicated
they will not be able to pay rent or have broken leases, and details on specific
employment sectors that have impacted the tenant base, (ii) a delinquency report
or collections documentation demonstrating lack of adequate cash flow, (iii) a
current rent roll, (iv) the most recent financial statement and (v) other
information as may be required to demonstrate the hardship and (b) represented
that (i) its Mortgage Loan was current as of the Due Date in the month prior to
the Cut-off Date for the securitization, and (ii) the borrower has no knowledge,
after due inquiry, of any facts or circumstances affecting, or expected to
affect, the Mortgaged Property that would (X) materially impair its ability to
successfully operate its Mortgaged Property or make all required debt service
payments (including deferred payments with interest thereon), or (Y) otherwise
cause a default on any of the borrower’s other loan obligations, in each case
other than as a result of the COVID-19 Emergency.

“Environmental Assessment”:  An “environmental site assessment” as such term is
defined in, and meeting the criteria of, the American Society of Testing
Materials Standard Section E 1527-00, or any successor thereto.



-32-

--------------------------------------------------------------------------------

“Environmental Indemnity Agreement”:  With respect to any Mortgage Loan, any
agreement between the Mortgagor (or a guarantor thereof) and the originator of
such Mortgage Loan relating to the Mortgagor’s obligation to remediate or
monitor or indemnify for any environmental problems relating to the related
Mortgaged Property.

“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended.

“ERISA Plan”: As defined in Section 5.03(r).

“ERISA Restricted Certificate”:  Any Certificate (other than a Class R
Certificate) that does not meet the requirements of Prohibited Transaction
Exemption 2002-19, as amended by Prohibited Transaction Exemption 2013-08 (as
such exemption may be amended from time to time) as of the date of the
acquisition of such Certificate by a Plan.  As of the Closing Date, the
Class F-RR Certificates are ERISA Restricted Certificates.

“Escrow Payment”:  Any payment received by the Master Servicer or the Special
Servicer for the account of any Mortgagor for application toward the payment of
real estate taxes, assessments, insurance premiums, ground lease rents and
similar items in respect of the related Mortgaged Property, including amounts
for deposit to any reserve account.

“EU Hedging Covenant”:  The undertaking in paragraph (b) of Article 3 of the EU
Risk Retention Letter.

“EU Retention Covenant”:  The undertaking in paragraph (a) of Article 3 of the
EU Risk Retention Letter.

“EU Risk Retention Letter”: The EU Risk Retention Letter, dated the Closing
Date, of Arbor Realty SR, Inc., ARSR Alpine, LLC and Arbor Private Label, LLC to
the Depositor, the Trustee, the Certificate Administrator, and the Placement
Agents.

“EU Risk Retention Requirements”: Article 6 of the EU Securitization Regulation
(together with any delegated regulations, applicable guidance, regulatory
technical standards, or implementing technical standards made thereunder,
together with Chapters I, II and III and Article 22 of Delegated Regulation (EU)
No 625/2014 where such provisions are applicable pursuant to the transitional
provisions in Article 43(7) of the EU Securitization Regulation).

“EU Securitization Regulation”:  Regulation (EU) 2017/2402 (as amended).

“EU Transfer Restriction Period”: The period from the Closing Date until the
date on which the EU Risk Retention Requirements have been effectively repealed
or officially determined by the relevant competent regulatory authority(ies) to
be no longer applicable to this securitization.

“Euroclear”:  The Euroclear System or any successor thereto.

“Excess Modification Fee Amount”:  With respect to either the Master Servicer or
the Special Servicer, any Corrected Loan and any particular modification,
waiver, extension or amendment with respect to such Corrected Loan that gives
rise to the payment of a Workout Fee,



-33-

--------------------------------------------------------------------------------

an amount equal to the aggregate of any Excess Modification Fees paid by or on
behalf of the related Mortgagor with respect to the related Mortgage Loan
(including the related Serviced Companion Loan, if applicable, unless prohibited
under the related Intercreditor Agreement) and received and retained by the
Master Servicer or the Special Servicer, as applicable, as compensation within
the prior eighteen (18) months of such modification, waiver, extension or
amendment, but only to the extent those fees have not previously been deducted
from a Workout Fee or Liquidation Fee.

“Excess Modification Fees”:  With respect to any Mortgage Loan (other than any
Non-Serviced Mortgage Loan) or Serviced Whole Loan, the sum of (A) the excess,
if any, of (i) any and all Modification Fees with respect to a modification,
waiver, extension or amendment of any of the terms of such Mortgage Loan or
Serviced Whole Loan, as applicable, over (ii) all unpaid or unreimbursed
additional expenses (including, without limitation, reimbursement of Advances
and interest on Advances to the extent not otherwise paid or reimbursed by the
Mortgagor but excluding Special Servicing Fees, Workout Fees and Liquidation
Fees) outstanding or previously incurred on behalf of the Trust with respect to
the related Mortgage Loan or Serviced Whole Loan, as applicable, and reimbursed
from such Modification Fees and (B) expenses previously paid or reimbursed from
Modification Fees as described in the preceding clause (A), which expenses have
been recovered from the related Mortgagor or otherwise.  With respect to each of
the Master Servicer and the Special Servicer, the Excess Modification Fees
collected and earned by such Person from the related Mortgagor (taken in the
aggregate with any other Excess Modification Fees collected and earned by such
Person from the related Mortgagor within the prior eighteen (18) months of the
collection of the current Excess Modification Fees) will be subject to a cap of
1.00% of the outstanding principal balance of the related Mortgage Loan or
Serviced Whole Loan, as applicable, on the closing date of the related
modification, extension, waiver or amendment (after giving effect to such
modification, extension, waiver or amendment) with respect to any Mortgage Loan
or Serviced Whole Loan, as applicable.

“Excess Prepayment Interest Shortfall”:  The aggregate of any Prepayment
Interest Shortfalls resulting from any principal prepayments made on the
Mortgage Loans to be included in the Available Funds for any Distribution Date
that are not covered by the Master Servicer’s Compensating Interest Payment for
the related Distribution Date and the portion of the compensating interest
payments allocable to the Non-Serviced Mortgage Loans to the extent received
from the related Non-Serviced Master Servicer.

“Excess Strip Rate” for any Distribution Date for each of the Class D and Class
E Certificates, respectively, will be a per annum rate equal to the excess, if
any, of (a) the weighted average of the net mortgage rates on the Mortgage Loans
for the related Distribution Date over (b) the pass-through rate of such Class
for such Distribution Date.

“Exchange Act”:  The Securities Exchange Act of 1934, as amended from time to
time and the rules and regulations of the Commission thereunder.

“Excluded Loan”: With respect to the Risk Retention Consultation Party or the
Holder of the majority of the Risk Retention Certificates, any Mortgage Loan or
Whole Loan if, as of any date of determination, the Risk Retention Consultation
Party or the Holder of the



-34-

--------------------------------------------------------------------------------

majority of the Risk Retention Certificates is a Borrower Party.  As of the
Closing Date, each of the LFP Portfolio Mortgage Loan, the 75 Baxter Mortgage
Loan and the 234-236 East 24th St Mortgage Loan are Excluded Loans.

“Excluded Special Servicer”: With respect to any Excluded Special Servicer Loan,
a replacement special servicer that is not a Borrower Party with respect to such
Excluded Special Servicer Loan and satisfies all of the eligibility requirements
applicable to the Special Servicer set forth in Section 7.01(g)(i). As of the
Closing Date, there is no Excluded Special Servicer related to the Trust.

“Excluded Special Servicer Information”: With respect to any Excluded Special
Servicer Loan, any information solely related to such Excluded Special Servicer
Loan and/or the related Mortgaged Properties, which shall include the Asset
Status Reports, and any Officer’s Certificates delivered by the Master Servicer
or the applicable Excluded Special Servicer supporting any determination that
any Advance was (or, if made, would be) a Nonrecoverable Advance, or such other
information and reports designated as Excluded Special Servicer Information by
the applicable Excluded Special Servicer or the Master Servicer, as applicable,
other than such information with respect to such Excluded Special Servicer
Loan(s) that is aggregated with information of other Mortgage Loans at a pool
level.  For the avoidance of doubt, any file or report contained in the CREFC®
Investor Reporting Package (CREFC® IRP) (other than the CREFC® Special Servicer
Loan File relating to any Excluded Special Servicer Loan) shall not be
considered “Excluded Special Servicer Information”.

“Excluded Special Servicer Loan”: Any Mortgage Loan (other than a Non-Serviced
Mortgage Loan) or Serviced Whole Loan with respect to which, as of any date of
determination, the Special Servicer has obtained knowledge that it has become a
Borrower Party. As of the Closing Date, there are no Excluded Special Servicer
Loans related to the Trust.

“Extended Cure Period”:  As defined in Section 2.03(b).

“Fannie Mae”:  Federal National Mortgage Association or any successor thereto.

“FDIC”:  Federal Deposit Insurance Corporation or any successor thereto.

“Final Recovery Determination”:  A reasonable determination by the Special
Servicer, with respect to any Defaulted Loan (and, if applicable, any defaulted
Companion Loan), Corrected Loan or REO Property (other than a Mortgage Loan or
REO Property, as the case may be, that was purchased by (i)  the Mortgage Loan
Seller pursuant to Section 6 of the Mortgage Loan Purchase Agreement, (ii) the
Special Servicer or other person pursuant to Section 3.18(b), any Companion
Holder, any mezzanine lender or the Mortgage Loan Seller pursuant to
Section 3.18 or (iii) the Master Servicer, Special Servicer, or the Holders of
the Class R Certificates pursuant to Section 9.01) that there has been a
recovery of all Insurance and Condemnation Proceeds, Liquidation Proceeds, REO
Revenue and other payments or recoveries that, in the Special Servicer’s
judgment, which judgment was exercised without regard to any obligation of the
Special Servicer to make payments from its own funds pursuant to
Section 3.07(b), will ultimately be recoverable.



-35-

--------------------------------------------------------------------------------

“Fitch”:  Fitch Ratings, Inc., and its successors in interest.  If neither Fitch
nor any successor remains in existence, “Fitch” shall be deemed to refer to such
other nationally recognized statistical rating agency or other comparable Person
reasonably designated by the Depositor, notice of which designation shall be
given to the Trustee, the Certificate Administrator, the Master Servicer and the
Special Servicer, and specific ratings of Fitch herein referenced shall be
deemed to refer to the equivalent ratings of the party so designated.

“Freddie Mac”:  Federal Home Loan Mortgage Corporation or any successor thereto.

“Gain-on-Sale Entitlement Amount”:  For each Distribution Date, the aggregate
amount of (i) the sum of (a) the aggregate portion of the Interest Distribution
Amount for each Class of Regular Certificates that would remain unpaid as of the
close of business on the Distribution Date, and (b) the amount by which the
Principal Distribution Amount exceeds the aggregate amount that would actually
be distributed on the Distribution Date in respect of such Principal
Distribution Amount, and (ii) any Realized Losses outstanding immediately after
such Distribution Date, to the extent such amounts would occur on such
Distribution Date or would be outstanding immediately after such Distribution
Date, as applicable, without the inclusion of the Gain-on-Sale Remittance Amount
as part of the definition of Available Funds.

“Gain-on-Sale Proceeds”:  With respect to any Mortgage Loan (other than any
Non-Serviced Mortgage Loan), the excess of (i) Liquidation Proceeds net of any
related Liquidation Expenses (or the portion of such net Liquidation Proceeds
payable to the related Mortgage Loan pursuant to the related Intercreditor
Agreement) over (ii) the greater of the Purchase Price for such Mortgage Loan on
the date on which Liquidation Proceeds were received and the amount that would
have been received if a payment in full of principal and all other outstanding
amounts had been paid with respect to such Mortgage Loan (including any amounts
allocated as a Yield Maintenance Charge, prepayment premium, recovery of any
late payment charges and default interest or recovery of any assumption fees or
Modification Fees).

“Gain-on-Sale Remittance Amount”:  For each Distribution Date, the lesser of (i)
the amount on deposit in the Gain-on-Sale Reserve Account on such Distribution
Date, and (ii) the Gain-on-Sale Entitlement Amount.

“Gain-on-Sale Reserve Account”:  A custodial account or accounts (or subaccount
of the Distribution Account) created and maintained by the Certificate
Administrator, pursuant to Section 3.04(e) on behalf of the Trustee for the
benefit of the Certificateholders, which shall initially be entitled “Wells
Fargo Bank, National Association, as Certificate Administrator, on behalf of
Wells Fargo Bank, National Association, as Trustee, for the benefit of the
registered holders of Arbor Multifamily Mortgage Securities Trust 2020-MF1,
Multifamily Mortgage Pass-Through Certificates, Series 2020-MF1, Gain-on-Sale
Reserve Account”. Any such account shall be an Eligible Account or a subaccount
of an Eligible Account.

“Grace Period”:  The number of days before a payment default is an event of
default under the related Mortgage Loan and/or before the imposition of late
payment charges and/or default interest.



-36-

--------------------------------------------------------------------------------

“Ground Lease”:  The ground lease pursuant to which any Mortgagor holds a
leasehold interest in the related Mortgaged Property and any estoppels or other
agreements executed and delivered by the ground lessor in favor of the lender
under the Mortgage Loan.

“Hazardous Materials”:  Any dangerous, toxic or hazardous pollutants, chemicals,
wastes or substances, including, without limitation, those so identified
pursuant to CERCLA or any other federal, state or local environmental related
laws and regulations, and specifically including, without limitation, asbestos
and asbestos-containing materials, polychlorinated biphenyls, radon gas,
petroleum and petroleum products, urea formaldehyde and any substances
classified as being “in inventory,” “usable work in process” or similar
classification which would, if classified as unusable, be included in the
foregoing definition.

“Independent”:  When used with respect to any accountants, a Person who is
“independent” within the meaning of Rule 2-01(b) of the Commission’s
Regulation S-X.  When used with respect to any specified Person, any such Person
who (i) is in fact independent of the Trustee, the Certificate Administrator,
the Depositor, the Master Servicer, the Special Servicer, the Risk Retention
Consultation Party, the Companion Holders (insofar as the relevant matter
involves a Whole Loan (whether alone or together with one or more other Mortgage
Loans)) and all Affiliates thereof, (ii) does not have any material direct
financial interest in or any material indirect financial interest in any of the
Trustee, the Certificate Administrator, the Depositor, the Master Servicer, the
Special Servicer, the Risk Retention Consultation Party, the Companion Holders
(insofar as the relevant matter involves a Whole Loan (whether alone or together
with one or more other Mortgage Loans)) or any Affiliate thereof and (iii) is
not connected with the Trustee, the Certificate Administrator, the Depositor,
the Master Servicer, the Special Servicer, the Risk Retention Consultation
Party, the Companion Holders (insofar as the relevant matter involves a Whole
Loan (whether alone or together with one or more other Mortgage Loans)) or any
Affiliate thereof as an officer, employee, promoter, underwriter, trustee,
partner, director or Person performing similar functions; provided, however,
that a Person shall not fail to be Independent of the Trustee, the Certificate
Administrator, the Depositor, the Master Servicer, the Special Servicer, the
Risk Retention Consultation Party, the Companion Holders or any Affiliate
thereof merely because such Person is the beneficial owner of 1% or less of any
Class of securities issued by the Trustee, the Certificate Administrator, the
Depositor, the Master Servicer, the Special Servicer, the Risk Retention
Consultation Party, the Companion Holders or any Affiliate thereof, as the case
may be, so long as such ownership constitutes less than 1% of the total assets
of such Person.

“Independent Contractor”:  Either (i) any Person that would be an “independent
contractor” with respect to the Trust within the meaning of Section 856(d)(3) of
the Code if the Trust were a real estate investment trust (except that the
ownership test set forth in that Section shall be considered to be met by any
Person that owns, directly or indirectly, 35% or more of any Class of
Certificates, or such other interest in any Class of Certificates as is set
forth in an Opinion of Counsel, which shall be at no expense to the Trustee, the
Certificate Administrator, the Master Servicer, any Companion Holder or the
Trust, delivered to the Trustee, any Companion Holder, the Certificate
Administrator and the Special Servicer), so long as the Trust does not receive
or derive any income from such Person and provided that the relationship between
such Person and the Trust is at arm’s length, all within the meaning of Treasury
Regulations Section 1.856-4(b)(5) (except that neither the Master Servicer nor
the Special



-37-

--------------------------------------------------------------------------------

Servicer shall be considered to be an Independent Contractor under the
definition in this clause (i) unless an Opinion of Counsel has been delivered to
the Trustee and the Certificate Administrator to that effect) or (ii) any other
Person (including the Master Servicer and the Special Servicer) upon receipt by
the Trustee, the Certificate Administrator and the Master Servicer of an Opinion
of Counsel, which shall be at no expense to the Trustee, the Certificate
Administrator, the Master Servicer or the Trust, to the effect that the taking
of any action in respect of any REO Property by such Person, subject to any
conditions therein specified, that is otherwise herein contemplated to be taken
by an Independent Contractor will not cause such REO Property to cease to
qualify as “foreclosure property” within the meaning of Section 860G(a)(8) of
the Code or cause any income realized in respect of such REO Property to fail to
qualify as Rents from Real Property.

“Initial Cure Period”:  As defined in Section 2.03(b).

“Initial Sub-Servicer”:  With respect to each Mortgage Loan that is subject to a
Sub-Servicing Agreement with the Master Servicer as of the Closing Date, the
Sub-Servicer under any such Sub-Servicing Agreement.  As of the Closing Date,
each entity listed on Exhibit X is an Initial Sub-Servicer.

“Initial Sub-Servicing Agreement”:  The Arbor Sub-Servicing Agreement and any
other Sub-Servicing Agreement in effect as of the Closing Date.

“Inquiry” and “Inquiries”:  As each is defined in Section 4.07(a).

“Institutional Accredited Investor”:  An institutional investor which is an
“accredited investor” within the meaning of paragraphs (1), (2), (3) or (7) of
Rule 501(a) of Regulation D under the Act or any entity in which all of the
equity owners come within such paragraphs.

“Insurance and Condemnation Proceeds”:  All proceeds paid under any Insurance
Policy or in connection with the full or partial condemnation of a Mortgaged
Property, in either case, to the extent such proceeds are not applied to the
restoration of the related Mortgaged Property or released to the Mortgagor or
any tenants or ground lessors, in either case, in accordance with the Servicing
Standard (and in the case of any Mortgage Loan with a related Companion Loan, to
the extent any portion of such proceeds are received by the Master Servicer or
Certificate Administrator in connection with such Mortgage Loan, pursuant to the
allocations set forth in the related Intercreditor Agreement) and the REMIC
Provisions.

“Insurance Consultant Report”:  With respect to each Mortgage Loan, a report or
other summary prepared either by the Mortgage Loan Seller or a third party
insurance consultant on behalf of the Mortgage Loan Seller that provides a
summary of all Insurance Policies covering the related Mortgaged Property(ies),
identifying the insurance provider, applicable ratings of each such provider and
the amount of coverage and any applicable deductible.

“Insurance Policy”:  With respect to any Mortgage Loan, any hazard insurance
policy, flood insurance policy, title policy or other insurance policy that is
maintained from time to time in respect of such Mortgage Loan or the related
Mortgaged Property.



-38-

--------------------------------------------------------------------------------

“Intercreditor Agreement”:  Any intercreditor agreement entered into in
connection with the issuance to the direct or indirect equity holders in the
Mortgagor of any existing mezzanine indebtedness or any future mezzanine
indebtedness permitted under the related Mortgage Loan documents.

“Interest Accrual Amount”:  With respect to any Distribution Date and any Class
of Regular Certificates, is equal to interest for the related Interest Accrual
Period accrued at the Pass-Through Rate for such Class of Certificates on the
Certificate Balance or Notional Amount, as applicable, for such Class
immediately prior to that Distribution Date.  Calculations of interest and
Additional Interest Distribution Amount for each Interest Accrual Period will be
made on a 30/360 basis.

“Interest Accrual Period”:  For each Distribution Date, the calendar month prior
to the month in which that Distribution Date occurs.

“Interest Distribution Amount”:  With respect to any Class of Regular
Certificates for any Distribution Date, an amount equal to (A) the sum of
(i) the Interest Accrual Amount with respect to such Class of Certificates for
such Distribution Date, (ii) the Interest Shortfall, if any, with respect to
such Class of Certificates for such Distribution Date, and (iii) in the case of
the Class F-RR Certificates, the Additional Interest Distribution Amount for
such Distribution Date, less (B) any Excess Prepayment Interest Shortfall
allocated to such Class of Certificates on such Distribution Date.

For purposes of clause (B) above, the Excess Prepayment Interest Shortfall, if
any, for each Distribution Date shall be allocated to each Class of Regular
Certificates in an amount equal to the product of (i) the amount of such Excess
Prepayment Interest Shortfall and (ii) a fraction, the numerator of which is the
Interest Accrual Amount for such Class for such Distribution Date and the
denominator of which is the aggregate Interest Accrual Amounts for all Classes
of Regular Certificates for such Distribution Date.

“Interest Reserve Account”:  The trust account or subaccount of the Distribution
Account created and maintained by the Certificate Administrator pursuant to
Section 3.04(b) initially in the name of “Wells Fargo Bank, National
Association, as Certificate Administrator, on behalf of Wells Fargo Bank,
National Association, as Trustee, for the benefit of the registered holders of
Arbor Multifamily Mortgage Securities Trust 2020-MF1, Multifamily Mortgage
Pass-Through Certificates, Series 2020-MF1, Interest Reserve Account”, into
which the amounts set forth in Section 3.23 shall be deposited directly and
which must be an Eligible Account or subaccount of an Eligible Account.

“Interest Shortfall”:  With respect to any Distribution Date for any Class of
Regular Certificates, the sum of (a) the portion of the Interest Distribution
Amount for such Class remaining unpaid as of the close of business on the
preceding Distribution Date, and (b) to the extent permitted by applicable law,
(i) other than in the case of Class X Certificates, one month’s interest on that
amount remaining unpaid at the Pass-Through Rate applicable to such Class for
the current Distribution Date and (ii) in the case of the Class X Certificates,
one-month’s interest on that amount remaining unpaid at the Weighted Average Net
Mortgage Rate for such Distribution Date.



-39-

--------------------------------------------------------------------------------

“Interested Person”:  As of the date of any determination, the Depositor, the
Master Servicer, the Special Servicer, the Certificate Administrator, the
Trustee, the Risk Retention Consultation Party, any sponsor, any Borrower Party,
any Independent Contractor engaged by the Special Servicer, any holder of a
related mezzanine loan, or any known Affiliate of any of the preceding entities.
 With respect to a Whole Loan if it is a Defaulted Loan, the Depositor, the
Master Servicer, the Special Servicer (or any Independent Contractor engaged by
such Special Servicer), or the trustee for the securitization of a Companion
Loan, and each related Companion Holder or its representative, any holder of a
related mezzanine loan, or any known Affiliate of any such party described
above.

“Investment Account”:  As defined in Section 3.06(a).

“Investment Representation Letter”:  As defined in Section 5.03(e), a form of
which is attached hereto as Exhibit C.

“Investor Certification”:  A certificate (which may be in electronic form)
substantially in the form of Exhibit P-1A and Exhibit P-1B to this Agreement or
in the form of an electronic certification contained on the Certificate
Administrator’s Website (which may be a click-through confirmation),
representing (i) that such Person executing the certificate is a
Certificateholder, the Risk Retention Consultation Party, a Certificate Owner, a
prospective purchaser of a Certificate or a Companion Holder (or any investment
advisor or manager of the foregoing), (ii) that either (a) such Person is the
Risk Retention Consultation Party or is a Person who is not a Borrower Party, in
which case such Person shall have access to all the reports and information made
available to Certificateholders via the Certificate Administrator’s Website
hereunder, or (b) such Person is a Borrower Party in which case such Person
shall only receive access to the Distribution Date Statements prepared by the
Certificate Administrator, (iii) that such Person has received a copy of the
final Offering Circular (except in the case of a certification by a Companion
Holder) and (iv) such Person agrees to keep any Privileged Information
confidential and will not violate any securities laws.

“Investor Q&A Forum”:  As defined in Section 4.07(a).

“Investor Registry”:  As defined in Section 4.07(b).

“Late Collections”:  With respect to any Mortgage Loan, Whole Loan or Companion
Loan, all amounts received thereon prior to the related Determination Date,
whether as payments, Insurance and Condemnation Proceeds, Liquidation Proceeds
or otherwise, which represent late payments or collections of principal or
interest due in respect of such Mortgage Loan, Whole Loan or Companion Loan, as
applicable (without regard to any acceleration of amounts due thereunder by
reason of default), on a Due Date prior to the immediately preceding
Determination Date and not previously recovered.  With respect to any REO Loan,
all amounts received in connection with the related REO Property prior to the
related Determination Date, whether as Insurance and Condemnation Proceeds,
Liquidation Proceeds, REO Revenues or otherwise, which represent late
collections of principal or interest due or deemed due in respect of such REO
Loan or the predecessor Mortgage Loan, Whole Loan or Companion Loan, as
applicable (without regard to any acceleration of amounts due under the
predecessor Mortgage Loan, Whole Loan or Companion Loan, as applicable, by
reason of default), on a Due Date prior



-40-

--------------------------------------------------------------------------------

to the immediately preceding Determination Date and not previously recovered.
 The term “Late Collections” shall specifically exclude Penalty Charges.  With
respect to any Whole Loan, as used in this Agreement, Late Collections shall
refer to such portion of Late Collections to the extent allocable to the related
Mortgage Loan or related Companion Loan, as applicable, pursuant to the terms of
the related Intercreditor Agreement.

“Liquidation Event”:  With respect to any Mortgage Loan or with respect to any
REO Property (and the related REO Loan), any of the following events:  (i) such
Mortgage Loan is paid in full; (ii) a Final Recovery Determination is made with
respect to such Mortgage Loan; (iii) such Mortgage Loan is repurchased by the
Mortgage Loan Seller pursuant to Section 6 of the Mortgage Loan Purchase
Agreement; (iv) such Mortgage Loan is purchased by the Special Servicer, or by
any Companion Holder, any mezzanine lender or the Mortgage Loan Seller (as
applicable) pursuant to Section 3.18 (and the related Intercreditor Agreement or
the Mortgage Loan Purchase Agreement, as applicable); (v) such Mortgage Loan is
purchased by the Special Servicer, the Master Servicer or the Holders of the
Class R Certificates pursuant to Section 9.01 or acquired by the Sole
Certificateholder in exchange for its Certificates pursuant to Section 9.01; or
(vi) such Mortgage Loan is sold by the Special Servicer pursuant to the terms of
this Agreement.

“Liquidation Expenses”:  All customary, reasonable and necessary “out of pocket”
costs and expenses incurred by the Special Servicer in connection with a
liquidation of any Specially Serviced Loan or REO Property (except with respect
to a Non-Serviced Mortgaged Property) pursuant to Section 3.18 (including,
without limitation, legal fees and expenses, committee or referee fees and, if
applicable, brokerage commissions and conveyance taxes).

“Liquidation Fee”:  A fee payable to the Special Servicer (A) with respect to
each Specially Serviced Loan or REO Property (except with respect to a
Non-Serviced Mortgage Loan) as to which the Special Servicer receives (i) a
full, partial or discounted payoff from the related Mortgagor or (ii) any
Liquidation Proceeds or Insurance and Condemnation Proceeds with respect to the
related Mortgage Loan (including the related Companion Loan, if applicable), or
REO Property (in any case, other than amounts for which a Workout Fee has been
paid, or will be payable), equal to the product of the Liquidation Fee Rate and
the proceeds of such full, partial or discounted payoff or other partial payment
or the Liquidation Proceeds or Insurance and Condemnation Proceeds (net of the
related costs and expenses associated with the related liquidation) related to
such liquidated Specially Serviced Loan or REO Property, as the case may be, and
(B) with respect to each Mortgage Loan and each Serviced Companion Loan (with
respect to any Serviced Companion Loan, only to the extent that (i) the Special
Servicer is enforcing the mortgage loan seller’s obligations under the mortgage
loan purchase agreement with respect to such Serviced Companion Loan and (ii)
the related Liquidation Fee is not otherwise required to be paid to the special
servicer engaged with respect to such Serviced Companion Loan securitization
trust or otherwise prohibited from being paid to the Special Servicer (in each
case, under the related Other Pooling and Servicing Agreement)) as to which the
Special Servicer obtains any payment or Loss of Value Payment from the mortgage
loan seller in connection with the repurchase of such Mortgage Loan and Serviced
Companion Loan, equal to the product of the Liquidation Fee Rate and the related
payment or Loss of Value Payment (exclusive of default interest); provided,
however, that any such fee payable with respect to the Serviced Companion Loan
shall be payable solely from proceeds on such Serviced



-41-

--------------------------------------------------------------------------------

Companion Loan; provided, however, that no Liquidation Fee shall be payable with
respect to (a) the purchase of any Specially Serviced Loan by the Special
Servicer or any Affiliate thereof, (b) any event described in clause (iv) and
(vii) of the definition of “Liquidation Proceeds” (or any substitution in lieu
of a repurchase) so long as such repurchase, substitution or Loss of Value
Payment occurs prior to the termination of the Extended Cure Period, (c) any
event described in clauses (v) and (vi) of the definition of “Liquidation
Proceeds”, as long as, with respect to a purchase pursuant to clause (vi) of the
definition of “Liquidation Proceeds”, a purchase occurs within ninety (90) days
following the date that the first purchase option trigger occurs resulting in
such purchase option holder’s purchase option becoming exercisable during that
period prior to such Mortgage Loan becoming a Corrected Loan pursuant to the
related Intercreditor Agreement, (d) with respect to a Serviced Companion Loan,
(x) a repurchase of such Serviced Companion Loan by the Mortgage Loan Seller for
a breach of a representation or warranty or for a defective or deficient
mortgage loan documentation under an Other Pooling and Servicing Agreement
within the time period (or extension thereof) provided for such repurchase of
such repurchase occurs prior to the termination of the extended resolution
period provided therein or (y) a purchase of such Serviced Companion Loan by any
applicable party to the Other Pooling and Servicing Agreement pursuant to a
clean-up call or similar liquidation of the Other Securitization, or (e) if a
Mortgage Loan or Serviced Whole Loan becomes a Specially Serviced Loan solely
because of a Servicing Transfer Event described in clause (i) or (ii) of the
definition of “Servicing Transfer Event”, Liquidation Proceeds are received
within ninety (90) days following the related Maturity Date as a result of such
Mortgage Loan or Serviced Whole Loan being refinanced or otherwise repaid in
full (but, in the event that a Liquidation Fee is not payable due to the
application of any of clauses (a) through (e) above, the Special Servicer may
still collect and retain a Liquidation Fee and similar fees from the related
Mortgagor to the extent provided for in, or not prohibited by, the related loan
documents); provided that the Liquidation Fee with respect to any Specially
Serviced Loan will be reduced by the amount of any Excess Modification Fees paid
by or on behalf of the related Mortgagor with respect to the related Mortgage
Loan and any related Companion Loan, as applicable, or REO Property and received
by the Special Servicer as compensation within the prior twelve (12) months, but
only to the extent those fees have not previously been deducted from a Workout
Fee or Liquidation Fee.  No Liquidation Fee shall be payable in connection with
a Loss of Value Payment by the Mortgage Loan Seller, if the Mortgage Loan Seller
makes such Loss of Value Payment within ninety (90) days of receipt of notice of
a breach (and giving effect to an extension period of ninety (90) days).

“Liquidation Fee Rate”:  A rate equal to the lesser of (i) 1.00% with respect to
any Specially Serviced Loan and REO Property; provided that if such rate would
result in an aggregate Liquidation Fee of less than $25,000, then the
Liquidation Fee Rate will be equal to such higher rate as would result in an
aggregate Liquidation Fee equal to $25,000 and (ii) such lower rate that would
result in a Liquidation Fee of $1,000,000.

“Liquidation Proceeds”:  Cash amounts received by or paid to the Master Servicer
or the Special Servicer in connection with:  (i) the liquidation (including a
payment in full) of a Mortgaged Property or other collateral constituting
security for a Defaulted Loan or defaulted Companion Loan, if applicable,
through a trustee’s sale, foreclosure sale, REO Disposition or otherwise,
exclusive of any portion thereof required to be released to the related
Mortgagor in accordance with applicable law and the terms and conditions of the
related Mortgage Note and



-42-

--------------------------------------------------------------------------------

Mortgage; (ii) the realization upon any deficiency judgment obtained against a
Mortgagor; (iii) any sale of (A) a Specially Serviced Loan pursuant to
Section 3.18(a) or (B) any REO Property pursuant to Section 3.18(b); (iv) the
repurchase of a Mortgage Loan by the Mortgage Loan Seller pursuant to Section 6
of the Mortgage Loan Purchase Agreement; (v) the purchase of a Mortgage Loan or
REO Property by the Special Servicer, the Master Servicer or the Holders of the
Class R Certificates pursuant to Section 9.01; (vi) the purchase of a Mortgage
Loan or an REO Property by (a) the applicable Subordinate Companion Holder or
(b) the related mezzanine lender pursuant to Section 3.18 and the related
Intercreditor Agreement; or (vii) the transfer of any Loss of Value Payments
from the Loss of Value Reserve Fund to the Collection Account in accordance with
Section 3.05(g) of this Agreement (provided that, for the purpose of determining
the amount of the Liquidation Fee (if any) payable to the Special Servicer in
connection with such Loss of Value Payment, the full amount of such Loss of
Value Payment shall be deemed to constitute “Liquidation Proceeds” from which
the Liquidation Fee (if any) is payable as of such time such Loss of Value
Payment is made by the Mortgage Loan Seller).  With respect to any Whole Loan,
as used in this Agreement, Liquidation Proceeds shall refer to such portion of
Liquidation Proceeds to the extent allocable to the related Mortgage Loan or
related Companion Loan, as applicable, pursuant to the terms of the related
Intercreditor Agreement.

“Loss of Value Payment”:  As defined in Section 2.03(b) of this Agreement.

“Loss of Value Reserve Fund”:  The “outside reserve fund” (within the meaning of
Treasury Regulations Section 1.860G-2(h)) designated as such pursuant to
Section 3.04(i) of this Agreement.  The Loss of Value Reserve Fund will be part
of the Trust Fund but not part of any Trust REMIC.

“Lower-Tier Distribution Amount”:  As defined in Section 4.01(c).

“Lower-Tier Principal Amount”:  With respect to any Class of Lower-Tier Regular
Interests, (i) on or prior to the first Distribution Date, an amount equal to
the Original Lower-Tier Principal Amount of such Class as specified in the
Preliminary Statement hereto, and (ii) as of any date of determination after the
first Distribution Date, an amount equal to the Certificate Balance of the Class
of Related Certificates on the Distribution Date immediately prior to such date
of determination (determined as adjusted pursuant to Section 1.02(iii)), and as
set forth in Section 4.01(c)).

“Lower-Tier Regular Interests”:  Any of the Class LA1, Class LA4, Class LA5,
Class LASB, Class LAS, Class LB, Class LC, Class LD, Class LE and Class LF-RR
Uncertificated Interests.

“Lower-Tier REMIC”:  One of two separate REMICs comprising a portion of the
Trust Fund, the assets of which consist of the Mortgage Loans and the proceeds
thereof, any REO Property with respect thereto (or an allocable portion thereof,
in the case of any Serviced Mortgage Loan), or the Trust’s beneficial interest
in the REO Property with respect to a Non-Serviced Whole Loan, such amounts as
shall from time to time be held in the Collection Account (other than with
respect to any Companion Loan), the related portion of the REO Account, if any,
the Interest Reserve Account, the Gain-on-Sale Reserve Account, the



-43-

--------------------------------------------------------------------------------

Lower-Tier REMIC Distribution Account, and all other properties included in the
Trust Fund that are not in the Upper-Tier REMIC, except for the Loss of Value
Reserve Fund.

“Lower-Tier REMIC Distribution Account”:  The segregated account, accounts or
sub-accounts created and maintained by the Certificate Administrator (on behalf
of the Trustee) pursuant to Section 3.04(b) in trust for the Certificateholders,
which shall initially be entitled “Wells Fargo Bank, National Association, as
Certificate Administrator, on behalf of Wells Fargo Bank, National Association,
as Trustee, for the benefit of the registered holders of Arbor Multifamily
Mortgage Securities Trust 2020-MF1, Multifamily Mortgage Pass-Through
Certificates, Series 2020-MF1, Lower-Tier REMIC Distribution Account”.  Any such
account, accounts or sub-accounts shall be an Eligible Account.

“LTV Ratio”:  With respect to any Mortgage Loan, as of any date of
determination, a fraction, expressed as a percentage, the numerator of which is
the scheduled principal balance of such Mortgage Loan, as of such date (assuming
no defaults or prepayments on such Mortgage Loan prior to that date), and the
denominator of which is the Appraised Value of the related Mortgaged Property.

“MAI”:  Member of the Appraisal Institute.

“Major Decision”:  Any of the following actions:

(i)       any proposed or actual foreclosure upon or comparable conversion
(which may include acquisition of an REO Property) of the ownership of
properties securing such of the Mortgage Loans (other than any Non-Serviced
Mortgage Loan) or Serviced Whole Loans as come into and continue in default;

(ii)      any modification, consent to a modification or waiver of any monetary
term (other than late fees and default interest) or material non-monetary term
(including, without limitation, the timing of payments and acceptance of
discounted payoffs) of a Mortgage Loan (other than any Non-Serviced Mortgage
Loan) or Serviced Whole Loan or any extension of the maturity date of such
Mortgage Loan other than in connection with a maturity default if a refinancing
or sale is expected within 120 days;

(iii)     any sale of a Defaulted Loan (that is not a Non-Serviced Mortgage
Loan) or REO Property (other than in connection with the termination of the
Trust pursuant to Article IX hereof) or a Defaulted Loan that is a Non-Serviced
Mortgage Loan that the special servicer is permitted to sell in accordance with
this Agreement, in each case for less than the applicable Purchase Price;

(iv)     other than with respect to Non-Specially Serviced Loans, any
determination to bring a Mortgaged Property or an REO Property into compliance
with applicable environmental laws or to otherwise address Hazardous Material
located at a Mortgaged Property or an REO Property;

(v)      any release of material collateral or any acceptance of substitute or
additional collateral for a Mortgage Loan (other than any Non-Serviced Mortgage
Loan) or Serviced Whole Loan or any consent to either of the foregoing, other
than if required,



-44-

--------------------------------------------------------------------------------

permitted or otherwise provided for pursuant to the specific terms of the
related Mortgage Loan documents;

(vi)      any waiver of a “due-on-sale” or “due-on-encumbrance” clause with
respect to a Mortgage Loan (other than any Non-Serviced Mortgage Loan) or a
Serviced Whole Loan or any consent to such a waiver or consent to a transfer of
the Mortgaged Property or interests in the borrower or consent to the incurrence
of additional debt, other than any such transfer or incurrence of debt that may
be effected (I) without the consent of the lender under the related loan
agreement, (II) pursuant to the specific terms of such Mortgage Loan and (III)
for which there is no lender discretion;

(vii)      other than with respect to Non-Specially Serviced Loans, consent to
actions and releases related to condemnation of any material parcels of a
Mortgaged Property or of any material income producing parcel or any
condemnation that materially affects the use or value of the related Mortgaged
Property or the ability of the related Mortgagor to pay amounts due in respect
of the related Mortgage Loan or Companion Loan when due;

(viii)      other than with respect to Non-Specially Serviced Loans, any
determination of an Acceptable Insurance Default;

(ix)        other than with respect to Non-Specially Serviced Loans, any
property management company changes;

(x)         other than with respect to Non-Specially Serviced Loans, releases of
any material amounts from any escrows, reserve accounts or letters of credit
held as performance escrows or reserves with respect to certain Mortgage Loans
identified on Schedule 2 hereto, other than those required pursuant to the
specific terms of the related Mortgage Loan (other than any Non-Serviced
Mortgage Loan) or a Serviced Whole Loan and for which there is no lender
discretion; provided that, for the avoidance of doubt, the foregoing performance
escrows (or reserves) or earn-out escrows (or reserves) do not include any
upfront or on-going tenant improvement/leasing commission escrows;

(xi)       any acceptance of an assumption agreement or any other agreement
permitting a transfer of interests in a borrower or guarantor releasing a
borrower or guarantor from liability under a Mortgage Loan (other than any
Non-Serviced Mortgage Loan) or Serviced Whole Loan other than pursuant to the
specific terms of such Mortgage Loan or Serviced Whole Loan and for which there
is no lender discretion;

(xii)      any exercise of a material remedy with respect to a Mortgage Loan
(other than any Non-Serviced Mortgage Loan) or a Serviced Whole Loan following a
default or event of default under the related Mortgage Loan or Serviced Whole
Loan documents;

(xiii)      any modification, amendment, consent to a modification or waiver of
any term of any Intercreditor Agreement or any action to enforce rights with
respect to the Mortgage Loan thereunder (other than with respect to an amendment
splitting any Pari Passu Companion Loan or any Subordinate Companion Loan);



-45-

--------------------------------------------------------------------------------

(xiv)      agreeing to any modification, waiver, consent or amendment of the
related Mortgage Loan or Serviced Whole Loan in connection with a defeasance if
such proposed modification, waiver, consent or amendment is with respect to (A)
a modification of the type of defeasance collateral required under the Mortgage
Loan or Serviced Whole Loan documents such that defeasance collateral other than
direct, non-callable obligations of the United States would be permitted or (B)
a modification that would permit a principal prepayment instead of defeasance if
the applicable loan documents do not otherwise permit such principal prepayment;

(xv)       other than with respect to Non-Specially Serviced Loans, approve or
consent to grants of easements or rights of way that materially affect the use
or value of a Mortgaged Property or a borrower’s ability to make payments with
respect to the related Mortgage Loan or any related Companion Loan;

(xvi)      determining whether to cure any default by a borrower under a ground
lease or permit any ground lease modification, amendment or subordination,
non-disturbance and attornment agreement or entry into a new ground lease and
grant approvals, including granting of subordination, non-disturbance and
attornment agreements and consents involving (1) any leasing activities that
involve a ground lease and (2) other than with respect to Non-Specially Serviced
Loans, any leasing activities that affect an area greater than the lesser of
(a) 30% of the net rentable area of the improvements at the Mortgaged Property
and (b) 30,000 square feet of the improvements at the Mortgaged Property; and

(xvii)      any consent to incurrence of additional debt by a borrower or
mezzanine debt by a direct or indirect parent of a borrower, to the extent the
mortgagee’s approval is required under the related Mortgage Loan documents.

“Master Servicer”:  With respect to each of the Mortgage Loans, Midland Loan
Services, a Division of PNC Bank, National Association, and its successors in
interest and assigns, or any successor appointed as allowed herein.

“Master Servicer Remittance Date”:  The Business Day immediately preceding each
Distribution Date.

“Material Defect”:  With respect to any Mortgage Loan, a Defect in any Mortgage
File or a Breach, which Defect or Breach, as the case may be, materially and
adversely affects the value of such Mortgage Loan, the value of the related
Mortgaged Property or the interests of the Trustee or any Certificateholder
therein or causes such Mortgage Loan to be other than a Qualified Mortgage.

“Material Document Defect”:  With respect to any Mortgage Loan, any document
defect that materially and adversely affects the value of such Mortgage Loan or
the interests of the Certificateholders, or any of them, in the affected
Mortgage Loan, including, but not limited to, a material and adverse effect on
any of the distributions distributable with respect to any of the Certificates
or on the value of those Certificates.



-46-

--------------------------------------------------------------------------------

“Maturity Date”:  With respect to any Mortgage Loan, Whole Loan or Companion
Loan, as of any date of determination, the date on which the last payment of
principal is due and payable under the related Mortgage Note, after taking into
account all Principal Prepayments received prior to such date of determination,
but without giving effect to (i) any acceleration of the principal of such
Mortgage Loan, Whole Loan or Companion Loan by reason of default thereunder or
(ii) any Grace Period permitted by the related Mortgage Note.

“Merger Notice”:  As defined in Section 6.03(b).

“Modification Fees”:  With respect to any Mortgage Loan (other than any
Non-Serviced Mortgage Loan) or Serviced Companion Loans, any and all fees with
respect to a modification, extension, waiver or amendment that modifies,
extends, amends or waives any term of the Mortgage Loan documents and/or related
Serviced Companion Loan documents (as evidenced by a signed writing) agreed to
by the Master Servicer or the Special Servicer, as applicable (other than all
assumption fees, assumption application fees, consent fees, defeasance fees,
Special Servicing Fees, Liquidation Fees or Workout Fees).

“Moody’s”:  Moody’s Investors Service, Inc., and its successors in interest.  If
neither Moody’s nor any successor remains in existence, “Moody’s” shall be
deemed to refer to such other nationally recognized statistical rating agency or
other comparable Person reasonably designated by the Depositor, notice of which
designation shall be given to the Trustee, the Certificate Administrator, the
Master Servicer and the Special Servicer, and specific ratings of Moody’s herein
referenced shall be deemed to refer to the equivalent ratings of the party so
designated.

“Mortgage”:  With respect to any Mortgage Loan or Companion Loan, the
mortgage(s), deed(s) of trust or other instrument(s) securing the related
Mortgage Note and creating a first mortgage lien on the fee and/or leasehold
interest in the related Mortgaged Property.

“Mortgage File”:  With respect to each Mortgage Loan or Companion Loan, if
applicable, but subject to Section 2.01, collectively the following documents:

(i)       the original Mortgage Note, endorsed on its face or by allonge
attached to the Mortgage Note, without recourse, to “Pay to the order of Wells
Fargo Bank, National Association, as Trustee for the benefit of the registered
holders of Arbor Multifamily Mortgage Securities Trust 2020-MF1, Multifamily
Mortgage Pass-Through Certificates, Series 2020-MF1, without recourse,
representation or warranty” or in blank and further showing a complete, unbroken
chain of endorsement from the originator (or, if the original Mortgage Note has
been lost, an affidavit to such effect from the Mortgage Loan Seller or another
prior holder, together with a copy of the Mortgage Note and an indemnity
properly assigned and endorsed to the Trustee);

(ii)      the original or a certified copy of the Mortgage, together with an
original or copy of any intervening assignments of the Mortgage, in each case
with evidence of recording indicated thereon or certified to have been submitted



-47-

--------------------------------------------------------------------------------

for recording (or copies thereof from the applicable recording office if (to the
knowledge of the Mortgage Loan Seller or its third-party vendor, as certified by
such party to the Custodian in writing) it is not the practice of such office to
provide certified copies, provided that the Custodian may conclusively rely on
any such certification by such Mortgage Loan Seller or third-party vendor and
shall not be required to investigate whether any recording office cannot provide
a certified copy);

(iii)      an original Assignment of Mortgage, in complete and recordable form
(except for the name of the assignee, if delivered in blank, and except for
recording information not yet available, if the Mortgage or an assignment
thereof has not been returned from the applicable recording office), executed by
the most recent assignee of record thereof prior to the Trustee, or if none, by
the originator to “Wells Fargo Bank, National Association, as trustee for the
benefit of the registered holders of Arbor Multifamily Mortgage Securities Trust
2020-MF1, Multifamily Mortgage Pass-Through Certificates, Series 2020-MF1” or in
blank and, in the case of any Serviced Whole Loan, in its capacity as “Lead
Securitization Note Holder” or similar capacity under the related Intercreditor
Agreement on behalf of the related Serviced Companion Noteholders;

(iv)       the original or a copy of any related assignment of leases and of any
intervening assignments (if such item is a document separate from the Mortgage),
with evidence of recording indicated thereon or certified to have been submitted
for recording;

(v)        an original assignment of any related assignment of leases (if such
item is a document separate from the Mortgage) in favor of the Trustee or in
blank and (subject to the completion of certain missing recording information
and, if applicable, the assignee’s name) in recordable form (or, if the Mortgage
Loan Seller is responsible for the recordation of that assignment, a copy
thereof certified to be the copy of such assignment submitted or to be submitted
for recording);

(vi)       the original assignment of all unrecorded documents relating to the
Mortgage Loan or a Serviced Whole Loan, if not already assigned pursuant to
items (iii) or (v) above;

(vii)      originals or copies of all modification, consolidation, assumption,
written assurance and substitution agreements in those instances in which the
terms or provisions of the Mortgage or Mortgage Note have been modified or the
Mortgage Loan has been assumed or consolidated;

(viii)      the original or a copy of the policy or certificate of lender’s
title insurance issued in connection with the origination of such Mortgage Loan
(which may be electronically issued), or, if such policy has not been issued or
located, an irrevocable, binding commitment (which may be a marked version of
the policy that has been executed by an authorized representative of the title



-48-

--------------------------------------------------------------------------------

company or an agreement to provide the same pursuant to binding escrow
instructions executed by an authorized representative of the title company) to
issue such title insurance policy;

(ix)      any filed copies (bearing evidence of filing) or evidence of filing of
any UCC Financing Statements, related amendments and continuation statements in
the possession of the Mortgage Loan Seller;

(x)       an original assignment in favor of the Trustee of any financing
statement executed and filed in favor of the Mortgage Loan Seller in the
relevant jurisdiction (or, if the Mortgage Loan Seller is responsible for the
filing of that assignment, a copy thereof certified to be the copy of such
assignment submitted or to be submitted for recording);

(xi)      the original or a copy of any intercreditor agreement relating to
existing debt of the borrower, including any Intercreditor Agreement relating to
a Serviced Whole Loan;

(xii)     the original or copies of any loan agreement, escrow agreement,
Security Agreement or letter of credit relating to a Mortgage Loan or a Serviced
Whole Loan;

(xiii)    the original or a copy of any ground lease, ground lessor estoppel,
environmental insurance policy, environmental indemnity or guaranty relating to
a Mortgage Loan or a Serviced Whole Loan;

(xiv)     the original or a copy of any property management agreement relating
to a Mortgage Loan or a Serviced Whole Loan;

(xv)     [Reserved];

(xvi)    the original or a copy of any lock-box or cash management agreement
relating to a Mortgage Loan or a Serviced Whole Loan;

(xvii)   the original or a copy of any related mezzanine intercreditor
agreement;

(xviii)  the original or a copy of all related environmental insurance policies;
and

(xix)    a list related to such Mortgage Loan indicating the related Mortgage
Loan documents included in the related Mortgage File as of the Closing Date (the
“Mortgage Loan Checklist”);

provided, however, that (a) whenever the term “Mortgage File” is used to refer
to documents held by the Custodian, such term shall not be deemed to include
such documents and instruments required to be included therein unless they are
actually received by the Custodian, (b) if there exists with respect to any
Crossed Mortgage Loan Group only one original or certified copy of



-49-

--------------------------------------------------------------------------------

any document referred to in the definition of “Mortgage File” covering all of
the Mortgage Loans in such Crossed Mortgage Loan Group, then the inclusion of
such original or certified copy in the Mortgage File for any of the Mortgage
Loans constituting such Crossed Mortgage Loan Group shall be deemed the
inclusion of such original or certified copy in the Mortgage File for each such
Mortgage Loan, (c) to the extent that this Agreement refers to a “Mortgage File”
for a Companion Loan, such “Mortgage File” shall be construed to mean the
Mortgage File for the related Mortgage Loan (except that references to the
Mortgage Note for a Companion Loan otherwise described above shall be construed
to instead refer to a photocopy of such Mortgage Note), (d) with respect to any
Mortgage Loan that has a Serviced Companion Loan, the execution and/or
recordation of any assignment of Mortgage, any separate assignment of Assignment
of Leases and any assignment of any UCC Financing Statement in the name of the
Trustee shall not be construed to limit the beneficial interest of the related
Companion Holder(s) in such instrument and the benefits intended to be provided
to them by such instrument, it being acknowledged that (i) the Trustee shall
hold such record title for the benefit of the Trust as the holder of the related
Mortgage Loan and the related Companion Holder(s) collectively and (ii) any
efforts undertaken by the Trustee, the Master Servicer, or the Special Servicer
on its behalf to enforce or obtain the benefits of such instrument shall be
construed to be so undertaken by Trustee, the Master Servicer or the Special
Servicer for the benefit of the Trust as the holder of the applicable Mortgage
Loan and the related Companion Holder(s) collectively, (e) in connection with
any Non-Serviced Mortgage Loan, the preceding document delivery requirements
will be met by the delivery by the Mortgage Loan Seller of copies of the
documents specified above (other than the Mortgage Note and intervening
endorsements evidencing such Mortgage Loan, with respect to which the original
shall be required) including a copy of the Mortgage securing the applicable
Mortgage Loan and any assignments or other transfer documents referred to in
clauses (iii), (v), (vi), (vii), (ix) and (x) above as being in favor of the
Trustee shall instead be in favor of the applicable Non-Serviced Trustee and
need only be in such form as was delivered to the applicable Non-Serviced
Trustee or a custodian on its behalf, and (f) in connection with any
(A) Non-Serviced Mortgage Loan, any and all document delivery requirements as
regards the related Mortgage File (or any portion thereof) set forth herein or
in the Mortgage Loan Purchase Agreement will also be satisfied by the delivery,
in compliance with the terms of the related Non-Serviced PSA, by the Mortgage
Loan Seller of the documents specified above (other than the Mortgage Note and
intervening endorsements evidencing such Mortgage Loan) to the custodian under
the related Non-Serviced PSA (in such form as was delivered to the custodian
under the related Non-Serviced PSA) and (B) Servicing Shift Mortgage Loan, the
foregoing documents shall be delivered to the Custodian by the Mortgage Loan
Seller on or prior to the Closing Date and such documents (other than the
documents described in clause (i) above) shall be transferred to the custodian
pursuant to Section 2.01(i).

“Mortgage Loan”:  Each of the mortgage loans (other than the Crossed Underlying
Loans of a Crossed Mortgage Loan Group, it being understood that for the
purposes of this Agreement each Crossed Mortgage Loan Group shall be treated as
one Mortgage Loan) transferred and assigned to the Trustee pursuant to
Section 2.01 and to be held by the Trust.  As used herein, the term “Mortgage
Loan” includes the related Mortgage Note, Mortgage and other documents contained
in the related Mortgage File and any related agreements.  The term “Mortgage
Loan” shall, as of any date of determination, include any Qualified Substitute
Mortgage Loan that has replaced a Mortgage Loan pursuant to Section 2.03 and
exclude any such replaced Mortgage Loan.



-50-

--------------------------------------------------------------------------------

“Mortgage Loan Checklist”:  A list related to each Mortgage Loan indicating the
related Mortgage Loan documents included in the related Mortgage File as of the
Closing Date.

“Mortgage Loan Purchase Agreement”:  The agreement between the Depositor and the
Mortgage Loan Seller, relating to the transfer of all of the Mortgage Loan
Seller’s right, title and interest in and to the Mortgage Loans.

“Mortgage Loan Schedule”:  The list of Mortgage Loans transferred on the Closing
Date to the Trustee as part of the Trust Fund, attached hereto as Exhibit B,
which list sets forth the following information with respect to each Mortgage
Loan so transferred:

(i)       the loan identification number (as specified in Annex A-1 to the
Offering Circular);

(ii)      the Mortgagor’s name;

(iii)     the street address (including city, state, county and zip code) and
name of the related Mortgaged Property;

(iv)      the Mortgage Rate in effect at origination;

(v)       the Net Mortgage Rate in effect at the Cut-off Date;

(vi)      the original principal balance;

(vii)     the Cut-off Date Balance;

(viii)    the (a) original term to stated maturity, (b) remaining term to stated
maturity and (c) Maturity Date;

(ix)       the original and remaining amortization terms;

(x)        the amount of the Periodic Payment due on the first Due Date
following the Cut-off Date;

(xi)       the applicable Servicing Fee Rate;

(xii)      whether the Mortgage Loan is a 30/360 Mortgage Loan or an Actual/360
Loan;

(xiii)     whether such Mortgage Loan is secured by the related Mortgagor’s
interest in a ground lease;

(xiv)      identifying any Mortgage Loans with which such Mortgage Loan is
cross-defaulted or cross-collateralized;

(xv)        the originator of the related Mortgage Loan and the Mortgage Loan
Seller;



-51-

--------------------------------------------------------------------------------

(xvi)       whether the related Mortgage Loan has a guarantor;

(xvii)       whether the related Mortgage Loan is secured by a letter of credit;

(xviii)       amount of any reserve or escrowed funds that were deposited at
origination and any ongoing periodic deposit requirements;

(xix)          number of grace days;

(xx) whether a cash management agreement or lock-box agreement is in place;

(xxi)           the general property type of the related Mortgaged Property;

(xxii)          whether the related Mortgage Loan permits defeasance; and

(xxiii)         the number of units, rooms, beds, pads or square feet with
respect to each Mortgaged Property.

Such Mortgage Loan Schedule shall also set forth the aggregate of the amounts
described under clause (vii) above for all of the Mortgage Loans.  Such list may
be in the form of more than one list, collectively setting forth all of the
information required.

“Mortgage Loan Seller”:  Arbor Private Label.

“Mortgage Note”:  The original executed note(s) evidencing the indebtedness of a
Mortgagor under a Mortgage Loan or Companion Loan, as the case may be, together
with any rider, addendum or amendment thereto.

“Mortgage Rate”:  With respect to:  (i) any Mortgage Loan  (including any
Non-Serviced Mortgage Loan) or related Serviced Pari Passu Companion Loan on or
prior to its Maturity Date, the annual rate at which interest is scheduled (in
the absence of a default) to accrue on such Mortgage Loan or related Serviced
Pari Passu Companion Loan from time to time in accordance with the related
Mortgage Note and applicable law; or (ii) any Mortgage Loan or related Serviced
Pari Passu Companion Loan after its Maturity Date, the annual rate described in
clause (i) above determined without regard to the passage of such Maturity Date.

“Mortgaged Property”:  The real property subject to the lien of a Mortgage.

“Mortgagor”:  The obligor or obligors on a Mortgage Note, including without
limitation, any Person that has acquired the related Mortgaged Property and
assumed the obligations of the original obligor under the Mortgage Note and
including in connection with any Mortgage Loan that utilizes an indemnity deed
of trust structure, the borrower and the Mortgaged Property owner/payment
guarantor/mortgagor individually and collectively, as the context may require.

“Net Investment Earnings”:  With respect to the Collection Accounts, the
Servicing Accounts or the REO Account or Companion Distribution Account for any
period



-52-

--------------------------------------------------------------------------------

from any Distribution Date to the immediately succeeding Master Servicer
Remittance Date, the amount, if any, by which the aggregate of all interest and
other income realized during such period on funds relating to the Trust Fund
held in such account, exceeds the aggregate of all losses, if any, incurred
during such period in connection with the investment of such funds in accordance
with Section 3.06.

“Net Investment Loss”:  With respect to the Collection Account, the Servicing
Accounts or the REO Account or Companion Distribution Account for any period
from any Distribution Date to the immediately succeeding Master Servicer
Remittance Date, the amount by which the aggregate of all losses, if any,
incurred during such period in connection with the investment of funds relating
to the Trust held in such account in accordance with Section 3.06, exceeds the
aggregate of all interest and other income realized during such period on such
funds.

“Net Mortgage Rate”:  With respect to each Mortgage Loan (including any
Non-Serviced Mortgage Loan) and any REO Loan (other than the portion of an REO
Loan related to any Companion Loan) as of any date of determination, a rate per
annum equal to the related Mortgage Rate then in effect, minus the related
Administrative Cost Rate; provided, however, that for purposes of calculating
Pass-Through Rates, the Net Mortgage Rate for any Mortgage Loan will be
determined without regard to any modification, waiver or amendment of the terms
of the related Mortgage Loan, whether agreed to by the Master Servicer or the
Special Servicer or resulting from a bankruptcy, insolvency or similar
proceeding involving the Mortgagor; provided, further, that for any Mortgage
Loan that does not accrue interest on the basis of a 360-day year consisting of
twelve 30-day months, then, solely for purposes of calculating Pass-Through
Rates and the Weighted Average Net Mortgage Rate, the Net Mortgage Rate of such
Mortgage Loan or for any one-month period preceding a related Due Date will be
the annualized rate at which interest would have to accrue in respect of such
Mortgage Loan on the basis of a 360-day year consisting of twelve 30-day months
in order to produce the aggregate amount of interest actually accrued in respect
of such Mortgage Loan during such one-month period at the related Net Mortgage
Rate; provided, further, that, with respect to each Actual/360 Loan, the Net
Mortgage Rate for the one-month period (A) preceding the Due Dates that occur in
January and February in any year which is not a leap year or preceding the Due
Date that occurs in February in any year which is a leap year (in either case,
unless the related Distribution Date is the final Distribution Date), will be
determined exclusive of any Withheld Amounts, and (B) preceding the Due Date in
March (or February, if the related Distribution Date is the final Distribution
Date), will be determined inclusive of the amounts withheld in the immediately
preceding January and February, if applicable.  With respect to any REO Loan,
the Net Mortgage Rate shall be calculated as described above, determined as if
the predecessor Mortgage Loan had remained outstanding.

“Net Operating Income”:  With respect to any Mortgaged Property, for any
Mortgagor’s fiscal year end, Net Operating Income will be calculated in
accordance with the standard definition of “Net Operating Income” approved from
time to time endorsed and put forth by the CREFC®.

“New Lease”:  Any lease of REO Property entered into at the direction of the
Special Servicer on behalf of the Trust, including any lease renewed, modified
or extended on behalf of the Trust, if the Trust has the right to renegotiate
the terms of such lease.



-53-

--------------------------------------------------------------------------------

“Non-Book Entry Certificates”:  As defined in Section 5.02(c).

“Nonrecoverable Advance”: Any Nonrecoverable P&I Advance or Nonrecoverable
Servicing Advance.

“Nonrecoverable P&I Advance”:  Any P&I Advance previously made or proposed to be
made in respect of a Mortgage Loan (including any Non-Serviced Mortgage Loan) or
REO Loan (other than an portion of an REO Loan related to a Companion Loan)
which, in the reasonable judgment of the Master Servicer or the Trustee, as the
case may be, will not be ultimately recoverable, together with any accrued and
unpaid interest thereon at the Reimbursement Rate, from Late Collections or any
other recovery on or in respect of such Mortgage Loan or REO Loan; provided,
however, that the Special Servicer may, at its option (with respect to any
Specially Serviced Loan), make a determination in accordance with the Servicing
Standard, that any P&I Advance previously made or proposed to be made is a
Nonrecoverable P&I Advance and shall deliver to the Master Servicer (and with
respect to a Serviced Mortgage Loan, the Master Servicer shall deliver to the
master servicer and, to the extent required under the related Intercreditor
Agreement, special servicer under any Other Pooling and Servicing Agreement,
and, with respect to a Non-Serviced Mortgage Loan, the Master Servicer shall
deliver to the related Non-Serviced Master Servicer under the Non-Serviced PSA),
the Certificate Administrator, the Trustee and the 17g-5 Information Provider
notice of such determination.  Any such determination shall be conclusive and
binding upon the Master Servicer and the Trustee, provided, however, that the
Special Servicer shall have no such obligation to make an affirmative
determination that any P&I Advance is or would be recoverable and in the absence
of a determination by the Special Servicer that such P&I Advance is or would be
a Nonrecoverable P&I Advance, such decision shall remain with the Master
Servicer or Trustee, as applicable.  If the Special Servicer makes a
determination that only a portion, and not all, of any previously made or
proposed P&I Advance is a Nonrecoverable P&I Advance, the Master Servicer and
the Trustee shall have the right to make its own subsequent determination that
any remaining portion of any such previously made or proposed P&I Advance is a
Nonrecoverable P&I Advance.  With respect to any Non-Serviced Whole Loan, if any
Non-Serviced Master Servicer or Non-Serviced Special Servicer, as applicable, in
connection with a securitization of the related Non-Serviced Companion Loan
determines that a P&I Advance with respect to the related Non-Serviced Companion
Loan, if made, would be a Nonrecoverable P&I Advance, such determination shall
not be binding on the Master Servicer and the Trustee as it relates to any
proposed P&I Advance with respect to the related Non-Serviced Mortgage Loan.
 Similarly, with respect to the related Non-Serviced Mortgage Loan, if the
Master Servicer, the Special Servicer or the Trustee, as applicable, determines
that any P&I Advance with respect to a related Non-Serviced Mortgage Loan, if
made, would be a Nonrecoverable P&I Advance, such determination shall not be
binding on the related Non-Serviced Master Servicer and related Non-Serviced
Trustee as it relates to any proposed P&I Advance with respect to the related
Non-Serviced Companion Loan (unless the related Non-Serviced PSA provides
otherwise).  In making such recoverability determination, the Master Servicer,
Special Servicer or Trustee, as applicable, shall be entitled (a) to consider
(among other things) (i) the obligations of the Mortgagor under the terms of the
related Mortgage Loan or Companion Loan(s), as applicable, as it may have been
modified and (ii) the related Mortgaged Properties in their “as-is” or
then-current conditions and occupancies, as modified by such party’s assumptions
(consistent with the Servicing Standard in the case of the Master Servicer or
the Special Servicer or in its



-54-

--------------------------------------------------------------------------------

good faith business judgment in the case of the Trustee, solely in its capacity
as Trustee) regarding the possibility and effects of future adverse change with
respect to such Mortgaged Properties, (b) to estimate and consider (consistent
with the Servicing Standard in the case of the Master Servicer and the Special
Servicer or in its good faith business judgment in the case of the Trustee,
solely in its capacity as Trustee) (among other things) future expenses, (c) to
estimate and consider (consistent with the Servicing Standard in the case of the
Master Servicer and the Special Servicer or in its good faith business judgment
in the case of the Trustee, solely in its capacity as Trustee) (among other
things) the timing of recoveries, (d) to give due regard to the existence of any
Nonrecoverable Advances which, at the time of such consideration, the recovery
of which are being deferred or delayed by the Master Servicer or the Trustee, in
light of the fact that related proceeds are a source of recovery not only for
the Advance under consideration but also a potential source of recovery for such
delayed or deferred Advance and (e) with respect to a Non-Serviced Whole Loan,
any non-recoverability determination of the Non-Serviced Master Servicer or
Non-Serviced Trustee under the related Non-Serviced PSA relating to a principal
and interest advance for a Non-Serviced Companion Loan.  In addition, any
Person, in considering whether a P&I Advance is a Nonrecoverable Advance, shall
be entitled to give due regard to the existence of any outstanding
Nonrecoverable Advance or Workout-Delayed Reimbursement Amount with respect to
other Mortgage Loans, the reimbursement of which, at the time of such
consideration, is being deferred or delayed by the Master Servicer or the
Trustee because there is insufficient principal available for such recovery, in
light of the fact that proceeds on the related Mortgage Loan are a source of
recovery not only for the P&I Advance under consideration, but also as a
potential source of reimbursement of such Nonrecoverable Advance or
Workout-Delayed Reimbursement Amounts which are or may be being deferred or
delayed.  In addition, any such Person may update or change its recoverability
determinations at any time (but not reverse any other Person’s determination
that an Advance is a Nonrecoverable Advance) and, consistent with the Servicing
Standard, in the case of the Master Servicer or in its good faith business
judgment in the case of the Trustee (solely in its capacity as Trustee), may
obtain at the expense of the Trust any reasonably required analysis, Appraisals
or market value estimates or other information for making a recoverability
determination (and, upon the reasonable request by the Trustee, Master Servicer
or Special Servicer, as applicable, the Master Servicer and the Special Servicer
shall deliver any relevant Appraisals or market value estimates in its
possession to the requesting party for such purpose).  Absent bad faith, the
Master Servicer’s, Special Servicer’s or the Trustee’s determination as to the
recoverability of any P&I Advance shall be conclusive and binding on the
Certificateholders.  The determination by the Master Servicer, the Special
Servicer or the Trustee, as the case may be, that a Nonrecoverable P&I Advance
has been made or that any proposed P&I Advance, if made, would constitute a
Nonrecoverable P&I Advance, or any updated or changed recoverability
determination, shall be evidenced by an Officer’s Certificate delivered by
either the Special Servicer or the Master Servicer to the other and to the
Trustee, the Certificate Administrator (and, in the case of a Serviced Mortgage
Loan, any Other Servicer) and the Depositor, or by the Trustee to the Depositor,
the Master Servicer, the Special Servicer and the Certificate Administrator
(and, in the case of a Serviced Mortgage Loan, any Other Servicer).  The
Officer’s Certificate shall set forth such determination of nonrecoverability
and the considerations of the Master Servicer, the Special Servicer or the
Trustee, as applicable, forming the basis of such determination (which shall be
accompanied by, to the extent available, related income and expense statements,
rent rolls, occupancy status, property inspections and any other



-55-

--------------------------------------------------------------------------------

information used by the Master Servicer, the Special Servicer or the Trustee, as
applicable, to make such determination and shall include any existing Appraisal
of the related Mortgage Loan or the related Mortgaged Property).  The Trustee
shall be entitled to conclusively rely on the Master Servicer’s or Special
Servicer’s determination that a P&I Advance is or would be nonrecoverable, and
the Master Servicer shall be entitled to conclusively rely on the Special
Servicer’s determination that a P&I Advance is or would be nonrecoverable.  In
the case of a cross-collateralized Mortgage Loan (if any), such recoverability
determination shall take into account the cross-collateralization of the related
cross-collateralized Mortgage Loan.

“Nonrecoverable Servicing Advance”:  Any Servicing Advance previously made or
proposed to be made in respect of a Mortgage Loan (other than a Non-Serviced
Mortgage Loan), Whole Loan or REO Property which, in the reasonable judgment of
the Master Servicer, the Special Servicer or the Trustee, as the case may be,
will not be ultimately recoverable, together with any accrued and unpaid
interest thereon, at the Reimbursement Rate, from Late Collections or any other
recovery on or in respect of such Mortgage Loan, Whole Loan or REO Property.  In
making such recoverability determination, such Person shall be entitled (a) to
consider (among other things) (i) the obligations of the Mortgagor under the
terms of the related Mortgage Loan or Companion Loan, as applicable, as it may
have been modified and (ii) the related Mortgaged Properties in their “as-is” or
then-current conditions and occupancies, as modified by such party’s assumptions
(consistent with the Servicing Standard in the case of the Master Servicer or
the Special Servicer or in its good faith business judgment in the case of the
Trustee, solely in its capacity as Trustee) regarding the possibility and
effects of future adverse change with respect to such Mortgaged Properties,
(b) to estimate and consider (consistent with the Servicing Standard in the case
of the Master Servicer or the Special Servicer or in its good faith business
judgment in the case of the Trustee, solely in its capacity as Trustee) (among
other things) future expenses, (c) to estimate and consider (consistent with the
Servicing Standard in the case of the Master Servicer or the Special Servicer or
in its good faith business judgment in the case of the Trustee, solely in its
capacity as Trustee) (among other things) the timing of recoveries and (d) to
give due regard to the existence of any Nonrecoverable Advances which, at the
time of such consideration, the recovery of which are being deferred or delayed
by the Master Servicer, the Special Servicer or the Trustee because there is
insufficient principal available for such reimbursement, in light of the fact
that related proceeds are a source of recovery not only for the Advance under
consideration but also a potential source of recovery for such delayed or
deferred Advance.  In addition, any Person, in considering whether a Servicing
Advance is a Nonrecoverable Servicing Advance, shall be entitled to give due
regard to the existence of any Nonrecoverable Advance or Workout-Delayed
Reimbursement Amounts with respect to other Mortgage Loans, the reimbursement of
which, at the time of such consideration, is being deferred or delayed by the
Master Servicer, the Special Servicer or the Trustee, in light of the fact that
proceeds on the related Mortgage Loan are a source of recovery not only for the
Servicing Advance under consideration, but also as a potential source of
recovery of such Nonrecoverable Advance or Workout-Delayed Reimbursement Amounts
which are or may be being deferred or delayed.  In addition, any such Person may
update or change its recoverability determinations at any time (but not reverse
any other Person’s determination that an Advance is a Nonrecoverable Advance)
and, consistent with the Servicing Standard, in the case of the Master Servicer
or in its good faith business judgment in the case of the Trustee (solely in its
capacity as Trustee), may obtain, promptly upon request, from the Special
Servicer at the expense of the Trust any reasonably required analysis,
Appraisals or market value estimates or



-56-

--------------------------------------------------------------------------------

other information for making a recoverability determination (and, upon the
reasonable request by the Trustee, Master Servicer or Special Servicer, as
applicable, the Master Servicer and the Special Servicer shall deliver any
relevant Appraisals or market value estimates in its possession to the
requesting party for such purpose).  Absent bad faith, the Master Servicer’s,
Special Servicer’s or the Trustee’s determination as to the recoverability of
any Servicing Advance shall be conclusive and binding on the Certificateholders.
 The determination by the Master Servicer, the Special Servicer or the Trustee,
as the case may be, that a Nonrecoverable Servicing Advance has been made or
that any proposed Servicing Advance, if made, would constitute a Nonrecoverable
Servicing Advance, or any updated or changed recoverability determination, shall
be evidenced by an Officer’s Certificate delivered by either of the Special
Servicer or Master Servicer to the other and to the Trustee, the Certificate
Administrator (and in the case of a Serviced Mortgage Loan, any Other Servicer
and Other Trustee) and the Depositor, or by the Trustee to the Depositor, the
Master Servicer, the Special Servicer and the Certificate Administrator (and in
the case of a Serviced Mortgage Loan, any Other Servicer); provided, however,
that the Special Servicer may, at its option (with respect to any Specially
Serviced Loan) make a determination in accordance with the Servicing Standard,
that any Servicing Advance previously made or proposed to be made is a
Nonrecoverable Servicing Advance and shall deliver to the Master Servicer (and
with respect to a Serviced Mortgage Loan, the Master Servicer shall deliver to
the applicable master servicer under the related Other Pooling and Servicing
Agreement, and with respect to a Non-Serviced Mortgage Loan, the Master Servicer
shall deliver to the related Non-Serviced Master), the Certificate
Administrator, the Trustee and the 17g-5 Information Provider notice of such
determination.  Any such determination shall be conclusive and binding upon the
Master Servicer and the Trustee, provided, however, that the Special Servicer
shall have no such obligation to make an affirmative determination that any
Servicing Advance is or would be recoverable and in the absence of a
determination by the Special Servicer that such Servicing Advance is or would be
a Nonrecoverable Servicing Advance, such decision shall remain with the Master
Servicer or the Trustee, as applicable.  If the Special Servicer makes a
determination that only a portion, and not all, of any previously made or
proposed Servicing Advance is a Nonrecoverable Servicing Advance, the Master
Servicer and the Trustee shall each have the right to make its own subsequent
determination that any remaining portion of any such previously made or proposed
Servicing Advance is a Nonrecoverable Servicing Advance.  The Officer’s
Certificate shall set forth such determination of nonrecoverability and the
considerations of the Master Servicer, the Special Servicer or the Trustee, as
applicable, forming the basis of such determination (which shall be accompanied
by, to the extent available, related income and expense statements, rent rolls,
occupancy status, property inspections and any other information used by the
Master Servicer, the Special Servicer or the Trustee, as applicable, to make
such determination and shall include any existing Appraisal with respect to the
related Mortgage Loan, Serviced Companion Loan or related Mortgaged Property).
 The Special Servicer shall promptly furnish any party required to make
Servicing Advances hereunder with any information in its possession regarding
the Specially Serviced Loans and REO Properties as such party required to make
Servicing Advances may reasonably request for purposes of making recoverability
determinations.  The Trustee shall be entitled to conclusively rely on the
Master Servicer’s or Special Servicer’s determination that a Servicing Advance
is or would be nonrecoverable, and the Master Servicer shall be entitled to
conclusively rely on the Special Servicer’s determination that a Servicing
Advance is or would be nonrecoverable.  Notwithstanding anything herein to the
contrary, if the Special Servicer



-57-

--------------------------------------------------------------------------------

requests that the Master Servicer make a Servicing Advance, the Master Servicer
may conclusively rely on such request as evidence that such advance is not a
Nonrecoverable Servicing Advance; provided, however, the Special Servicer shall
not be entitled to make such a request more frequently than once per calendar
month with respect to Servicing Advances other than emergency advances (although
such request may relate to more than one Servicing Advance).  In the case of a
cross-collateralized Mortgage Loan (if any), such recoverability determination
shall take into account the cross-collateralization of the related
cross-collateralized Mortgage Loan.  The determination as to the recoverability
of any Servicing Advance previously made or proposed to be made in respect of a
Non-Serviced Whole Loan shall be made by the related Non-Serviced Master
Servicer, Non-Serviced Special Servicer or Non-Serviced Trustee, as the case may
be, pursuant to the related Non-Serviced PSA.

“Non-Serviced Asset Representations Reviewer”:  The “Asset Representations
Reviewer” under a Non-Serviced PSA.

“Non-Serviced Certificate Administrator”:  The “Certificate Administrator” under
a Non-Serviced PSA.

“Non-Serviced Companion Loan”:  For the avoidance of doubt, there is no
Non-Serviced Companion Loan related to the Trust.

“Non-Serviced Custodian”:  Any custodian under a Non-Serviced PSA.

“Non-Serviced Depositor”:  The “Depositor” under a Non-Serviced PSA.

“Non-Serviced Gain-on-Sale Proceeds”:  Any “gain-on-sale proceeds” received in
respect of a Non-Serviced Mortgage Loan pursuant to the related Non-Serviced
PSA.

“Non-Serviced Intercreditor Agreement”:  For the avoidance of doubt, there is no
Non-Serviced Intercreditor Agreement related to the Trust.

“Non-Serviced Master Servicer”:  The “Master Servicer” under a Non-Serviced PSA.

“Non-Serviced Mortgage Loan”:  For the avoidance of doubt, there is no
Non-Serviced Mortgage Loan in the Trust Fund.

“Non-Serviced Mortgaged Property”:  For the avoidance of doubt, there is no
Non-Serviced Mortgaged Property related to the Trust.

“Non-Serviced Primary Servicing Fee Rate”:  For the avoidance of doubt, there is
no Non-Serviced Primary Servicing Fee Rate related to the Trust.

“Non-Serviced PSA”:  For the avoidance of doubt, there is no Non-Serviced PSA
related to the Trust.

“Non-Serviced Special Servicer”:  The “Special Servicer” under a Non-Serviced
PSA.



-58-

--------------------------------------------------------------------------------

“Non-Serviced Trust”:  The “Trust” formed under a Non-Serviced PSA.

“Non-Serviced Trustee”:  The “Trustee” under a Non-Serviced PSA.

“Non-Serviced Whole Loan”:  For the avoidance of doubt, there is no Non-Serviced
Whole Loan related to the Trust.

“Non-Specially Serviced Loan”:  Any Mortgage Loan (other than a Non-Serviced
Mortgage Loan) or Serviced Companion Loan that is not a Specially Serviced Loan.

“Non-U.S. Beneficial Ownership Certification”:  As defined in Section 5.03(f).

“Non-U.S. Tax Person”:  Any person other than a U.S. Tax Person.

“Notional Amount”:  In the case of the Class X-A Certificates, the Class X-A
Notional Amount; and in the case of the Class X-D Certificates, the Class X-D
Notional Amount.

“NRSRO”:  Any nationally recognized statistical rating organization within the
meaning of Section 3(a)(62) of the Exchange Act, including the Rating Agencies.

“NRSRO Certification”:  A certification (a) substantially in the form of
Exhibit P-2 executed by a NRSRO or (b) provided electronically and executed by
such NRSRO by means of a “click-through” confirmation on the 17g-5 Information
Provider’s Website, in either case in favor of the 17g-5 Information Provider
that states that such NRSRO is a Rating Agency under this Agreement or that such
NRSRO has provided the Depositor with the appropriate certifications pursuant to
paragraph (e) of Rule 17g-5 of the Exchange Act, that such NRSRO has access to
the Depositor’s 17g-5 website and that such NRSRO will keep such information
confidential, except to the extent such information has been made available to
the general public.  Each NRSRO shall be deemed to recertify to the foregoing
each time it accesses the 17g-5 Information Provider’s Website.

“OCC”:  Office of the Comptroller of the Currency.

“Offering Circular”: The offering circular dated May 21, 2020.

“Officer’s Certificate”:  A certificate signed by a Servicing Officer of the
Master Servicer or the Special Servicer or any Additional Servicer, as the case
may be, or a Responsible Officer of the Trustee or Certificate Administrator, as
the case may be.

“Offshore Transaction”:  Any “offshore transaction” as defined in Rule 902(h) of
Regulation S.

“Opinion of Counsel”:  A written opinion of counsel, who may, without
limitation, be salaried counsel for the Depositor, the Master Servicer or the
Special Servicer, acceptable in form and delivered to the Trustee and the
Certificate Administrator, except that any opinion of counsel relating to
(a) the qualification of any Trust REMIC as a REMIC, (b) compliance with the
REMIC Provisions, or (c) the resignation of the Master Servicer, the



-59-

--------------------------------------------------------------------------------

Special Servicer or the Depositor pursuant to Section 6.05, must be an opinion
of counsel who is in fact Independent of the Depositor, the Master Servicer and
the Special Servicer.

“Original Certificate Balance”:  With respect to any Class of Principal Balance
Certificates, the initial aggregate principal amount thereof as of the Closing
Date, in each case as specified in the Preliminary Statement.

“Original Lower-Tier Principal Amount”:  With respect to any Class of Lower-Tier
Regular Interest, the initial principal amount thereof as of the Closing Date,
in each case as specified in the Preliminary Statement.

“Original Notional Amount”:  With respect to the Class X-A Notional Amount and
the Class X-D Notional Amount, the applicable initial Notional Amount thereof as
of the Closing Date, as specified in the Preliminary Statement.

“Other Certificate Administrator”:  Any certificate administrator under an Other
Pooling and Servicing Agreement.

“Other Depositor”:  Any depositor under an Other Pooling and Servicing
Agreement.

“Other Pooling and Servicing Agreement”:  Any trust and servicing agreement or
pooling and servicing agreement, as applicable, that creates a trust whose
assets include any Serviced Companion Loan.

“Other Securitization”: Any commercial mortgage securitization to which a
Companion Loan (other than a Non-Serviced Companion Loan) is deposited.

“Other Servicer”:  Any master servicer or special servicer, as applicable, under
an Other Pooling and Servicing Agreement.  With respect to the delivery of any
notices, reports or other information required to be delivered pursuant to this
Agreement by any party hereto to an Other Servicer, "Other Servicer" shall mean
the master servicer under the applicable Other Pooling and Servicing Agreement
and, only to the extent required by or contemplated by the related Intercreditor
Agreement, the special servicer under the applicable Other Pooling and Servicing
Agreement.

“Other Trustee”:  Any trustee under an Other Pooling and Servicing Agreement.

“Ownership Interest”:  As to any Certificate, any ownership or security interest
in such Certificate as the Holder thereof and any other interest therein,
whether direct or indirect, legal or beneficial, as owner or as pledgee.

“P&I Advance”:  As to any Mortgage Loan or REO Loan (but not any related
Companion Loan), any advance made by the Master Servicer or the Trustee, as
applicable, pursuant to Section 4.03 or Section 7.05.

“P&I Advance Determination Date”:  With respect to any Distribution Date, the
close of business on the related Determination Date.



-60-

--------------------------------------------------------------------------------

“Pass-Through Rate”:  Any of the Class A-1 Pass-Through Rate, the Class A-4
Pass-Through Rate, the Class A-5 Pass-Through Rate, the Class A-SB Pass-Through
Rate, the Class A-S Pass-Through Rate, the Class B Pass-Through Rate, the
Class C Pass-Through Rate, the Class D Pass-Through Rate, the Class E
Pass-Through Rate, the Class F-RR Pass-Through Rate, the Class X-A Pass-Through
Rate or the Class X-D Pass-Through Rate, as the case may be.

“PCAOB”:  The Public Company Accounting Oversight Board.

“Penalty Charges”:  With respect to any Mortgage Loan (other than any
Non-Serviced Mortgage Loan) or Serviced Companion Loan (or any successor REO
Loan), any amounts actually collected thereon (or, in the case of a Serviced
Companion Loan (or any successor REO Loan thereto) that is part of a Serviced
Whole Loan, actually collected on such Serviced Whole Loan and allocated and
paid on such Serviced Companion Loan (or any successor REO Loan) in accordance
with the related Intercreditor Agreement) that represent late payment charges or
Default Interest, other than a Prepayment Premium or a Yield Maintenance Charge.

“Percentage Interest”:  As to any Certificate (other than the Class R
Certificates), the percentage interest evidenced thereby in distributions
required to be made with respect to the related Class. With respect to any
Certificate (other than the Class R Certificates), the percentage interest is
equal to the Denomination as of the Closing Date of such Certificate divided by
the Original Certificate Balance or Original Notional Amount, as applicable, of
such Class of Certificates as of the Closing Date.  With respect to a Class R
Certificate, the percentage interest is set forth on the face thereof.

“Periodic Payment”:  With respect to any Mortgage Loan or the related Companion
Loan(s), the scheduled monthly payment of principal and/or interest on such
Mortgage Loan or Companion Loan(s), including any Balloon Payment, which is
payable (as the terms of the applicable Mortgage Loan or Companion Loan(s) may
be changed or modified in connection with a bankruptcy or similar proceedings
involving the related Mortgagor or by reason of a modification, extension,
waiver or amendment granted or agreed to pursuant to the terms hereof) by a
Mortgagor from time to time under the related Mortgage Note and applicable law,
without regard to any acceleration of principal of such Mortgage Loan or
Companion Loan(s) by reason of default thereunder.

“Permitted Investments”:  Any one or more of the following obligations or
securities (including obligations or securities of the Certificate
Administrator, or managed by the Certificate Administrator or any Affiliate of
the Certificate Administrator, if otherwise qualifying hereunder), regardless of
whether issued by the Depositor, the Master Servicer, the Special Servicer, the
Trustee, the Certificate Administrator, or any of their respective Affiliates
and having the required ratings, if any, provided for in this definition and
which shall not be subject to liquidation prior to maturity:

(i)    direct obligations of, and obligations fully guaranteed as to timely
payment of principal and interest by, the United States of America, Fannie Mae,
Freddie Mac or any agency or instrumentality of the United States of America,
the obligations of which are backed by the full faith and credit of the United
States of



-61-

--------------------------------------------------------------------------------

America that mature in one (1) year or less from the date of acquisition;
provided that any obligation of, or guarantee by, Fannie Mae or Freddie Mac,
other than an unsecured senior debt obligation of Fannie Mae or Freddie Mac,
shall be a Permitted Investment only if such investment would not result in the
downgrading, withdrawal or qualification of the then-current rating assigned by
each Rating Agency to any Certificate (or, insofar as there is then outstanding
any class of Serviced Companion Loan Securities that are then rated by such
rating agency, such class of securities) as evidenced in writing;

(ii)   time deposits, unsecured certificates of deposit, or bankers’ acceptances
that mature in one (1) year or less after the date of issuance and are issued or
held by any depository institution or trust company (including the Trustee)
incorporated or organized under the laws of the United States of America or any
State thereof and subject to supervision and examination by federal or state
banking authorities (A) in the case of such investments with maturities of
thirty (30) days or less, the short-term debt obligations of which are rated at
least “F1” by Fitch or the long-term debt obligations of which are rated at
least “A” by Fitch, (B) in the case of such investments with maturities of three
(3) months or less, but more than thirty (30) days, the short-term obligations
of which are rated at least “F1+” by Fitch or the long-term obligations of which
are rated at least “AA-” by Fitch, (C) in the case of such investments with
maturities of six (6) months or less, but more than three (3) months, the
short-term obligations of which are rated at least “F1+” by Fitch and the
long-term obligations of which are rated at least “AA-” by Fitch, (D) in the
case of such investments with maturities of more than six (6) months, the
short-term obligations of which are rated at least “F1+” by Fitch and the
long-term obligations of which are rated at least “AA-” by Fitch, (E) for
maturities of less than three (3) months, a short term rating of “R-1 (middle)”
by DBRS Morningstar (if then rated by DBRS Morningstar and, if not so rated, an
equivalent rating (or higher) by two other NRSROs (which may include Fitch)) and
(F) for maturities greater than three (3) months, a long-term rating of “AAA” by
DBRS Morningstar (if then rated by DBRS Morningstar and, if not so rated, an
equivalent rating (or higher) by two other NRSROs (which may include Fitch));

(iii)  repurchase agreements or obligations with respect to any security
described in clause (i) above where such security has a remaining maturity of
one year or less and where such repurchase obligation has been entered into with
a depository institution or trust company (acting as principal) described in
clause (ii) above;

(iv)  debt obligations bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof which mature in one (1) year or less from the date of acquisition,
(A) if it has a term of three months or less, (1) the short-term obligations of
which are rated in the highest short-term debt rating category of Fitch and (2)
a short-term rating of which are rated “R-1 (middle)” by DBRS Morningstar (if
then rated by DBRS Morningstar and, if not so rated, an equivalent rating (or
higher) by two other NRSROs (which may include Fitch)), (B) if it has a term of
more than three



-62-

--------------------------------------------------------------------------------

months and not in excess of six months, the short-term obligations of which are
rated in the highest short-term rating category by each Rating Agency and the
long-term obligations of which are rated at least “AAA” by DBRS Morningstar (if
then rated by DBRS Morningstar and, if not so rated, an equivalent rating (or
higher) by two other NRSROs (which include Fitch)) and (C) if it has a term of
more than six months, the short-term obligations of which are rated in the
highest short-term rating category by each Rating Agency and the long-term
obligations of which are rated at least “AAA” by DBRS Morningstar (if then rated
by DBRS Morningstar and, if not so rated, an equivalent rating (or higher) by
two other NRSROs (which may include Fitch)) (or, in the case of any such Rating
Agency as set forth in clauses (A) through (C) above, such lower rating as is
the subject of a Rating Agency Confirmation by such Rating Agency); provided,
however, that securities issued by any particular corporation will not be
Permitted Investments to the extent that investment therein will cause the then
outstanding principal amount of securities issued by such corporation and held
in the accounts established hereunder to exceed 10% of the sum of the aggregate
principal balance and the aggregate principal amount of all Permitted
Investments in such accounts;

(v)   commercial paper (including both non-interest bearing discount obligations
and interest bearing obligations) of any corporation or other entity organized
under the laws of the United States or any state thereof payable on demand or on
a specified date maturing in one (1) year or less from the date of acquisition
thereof and (A) which is rated in the highest rating category of Fitch, and
(B)(1) for maturities of less than three (3) months, a short-term rating of “R-1
(middle)” by DBRS Morningstar (if then rated by DBRS Morningstar and, if not so
rated, an equivalent rating (or higher) by two other NRSROs (which may include
Fitch)) and (2) for maturities greater than three (3) months, a long-term rating
of “AAA” by DBRS Morningstar (if then rated by DBRS Morningstar and, if not so
rated, an equivalent rating (or higher) by two other NRSROs (which may include
Fitch));

(vi)  money market funds which seek to maintain a constant net asset value per
share, rated in the highest rating categories of Fitch and DBRS Morningstar (if
so rated by each such Rating Agency (and if not rated by any such Rating Agency,
an equivalent rating (or higher) by at least two (2) NRSROs (which may include
Fitch or DBRS Morningstar)), which may include the investments referred to in
clause (i) hereof if so qualified that (a) have substantially all of their
assets invested continuously in the types of investments referred to in
clause (i) above and (b) have net assets of not less than $5,000,000,000;

(vii) any other demand, money market or time deposit, obligation, security or
investment, but for the failure to satisfy one or more of the minimum rating(s)
set forth in the applicable clause, would be listed in clauses (i) – (vi) above
with respect to which a Rating Agency Confirmation has been obtained from each
Rating Agency for which the minimum ratings set forth in the



-63-

--------------------------------------------------------------------------------

applicable clause is not satisfied with respect to such demand, money market or
time deposit, obligation, security or investment and confirmation of the
applicable rating agencies that such action will not result in the downgrade,
withdrawal or qualification of its then-current ratings of any securities
related to a Companion Loan, if any (provided that such rating agency
confirmation may be considered satisfied in the same manner as any Rating Agency
Confirmation may be considered satisfied with respect to the Certificates
pursuant to Section 3.25); and

(viii)            any other demand, money market or time deposit, obligation,
security or investment not listed in clauses (i) – (vi) above with respect to
which a Rating Agency Confirmation has been obtained from each and every Rating
Agency;

provided, however, that each Permitted Investment qualifies as a “cash flow
investment” pursuant to Section 860G(a)(6) of the Code, and that (a) it shall
have a predetermined fixed dollar of principal due at maturity that cannot vary
or change and (b) any such investment that provides for a variable rate of
interest must have an interest rate that is tied to a single interest rate index
plus a fixed spread, if any, and move proportionately with such index; and
provided, further, however, that no such instrument shall be a Permitted
Investment (a) if such instrument evidences principal and interest payments
derived from obligations underlying such instrument and the interest payments
with respect to such instrument provide a yield to maturity at the time of
acquisition of greater than 120% of the yield to maturity at par of such
underlying obligations or (b) if such instrument may be redeemed at a price
below the purchase price; and provided, further, however, that no amount
beneficially owned by any Trust REMIC (even if not yet deposited in the Trust)
may be invested in investments (other than money market funds) treated as equity
interests for federal income tax purposes, unless the Master Servicer receives
an Opinion of Counsel, at its own expense, to the effect that such investment
will not adversely affect the status of any Trust REMIC.  Permitted Investments
may not be purchased at a price in excess of par and may not be interest-only
securities.

“Permitted Special Servicer/Affiliate Fees”:  Any commercially reasonable
treasury management fees, banking fees, title agency fees, property condition
report fees, insurance commissions or fees received or retained by the Special
Servicer or any of its Affiliates in connection with any services performed by
such party with respect to any Mortgage Loan and Serviced Companion Loan
(including any related REO Property) in accordance with this Agreement.

“Permitted Transferee”:  Any Person or any agent thereof other than (a) a
Disqualified Organization, (b) any other Person so designated by the Certificate
Registrar who is unable to provide an Opinion of Counsel (provided at the
expense of such Person or the Person requesting the transfer) to the effect that
the transfer of an Ownership Interest in any Class R Certificate to such Person
will not cause any Trust REMIC to fail to qualify as a REMIC at any time that
the Certificates are outstanding, (c) a Person that is a Disqualified Non-U.S.
Tax Person, (d) any partnership if any of its interests are (or under the
partnership agreement are permitted to be) owned, directly or indirectly (other
than through a U.S. corporation), by a Disqualified Non-U.S. Tax Person or (e) a
U.S. Tax Person with respect to whom income from



-64-

--------------------------------------------------------------------------------

the Class R Certificate is attributable to a foreign permanent establishment or
fixed base, within the meaning of an applicable income tax treaty, of the
transferee or any other U.S. Tax Person.

“Person”:  Any individual, corporation, partnership, limited liability company,
joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

“Placement Agents”:  J.P. Morgan Securities LLC and Deutsche Bank Securities
Inc.

“Plan”:  As defined in Section 5.03(n).

“Pre-close Information”: As defined in Section 3.13(c).

“Prepayment Assumption”:  A “constant prepayment rate” of 0% used for
determining the accrual of original issue discount and market discount, if any,
and the amortization premium, if any, on the Certificates for federal income tax
purposes.

“Prepayment Interest Excess”:  For any Distribution Date and with respect to any
Mortgage Loan or Serviced Whole Loan that was subject to a Principal Prepayment
in full or in part during the related Collection Period, which Principal
Prepayment was applied to such Mortgage Loan or Serviced Whole Loan, as
applicable, after the related Due Date and prior to the following Determination
Date, the amount of interest (net of the related Servicing Fees), to the extent
collected from the related Mortgagor (without regard to any Prepayment Premium
or Yield Maintenance Charge actually collected), that would have accrued at a
rate per annum equal to the sum of (x) the related Net Mortgage Rate for such
Mortgage Loan or Serviced Whole Loan, as applicable, and (y) the Certificate
Administrator Fee Rate, on the amount of such Principal Prepayment from such Due
Date to, but not including, the date of such prepayment (or any later date
through which interest accrues).  Prepayment Interest Excesses (to the extent
not offset by Prepayment Interest Shortfalls or required to be paid as
Compensating Interest Payments) collected on the Mortgage Loans (other than any
Non-Serviced Mortgage Loan) and any related Serviced Companion Loan, will be
retained by the Master Servicer as additional servicing compensation.

“Prepayment Interest Shortfall”:  For any Distribution Date and with respect to
any Mortgage Loan or Serviced Whole Loan that was subject to a Principal
Prepayment in full or in part during the related Collection Period, which
Principal Prepayment was applied to such Mortgage Loan or Serviced Whole Loan,
as applicable, after the related Determination Date (or, with respect to each
Mortgage Loan or Serviced Companion Loan, as applicable, with a Due Date
occurring after the related Determination Date, the related Due Date) and prior
to the following Due Date, the amount of interest (net of the related Servicing
Fees), to the extent not collected from the related Mortgagor (without regard to
any Prepayment Premium or Yield Maintenance Charge actually collected), that
would have accrued at a rate per annum equal to the sum of (x) the related Net
Mortgage Rate for such Mortgage Loan or Serviced Whole Loan, as applicable and
(y) the Certificate Administrator Fee Rate, on the amount of such Principal
Prepayment during the period commencing on the date as of which such Principal
Prepayment was applied to such Mortgage Loan or Serviced Whole Loan, as
applicable, and ending on such



-65-

--------------------------------------------------------------------------------

following Due Date.  With respect to any AB Whole Loan, any Prepayment Interest
Shortfall for any Distribution Date shall be allocated first to the related AB
Subordinate Companion Loan and then to the related Mortgage Loan.

“Prepayment Premium”:  With respect to any Mortgage Loan, any premium, fee or
other additional amount (other than a Yield Maintenance Charge) paid or payable,
as the context requires, by a borrower in connection with a principal prepayment
on, or other early collection of principal of, that Mortgage Loan or any
successor REO Loan with respect thereto (including any payoff of a Mortgage Loan
by a mezzanine lender on behalf of the subject borrower if and as set forth in
the related intercreditor agreement).

“Primary Collateral”:  With respect to any Crossed Underlying Loan, that portion
of the Mortgaged Property designated as directly securing such Crossed
Underlying Loan and excluding any Mortgaged Property as to which the related
lien may only be foreclosed upon by exercise of the cross-collateralization
provisions of such Crossed Underlying Loan.

“Primary Servicing Fee”:  The monthly fee payable by the Master Servicer solely
from the Servicing Fee to each Initial Sub-Servicer, which monthly fee accrues
at the rate per annum specified as such in the Sub-Servicing Agreement with such
Initial Sub-Servicer.

“Prime Rate”:  The “Prime Rate” as published in the “Money Rates” section of the
New York City edition of The Wall Street Journal (or, if such section or
publication is no longer available, such other comparable publication as
determined by the Certificate Administrator in its reasonable discretion) as may
be in effect from time to time, or, if the “Prime Rate” no longer exists, such
other comparable rate (as determined by the Certificate Administrator in its
reasonable discretion) as may be in effect from time to time.

“Principal Balance Certificates”:  Each of the Class A-1, Class A-4, Class A-5,
Class A-SB, Class A-S, Class B, Class C, Class D, Class E and Class F-RR
Certificates.

“Principal Distribution Amount”:  With respect to any Distribution Date and the
Principal Balance Certificates, an amount equal to the sum of the following
amounts: (a) the Principal Shortfall for such Distribution Date, (b) the
Scheduled Principal Distribution Amount for such Distribution Date and (c) the
Unscheduled Principal Distribution Amount for such Distribution Date; provided
that the Principal Distribution Amount for any Distribution Date shall be
reduced, to not less than zero, by the amount of any reimbursements of
(A) Nonrecoverable Advances (including any servicing advance with respect to any
Non-Serviced Mortgage Loan under the related Non-Serviced PSA reimbursed out of
general collections on the Mortgage Loans), with interest on such Nonrecoverable
Advances at the Reimbursement Rate that are paid or reimbursed from principal
collections on the Mortgage Loans in a period during which such principal
collections would have otherwise been included in the Principal Distribution
Amount for such Distribution Date and (B) Workout-Delayed Reimbursement Amounts
paid or reimbursed from principal collections on the Mortgage Loans in a period
during which such principal collections would have otherwise been included in
the Principal Distribution Amount for such Distribution Date (provided that, in
the case of clauses (A) and (B) above, if any of the amounts that were
reimbursed from principal collections on the Mortgage Loans (including REO
Loans) are subsequently recovered on the related



-66-

--------------------------------------------------------------------------------

Mortgage Loan (or REO Loan), such recovery will increase the Principal
Distribution Amount for the Distribution Date related to the period in which
such recovery occurs).

“Principal Prepayment”:  Any payment of principal made by the Mortgagor on a
Mortgage Loan that is received in advance of its scheduled Due Date as a result
of such prepayment.

“Principal Shortfall”:  For any Distribution Date after the initial Distribution
Date with respect to the Mortgage Loans, the amount, if any, by which (a) the
related Principal Distribution Amount for the preceding Distribution Date,
exceeds (b) the aggregate amount actually distributed on the preceding
Distribution Date in respect of such Principal Distribution Amount.  The
Principal Shortfall for the initial Distribution Date will be zero.

“Privileged Information”:  Any (i) correspondence between the Risk Retention
Consultation Party and the Special Servicer related to any Specially Serviced
Loan (other than with respect to any Excluded Loan) or the exercise of the Risk
Retention Consultation Party’s consultation rights under this Agreement, (ii)
strategically sensitive information (including, without limitation, information
contained within any Asset Status Report) that the Special Servicer has
reasonably determined could compromise the Trust’s position in any ongoing or
future negotiations with the related Mortgagor or other interested party and
that is labeled or otherwise identified as Privileged Information by the Special
Servicer and (iii) information subject to attorney-client privilege.  The Master
Servicer and the Special Servicer shall be entitled to rely on any
identification of materials as “attorney-client privileged” without liability
for any such reliance hereunder.

“Privileged Information Exception”:  With respect to any Privileged Information,
at any time (a) such Privileged Information becomes generally available and
known to the public other than as a result of a disclosure directly or
indirectly by the party restricted from disclosing such Privileged Information
(the “Restricted Party”), (b) it is reasonable and necessary for the Restricted
Party to disclose such Privileged Information in working with legal counsel,
auditors, arbitration parties, taxing authorities or other governmental
agencies, (c) such Privileged Information was already known to such Restricted
Party and not otherwise subject to a confidentiality obligation and/or (d) the
Restricted Party is (in the case of the Master Servicer, the Special Servicer,
the Certificate Administrator and the Trustee, based on advice of legal
counsel), required by law, rule, regulation, order, judgment or decree to
disclose such information.

“Privileged Person”:  The Depositor and its designees, the Placement Agents, the
Mortgage Loan Seller, the Master Servicer, the Special Servicer (including, for
the avoidance of doubt, any Excluded Special Servicer), the Trustee, the
Certificate Administrator, any Additional Servicer designated by the Master
Servicer or the Special Servicer, any Companion Holder who provides an Investor
Certification, any Person (including the Risk Retention Consultation Party) who
provides the Certificate Administrator with an Investor Certification and any
NRSRO (including any Rating Agency) that provides the Certificate Administrator
with an NRSRO Certification, which Investor Certification and NRSRO
Certification may be submitted electronically via the Certificate
Administrator’s Website; provided, however, that in no event may a Borrower
Party (other than a Borrower Party that is the Risk Retention Consultation Party



-67-

--------------------------------------------------------------------------------

or the Special Servicer) be entitled to receive any information other than the
Distribution Date Statement.  In determining whether any Person is an Additional
Servicer, the Certificate Administrator may rely on a certification by the
Master Servicer, the Special Servicer or the Mortgage Loan Seller, as the case
may be.

Notwithstanding anything to the contrary in this Agreement, if the Special
Servicer obtains knowledge that it has become a Borrower Party, the Special
Servicer shall nevertheless be a Privileged Person; provided that the Special
Servicer (i) shall not directly or indirectly provide any information related to
any Excluded Special Servicer Loan to (A) the related Borrower Party, (B) any of
the Special Servicer’s employees or personnel or any of its Affiliates involved
in the management of any investment in the related Borrower Party or the related
Mortgaged Property or (C) to its actual knowledge, any non-Affiliate that holds
a direct or indirect ownership interest in the related Borrower Party, and
(ii) shall maintain sufficient internal controls and appropriate policies and
procedures in place in order to comply with the obligations described in
clause (i) above; and provided, further, that nothing in this Agreement shall be
construed as an obligation of the Master Servicer or the Certificate
Administrator to restrict the Special Servicer’s access to any information on
the Master Servicer’s Internet website or the Certificate Administrator’s
Website and in no case shall the Master Servicer or the Certificate
Administrator be held liable if the Special Servicer accesses any Excluded
Special Servicer Information relating to the Excluded Special Servicer Loans.
Notwithstanding any provision to the contrary herein, neither the Master
Servicer nor the Certificate Administrator shall have any obligation to restrict
access by the Special Servicer or any Excluded Special Servicer to any
information related to any Excluded Special Servicer Loan.

“Prohibited Prepayment”:  As defined in the definition of Compensating Interest
Payments.

“PTCE”:  Prohibited Transaction Class Exemption.

“Purchase Price”:  With respect to any Mortgage Loan (or any related REO Loan)
(including, to the extent required pursuant to the final paragraph of this
definition, any related Companion Loan) to be purchased pursuant to
(A) Section 6 of the Mortgage Loan Purchase Agreement by the Mortgage Loan
Seller, (B) Section 3.18 or (C) Section 9.01, a price, without duplication,
equal to:

(i)    the outstanding principal balance of such Mortgage Loan (or any related
REO Loan (including for such purpose, to the extent required pursuant to the
final paragraph of this definition, the related Companion Loan(s))) as of the
date of purchase; plus

(ii)   all accrued and unpaid interest on the Mortgage Loan (or any related REO
Loan (including for such purpose, to the extent required pursuant to the final
paragraph hereof, the related Companion Loan(s))), at the related Mortgage Rate
in effect from time to time (excluding any portion of such interest that
represents Default Interest), to, but not including, the Due Date immediately
preceding or coinciding with the Determination Date for the Collection Period of
purchase; plus



-68-

--------------------------------------------------------------------------------

(iii)  all related unreimbursed Servicing Advances plus accrued and unpaid
interest on all related Advances at the Reimbursement Rate, Special Servicing
Fees (whether paid or unpaid) and any other additional Trust Fund expenses
(except for Liquidation Fees) in respect of such Mortgage Loan (or related REO
Loan (including for such purpose, to the extent required pursuant to the final
paragraph of this definition, the related Companion Loan(s))); plus

(iv)  if such Mortgage Loan (or related REO Loan) is being repurchased or
substituted by the Mortgage Loan Seller, pursuant to Section 6 of the Mortgage
Loan Purchase Agreement, all reasonable out-of-pocket expenses reasonably
incurred or to be incurred by the Master Servicer, the Special Servicer, the
Depositor, the Certificate Administrator or the Trustee in respect of the
omission, breach or defect giving rise to the repurchase or substitution
obligation, including any expenses arising out of the enforcement of the
repurchase or substitution obligation, including, without limitation, legal fees
and expenses and any additional Trust Fund expenses relating to such Mortgage
Loan (or related REO Loan); plus

(v)   Liquidation Fees, if any, payable with respect to such Mortgage Loan (or
related REO Loan (including for such purpose, to the extent required pursuant to
the final paragraph hereof, the related Companion Loan(s))) (which will not
include any Liquidation Fees if such repurchase occurs prior to the expiration
of the Extended Cure Period).

Solely with respect to any Serviced Whole Loan to be sold pursuant to
Section 3.18(a)(iii), “Purchase Price” shall mean the amount calculated in
accordance with the preceding sentence in respect of the related Whole Loan,
including, for such purposes, the Mortgage Loan and the related Companion
Loan(s), as applicable.  With respect to any REO Property to be sold pursuant to
Section 3.18(b), “Purchase Price” shall mean the amount calculated in accordance
with the preceding sentence in respect of the related REO Loan (including any
related Companion Loan).  With respect to any sale pursuant to
Section 3.18(a)(ii) or Section 3.18(e) or for purposes of calculating any
Gain-on-Sale Proceeds, the “Purchase Price” shall be allocated between the
related Mortgage Loan and Companion Loan(s), as applicable, in accordance with,
and shall be equal to the amount provided pursuant to, the provisions of the
related Intercreditor Agreement.  Notwithstanding the foregoing, with respect to
any repurchase pursuant to the provisions cited in subclause (A) and
subclause (C) at the beginning of this definition, the “Purchase Price” shall
not include any amounts payable in respect of any related Companion Loan.

“Qualified Institutional Buyer”:  A “qualified institutional buyer” as defined
in Rule 144A under the Act.

“Qualified Insurer”:  (i) With respect to any Mortgage Loan, REO Loan or REO
Property, an insurance company or security or bonding company qualified to write
the related Insurance Policy in the relevant jurisdiction with an insurance
financial strength rating of at least:  (a) “A(low)” by DBRS Morningstar (or, if
not rated by DBRS Morningstar, an equivalent rating by two other nationally
recognized insurance rating organizations (which may include Fitch)) or



-69-

--------------------------------------------------------------------------------

(b) “A” by Fitch (or, if not rated by Fitch, at least “A-” or an equivalent
rating as “A-” by one other nationally recognized insurance rating organization
(which may include DBRS Morningstar)) and (ii) with respect to the fidelity bond
and errors and omissions insurance policy required to be maintained pursuant to
Section 3.07(c), except as otherwise permitted by Section 3.07(c), an insurance
company that has a claims paying ability (or the obligations which are
guaranteed or backed by a company having such claims paying ability) with at
least one of the following ratings:  (a) “A3” by Moody’s, (b) “A-” by S&P,
(c) “A-” by Fitch, (d) “A-:X” by A.M. Best Company, Inc. or (e) “A(low)” by DBRS
Morningstar, or, in the case of clauses (i) or (ii), any other insurer
acceptable to the Rating Agencies, as evidenced by a Rating Agency Confirmation.

“Qualified Mortgage”:  A “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code, but without regard to the rule of Treasury
Regulations Section 1.860G-2(f)(2) that causes a defective obligation to be
treated as a qualified mortgage.

“Qualified Replacement Special Servicer”:  A replacement special servicer that
(i) satisfies all of the eligibility requirements applicable to special
servicers contained in this Agreement, (ii) currently has a special servicer
rating of at least “CSS3” from Fitch and (iii)  is currently acting as a special
servicer in a transaction rated by DBRS Morningstar and has not been publicly
cited by DBRS Morningstar as having servicing concerns as the sole or material
factor in any qualification, downgrade or withdrawal of the ratings (or
placement on “watch status” in contemplation of a ratings downgrade or
withdrawal) of securities in a transaction serviced by the applicable servicer
prior to the time of determination.

“Qualified Substitute Mortgage Loan”:  A substitute mortgage loan (other than
with respect to the Whole Loans, for which no substitution will be permitted)
replacing a removed Mortgage Loan that must, on the date of substitution:
 (i) have an outstanding principal balance, after application of all scheduled
payments of principal and interest due during or prior to the month of
substitution, whether or not received, not in excess of the Stated Principal
Balance of the removed Mortgage Loan as of the Due Date in the calendar month
during which the substitution occurs; (ii) have a Mortgage Rate not less than
the Mortgage Rate of the removed Mortgage Loan (determined without regard to any
prior modification, waiver or amendment of the terms of the removed Mortgage
Loan); (iii) have the same Due Date as and Grace Period no longer than that of
the removed Mortgage Loan; (iv) accrue interest on the same basis as the removed
Mortgage Loan (for example, on the basis of a 360 day year consisting of twelve
30-day months); (v) have a remaining term to stated maturity not greater than,
and not more than two (2) years less than, the remaining term to stated maturity
of the removed Mortgage Loan; (vi) have a then-current loan-to-value ratio equal
to or less than the lesser of the loan-to-value ratio for the removed Mortgage
Loan as of the Closing Date and 75%, in each case using the “value” for the
Mortgaged Property as determined using an Appraisal; (vii) comply as of the date
of substitution in all material respects with all of the representations and
warranties set forth in the Mortgage Loan Purchase Agreement; (viii) have an
environmental report that indicates no material adverse environmental conditions
with respect to the related Mortgaged Property and which will be delivered as a
part of the related Mortgage File; (ix) have a then-current debt service
coverage ratio at least equal to the greater of the original debt service
coverage ratio of the removed Mortgage Loan as of the Closing Date and 1.25x;
(x) constitute a “qualified replacement mortgage” within the meaning of
Section 860G(a)(4) of the Code as



-70-

--------------------------------------------------------------------------------

evidenced by an Opinion of Counsel (provided at the Mortgage Loan Seller’s
expense); (xi) not have a maturity date or an amortization period that extends
to a date that is after the date two (2) years prior to the Rated Final
Distribution Date; (xii) have comparable prepayment restrictions to those of the
removed Mortgage Loan; (xiii) not be substituted for a removed Mortgage Loan
unless the Trustee and the Certificate Administrator have received Rating Agency
Confirmation from each Rating Agency (the cost, if any, of obtaining such Rating
Agency Confirmation to be paid by the Mortgage Loan Seller); (xiv) prohibit
defeasance within two (2) years of the Closing Date; (xv) not be substituted for
a removed Mortgage Loan if it would result in an Adverse REMIC Event or the
imposition of tax other than a tax on income expressly permitted or contemplated
to be imposed by the terms of this Agreement, as determined by an Opinion of
Counsel; (xvi) have an engineering report that indicates no material adverse
property condition or deferred maintenance with respect to the related Mortgaged
Property that will be delivered as a part of the related Servicing File; and
(xvii) be current in the payment of all scheduled payments of principal and
interest then due.  In the event that more than one mortgage loan is substituted
for a removed Mortgage Loan, then the amounts described in clause (i) shall be
determined on the basis of aggregate Stated Principal Balances and each such
proposed Qualified Substitute Mortgage Loan shall individually satisfy each of
the requirements specified in clauses (ii) through (xvii); provided that the
rates described in clause (ii) above and the remaining term to stated maturity
referred to in clause (v) above shall be determined on a weighted average basis;
provided, further, that no individual Mortgage Rate (net of the Servicing Fee
Rate, the Certificate Administrator Fee Rate and the CREFC® Intellectual
Property Royalty License Fee Rate and, in the case of a Non-Serviced Mortgage
Loan, the related Non-Serviced Primary Servicing Fee Rate) shall be lower than
the highest fixed Pass-Through Rate (and not based on, or subject to a cap equal
to, the Weighted Average Net Mortgage Rate) of any Class of Principal Balance
Certificates having a Certificate Balance then outstanding.  When a Qualified
Substitute Mortgage Loan is substituted for a removed Mortgage Loan, the
Mortgage Loan Seller shall certify that the Qualified Substitute Mortgage Loan
meets all of the requirements of the above definition and shall send such
certification to the Trustee and the Certificate Administrator.

“RAC No-Response Scenario”:  As defined in Section 3.25(a).

“RAC Requesting Party”:  As defined in Section 3.25(a).

“Rated Final Distribution Date”:  As to each Class of Certificates, the
Distribution Date in May 2053.

“Rating Agency”:  Each of Fitch and DBRS Morningstar or their successors in
interest.  If no such rating agency nor any successor thereof remains in
existence, “Rating Agency” shall be deemed to refer to such nationally
recognized statistical rating agency or other comparable Person reasonably
designated by the Depositor, notice of which designation shall be given to the
Trustee, the Certificate Administrator, the Special Servicer and the Master
Servicer, and specific ratings of Fitch and DBRS Morningstar herein referenced
shall be deemed to refer to the equivalent ratings of the party so designated.

“Rating Agency Confirmation”:  With respect to any matter, confirmation in
writing (which may be in electronic form) by each applicable Rating Agency that
a proposed



-71-

--------------------------------------------------------------------------------

action, failure to act or other event so specified will not, in and of itself,
result in the downgrade, withdrawal or qualification of the then-current rating
assigned to any Class of Certificates (if then rated by the Rating Agency);
provided that a written waiver or other acknowledgment from the Rating Agency
indicating its decision not to review the matter for which the Rating Agency
Confirmation is sought shall be deemed to satisfy the requirement for the Rating
Agency Confirmation from each Rating Agency with respect to such matter.

“Rating Agency Inquiry”:  As defined in Section 4.07(c).

“Rating Agency Q&A Forum and Document Request Tool”:  As defined in
Section 4.07(c).

“Realized Loss”:  As defined in Section 4.04(a).

“Record Date”:  With respect to any Distribution Date, the last Business Day of
the month immediately preceding the month in which such Distribution Date
occurs.

“Regular Certificates”:  Any of the Class A-1, Class A-4, Class A-5, Class A-SB,
Class X-A, Class X-D, Class A-S, Class B, Class C, Class D, Class E and
Class F-RR Certificates.

“Regulation AB”:  Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§ 229.1100-229.1125, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission or by the staff of the Commission, or as may be provided by the
Commission or its staff from time to time.

“Regulation D”:  Regulation D under the Act.

“Regulation S”:  Regulation S under the Act.

“Regulation S Book-Entry Certificates”:  The Certificates sold to institutions
that are non-United States Securities Persons in Offshore Transactions in
reliance on Regulation S and represented by one or more Book Entry Certificates
deposited with the Certificate Administrator as custodian for the Depository.

“Reimbursement Rate”:  The rate per annum applicable to the accrual of interest
on Servicing Advances in accordance with Section 3.03(d) and P&I Advances in
accordance with Section 4.03(d), which per annum rate shall equal the Prime
Rate, compounded annually.



-72-

--------------------------------------------------------------------------------

“Related Certificates” and “Related Lower-Tier Regular Interests”:  For each of
the following Classes of Certificates, the related Class of Lower-Tier Regular
Interests; and for each of the following Classes of Lower-Tier Regular
Interests, the related Class of Certificates set forth below:

Related Certificates

    

Related
Lower-Tier Regular Interest

Class A-1 Certificates



Class LA1 Uncertificated Interest

Class A-4 Certificates



Class LA4 Uncertificated Interest

Class A-5 Certificates



Class LA5 Uncertificated Interest

Class A-SB Certificates



Class LASB Uncertificated Interest

Class A-S Certificates



Class LAS Uncertificated Interest

Class B Certificates



Class LB Uncertificated Interest

Class C Certificates



Class LC Uncertificated Interest

Class D Certificates



Class LD Uncertificated Interest

Class E Certificates



Class LE Uncertificated Interest

Class F-RR Certificates



Class LF-RR Uncertificated Interest



“Relevant Servicing Criteria”:  The Servicing Criteria applicable to a specific
party, as set forth on Exhibit W attached hereto.  For clarification purposes,
multiple parties can have responsibility for the same Relevant Servicing
Criteria.  With respect to a Servicing Function Participant engaged by the
Master Servicer or the Special Servicer, the term “Relevant Servicing Criteria”
may refer to a portion of the Relevant Servicing Criteria applicable to the
Master Servicer and/or the Special Servicer.

“REMIC”:  A “real estate mortgage investment conduit” as defined in Section 860D
of the Code (or any successor thereto).

“REMIC Administrator”:  The Certificate Administrator or any REMIC administrator
appointed pursuant to Section 10.04.

“REMIC Provisions”:  Provisions of the federal income tax law relating to real
estate mortgage investment conduits, which appear at Sections 860A through 860G
of subchapter M of chapter 1 of the Code, and related provisions, and temporary
and final Treasury Regulations (or proposed regulations that would apply by
reason of their proposed effective date to the extent not inconsistent with
temporary or final regulations) and any rulings or announcements promulgated
thereunder, as the foregoing may be in effect from time to time.

“Rents from Real Property”:  With respect to any REO Property, gross income of
the character described in Section 856(d) of the Code.

“REO Account”:  A segregated custodial account or accounts created and
maintained by the Special Servicer pursuant to Section 3.16(b) on behalf of the
Trustee for the benefit of the Certificateholders and with respect to any
Serviced Whole Loan, for the benefit of the related Serviced Companion
Noteholder, which shall initially be entitled “Midland Loan Services, a Division
of PNC Bank, National Association, or the applicable successor special servicer,
as Special Servicer, on behalf of Wells Fargo Bank, National Association, as
Trustee,



-73-

--------------------------------------------------------------------------------

for the benefit of registered holders of Arbor Multifamily Mortgage Securities
Trust 2020-MF1, Multifamily Mortgage Pass-Through Certificates, Series 2020-MF1,
REO Account”.  Any such account or accounts shall be an Eligible Account.

“REO Acquisition”:  The acquisition for federal income tax purposes of any REO
Property pursuant to Section 3.09.

“REO Disposition”:  The sale or other disposition of the REO Property pursuant
to Section 3.18.

“REO Extension”:  As defined in Section 3.16(a).

“REO Loan”:  Each of the Mortgage Loans (and, with respect to any Serviced Whole
Loan, the related Companion Loan(s), as applicable), deemed for purposes hereof
to be outstanding with respect to each REO Property.  Each REO Loan shall be
deemed to be outstanding for so long as the applicable portion of the related
REO Property (or beneficial interest therein, in the case of a Non-Serviced
Mortgage Loan) remains part of the Trust Fund and provides for Assumed Scheduled
Payments on each Due Date therefor, and otherwise has the same terms and
conditions as its predecessor Mortgage Loan or Companion Loan, if applicable,
including, without limitation, with respect to the calculation of the Mortgage
Rate in effect from time to time (such terms and conditions to be applied
without regard to the default on such predecessor Mortgage Loan or Companion
Loan, if applicable).  Each REO Loan shall be deemed to have an initial
outstanding principal balance and Stated Principal Balance equal to the
outstanding principal balance and Stated Principal Balance, respectively, of its
predecessor Mortgage Loan or Companion Loan, if applicable, as of the date of
the related REO Acquisition.  All amounts due and owing in respect of the
predecessor Mortgage Loan or Companion Loan, if applicable, as of the date of
the related REO Acquisition, including, without limitation, accrued and unpaid
interest, shall continue to be due and owing in respect of a REO Loan.  All
amounts payable or reimbursable to the Master Servicer, the Special Servicer,
the Certificate Administrator or the Trustee, as applicable, in respect of the
predecessor Mortgage Loan or Companion Loan, if applicable, as of the date of
the related REO Acquisition, including, without limitation, any unpaid Special
Servicing Fees and Servicing Fees, additional Trust Fund expenses and any
unreimbursed Advances, together with any interest accrued and payable to the
Master Servicer or the Trustee, as applicable, in respect of such Advances in
accordance with Section 3.03(d) or Section 4.03(d), shall continue to be payable
or reimbursable to the Master Servicer, the Special Servicer, the Certificate
Administrator or the Trustee, as applicable, in respect of an REO Loan.  In
addition, Unliquidated Advances and Nonrecoverable Advances with respect to such
REO Loan, in each case, that were paid from collections on the related Mortgage
Loans and resulted in principal distributed to the Certificateholders being
reduced as a result of the first proviso in the definition of “Principal
Distribution Amount” shall be deemed outstanding until recovered.
 Notwithstanding anything to the contrary, with respect to each Serviced Whole
Loan, no amounts relating to the related REO Property or REO Loan allocable to
the related Serviced Pari Passu Companion Loan(s) will be available for amounts
due to the Certificateholders or to reimburse the Trust, other than in the
limited circumstances related to Servicing Advances, indemnification payments,
Special Servicing Fees and other reimbursable expenses related to such Serviced
Whole Loan incurred with respect to such Serviced Whole



-74-

--------------------------------------------------------------------------------

Loan, in accordance with Section 3.05(a) or with respect to the Serviced AB
Subordinate Companion Loan, as set forth in the related Intercreditor Agreement.

“REO Property”:  A Mortgaged Property acquired by the Special Servicer on behalf
of, and in the name of, the Trustee or a nominee thereof for the benefit of the
Certificateholders (and the related Companion Holder, subject to the related
Intercreditor Agreement, with respect to a Mortgaged Property securing a
Serviced Whole Loan) to the extent set forth herein and the Trustee (as holder
of the Lower-Tier Regular Interests) (and also including, if applicable, the
Trust’s beneficial interest in a Non-Serviced Mortgaged Property acquired by the
applicable Non-Serviced Special Servicer on behalf of, and in the name of, the
applicable Non-Serviced Trustee or a nominee thereof for the benefit of the
certificateholders under the applicable Non-Serviced Trust) through foreclosure,
acceptance of a deed in lieu of foreclosure or otherwise in accordance with
applicable law in connection with the default or imminent default of a Mortgage
Loan.  References herein to the Special Servicer acquiring, maintaining,
managing, inspecting, insuring, selling or reporting or to Appraisal Reduction
Amounts and Final Recovery Determinations with respect to an “REO Property”,
shall not include the Trust’s beneficial interest in a Non-Serviced Mortgaged
Property.  For the avoidance of doubt, REO Property, to the extent allocable to
a Companion Loan, shall not be an asset of the Trust Fund or any Trust REMIC.

“REO Revenues”:  All income, rents and profits derived from the ownership,
operation or leasing of any REO Property.

“Reporting Servicer”:  The Master Servicer, the Special Servicer or any
Servicing Function Participant engaged by such parties, as the case may be.

“Repurchase Request”:  As defined in Section 2.02(g).

“Request for Release”:  A release signed by a Servicing Officer of the Master
Servicer or the Special Servicer, as applicable, in the form of Exhibit E
attached hereto.

“Residual Ownership Interest”:  Any record or beneficial interest in the Class R
Certificates.

“Responsible Officer”:  When used with respect to (i) the Trustee, any officer
of the Corporate Trust Office of the Trustee with direct responsibility for the
administration of this Agreement and, with respect to a particular matter, any
other officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject and (ii) the
Certificate Administrator, any officer assigned to the Corporate Trust Services
group with direct responsibility for the administration of this Agreement and,
with respect to a particular matter, any other officer to whom a particular
matter is referred by the Certificate Administrator because of such officer’s
knowledge of and familiarity with the particular subject.

“Restricted Period”:  The 40-day period prescribed by Regulation S commencing on
the later of (a) the date upon which Certificates are first offered to Persons
other than the Placement Agents and any other distributor (as such term is
defined in Regulation S) of the Certificates and (b) the Closing Date.



-75-

--------------------------------------------------------------------------------

“Retained Defeasance Rights and Obligations”: Any of the rights and obligations
of the Mortgage Loan Seller defined in Section 3.18(g).

“Retained Fee Rate”:  An amount equal to 0.0025% per annum with respect to each
Mortgage Loan.

“Retained Interest Safekeeping Account”: An account maintained by the
Certificate Administrator, which account shall be deemed to be owned by the
Holder(s) of the Risk Retention Certificates in proportions equal to their
respective Percentage Interests.

“Retaining Party”:  Any Holder of a Risk Retention Certificate and any successor
Holder of such Risk Retention Certificate.  The initial Retaining Party is
expected to be Arbor Realty SR, Inc., a Maryland corporation.

“Retaining Sponsor”:  Arbor Private Label.

“Review Package”:  A Rating Agency Confirmation request and any supporting
documentation delivered therewith.

“Risk Retention Certificate”:  Individually and collectively, the Class F-RR
Certificates.

“Risk Retention Consultation Party”:  The Risk Retention Consultation Party
shall be the party selected by the Holders of more than 50% of the Risk
Retention Certificates (by Certificate Balance, as determined by the Certificate
Registrar) from time to time.  The initial Risk Retention Consultation Party
shall be Arbor Private Label.

“Risk Retention Consultation Termination Event”:  At any date at which no Class
of Risk Retention Certificates exists where such Class’s aggregate Certificate
Balance is at least equal to 25% of the Original Certificate Balance of that
Class; provided that a Risk Retention Consultation Termination Event shall not
be deemed to be continuing in the event the Certificate Balances of all Classes
of Principal Balance Certificates other than the Risk Retention Certificates
have been reduced to zero.

“Risk Retention Rule”: The final rule that was promulgated to implement the
credit risk retention requirements (which such joint final rule has been
codified, inter alia, at 17 C.F.R. § 246), under Section 15G of the Securities
Exchange Act of 1934, as added by Section 941 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act (79 F.R. 77601; pages 77740-77766), as such
rule may be amended from time to time, and subject to such clarification and
interpretation as have been provided by the Office of the Comptroller of the
Currency, the Board of Governors of the Federal Reserve System, the Federal
Deposit Insurance Corporation, the Federal Housing Finance Agency, the
Securities and Exchange Commission and the Department of Housing and Urban
Development in the adopting release (79 F.R. 77601 et seq.) or by the staff of
any such agency, or as may be provided by any such agency or its staff from time
to time, in each case, as effective from time to time.

“Rule 144A”:  Rule 144A under the Act.



-76-

--------------------------------------------------------------------------------

“Rule 144A Book-Entry Certificate”:  With respect to the Certificates offered
and sold in reliance on Rule 144A, a single, permanent Book-Entry Certificate,
in definitive, fully registered form without interest coupons.

“S&P”:  S&P Global Ratings, and its successors in interest.  If neither S&P nor
any successor remains in existence, “S&P” shall be deemed to refer to such other
nationally recognized statistical rating agency or other comparable Person
reasonably designated by the Depositor, notice of which designation shall be
given to the Trustee, the Certificate Administrator, the Master Servicer and the
Special Servicer and specific ratings of S&P herein referenced shall be deemed
to refer to the equivalent ratings of the party so designated.

“Sarbanes-Oxley Act”:  The Sarbanes-Oxley Act of 2002 and the rules and
regulations of the Commission promulgated thereunder (including any
interpretations thereof by the Commission’s staff).

“Scheduled Principal Distribution Amount”:  With respect to any Distribution
Date and the Mortgage Loans, the aggregate of the principal portions of the
following: (a) all Periodic Payments (excluding Balloon Payments) due in respect
of such Mortgage Loans during or, if and to the extent not previously received
or advanced pursuant to Section 4.03 in respect of a preceding Distribution Date
(and not previously distributed to Certificateholders), prior to, the related
Collection Period, and all Assumed Scheduled Payments with respect to the
Mortgage Loans for the related Collection Period, in each case to the extent
either (i) paid by the Mortgagor as of the Determination Date (or, with respect
to each Mortgage Loan with a Due Date occurring or a Grace Period ending after
the related Determination Date, the related Due Date or last day of such Grace
Period, as applicable, to the extent received by the Master Servicer as of the
Business Day preceding the related Master Servicer Remittance Date) or
(ii) advanced by the Master Servicer or the Trustee, as applicable, pursuant to
Section 4.03 in respect of such Distribution Date, and (b) all Balloon Payments
with respect to the Mortgage Loans to the extent received on or prior to the
related Determination Date (or, with respect to each Mortgage Loan with a Due
Date occurring or a Grace Period ending after the related Determination Date,
the related Due Date or last day of such Grace Period, as applicable, to the
extent received by the Master Servicer as of the Business Day preceding the
related Master Servicer Remittance Date), and to the extent not included in
clause (a) above.

“Securities Act”:  The Securities Act of 1933, as it may be amended from time to
time.

“Security Agreement”:  With respect to any Mortgage Loan, any security agreement
or equivalent instrument, whether contained in the related Mortgage or executed
separately, creating in favor of the holder of such Mortgage a security interest
in the personal property constituting security for repayment of such Mortgage
Loan.

“Senior Certificate”:  Any Class A Certificate (other than the Class A-S
Certificates) or Class X Certificate.

“Serviced AB Whole Loan”:  For the avoidance of doubt, there is no Serviced AB
Whole Loan related to the Trust.



-77-

--------------------------------------------------------------------------------

“Serviced AB Subordinate Companion Loan”:  For the avoidance of doubt, there is
no Serviced AB Subordinate Companion Loan related to the Trust.

“Serviced Companion Loan”:  For the avoidance of doubt, there is no Serviced
Companion Loan related to the Trust.

“Serviced Companion Loan Securities”:  Any class of securities backed, wholly or
partially, by any Serviced Pari Passu Companion Loan.

“Serviced Companion Noteholder”:  For the avoidance of doubt, there is no
Serviced Companion Noteholder related to the Trust.

“Serviced Mortgage Loan”:  For the avoidance of doubt, there is no Serviced
Mortgage Loan in the Trust Fund.

“Serviced Pari Passu Companion Loan”:  For the avoidance of doubt, there is no
Serviced Pari Passu Companion Loan related to the Trust.

“Serviced Pari Passu Mortgage Loan”:  For the avoidance of doubt, there is no
Serviced Pari Passu Mortgage Loan in the Trust Fund.

“Serviced Pari Passu Whole Loan”:  For the avoidance of doubt, there is no
Serviced Pari Passu Whole Loan related to the Trust.

“Serviced REO Loan”:  Any REO Loan that is serviced by the Special Servicer
pursuant to this Agreement.

“Serviced REO Property”:  Any REO Property that is serviced by the Special
Servicer pursuant to this Agreement.

“Serviced Whole Loan”:  For the avoidance of doubt, there is no Serviced Whole
Loan related to the Trust.

“Serviced Whole Loan Remittance Date”:  With respect to any Serviced Companion
Loan, (x) prior to contribution of such Serviced Companion Loan to an Other
Securitization, a date as set forth in the related Intercreditor Agreement (or
if no such date is specified, the Master Servicer Remittance Date) and
(y) following contribution of such Serviced Companion Loan to an Other
Securitization, the earlier of (A) Master Servicer Remittance Date or (B) the
Business Day immediately succeeding the “determination date” set forth in the
related Other Pooling and Servicing Agreement, or such earlier date as required
by the related Intercreditor Agreement; provided, however, that, unless
otherwise required under the related Intercreditor Agreement, no remittance is
required to be made until two (2) Business Days after receipt of properly
identified and available funds constituting the related Periodic Payment with
respect to the related Serviced Whole Loan.

“Servicer Termination Event”:  One or more of the events described in
Section 7.01(a).



-78-

--------------------------------------------------------------------------------

“Servicing Account”:  The account or accounts created and maintained pursuant to
Section 3.03(a).

“Servicing Advances”:  All customary, reasonable and necessary “out of pocket”
costs and expenses (including attorneys’ fees and expenses and fees of real
estate brokers) incurred by the Master Servicer, the Special Servicer,
Certificate Administrator, or the Trustee, as applicable, in connection with the
servicing and administering of (a) a Mortgage Loan (and in the case of a
Serviced Mortgage Loan, the related Serviced Companion Loan(s)), other than a
Non-Serviced Mortgage Loan, in respect of which a default, delinquency or other
unanticipated event has occurred or as to which a default is reasonably
foreseeable or (b) an REO Property, including, in the case of each of such
clause (a) and clause (b), but not limited to, (x) the cost of (i) compliance
with the Master Servicer’s obligations set forth in Section 3.03(c), (ii) the
preservation, restoration and protection of a Mortgaged Property,
(iii) obtaining any Insurance and Condemnation Proceeds or any Liquidation
Proceeds of the nature described in clauses (i) – (vi) of the definition of
“Liquidation Proceeds,” (iv) any enforcement or judicial proceedings with
respect to a Mortgaged Property, including foreclosures and (v) the operation,
leasing, management, maintenance and liquidation of any REO Property and (y) any
amount specifically designated herein to be paid as a “Servicing Advance”.
Notwithstanding anything to the contrary, “Servicing Advances” shall not include
allocable overhead of the Master Servicer or the Special Servicer, such as costs
for office space, office equipment, supplies and related expenses, employee
salaries and related expenses and similar internal costs and expenses or costs
and expenses incurred by any such party in connection with its purchase of a
Mortgage Loan or REO Property.  None of the Master Servicer, the Special
Servicer or the Trustee shall make any Servicing Advance in connection with the
exercise of any cure rights or purchase rights granted to the holder of a
Companion Loan under the related Intercreditor Agreement or this Agreement.

“Servicing Criteria”:  The criteria set forth in paragraph (d) of Item 1122 of
Regulation AB as such may be amended from time to time and which as of the
Closing Date are listed on Exhibit W hereto.

“Servicing Fee”:  With respect to each Mortgage Loan (including any Non-Serviced
Mortgage Loan), Serviced Companion Loan and any REO Loan, the fee payable to the
Master Servicer pursuant to the first paragraph of Section 3.11(a).

“Servicing Fee Rate”:  With respect to each Mortgage Loan (excluding any
Non-Serviced Mortgage Loan) and REO Loan, a per annum rate equal to 0.205%, in
each case computed on the basis of the Stated Principal Balance of the related
Mortgage Loan or REO Loan in the same manner in which interest is calculated in
respect of such loans.

“Servicing File”:  A photocopy of all items required to be included in the
Mortgage File, together with each of the following, to the extent such items
were actually delivered to the Mortgage Loan Seller, with respect to a Mortgage
Loan and (to the extent that the identified documents existed on or before the
Closing Date and the applicable reference to Servicing File relates to any
period after the Closing Date) delivered by the Mortgage Loan Seller, to the
Master Servicer:  (i) a copy of any engineering reports or property condition
reports; (ii) other than with respect to a hotel property (except with respect
to tenanted commercial space within a hotel property), copies of a rent roll
and, for any office, retail,



-79-

--------------------------------------------------------------------------------

industrial or warehouse property, a copy of all leases and estoppels and
subordination and non-disturbance agreements delivered to the Mortgage Loan
Seller; (iii) copies of related financial statements or operating statements;
(iv) all legal opinions (excluding attorney-client communications between the
Mortgage Loan Seller, and its counsel that are privileged communications or
constitute legal or other due diligence analyses), Mortgagor’s certificates and
certificates of hazard insurance and/or hazard insurance policies or other
applicable insurance policies, if any, delivered in connection with the closing
of the related Mortgage Loan; (v) a copy of the Appraisal for the related
Mortgaged Property(ies); (vi) the documents that were delivered by or on behalf
of the Mortgagor, which documents were required to be delivered in connection
with the closing of the related Mortgage Loan; (vii) for any Mortgage Loan that
the related Mortgaged Property is leased to a single tenant, a copy of the
lease; and (viii) a copy of all environmental reports that were received by the
Mortgage Loan Seller relating to the relevant Mortgaged Property.

“Servicing Function Participant”:  Any Additional Servicer, Sub-Servicer,
Subcontractor or any other Person, other than the Master Servicer, the Special
Servicer, the Trustee and the Certificate Administrator, that is performing
activities that address the Servicing Criteria, unless (i) such Person’s
activities relate only to 5% or less of the Mortgage Loans by unpaid principal
balance as of any date of determination in accordance with Section 3.13 and
Section 3.14 or (ii) the Depositor reasonably determines that a Master Servicer
or the Special Servicer may, for the purposes of the Exchange Act reporting
requirements pursuant to applicable Commission guidance, take responsibility for
the assessment of compliance with the Servicing Criteria of such Person.  The
Servicing Function Participants as of the Closing Date are listed on Exhibit Y
hereto.  Exhibit Y shall be updated and provided to the Depositor and the
Certificate Administrator in accordance with Section 3.13(c).

“Servicing Officer”:  Any officer and/or employee of the Master Servicer, the
Special Servicer or any Additional Servicer involved in, or responsible for, the
administration and servicing of the Mortgage Loans or Serviced Companion Loans,
whose name and specimen signature appear on a list of servicing officers
furnished by the Master Servicer, the Special Servicer or any Additional
Servicer to the Certificate Administrator, the Trustee and the Depositor on the
Closing Date as such list may be amended from time to time thereafter.

“Servicing Shift Lead Note”:  With respect to any Servicing Shift Whole Loan, as
of any date of determination, the note or other evidence of indebtedness and/or
agreements evidencing the indebtedness of a Mortgagor under such Servicing Shift
Whole Loan including any amendments or modifications, or any renewal or
substitution notes, as of such date, the sale of which to the related
Non-Serviced Trust will cause servicing to shift from this Agreement to the
related Non-Serviced PSA pursuant to the terms of the related Intercreditor
Agreement for such Servicing Shift Whole Loan.  For the avoidance of doubt,
there is no Servicing Shift Lead Note related to the Trust.

“Servicing Shift Mortgage Loan” With respect to any Servicing Shift Whole Loan,
a Mortgage Loan included in the Trust Fund that will be serviced under this
Agreement as of the Closing Date, but the servicing of which is expected to
shift to the pooling and servicing agreement entered into in connection with the
securitization of the related Servicing Shift Lead



-80-

--------------------------------------------------------------------------------

Note on and after the date of such securitization.  For the avoidance of doubt,
there is no Servicing Shift Mortgage Loan in the Trust Fund.

“Servicing Shift Securitization Date”:  With respect to any Servicing Shift
Whole Loan, the date on which the related Servicing Shift Lead Note is included
in a related Non-Serviced Trust, provided that such holder of a Servicing Shift
Lead Note provides each of the parties to this Agreement (in each case only to
the extent such party will not also be a party to the related Non-Serviced PSA)
with notice in accordance with the terms of the related Intercreditor Agreement
that such Servicing Shift Lead Note is to be included in such Non-Serviced Trust
which notice shall include contact information for the related Non-Serviced
Master Servicer, the Non-Serviced Special Servicer, the Non-Serviced Certificate
Administrator and the Non-Serviced Trustee.

“Servicing Shift Whole Loan”:  Any Whole Loan serviced under this Agreement as
of the Closing Date, which includes the related Servicing Shift Mortgage Loan
included in the Trust Fund and one or more Pari Passu Companion Loans not
included in the Trust Fund, but the servicing of which is expected to shift to
the pooling and servicing agreement entered into in connection with the
securitization of the related Servicing Shift Lead Note on and after the date of
such securitization.  For the avoidance of doubt, there is no Servicing Shift
Whole Loan related to the Trust.

“Servicing Standard”:  As defined in Section 3.01(a).

“Servicing Transfer Event”:  With respect to any Mortgage Loan (other than a
Non-Serviced Mortgage Loan) or related Companion Loan, the occurrence of any of
the following events:

(i)    with respect to a Mortgage Loan or Companion Loan that is not a Balloon
Mortgage Loan, (a) a payment default shall have occurred at its original
Maturity Date, or (b) if the original Maturity Date of such Mortgage Loan or
Companion Loan has been extended as provided herein, a payment default shall
have occurred at such extended Maturity Date; or

(ii)   with respect to each Mortgage Loan or Companion Loan that is a Balloon
Mortgage Loan, a payment default shall have occurred with respect to the related
Balloon Payment; provided that if (A) the related Mortgagor has provided prior
to the related Maturity Date a fully executed term sheet or refinancing
commitment or a signed purchase and sale agreement for a refinancing of the
related Mortgage Loan or sale of the Mortgaged Property (in each case subject
only to typical due diligence and closing conditions) in a manner consistent
with CMBS market practices and that is satisfactory in form and substance to the
Master Servicer from an acceptable lender or purchaser reasonably satisfactory
to the Master Servicer, which provides that a refinancing of such Mortgage Loan
or Whole Loan or the sale of the related Mortgaged Property will occur within
one hundred and twenty (120) days after the date on which such Balloon Payment
will become due (and the Master Servicer shall promptly forward such
documentation to the Special Servicer), (B) the related Mortgagor continues to
make its Assumed



-81-

--------------------------------------------------------------------------------

Scheduled Payment and (C) no other Servicing Transfer Event shall have occurred
with respect to such Mortgage Loan or Serviced Companion Loan, a Servicing
Transfer Event will not occur until the earlier of (1) one hundred twenty
(120) days beyond the related Maturity Date and (2) the date on which such
documentation expires; or

(iii)  any Periodic Payment (other than a Balloon Payment) is more than sixty
(60) days delinquent (unless, in the case of a Mortgage Loan with mezzanine
debt, prior to such Periodic Payment becoming more than sixty (60) days
delinquent the holders of the related Companion Loan(s) or the holders of
related mezzanine debt, as applicable, cure such delinquency, subject to the
terms and provisions of the related Intercreditor Agreement); or

(iv)  with the consent of the Risk Retention Consultation Party, the Master
Servicer makes a judgment that a payment default is imminent or reasonably
foreseeable and is not likely to be cured by the related Mortgagor within sixty
(60) days; or

(v)   a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law, or the appointment of a
conservator, receiver or liquidator in any insolvency, readjustment of debt,
marshaling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, is entered against the related
Mortgagor; provided that if such decree or order is discharged or stayed within
sixty (60) days of being entered, or if, as to a bankruptcy, the automatic stay
is lifted within sixty (60) days of a filing for relief or the case is
dismissed, upon such discharge, stay, lifting or dismissal such Mortgage Loan
(and any related Companion Loan, as applicable), shall no longer be a Specially
Serviced Loan (and no Special Servicing Fees, Workout Fees or Liquidation Fees
will be payable with respect thereto and any such fees actually paid shall be
reimbursed to the Trust Fund by the Special Servicer); or

(vi)  the related Mortgagor shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshaling of
assets and liabilities or similar proceedings of or relating to such Mortgagor
or of or relating to all or substantially all of its property; or

(vii)  the related Mortgagor shall admit in writing its inability to pay its
debts generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors, or voluntarily suspend payment of its obligations; or

(viii)  with the consent of the Risk Retention Consultation Party, a default of
which the Master Servicer has notice (other than a failure by such Mortgagor to
pay principal or interest) and which the Master Servicer determines in its good
faith reasonable judgment may materially and adversely affect the



-82-

--------------------------------------------------------------------------------

interests of the Certificateholders (and, with respect to any Serviced Whole
Loan, the interests of the related Serviced Companion Noteholder), as a
collective whole (taking into account the subordinate or pari passu nature of
any Companion Loans, as applicable), if applicable, has occurred and remained
unremedied for the applicable Grace Period specified in the related Mortgage
Loan or related Companion Loan documents, other than the failure to maintain
terrorism insurance if such failure constitutes an Acceptable Insurance Default
(or if no Grace Period is specified for those defaults which are capable of
cure, sixty (60) days); or

(ix)  the Master Servicer or Special Servicer has received notice of the
foreclosure of any lien other than the Mortgage on the related Mortgaged
Property and such lien remains uncured for the time period specified in the
related Mortgage Loan Documents; or

(x)   with the consent of the Risk Retention Consultation Party, the Master
Servicer determines that (a) a default (other than as described in clause (iv)
above) under a Mortgage Loan or related Companion Loan is imminent or reasonably
foreseeable, (b) such default will materially impair the value of the
corresponding Mortgaged Property as security for the Mortgage Loan and related
Companion Loan (if any) or otherwise materially adversely affect the interests
of Certificateholders (and, with respect to any Serviced Whole Loan, the
interests of the related Serviced Companion Noteholder), as a collective whole
(taking into account the subordinate or pari passu nature of any Companion
Loans, as applicable), and (c) the default will continue unremedied for the
applicable cure period under the terms of the Mortgage Loan or related Companion
Loan, as applicable, or, if no cure period is specified and the default is
capable of being cured, for thirty (30) days; provided that such 30-day grace
period does not apply to a default that gives rise to immediate acceleration
without application of a grace period under the terms of the Mortgage Loan or
related Companion Loan, as applicable; or

(xi)  with the consent of the Risk Retention Consultation Party, the Master
Servicer has received notice of a borrower’s request for a forbearance related
to the COVID-19 Emergency and has determined that such borrower is an Eligible
Borrower (such Servicing Transfer Event, a “COVID-19 Transfer Event”);

provided that any Mortgage Loan (excluding any Non-Serviced Mortgage Loan) that
is cross-collateralized with a Specially Serviced Loan shall be a Specially
Serviced Loan so long as such Mortgage Loan is cross-collateralized with a
Specially Serviced Loan.  If any Serviced Companion Loan becomes a Specially
Serviced Loan, the related Serviced Mortgage Loan shall also become a Specially
Serviced Loan.  If any Serviced Mortgage Loan becomes a Specially Serviced Loan,
the related Serviced Companion Loan shall also become a Specially Serviced Loan.
 With respect to a Non-Serviced Mortgage Loan, the occurrence of a “Servicing
Transfer Event” shall be as defined in the related Non-Serviced PSA.



-83-

--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Special Servicer may elect to deliver a
written notice to the Master Servicer that a Mortgage Loan should be a Specially
Serviced Loan as a result of imminent default under clause (iv) or (x) above.
Upon receipt of any such written notice, the Master Servicer shall deliver an
Officer’s Certificate to each of the depositor and the special servicer with its
determination of whether to transfer such Mortgage Loan to special servicing
under clause (iv) or (x) above and the reasons for such determination, and such
determination will be conclusive with respect to a servicing transfer at that
time.

“Similar Law”:  As defined in Section 5.03(n).

“Sole Certificateholder”:  Any Certificate Owner, or Certificate Owners acting
in unanimity, of a Book-Entry Certificate or a Holder of a Definitive
Certificate holding 100% of the then-outstanding Class F-RR Certificates;
provided, however, that the Certificate Balances of the Class A-1, Class A-4,
Class A-5, Class A-SB, Class A-S, Class B, Class C, Class D and Class E
Certificates have been retired.

“Special Notice”:  As defined in Section 5.06(b)(i).

“Special Servicer”:  With respect to (i) each of the Mortgage Loans (other than
any Non-Serviced Mortgage Loan and any Excluded Special Servicer Loan) and the
Serviced Companion Loans, Midland Loan Services, a Division of PNC Bank,
National Association and its successors in interest and assigns, or any
successor special servicer appointed as herein provided and (ii) any Excluded
Special Servicer Loan, if any, the related Excluded Special Servicer appointed
pursuant to Section 7.01(g), as applicable and as the context may require. For
the avoidance of doubt, all references to the obligations or liabilities of the
“Special Servicer” in this Agreement shall mean the applicable special servicer
as provided herein.

“Special Servicing Fee”:  With respect to each Specially Serviced Loan and REO
Loan (other than a Non-Serviced Mortgage Loan), the fee payable to the Special
Servicer pursuant to Section 3.11(b).

“Special Servicing Fee Rate”:  With respect to each Specially Serviced Loan and
each REO Loan (other than a Non-Serviced Mortgage Loan) on a loan-by-loan basis,
0.25000% per annum computed on the basis of the Stated Principal Balance of the
related Mortgage Loan and Companion Loan(s) (including any REO Loan), as
applicable, in the same manner as interest is calculated on the Specially
Serviced Loans.

“Specially Serviced Loan”:  As defined in Section 3.01(a).

“Startup Day”:  The day designated as such in Section 10.01(b).

“Stated Principal Balance”:  With respect to any Mortgage Loan, as of any date
of determination, an amount equal to (x) the unpaid principal balance as of the
Cut-off Date of such Mortgage Loan (or in the case of a Qualified Substitute
Mortgage Loan, as of the date it is added to the trust) after application of all
payments of principal due during or prior to the month of substitution, whether
or not those payments have been received) minus (y) the sum of:



-84-

--------------------------------------------------------------------------------

(i)    the principal portion of each Periodic Payment due on such Mortgage Loan
after the Cut-off Date (or in the case of a Qualified Substitute Mortgage Loan,
the Due Date in the related month of substitution), to the extent received from
the Mortgagor or advanced by the Master Servicer;

(ii)   all Principal Prepayments received with respect to such Mortgage Loan
after the Cut-off Date (or in the case of a Qualified Substitute Mortgage Loan,
the Due Date in the related month of substitution);

(iii)  the principal portion of all Insurance and Condemnation Proceeds (to the
extent allocable to principal on such Mortgage Loan and Liquidation Proceeds
received with respect to such Mortgage Loan after the Cut-off Date (or in the
case of a Qualified Substitute Mortgage Loan, the Due Date in the related month
of substitution); and

(iv)  any reduction in the outstanding principal balance of such Mortgage Loan
resulting from a Deficient Valuation or a modification of such Mortgage Loan
pursuant to the terms and provisions of this Agreement that occurred prior to
the end of the Collection Period for the most recent Distribution Date.

With respect to any REO Loan that is a successor to a Mortgage Loan, as of any
date of determination, an amount equal to (x) the Stated Principal Balance of
the predecessor Mortgage Loan as of the date of the related REO Acquisition,
minus (y) the sum of:

(i)    the principal portion of any P&I Advance made with respect to such REO
Loan; and

(ii)   the principal portion of all Insurance and Condemnation Proceeds (to the
extent allocable to principal on the related Mortgage Loan), Liquidation
Proceeds and REO Revenues received with respect to such REO Loan.

A Mortgage Loan or an REO Loan that is a successor to a Mortgage Loan shall be
deemed to be part of the Trust Fund and to have an outstanding Stated Principal
Balance until the Distribution Date on which the payments or other proceeds, if
any, received in connection with a Liquidation Event in respect thereof are to
be (or, if no such payments or other proceeds are received in connection with
such Liquidation Event, would have been) distributed to Certificateholders.

With respect to each Companion Loan on any date of determination, the Stated
Principal Balance shall equal the unpaid principal balance of such Companion
Loan as of such date.  On any date of determination, the Stated Principal
Balance of each Whole Loan shall be the sum of the Stated Principal Balances of
the related Mortgage Loan and the related Companion Loan(s) on such date.

With respect to any REO Loan that is a successor to a Companion Loan as of any
date of determination, the Stated Principal Balance shall equal (x) the Stated
Principal Balance of the predecessor Companion Loan as of the date of the
related REO Acquisition, minus (y) the



-85-

--------------------------------------------------------------------------------

principal portion of any amounts allocable to the related Companion Loan in
accordance with the related Intercreditor Agreement.

“Subcontractor”:  Any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the mortgage-backed securities market) of Mortgage Loans but
performs one or more discrete functions identified in Item 1122(d) of
Regulation AB with respect to Mortgage Loans under the direction or authority of
the Master Servicer, the Special Servicer, an Additional Servicer or a
Sub-Servicer.

“Subordinate Certificate”:  Any Class A-S, Class B, Class C, Class D, Class E
and Class F-RR Certificate.

“Subordinate Companion Holder”:  The holder of any of the AB Subordinate
Companion Loans.

“Sub-Servicer”:  Any Person that services Mortgage Loans on behalf of the Master
Servicer, the Special Servicer or an Additional Servicer and is responsible for
the performance (whether directly or through Sub-Servicers or Subcontractors) of
a substantial portion of the material servicing functions required to be
performed by the Master Servicer, the Special Servicer or an Additional Servicer
under this Agreement, with respect to some or all of the Mortgage Loans that are
identified in Item 1122(d) of Regulation AB.

“Sub-Servicing Agreement”:  The written contract between the Master Servicer or
the Special Servicer, as the case may be, and any Sub-Servicer relating to
servicing and administration of Mortgage Loans as provided in Section 3.22.

“Substitution Shortfall Amount”:  With respect to a substitution pursuant to
Section 2.03(b) hereof, an amount equal to the excess, if any, of the Purchase
Price of the Mortgage Loan being replaced calculated as of the date of
substitution over the Stated Principal Balance of the related Qualified
Substitute Mortgage Loan after application of all scheduled payments of
principal and interest due during or prior to the month of substitution.  In the
event that one or more Qualified Substitute Mortgage Loans are substituted (at
the same time by the same Mortgage Loan Seller) for one or more removed Mortgage
Loans, the Substitution Shortfall Amount shall be determined as provided in the
preceding sentence on the basis of the aggregate Purchase Prices of the Mortgage
Loan(s) being replaced and the aggregate Stated Principal Balances of the
related Qualified Substitute Mortgage Loan(s).

“Surviving Entity”:  As defined in Section 6.03(b).

“Tax Returns”:  The federal income tax returns on (i) Internal Revenue Service
Form 1066, U.S. Real Estate Mortgage Investment Conduit (REMIC) Income Tax
Return, including Schedule Q thereto, Quarterly Notice to Residual Interest
Holders of REMIC Taxable Income or Net Loss Allocation, or any successor forms,
to be filed on behalf of each Trust REMIC due to its respective classification
as a REMIC under the REMIC Provisions and (ii) Internal Revenue Service Form
1041 or Internal Revenue Service Form 1099, as applicable, together with any and
all other information, reports or returns that may be required to be furnished
to the Certificateholders or filed with the Internal Revenue Service or any
other



-86-

--------------------------------------------------------------------------------

governmental taxing authority under any applicable provisions of federal tax law
or Applicable State and Local Tax Law.

“Temporary Regulation S Book-Entry Certificate”:  As defined in Section 5.02(a).

“Transfer”:  Any direct or indirect transfer, sale, pledge, hypothecation, or
other form of assignment of any Ownership Interest in a Certificate.

“Transferable Servicing Interest”:  The amount by which the Servicing Fee
otherwise payable to the Master Servicer hereunder exceeds the sum of (i) the
Primary Servicing Fee and (ii) the amount of the Servicing Fee calculated using
the Retained Fee Rate, which is subject to reduction by the Trustee pursuant to
Section 3.11(a) of this Agreement.

“Transfer Restriction Period”:  The period from the Closing Date to the earliest
of (A) the date that is the latest of (i) the date on which the aggregate unpaid
principal balance of all outstanding Mortgage Loans has been reduced to 33.0% of
the aggregate Cut-off Date Balance of the Mortgage Loans; (ii) the date on which
the aggregate outstanding principal balance of the Principal Balance
Certificates has been reduced to 33.0% of the aggregate outstanding principal
balance of the Principal Balance Certificates as of the Closing Date; or
(iii) two years after the Closing Date, (B) the date on which all of the
Mortgage Loans have been defeased in accordance with §246.7(b)(8)(i) of the Risk
Retention Rule.

“Transferee”:  Any Person who is acquiring by Transfer any Ownership Interest in
a Certificate.

“Transferee Affidavit”:  As defined in Section 5.03(o)(ii).

“Transferor”:  Any Person who is disposing by Transfer any Ownership Interest in
a Certificate.

“Transferor Letter”:  As defined in Section 5.03(o)(ii).

“Trust”:  The trust created hereby and to be administered hereunder.  The Trust
shall be named:  “Arbor Multifamily Mortgage Securities Trust 2020-MF1”.

“Trust Fund”:  The corpus of the Trust created hereby and to be administered
hereunder, consisting of:  (i) such Mortgage Loans as from time to time are
subject to this Agreement (including any Qualified Substitute Mortgage Loan
replacing a removed Mortgage Loan), together with the Mortgage Files relating
thereto (subject to, in the case of a Serviced Whole Loan, the interests of the
related Serviced Companion Noteholder in the related Mortgage File); (ii) all
scheduled or unscheduled payments on or collections in respect of the Mortgage
Loans due after the Cut-off Date (or with respect to a Qualified Substitute
Mortgage Loan, the Due Date in the month of substitution); (iii) any REO
Property (to the extent of the Trust’s interest therein) or the Trust’s
beneficial interest in the Mortgaged Property securing a Non-Serviced Whole Loan
acquired under the related Non-Serviced PSA; (iv) all revenues received in
respect of any REO Property (to the extent of the Trust’s interest therein);
(v) the Master Servicer’s, the Special Servicer’s, the Certificate
Administrator’s and the Trustee’s rights under the insurance policies with
respect to the Mortgage Loans required to be maintained



-87-

--------------------------------------------------------------------------------

pursuant to this Agreement and any proceeds thereof (to the extent of the
Trust’s interest therein); (vi) any Assignment of Leases and any Security
Agreements (to the extent of the Trust’s interest therein); (vii) any letters of
credit, indemnities, guaranties or lease enhancement policies given as
additional security for any related Mortgage Loans (to the extent of the Trust’s
interest therein); (viii) all assets deposited in the Loss of Value Reserve Fund
and the Servicing Accounts (to the extent of the Trust’s interest therein),
amounts on deposit in the Collection Account (to the extent of the Trust’s
interest therein), the Lower-Tier REMIC Distribution Account, the Upper-Tier
REMIC Distribution Account, the Interest Reserve Account, the Gain-on-Sale
Reserve Account (to the extent of the Trust’s interest in such Gain-on-Sale
Reserve Account) and any REO Account (to the extent of the Trust’s interest in
such REO Account), including any reinvestment income, as applicable; (ix) any
Environmental Indemnity Agreements (to the extent of the Trust’s interest
therein); (x) the rights and remedies of the Depositor under each Mortgage Loan
Purchase Agreement (to the extent transferred to the Trustee); (xi) the
Lower-Tier Regular Interests; (xii) [reserved] and (xiii) the proceeds of the
foregoing (other than any interest earned on deposits in the lock-box accounts,
cash collateral accounts, escrow accounts and any reserve accounts, to the
extent such interest belongs to the related Mortgagor). For the avoidance of
doubt, no Retained Defeasance Rights and Obligations will be an asset of the
Trust.

“Trust REMIC”:  as defined in the Preliminary Statement.

“Trustee”:  Wells Fargo Bank, National Association, or its successor in
interest, in its capacity as trustee and its successors in interest, or any
successor trustee appointed as herein provided.  Wells Fargo Bank, National
Association will perform its duties as trustee hereunder through its Corporate
Trust Services division (including, as applicable, any agents or affiliates
utilized thereby).

“Trustee Fee”:  The fee to be paid to the Trustee as compensation for the
Trustee’s activities under this Agreement, which fee is included as part of the
Certificate Administrator Fee. No portion of the Trustee Fee shall be calculated
by reference to any Companion Loan or the Stated Principal Balance of any
Companion Loan.  The Trustee Fee shall be paid as a portion of the Certificate
Administrator Fee.

“UCC”:  The Uniform Commercial Code, as enacted in each applicable state.

“UCC Financing Statement”:  A financing statement prepared and filed pursuant to
the UCC, as in effect in the relevant jurisdiction.

“Uninsured Cause”:  Any cause of damage to property subject to a Mortgage such
that the complete restoration of such property is not fully reimbursable by the
hazard insurance policies or flood insurance policies required to be maintained
pursuant to Section 3.07.

“United States Securities Person”:  Any “U.S. person” as defined in Rule 902(k)
of Regulation S.

“Unliquidated Advance”:  Any Advance previously made by a party hereto that has
been previously reimbursed, as between the Person that made the Advance
hereunder, on the one hand, and the Trust, on the other, as part of a
Workout-Delayed Reimbursement Amount



-88-

--------------------------------------------------------------------------------

pursuant to subsections (iii) and (iv) of Section 3.05(a) but that has not been
recovered from the Mortgagor or otherwise from collections on or the proceeds of
the related Mortgage Loan or REO Property in respect of which the Advance was
made.

“Unscheduled Principal Distribution Amount”:  With respect to any Distribution
Date and the Mortgage Loans, the aggregate of the following:  (a) all Principal
Prepayments received on such Mortgage Loan on or prior to the Determination Date
and (b) the principal portions of all Liquidation Proceeds, Insurance and
Condemnation Proceeds (net of Special Servicing Fees, Liquidation Fees, accrued
interest on Advances and other additional expenses of the Trust incurred in
connection with the related Mortgage Loan) and, if applicable, REO Revenues
received with respect to such Mortgage Loan and any REO Loans on or prior to the
related Determination Date, but in each case only to the extent that such
principal portion represents a recovery of principal for which no advance was
previously made pursuant to Section 4.03 in respect of a preceding Distribution
Date.

“Upper-Tier REMIC”:  One of the two separate REMICs comprising the Trust, the
assets of which consist of the Lower-Tier Regular Interests, and such amounts as
shall from time to time be held in the Upper-Tier REMIC Distribution Account.

“Upper-Tier REMIC Distribution Account”:  The segregated account or accounts (or
a subaccount of the Distribution Account) created and maintained by the
Certificate Administrator (on behalf of the Trustee) pursuant to Section 3.04(b)
in trust for the Certificateholders, which shall initially be entitled “Wells
Fargo Bank, National Association, as Certificate Administrator, on behalf of
Wells Fargo Bank, National Association, as Trustee, for the benefit of the
registered holders of Arbor Multifamily Mortgage Securities Trust 2020-MF1,
Multifamily Mortgage Pass-Through Certificates, Series 2020-MF1, Upper-Tier
REMIC Distribution Account”.  Any such account or accounts shall be an Eligible
Account.

“U.S. Dollars” or “$”:  Lawful money of the United States of America.

“U.S. Tax Person”:  A citizen or resident of the United States, a corporation or
partnership (except to the extent provided in applicable Treasury Regulations)
or other entity created or organized in, or under the laws of, the United
States, any State thereof or the District of Columbia, including any entity
treated as a corporation or partnership for federal income tax purposes, an
estate whose income is subject to United States federal income tax regardless of
its source or a trust if a court within the United States is able to exercise
primary supervision over the administration of such trust, and one or more such
U.S. Tax Persons have the authority to control all substantial decisions of such
trust (or, to the extent provided in applicable Treasury Regulations, certain
trusts in existence on August 20, 1996 that have elected to be treated as U.S.
Tax Persons).

“Voting Rights”:  The portion of the voting rights of all of the Certificates
which is allocated to any Certificate.  At all times during the term of this
Agreement, the Voting Rights shall be allocated among the various Classes of
Certificateholders as follows:  (i) 2% in the case of the Class X Certificates
(allocated pro rata, based upon their respective Notional Amounts as of the date
of determination) and (ii) in the case of any Principal Balance Certificates, a
percentage equal to the product of 98% and a fraction, the numerator of which is
equal to the



-89-

--------------------------------------------------------------------------------

Certificate Balance (and solely in connection with any vote for purposes of
determining whether to remove the Special Servicer pursuant to Section 7.01(d),
taking into account any notional reduction in the Certificate Balance for
Appraisal Reduction Amounts allocated to the Certificates pursuant to
Section 4.05(a) hereof) of such Class, in each case, determined as of the
Distribution Date immediately preceding such time, and the denominator of which
is equal to the aggregate Certificate Balance (and solely in connection with any
vote for purposes of determining whether to remove the Special Servicer pursuant
to Section 7.01(d), taking into account any notional reduction in the
Certificate Balance for Appraisal Reduction Amounts allocated to the
Certificates pursuant to Section 4.05(a) hereof) of the Principal Balance
Certificates, each determined as of the Distribution Date immediately preceding
such time. None of the Class R Certificates shall be entitled to any Voting
Rights.

“Weighted Average Net Mortgage Rate”:  With respect to any Distribution Date,
the weighted average of the applicable Net Mortgage Rates of the Mortgage Loans
(including any Non-Serviced Mortgage Loans) as of the first day of the related
Collection Period, weighted on the basis of their respective Stated Principal
Balances as of the first day of such Collection Period (after giving effect to
any payments received during any applicable Grace Period).

“Whole Loan”:  For the avoidance of doubt, there is no Whole Loan related to the
Trust.

“Withheld Amounts”:  As defined in Section 3.23(a).

“Workout-Delayed Reimbursement Amounts”:  With respect to any Mortgage Loan, the
amount of any Advances made with respect to such Mortgage Loan on or before the
date such Mortgage Loan becomes (or, but for the making of three Periodic
Payments under its modified terms, would then constitute) a Corrected Loan,
together with (to the extent accrued and unpaid) interest on such Advances, to
the extent that (i) such Advance (and accrued and unpaid interest thereon) is
not reimbursed to the Person who made such Advance on or before the date, if
any, on which Mortgage Loan becomes a Corrected Loan and (ii) the amount of such
Advance (and accrued and unpaid interest thereon) becomes an obligation of the
related Mortgagor to pay such amount under the terms of the modified loan
documents.  That any amount constitutes all or a portion of any Workout-Delayed
Reimbursement Amount shall not in any manner limit the right of any Person
hereunder to determine in the future that such amount instead constitutes a
Nonrecoverable Advance.

“Workout Fee”:  The fee paid to the Special Servicer with respect to each
Corrected Loan in accordance with Section 3.11(c).

“Workout Fee Rate”:  With respect to each Corrected Loan, a fee of 1.00% of each
collection (other than Penalty Charges) of interest and principal (other than
any amount for which a Liquidation Fee would be paid), including (i) Periodic
Payments, (ii) Balloon Payments, (iii) Principal Prepayments and (iv) payments
(other than those included in clause (i) or (ii) of this definition) at
maturity, received on each Corrected Loan for so long as it remains a Corrected
Loan.

“XML”:  Extensible Markup Language.



-90-

--------------------------------------------------------------------------------

“Yield Maintenance Charge”:  With respect to any Mortgage Loan, any premium, fee
or other additional amount paid or payable, as the context requires, by a
borrower in connection with a principal prepayment on, or other early collection
of principal of, a Mortgage Loan, calculated, in whole or in part, pursuant to a
yield maintenance formula or otherwise pursuant to a formula that reflects the
lost interest, including any specified amount or specified percentage of the
amount prepaid which constitutes the minimum amount that such Yield Maintenance
Charge may be.

“YM Group”:  YM Group A, YM Group B or YM Group D, as applicable.

“YM Group A”:  Collectively, the Class A Certificates and the Class X-A
Certificates.

“YM Group B”:  Collectively, the Class B Certificates and the Class C
Certificates.

“YM Group D”:  Collectively, the Class X-D Certificates, the Class D
Certificates, the Class E Certificates and the Class F-RR Certificates.

Section 1.02    Certain Calculations.  Unless otherwise specified herein, for
purposes of determining amounts with respect to the Certificates and the rights
and obligations of the parties hereto, the following provisions shall apply:

(i)    All calculations of interest (other than as provided in the related
Mortgage Loan documents) provided for herein shall be made on the basis of a
360-day year consisting of twelve 30-day months.

(ii)   Any Mortgage Loan or Companion Loan payment is deemed to be received on
the date such payment is actually received by the Master Servicer or the Special
Servicer; provided, however, that for purposes of calculating distributions on
the Certificates, Principal Prepayments with respect to any Mortgage Loan are
deemed to be received on the date they are applied in accordance with the
Servicing Standard consistent with the terms of the related Mortgage Note and
Mortgage to reduce the outstanding principal balance of such Mortgage Loan on
which interest accrues.

(iii)  Any reference to the Certificate Balance of any Class of Principal
Balance Certificates on or as of a Distribution Date shall refer to the
Certificate Balance of such Class of Principal Balance Certificates on such
Distribution Date after giving effect to (a) any distributions made on such
Distribution Date pursuant to Section 4.01(a), (b) and (c), (b) any Realized
Losses allocated to such Class of Principal Balance Certificates on that
Distribution Date pursuant to Section 4.04, and (c) any recoveries on the
related Mortgage Loans of Nonrecoverable Advances (plus interest thereon) that
were previously reimbursed from principal collections on the related Mortgage
Loans, that resulted in a reduction of the Principal Distribution Amount, which
recoveries are allocated to such Class of Principal Balance Certificates, and
added to the Certificate Balance pursuant to Section 4.04(a).



-91-

--------------------------------------------------------------------------------

(iv)  Unless otherwise specifically provided for herein, all net present value
calculations and determinations made with respect to a Mortgage Loan, Serviced
Companion Loan, Mortgaged Property or REO Property (including for purposes of
the definition of “Servicing Standard”) shall be made, in the event the Mortgage
Loan documents are silent, using a discount rate (a) for principal and interest
payments on a Mortgage Loan or Serviced Companion Loan, as applicable, or sale
of a Defaulted Loan, by the Special Servicer, the highest of (x) the rate
determined by the Master Servicer or Special Servicer, as applicable, that
approximates the market rate that would be obtainable by the related Mortgagor
on similar non-defaulted debt of such Mortgagor as of such date of
determination, (y) the Mortgage Rate on the applicable Mortgage Loan or Serviced
Companion Loan, as applicable, based on its outstanding principal balance and
(z) the yield on 10-year U.S. treasuries as of such date of determination, and
(b) for all other cash flows, including property cash flow, the “discount rate”
set forth in the most recent Appraisal (or update of such Appraisal) of the
related Mortgaged Property.

(v)   Any reference to “expense of the trust” or “additional trust fund expense”
or words of similar import shall be construed to mean, for any Serviced Mortgage
Loan, an expense that shall be applied in accordance with the related
Intercreditor Agreement or, if no application is specified in the related
Intercreditor Agreement, then, to the extent such Intercreditor Agreement refers
to this Agreement for the application of trust fund expenses or such
Intercreditor Agreement does not prohibit the following application of trust
fund expenses (i) with respect to any Serviced Pari Passu Whole Loan, pro rata
and pari passu, to the Trust and the related Serviced Pari Passu Companion
Loan(s) in accordance with the respective Stated Principal Balances of the
related Serviced Pari Passu Mortgage Loan and Serviced Pari Passu Companion
Loan(s) or (ii) with respect to the Serviced AB Whole Loan, first, to the
related AB Subordinate Companion Loan and then, pro rata and pari passu, by the
Trust and the related Serviced Pari Passu Companion Loan (if any), in accordance
with the respective Stated Principal Balances of the related Mortgage Loan and
Serviced Pari Passu Companion Loan.

[End of Article I]

ARTICLE II

CONVEYANCE OF MORTGAGE LOANS;

ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01    Conveyance of Mortgage Loans.  (a)  The Depositor, concurrently
with the execution and delivery hereof, does hereby establish a trust, appoint
the Trustee as trustee of the trust, assign, sell, transfer and convey to the
Trustee, in trust, without recourse, for the benefit of the Certificateholders
and the Trustee (as holder of the Lower-Tier Regular Interests) all the right,
title and interest of the Depositor, whether now owned or existing or hereafter
acquired or arising, in, to and under (i) the Mortgage Loans identified on the
Mortgage Loan Schedule, (ii) Sections 1, 2, 3, 4, 5 (excluding Section 5(d),
5(g) and 5(h)), 6(a) (excluding clauses (viii) and (xii) of Section 6(a)), 6(c),
6(d), 6(e), 6(f), 6(g), 10, 11, 13, 14, 15, 17, 18 and 19 of the Mortgage Loan
Purchase Agreement, (iii) the Intercreditor Agreements, and (iv) all other
assets included or to be included in the Trust Fund (collectively, the “Conveyed
Property”).



-92-

--------------------------------------------------------------------------------

Such assignment includes all interest and principal received or receivable on or
with respect to the Mortgage Loans (in each case, other than (i) payments of
principal and interest due and payable on the Mortgage Loans on or before the
Cut-off Date; and (ii) prepayments of principal collected on or before the
Cut-off Date).  The transfer of the Mortgage Loans and the related rights and
property accomplished hereby is absolute and, notwithstanding Section 11.07, is
intended by the parties to constitute a sale.  In connection with the assignment
to the Trustee of Sections 1, 2, 3, 4, 5 (excluding Section 5(d), 5(g) and
5(h)), 6(a) (excluding clauses (viii) and (xii) of Section 6(a)), 6(c), 6(d),
6(e), 6(f), 6(g), 10, 11, 13, 14, 15, 17, 18 and 19 of the Mortgage Loan
Purchase Agreement, it is intended that the Trustee get the benefit of
Sections 10, 11 and 14 thereof in connection with any exercise of rights under
the assigned Sections, and the Depositor shall use its best efforts to make
available to the Trustee the benefits of Sections 10, 11 and 14 in connection
therewith.

(b)        In connection with the Depositor’s assignment pursuant to
subsection (a) above, the Depositor shall direct, and hereby represents and
warrants that it has directed, the Mortgage Loan Seller to the extent provided
in the Mortgage Loan Purchase Agreement to deliver to and deposit with, or cause
to be delivered to and deposited with, the Custodian (or with respect to letters
of credit, the Master Servicer), on or before the Closing Date, the Mortgage
File for each Mortgage Loan so assigned, with copies to the Master Servicer
(except, in the case of Serviced Mortgage Loans, for letters of credit).  If the
Mortgage Loan Seller cannot deliver, or cause to be delivered, as to any
Mortgage Loan, the original Mortgage Note, the delivery requirements of the
Mortgage Loan Purchase Agreement and this Section 2.01(b) shall be deemed to
have been satisfied upon the Mortgage Loan Seller’s delivery of a copy or
duplicate original of such Mortgage Note, together with an affidavit certifying
that the original thereof has been lost or destroyed and indemnifying the
Trustee and the Trust.  If the Mortgage Loan Seller cannot deliver, or cause to
be delivered, as to any Mortgage Loan, any of the documents and/or instruments
referred to in clauses (ii), (iv), (vii), and (ix) of the definition of
“Mortgage File” (or, if applicable, a copy thereof) with evidence of filing or
recording thereon (if intended to be recorded or filed), solely because of a
delay caused by the public filing or recording office where such document or
instrument has been delivered, or will be delivered within ten (10) Business
Days of the Closing Date, for filing or recordation, the delivery requirements
of the Mortgage Loan Purchase Agreement and this Section 2.01(b) shall be deemed
to have been satisfied on a provisional basis as of the Closing Date as to such
non-delivered document or instrument, and such non-delivered document or
instrument shall be deemed to have been included in the Mortgage File, if a
duplicate original or a photocopy of such non-delivered document or instrument
(certified by the applicable public filing or recording office, the applicable
title insurance company or the Mortgage Loan Seller to be a true and complete
copy of the original thereof submitted or to be submitted for filing or
recording) is delivered to the Custodian on or before the Closing Date, and
either the original of such non-delivered document or instrument, or a photocopy
thereof (certified by the appropriate county recorder’s office or the applicable
title insurance company, in the case of the documents and/or instruments
referred to in clause (ii) of the definition of “Mortgage File”, to be a true
and complete copy of the original thereof submitted for recording), with
evidence of filing or recording thereon, is delivered to the Custodian within
one hundred-eighty (180) days of the Closing Date (or within such longer period,
not to exceed eighteen (18) months, after the Closing Date as the Custodian
shall consent to as long as the Mortgage Loan Seller is, as certified in writing
to the Trustee and the Custodian no less often than every ninety (90) days
following such 180–day period after the Closing Date,



-93-

--------------------------------------------------------------------------------

attempting in good faith to obtain from the appropriate public filing office or
county recorder’s office such original or photocopy).  If the Mortgage Loan
Seller is required to, but cannot, deliver, or cause to be delivered, as to any
Mortgage Loan, any of the documents and/or instruments referred to in
clauses (ii), (iv), (vii), and (ix) (or, if applicable, a copy thereof) of the
definition of “Mortgage File,” with evidence of filing or recording thereon, for
any other reason, including, without limitation, that such non-delivered
document or instrument has been lost or destroyed, the delivery requirements of
the Mortgage Loan Purchase Agreement and this Section 2.01(b) shall be deemed to
have been satisfied as to such non-delivered document or instrument, and such
non-delivered document or instrument shall be deemed to have been included in
the Mortgage File, if a photocopy of such non-delivered document or instrument
(with evidence of filing or recording thereon and certified in the case of the
documents and/or instruments referred to in clause (ii) of the definition of
“Mortgage File” by the appropriate county recorder’s office or the applicable
title insurance company to be a true and complete copy of the original thereof
submitted for recording) is delivered to the Custodian on or before the Closing
Date.  Neither the Trustee nor any Custodian shall in any way be liable for any
failure by the Mortgage Loan Seller or the Depositor to comply with the delivery
requirements of the Mortgage Loan Purchase Agreement and this Section 2.01(b).
 If, on the Closing Date as to any Mortgage Loan, subject to the next sentence,
the Mortgage Loan Seller is required to, but cannot, deliver (in complete and
recordable form or form suitable for filing or recording, if applicable) any one
of the assignments in favor of the Trustee referred to in clause (iii),
clause (v) (to the extent not already assigned pursuant to clause (iii)),
clause (x) (to the extent not already assigned pursuant to clause (iii)) or
clause (ix) of the definition of “Mortgage File” solely because of the
unavailability of filing or recording information as to any existing document or
instrument, the Mortgage Loan Seller may provisionally satisfy the delivery
requirements of the Mortgage Loan Purchase Agreement and this Section 2.01(b)
with respect to such assignment by delivering with respect to such Mortgage Loan
on the Closing Date an omnibus assignment of such Mortgage Loan substantially in
the form of Exhibit H; provided that all required original assignments with
respect to such Mortgage Loan (in fully complete and recordable form or form
suitable for filing or recording, if applicable) are delivered to the Custodian
within one hundred-eighty (180) days after the Closing Date (or within such
longer period, not to exceed eighteen (18) months, which the Custodian shall
consent to so long as the Mortgage Loan Seller is, as certified in writing to
the Trustee and the Custodian no less often than every ninety (90) days
following such 180–day period after the Closing Date, attempting in good faith
to obtain from the appropriate public filing office or county recorder’s office
the applicable filing or recording information as to the related document or
instrument); and provided, further, that in the case of a Non-Serviced Mortgage
Loan, the delivery of any such assignments shall be subject to clause (e) of the
final proviso to the definition of “Mortgage File” herein.  If, in accordance
with the Mortgage Loan Purchase Agreement and consistent with Section 2.01(c) of
this Agreement, as to any Mortgage Loan, the Mortgage Loan Seller or its agent
is responsible for recording or filing, as applicable, any one of the
assignments in favor of the Trustee referred to in clause (iii), clause (v) (to
the extent not already assigned pursuant to clause (iii)) or clause (ix) of the
definition of “Mortgage File”, the Mortgage Loan Seller may provisionally
satisfy the delivery requirements of the Mortgage Loan Purchase Agreement and
this Section 2.01(b) with respect to such assignment by delivering to the
Custodian with respect to such Mortgage Loan on the Closing Date a copy of such
assignment in the form sent for recording or filing or (except for recording or
filing information not yet available) to be sent for recording or filing;
provided that an original or copy



-94-

--------------------------------------------------------------------------------

of such assignment (with evidence of recording or filing, as applicable,
indicated thereon) shall be delivered to the Custodian as contemplated by
Section 2.01(c) of this Agreement.  Notwithstanding anything herein to the
contrary, with respect to letters of credit referred to in clause (xii) of the
definition of “Mortgage File” and relating to a Serviced Mortgage Loan, the
Mortgage Loan Seller shall deliver the original to the Master Servicer (which
letter of credit shall be titled in the name of, or assigned to, “Midland Loan
Services, a Division of PNC Bank, National Association, as Master Servicer, on
behalf of Wells Fargo Bank, National Association, as Trustee, for the benefit of
registered holders of Arbor Multifamily Mortgage Securities Trust 2020-MF1,
Multifamily Mortgage Pass-Through Certificates, Series 2020-MF1”, and a copy to
the Custodian or, if such original has been submitted by the Mortgage Loan
Seller to the issuing bank to effect a reissuance, assignment or amendment of
such letter of credit (changing the beneficiary thereof to the Master Servicer
(in care of the Trustee, as titled above) that may be required in order for the
Master Servicer to draw on such letter of credit on behalf of the Trust in
accordance with the applicable terms thereof and/or of the related Mortgage Loan
documents) and the Mortgage Loan Seller shall be deemed to have satisfied the
delivery requirements of the Mortgage Loan Purchase Agreement and this
Section 2.01(b) by delivering with respect to any letter(s) of credit a copy
thereof to the Custodian together with an officer’s certificate of the Mortgage
Loan Seller certifying that such document has been delivered to the issuing bank
for reissuance or an Officer’s Certificate from the Master Servicer certifying
that it holds the letter(s) of credit pursuant to this Section 2.01(b), one of
which shall be delivered to the Custodian on the Closing Date.  If a letter of
credit referred to in the previous sentence is not in a form that would allow
the Master Servicer to draw on such letter of credit on behalf of the Trust in
accordance with the applicable terms thereof and/or of the related Mortgage Loan
documents, the Mortgage Loan Seller shall deliver the appropriate assignment or
amendment documents (or copies of such assignment or amendment documents if the
Mortgage Loan Seller has submitted the originals to the related issuer of such
letter of credit for processing) to the Custodian within thirty (30) days of the
Closing Date.  If not otherwise paid by the related Mortgagor, the Mortgage Loan
Seller shall pay any costs of assignment or amendment of such letter(s) of
credit required in order for the Master Servicer to draw on such letter(s) of
credit on behalf of the Trust and shall cooperate with the reasonable requests
of the Master Servicer in connection with effectuating a draw under any such
letter of credit prior to the date such letter of credit is assigned or amended
in order that it may be drawn by the Master Servicer on behalf of the Trust.

(c)        Pursuant to each Mortgage Loan Purchase Agreement, except in the case
of a Non-Serviced Mortgage Loan, the Mortgage Loan Seller is required at its
sole cost and expense, to itself, or to engage a third party to, put each
Assignment of Mortgage, each assignment of Assignment of Leases and each
assignment of each UCC Financing Statement (collectively, the “Assignments” and,
individually, “Assignment”) relating to the Mortgage Loans conveyed by it under
the Mortgage Loan Purchase Agreement in proper form for filing or recording, as
applicable, and to submit such Assignments for filing or recording, as the case
may be, in the applicable public filing or recording office.  On the Closing
Date, the Mortgage Loan Seller may deliver one (1) omnibus assignment for all
such Mortgage Loans as provided in Section 2.01(b).  Except under the
circumstances provided for in the last sentence of this subsection (c) and
except in the case of a Non-Serviced Mortgage Loan, the Mortgage Loan Seller
will itself, or a third party at the Mortgage Loan Seller’s expense will,
promptly (and in any event within one hundred twenty (120) days after the later
of the Closing Date and the Mortgage Loan Seller’s actual receipt of the related
documents and the necessary recording and



-95-

--------------------------------------------------------------------------------

filing information) cause to be submitted for recording or filing, as the case
may be, in the appropriate public office for real property records or UCC
Financing Statements, as appropriate, each Assignment.  Each such Assignment
submitted for recording shall reflect that it (or a file copy thereof in the
case of a UCC Assignment) should be returned by the public recording office to
the Custodian or its designee following recording or filing (or to the Mortgage
Loan Seller or its agent who will then be responsible for delivery of the same
to the Custodian or its designee).  Any such Assignment received by the
Custodian shall be promptly included in the related Mortgage File and be deemed
a part thereof, and any such Assignment received by the Mortgage Loan Seller or
its agent shall be required to be delivered to the Custodian to be included as
part of the related Mortgage File within thirty (30) days after receipt.  If any
such document or instrument is determined to be incomplete or not to meet the
recording or filing requirements of the jurisdiction in which it is to be
recorded or filed, or is lost by the public office or returned unrecorded or
unfiled, as the case may be, because of a defect therein, on or about one
hundred-eighty (180) days after the Closing Date, the Mortgage Loan Seller or
its designee shall prepare, at its own expense, a substitute therefor or cure
such defect, as the case may be, and thereafter the Mortgage Loan Seller or its
designee shall, at the expense of the Mortgage Loan Seller, upon receipt thereof
cause the same to be duly recorded or filed, as appropriate.  If, by the first
anniversary of the Closing Date, the Custodian has not received confirmation of
the recording or filing as the case may be, of any such Assignment, it shall so
advise the Mortgage Loan Seller who may then pursue such confirmation itself or
request that the Custodian pursue such confirmation at the Mortgage Loan
Seller’s expense, and upon such a request and provision for payment of such
expenses satisfactory to the Custodian, the Custodian, at the expense of the
Mortgage Loan Seller, shall cause a search of the land records of each
applicable jurisdiction and of the records of the offices of the applicable
Secretary of State for confirmation that the Assignment appears in such records
and retain a copy of such confirmation in the related Mortgage File.  In the
event that confirmation of the recording or filing of an Assignment cannot be
obtained, the Custodian or the Mortgage Loan Seller, as applicable, shall
promptly inform the other and the Custodian shall provide the Mortgage Loan
Seller with a copy of the Assignment and request the preparation of a new
Assignment.  The Mortgage Loan Seller shall pay the expenses for the preparation
of replacement Assignments for any Assignments which, having been properly
submitted for filing or recording to the appropriate governmental office by the
Custodian, fail to appear of record and must be resubmitted.  Notwithstanding
the foregoing, there shall be no requirement to record any assignment to the
Trustee referred to in clause (iii) or (v) of the definition of “Mortgage File,”
or to file any UCC-3 to the Trustee referred to in clause (ix) of the definition
of “Mortgage File,” in those jurisdictions where, in the written opinion of
local counsel (which opinion shall be an expense of the Mortgage Loan Seller)
acceptable to the Depositor and the Trustee, such recordation and/or filing is
not required to protect the Trustee’s interest in the related Mortgage Loan,
against sale, further assignment, satisfaction or discharge by the Mortgage Loan
Seller, the Master Servicer, the Special Servicer, any Sub-Servicer or the
Depositor.

(d)        All documents and records in the Depositor’s or the Mortgage Loan
Seller’s possession relating to the Mortgage Loans (including, in each case,
financial statements, operating statements and any other information provided by
the respective Mortgagor from time to time, but excluding the Mortgage Loan
Seller’s internal communications (including such communications between the
Mortgage Loan Seller and its Affiliates) and underwriting analysis (including
documents prepared by the Mortgage Loan Seller or any of its Affiliates for such



-96-

--------------------------------------------------------------------------------

purposes), draft documents, attorney-client communications that are privileged
communications or constitute legal or other due diligence analyses and credit
underwriting or due diligence analyses or data) that (i) are not required to be
a part of a Mortgage File in accordance with the definition thereof and (ii) are
reasonably necessary for the servicing of each such Mortgage Loan, together with
copies of all documents in each Mortgage File, shall be delivered by the
Depositor or the Mortgage Loan Seller to the Master Servicer within five (5)
Business Days after the Closing Date and shall be held by the Master Servicer on
behalf of the Trustee in trust for the benefit of the Certificateholders (and as
holder of the Lower-Tier Regular Interests) and, if applicable, on behalf of the
related Companion Holder.  Such documents and records shall be any documents and
records (with the exception of any items excluded under the immediately
preceding sentence) that would otherwise be a part of the Servicing File.

(e)        In connection with the Depositor’s assignment pursuant to
subsection (a) above, the Depositor shall deliver to the Trustee and the Master
Servicer, on or before two (2) Business Days after the Closing Date, a fully
executed original counterpart of the Mortgage Loan Purchase Agreement, as in
full force and effect, without amendment or modification, on the Closing Date.

(f)        The Depositor shall use its reasonable best efforts to require that,
promptly after the Closing Date, but in all events within three (3) Business
Days after the Closing Date, the Mortgage Loan Seller shall cause all funds on
deposit in escrow accounts maintained with respect to the Mortgage Loans
transferred by the Mortgage Loan Seller, whether such accounts are held in the
name of the Mortgage Loan Seller or any other name, to be transferred to the
Master Servicer (or a Sub-Servicer) for deposit into Servicing Accounts.

(g)        [Reserved].

(h)        [Reserved].

(i)         Notwithstanding anything to the contrary contained in this
Section 2.01 or in Section 2.02, in connection with a Servicing Shift Whole
Loan, (1) instruments of assignment to the Trustee may be in blank and need not
be recorded pursuant to this Agreement (other than the endorsements to the
Note(s) evidencing the related Servicing Shift Mortgage Loan) until the earlier
of (i) the related Servicing Shift Securitization Date, in which case such
instruments shall be assigned and recorded in accordance with the related
Non-Serviced PSA, (ii) 180 days following the Closing Date, and (iii) such
Servicing Shift Whole Loan becoming a Specially Serviced Loan prior to such
Servicing Shift Securitization Date, in which case assignments and recordations
shall be effected in accordance with this Section 2.01 until the occurrence, if
any, of such Servicing Shift Securitization Date, (2) no letter of credit need
be amended (including, without limitation, to change the beneficiary thereon)
until the earlier of (i) the related Servicing Shift Securitization Date, in
which case such amendment shall be in accordance with the related Non-Serviced
PSA, (ii) 180 days following the Closing Date, and (iii) such Servicing Shift
Whole Loan becoming a Specially Serviced Loan prior to such Servicing Shift
Securitization Date in which case such amendment shall be effected in accordance
with the terms of this Section 2.01, and (3) on and following such Servicing
Shift Securitization Date, the Person selling the related Servicing Shift Lead
Note to the related Non-Serviced Depositor, at its own expense, shall be (a)
entitled to direct in writing, which may be conclusively relied upon by the



-97-

--------------------------------------------------------------------------------

Custodian, the Custodian to deliver the originals of all the Mortgage Loan
documents relating to such Servicing Shift Whole Loan in its possession (other
than the original Note(s) evidencing such Servicing Shift Mortgage Loan) to the
related Non-Serviced Trustee or the related Non-Serviced Custodian, (b) if the
right under clause (a) is exercised, required to cause the retention by or
delivery to the Custodian of photocopies of Mortgage Loan documents related to
such Servicing Shift Whole Loan so delivered to such Non-Serviced Trustee or
such Non-Serviced Custodian, (c) entitled to cause the completion (or, in the
event of a recordation as contemplated by clause (1)(ii) of this paragraph, the
preparation, execution and delivery) and recordation of instruments of
assignment in the name of the related Other Trustee or related Non-Serviced
Custodian, (d) if the right under clause (c) is exercised, required to deliver
to the Trustee or Custodian photocopies of any instruments of assignment so
completed and recorded, and (e) entitled to require the Master Servicer to
transfer, and to cooperate with all reasonable requests in connection with the
transfer of, the Servicing File, and any Escrow Payments, reserve funds and
items specified in clauses (x) and (xii) of the definition of “Mortgage File”
for such Servicing Shift Whole Loan to the related Other Servicer.

Section 2.02    Acceptance by Trustee.  (a)  The Trustee, by the execution and
delivery of this Agreement (1) acknowledges receipt by it or a Custodian on its
behalf, subject to the provisions of Section 2.01, in good faith and without
notice of any adverse claim, of the applicable documents specified in clause (i)
of the definition of “Mortgage File” with respect to each Mortgage Loan and of
all other assets included in the Trust Fund and (2) declares (a) that it or a
Custodian on its behalf holds and will hold such documents and the other
documents delivered or caused to be delivered by the Mortgage Loan Seller that
constitute the Mortgage Files in the name of the Trust for the benefit of all
present and future Certificateholders, and (b) that it holds and will hold such
other assets included in the Trust Fund, in trust for the exclusive use and
benefit of all present and future Certificateholders and, with respect to any
original document in the Mortgage File for a Serviced Whole Loan, for any
present or future Companion Holder (and for the benefit of the Trustee as holder
of the Lower-Tier Regular Interests), as applicable.  If the Mortgage Loan
Seller is unable to deliver or cause the delivery of any original Mortgage Note,
the Mortgage Loan Seller may deliver a copy of such Mortgage Note, together with
a signed lost note affidavit and appropriate indemnity and shall thereby be
deemed to have satisfied the document delivery requirements of Section 2.01 and
of this Section 2.02.

(b)        Within sixty (60) days of the Closing Date, the Custodian shall
review the Mortgage Loan documents delivered or caused to be delivered by the
Mortgage Loan Seller constituting the Mortgage Files and, promptly following
such review (but in no event later than sixty (60) days after the Closing Date),
the Custodian shall, in the form attached as Exhibit Q, certify in writing to
each of the Rating Agencies, the Depositor, the Master Servicer, the Special
Servicer, the Trustee, the Certificate Administrator and the Mortgage Loan
Seller (as to each Mortgage Loan listed in the Mortgage Loan Schedule (other
than any Mortgage Loan paid in full) that, except as specifically identified in
any exception report annexed to such writing (the “Custodial Exception Report”),
(i) subject to the final proviso of the definition of “Mortgage File” herein and
Section 2.01 hereof, all documents specified in clauses (i) through (v), (viii),
(ix), (xi), (xii) and (xiii) (or, with respect to clause (xii), a copy of such
letter of credit and the required Officer’s Certificate), if any, of the
definition of “Mortgage File”, as applicable, are in its possession, (ii) the
foregoing documents delivered or caused to be delivered by the Mortgage



-98-

--------------------------------------------------------------------------------

Loan Seller have been reviewed by the Custodian and appear regular on their face
and appear to be executed and to relate to such Mortgage Loan, and (iii) based
on such examination and only as to the foregoing documents, the information set
forth in the Mortgage Loan Schedule with respect to the items specified in
clauses (iv), (vi) and (viii)(c) in the definition of “Mortgage Loan Schedule”
is correct.  With respect to each Mortgage Loan listed on the Custodial
Exception Report, the Custodian shall specifically identify such Mortgage Loan
together with the nature of such exception (in the form reasonably acceptable to
the Custodian and the Mortgage Loan Seller and separating items required to be
in the Mortgage File but never delivered from items which were delivered by the
Mortgage Loan Seller but are out for filing or recording and have not been
returned by the filing office or the recorder’s office).

(c)        The Custodian shall review the Mortgage Loan documents received
subsequent to the Closing Date; and, on or about the first anniversary of the
Closing Date, the Custodian shall, in the form attached as Exhibit Q, certify in
writing to each of the Depositor, the Master Servicer, the Special Servicer, the
Trustee, the Certificate Administrator and the Mortgage Loan Seller (as to each
Mortgage Loan listed on the Mortgage Loan Schedule (other than any related
Mortgage Loan as to which a Liquidation Event has occurred) or any related
Mortgage Loan specifically identified in any exception report annexed to such
writing) that, (i) subject to the final proviso of the definition of “Mortgage
File” herein and Section 2.01 hereof, all documents specified in clauses (i)
through (v), (viii), (ix), (xi), (xii) and (xiii), if any, of the definition of
“Mortgage File”, as applicable, are in its possession, (ii) the foregoing
documents delivered or caused to be delivered by the Mortgage Loan Seller have
been reviewed by the Custodian and appear regular on their face and appear to be
executed and relate to such Mortgage Loan and (iii) based on such examination
and only as to the foregoing documents, the information set forth in the
Mortgage Loan Schedule with respect to the items specified in clauses (iv), (vi)
and (viii)(c) in the definition of “Mortgage Loan Schedule” is correct.

(d)        Notwithstanding anything contained in this Section 2.02 and
Section 2.03(b) to the contrary, in the case of a Material Defect in any of the
documents specified in clauses (ii) through (v), (vii), (viii) and (ix) in the
definition of “Mortgage File”, which Material Defect results solely from a delay
in the return of the related documents from the applicable filing or recording
office and gives rise to a repurchase or substitution obligation on the part of
the Mortgage Loan Seller with respect to the subject Mortgage Loan pursuant to
the Mortgage Loan Purchase Agreement and the Special Servicer may, in accordance
with the Servicing Standard permit the Mortgage Loan Seller in lieu of
repurchasing or substituting for the related Mortgage Loan, to deposit with the
Master Servicer an amount, to be held in trust in a segregated Eligible Account
(which may be a sub-account of the Collection Account), equal to 25% of the
Stated Principal Balance of the related Mortgage Loan (in the alternative, the
Mortgage Loan Seller may deliver to the Master Servicer a letter of credit in
such amount, with a copy to the Custodian).  Such funds or letter of credit, as
applicable, shall be held by the Master Servicer (i) until the date on which the
Custodian determines and notifies the Master Servicer that such Material Defect
has been cured or the related Mortgage Loan is no longer part of the Trust Fund,
at which time the Master Servicer shall return such funds (or letter of credit)
to the Mortgage Loan Seller, or (ii) until same are applied to the Purchase
Price (or the Substitution Shortfall Amount, if applicable) as set forth below
in this Section 2.02(d) in the event of a repurchase or substitution by the
Mortgage Loan Seller.  Notwithstanding the two immediately preceding sentences,
if the Master Servicer or the Special Servicer certifies to the Trustee, the



-99-

--------------------------------------------------------------------------------

Certificate Administrator and the Custodian that it has determined in the
exercise of its reasonable judgment that the document with respect to which such
Material Defect exists is required in connection with an imminent enforcement of
the mortgagee’s rights or remedies under the related Mortgage Loan, defending
any claim asserted by any Mortgagor or third party with respect to the related
Mortgage Loan, establishing the validity or priority of any lien on collateral
securing the related Mortgage Loan or for any immediate significant servicing
obligation, the Mortgage Loan Seller shall be required to repurchase or
substitute for the related Mortgage Loan in accordance with, and to the extent
required by, the terms and conditions of Section 2.03(b) and Section 6 of the
Mortgage Loan Purchase Agreement; provided, however, that the Mortgage Loan
Seller shall not be required to repurchase the Mortgage Loan for a period of
ninety (90) days after receipt of a notice to repurchase (together with any
applicable extension period) if it is attempting to recover the document from
the applicable filing or recording office and provides an officer’s certificate
setting forth what actions the Mortgage Loan Seller is pursuing in connection
with such recovery.  In the event of a repurchase or substitution, upon the date
of such repurchase or substitution, and in the event that the Mortgage Loan
Seller has delivered a letter of credit to the Master Servicer in accordance
with this Section 2.02(d), the Master Servicer shall, to the extent necessary,
draw on the letter of credit and deposit the proceeds of such draw, into the
Collection Account to be applied to the Purchase Price (or the Substitution
Shortfall Amount, if applicable, in which event, the amount of such funds or
proceeds that exceed the Substitution Shortfall Amount shall be returned to the
Mortgage Loan Seller) in accordance with Section 2.03(b).  All such funds
deposited in the Collection Account shall be invested in Permitted Investments,
at the direction and for the benefit of the Mortgage Loan Seller.  Such funds
shall be treated as an “outside reserve fund” under the REMIC Provisions, which,
together with any reimbursement from the Lower-Tier REMIC, is beneficially owned
by the Mortgage Loan Seller for federal income tax purposes, which Mortgage Loan
Seller shall remain liable for any taxes payable on income or gain with respect
thereto.

(e)        It is herein acknowledged that neither the Trustee nor any Custodian
is under any duty or obligation (i) to determine whether any of the documents
specified in clauses (vi), (vii) and (xii) through (xviii) of the definition of
“Mortgage File” exist or are required to be delivered by the Depositor, the
Mortgage Loan Seller or any other Person (unless identified on the Mortgage Loan
Checklist) or (ii) to inspect, review or examine any of the documents,
instruments, certificates or other papers relating to the Mortgage Loans
delivered to it to determine that the same are genuine, enforceable, duly
authorized, sufficient to perfect and maintain the perfection of a security
interest or appropriate for the represented purpose or that they are other than
what they purport to be on their face and, with respect to the documents
specified in clause (viii) of the definition of the “Mortgage File”, whether the
insurance is effective as of the date of the recordation, whether all
endorsements or riders issued are included in the file or if the policy has not
been issued whether any acceptable replacement document has been dated the date
of the related Mortgage Loan funding.  Further, with respect to the UCC
Financing Statements referenced in the Mortgage File, absent actual knowledge to
the contrary or copies of UCC Financing Statements delivered to the Custodian as
part of the Mortgage File indicating otherwise, the Custodian may assume, for
the purposes of the filings and the certification to be delivered in accordance
with this Section 2.02 that the related Mortgage File should include one state
level UCC Financing Statement filing for each Mortgaged Property (or with
respect to any Mortgage Loan that has two or more Mortgagors, for each
Mortgagor, except to the extent multiple Mortgagors are named as debtors in the
same UCC Financing Statement



-100-

--------------------------------------------------------------------------------

filing), or if the Custodian has received notice that a particular UCC Financing
Statement was filed as a fixture filing, that the related Mortgage File should
include only a local UCC Financing Statement filing for each Mortgaged Property
(or with respect to any Mortgage Loan) that has two or more Mortgagors, for each
Mortgagor, except to the extent multiple Mortgagors are named as debtors in the
same UCC Financing Statement filing).  The assignments of the UCC Financing
Statements to be assigned to the Trust will be delivered on the new national
forms (or on such other form as may be acceptable for filing or recording in the
applicable jurisdiction) and in a format suitable for filing or recording, as
applicable, and will be filed or recorded in the jurisdiction(s) where such UCC
Financing Statements were originally filed or recorded, as indicated in the
documents provided, and in accordance with then-current laws.

(f)        If, in the process of reviewing the Mortgage Files or at any time
thereafter, the Custodian finds any document or documents constituting a part of
a Mortgage File (1) not to have been properly executed, (2) subject to the
timing requirements of Sections 2.01(b) and 2.01(c), not to have been delivered,
(3) to contain information that does not conform in any material respect with
the corresponding information set forth in the Mortgage Loan Schedule or (4) to
be defective on its face (each, a “Defect” in the related Mortgage File), the
Custodian shall promptly so notify the Depositor, the Trustee, the Master
Servicer, the Special Servicer, the Certificate Administrator, the Mortgage Loan
Seller (and in no event later than ninety (90) days after the Closing Date and
every calendar quarter thereafter until all Defects are corrected) by providing
a Custodial Exception Report setting forth for each affected Mortgage Loan, with
particularity, the nature of such Defect (in a form reasonably acceptable to the
Custodian and the Mortgage Loan Seller and separating items required to be in
the Mortgage File but never delivered from items which were delivered by the
Mortgage Loan Seller but are out for recording or filing and have not been
returned by the recorder’s office or filing office).

Pursuant to the Mortgage Loan Purchase Agreement, the Mortgage Loan Seller will
be required to effect (at the expense of the Mortgage Loan Seller) the
assignment and recordation of its respective Mortgage Loan documents until the
assignment and recordation of all such Mortgage Loan documents has been
completed.

(g)        If the Master Servicer or the Special Servicer (i) receives a request
from any Person for the Mortgage Loan Seller to repurchase a Mortgage Loan
because of an alleged Defect or Breach (a “Repurchase Request”) (the Master
Servicer or the Special Servicer, as applicable, to the extent it receives such
Repurchase Request, the “Repurchase Request Recipient” with respect to such
Repurchase Request); or (ii) receives any withdrawal of a Repurchase Request by
the Person making such Repurchase Request or any rejection of a Repurchase
Request (or such Repurchase Request is forwarded to the Master Servicer or
Special Servicer by another party hereto), then the Repurchase Request Recipient
shall deliver notice (which may be by electronic format so long as a “backup”
hard copy of such notice is also delivered on or prior to the next Business Day)
of such Repurchase Request or withdrawal or rejection of a Repurchase Request
(each, a “15Ga-1 Notice”) to the Mortgage Loan Seller (other than in the case of
a rejection by the Mortgage Loan Seller) and the Depositor, in each case within
ten (10) Business Days from such Repurchase Request Recipient’s receipt thereof.

Each 15Ga-1 Notice shall include (i) the identity of the related Mortgage Loan,
(ii) the date the Repurchase Request is received by the Repurchase Request
Recipient or the date



-101-

--------------------------------------------------------------------------------

any withdrawal of the Repurchase Request is received by the Repurchase Request
Recipient, as applicable, (iii) if known, the basis for the Repurchase Request
(as asserted in the Repurchase Request) and (iv) a statement from the Repurchase
Request Recipient as to whether it currently plans to pursue such Repurchase
Request.

A Repurchase Request Recipient shall not be required to provide any information
in a 15Ga-1 Notice protected by the attorney-client privilege or attorney work
product doctrines.  The Mortgage Loan Purchase Agreement will provide that
(i) any 15Ga-1 Notice provided pursuant to this Section 2.02(g) is so provided
only to assist the Mortgage Loan Seller and Depositor or their respective
Affiliates to comply with Rule 15Ga-1 under the Exchange Act and any other
requirement of law or regulation and (ii) (A) no action taken by, or inaction
of, a Repurchase Request Recipient and (B) no information provided pursuant to
this Section 2.02(g) by a Repurchase Request Recipient, shall be deemed to
constitute a waiver or defense to the exercise of any legal right the Repurchase
Request Recipient may have with respect to the Mortgage Loan Purchase Agreement,
including with respect to any Repurchase Request that is the subject of a 15Ga-1
Notice.

In the event that the Depositor, the Trustee, the Certificate Administrator or
the Custodian receives a Repurchase Request, such party shall promptly forward
or otherwise provide written notice of such Repurchase Request to the Master
Servicer, if relating to a Non-Specially Serviced Loan, or to the Special
Servicer, if relating to a Specially Serviced Loan or REO Property, and include
the following statement in the related correspondence:  “This is a ‘Repurchase
Request’ under Section 2.02 of the Pooling and Servicing Agreement relating to
the Arbor Multifamily Mortgage Securities Trust 2020-MF1, Multifamily Mortgage
Pass-Through Certificates, Series 2020-MF1 requiring action by you as the
‘Repurchase Request Recipient’ thereunder.”  Upon receipt of such Repurchase
Request by the Master Servicer or the Special Servicer, as applicable, such
party shall be deemed to be the Repurchase Request Recipient in respect of such
Repurchase Request, and such party shall comply with the procedures set forth in
this Section 2.02(g) with respect to such Repurchase Request.  In no event shall
the Custodian, by virtue of this provision, be required to provide any notice
other than as set forth in Section 2.02 of this Agreement in connection with its
review of the Mortgage File.

If the Depositor, the Trustee, the Certificate Administrator or the Custodian
receives notice or has knowledge of a withdrawal or a rejection of a Repurchase
Request of which notice has been previously received or given, and such notice
was not received from or copied to the Master Servicer or the Special Servicer,
then such party shall give notice of such withdrawal or rejection to the Master
Servicer or the Special Servicer, as applicable.  Any such notice received by
the Trustee, the Certificate Administrator or the Custodian shall also be
provided to the Depositor and, in the case of a withdrawal notice, to the
Mortgage Loan Seller.

In the event that a Mortgage Loan is repurchased or replaced pursuant to
Section 2.03 of this Agreement, the Master Servicer (with respect to
Non-Specially Serviced Loans) or Special Servicer (with respect to Specially
Serviced Loans) shall promptly notify the Depositor of such repurchase or
replacement.

Section 2.03    Representations, Warranties and Covenants of the Depositor;
Mortgage Loan Seller’s Repurchase or Substitution of Mortgage Loans for Defects
in Mortgage



-102-

--------------------------------------------------------------------------------

Files and Breaches of Representations and Warranties.  (a)  The Depositor hereby
represents and warrants that:

(i)    The Depositor is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware, and the
Depositor has taken all necessary corporate action to authorize the execution,
delivery and performance of this Agreement by it, and has the power and
authority to execute, deliver and perform this Agreement and all the
transactions contemplated hereby, including, but not limited to, the power and
authority to sell, assign and transfer the Mortgage Loans in accordance with
this Agreement;

(ii)   Assuming the due authorization, execution and delivery of this Agreement
by each other party hereto, this Agreement and all of the obligations of the
Depositor hereunder are the legal, valid and binding obligations of the
Depositor, enforceable against the Depositor in accordance with the terms of
this Agreement, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally, and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);

(iii)  The execution and delivery of this Agreement and the performance of its
obligations hereunder by the Depositor will not conflict with any provisions of
any law or regulations to which the Depositor is subject, or conflict with,
result in a breach of or constitute a default under any of the terms, conditions
or provisions of the certificate of formation or the operating agreement of the
Depositor or any indenture, agreement or instrument to which the Depositor is a
party or by which it is bound, or any order or decree applicable to the
Depositor, or result in the creation or imposition of any lien on any of the
Depositor’s assets or property, which would materially and adversely affect the
ability of the Depositor to carry out the transactions contemplated by this
Agreement; the Depositor has obtained any consent, approval, authorization or
order of any court or governmental agency or body required for the execution,
delivery and performance by the Depositor of this Agreement;

(iv)  There is no action, suit or proceeding pending or, to the Depositor’s
knowledge, threatened against the Depositor in any court or by or before any
other governmental agency or instrumentality which would materially and
adversely affect the validity of the Mortgage Loans or the ability of the
Depositor to carry out the transactions contemplated by this Agreement; and

(v)   The Depositor is the lawful owner of the Mortgage Loans with the full
right to transfer the Mortgage Loans to the Trust, and the Mortgage Loans have
been validly transferred to the Trust.

(b)   After its receipt of a Repurchase Request, the Master Servicer (if the
related Mortgage Loan is a Non-Specially Serviced Loan) or the Special Servicer
(if the related Mortgage Loan is a Specially Serviced Loan), as applicable,
shall request in writing that the Mortgage Loan Seller, not later than ninety
(90) days following the earlier of (i) the Mortgage



-103-

--------------------------------------------------------------------------------

Loan Seller’s discovery of any Material Defect, (ii) the Mortgage Loan Seller’s
receipt of notice of any Material Defect from any party to this Agreement or
(iii) in the case of a Material Defect relating to a Mortgage Loan not being a
Qualified Mortgage, the earlier of (x) the discovery of any Material Defect by
any party to this Agreement or (y) receipt of a notice of any Material Defect by
the Mortgage Loan Seller (such 90-day period, the “Initial Cure Period”),
(A) cure such Material Defect in all material respects, at the Mortgage Loan
Seller’s own expense, including reimbursement of any related reasonable
additional expenses of the Trust reasonably incurred by any party to this
Agreement, (B) repurchase the affected Mortgage Loan or REO Loan (excluding any
related Serviced Companion Loan, if applicable), at the applicable Purchase
Price and in conformity with the Mortgage Loan Purchase Agreement and this
Agreement or (C) substitute a Qualified Substitute Mortgage Loan (other than
with respect to the Whole Loans, for which no substitution will be permitted)
for such affected Mortgage Loan or REO Loan (excluding any related Serviced
Companion Loan, if applicable) (provided that in no event shall any such
substitution occur on or after the second anniversary of the Closing Date) and
pay the Master Servicer for deposit into the Collection Account, any
Substitution Shortfall Amount in connection therewith and in conformity with the
Mortgage Loan Purchase Agreement and this Agreement; provided, however, that
except with respect to a Material Defect resulting solely from the failure by
the Mortgage Loan Seller to deliver to the Trustee or Custodian the actual
policy of lender’s title insurance required pursuant to clause (viii) of the
definition of “Mortgage File” by a date not later than eighteen (18) months
following the Closing Date, if such Material Defect is capable of being cured
but is not cured within the Initial Cure Period, and the Mortgage Loan Seller
has commenced and is diligently proceeding with the cure of such Material Defect
within the Initial Cure Period, the Mortgage Loan Seller shall have an
additional ninety (90) days commencing immediately upon the expiration of the
Initial Cure Period (such additional ninety (90) day period, the “Extended Cure
Period”) to complete such cure (or, failing such cure, to repurchase the related
Mortgage Loan or REO Loan (excluding any related Serviced Companion Loan, if
applicable) or substitute a Qualified Substitute Mortgage Loan (other than with
respect to the Whole Loans, for which no substitution will be permitted)) and
provided, further, that with respect to such Extended Cure Period the Mortgage
Loan Seller shall have delivered an officer’s certificate to the Trustee, the
Certificate Administrator (who shall promptly deliver a copy of such officer’s
certificate to the 17g-5 Information Provider), the Master Servicer and the
Special Servicer, setting forth the reason such Material Defect is not capable
of being cured within the Initial Cure Period and what actions the Mortgage Loan
Seller is pursuing in connection with the cure thereof and stating that the
Mortgage Loan Seller anticipates that such Material Defect will be cured within
the Extended Cure Period.  Notwithstanding the foregoing, any Defect or Breach
which causes any Mortgage Loan not to be a Qualified Mortgage shall be deemed to
materially and adversely affect the interests of Certificateholders therein, and
(subject to the Mortgage Loan Seller’s right to cure such Defect or Breach
during the Initial Cure Period) such Mortgage Loan shall be repurchased or
substituted for without regard to the Extended Cure Period described in the
preceding sentence.  If the affected Mortgage Loan is to be repurchased, the
funds in the amount of the Purchase Price remitted by the Mortgage Loan Seller
are to be remitted by wire transfer to the Master Servicer for deposit into the
Collection Account.

If the Mortgage Loan Seller, in connection with a Material Defect (or an
allegation of a Material Defect) pertaining to a Mortgage Loan, makes a cash
payment pursuant to an agreement or a settlement between the Mortgage Loan
Seller and the Master Servicer (in the case of Non-Specially Serviced Loans) or
the Special Servicer (in the case of Specially



-104-

--------------------------------------------------------------------------------

Serviced Loans) on behalf of the Trust (each such payment, a “Loss of Value
Payment”) with respect to such Mortgage Loan, the amount of such Loss of Value
Payment shall be deposited into the Loss of Value Reserve Fund to be applied in
accordance with Section 3.05(g) of this Agreement.  The Special Servicer shall
determine the amount of any applicable Loss of Value Payment. In connection with
any such determination with respect to any Non-Specially Serviced Loan, the
Master Servicer shall promptly provide the Special Servicer, but in any event
within the time frame and in the manner provided in Section 3.21, with the
Servicing File and all information, documents and records (including records
stored electronically on computer tapes, magnetic discs and the like) relating
to such Non-Specially Serviced Loan and, if applicable, the related Serviced
Companion Loan(s), either in the Master Servicer’s possession or otherwise
reasonably available to the Master Servicer, and reasonably requested by the
Special Servicer to the extent set forth in Section 3.21 in order to permit the
Special Servicer to calculate the Loss of Value Payment as set forth in this
Section 2.03(b).  The Loss of Value Payment shall include the portion of any
Liquidation Fees payable to the Special Servicer in respect of such Loss of
Value Payment.  If such Loss of Value Payment is made, the Loss of Value Payment
shall serve as the sole remedy available to the Certificateholders and the
Trustee on their behalf regarding any such Material Defect in lieu of any
obligation of the Mortgage Loan Seller to otherwise cure such Material Defect or
repurchase or substitute for the affected Mortgage Loan based on such Material
Defect under any circumstances.  This paragraph is intended to apply only to a
mutual agreement or settlement between the Mortgage Loan Seller and the Master
Servicer or the Special Servicer, as applicable, on behalf of the Trust,
provided that (i) prior to any such agreement or settlement, nothing in this
paragraph shall preclude the Mortgage Loan Seller or the Master Servicer or the
Special Servicer, as applicable, from exercising any of its rights related to a
Material Defect in the manner and timing set forth in the Mortgage Loan Purchase
Agreement or this Section 2.03 (excluding this paragraph) (including any right
to cure, repurchase or substitute for such Mortgage Loan); (ii) such Loss of
Value Payment shall not be greater than the Purchase Price of the affected
Mortgage Loan; and (iii) a Material Defect as a result of a Mortgage Loan not
constituting a Qualified Mortgage may not be cured by a Loss of Value Payment.

With respect to any Non-Serviced Mortgage Loan, if a Material Document Defect
under, as such term or any analogous term is defined in, the related
Non-Serviced PSA exists with respect to the related Non-Serviced Companion Loan,
and if the Mortgage Loan Seller (or other responsibly party) repurchases the
Non-Serviced Companion Loan from the related Non-Serviced Trust, then the
Mortgage Loan Seller shall promptly repurchase such Non-Serviced Mortgage Loan
at the applicable Purchase Price; provided, however, that the foregoing shall
not apply to any Material Document Defect related to the promissory note for the
related Non-Serviced Companion Loan.

If any Breach pertains to a representation or warranty that the related Mortgage
Loan documents or any particular Mortgage Loan document requires the related
Mortgagor to bear the costs and expenses associated with any particular action
or matter under such Mortgage Loan document(s), then the Mortgage Loan Seller
may cure such Breach within the applicable cure period (as the same may be
extended) by reimbursing the Trust (by wire transfer of immediately available
funds) for the reasonable amount of any such costs and expenses incurred by the
Master Servicer, the Special Servicer, the Certificate Administrator, the
Trustee or the Trust that are incurred as a result of such Breach and have not
been reimbursed by the related



-105-

--------------------------------------------------------------------------------

Mortgagor; provided, however, that in the event any such costs and expenses
exceed $10,000, the Mortgage Loan Seller shall have the option to either
repurchase or substitute for the related Mortgage Loan as provided above or pay
such costs and expenses.  Except as provided in the proviso to the immediately
preceding sentence, the Mortgage Loan Seller shall remit the amount of such
costs and expenses and upon its making such remittance, the Mortgage Loan Seller
shall be deemed to have cured such Breach in all respects.  To the extent any
fees or expenses that are the subject of a cure by the Mortgage Loan Seller are
subsequently obtained from the related Mortgagor, the portion of the cure
payment made by the Mortgage Loan Seller equal to such fees or expenses obtained
from the related Mortgagor shall promptly be returned to the Mortgage Loan
Seller.  Periodic Payments due with respect to each Qualified Substitute
Mortgage Loan (if any) after the related Due Date in the month of substitution,
and Periodic Payments due with respect to each Mortgage Loan being repurchased
or replaced after the related Cut-off Date and received by the Master Servicer
or the Special Servicer on behalf of the Trust on or prior to the related date
of repurchase or substitution, shall be part of the Trust Fund.  Periodic
Payments due with respect to each Qualified Substitute Mortgage Loan (if any) on
or prior to the related Due Date in the month of substitution, and Periodic
Payments due with respect to each Mortgage Loan being repurchased or replaced
and received by the Master Servicer or the Special Servicer on behalf of the
Trust after the related date of repurchase or substitution, shall not be part of
the Trust Fund and are to be remitted by the Master Servicer (or by the Special
Servicer to the Master Servicer who shall then remit such funds) to the Mortgage
Loan Seller effecting the related repurchase or substitution promptly following
receipt.  Notwithstanding anything contained in this Agreement or the Mortgage
Loan Purchase Agreement, no delay in the discovery of a Material Defect shall
relieve the Mortgage Loan Seller of its obligation to repurchase if it is
otherwise required to do so under the Mortgage Loan Purchase Agreement and/or
this Article II unless (i) the Mortgage Loan Seller did not otherwise discover
or have knowledge of such Material Defect, (ii) such delay is a result of the
failure by a party to the Mortgage Loan Purchase Agreement, or this Agreement,
to provide prompt notice as required by the terms of the Mortgage Loan Purchase
Agreement, or this Agreement, after such party has actual knowledge of such
Material Defect (knowledge shall not be deemed to exist by reason of the
Custodial Exception Report), (iii) such Material Defect does not relate to the
applicable Mortgage Loan not being a Qualified Mortgage, and (iv) such delay or
failure to provide notice precludes the Mortgage Loan Seller from curing such
Material Defect.  Notwithstanding the foregoing, if a Mortgage Loan is not
secured by a Mortgaged Property that is, in whole or in part, a hotel,
restaurant (operated by a Mortgagor), healthcare facility, nursing home,
assisted living facility, self-storage facility, theater or fitness center
(operated by a borrower), then the failure to deliver copies of the UCC
Financing Statements with respect to such Mortgage Loan shall not be a Material
Defect.

Pursuant to each Mortgage Loan Purchase Agreement, if there is a Material Defect
with respect to one or more Mortgaged Properties with respect to a Mortgage
Loan, the Mortgage Loan Seller shall not be obligated to repurchase the Mortgage
Loan if (i) the affected Mortgaged Property may be released pursuant to the
terms of any partial release provisions in the related Mortgage Loan documents
(and such Mortgaged Property is, in fact, released), (ii) the remaining
Mortgaged Property(ies) satisfy the requirements, if any, set forth in the
Mortgage Loan documents and the Mortgage Loan Seller provides an Opinion of
Counsel to the effect that such release in lieu of repurchase would not cause an
Adverse REMIC Event and (iii) each applicable Rating Agency has provided a
Rating Agency Confirmation.



-106-

--------------------------------------------------------------------------------

(c)        Subject to the Mortgage Loan Seller’s right to cure as contemplated
above in this Section 2.03, and further subject to Section 2.01(b) and
Section 2.01(c), any of the following shall cause a document in the Mortgage
File to be deemed to have a “Defect” that constitutes a Material Defect:
 (a) the absence from the Mortgage File of the original signed Mortgage Note,
unless the Mortgage File contains a signed lost note affidavit and indemnity
with a copy of the Mortgage Note that appears to be regular on its face; (b) the
absence from the Mortgage File of the original signed Mortgage that appears to
be regular on its face, unless there is included in the Mortgage File either a
copy of the Mortgage with evidence of recording thereon or a copy of the
Mortgage and a certificate from the Mortgage Loan Seller stating that the
original signed Mortgage was sent for recordation; (c) the absence from the
Mortgage File of the item called for by clause (viii) of the definition of
“Mortgage File”; (d) the absence from the Mortgage File of any intervening
assignments required to create a complete chain of assignments to the Trustee on
behalf of the Trust, unless there is included in the Mortgage File either a copy
of the assignment with evidence of recording thereon or a copy of the
intervening assignment and a certificate from the Mortgage Loan Seller stating
that the original intervening assignments were sent for filing or recordation,
as applicable; (e) the absence from the Mortgage File of any required letter of
credit (except as permitted under Section 2.01(b)); or (f) with respect to any
related leasehold Mortgage Loan, the absence from the related Mortgage File of a
copy (or an original, if available) of the related Ground Lease; provided,
however, that no Defect (except the Defects previously described in
subclauses (a) through (f) of this Section 2.03(c)) shall be considered to
materially and adversely affect the value of the related Mortgage Loan, the
value of the related Mortgaged Property or the interests of the Trustee or
Certificateholders unless the document with respect to which the Defect exists
is required in connection with an imminent enforcement of the mortgagee’s rights
or remedies under the related Mortgage Loan, defending any claim asserted by any
Mortgagor or third party with respect to the related Mortgage Loan, establishing
the validity or priority of any lien on any collateral securing the related
Mortgage Loan or for any immediate significant servicing obligation; provided,
further, that no Defect relating to any Non-Serviced Mortgage Loan previously
described in subclauses (b) through (f) of this Section 2.03(c) shall be
considered to materially and adversely affect the value of such Mortgage Loan,
the value of the related Mortgaged Property or the interests of the Trustee or
Certificateholders unless the Mortgage Loan Seller, after receipt of notice of
such Defect, fails to produce a copy of the document with respect to which the
Defect exists within a reasonable period after receiving such notice or
otherwise establish that the original or copy, as applicable, of such document
has been delivered, in compliance with the terms of the related Non-Serviced
PSA, to the custodian under the related Non-Serviced PSA.  Notwithstanding the
foregoing, the delivery of executed escrow instructions or a binding commitment
to issue a lender’s title insurance policy, as provided in clause (viii) of the
definition of “Mortgage File” herein, in lieu of the delivery of the actual
policy of lender’s title insurance, shall not be considered a Material Defect
with respect to any Mortgage File if such actual policy is delivered to the
Custodian not later than eighteen (18) months following the Closing Date.
 Notwithstanding the foregoing, to the extent the Mortgage Loan Seller has
otherwise complied with its document delivery requirements under this Agreement
and the Mortgage Loan Purchase Agreement, in the event that the Custodian has
acknowledged receipt pursuant to Section 2.02 above of a document that is part
of the Mortgage File or the Mortgage Loan Seller can otherwise prove delivery of
the document, and the Custodian subsequently loses a document, the fact that
such document is lost may not be utilized as the basis for a claim of a Material
Defect against the Mortgage Loan Seller



-107-

--------------------------------------------------------------------------------

pursuant to Section 6(e) of the Mortgage Loan Purchase Agreement and/or this
Section 2.03 and the Custodian shall be liable for any such loss to the extent
provided for in Section 8.01 hereof.

(d)        In connection with any repurchase of, or substitution of a Qualified
Substitute Mortgage Loan for a Mortgage Loan contemplated by this Section 2.03,
the Trustee, the Certificate Administrator, the Custodian, the Master Servicer
and the Special Servicer shall each tender to the Mortgage Loan Seller, upon
delivery to each of the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the Special Servicer of a trust receipt executed by the
Mortgage Loan Seller evidencing such repurchase or substitution, all portions of
the Mortgage File and other documents pertaining to such Mortgage Loan possessed
by each of the Trustee, the Certificate Administrator, the Custodian, the Master
Servicer and the Special Servicer (other than attorney-client communications
that are privileged communications), and each document that constitutes a part
of the Mortgage File that was endorsed or assigned to the Trustee shall be
endorsed or assigned, as the case may be, to the Mortgage Loan Seller in the
same manner as provided in Section 6 of the Mortgage Loan Purchase Agreement
and, if applicable, the definition of “Mortgage File” herein, so as to vest in
the Mortgage Loan Seller the legal and beneficial ownership of such repurchased
or substituted Mortgage Loan (including property acquired in respect thereof and
proceeds of any insurance policy with respect thereto) and the related Mortgage
Loan documents.

(e)        Section 6(e) of the Mortgage Loan Purchase Agreement provides the
sole remedy available to the Certificateholders (subject to the limitations on
the rights of the Certificateholders under this Agreement), or the Trustee on
behalf of the Certificateholders, the Master Servicer or the Special Servicer
with respect to any Material Defect.

(f)        The Master Servicer or the Special Servicer (in the case of Specially
Serviced Mortgage Loans) shall, for the benefit of the Certificateholders and
the Trustee (as holder of the Lower-Tier Regular Interests), enforce the
obligations of the Mortgage Loan Seller under the Mortgage Loan Purchase
Agreement.  Such enforcement, including, without limitation, the legal
prosecution of claims, if any, shall be carried out in such form, to such extent
and at such time as the Master Servicer or Special Servicer would require were
it, in its individual capacity, the owner of the affected Mortgage Loan(s).  Any
costs incurred by the Master Servicer or the Special Servicer with respect to
the enforcement of the obligations of the Mortgage Loan Seller under the
Mortgage Loan Purchase Agreement shall, to the extent not recovered from the
Mortgage Loan Seller, be deemed to be Servicing Advances to the extent not
otherwise provided for herein.  The Master Servicer or the Special Servicer, as
applicable, shall be reimbursed for the reasonable costs of such enforcement:
 first, from a specific recovery, if any, of costs, expenses or attorneys’ fees
against the Mortgage Loan Seller; second, pursuant to Section 3.05(a)(vii)
herein out of the related Purchase Price, to the extent that such expenses are a
specific component thereof; and third, if at the conclusion of such enforcement
action it is determined that the amounts described in clauses first and second
are insufficient, then pursuant to Section 3.05(a)(viii) herein out of general
collections on the Mortgage Loans on deposit in the Collection Account.  Any
costs, expenses or attorneys’ fees related to a repurchase of a Companion Loan
shall be paid pursuant to the related Intercreditor Agreement or pursuant to the
documents related to an Other Securitization, if applicable.



-108-

--------------------------------------------------------------------------------

(g)        If the Mortgage Loan Seller incurs any expense in connection with the
curing of a Breach that constitutes a Material Defect, which also constitutes a
default under the related Mortgage Loan and is reimbursable thereunder, the
Mortgage Loan Seller shall have a right, and shall be subrogated to the rights
of the Trustee and the Trust under the Mortgage Loan to recover the amount of
such expenses from the related Mortgagor; provided, however, that the Mortgage
Loan Seller’s rights pursuant to this Section 2.03(g) shall be junior, subject
and subordinate to the rights of the Trustee, the Certificate Administrator, the
Trust, the Master Servicer and the Special Servicer to recover amounts owed by
the related Mortgagor under the terms of such Mortgage Loan including, without
limitation, the rights to recover unreimbursed Advances, accrued and unpaid
interest on Advances at the Reimbursement Rate, fees owed to the Special
Servicer, and unpaid or unreimbursed expenses of the Trustee, the Certificate
Administrator, the Trust, the Master Servicer or the Special Servicer allocable
to such Mortgage Loan.  The Master Servicer or, with respect to a Specially
Serviced Loan, the Special Servicer, shall use reasonable efforts to recover
such expenses for the Mortgage Loan Seller to the extent consistent with the
Servicing Standard, but taking into account the subordinate nature of the
reimbursement to the Mortgage Loan Seller; provided, however, that the Master
Servicer or, with respect to a Specially Serviced Loan, the Special Servicer,
determines in the exercise of its sole discretion consistent with the Servicing
Standard that such actions by it will not impair the Master Servicer’s and/or
the Special Servicer’s collection or recovery of principal, interest and other
sums due with respect to the related Mortgage Loan that would otherwise be
payable to the Master Servicer, the Special Servicer, the Trustee, the
Certificate Administrator and the Certificateholders pursuant to the terms of
this Agreement; provided, further, that the Master Servicer or, with respect to
a Specially Serviced Loan, the Special Servicer, may waive the collection of
amounts due on behalf of the Mortgage Loan Seller in its sole discretion in
accordance with the Servicing Standard.

(h)        If (i) any Crossed Underlying Loan is required to be repurchased or
substituted for in the manner described in this Section 2.03 and (ii) the
applicable Material Defect does not constitute a Material Defect as to any other
Crossed Underlying Loan in the related Crossed Mortgage Loan Group (without
regard to this paragraph), then the applicable Material Defect shall be deemed
to constitute a Material Defect as to any other Crossed Underlying Loan in the
related Crossed Mortgage Loan Group for purposes of this paragraph, and the
Mortgage Loan Seller will be required to repurchase or substitute for such other
Crossed Underlying Loan(s) in the related Crossed Mortgage Loan Group as
provided in Section 2.03(b) unless such other Crossed Underlying Loans satisfy
the Crossed Underlying Loan Repurchase Criteria.  In the event that the
remaining Crossed Underlying Loans in such Crossed Mortgage Loan Group satisfy
the aforementioned criteria, the Mortgage Loan Seller may elect either to
repurchase or substitute for only the affected Crossed Underlying Loan(s) as to
which the related Material Defect exists or to repurchase or substitute for all
of the Crossed Underlying Loans in the related Crossed Mortgage Loan Group.  Any
reserve or other cash collateral or letters of credit securing the Crossed
Underlying Loans shall be allocated among the related Crossed Underlying Loans
in accordance with the related Mortgage Loan documents or otherwise on a pro
rata basis based upon their outstanding Stated Principal Balances.  Except as
provided in this Section 2.03(h) and Section 2.03(i), all other terms of the
related Mortgage Loans shall remain in full force and effect without any
modification thereof.



-109-

--------------------------------------------------------------------------------

(i)         Notwithstanding the foregoing, if the related Mortgage provides for
the partial release of one or more of the Crossed Underlying Loans, the
Depositor may cause the Mortgage Loan Seller to repurchase only that Crossed
Underlying Loan required to be repurchased pursuant to this Section 2.03,
pursuant to the partial release provisions of the related Mortgage; provided,
however, that (i) the remaining related Crossed Underlying Loan(s) fully comply
with the terms and conditions of the related Mortgage, this Agreement and the
Mortgage Loan Purchase Agreement, including the Crossed Underlying Loan
Repurchase Criteria, (ii) in connection with such partial release, the Mortgage
Loan Seller obtains an Opinion of Counsel (at the Mortgage Loan Seller’s
expense) to the effect that the contemplated action will not cause an Adverse
REMIC Event and (iii) in connection with such partial release, the Mortgage Loan
Seller delivers or causes to be delivered to the Custodian original
modifications to the Mortgage prepared and executed in connection with such
partial release.

(j)         With respect to any Crossed Underlying Loan, to the extent that the
Mortgage Loan Seller is required to repurchase or substitute for such Crossed
Underlying Loan in the manner prescribed in Section 2.03(h) while the Trustee
continues to hold any other Crossed Underlying Loans in the related Crossed
Mortgage Loan Group, the Mortgage Loan Seller and the Master Servicer or, with
respect to a Specially Serviced Loan, the Special Servicer, on behalf of the
Trustee, as assignee of the Depositor, will, as set forth in the Mortgage Loan
Purchase Agreement, forbear from enforcing any remedies against the other’s
Primary Collateral but each will be permitted to exercise remedies against the
Primary Collateral securing its respective related Mortgage Loans, including
with respect to the Trustee, the Primary Collateral securing the Mortgage Loans
still held by the Trustee, so long as such exercise does not materially impair
the ability of the other party to exercise its remedies against its Primary
Collateral.  If the exercise of the remedies by one party would materially
impair the ability of the other party to exercise its remedies with respect to
the Primary Collateral securing the Crossed Underlying Loans held by such party,
then both parties have agreed in the Mortgage Loan Purchase Agreement to forbear
from exercising such remedies until the Mortgage Loan documents evidencing and
securing the relevant Mortgage Loan can be modified in a manner that complies
with the Mortgage Loan Purchase Agreement to remove the threat of material
impairment as a result of the exercise of remedies.

Section 2.04    Execution of Certificates; Issuance of Lower-Tier Regular
Interests.  The Trustee hereby acknowledges the assignment to it of the Mortgage
Loans and, subject to Section 2.01 and 2.02, the delivery to the Custodian of
the Mortgage Files and a fully executed original counterpart of the Mortgage
Loan Purchase Agreement, together with the assignment to it of all of the other
assets included in the Lower-Tier REMIC.  Concurrently with such assignment and
delivery, and in exchange for the Mortgage Loans and the other assets comprising
the Lower-Tier REMIC, receipt of which is hereby acknowledged, (i) the Trustee
acknowledges the issuance of the Lower-Tier Regular Interests and the Class LR
Interest to the Depositor; (ii) the Trustee acknowledges the contribution by the
Depositor of the Lower-Tier Regular Interests to the Upper-Tier REMIC; and
(iii) immediately thereafter, in exchange for the Lower-Tier Regular Interests,
the Trustee acknowledges that it has caused the Certificate Administrator to
issue the Class UR Interest and has caused the Certificate Registrar to execute
and caused the Authenticating Agent to authenticate and to deliver to or upon
the order of the Depositor, the Regular Certificates and the Class R
Certificates, and the Depositor hereby acknowledges the receipt by it or its
designees, of such Certificates in authorized Denominations



-110-

--------------------------------------------------------------------------------

evidencing the entire beneficial ownership of the Upper-Tier REMIC (and, in the
case of the Class R Certificates, the Class LR Interest and the Class UR
Interest).

[End of Article II]

ARTICLE III

ADMINISTRATION AND

SERVICING OF THE TRUST FUND

Section 3.01    The Master Servicer to Act as Master Servicer; Special Servicer
to Act as Special Servicer; Administration of the Mortgage Loans, the Serviced
Companion Loans and REO Properties.  (a) Each of the Master Servicer and Special
Servicer shall diligently service and administer the Mortgage Loans (other than
any Non-Serviced Mortgage Loan), any related Serviced Companion Loans and the
REO Properties (other than any REO Property related to a Non-Serviced Mortgage
Loan) it is obligated to service in accordance with applicable law, this
Agreement and the Mortgage Loan documents on behalf of the Trust and in the best
interests of and for the benefit of the Certificateholders and, in the case of
the Serviced Companion Loans, the Companion Holders and the Trustee (as holder
of the Lower-Tier Regular Interests), as a collective whole, taking into account
the subordinate or pari passu nature of such Companion Loans, as applicable (as
determined by the Master Servicer or Special Servicer, as the case may be, in
its reasonable judgment), in accordance with applicable law, the terms of this
Agreement (and, with respect to each Serviced Whole Loan or any Mortgage Loan
with related mezzanine debt, the related Intercreditor Agreement) and the terms
of the respective Mortgage Loans and, if applicable, the related Companion
Loan(s), taking into account the subordinate or pari passu nature of the
Companion Loan(s), as applicable.  With respect to each Serviced Whole Loan, in
the event of a conflict between this Agreement and the related Intercreditor
Agreement, the related Intercreditor Agreement shall control; provided that in
no event shall the Master Servicer or the Special Servicer, as the case may be,
take any action or omit to take any action in accordance with the terms of any
Intercreditor Agreement that would cause the Master Servicer or the Special
Servicer, as the case may be, to violate the Servicing Standard or the REMIC
Provisions.  To the extent consistent with the foregoing, the Master Servicer
and the Special Servicer shall service the Mortgage Loans (other than any
Non-Serviced Mortgage Loan) and the Serviced Companion Loans in accordance with
the higher of the following standards of care:  (1) in the same manner in which,
and with the same care, skill, prudence and diligence with which the Master
Servicer or the Special Servicer, as the case may be, services and administers
similar mortgage loans for other third party portfolios and (2) the same care,
skill, prudence and diligence with which the Master Servicer or the Special
Servicer, as the case may be, services and administers similar mortgage loans
owned by the Master Servicer or the Special Servicer, as the case may be, with a
view to (A) the timely recovery of all payments of principal and interest under
the Mortgage Loans or Serviced Whole Loans or (B) in the case of a Specially
Serviced Loan or an REO Property, maximization of recovery of principal and
interest on a net present value basis on such Mortgage Loans and any related
Serviced Companion Loans, and the best interests of the Trust and the
Certificateholders (as a collective whole as if such Certificateholders
constituted a single lender) (and in the case of any Whole Loan, the best



-111-

--------------------------------------------------------------------------------

interests of the Trust, the Certificateholders and any related Companion Holder
(as a collective whole as if such Certificateholders and the holder or holders
of the related Companion Loan(s) constituted a single lender), taking into
account the subordinate or pari passu nature of the related Companion Loan(s),
as applicable), as determined by the Master Servicer or the Special Servicer, as
the case may be, in its reasonable judgment, in either case giving due
consideration to the customary and usual standards of practice of prudent,
institutional commercial and multifamily mortgage loan servicers, but without
regard to any conflict of interest arising from:  (i) any relationship that the
Master Servicer, the Special Servicer or any Affiliate of the Master Servicer or
the Special Servicer may have with any Mortgagor or any Affiliate of such
Mortgagor, the Mortgage Loan Seller or any other parties to this Agreement;
(ii) the ownership of any Certificate, Companion Loan, mezzanine loan, or
subordinate debt relating to a Mortgage Loan by the Master Servicer, the Special
Servicer or any Affiliate of the Master Servicer or the Special Servicer, as
applicable; (iii) the obligation, if any, of the Master Servicer to make
Advances; (iv) the right of the Master Servicer’s or the Special Servicer’s, as
the case may be, or any of its Affiliates to receive compensation for its
services and reimbursement for its costs hereunder or with respect to any
particular transaction; (v) the ownership, servicing or management for others of
(a) any Non-Serviced Mortgage Loan and any Non-Serviced Companion Loan or (b)
any other mortgage loans, subordinate debt, mezzanine loans or properties not
covered by this Agreement or held by the Trust by the Master Servicer or the
Special Servicer, as the case may be, or any of its Affiliates; (vi) any debt
that the Master Servicer or the Special Servicer, as the case may be, or any of
its Affiliates, has extended to any Mortgagor or an Affiliate of any Mortgagor
(including, without limitation, any mezzanine financing); (vii) any option to
purchase any Mortgage Loan or the related Companion Loan(s) the Master Servicer
or the Special Servicer, as the case may be, or any of its Affiliates, may have;
and (viii) any obligation of the Master Servicer or the Special Servicer, or any
of their respective Affiliates, to repurchase or substitute for a Mortgage Loan
as the Mortgage Loan Seller (if the Master Servicer or the Special Servicer or
one of their respective Affiliates is the Mortgage Loan Seller) (the foregoing,
collectively referred to as the “Servicing Standard”).

The Master Servicer and the Special Servicer shall act in accordance with the
Servicing Standard with respect to any action required to be taken regarding the
Non-Serviced Mortgage Loans pursuant to their obligations under this Agreement.

Without limiting the foregoing, subject to Section 3.21, the Special Servicer
shall be obligated to service and administer (i) any Mortgage Loans (other than
the Non-Serviced Mortgage Loans) and any related Serviced Companion Loans as to
which a Servicing Transfer Event has occurred and is continuing (each, a
“Specially Serviced Loan”) and (ii) any REO Properties (other than the
Non-Serviced Mortgaged Properties); provided that the Master Servicer shall
continue to receive payments and make all calculations, and prepare, or cause to
be prepared, all reports, required hereunder with respect to the Specially
Serviced Loans, except for the reports specified herein as prepared by the
Special Servicer, as if no Servicing Transfer Event had occurred and with
respect to the REO Properties (and the related REO Loans) as if no REO
Acquisition had occurred, and to render such services with respect to such
Specially Serviced Loans and REO Properties as are specifically provided for
herein; provided, further, however, that the Master Servicer shall not be liable
for failure to comply with such duties insofar as such failure results from a
failure of the Special Servicer to provide sufficient information to the Master
Servicer to comply with such duties or failure by the Special Servicer



-112-

--------------------------------------------------------------------------------

to otherwise comply with its obligations hereunder.  For the avoidance of doubt,
the Special Servicer shall have no obligation to service and administer any
Non-Specially Serviced Loan. The Master Servicer, in its capacity as Master
Servicer, shall not have any responsibility for the performance by the Special
Servicer, in its capacity as Special Servicer, of its duties under this
Agreement.  The Special Servicer, in its capacity as Special Servicer, shall not
have any responsibility for the performance by the Master Servicer, in its
capacity as Master Servicer, of its duties under this Agreement.  Each Mortgage
Loan or any related Serviced Companion Loan that becomes a Specially Serviced
Loan shall continue as such until satisfaction of the conditions specified in
Section 3.21(a).  Without limiting the foregoing, subject to Section 3.21, the
Master Servicer shall be obligated to service and administer any Non-Specially
Serviced Loan or related Serviced Companion Loan.  The Special Servicer shall
make the property inspections, use its reasonable efforts to collect the
financial statements, budgets, operating statements and rent rolls and forward
to the Master Servicer the reports in respect of the related Mortgaged
Properties with respect to Specially Serviced Loans in accordance with
Section 3.12.  Such contact shall be coordinated through and with the
cooperation of the Master Servicer.  No provision herein contained shall be
construed as an express or implied guarantee by the Master Servicer or the
Special Servicer of the collectability or recoverability of payments on the
Mortgage Loans or any related Serviced Companion Loan or be construed to impair
or adversely affect any rights or benefits provided by this Agreement to the
Master Servicer or the Special Servicer (including with respect to Servicing
Fees, Special Servicing Fees or the right to be reimbursed for Advances and
interest accrued thereon).  Any provision in this Agreement for any Advance by
the Master Servicer or the Trustee is intended solely to provide liquidity for
the benefit of the Certificateholders and not as credit support or otherwise to
impose on any such Person the risk of loss with respect to one or more of the
Mortgage Loans or any related Serviced Companion Loans.  No provision hereof
shall be construed to impose liability on the Master Servicer or the Special
Servicer for the reason that any recovery to the Certificateholders in respect
of a Mortgage Loan at any time after a determination of present value recovery
is less than the amount reflected in such determination.

(b)        Subject only to the Servicing Standard and the terms of this
Agreement and of the respective Mortgage Loans, any related Serviced Companion
Loans and any related Intercreditor Agreement, if applicable, and applicable
law, the Master Servicer and the Special Servicer each shall have full power and
authority, acting alone or, in the case of the Master Servicer, subject to
Section 3.22, through one or more Sub-Servicers, to do or cause to be done any
and all things in connection with such servicing and administration for which it
is responsible which it may deem necessary or desirable.  Without limiting the
generality of the foregoing, each of the Master Servicer and the Special
Servicer, in its own name (or in the name of the Trustee and, if applicable, the
related Serviced Companion Noteholder), is hereby authorized and empowered by
the Trustee to execute and deliver, on behalf of the Certificateholders (and,
with respect to a Serviced Companion Loan, the related Serviced Companion
Noteholder) and the Trustee or any of them, with respect to each Mortgage Loan
and any related Serviced Companion Loan, it is obligated to service under this
Agreement:  (i) any and all financing statements, continuation statements and
other documents or instruments necessary to maintain the lien created by the
related Mortgage or other security document in the related Mortgage File on the
related Mortgaged Property and related collateral, and shall, from time to time,
execute and/or deliver such financing statements, continuation statements and
other documents or instruments as necessary to maintain the lien created by the
related Mortgage or



-113-

--------------------------------------------------------------------------------

other security document in the related Mortgage File on the related Mortgaged
Property and related collateral; (ii) subject to Sections 3.08 and 3.20, any and
all modifications, waivers, amendments or consents to, under or with respect to
any documents contained in the related Mortgage File; (iii) any and all
instruments of satisfaction or cancellation, pledge agreements and other
documents in connection with a defeasance, or of partial or full release or
discharge, and all other comparable instruments; and (iv) any or all complaints
or other pleadings to initiate and/or to terminate any action, suit or
proceeding on behalf of the Trust (in their representative capacities (except as
set forth below in this paragraph).  The Master Servicer (with respect to
Non-Specially Serviced Loans) and the Special Servicer (with respect to
Specially Serviced Loans) shall provide to the Mortgagor related to such
Mortgage Loans that it is servicing any reports required to be provided to them
pursuant to the related Mortgage Loan documents.  Subject to Section 3.10, the
Trustee shall upon request, furnish, or cause to be furnished, to the Master
Servicer or the Special Servicer any powers of attorney in the form of Exhibit R
attached hereto (or such other form as mutually agreed to by the Trustee and the
Master Servicer or the Special Servicer, as applicable) and other documents
necessary or appropriate to enable the Master Servicer or the Special Servicer,
as the case may be, to carry out its servicing and administrative duties
hereunder; provided, however, that the Trustee shall not be held responsible or
liable for any acts of the Master Servicer or the Special Servicer, or for any
negligence with respect to, or misuse of, any such power of attorney by the
Master Servicer or the Special Servicer.  Notwithstanding anything contained
herein to the contrary, the Master Servicer or the Special Servicer, as the case
may be, shall not, without the Trustee’s written consent:  (i) initiate any
action, suit or proceeding solely under the Trustee’s name without indicating
the Master Servicer’s or the Special Servicer’s, as the case may be,
representative capacity (unless prohibited by any requirement of the applicable
jurisdiction in which any such action, suit or proceeding is brought and if so
prohibited, in the manner required by such jurisdiction (provided that the
Master Servicer or Special Servicer, as applicable, shall then provide five (5)
Business Days’ written notice to the Trustee of the initiation of such action,
suit or proceeding (or such shorter time period as is reasonably required in the
judgment of the Master Servicer or the Special Servicer, as applicable, made in
accordance with the Servicing Standard) prior to filing such action, suit or
proceeding), and shall not be required to obtain the Trustee’s consent or
indicate the Master Servicer’s or Special Servicer’s, as applicable,
representative capacity)) or (ii) take any action with the intent to cause, and
that actually causes, the Trustee to be required to be registered to do business
in any state.

(c)        To the extent the Master Servicer is permitted pursuant to the terms
of the related Mortgage Loan documents or Companion Loan documents (including
any related Intercreditor Agreement) to exercise its discretion with respect to
any action which requires Rating Agency Confirmation from each Rating Agency and
a confirmation of any applicable rating agencies that such action will not
result in the downgrade, withdrawal or qualification of its then-current ratings
of any class of Serviced Companion Loan Securities (if any) (provided that such
rating agency confirmation may be considered satisfied in the same manner as any
Rating Agency Confirmation may be considered satisfied with respect to the
Certificates pursuant to Section 3.25), the Master Servicer shall require the
costs of such Rating Agency Confirmation to be borne by the related Mortgagor.
 To the extent the terms of the related Mortgage Loan documents or Companion
Loan documents (including any related Intercreditor Agreement) require the
Mortgagor to bear the costs of any Rating Agency Confirmation or confirmation of
any applicable rating agencies that such action will not result in the
downgrade,



-114-

--------------------------------------------------------------------------------

withdrawal or qualification of its then-current ratings of any class of Serviced
Companion Loan Securities (if any) (provided that such rating agency
confirmation may be considered satisfied in the same manner as any Rating Agency
Confirmation may be considered satisfied with respect to the Certificates
pursuant to Section 3.25), the Master Servicer shall not waive the requirement
that such costs and expenses be borne by the related Mortgagor.  To the extent
that the terms of the related Mortgage Loan documents or Companion Loan
documents (including any related Intercreditor Agreement) are silent as to who
bears the costs of any Rating Agency Confirmation or confirmation of any
applicable rating agencies that such action will not result in the downgrade,
withdrawal or qualification of its then-current ratings of any class of Serviced
Companion Loan Securities (if any) (provided that such rating agency
confirmation may be considered satisfied in the same manner as any Rating Agency
Confirmation may be considered satisfied with respect to the Certificates
pursuant to Section 3.25), the Master Servicer shall use reasonable efforts to
have the Mortgagor bear such costs and expenses.  The Master Servicer shall not
be responsible for the payment of such costs and expenses out of pocket other
than as a Servicing Advance.

(d)        The relationship of each of the Master Servicer and the Special
Servicer to the Trustee under this Agreement is intended by the parties to be
that of an independent contractor and not that of a joint venturer, partner or
agent.

(e)        The Master Servicer shall, to the extent permitted by the related
Mortgage Loan documents or any related Companion Loan documents, and consistent
with the Servicing Standard, permit Escrow Payments to be invested only in
Permitted Investments.

(f)        Within sixty (60) days (or such shorter time period as is required by
the terms of the applicable Mortgage Loan documents) after the later of (i) the
receipt thereof by the Master Servicer and (ii) the Closing Date, (x) the
Mortgage Loan Seller pursuant to the Mortgage Loan Purchase Agreement shall
notify each provider of a letter of credit for each Mortgage Loan identified as
having a letter of credit on the Mortgage Loan Schedule, that the Master
Servicer (in care of the Trustee, as titled in Section 2.01(b)) for the benefit
of the Certificateholders and any related Companion Holders shall be the
beneficiary under each such letter of credit and (y) the Master Servicer shall
notify each lessor under a Ground Lease for each Mortgage Loan identified as
subject to a leasehold interest on the Mortgage Loan Schedule, that the Trust is
the leasehold mortgagee, that any notices of default under such Ground Lease
that are required to be delivered to the leasehold mortgagee pursuant to the
terms of such Ground Lease shall be delivered to the Master Servicer (who shall
forward such notices to the Special Servicer) and that the Master Servicer or
the Special Servicer shall service the related Mortgage Loan for the benefit of
the Certificateholders.  If a letter of credit is required to be drawn upon
earlier than the date the Mortgage Loan Seller has notified the provider of such
letter of credit pursuant to clause (x) of the immediately preceding sentence,
the Mortgage Loan Seller shall cooperate with the reasonable requests of the
Master Servicer or Special Servicer in connection with making a draw under such
letter of credit.  If the Mortgage Loan documents do not require the related
Mortgagor to pay any costs and expenses relating to any modifications to or
assignment of the related letter of credit, then the Mortgage Loan Seller shall
pay such costs and expenses as and to the extent required under the Mortgage
Loan Purchase Agreement.  If the Mortgage Loan documents require the related
Mortgagor to pay any costs and expenses relating to any modifications to the
related letter of credit, and such Mortgagor fails to pay such costs and



-115-

--------------------------------------------------------------------------------

expenses after the Master Servicer has exercised reasonable efforts to collect
such costs and expenses from such Mortgagor, then the Master Servicer shall give
the Mortgage Loan Seller notice of such failure and the amount of costs and
expenses, and the Mortgage Loan Seller shall pay such costs and expenses as and
to the extent required under the Mortgage Loan Purchase Agreement.  The costs
and expenses of any modifications to Ground Leases shall be paid by the related
Mortgagor.  Neither the Master Servicer nor the Special Servicer shall have any
liability for the failure of the Mortgage Loan Seller to perform its obligations
under the Mortgage Loan Purchase Agreement.

(g)        Notwithstanding anything herein to the contrary, in no event shall
the Master Servicer (or the Trustee, as applicable) make an Advance with respect
to any Companion Loan to the extent the related Serviced Mortgage Loan has been
paid in full or is no longer included in the Trust Fund.

(h)        Servicing and administration of each Serviced Companion Loan shall
continue hereunder and in accordance with the related Intercreditor Agreement
for so long as the corresponding Serviced Mortgage Loan or any related REO
Property is part of the Trust Fund or for such longer period as is contemplated
by the related Intercreditor Agreement and as any amounts payable by the related
Companion Holder to or for the benefit of the Trust or any party hereto, or
payable to the related Companion Holder, in accordance with the related
Intercreditor Agreement remain due and owing.

(i)         The Special Servicer agrees that upon the occurrence of a Servicing
Transfer Event with respect to any Mortgage Loan or Serviced Whole Loan, that is
subject to or becomes subject to an Intercreditor Agreement in the future, it
shall, subject to Section 3.21, use commercially reasonable efforts to enforce,
on behalf of the Trust, subject to the Servicing Standard and to the extent the
Special Servicer determines such action is in the best interests of the Trust,
all rights conveyed to the Trustee pursuant to any such Intercreditor Agreement.
 The costs and expenses incurred by the Special Servicer in connection with such
enforcement shall be paid as a Trust Fund expense or, subject to the terms of
the applicable Intercreditor Agreement, with respect to any Serviced Pari Passu
Whole Loan, pro rata and pari passu, by the Trust and the related Serviced Pari
Passu Companion Loan(s), in accordance with the respective Stated Principal
Balances of the related Serviced Pari Passu Mortgage Loan and Serviced Pari
Passu Companion Loan(s) or with respect to any Serviced AB Whole Loan, first, by
the related AB Subordinate Companion Loan and then, pro rata and pari passu, by
the Trust and the related Serviced Pari Passu Companion Loan (if any), in
accordance with the respective Stated Principal Balances of the related Serviced
Mortgage Loan and Serviced Pari Passu Companion Loan(s).

(j)         Notwithstanding anything herein to the contrary, the parties hereto
acknowledge and agree that, to the extent required under the related
Intercreditor Agreement, the servicing and administration of a Serviced Whole
Loan shall continue hereunder (but not with respect to making Advances) even if
the related Serviced Mortgage Loan is no longer part of the Trust Fund, until
such time as a separate servicing agreement is entered into in accordance with
the related Intercreditor Agreement (it being acknowledged that neither the
Master Servicer nor the Special Servicer shall be obligated under a separate
agreement to which it is not a party); provided that, other than pursuant to
Section 6.04 (and, with respect to Section 6.04, solely with respect to claims,
disputes, losses, penalties, fines, forfeitures, reasonable legal fees and
related



-116-

--------------------------------------------------------------------------------

costs, judgments, and any other costs, liabilities, fees and expenses incurred
in connection with a legal claim or action resulting from an action or inaction
taken or not taken while the related Serviced Mortgage Loan was part of the
Trust Fund), no costs, expenses, losses or fees accruing with respect to such
Serviced Whole Loan on and after the date the related Serviced Mortgage Loan is
no longer part of the Trust Fund shall be payable out of the Trust Fund and the
Master Servicer shall have no obligation to make any Advance on or after the
date such Serviced Mortgage Loan ceases to be part of the Trust Fund; provided,
further, however, that if, in the case of any Serviced Whole Loan, the related
Serviced Companion Loans continue to be included in Other Securitizations, then
for so long as a separate servicing agreement (pursuant to the related
Intercreditor Agreement) has not been entered into, the Master Servicer shall
inform the related Other Servicer of any need to make Servicing Advances with
respect to a Serviced Whole Loan within three (3) Business Days of determining
that such an Advance is necessary or being notified that such an Advance is
necessary, or in the case of a Servicing Advance that needs to be made on an
emergency or urgent basis, within one (1) Business Day.  With respect to
Servicing Advances made by any Other Servicer as contemplated in the second
proviso to the preceding sentence, the Master Servicer shall, from collections
on the related Serviced Whole Loan (but never out of general collections on the
Mortgage Loans and REO Properties) received by the Master Servicer, reimburse
the Other Servicer for such Servicing Advances in the same manner and on the
same level of priority as if such Servicing Advances had been made by the Master
Servicer hereunder.

(k)        Notwithstanding anything herein to the contrary, the parties hereto
acknowledge and agree that the Master Servicer’s and the Special Servicer’s
obligations and responsibilities hereunder and the Master Servicer’s and the
Special Servicer’s authority with respect to a Non-Serviced Mortgage Loan are
limited by and subject to the terms of the related Non-Serviced Intercreditor
Agreement and the rights of the related Non-Serviced Master Servicer and
Non-Serviced Special Servicer with respect thereto under the related
Non-Serviced PSA.  The Master Servicer (or, with respect to any Specially
Serviced Loan, the Special Servicer) shall use reasonable efforts consistent
with the Servicing Standards to enforce the rights of the Trustee (as holder of
a Non-Serviced Mortgage Loan) under the related Non-Serviced Intercreditor
Agreement and Non-Serviced PSA.

(l)         The parties hereto acknowledge that each Non-Serviced Mortgage Loan
is subject to the terms and conditions of the related Non-Serviced Intercreditor
Agreement and further acknowledge that, pursuant to the related Non-Serviced
Intercreditor Agreement, (i) the related Non-Serviced Mortgage Loan is to be
serviced and administered by the related Non-Serviced Master Servicer and
Non-Serviced Special Servicer in accordance with the related Non-Serviced PSA,
and (ii) in the event that (A) the related Non-Serviced Companion Loan is no
longer part of the Trust Fund created by the related Non-Serviced PSA and
(B) the related Non-Serviced Mortgage Loan is included in the Trust Fund, then,
as set forth in the related Non-Serviced Intercreditor Agreement, the related
Non-Serviced Whole Loan shall continue to be serviced in accordance with the
related Non-Serviced PSA, until such time as a new servicing agreement has been
agreed to by the parties to the related Non-Serviced Intercreditor Agreement in
accordance with the provisions of such agreement and confirmation has been
obtained from the Rating Agencies that such new servicing agreement would not
result in a downgrade, qualification or withdrawal of the then-current ratings
of any Class of Certificates then outstanding.



-117-

--------------------------------------------------------------------------------

(m)       Notwithstanding anything herein to the contrary, the parties hereto
acknowledge and agree that the Master Servicer’s and the Special Servicer’s
obligations and responsibilities hereunder and the Master Servicer’s and the
Special Servicer’s authority with respect to a Serviced Whole Loan are limited
by, and subject to, the terms of the related Intercreditor Agreement.  The
Master Servicer (or, if a Serviced Whole Loan becomes a Specially Serviced Loan,
the Special Servicer) shall use reasonable efforts consistent with the Servicing
Standard to obtain the benefits of the rights of the Trust (as holder of the
related Serviced Mortgage Loan) under the related Intercreditor Agreement.  In
the event of any conflict between this Agreement and the related Intercreditor
Agreement, the provisions of the related Intercreditor Agreement shall control.

(n)        In connection with the securitization of any of the Serviced Pari
Passu Companion Loans, each of the Master Servicer, the Special Servicer (if
such Serviced Companion Loan is a Specially Serviced Loan) and the Trustee, as
applicable, shall use reasonable efforts to cooperate with such Serviced
Companion Noteholder in attempting to cause the related Mortgagor to provide
information relating to such Whole Loan and the related notes, and that such
holder reasonably determines to be necessary or appropriate, for inclusion in
any disclosure document(s) relating to such Other Securitization.

Section 3.02    Collection of Mortgage Loan Payments.  (a)  Each of the Master
Servicer and the Special Servicer shall make reasonable efforts consistent with
the Servicing Standard to collect all payments called for under the terms and
provisions of the Mortgage Loans and the Companion Loans it is obligated to
service hereunder, and shall follow such collection procedures as are consistent
with this Agreement (including, without limitation, the Servicing Standard);
provided that the Master Servicer or Special Servicer, as the case may be, may
take action to enforce the Trust’s right to apply excess cash flow to principal
in accordance with the terms of the Mortgage Loan documents. The Master Servicer
or the Special Servicer, as applicable, may in its discretion waive any Penalty
Charge in connection with any delinquent payment on a Mortgage Loan or Companion
Loan that it is obligated to service hereunder three (3) times during any period
of twenty-four (24) consecutive months with respect to any Mortgage Loan or
Serviced Companion Loan; provided that the Master Servicer or the Special
Servicer, as applicable, may in its discretion waive any Penalty Charge in
connection with any delinquent payment on a Mortgage Loan or Companion Loan one
additional time in such 24-month period so long as with respect to any of the
foregoing waivers, no Advance or additional expense of the Trust has been
incurred and remains unreimbursed to the Trust with respect to such Mortgage
Loan or Companion Loan.  Any additional waivers during such 24-month period with
respect to such Mortgage Loan may be made, subject to the Servicing Standard.

(b)        (i)  All amounts collected by or on behalf of the Trust in respect of
a Mortgage Loan shall be applied to amounts due and owing under the Mortgage
Loan documents (including for principal and accrued and unpaid interest) in
accordance with the express provisions of the Mortgage Loan documents; provided,
however, that absent express provisions in the related Mortgage Loan documents
(including any related Intercreditor Agreement), all amounts collected by or on
behalf of the Trust in respect of a Mortgage Loan in the form of payments from
the related Mortgagor, Liquidation Proceeds or Insurance and Condemnation
Proceeds under the Mortgage Loan (in the case of each Serviced Whole Loan,
exclusive of any



-118-

--------------------------------------------------------------------------------

amounts payable to the holder or holders of the related Companion Loan(s)
pursuant to the related Intercreditor Agreement) shall be applied in the
following order of priority:

first, as a recovery of any unreimbursed Advances (including any Workout-Delayed
Reimbursement Amount) with respect to such Mortgage Loan and unpaid interest at
the Reimbursement Rate on such Advances and, if applicable, unreimbursed and
unpaid additional trust fund expenses of the Trust;

second, as a recovery of Nonrecoverable Advances and any interest on those
Nonrecoverable Advances at the Reimbursement Rate, to the extent previously paid
or reimbursed from principal collections on such Mortgage Loan (as described in
the first proviso in the definition of Principal Distribution Amount);

third, to the extent not previously so allocated pursuant to clause first or
second above, as a recovery of accrued and unpaid interest on such Mortgage Loan
(exclusive of default interest) to the extent of the excess of (i) unpaid
interest accrued on such Mortgage Loan at the related Mortgage Rate in effect
from time to time through the end of the applicable mortgage interest accrual
period, over (ii) after taking into account any allocations pursuant to clause
fifth below on earlier dates, the aggregate portion of the accrued and unpaid
interest described in subclause (i) of this clause third that either (A) (x) was
not advanced because of the reductions (if any) in the amount of related P&I
Advances for such Mortgage Loan that have occurred in connection with related
Appraisal Reduction Amounts or (y) with respect to any accrued and unpaid
interest that was not advanced due to a determination that the related P&I
Advance would be a Nonrecoverable Advance, the amount of interest that (absent
such determination of nonrecoverability preventing such P&I Advance from being
made) would not have been advanced because of the reductions in the amount of
related P&I Advances for such Mortgage Loan that would have occurred in
connection with related Appraisal Reduction Amounts, or (B) accrued at the
related Net Mortgage Rate on the portion of the Stated Principal Balance of such
Mortgage Loan equal to any related Collateral Deficiency Amount in effect from
time to time and as to which no P&I Advance was made;

fourth, to the extent not previously allocated pursuant to clause first or
second, as a recovery of principal of such Mortgage Loan then due and owing,
including by reason of acceleration of such Mortgage Loan following a default
thereunder (or, if the Mortgage Loan has been liquidated, as a recovery of
principal to the extent of its entire remaining unpaid principal balance);

fifth, as a recovery of accrued and unpaid interest on such Mortgage Loan
(exclusive of default interest) to the extent of the sum of (A) the cumulative
amount of the reductions (if any) in the amount of related P&I Advances for such
Mortgage Loan that have occurred in connection with related Appraisal Reduction
Amounts or would have occurred in connection with related Appraisal Reduction
Amounts but for such P&I Advance not having been made as a result of a
determination by the Master Servicer that such P&I Advance would have been a
Nonrecoverable Advance, plus (B) any unpaid interest that accrued at the related
Net Mortgage Rate on the portion of the Stated Principal Balance of such
Mortgage Loan equal to any related Collateral Deficiency



-119-

--------------------------------------------------------------------------------

Amount in effect from time to time and as to which no P&I Advance was made (to
the extent collections have not been allocated as recovery of accrued and unpaid
interest pursuant to this clause fifth on earlier dates);

sixth, as a recovery of amounts to be currently allocated to the payment of, or
escrowed for the future payment of, real estate taxes, assessments and insurance
premiums and similar items relating to such Mortgage Loan;

seventh, as a recovery of any other reserves to the extent then required to be
held in escrow with respect to such Mortgage Loan;

eighth, as a recovery of any Yield Maintenance Charge or Prepayment Premium then
due and owing under such Mortgage Loan;

ninth, as a recovery of any late payment charges and default interest then due
and owing under such Mortgage Loan;

tenth, as a recovery of any assumption fees, assumption application fees and
Modification Fees then due and owing under such Mortgage Loan;

eleventh, as a recovery of any other amounts then due and owing under such
Mortgage Loan other than remaining unpaid principal;  and

twelfth, as a recovery of any remaining principal of such Mortgage Loan to the
extent of its entire remaining unpaid principal balance;

provided that to the extent required under the REMIC Provisions, payments or
proceeds received (or receivable by exercise of the lender’s rights under the
related Mortgage Loan documents) with respect to any partial release of a
Mortgaged Property (including in connection with a condemnation) at a time when
the loan-to-value ratio of the related Mortgage Loan or Serviced Whole Loan, as
applicable, exceeds 125%, or would exceed 125% following any partial release
(based solely on the value of real property and excluding personal property and
going concern value, if any) must be collected and allocated to reduce the
principal balance of the Mortgage Loan or Serviced Whole Loan in the manner
required by the REMIC Provisions; provided, further, that if a Non-Serviced
Mortgage Loan and any related Non-Serviced Companion Loan comprising a
Non-Serviced Whole Loan become REO Loans, the treatment of the foregoing amounts
with respect to such Non-Serviced Whole Loan shall be subject to the terms of
the related Non-Serviced Intercreditor Agreement and Non-Serviced PSA, in that
order; provided, further, that with respect to each Mortgage Loan related to a
Serviced Whole Loan, amounts collected with respect to the related Serviced
Whole Loan shall be allocated first pursuant to the terms of the related
Intercreditor Agreement and then, any amounts allocated to the related Serviced
Mortgage Loan shall be subject to application as described above.

(ii)   Collections by or on behalf of the Trust in respect of any REO Property
(exclusive of the amounts to be allocated to the payment of the costs of
operating, managing, leasing, maintaining and disposing of such REO Property
and, in the case of each Serviced Whole Loan, exclusive of any amounts payable
to the holder or holders of



-120-

--------------------------------------------------------------------------------

the related Companion Loan(s) pursuant to the related Intercreditor Agreement)
shall be applied in the following order of priority:

first, as a recovery of any unreimbursed Advances (including any Workout-Delayed
Reimbursement Amount) with respect to the related Mortgage Loan and interest at
the Reimbursement Rate on all Advances and, if applicable, unreimbursed and
unpaid additional trust fund expenses of the Trust with respect to such Mortgage
Loan;

second, as a recovery of Nonrecoverable Advances and any interest on those
Nonrecoverable Advances at the Reimbursement Rate, to the extent previously paid
or reimbursed from principal collections on the Mortgage Loans (as described in
the first proviso in the definition of Principal Distribution Amount);

third, to the extent not previously so allocated pursuant to clause first or
second above, as a recovery of accrued and unpaid interest on such Mortgage Loan
(exclusive of default interest) to the extent of the excess of (i) unpaid
interest accrued on such Mortgage Loan at the related Mortgage Rate in effect
from time to time through the end of the applicable mortgage interest accrual
period, over (ii) after taking into account any allocations pursuant to clause
fifth below or clause fifth of the prior paragraph on earlier dates, the
aggregate portion of the accrued and unpaid interest described in subclause (i)
of this clause third that either (A) (x) was not advanced because of the
reductions (if any) in the amount of related P&I Advances for such Mortgage Loan
that have occurred in connection with related Appraisal Reduction Amounts or (y)
with respect to any accrued and unpaid interest that was not advanced due to a
determination that the related P&I Advance would be a Nonrecoverable Advance,
the amount of interest that (absent such determination of nonrecoverability
preventing such P&I Advance from being made) would not have been advanced
because of the reductions in the amount of related P&I Advances for such
Mortgage Loan that would have occurred in connection with related Appraisal
Reduction Amounts, or (B) accrued at the related Net Mortgage Rate on the
portion of the Stated Principal Balance of such Mortgage Loan equal to any
related Collateral Deficiency Amount in effect from time to time and as to which
no P&I Advance was made;

fourth, to the extent not previously allocated pursuant to clause first or
second, as a recovery of principal of such Mortgage Loan to the extent of its
entire unpaid principal balance;

fifth, as a recovery of accrued and unpaid interest on such Mortgage Loan
(exclusive of default interest) to the extent of the sum of (A) the cumulative
amount of the reductions (if any) in the amount of related P&I Advances for such
Mortgage Loan that have occurred in connection with related Appraisal Reduction
Amounts or would have occurred in connection with related Appraisal Reduction
Amounts but for such P&I Advance not having been made as a result of a
determination by the Master Servicer that such P&I Advance would have been a
Nonrecoverable Advance, plus (B) any unpaid interest that accrued at the related
Net Mortgage Rate on the portion of the Stated Principal Balance of such
Mortgage Loan equal to any related Collateral Deficiency Amount in effect from
time to time and as to which no P&I Advance was made (to the



-121-

--------------------------------------------------------------------------------

extent collections have not been allocated as recovery of accrued and unpaid
interest pursuant to this clause fifth or clause fifth of the prior paragraph on
earlier dates);

sixth, as a recovery of any Yield Maintenance Charge or Prepayment Premium then
due and owing under such Mortgage Loan;

seventh, as a recovery of any late payment charges and default interest then due
and owing under such Mortgage Loan;

eighth, as a recovery of any assumption fees, assumption application fees and
Modification Fees then due and owing under such Mortgage Loan; and

ninth, as a recovery of any other amounts then due and owing under such Mortgage
Loan other than remaining unpaid principal;

provided that if a Non-Serviced Mortgage Loan and any related Non-Serviced
Companion Loan comprising a Non-Serviced Whole Loan becomes an REO Loan, the
treatment of the foregoing amounts with respect to such Non-Serviced Whole Loan
shall be subject to the terms of the related Non-Serviced Intercreditor
Agreement and Non-Serviced PSA, in that order; provided, further, that with
respect to each Mortgage Loan related to a Serviced Whole Loan, amounts
collected with respect to the related Serviced Whole Loan shall be allocated
first pursuant to the terms of the related Intercreditor Agreement and then, any
amounts allocated to the related Serviced Mortgage Loan shall be subject to
application as described above.

(iii)  Notwithstanding clauses (i) and (ii) above, such provisions shall not be
deemed to affect the priority of distributions of payments pursuant to the
provisions of this Agreement.  To the extent that such amounts are paid by a
party other than a Mortgagor, such amounts shall be deemed to have been paid in
respect of a purchase of all or part of the Mortgaged Property (in the case of
Insurance and Condemnation Proceeds or Liquidation Proceeds) and then paid by
the Mortgagor under the Mortgage Loan or Companion Loan(s), as applicable, in
accordance with Section 3.02(b)(ii) above.

(c)        To the extent consistent with the terms of the Mortgage Loans (and,
with respect to each Serviced Whole Loan, the related Serviced Companion
Loan(s), as applicable, and the related Intercreditor Agreement) and applicable
law, the Master Servicer shall apply all Insurance and Condemnation Proceeds it
receives on a day other than the Due Date to amounts due and owing under the
related Mortgage Loan or Companion Loan(s) as if such Insurance and Condemnation
Proceeds were received on the Due Date immediately succeeding the month in which
Insurance and Condemnation Proceeds were received and otherwise in accordance
with Section 3.02(b)(ii) above.

(d)        [Reserved].

(e)        With respect to any Mortgage Loan in connection with which the
Mortgagor was required to escrow funds or to post a letter of credit related to
obtaining certain performance objectives described in the applicable Mortgage
Loan documents, the Master Servicer shall, to the extent consistent with the
Servicing Standard, hold such escrows, letters of credit and proceeds thereof as
additional collateral and not apply such items to reduce the



-122-

--------------------------------------------------------------------------------

principal balance of such Mortgage Loan or Serviced Companion Loan(s), unless
otherwise required to do so pursuant to the applicable Mortgage Loan documents,
applicable law or court order.

(f)        Promptly following the Closing Date and, with respect to any
Servicing Shift Mortgage Loan, promptly following receipt of notice of the
related Servicing Shift Securitization Date, in the case of any Non-Serviced
Whole Loan, the Certificate Administrator shall send written notice (in the form
attached hereto as Exhibit T) to the related Non-Serviced Master Servicer (with
a copy to any other applicable party set forth on the schedule of addresses to
Exhibit T) stating that, as of such date, the Trustee is the holder of the
related Non-Serviced Mortgage Loan and directing such Non-Serviced Master
Servicer to remit to the Master Servicer all amounts payable to, and to forward,
deliver or otherwise make available, as the case may be, to the Master Servicer
all reports, statements, documents, communications and other information that
are to be forwarded, delivered or otherwise made available to, the holder of
such Non-Serviced Mortgage Loan under the related Non-Serviced Intercreditor
Agreement and the related Non-Serviced PSA.  The Master Servicer shall, within
two (2) Business Days of receipt of available and properly identified funds,
deposit into the Collection Account all amounts received with respect to the
related Non-Serviced Mortgage Loan, the related Non-Serviced Mortgaged Property
or any related REO Property.

Section 3.03    Collection of Taxes, Assessments and Similar Items; Servicing
Accounts. (a)  The Master Servicer shall establish and maintain one or more
accounts (the “Servicing Accounts”), into which all Escrow Payments shall be
deposited and retained, and shall administer such Servicing Accounts in
accordance with the Mortgage Loan documents and, if applicable, the Companion
Loan documents.  Any Servicing Account related to a Serviced Whole Loan shall be
held for the benefit of the Certificateholders and the related Serviced
Companion Noteholder collectively, but this shall not be construed to modify
respective interests of either noteholder therein as set forth in the related
Intercreditor Agreement.  Amounts on deposit in Servicing Accounts may only be
invested in accordance with the terms of the related Mortgage Loan documents and
Companion Loan documents, as applicable, or in Permitted Investments in
accordance with the provisions of Section 3.06.  Servicing Accounts shall be
Eligible Accounts to the extent permitted by the terms of the related Mortgage
Loan documents.  Withdrawals of amounts so deposited from a Servicing Account
may be made only to: (i) effect payment of items for which Escrow Payments were
collected and comparable items; (ii) reimburse the Trustee and then the Master
Servicer, if applicable, for any Servicing Advances; (iii) refund to Mortgagors
any sums as may be determined to be overages; (iv) pay interest to Mortgagors on
balances in the Servicing Account, if required by applicable law or the terms of
the related Mortgage Loan or Companion Loan as described below or, if not so
required, to the Master Servicer; (v) after the occurrence of an event of
default under the related Mortgage Loan or Companion Loan, apply amounts to the
indebtedness under the applicable Mortgage Loan or Companion Loan; (vi) withdraw
amounts deposited in error; (vii) pay Penalty Charges to the extent permitted by
the related Mortgage Loan documents; or (viii) clear and terminate the Servicing
Account at the termination of this Agreement in accordance with Section 9.01.
 As part of its servicing duties, the Master Servicer shall pay or cause to be
paid to the Mortgagors interest on funds in Servicing Accounts, to the extent
required by law or the terms of the related Mortgage Loan or Companion Loan;
provided, however, that in no event shall the Master Servicer be required to
remit to any Mortgagor any amounts in excess of actual



-123-

--------------------------------------------------------------------------------

net investment income or funds in the related Servicing Account.  If allowed by
the related Mortgage Loan documents and applicable law, the Master Servicer may
charge the related Mortgagor an administrative fee for maintenance of the
Servicing Accounts.

(b)        The Special Servicer, in the case of REO Loans (other than any REO
Loan succeeding a Non-Serviced Mortgage Loan), and the Master Servicer, in the
case of all other Mortgage Loans (other than a Non-Serviced Mortgage Loan), and
each Serviced Companion Loan, shall maintain accurate records with respect to
each related Mortgaged Property reflecting the status of real estate taxes,
assessments and other similar items that are or may become a lien thereon and
the status of insurance premiums and any ground rents payable in respect
thereof.  The Special Servicer, in the case of REO Loans (other than any REO
Loan succeeding a Non-Serviced Mortgage Loan), and the Master Servicer, in the
case of all other Mortgage Loans (other than a Non-Serviced Mortgage Loan) and
each Serviced Companion Loan, shall use reasonable efforts consistent with the
Servicing Standard to obtain, from time to time, all bills for the payment of
such items (including renewal premiums) and shall effect payment thereof from
the REO Account or by the Master Servicer as Servicing Advances prior to the
applicable penalty or termination date and, in any event, prior to the
institution of foreclosure or similar proceedings with respect to the related
Mortgaged Property for nonpayment of such items, employing for such purpose
Escrow Payments (which shall be so applied by the Master Servicer at the written
direction of the Special Servicer in the case of REO Loans) as allowed under the
terms of the related Mortgage Loan (other than a Non-Serviced Mortgage Loan) and
Companion Loan(s).  Other than with respect to any Non-Serviced Mortgage Loan,
the Master Servicer shall service and administer any reserve accounts (including
monitoring, maintaining or changing the amounts of required escrows) in
accordance with the terms of such Mortgage Loan and the related Serviced
Companion Loan(s), as applicable, and the Servicing Standard.  To the extent
that a Mortgage Loan (other than a Non-Serviced Mortgage Loan) and any related
Companion Loan, as applicable, does not require a Mortgagor to escrow for the
payment of real estate taxes, assessments, insurance premiums, ground rents (if
applicable) and similar items, the Special Servicer, in the case of REO Loans,
and the Master Servicer, in the case of all other Mortgage Loans or Companion
Loans, as applicable, that it is responsible for servicing hereunder, shall use
reasonable efforts consistent with the Servicing Standard to cause the Mortgagor
to comply with its obligation to make payments in respect of such items at the
time they first become due and, in any event, prior to the institution of
foreclosure or similar proceedings with respect to the related Mortgaged
Property for nonpayment of such items.

(c)        In accordance with the Servicing Standard and for each Mortgage Loan
 (other than any Non-Serviced Mortgage Loans) and each Serviced Whole Loan, as
applicable, the Master Servicer shall advance all such funds as are necessary
for the purpose of effecting the payment of (i) real estate taxes, assessments
and other similar items that are or may become a lien thereon, (ii) ground rents
(if applicable) and (iii) premiums on Insurance Policies, in each instance if
and to the extent Escrow Payments collected from the related Mortgagor (or
related REO Revenues, if applicable) are insufficient to pay such item when due
and the related Mortgagor has failed to pay such item on a timely basis, and
provided, however, that the particular advance would not, if made, constitute a
Nonrecoverable Servicing Advance and provided, further, however, that with
respect to the payment of taxes and assessments, the Master Servicer shall not
be required to make such advance until the later of (i) five (5) Business Days
after the Master Servicer, the Special Servicer, the Certificate Administrator
or the Trustee, as



-124-

--------------------------------------------------------------------------------

the case may be, has received confirmation that such item has not been paid and
(ii) the date prior to the date after which any penalty or interest would accrue
in respect of such taxes or assessments.  The Special Servicer shall give the
Master Servicer and the Trustee no less than five (5) Business Days’ written
(facsimile or electronic) notice before the date on which the Master Servicer is
requested to make any Servicing Advance with respect to a given Specially
Serviced Loan or REO Property; provided, however, that only two (2) Business
Days’ written (facsimile or electronic) notice shall be required in respect of
Servicing Advances required to be made on an emergency or urgent basis;
provided, further, that the Special Servicer shall not be entitled to make such
a request (other than for Servicing Advances required to be made on an urgent or
emergency basis) more frequently than once per calendar month (although such
request may relate to more than one Servicing Advance).  The Master Servicer may
pay the aggregate amount of such Servicing Advances listed on a monthly request
to the Special Servicer, in which case the Special Servicer shall remit such
Servicing Advances to the ultimate payees.  The Special Servicer shall have no
obligation to make any Servicing Advances; provided that in an urgent or
emergency situation requiring the making of a Servicing Advance, the Special
Servicer may make a Servicing Advance in its sole discretion.  The Special
Servicer shall deliver to the Master Servicer a request for reimbursement for
such Servicing Advance, along with all information and documentation in the
Special Servicer’s possession regarding the subject Servicing Advance as the
Master Servicer may reasonably request, and the Master Servicer shall be
obligated, out of such Master Servicer’s own funds, to reimburse the Special
Servicer for any unreimbursed Servicing Advances (other than Nonrecoverable
Servicing Advances) made by the Special Servicer pursuant to the terms hereof,
together with interest thereon at the Reimbursement Rate from the date made to,
but not including, the date of reimbursement.  Such reimbursement and any
accompanying payment of interest shall be made within five (5) Business Days of
the written request therefor pursuant to the preceding sentence by wire transfer
of immediately available funds to an account designated in writing by the
Special Servicer.  Upon the Master Servicer’s reimbursement to the Special
Servicer of any Servicing Advance and payment to the Special Servicer of
interest thereon, all in accordance with this Section 3.03, the Master Servicer
shall for all purposes of this Agreement be deemed to have made such Servicing
Advance at the same time as the Special Servicer actually made such Servicing
Advance, and accordingly, the Master Servicer shall be entitled to be reimbursed
for such Servicing Advance, together with interest thereon at the Reimbursement
Rate, at the same time, in the same manner and to the same extent as the Master
Servicer would otherwise have been entitled if it had actually made such
Servicing Advance at the time the Special Servicer did.  Notwithstanding the
foregoing provisions of this Section 3.03(c), the Master Servicer shall not be
required to reimburse the Special Servicer out of its own funds for, or to make
at the direction of the Special Servicer, any Servicing Advance if the Master
Servicer determines in its reasonable judgment that such Servicing Advance,
although not characterized by the Special Servicer as a Nonrecoverable Servicing
Advance, is in fact a Nonrecoverable Servicing Advance.  The Master Servicer
shall notify the Special Servicer in writing of such determination and, if
applicable, such Nonrecoverable Servicing Advance shall instead be reimbursed to
the Special Servicer pursuant to Section 3.05 of this Agreement.

Any request by the Special Servicer that the Master Servicer make a Servicing
Advance shall be deemed to be a determination by the Special Servicer that such
requested Servicing Advance is not a Nonrecoverable Servicing Advance, and the
Master Servicer shall be entitled to conclusively rely on such determination,
provided that the determination shall not be



-125-

--------------------------------------------------------------------------------

binding on the Master Servicer or Trustee.  On the first Business Day after the
Determination Date for the related Distribution Date, the Special Servicer shall
report to the Master Servicer if the Special Servicer determines any Servicing
Advance previously made by the Master Servicer with respect to a Specially
Serviced Loan or REO Loan is a Nonrecoverable Servicing Advance.  The Master
Servicer shall be entitled to conclusively rely on such a determination, but
such determination shall not be binding upon the Master Servicer, and shall in
no way limit the ability of the Master Servicer in the absence of such
determination to make its own determination that any Advance is a Nonrecoverable
Advance.  If the Special Servicer makes a determination that only a portion of,
and not all of, any previously made or proposed Servicing Advance is a
Nonrecoverable Advance, the Master Servicer shall have the right to make its own
subsequent determination that any remaining portion of any such previously made
or proposed Servicing Advance is a Nonrecoverable Advance.  All such Advances
shall be reimbursable in the first instance from related collections from the
Mortgagors and further as provided in Section 3.05(a).  No costs incurred by the
Master Servicer or the Special Servicer in effecting the payment of real estate
taxes, assessments and, if applicable, ground rents on or in respect of the
Mortgaged Properties shall, for purposes hereof, including, without limitation,
the Certificate Administrator’s calculation of monthly distributions to
Certificateholders, be added to the unpaid principal balances of the related
Mortgage Loans or any related Serviced Companion Loan, if applicable,
notwithstanding that the terms of such Mortgage Loans or related Serviced
Companion Loan, if applicable, so permit.  If the Master Servicer fails to make
any required Servicing Advance as and when due (including any applicable cure
periods), to the extent the Trustee has actual knowledge of such failure, the
Trustee shall make such Servicing Advance pursuant to Section 7.05.
 Notwithstanding anything herein to the contrary, no Servicing Advance shall be
required hereunder if such Servicing Advance would, if made, constitute a
Nonrecoverable Servicing Advance.  In addition, the Master Servicer shall
consider Unliquidated Advances in respect of prior Servicing Advances for
purposes of nonrecoverability determinations.  The Special Servicer shall have
no obligation to make any Servicing Advances under this Agreement.

Notwithstanding anything to the contrary contained in this Section 3.03(c), the
Master Servicer may in its good faith judgment elect (but shall not be required
unless directed by the Special Servicer with respect to Specially Serviced Loans
and REO Loans) to make a payment from amounts on deposit in the Collection
Account (or any Companion Distribution Account maintained as a subaccount
thereof by a Companion Paying Agent, if applicable) (which shall be deemed first
made from amounts distributable as principal and then from all other amounts
comprising general collections) to pay for certain expenses set forth below
notwithstanding that the Master Servicer (or Special Servicer, as applicable)
has determined that a Servicing Advance with respect to such expenditure would
be a Nonrecoverable Servicing Advance (unless, with respect to Specially
Serviced Loans or REO Loans, the Special Servicer has notified the Master
Servicer to not make such expenditure), where making such expenditure would
prevent (i) the related Mortgaged Property from being uninsured or being sold at
a tax sale or (ii) any event that would cause a loss of the priority of the lien
of the related Mortgage, or the loss of any security for the related Mortgage
Loan or Serviced Companion Loan(s); provided that in each instance, the Master
Servicer or the Special Servicer, as applicable, determines in accordance with
the Servicing Standard (as evidenced by an Officer’s Certificate delivered to
the Trustee) that making such expenditure is in the best interest of the
Certificateholders (and, if applicable, the Companion Holders), all as a
collective whole (taking into account the



-126-

--------------------------------------------------------------------------------

subordinate or pari passu nature of any Companion Loans, as applicable).  The
Master Servicer or Trustee may elect to obtain reimbursement of Nonrecoverable
Servicing Advances from the Trust pursuant to the terms of Section 3.19(c).  The
parties acknowledge that pursuant to the applicable Non-Serviced PSA, the
applicable Non-Serviced Master Servicer is obligated to make servicing advances
with respect to the related Non-Serviced Whole Loan.  The applicable
Non-Serviced Master Servicer shall be entitled to reimbursement for
Nonrecoverable Servicing Advances with respect to such Non-Serviced Whole Loan
(with, in each case, any accrued and unpaid interest thereon provided for under
the applicable Non-Serviced PSA) in the manner set forth in the applicable
Non-Serviced PSA and the applicable Non-Serviced Intercreditor Agreement.

(d)        In connection with its recovery of any Servicing Advance out of the
Collection Account (or any Companion Distribution Account maintained as a
subaccount thereof by the Companion Paying Agent, if applicable) pursuant to
Section 3.05(a), the Trustee, the Special Servicer and then the Master Servicer,
as the case may be and in that order, shall be entitled to receive, out of any
amounts then on deposit in the Collection Account interest at the Reimbursement
Rate in effect from time to time, accrued on the amount of such Servicing
Advance from the date made to, but not including, the date of reimbursement.
 Subject to Section 3.19(c), the Master Servicer shall reimburse itself, the
Special Servicer or the Trustee, as the case may be, for any outstanding
Servicing Advance as soon as practically possible after funds available for such
purpose are deposited in the Collection Account (or any Companion Distribution
Account maintained as a subaccount thereof by the Companion Paying Agent, if
applicable) subject to the Master Servicer’s or the Trustee’s options and rights
to defer recovery of such amounts as provided herein; provided, however, that
such Master Servicer’s or Trustee’s options and rights to defer recovery of such
amounts shall not alter the Master Servicer’s obligation to reimburse the
Special Servicer for any outstanding Servicing Advance as provided for in this
sentence.  To the extent amounts on deposit in the Companion Distribution
Account with respect to the related Companion Loan are insufficient for any such
reimbursement, the Master Servicer shall use efforts in accordance with the
Servicing Standard to enforce the rights of the holder of the related Mortgage
Loan under the related Intercreditor Agreement to obtain any reimbursement
available from the holder of the related Companion Loan.

(e)        To the extent an operations and maintenance plan is required to be
established and executed pursuant to the terms of a Mortgage Loan (other than a
Non-Serviced Mortgage Loan), the Master Servicer shall request from the
Mortgagor written confirmation thereof within a reasonable time after the later
of the Closing Date and the date as of which such plan is required to be
established or completed.  To the extent any repairs, capital improvements,
actions or remediations are required to have been taken or completed pursuant to
the terms of the Mortgage Loan (other than a Non-Serviced Mortgage Loan), the
Master Servicer shall request from the Mortgagor written confirmation of such
actions and remediations within a reasonable time after the later of the Closing
Date and the date as of which such action or remediations are required to be or
to have been taken or completed.

Section 3.04    The Collection Account, the Lower-Tier REMIC Distribution
Account, the Upper-Tier REMIC Distribution Account, the Companion Distribution
Account, the Interest Reserve Account and the Gain-on-Sale Reserve Account.
 (a)  The Master Servicer shall establish and maintain, or cause to be
established and maintained, a Collection Account in



-127-

--------------------------------------------------------------------------------

which the Master Servicer shall deposit or cause to be deposited and in no event
later than the second Business Day following receipt of properly identified
funds (in the case of payments by Mortgagors or other collections on the
Mortgage Loans or Companion Loans), except as otherwise specifically provided
herein, the following payments and collections received or made by or on behalf
of it subsequent to the Cut-off Date (other than in respect of principal and
interest on the Mortgage Loans or Companion Loans due and payable on or before
the Cut-off Date, which payments shall be delivered promptly to the appropriate
Mortgage Loan Seller or its respective designee and other than any amounts
received from Mortgagors which are received in connection with the purchase of
defeasance collateral), or payments (other than Principal Prepayments) received
by it on or prior to the Cut-off Date but allocable to a period subsequent
thereto:

(i)    all payments on account of principal, including Principal Prepayments on
the Mortgage Loans or principal prepayments on Serviced Companion Loans;

(ii)   all payments on account of interest on the Mortgage Loans or the Serviced
Companion Loans, including Prepayment Premiums, Yield Maintenance Charges and
Default Interest;

(iii)  late payment charges and other Penalty Charges to the extent required to
offset interest on Advances and additional expenses of the Trust (other than
Special Servicing Fees, Workout Fees or Liquidation Fees) as required by Section
3.11(d);

(iv)  all Insurance and Condemnation Proceeds and Liquidation Proceeds (other
than Gain-on-Sale Proceeds or Non-Serviced Gain-on-Sale Proceeds) received in
respect of any Mortgage Loan, Serviced Companion Loan or REO Property (other
than (A) Liquidation Proceeds that are received in connection with the purchase
by the Master Servicer, the Special Servicer, or the Holders of the Class R
Certificates of all the Mortgage Loans and any REO Properties in the Trust Fund
and that are to be deposited in the Lower-Tier REMIC Distribution Account
pursuant to Section 9.01 and (B) any proceeds that are received in connection
with the purchase, if any, of a Serviced Pari Passu Companion Loan from a
securitization by the mortgage loan seller, which shall be paid directly to the
servicer of such securitization) together with any recovery of Unliquidated
Advances in respect of the related Mortgage Loans;

(v)   any amounts required to be transferred from the REO Account pursuant to
Section 3.16(c);

(vi)  any amounts required to be deposited by the Master Servicer pursuant to
Section 3.06 in connection with losses incurred with respect to Permitted
Investments of funds held in the Collection Account; and

(vii) any amounts required to be deposited by the Master Servicer or the Special
Servicer pursuant to Section 3.07(b) in connection with losses resulting from a
deductible clause in a blanket hazard or master single interest policy.

Notwithstanding the foregoing requirements, the Master Servicer need not deposit
into the Collection Account any amount that the Master Servicer would be
authorized to



-128-

--------------------------------------------------------------------------------

withdraw immediately from such account in accordance with the terms of
Section 3.05 and shall be entitled to instead immediately pay such amount
directly to the Person(s) entitled thereto; provided that such amounts shall be
applied in accordance with the terms hereof and shall be reported as if
deposited in such Collection Account and then withdrawn.

The foregoing requirements for deposit in the Collection Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, actual payments from Mortgagors in the nature of Escrow
Payments, charges for beneficiary statements or demands, assumption fees,
modification fees, extension fees, defeasance fees, amounts collected for
Mortgagor checks returned for insufficient funds or other amounts the Master
Servicer or the Special Servicer would be entitled to retain as additional
servicing compensation need not be deposited by the Master Servicer in the
Collection Account.  If the Master Servicer shall deposit in the Collection
Account any amount not required to be deposited therein, it may at any time
withdraw such amount from the Collection Account, any provision herein to the
contrary notwithstanding.  Assumption, extension and modification fees actually
received from Mortgagors on Specially Serviced Loans shall be promptly delivered
to the Special Servicer as additional servicing compensation.

Upon receipt of any of the foregoing amounts in clauses (i) through (iv) above
with respect to any Specially Serviced Loans, the Special Servicer shall remit
within one (1) Business Day such amounts to the Master Servicer for deposit into
the Collection Account, in accordance with this Section 3.04(a). Any such
amounts received by the Special Servicer with respect to an REO Property shall
be deposited by the Special Servicer into the REO Account and remitted to the
Master Servicer for deposit into the Collection Account, pursuant to
Section 3.16(c).  With respect to any such amounts paid by check to the order of
the Special Servicer, the Special Servicer shall endorse without recourse or
warranty such check to the order of the Master Servicer and shall promptly
deliver any such check to the Master Servicer by overnight courier.  Funds in
the Collection Account may only be invested in Permitted Investments in
accordance with the provisions of Section 3.06.  As of the Closing Date, the
Collection Account for the Master Servicer shall be located at the offices of
Midland Loan Services, a Division of PNC Bank, National Association.  The Master
Servicer shall give notice to the Trustee, the Special Servicer, the Certificate
Administrator and the Depositor of the new location of the Collection Account
prior to any change thereof.

(b)        The Certificate Administrator, on behalf of the Trustee, shall
establish and maintain (i) the Lower-Tier REMIC Distribution Account, the
Interest Reserve Account and the Gain-on-Sale Reserve Account in trust for the
benefit of the Certificateholders and the Trustee as Holder of the Lower-Tier
Regular Interests, and (ii) the Upper-Tier REMIC Distribution Account for the
benefit of the Certificateholders.  The Master Servicer shall deliver to the
Certificate Administrator each month on or before the Master Servicer Remittance
Date therein, for deposit in the Lower-Tier REMIC Distribution Account, that
portion of the Available Funds attributable to the Mortgage Loans (in each case,
calculated without regard to clauses (a)(iii)(B), (a)(iv), (c) and (d) of the
definition of Available Funds) for the related Distribution Date.

With respect to each Companion Loan (excluding any Non-Serviced Companion Loan),
the Companion Paying Agent shall establish and maintain the Companion
Distribution Account, which may be a subaccount of the Collection Account, for
distributions to each



-129-

--------------------------------------------------------------------------------

Companion Holder, to be held for the benefit of the related Companion Holder and
shall, within two (2) Business Days following the Companion Paying Agent’s
receipt of properly identified and available funds (to the extent consistent
with the related Intercreditor Agreement), deposit in the Companion Distribution
Account any and all amounts received by the Companion Paying Agent that are
required by the terms of this Agreement or the applicable Intercreditor
Agreement to be deposited therein; provided, however, that the Companion Paying
Agent shall separately track for each Serviced Companion Loan all amounts
deposited with respect to such Serviced Companion Loan.  The Master Servicer
shall deliver to the Companion Paying Agent each month, on or before the Master
Servicer Remittance Date therein, for deposit in the Companion Distribution
Account, an aggregate amount of immediately available funds, to the extent
received with respect to the related Serviced Whole Loan, to the extent of
available funds, equal to the amount to be distributed to the related Companion
Holder pursuant to the terms of this Agreement and the related Intercreditor
Agreement.  Notwithstanding the preceding, the following provisions shall apply
to remittances relating to the Serviced Companion Loans that have been deposited
into an Other Securitization:  (1) on each Serviced Whole Loan Remittance Date,
the Master Servicer shall withdraw from the Collection Account (or applicable
portion thereof) an aggregate amount equal to all payments and/or collections
actually received on, and payable to, such Serviced Companion Loans prior to
such dates; provided, however, that in no event shall the Master Servicer be
required to transfer to the Companion Distribution Account any portion thereof
that is payable or reimbursable to or at the direction of any party to this
Agreement under the other provisions of this Agreement and/or the related
Intercreditor Agreement; (2) on each Serviced Whole Loan Remittance Date, the
Companion Paying Agent shall make the payments and remittance described in
Section 4.01(j), which payments and remittance shall be made, in each case, on
the Serviced Whole Loan Remittance Date.  With respect to any Serviced Whole
Loan, in the event the Master Servicer receives any properly identified and
available late collections, the Master Servicer shall remit to the applicable
Other Servicer or Other Trustee, within two (2) Business Day following receipt
of such late collections in properly identified and available funds, the amount
allocable to such Serviced Pari Passu Companion Loan in accordance with the
terms of this Agreement and the related Intercreditor Agreement.

The Lower-Tier REMIC Distribution Account, the Upper-Tier REMIC Distribution
Account, the Gain-on-Sale Reserve Account, the Interest Reserve Account and the
Companion Distribution Account may be subaccounts of a single Eligible Account,
which shall be maintained as a segregated account separate from other accounts.

In addition to the amounts required to be deposited in the Lower-Tier REMIC
Distribution Account pursuant to this Section 3.04, the Master Servicer shall,
as and when required hereunder, deliver to the Certificate Administrator for
deposit in the Lower-Tier REMIC Distribution Account:

(i)    any amounts required to be deposited by the Master Servicer pursuant to
Section 3.19(a) as Compensating Interest Payments (other than the portion of any
Compensating Interest Payment allocated to a Serviced Pari Passu Companion Loan)
in connection with Prepayment Interest Shortfalls;



-130-

--------------------------------------------------------------------------------

(ii)   any P&I Advances required to be made by the Master Servicer in accordance
with Section 4.03;

(iii)  any Liquidation Proceeds paid by the Master Servicer, the Special
Servicer or the Holders of the Class R Certificates in connection with the
purchase of all of the Mortgage Loans and any REO Properties in the Trust Fund
pursuant to Section 9.01 (exclusive of that portion thereof required to be
deposited in the Collection Account pursuant to Section 9.01);

(iv)  any Prepayment Premiums and Yield Maintenance Charges with respect to the
Mortgage Loans actually collected; and

(v)   any other amounts required to be so delivered for deposit in the
Lower-Tier REMIC Distribution Account pursuant to any provision of this
Agreement.

If, as of the close of business (New York City time) on any Master Servicer
Remittance Date or on such other date as any amount referred to in the foregoing
clauses (i) through (v) are required to be delivered hereunder, the Master
Servicer shall not have delivered to the Certificate Administrator for deposit
in the Lower-Tier REMIC Distribution Account, the amounts required to be
deposited therein pursuant to the provisions of this Agreement (including any
P&I Advance with respect to the Mortgage Loans, pursuant to Section 4.03(a)
hereof), the Master Servicer shall pay the Certificate Administrator interest on
such late payment at the Prime Rate from and including the date such payment was
required to be made (without regard to any Grace Period set forth in
Section 7.01(a)(i)) until (but not including) the date such late payment is
received by the Certificate Administrator.

The Certificate Administrator shall, upon receipt, deposit in the Lower-Tier
REMIC Distribution Account, any and all amounts received by the Certificate
Administrator that are required by the terms of this Agreement to be deposited
therein.

Promptly on each Distribution Date, the Certificate Administrator shall be
deemed to withdraw from the Lower-Tier REMIC Distribution Account and deposit in
the Upper-Tier REMIC Distribution Account an aggregate amount of immediately
available funds equal to the Lower-Tier Distribution Amount and the amount of
any Prepayment Premiums and Yield Maintenance Charges for such Distribution Date
allocated in payment of the Lower-Tier Regular Interests as specified in
Section 4.01(c) and Section 4.01(e), respectively.

Funds on deposit in the Gain-on-Sale Reserve Account, the Interest Reserve
Account, the Upper-Tier REMIC Distribution Account or the Lower-Tier REMIC
Distribution Account shall not be invested for so long as Wells Fargo Bank,
National Association is the Certificate Administrator; provided, however, that
if, at any time, Wells Fargo Bank, National Association is no longer the
Certificate Administrator, such funds may be invested and, if invested, shall be
invested by, and at the risk of, the Certificate Administrator, in Permitted
Investments selected by the party hereunder that maintains such account which
shall mature, unless payable on demand, not later than such time on the
Distribution Date which will allow the Certificate Administrator to make
withdrawals from the Distribution Account, and any such Permitted Investment
shall not be sold or disposed of prior to its maturity unless payable on



-131-

--------------------------------------------------------------------------------

demand.  All such Permitted Investments shall be made in the name of “[name of
successor certificate administrator], as Certificate Administrator, for the
benefit of Wells Fargo Bank, National Association, as Trustee for the Holders of
the Arbor Multifamily Mortgage Securities Trust 2020-MF1, Multifamily Mortgage
Pass-Through Certificates, Series 2020-MF1 as their interests may appear”, or in
the name of any successor trustee, as Trustee for the Holders of the Arbor
Multifamily Mortgage Securities Trust 2020-MF1, Multifamily Mortgage
Pass-Through Certificates, Series 2020-MF1 as their interests may appear.  None
of the Trust, the Depositor, the Mortgagors, the Master Servicer or the Special
Servicer shall be liable for any loss incurred on such Permitted Investments.

An amount equal to all income and gain realized from any such investment shall
be paid to the Certificate Administrator as additional compensation and shall be
subject to its withdrawal at any time from time to time.  The amount of any
losses incurred in respect of any such investments shall be for the account of
the Certificate Administrator which shall deposit the amount of such loss (to
the extent not offset by income from other investments) in the Distribution
Accounts, as the case may be, out of its own funds immediately as realized.  If
the Certificate Administrator deposits in or transfers to the Distribution
Accounts, as the case may be, any amount not required to be deposited therein or
transferred thereto, it may at any time withdraw such amount or retransfer such
amount from the Distribution Accounts, as the case may be, any provision herein
to the contrary notwithstanding.

As of the Closing Date, the Interest Reserve Account, the Upper-Tier REMIC
Distribution Account and the Lower-Tier REMIC Distribution Account shall be
located at the offices of the Certificate Administrator.  The Certificate
Administrator shall give notice to the Trustee, the Master Servicer and the
Depositor of the proposed location of the Interest Reserve Account, the
Upper-Tier REMIC Distribution Account, the Lower-Tier REMIC Distribution Account
and, if established, the Gain-on-Sale Reserve Account prior to any change
thereof.

For the avoidance of doubt, the Collection Account (other than the Companion
Distribution Account, if it is a sub-account of the Collection Account), the
Lower-Tier REMIC Distribution Account, the Gain-on-Sale Reserve Account, any
Servicing Account, the REO Account, and the Interest Reserve Account (including
interest, if any, earned on the investment of funds in such accounts) will be
owned by the Lower-Tier REMIC; the Companion Distribution Account (including
interest, if any, earned on the investment of funds in such account) will be
owned by the Companion Holders, as applicable; and the Upper-Tier REMIC
Distribution Account (including interest, if any, earned on the investment of
funds such account) will be owned by the Upper-Tier REMIC, each for federal
income tax purposes.

(c)        [Reserved].

(d)        [Reserved].

(e)        The Certificate Administrator shall establish (upon notice from the
Special Servicer of an event occurring that generates Gain-on-Sale Proceeds) and
maintain the Gain-on-Sale Reserve Account for the benefit of the
Certificateholders.  The Gain-on-Sale Reserve Account shall be maintained as an
Eligible Account (or as a subaccount of an Eligible



-132-

--------------------------------------------------------------------------------

Account), separate and apart from trust funds for mortgage pass-through
certificates of other series administered by the Certificate Administrator.

Upon the disposition of any REO Property, in accordance with Section 3.09 or
Section 3.18, the Special Servicer will calculate the Gain-on-Sale Proceeds, if
any, realized that are allocable to the Mortgage Loan in connection with such
sale and remit such funds to the Master Servicer who shall then remit such funds
to the Certificate Administrator for deposit into the Gain-on-Sale Reserve
Account.  Any gain on such disposition that is allocable to any related
Companion Loan in accordance with the terms of the related Intercreditor
Agreement shall be remitted by the Special Servicer to the Companion Paying
Agent for deposit into the Companion Distribution Account.

(f)        Any Non-Serviced Gain-on-Sale Proceeds received with respect to any
Non-Serviced Mortgage Loan pursuant to the related Non-Serviced PSA shall be
remitted to the Certificate Administrator for deposit into the Gain-on-Sale
Reserve Account.

(g)        [Reserved].

(h)        [Reserved].

(i)         If any Loss of Value Payments are received in connection with a
Material Defect pursuant to or as contemplated by Section 3.05(g) of this
Agreement, the Special Servicer shall establish and maintain one or more
accounts (collectively, the “Loss of Value Reserve Fund”) to be held for the
benefit of the Certificateholders, for purposes of holding such Loss of Value
Payments.  Each account that constitutes the Loss of Value Reserve Fund shall be
an Eligible Account or a sub-account of an Eligible Account.  The Special
Servicer shall, upon receipt, deposit in the Loss of Value Reserve Fund all Loss
of Value Payments received by it.  The Certificate Administrator shall, based
upon information obtained from the CREFC® reports delivered by the Master
Servicer pursuant to the terms hereof, account for the Loss of Value Reserve
Fund as an outside reserve fund within the meaning of Treasury Regulations
Section 1.860G-2(h) and not an asset of any Trust REMIC.  Furthermore, for all
federal tax purposes, the Certificate Administrator shall (i) treat amounts paid
out of the Loss of Value Reserve Fund through the Collection Account to the
Certificateholders as contributed to and distributed by the Trust REMICs and
(ii) treat any amounts paid out of the Loss of Value Reserve Fund through the
Collection Account to the Mortgage Loan Seller as distributions by the Trust to
the Mortgage Loan Seller as beneficial owner of the Loss of Value Reserve Fund.
 The Mortgage Loan Seller will be the beneficial owner of the Loss of Value
Reserve Fund for all federal income tax purposes, and shall be taxable on all
income earned thereon.

Section 3.05    Permitted Withdrawals from the Collection Account, the
Distribution Accounts and the Companion Distribution Account.  (a)  The Master
Servicer may, from time to time, make withdrawals from the Collection Account
(or the applicable subaccount of the Collection Account) for any of the
following purposes (the following not being an order of priority and without
duplication of the same payment or reimbursement):

(i)    (A) no later than 4:00 p.m., New York City time, on each Master Servicer
Remittance Date, to remit to the Certificate Administrator for deposit in the
Lower-Tier



-133-

--------------------------------------------------------------------------------

REMIC Distribution Account the amounts required to be remitted pursuant to the
first paragraph of Section 3.04(b) or that may be applied to make P&I Advances
pursuant to Section 4.03(a); and (B) pursuant to the second paragraph of
Section 3.04(b), to remit to the Companion Paying Agent for deposit in the
Companion Distribution Account the amounts required to be so deposited with
respect to the Companion Loans;

(ii)   (A) to pay itself (or, with respect to any Transferable Servicing
Interest, to pay Midland Loan Services, a Division of PNC Bank, National
Association if Midland Loan Services, a Division of PNC Bank, National
Association is no longer the Master Servicer, any such interest pursuant to
Section 3.11(a)) unpaid Servicing Fees in respect of each Mortgage Loan,
Companion Loan, Specially Serviced Loan, and REO Loan, as applicable, the Master
Servicer’s rights to payment of Servicing Fees pursuant to this clause (ii)(A)
with respect to any Mortgage Loan, related Serviced Companion Loan, Specially
Serviced Loan or REO Loan, as applicable, being limited to amounts received on
or in respect of such Mortgage Loan or related Serviced Companion Loan (whether
in the form of payments, Liquidation Proceeds or Insurance and Condemnation
Proceeds) or such REO Loan (whether in the form of REO Revenues, Liquidation
Proceeds or Insurance and Condemnation Proceeds), that are allocable as recovery
of interest thereon and (B) to pay the Special Servicer any unpaid Special
Servicing Fees, Liquidation Fees and Workout Fees in respect of each Specially
Serviced Loan or REO Loan or Corrected Loan, as applicable, and any expense
incurred by the Special Servicer in connection with performing any inspections
pursuant to Section 3.12(a), remaining unpaid first, out of related REO
Revenues, Liquidation Proceeds, Insurance and Condemnation Proceeds and
collections in respect of the related Specially Serviced Loan (provided that, in
the case of such payment relating to a Serviced Whole Loan, such payment shall
be made, subject to the terms of the related Intercreditor Agreement (i) with
respect to a Serviced Pari Passu Whole Loan, pro rata and pari passu, from the
related Serviced Pari Passu Mortgage Loan and Serviced Pari Passu Companion
Loan, in accordance with their respective Stated Principal Balances, or
(ii) with respect to a Serviced AB Whole Loan, first, from the related AB
Subordinate Companion Loan, as applicable, and then, pro rata and pari passu,
from the related Serviced Mortgage Loan and the related Serviced Pari Passu
Companion Loan(s) (if any), in accordance with the respective Stated Principal
Balances of the related Serviced Mortgage Loan and Serviced Pari Passu Companion
Loan(s)) and then out of general collections on the Mortgage Loans and REO
Properties;

(iii)  to reimburse the Trustee and itself, as applicable (in that order), for
unreimbursed P&I Advances, the Master Servicer’s or the Trustee’s right to
reimbursement pursuant to this clause (iii) being limited to amounts received
which represent Late Collections of interest (net of the related Servicing Fee)
on and principal of the particular Mortgage Loans and REO Loans with respect to
which P&I Advances were made; provided that with respect to each Serviced Whole
Loan, reimbursement of P&I Advances shall be made only from amounts collected
with respect to the related Serviced Mortgage Loan and not from any amounts
collected with respect to any related Serviced Companion Loan (provided that,
with respect to any AB Subordinate Companion Loan, the foregoing shall not limit
or otherwise modify the terms of the related Intercreditor Agreement pursuant to
which any amounts collected with respect to the related Whole Loan are allocated
to the related Serviced Mortgage Loan and AB



-134-

--------------------------------------------------------------------------------

Subordinate Companion Loan) prior to reimbursement from other funds unrelated to
such Serviced Whole Loan on deposit in the Collection Account; provided,
further, that if such P&I Advance with respect to a Mortgage Loan becomes a
Workout-Delayed Reimbursement Amount, then the maker of such P&I Advance shall
additionally, but without duplication, thereafter be entitled to reimbursement
for such P&I Advance from the portion of general collections and recoveries on
or in respect of the Mortgage Loans and REO Properties on deposit in the
Collection Account from time to time that represent collections or recoveries of
principal to the extent provided in clause (v) below; and provided, further,
that if such Advance becomes a Nonrecoverable Advance, then such Advance shall
be reimbursable pursuant to clause (v) below;

(iv)  to reimburse the Trustee, the Special Servicer and itself, as applicable
(in that order), for unreimbursed Servicing Advances, the Master Servicer’s, the
Special Servicer’s or the Trustee’s respective rights to receive payment
pursuant to this clause (iv) with respect to any Mortgage Loan (other than a
Non-Serviced Mortgage Loan) or any related Companion Loan or any REO Property
being limited to, as applicable, related payments, Liquidation Proceeds,
Insurance and Condemnation Proceeds and REO Revenues (provided that, in the case
of such reimbursement relating to a Serviced Whole Loan, such reimbursements
shall be made, subject to the terms of the related Intercreditor Agreement
(i) with respect to a Serviced Pari Passu Whole Loan, pro rata and pari passu,
from the related Serviced Pari Passu Mortgage Loan and Serviced Pari Passu
Companion Loan(s) in accordance with their respective Stated Principal Balances,
or (ii) with respect to a Serviced AB Whole Loan, first, from the related AB
Subordinate Companion Loan and then, pro rata and pari passu, from the related
Serviced Mortgage Loan and the related Serviced Pari Passu Companion Loan(s) (if
any), in accordance with the respective Stated Principal Balances of the related
Serviced Mortgage Loan and Serviced Pari Passu Companion Loan(s) (provided that,
with respect to any Serviced AB Subordinate Companion Loan, the foregoing shall
not limit or otherwise modify the terms of the related Intercreditor Agreement
pursuant to which any amounts collected with respect to the related Whole Loan
are allocated to the related Serviced Mortgage Loan and Serviced AB Subordinate
Companion Loan)), prior to reimbursement from other funds unrelated to such
Serviced Whole Loan on deposit in the Collection Account related to any Mortgage
Loan); provided, however, that if such Servicing Advance becomes a
Workout-Delayed Reimbursement Amount, then the maker of such Servicing Advance
shall additionally, but without duplication, thereafter be entitled to
reimbursement for such Servicing Advance from the portion of general collections
and recoveries on or in respect of the Mortgage Loans and REO Properties on
deposit in the Collection Account from time to time that represent collections
or recoveries of principal to the extent provided in clause (v) below; provided,
further, that if such Advance becomes a Nonrecoverable Advance, then such
Advance shall be reimbursable pursuant to clause (v) below;

(v)   to reimburse the Trustee, the Special Servicer and itself, as applicable
(in that order) (1) for Nonrecoverable Advances first, out of REO Revenues,
Liquidation Proceeds and Insurance and Condemnation Proceeds, if any, received
on the related Mortgage Loan and any related Companion Loan (with respect to
such Companion Loan, only for Nonrecoverable Servicing Advances made with
respect thereto), then, out of the



-135-

--------------------------------------------------------------------------------

principal portion of general collections on the Mortgage Loans and REO
Properties, then, to the extent the principal portion of general collections is
insufficient and with respect to such excess only, subject to any exercise of
the sole option to defer reimbursement thereof pursuant to Section 3.19(c), out
of general collections on the Mortgage Loans and REO Properties, (2) for
Workout-Delayed Reimbursement Amounts, out of the principal portion of the
general collections on the Mortgage Loans and REO Properties net of such amounts
being reimbursed pursuant to (1) above; (provided that, in case of such
reimbursement of a Nonrecoverable Servicing Advance relating to a Serviced Whole
Loan, such reimbursement shall be made, subject to the terms of the related
Intercreditor Agreement (i) with respect to a Serviced Pari Passu Whole Loan,
pro rata and pari passu, from the related Serviced Pari Passu Mortgage Loan and
Serviced Pari Passu Companion Loan(s) in accordance with their respective Stated
Principal Balances, or (ii) with respect to a Serviced AB Whole Loan, first,
from the related AB Subordinate Companion Loan, and then, pro rata and pari
passu, from the related Serviced Mortgage Loan and the related Serviced Pari
Passu Companion Loan(s) (if any), in accordance with the respective Stated
Principal Balances of the related Serviced Mortgage Loan and Serviced Pari Passu
Companion Loan(s). and provided, further, that, in case of such reimbursement
with respect to Nonrecoverable Servicing Advances relating to a Serviced Whole
Loan, such reimbursement shall be made as described above in this clause (v)(1)
and (v)(2), prior to reimbursement from other funds unrelated to such Serviced
Whole Loan on deposit in the Collection Account; provided, further, that with
respect to a Serviced Mortgage Loan, reimbursement of Nonrecoverable P&I
Advances from funds collected from the related Serviced Whole Loan shall be made
only from amounts collected with respect to such Serviced Mortgage Loan (and not
from any amounts collected with respect to the related Serviced Companion
Loan(s)), in accordance with the terms of the related Intercreditor Agreement
(provided that, with respect to any AB Whole Loan, the foregoing with respect to
Nonrecoverable Servicing Advances and Nonrecoverable P&I Advances shall not
limit or otherwise modify the terms of the related Intercreditor Agreement
pursuant to which any amounts collected with respect to the related Whole Loan,
are allocated to the related Serviced Mortgage Loan and Serviced AB Subordinate
Companion Loan, prior to reimbursement from other funds unrelated to such
Serviced Whole Loan on deposit in the Collection Account related to any Mortgage
Loan) or (3) to pay itself, with respect to any Mortgage Loan, any related
Companion Loan, if applicable, or REO Property any related earned Servicing Fee
that remained unpaid in accordance with clause (ii) above following a Final
Recovery Determination made with respect to such Mortgage Loan or REO Property
and the deposit into the Collection Account of all amounts received in
connection therewith;

(vi)  at such time as it reimburses the Trustee and itself, as applicable (in
that order) or any Other Trustee or Other Servicer for a related securitization
trust in respect of any Serviced Pari Passu Companion Loan for (a) any
unreimbursed P&I Advance (including any such P&I Advance that constitutes a
Workout-Delayed Reimbursement Amount) pursuant to clause (iii) or clause (v)
above, to pay itself and/or the Trustee or such other servicing party, as
applicable, any interest accrued and payable thereon in accordance with
Sections 4.03(d) and 3.11(d), (b) any unreimbursed Servicing Advances (including
any such Servicing Advance that constitutes a Workout-Delayed Reimbursement
Amount) pursuant to clause (iv) or clause (v) above, to pay itself, the



-136-

--------------------------------------------------------------------------------

Special Servicer or the Trustee, or Other Trustee or Other Servicer as the case
may be, any interest accrued and payable thereon in accordance with
Section 3.03(d) and Section 3.11(d) or (c) any Nonrecoverable Advances pursuant
to clause (v) above, to pay itself, the Special Servicer or the Trustee, or
Other Trustee or Other Servicer as the case may be, any interest accrued and
payable thereon; provided that in all events, subject to the related
Intercreditor Agreement, interest on P&I Advances on any Serviced Mortgage Loan
shall not be paid from funds actually distributable to any related Serviced
Companion Loan, and interest on Servicing Advances on any Serviced Whole Loan
shall be paid (i) with respect to a Serviced Pari Passu Whole Loan, pro rata and
pari passu, out of collections on the related Serviced Pari Passu Mortgage Loan
and Serviced Pari Passu Companion Loan(s) in accordance with their respective
outstanding principal balances, or (ii) with respect to a Serviced AB Whole
Loan, first, out of collections on the related AB Subordinate Companion Loan and
then, pro rata and pari passu, out of collections on the related Serviced
Mortgage Loan and the related Serviced Pari Passu Companion Loan(s) (if any), in
accordance with the respective Stated Principal Balances of the related Serviced
Mortgage Loan and Serviced Pari Passu Companion Loan(s) (provided that, with
respect to any AB Subordinate Companion Loan, the foregoing shall not limit or
otherwise modify the terms of the related Intercreditor Agreement pursuant to
which any amounts collected with respect to the related Whole Loan are allocated
to the related Serviced Mortgage Loan and AB Subordinate Companion Loan);

(vii) to reimburse itself, the Special Servicer or the Trustee, as the case may
be, for any unreimbursed expenses reasonably incurred by such Person in respect
of any Material Defect giving rise to a repurchase or substitution obligation
of the Mortgage Loan Seller or any other obligation of the Mortgage Loan Seller
under Section 6 of the Mortgage Loan Purchase Agreement, including, without
limitation, any expenses arising out of the performance of its duties under
Section 2.02 and/or Section 2.03 of this Agreement or out of the enforcement of
the repurchase or substitution obligation or any other obligation of the
Mortgage Loan Seller, each such Person’s right to reimbursement pursuant to this
clause (vii) with respect to any Mortgage Loan, being limited to that portion of
the Purchase Price, the Loss of Value Payment or Substitution Shortfall Amount
paid with respect to such Mortgage Loan, that represents such expense in
accordance with clause (iv) of the definition of Purchase Price;

(viii)            in accordance with Section 2.03(f), to reimburse itself or the
Special Servicer, as the case may be, first, out of Liquidation Proceeds,
Insurance and Condemnation Proceeds, if any, with respect to the related
Mortgage Loan or REO Loan, and then out of general collections on the Mortgage
Loans and REO Properties, for any unreimbursed expense reasonably incurred by
such Person in connection with the performance of its duties under Section 2.02
and/or Section 2.03 of this Agreement or in connection with the enforcement of
the Mortgage Loan Seller’s obligations under Section 6 of the Mortgage Loan
Purchase Agreement, but only to the extent that such expenses are not
reimbursable pursuant to clause (vii) above or otherwise; provided that, in case
of such reimbursement out of Liquidation Proceeds, and Insurance and
Condemnation Proceeds described above relating to a Serviced Whole Loan, such
reimbursement shall be made, subject to the terms of the related Intercreditor
Agreement (i) with respect to a Serviced Pari Passu Whole Loan, pro rata and
pari passu, from the



-137-

--------------------------------------------------------------------------------

related Serviced Pari Passu Mortgage Loan and Serviced Pari Passu Companion
Loan(s) in accordance with their respective Stated Principal Balances or
(ii) with respect to a Serviced AB Whole Loan, first, from the related AB
Subordinate Companion Loan, and then, pro rata and pari passu, from the related
Serviced Mortgage Loan and the related Serviced Pari Passu Companion Loan(s) (if
any), in accordance with the respective Stated Principal Balances of the related
Serviced Mortgage Loan and Serviced Pari Passu Companion Loan(s) (provided that,
with respect to any AB Subordinate Companion Loan, the foregoing shall not limit
or otherwise modify the terms of the related Intercreditor Agreement pursuant to
which any amounts collected with respect to the related Whole Loan are allocated
to the related Serviced Mortgage Loan and AB Subordinate Companion Loan), in
each case, prior to being payable out of general collections with respect to the
Mortgage Loans;

(ix)  to pay for costs and expenses incurred by the Trust pursuant to
Section 3.09(c) first, out of REO Revenues, Liquidation Proceeds, Insurance and
Condemnation Proceeds with respect to the related Mortgage Loan, Serviced
Companion Loan or REO Loan and then out of general collections on the Mortgage
Loans and REO Properties; provided that, in case of such reimbursement relating
to a Serviced Whole Loan, such reimbursement shall be made, subject to the terms
of the related Intercreditor Agreement (i) with respect to a Serviced Pari Passu
Whole Loan, pro rata and pari passu, from the related Serviced Pari Passu
Mortgage Loan and Serviced Pari Passu Companion Loan(s) in accordance with their
respective Stated Principal Balances or (ii) with respect to a Serviced AB Whole
Loan, first, from the related AB Subordinate Companion Loan (if any) and then,
pro rata and pari passu, from the related Serviced Mortgage Loan and the related
Serviced Pari Passu Companion Loan(s) (if any), in accordance with the
respective Stated Principal Balances of the related Serviced Mortgage Loan and
Serviced Pari Passu Companion Loan(s) (provided that, with respect to any AB
Subordinate Companion Loan, the foregoing shall not limit or otherwise modify
the terms of the related Intercreditor Agreement pursuant to which any amounts
collected with respect to the related Whole Loan are allocated to the related
Serviced Mortgage Loan and AB Subordinate Companion Loan), in each case, prior
to being payable out of general collections with respect to the Mortgage Loan;

(x)   to pay itself, as additional servicing compensation in accordance with
Section 3.11(a), (a) (1) interest and investment income earned in respect of
amounts relating to the Trust Fund held in the Collection Account and the
Companion Distribution Account as provided in Section 3.06(b) (but only to the
extent of the Net Investment Earnings with respect to the Collection Account and
the Companion Distribution Account for the period from and including the prior
Distribution Date to and including the Master Servicer Remittance Date related
to such Distribution Date), (2) Penalty Charges (other than Penalty Charges
collected while the related Mortgage Loan and any related Serviced Companion
Loan is a Specially Serviced Loan), but only to the extent collected from the
related Mortgagor and to the extent that all amounts then due and payable with
respect to the related Mortgage Loan and any related Serviced Companion Loan
have been paid and such Penalty Charges are not needed to pay interest on
Advances or costs and expenses incurred by the Trust (other than Special
Servicing Fees, Liquidation Fees and Workout Fees) in accordance with Section
3.11(d) and (3) the



-138-

--------------------------------------------------------------------------------

difference, if positive, between Prepayment Interest Excess and Prepayment
Interest Shortfalls collected on the Mortgage Loans (other than the Non-Serviced
Mortgage Loans) and any Serviced Companion Loan, during the related Collection
Period to the extent not required to be paid as Compensating Interest Payments;
and (b) to pay the Special Servicer, as additional servicing compensation in
accordance with Section 3.11(c), Penalty Charges collected on Specially Serviced
Loans (but only to the extent collected from the related Mortgagor and to the
extent that all amounts then due and payable with respect to the related
Specially Serviced Loan have been paid and such Penalty Charges are not needed
to pay interest on Advances or costs and expenses incurred by the Trust (other
than Special Servicing Fees, Liquidation Fees and Workout Fees) in accordance
with Section 3.11(d));

(xi)  to recoup any amounts deposited in the Collection Account in error;

(xii) to pay itself, the Special Servicer, the Depositor or any of their
respective directors, officers, members, managers, employees and agents, or
CREFC®, as the case may be, out of general collections, any amounts payable to
any such Person pursuant to Section 3.11(g), Section 3.20(i), Section 6.04(a) or
Section 6.04(b); provided that, in case of such reimbursement (other than a
reimbursement of any amounts payable to CREFC®) relating to a Serviced Whole
Loan, such reimbursement shall be made, subject to the terms of the related
Intercreditor Agreement (i) with respect to a Serviced Pari Passu Whole Loan,
pro rata and pari passu, from the related Serviced Pari Passu Mortgage Loan and
Serviced Pari Passu Companion Loan(s) in accordance with their respective Stated
Principal Balances or (ii) with respect to a Serviced AB Whole Loan, first, from
the related AB Subordinate Companion Loan (if any), and then, pro rata and pari
passu, from the related Serviced Mortgage Loan and the related Serviced Pari
Passu Companion Loan(s) (if any), in accordance with the respective Stated
Principal Balances of the related Serviced Mortgage Loan and Serviced Pari Passu
Companion Loan(s) (provided that, with respect to any AB Subordinate Companion
Loan, the foregoing shall not limit or otherwise modify the terms of the related
Intercreditor Agreement pursuant to which any amounts collected with respect to
the related Whole Loan are allocated to the related Serviced Mortgage Loan and
AB Subordinate Companion Loan), in each case, prior to being payable out of
general collections with respect to the Mortgage Loans;

(xiii)  to pay for (a) the cost of the Opinions of Counsel contemplated by
Sections 3.09(b), 3.16(a), 3.17(b), Section 3.20(b), Section 3.20(c), 3.20(g)
and 10.01(f) to the extent payable out of the Trust Fund, (b) the cost of any
Opinion of Counsel contemplated by Sections 11.01(a) or Section 11.01(c) in
connection with an amendment to this Agreement requested by the Trustee or the
Master Servicer, which amendment is in furtherance of the rights and interests
of Certificateholders and (c) the cost of obtaining the REO Extension
contemplated by Section 3.16(a); provided that, in case of such reimbursement
relating to a Serviced Whole Loan, such reimbursement shall be made, subject to
the terms of the related Intercreditor Agreement (i) with respect to the related
Serviced Pari Passu Whole Loan, pro rata and pari passu, from the related
Serviced Pari Passu Mortgage Loan and Serviced Pari Passu Companion Loan(s) in
accordance with their respective Stated Principal Balances or (ii) with respect
to a Serviced AB Whole Loan, first, from the related AB Subordinate Companion
Loan (if any), and then, pro rata



-139-

--------------------------------------------------------------------------------

and pari passu, from the related Serviced Mortgage Loan and the related Serviced
Pari Passu Companion Loan(s) (if any), in accordance with the respective Stated
Principal Balances of the related Serviced Mortgage Loan and Serviced Pari Passu
Companion Loan(s) (provided that, with respect to any AB Subordinate Companion
Loan, the foregoing shall not limit or otherwise modify the terms of the related
Intercreditor Agreement pursuant to which any amounts collected with respect to
the related Whole Loan are allocated to the related Serviced Mortgage Loan and
AB Subordinate Companion Loan), in each case, prior to being payable out of
general collections with respect to the Mortgage Loans;

(xiv)            to pay out of general collections on the Mortgage Loans and the
REO Properties any and all federal, state and local taxes imposed on any Trust
REMIC, or any of their assets or transactions, together with all incidental
costs and expenses, to the extent that none of the Master Servicer, the Special
Servicer, the Certificate Administrator or the Trustee is liable therefor
pursuant to Section 10.01(g);

(xv)             to reimburse the Certificate Administrator out of general
collections on the Mortgage Loans and REO Properties for expenses incurred by
and reimbursable to it by the Trust pursuant to Section 10.01(c);

(xvi)            to pay the Mortgage Loan Seller or any other Person, with
respect to each Mortgage Loan, if any, previously purchased by such Person
pursuant to this Agreement, all amounts received thereon subsequent to the date
of purchase relating to periods after the date of purchase; or, in the case of
the substitution for a Mortgage Loan by the Mortgage Loan Seller as contemplated
by Section 2.03(b), to pay the Mortgage Loan Seller with respect to the replaced
Mortgage Loan all amounts received thereon subsequent to the date of
substitution, and with respect to the related Qualified Substitute Mortgage
Loan(s), all Periodic Payments due thereon during or prior to the month of
substitution, in accordance with Section 2.03(b);

(xvii)           to remit to the Certificate Administrator for deposit in the
Interest Reserve Account the amounts required to be deposited in the Interest
Reserve Account pursuant to Section 3.23;

(xviii)          [Reserved];

(xix)            [Reserved];

(xx) to remit to the Companion Paying Agent for deposit into the Companion
Distribution Account the amounts required to be deposited pursuant to
Section 3.04(b) without duplication of amounts remitted to the Companion Paying
Agent pursuant to clause (i) above;

(xxi)            to clear and terminate the Collection Account at the
termination of this Agreement pursuant to Section 9.01; and

(xxii)           to pay for any expenditures to be borne by the Trust pursuant
to the third paragraph of Section 3.03(c).



-140-

--------------------------------------------------------------------------------

The Master Servicer shall also be entitled to make withdrawals from time to
time, from the Collection Account of amounts necessary for the payments or
reimbursement of amounts required to be paid to the applicable Non-Serviced
Master Servicer, the applicable Non-Serviced Special Servicer, the applicable
Non-Serviced Trustee, the applicable Non-Serviced Certificate Administrator or
any other applicable party to the applicable Non-Serviced PSA by the holder of a
Non-Serviced Mortgage Loan pursuant to the applicable Non-Serviced Intercreditor
Agreement and the applicable Non-Serviced PSA.

The Master Servicer shall keep and maintain separate accounting records, on a
loan-by-loan and property by property basis when appropriate, for the purpose of
justifying any withdrawal from the Collection Account.

The Master Servicer shall pay to the Special Servicer, the Trustee or the
Certificate Administrator from the Collection Account amounts permitted to be
paid to it therefrom monthly upon receipt of a certificate of a Servicing
Officer of the Special Servicer or a Responsible Officer of the Trustee or the
Certificate Administrator describing the item and amount to which the Special
Servicer, the Trustee or the Certificate Administrator is entitled.  The Master
Servicer may rely conclusively on any such certificate and shall have no duty to
re-calculate the amounts stated therein.  The Special Servicer shall keep and
maintain separate accounting for each Specially Serviced Loan and REO Loan, on a
loan-by-loan basis and, when appropriate, on a property-by-property basis, for
the purpose of justifying any request for withdrawal from the Collection
Account. Notwithstanding the above, no written certificate is required for a
payment of Special Servicing Fees and/or Workout Fees arising from collections
other than the initial collection on a Corrected Mortgage Loan.

Notwithstanding anything to the contrary in this Section 3.05 or elsewhere in
this Agreement, no amounts payable or reimbursable to the Master Servicer, the
Special Servicer, the Trustee or the Certificate Administrator out of general
collections that do not specifically relate to a Serviced Whole Loan may be
reimbursable from amounts that would otherwise be payable to the related
Companion Loan(s), as applicable.

(b)        The Certificate Administrator may, from time to time, make
withdrawals from the Lower-Tier REMIC Distribution Account for any of the
following purposes (the following not being an order of priority):

(i)    to be deemed to make deposits of the Lower-Tier Distribution Amount
pursuant to Section 4.01(c) and the amount of any Prepayment Premiums and Yield
Maintenance Charges distributable pursuant to Section 4.01(e) in the Upper-Tier
REMIC Distribution Account, and to make distributions on the Class R
Certificates in respect of the Class LR Interest pursuant to Section 4.01(c);

(ii)   to pay to the Trustee and the Certificate Administrator or any of their
directors, officers, employees and agents, as the case may be, any amounts
payable or reimbursable to any such Person with respect to the Mortgage Loans
pursuant to Section 8.05(b);



-141-

--------------------------------------------------------------------------------

(iii)  to pay the Certificate Administrator and the Trustee, the Certificate
Administrator Fee and the Trustee Fee, as applicable, as contemplated by
Section 8.05(a) hereof with respect to the Mortgage Loans;

(iv)  to pay for the cost (without duplication) of the Opinions of Counsel
sought by (A) the Trustee or the Certificate Administrator as provided in
clause (vi) of the definition of “Disqualified Organization,” (B) the Trustee,
the Certificate Administrator, the Master Servicer or the Special Servicer as
contemplated by Section 3.20(c), (C) the Trustee or the Certificate
Administrator as contemplated by Section 5.08(c) or Section 8.02(ii) to the
extent payable out of the Trust Fund, (D) the Trustee, the Certificate
Administrator, the Master Servicer or the Special Servicer as contemplated by
Section 10.01(f) or Section 10.01(l) to the extent payable out of the Trust
Fund, or (E) the Trustee, the Certificate Administrator, the Master Servicer or
the Special Servicer as contemplated by Section 11.01(a) or Section 11.01(c) in
connection with any amendment to this Agreement requested by the Trustee or the
Certificate Administrator, which amendment is in furtherance of the rights and
interests of Certificateholders, in each case, to the extent not paid pursuant
to Section 11.01(g);

(v)        to pay any and all federal, state and local taxes imposed on the
Lower-Tier REMIC or the Upper-Tier REMIC or on the assets or transactions of any
such REMIC, together with all incidental costs and expenses, to the extent none
of the Trustee, the Certificate Administrator, the REMIC Administrator, the
Master Servicer or the Special Servicer is liable therefor pursuant to
Section 10.01(g);

(vi)       to pay the REMIC Administrator any amounts reimbursable to it
pursuant to Section 10.01(c) with respect to the Lower-Tier REMIC or the
Upper-Tier REMIC;

(vii)      to pay to the Master Servicer any amounts deposited by the Master
Servicer in the Distribution Accounts not required to be deposited therein; and

(viii)     to clear and terminate the Lower-Tier REMIC Distribution Account at
the termination of this Agreement pursuant to Section 9.01.

(c)        [Reserved].

(d)        The Certificate Administrator shall make, or be deemed to make,
withdrawals from the Upper-Tier REMIC Distribution Account for any of the
following purposes:

(i)     to make distributions to the Holders of the Regular Certificates (and to
the Holders of the Class R Certificates in respect of the Class UR Interest) on
each Distribution Date pursuant to Section 4.01 or Section 9.01, as applicable;
and

(ii)    to clear and terminate the Upper-Tier REMIC Distribution Account at the
termination of this Agreement pursuant to Section 9.01.

(e)        [Reserved].



-142-

--------------------------------------------------------------------------------

(f)        Notwithstanding anything herein to the contrary, with respect to any
Mortgage Loan, (i) if amounts on deposit in the Collection Account and the
Lower-Tier REMIC Distribution Account are not sufficient to pay the full amount
of the Servicing Fee listed in Section 3.05(a)(ii) and the Certificate
Administrator Fee listed in Section 3.05(b)(ii) and (b)(iii), then the
Certificate Administrator Fee shall be paid in full prior to the payment of any
Servicing Fees payable under Section 3.05(a)(ii) and then, after payment of
Servicing Fees and in the event that amounts on deposit in the Collection
Account and the Lower-Tier REMIC Distribution Account are not sufficient to pay
the full amount of such Certificate Administrator Fee, the Certificate
Administrator shall be paid based on the amount of such fees and (ii) if amounts
on deposit in the Collection Account are not sufficient to reimburse the full
amount of Advances and interest thereon listed in Sections 3.05(a)(iii),
(a)(iv), (a)(v) and (a)(vi), then reimbursements shall be paid first to the
Certificate Administrator and to the Trustee, pro rata, second to the Special
Servicer and then to the Master Servicer.

(g)        If any Loss of Value Payments are deposited into the Loss of Value
Reserve Fund with respect to any Mortgage Loan or any related Serviced REO
Property, then the Special Servicer shall promptly (provided that, (1) with
respect to clause (iv) below, the Special Servicer shall have provided notice to
the Master Servicer of the occurrence of such liquidation event and (2) with
respect to clause (v) below, the Certificate Administrator shall have provided
the Master Servicer and the Special Servicer with five (5) Business Days’ prior
notice of such final Distribution Date) transfer such Loss of Value Payments (up
to the remaining portion thereof) from the Loss of Value Reserve Fund to the
Master Servicer for deposit into the Collection Account for the following
purposes:

(i)    to reimburse the Master Servicer, the Special Servicer or the Trustee, in
accordance with Section 3.05(a) of this Agreement, for any Nonrecoverable
Advance made by such party with respect to such Mortgage Loan or any related
Serviced REO Property (together with any interest on such Advances);

(ii)   to pay, in accordance with Section 3.05(a) of this Agreement, or to
reimburse the Trust for the prior payment of, any expense or Liquidation Fee
relating to such Mortgage Loan or any related Serviced REO Property that
constitutes or, if not paid out of such Loss of Value Payments, would constitute
an additional expense of the Trust;

(iii)  to offset any portion of Realized Losses that are attributable to such
Mortgage Loan or related REO Property, as the case may be (as calculated without
regard to the application of such Loss of Value Payments), incurred with respect
to such Mortgage Loan or any related successor REO Loan;

(iv)  following the occurrence of a liquidation event with respect to such
Mortgage Loan or any related Serviced REO Property and any related transfers
from the Loss of Value Reserve Fund with respect to the items contemplated by
the immediately preceding clauses (i)-(iii) as to such Mortgage Loan, to cover
the items contemplated by the immediately preceding clauses (i)-(iii) in respect
of any other Mortgage Loan or Serviced REO Loan; and



-143-

--------------------------------------------------------------------------------

(v)   On the final Distribution Date after all distributions have been made as
set forth in clauses (i) through (iv) above, to the Mortgage Loan Seller, its
pro rata share, based on the amount that it contributed, net of any amount
contributed by the Mortgage Loan Seller that was used pursuant to
clauses (i)-(iii) to offset any portion of Realized Losses that are attributable
to such Mortgage Loan or related REO Property, as the case may be, additional
Trust Fund expenses or any Nonrecoverable Advances incurred with respect to the
Mortgage Loan related to such contribution.

(h)       Any Loss of Value Payments transferred to the Collection Account
pursuant to clauses (g)(i)-(g)(iii) of the prior paragraph shall be treated as
Liquidation Proceeds received by the Trust in respect of the related Mortgage
Loan or any successor REO Loan with respect thereto for which such Loss of Value
Payments were received; and any Loss of Value Payments transferred to the
Collection Account pursuant to clause (g)(iv) of the prior paragraph shall be
treated as Liquidation Proceeds received by the Trust in respect of the related
Mortgage Loan or REO Loan for which such Loss of Value Payments are being
transferred to the Collection Account to cover an item contemplated by
clauses (g)(i)-(g)(iv) of the prior paragraph.

(i)        The Companion Paying Agent may, from time to time, make withdrawals
from the Companion Distribution Account to make distributions pursuant to
Section 4.01(k).

Section 3.06    Investment of Funds in the Collection Account and the REO
Account.  (a)  The Master Servicer may direct any depository institution
maintaining the Collection Account, the Companion Distribution Account, or any
Servicing Account (for purposes of this Section 3.06, an “Investment Account”),
the Special Servicer may direct any depository institution maintaining the REO
Account or Loss of Value Reserve Fund (also for purposes of this Section 3.06,
an “Investment Account”) to invest or if it is such depository institution, may
itself invest, the funds held therein, only in one or more Permitted Investments
bearing interest or sold at a discount, and maturing, unless payable on demand,
(i) no later than the Business Day immediately preceding the next succeeding
date on which funds are required to be withdrawn from such account pursuant to
this Agreement, if a Person other than the depository institution maintaining
such account is the obligor thereon and (ii) no later than the date on which
funds are required to be withdrawn from such account pursuant to this Agreement,
if the depository institution maintaining such account is the obligor thereon.
 All such Permitted Investments shall be held to maturity, unless payable on
demand.  Any funds held in an Investment Account shall be held in the name of
the Master Servicer or the Special Servicer, as applicable, on behalf of the
Trustee (in its capacity as such) for the benefit of the Certificateholders.
 The Master Servicer (in the case of the Collection Account, the Companion
Distribution Account or any Servicing Account maintained by or for the Master
Servicer), the Special Servicer (in the case of the REO Account or Loss of Value
Reserve Fund) on behalf of the Trustee, shall maintain continuous physical
possession of any Permitted Investment of amounts in the Collection Account, the
Companion Distribution Account, the Servicing Accounts, Loss of Value Reserve
Fund or REO Account, as applicable, that is either (i) a “certificated
security,” as such term is defined in the UCC (such that the Trustee shall have
control pursuant to Section 8-106 of the UCC) or (ii) other property in which a
secured party may perfect its security interest by physical possession under the
UCC or any other applicable law.  In the case of any Permitted Investment held
in the form of a “security entitlement” (within



-144-

--------------------------------------------------------------------------------

the meaning of Section 8-102(a)(17) of the UCC), the Master Servicer or the
Special Servicer, as applicable, shall take or cause to be taken such action as
the Trustee deems reasonably necessary to cause the Trustee to have control over
such security entitlement.  In the event amounts on deposit in an Investment
Account are at any time invested in a Permitted Investment payable on demand,
the Master Servicer (in the case of the Collection Account, the Companion
Distribution Account or any Servicing Account maintained by or for the Master
Servicer) or the Special Servicer (in the case of the REO Account or Loss of
Value Reserve Fund) shall:

(i)    consistent with any notice required to be given thereunder, demand that
payment thereon be made on the last day such Permitted Investment may otherwise
mature hereunder in an amount equal to the lesser of (a) all amounts then
payable thereunder and (b) the amount required to be withdrawn on such date; and

(ii)   demand payment of all amounts due thereunder promptly upon determination
by the Master Servicer, the Special Servicer, the Certificate Administrator or
the Trustee, as the case may be, that such Permitted Investment would not
constitute a Permitted Investment in respect of funds thereafter on deposit in
the Investment Account.

(b)       Interest and investment income realized on funds deposited in the
Collection Account, the Companion Distribution Account or any Servicing Account
maintained by or for the Master Servicer to the extent of the Net Investment
Earnings, if any, with respect to such account for the period from and including
the prior Distribution Date to and including the Master Servicer Remittance Date
related to the current Distribution Date, shall be for the sole and exclusive
benefit of the Master Servicer to the extent (with respect to Servicing
Accounts) not required to be paid to the related Mortgagor and shall be subject
to its withdrawal, or withdrawal at its direction, in accordance with
Section 3.03 or Section 3.05(a), as the case may be.  Interest and investment
income realized on funds deposited in the REO Account or Loss of Value Reserve
Fund, to the extent of the Net Investment Earnings, if any, with respect to such
account for each period from and including any Distribution Date to and
including the immediately succeeding Master Servicer Remittance Date, shall be
for the sole and exclusive benefit of the Special Servicer and shall be subject
to its withdrawal in accordance with Section 3.16(c).  In the event that any
loss shall be incurred in respect of any Permitted Investment (as to which the
Master Servicer or Special Servicer, as applicable, would have been entitled to
any Net Investment Earnings hereunder) directed to be made by the Master
Servicer or Special Servicer, as applicable, and on deposit in any of the
Collection Account, the Companion Distribution Account, the Servicing Account,
Loss of Value Reserve Fund or the REO Account, the Master Servicer (in the case
of the Collection Account, the Companion Distribution Account or any Servicing
Account maintained by or for the Master Servicer), the Special Servicer (in the
case of the REO Account or Loss of Value Reserve Fund) shall deposit therein, no
later than the Master Servicer Remittance Date, without right of reimbursement,
the amount of Net Investment Loss, if any, with respect to such account for the
period from and including the prior Distribution Date to and including the
Master Servicer Remittance Date related to the current Distribution Date;
provided that neither the Master Servicer nor the Special Servicer shall be
required to deposit any loss on an investment of funds in an Investment Account
if such loss is incurred solely as a result of the insolvency of the federal or
state chartered depository institution or trust company that holds such
Investment Account, so long as such depository institution or trust company
satisfied the qualifications set forth in the definition



-145-

--------------------------------------------------------------------------------

of Eligible Account at the time such investment was made (and, with respect to
the Master Servicer, such federal or state chartered depository institution or
trust company is not an Affiliate of the Master Servicer unless such depository
institution or trust company satisfied the qualification set forth in the
definition of Eligible Account both (x) at the time the investment was made and
(y) thirty (30) days prior to such insolvency).

(c)        Except as otherwise expressly provided in this Agreement, if any
default occurs in the making of a payment due under any Permitted Investment, or
if a default occurs in any other performance required under any Permitted
Investment, the Master Servicer may and, upon the request of Holders of
Certificates entitled to a majority of the Voting Rights allocated to any Class
shall, take such action as may be appropriate to enforce such payment or
performance, including the institution and prosecution of appropriate
proceedings.

Section 3.07    Maintenance of Insurance Policies; Errors and Omissions and
Fidelity Coverage.  (a)  The Master Servicer (with respect to the Mortgage Loans
(other than a Non-Serviced Mortgage Loan) and any related Serviced Companion
Loan) shall use its efforts consistent with the Servicing Standard to cause the
Mortgagor to maintain (other than with respect to a Non-Serviced Mortgage Loan),
to the extent required by the terms of the related Mortgage Loan documents, all
insurance coverage as is required under the related Mortgage Loan documents
except to the extent that the failure of the related Mortgagor to do so is an
Acceptable Insurance Default (and except as provided in the next sentence with
respect to the Master Servicer or Special Servicer, as applicable).  If the
Mortgagor does not so maintain such insurance coverage, subject to its
recoverability determination with respect to any required Servicing Advance, the
Master Servicer (with respect to the Mortgage Loans (other than a Non-Serviced
Mortgage Loan) and any related Serviced Companion Loan) or the Special Servicer
(with respect to REO Properties other than a Non-Serviced Mortgaged Property)
shall maintain all insurance coverage as is required under the related Mortgage
(or, in the case of REO Property, in accordance with the Servicing Standard in
an amount that is at least equal to the lesser of (1) the full replacement cost
of the improvements on the REO Property, and (2) the outstanding principal
balance owing on the related REO Loan, and in any event, the amount necessary to
avoid the operation of any co-insurance provisions), but only in the event the
Trustee has an insurable interest therein and such insurance is available to the
Master Servicer or the Special Servicer, as applicable, and, if available, can
be obtained at commercially reasonable rates, as determined by the Master
Servicer (with respect to the Mortgage Loans (other than a Non-Serviced Mortgage
Loan) and any related Serviced Companion Loan) or the Special Servicer (with
respect to REO Properties other than any Non-Serviced Mortgaged Property) except
to the extent that the failure of the related Mortgagor to do so is an
Acceptable Insurance Default as determined by the Master Servicer (with respect
to any Non-Specially Serviced Loan) or by the Special Servicer (with respect to
any Specially Serviced Loan); provided, however, that if any Mortgage permits
the holder thereof to dictate to the Mortgagor the insurance coverage to be
maintained on such Mortgaged Property, the Master Servicer or, with respect to
REO Property, the Special Servicer, as applicable, shall impose or maintain, as
applicable, such insurance requirements as are consistent with the Servicing
Standard taking into account the insurance in place at the closing of the
Mortgage Loan; provided, further, that, with respect to the immediately
preceding proviso, the Master Servicer will be obligated to use efforts
consistent with the Servicing Standard to cause the Mortgagor to maintain (or to
itself maintain) insurance against property damage resulting from terrorist or
similar acts unless the Mortgagor’s failure is



-146-

--------------------------------------------------------------------------------

an Acceptable Insurance Default and only in the event the Trustee has an
insurable interest therein and such insurance is available to the Master
Servicer or the Special Servicer, as applicable, and, if available, can be
obtained at commercially reasonable rates.  The Master Servicer and Special
Servicer shall be entitled to rely on insurance consultants (at the applicable
servicer’s expense) in determining whether any insurance is available at
commercially reasonable rates.  Subject to Section 3.17(a) and the costs of such
insurance being reimbursed or paid to the Special Servicer as provided in the
third-to-last sentence of this paragraph, the Special Servicer shall maintain
for each REO Property (other than any Non-Serviced Mortgaged Property) no less
insurance coverage than was previously required of the Mortgagor under the
related Mortgage Loan documents unless the Special Servicer determines that such
insurance is not available at commercially reasonable rates or that the Trustee
does not have an insurable interest, in which case the Master Servicer shall be
entitled to conclusively rely on the Special Servicer’s determination.  All
Insurance Policies maintained by the Master Servicer or the Special Servicer
shall (i) contain a “standard” mortgagee clause, with loss payable to the Master
Servicer on behalf of the Trustee (in the case of insurance maintained in
respect of Mortgage Loans (other than any Non-Serviced Mortgage Loan), including
any related Serviced Companion Loan, other than REO Properties) or to the
Special Servicer on behalf of the Trustee (in the case of insurance maintained
in respect of REO Properties), (ii) be in the name of the Trustee (in the case
of insurance maintained in respect of REO Properties), (iii) include coverage in
an amount not less than the lesser of (x) the full replacement cost of the
improvements securing Mortgaged Property or the REO Property, as applicable, and
(y) the outstanding principal balance owing on the related Mortgage Loan
(including any related Serviced Companion Loan) or REO Loan, as applicable, and
in any event, the amount necessary to avoid the operation of any co-insurance
provisions, (iv) include a replacement cost endorsement providing no deduction
for depreciation (unless such endorsement is not permitted under the related
Mortgage Loan documents), (v) be noncancelable without thirty (30) days prior
written notice to the insured party (except in the case of nonpayment, in which
case such policy shall not be cancelled without ten (10) days prior notice) and
(vi) subject to the first proviso in the second sentence of this
Section 3.07(a), be issued by a Qualified Insurer authorized under applicable
law to issue such Insurance Policies.  Any amounts collected by the Master
Servicer or Special Servicer under any such Insurance Policies (other than
amounts to be applied to the restoration or repair of the related Mortgaged
Property or REO Property or amounts to be released to the related Mortgagor, in
each case in accordance with the Servicing Standard and the provisions of the
related Mortgage Loan documents) shall be deposited in the Collection Account,
subject to withdrawal pursuant to Section 3.05(a).  Any costs incurred by the
Master Servicer in maintaining any such Insurance Policies in respect of
Mortgage Loans (including any related Serviced Companion Loan) (other than REO
Properties and other than any Non-Serviced Mortgage Loan) (i) if the Mortgagor
defaults on its obligation to do so, shall be advanced by the Master Servicer as
a Servicing Advance (so long as such Advance would not be a Nonrecoverable
Advance and if such Advance would be a Nonrecoverable Advance then such cost
shall instead be paid out of the Collection Account) and will be charged to the
related Mortgagor and (ii) shall not, for purposes of calculating monthly
distributions to Certificateholders, be added to the unpaid principal balance of
the related Mortgage Loan and Serviced Companion Loan(s) (if any),
notwithstanding that the terms of such Mortgage Loan or Serviced Companion
Loan(s) so permit.  Any cost incurred by the Special Servicer in maintaining any
such Insurance Policies with respect to REO Properties shall be an expense of
the Trust payable out of the related REO Account pursuant to



-147-

--------------------------------------------------------------------------------

Section 3.16(c) or, if the amount on deposit therein is insufficient therefor,
advanced by the Master Servicer as a Servicing Advance (so long as such Advance
would not be a Nonrecoverable Advance and if such Advance would be a
Nonrecoverable Advance then such cost shall instead be paid out of the
Collection Account).  The foregoing provisions of this Section 3.07 shall apply
to any Serviced Whole Loan as if it were a single “Mortgage Loan”.
 Notwithstanding any provision to the contrary, the Master Servicer will not be
required to maintain, and will not be in default for failing to obtain, any
earthquake or environmental insurance on any Mortgaged Property unless such
insurance was required at the time of origination of the related Mortgage Loan
and is currently available at commercially reasonable rates.

Notwithstanding the foregoing, with respect to the Mortgage Loans (other than a
Non-Serviced Mortgage Loan) and any related Serviced Companion Loan that either
(x) require the Mortgagor to maintain “all risk” property insurance (and do not
expressly permit an exclusion for terrorism) or (y) contain provisions generally
requiring the applicable Mortgagor to maintain insurance in types and against
such risks as the holder of such Mortgage Loan (including any related Serviced
Companion Loan) reasonably requires from time to time in order to protect its
interests, the Master Servicer will be required to, consistent with the
Servicing Standard, (A) monitor in accordance with the Servicing Standard
whether the insurance policies for the related Mortgaged Property contain
Additional Exclusions (provided that the Master Servicer shall be entitled to
conclusively rely upon the certificate of insurance in determining whether such
policies contain Additional Exclusions), (B) request the Mortgagor to either
purchase insurance against the risks specified in the Additional Exclusions or
provide an explanation as to its reasons for failing to purchase such insurance
and (C) notify the Special Servicer if it has knowledge that any insurance
policy contains Additional Exclusions or if it has knowledge (such knowledge to
be based upon the Master Servicer’s compliance with the immediately preceding
clauses (A) and (B) above) that any Mortgagor fails to purchase the insurance
requested to be purchased by the Master Servicer pursuant to clause (B) above.
 If the Master Servicer (with respect to a Non-Specially Serviced Loan) or the
Special Servicer (with respect to any Specially Serviced Loan) determines in
accordance with the Servicing Standard that such failure is not an Acceptable
Insurance Default, the Special Servicer (with respect to any Specially Serviced
Loan) shall notify the Master Servicer and the Master Servicer shall use efforts
consistent with the Servicing Standard to cause such insurance to be maintained.
 The Special Servicer (at the expense of the Trust) shall be entitled to rely on
insurance consultants in making such determinations.  The Master Servicer shall
be entitled to rely on insurance consultants (at the expense of such Master
Servicer) in determining whether Additional Exclusions exist.  Furthermore, the
Master Servicer (with respect to a Non-Specially Serviced Loan) or the Special
Servicer (with respect to any Specially Serviced Loan) shall promptly deliver
such conclusions in writing to the 17g-5 Information Provider for posting to the
17g-5 Information Provider’s Website for those Mortgage Loans that (i) have one
of the ten (10) highest outstanding Stated Principal Balances of all of the
Mortgage Loans then included in the Trust or (ii) comprise more than 5% of the
outstanding Stated Principal Balance of the Mortgage Loans then included in the
Trust.  During the period that the Master Servicer or the Special Servicer, as
applicable, is evaluating the availability of such insurance, or waiting for a
response from the Risk Retention Consultation Party, neither the Master Servicer
nor the Special Servicer will be liable for any loss related to its failure to
require the Mortgagor to maintain such insurance and will not be in default of
its obligations as a result of such failure.



-148-

--------------------------------------------------------------------------------

(b)        (i)  The Special Servicer shall maintain (or cause to be maintained),
fire and hazard insurance on each REO Property (other than with respect a
Non-Serviced Mortgaged Property), to the extent obtainable at commercially
reasonable rates and the Trustee has an insurable interest, in an amount that is
at least equal to the lesser of (1) the full replacement cost of the
improvements on the REO Property, and (2) the outstanding principal balance
owing on the REO Loan, and in any event, the amount necessary to avoid the
operation of any co-insurance provisions. If the Master Servicer or the Special
Servicer shall obtain and maintain a blanket Insurance Policy with a Qualified
Insurer insuring against fire and hazard losses on all of the Mortgage Loans
(including any related Serviced Companion Loan, but excluding any Non-Serviced
Mortgage Loan) or REO Properties (other than with respect to a Non-Serviced
Mortgaged Property), as the case may be, required to be serviced and
administered hereunder, then, to the extent such Insurance Policy provides
protection equivalent to the individual policies otherwise required, the Master
Servicer or the Special Servicer shall conclusively be deemed to have satisfied
its obligation to cause fire and hazard insurance to be maintained on the
related Mortgaged Properties or REO Properties.  Such Insurance Policy may
contain a deductible clause, in which case the Master Servicer or the Special
Servicer shall, if there shall not have been maintained on the related Mortgaged
Property or REO Property a fire and hazard Insurance Policy complying with the
requirements of Section 3.07(a), and there shall have been one or more losses
which would have been covered by such Insurance Policy, promptly deposit into
the Collection Account from its own funds the amount of such loss or losses that
would have been covered under the individual policy but are not covered under
the blanket Insurance Policy because of such deductible clause to the extent
that any such deductible exceeds the deductible limitation that pertained to the
related Mortgage Loan (including any related Serviced Companion Loan), or in the
absence of such deductible limitation, the deductible limitation which is
consistent with the Servicing Standard.  In connection with its activities as
administrator and Master Servicer of the Mortgage Loans or any Serviced
Companion Loans, the Master Servicer agrees to prepare and present, on behalf of
itself, the Trustee and Certificateholders, claims under any such blanket
Insurance Policy in a timely fashion in accordance with the terms of such
policy.  The Special Servicer, to the extent consistent with the Servicing
Standard, may maintain, earthquake insurance on REO Properties (other than with
respect to a Non-Serviced Mortgaged Property), provided coverage is available at
commercially reasonable rates, the cost of which shall be a Servicing Advance.

(ii)   If the Master Servicer or the Special Servicer shall cause any Mortgaged
Property or REO Property to be covered by a blanket, master single interest or
force-placed insurance policy with a Qualified Insurer naming the Master
Servicer or the Special Servicer on behalf of the Trustee as the loss payee,
then to the extent such Insurance Policy provides protection equivalent to the
individual policies otherwise required, the Master Servicer or the Special
Servicer shall conclusively be deemed to have satisfied its obligation to cause
such insurance to be maintained on the related Mortgaged Properties and REO
Properties.  In the event the Master Servicer or the Special Servicer shall
cause any Mortgaged Property or REO Property to be covered by such blanket,
master single interest or force-placed insurance policy, the incremental costs
of such insurance applicable to such Mortgaged Property or REO Property (i.e.,
other than any minimum or standby premium payable for such policy whether or not
any Mortgaged Property or REO Property is covered thereby) shall be paid by the
Master Servicer as a Servicing Advance.  Such blanket, master single interest or
force-placed



-149-

--------------------------------------------------------------------------------

policy may contain a deductible clause, in which case the Master Servicer or the
Special Servicer shall, in the event that there shall not have been maintained
on the related Mortgaged Property or REO Property a policy otherwise complying
with the provisions of Section 3.07(a), and there shall have been one or more
losses which would have been covered by such policy had it been maintained,
deposit into the Collection Account from its own funds the amount not otherwise
payable under the blanket, master single or force-placed interest policy because
of such deductible clause, to the extent that any such deductible exceeds the
deductible limitation that pertained to the related Mortgage Loan, including any
related Serviced Companion Loan, or, in the absence of any such deductible
limitation, the deductible limitation which is consistent with the Servicing
Standard.

(c)        Each of the Master Servicer and the Special Servicer shall obtain and
maintain at its own expense and keep in full force and effect throughout the
term of this Agreement a blanket fidelity bond and an “errors and omissions”
Insurance Policy with a Qualified Insurer covering the Master Servicer’s and the
Special Servicer’s, as applicable, officers and employees acting on behalf of
the Master Servicer and the Special Servicer in connection with its activities
under this Agreement.  Such amount of coverage shall be in such form and amount
as are consistent with the Servicing Standard.  Coverage of the Master Servicer
or the Special Servicer under a policy or bond obtained by an Affiliate of the
Master Servicer or the Special Servicer and providing the coverage required by
this Section 3.07(c) shall satisfy the requirements of this Section 3.07(c).
 The Special Servicer and the Master Servicer shall promptly report in writing
to the Trustee any material changes that may occur in their respective fidelity
bonds, if any, and/or their respective errors and omissions Insurance Policies,
as the case may be, and shall furnish to the Trustee copies of all binders and
policies or certificates evidencing that such bonds, if any, and insurance
policies are in full force and effect.

(d)        At the time the Master Servicer determines in accordance with the
Servicing Standard that any Mortgaged Property (other than a Non-Serviced
Mortgaged Property) is in a federally designated special flood hazard area (and
such flood insurance has been made available), the Master Servicer shall use
efforts consistent with the Servicing Standard to cause the related Mortgagor
(in accordance with applicable law and the terms of the Mortgage Loan and
related Serviced Companion Loan documents) to maintain, and, if the related
Mortgagor shall default in its obligation to so maintain, shall itself maintain
to the extent available at commercially reasonable rates (as determined by the
Master Servicer in accordance with the Servicing Standard and to the extent the
Trustee, as mortgagee, has an insurable interest therein), flood insurance in
respect thereof, but only to the extent the related Mortgage Loan (other than a
Non-Serviced Mortgage Loan) or related Serviced Companion Loan permits the
mortgagee to require such coverage and the maintenance of such coverage is
consistent with the Servicing Standard.  Such flood insurance shall be in an
amount equal to the lesser of (i) the unpaid principal balance of the related
Mortgage Loan (and any related Serviced Companion Loan, if applicable), and
(ii) the maximum amount of insurance which is available under the National Flood
Insurance Act of 1968, as amended, plus such additional excess flood coverage
with respect to the Mortgaged Property, if any, in an amount consistent with the
Servicing Standard.  If the cost of any insurance described above is not borne
by the Mortgagor, the Master Servicer shall promptly make a Servicing Advance
for such costs.



-150-

--------------------------------------------------------------------------------

(e)        During all such times as any REO Property (other than with respect to
a Non-Serviced Mortgaged Property) shall be located in a federally designated
special flood hazard area, the Special Servicer shall cause to be maintained, to
the extent available at commercially reasonable rates (as determined by the
Special Servicer in accordance with the Servicing Standard), a flood insurance
policy meeting the requirements of the current guidelines of the Federal
Insurance Administration in an amount representing coverage not less than the
maximum amount of insurance which is available under the National Flood
Insurance Act of 1968, as amended.  The cost of any such flood insurance with
respect to an REO Property shall be an expense of the Trust payable out of the
related REO Account pursuant to Section 3.16(c) or, if the amount on deposit
therein is insufficient therefor, paid by the Master Servicer to the Special
Servicer as a Servicing Advance unless determined to be a Nonrecoverable
Advance, and if determined to be a Nonrecoverable Advance, then the Master
Servicer shall pay the Special Servicer from the Collection Account.

(f)        Notwithstanding the foregoing, so long as the long-term debt
obligations or the deposit account or claims-paying ability of the Master
Servicer (or its immediate or remote parent) or the Special Servicer (or its
immediate or remote parent), as applicable, is rated at least “A(low)” by DBRS
Morningstar (or, if not rated by DBRS Morningstar, an equivalent rating by two
other nationally recognized insurance rating organizations (which may include
Fitch)) and “A-” by Fitch (if rated by Fitch), the Master Servicer (or its
public parent) or the Special Servicer (or its public parent), as applicable,
shall be allowed to provide self-insurance with respect to any of its obligation
under this Section 3.07.

Section 3.08    Enforcement of Due-on-Sale Clauses; Assumption Agreements.
 (a)  As to each Mortgage Loan (other than a Non-Serviced Mortgage Loan) and any
related Serviced Companion Loan that contains a provision in the nature of a
“due-on-sale” clause, which by its terms:

(i)    provides that such Mortgage Loan and any related Companion Loan shall (or
may at the mortgagee’s option) become due and payable upon the sale or other
transfer of an interest in the related Mortgaged Property or equity interests in
the Mortgagor or principals of the Mortgagor; or

(ii)   provides that such Mortgage Loan and any related Companion Loan may not
be assumed without the consent of the mortgagee in connection with any such sale
or other transfer; then, for so long as such Mortgage Loan or related Serviced
Companion Loan is being serviced under this Agreement, the Master Servicer (with
respect to any Non-Specially Serviced Loan) or the Special Servicer (with
respect to any Specially Serviced Loan), on behalf of the Trustee as the
mortgagee of record, shall (a) exercise any right such mortgagee of record may
have with respect to such Mortgage Loan or related Companion Loan (x) to
accelerate the payments thereon or (y) to withhold its consent to any sale or
transfer, consistent with the Servicing Standard or (b) waive any right to
exercise such rights, provided that, with respect to any Mortgage Loan (x) with
a Stated Principal Balance greater than or equal to $35,000,000, (y) with a
Stated Principal Balance greater than or equal to 5% of the aggregated Stated
Principal Balance of the Mortgage Loans then outstanding or (z) together with
all other Mortgage Loans with which it is cross-collateralized or
cross-defaulted or together with all other Mortgage



-151-

--------------------------------------------------------------------------------

Loans with the same Mortgagor (or an Affiliate thereof), that is one of the ten
largest Mortgage Loans outstanding (by Stated Principal Balance), the Master
Servicer or the Special Servicer, as the case may be, prior to consenting to any
action, shall obtain, a Rating Agency Confirmation from each Rating Agency and a
confirmation of any applicable rating agency that such action will not result in
the downgrade, withdrawal or qualification of its then-current ratings of any
class of Serviced Companion Loan Securities (if any) (provided that such rating
agency confirmation may be considered satisfied in the same manner as any Rating
Agency Confirmation may be considered satisfied with respect to the Certificates
pursuant to Section 3.25), provided, however, that with respect to
subclauses (y) and (z) of this subclause (ii), such Mortgage Loan shall also
have a Stated Principal Balance of at least $10,000,000 for such Rating Agency
Confirmation requirement to apply.

In connection with any request for a Rating Agency Confirmation from a Rating
Agency (or, with respect to any Serviced Companion Loan Securities, the related
rating agencies) pursuant to this Section 3.08(a), the Master Servicer or the
Special Servicer that is processing the related action, as the case may be,
shall (if not already provided in accordance with Section 3.25 of this
Agreement) deliver a Review Package to the 17g-5 Information Provider (or, with
respect to any Serviced Companion Loan Securities, the related 17g-5 information
provider) in accordance with Section 3.25 of this Agreement.

If any Mortgage Loan (other than a Non-Serviced Mortgage Loan) or related
Serviced Companion Loan provides that such Mortgage Loan or related Serviced
Companion Loan may be assumed or transferred without the consent of the
mortgagee, provided that certain conditions contained in the related Mortgage
Loan documents are satisfied where no mortgagee discretion is necessary in order
to determine if such conditions are satisfied, then for so long as such Mortgage
Loan or related Serviced Companion Loan is being serviced under this Agreement,
the Master Servicer (with respect to all Non-Specially Serviced Loans) and the
Special Servicer (with respect to all Specially Serviced Loans), on behalf of
the Trustee as the mortgagee of record, shall determine in accordance with the
Servicing Standard whether such conditions have been satisfied.

(b)        As to each Mortgage Loan (other than a Non-Serviced Mortgage Loan)
and any related Serviced Companion Loan that contains a provision in the nature
of a “due-on-encumbrance” clause that by its terms:

(i)    provides that such Mortgage Loan and any related Companion Loan shall (or
may at the mortgagee’s option) become due and payable upon the creation of any
additional lien or other encumbrance on the related Mortgaged Property or equity
interests in the Mortgagor or principals of the Mortgagor; or

(ii)   requires the consent of the mortgagee to the creation of any such
additional lien or other encumbrance on the related Mortgaged Property or equity
interests in the Mortgagor or principals of the Mortgagor;

then, for so long as such Mortgage Loan (or related Serviced Companion Loan is
being serviced under this Agreement, the Master Servicer (with respect to any
Non-Specially Serviced Loan) or



-152-

--------------------------------------------------------------------------------

the Special Servicer (with respect to any Specially Serviced Loan), on behalf of
the Trustee as the mortgagee of record, shall (a) exercise any right such
mortgagee of record may have with respect to such Mortgage Loan or related
Companion Loan (x) to accelerate the payments thereon or (y) to withhold its
consent to the creation of any additional lien or other encumbrance, consistent
with the Servicing Standard or (b) waive its right to exercise such rights,
provided that the Master Servicer or the Special Servicer, as the case may be,
has obtained Rating Agency Confirmation from each Rating Agency and a
confirmation of any applicable rating agency that such action will not result in
the downgrade, withdrawal or qualification of its then-current ratings of any
class of Serviced Companion Loan Securities (if any) (provided that such rating
agency confirmation may be considered satisfied in the same manner as any Rating
Agency Confirmation may be considered satisfied with respect to the Certificates
pursuant to Section 3.25) if such Mortgage Loan (A) has an outstanding principal
balance that is greater than or equal to 2% of the Stated Principal Balance of
the outstanding Mortgage Loans or (B) has an LTV Ratio greater than 85%
(including any existing and proposed debt) or (C) has a Debt Service Coverage
Ratio less than 1.20x (in each case, determined based upon the aggregate of the
Stated Principal Balance of the Mortgage Loan and related Companion Loan, if
any, and the principal amount of the proposed additional lien) or (D) is one of
the ten largest Mortgage Loans (by Stated Principal Balance) or (E) has a Stated
Principal Balance greater than $35,000,000; provided, however, that with respect
to subclauses (A), (B), (C) and (D), such Mortgage Loan shall also have a Stated
Principal Balance of at least $10,000,000 for such Rating Agency Confirmation
requirement to apply.

In connection with any request for a Rating Agency Confirmation from a Rating
Agency (or, with respect to any Serviced Companion Loan Securities, the related
rating agencies) pursuant to this Section 3.08(b), the Master Servicer or the
Special Servicer that is processing the related action, as the case may be,
shall (if not already provided in accordance with Section 3.25 of this
Agreement) deliver a Review Package to the 17g-5 Information Provider (or, with
respect to any Serviced Companion Loan Securities, the related 17g-5 information
provider) in accordance with Section 3.25 of this Agreement.

To the extent permitted by the related Mortgage Loan documents, the Rating
Agency Confirmation described in the immediately preceding paragraph or in
Section 3.08(a) shall be an expense of the related Mortgagor; provided that if
the Mortgage Loan documents are silent as to who bears the costs of obtaining
any such Rating Agency Confirmation, the Master Servicer or the Special Servicer
that is processing the related action, as applicable, shall use reasonable
efforts to make the related Mortgagor bear such costs and expenses.  Unless
determined to be a Nonrecoverable Advance such costs not collected from the
related Mortgagor shall be advanced as a Servicing Advance.

If any Mortgage Loan or related Companion Loan provides that such Mortgage Loan
or related Companion Loan may be further encumbered without the consent of the
mortgagee, provided that certain conditions contained in the related Mortgage
Loan documents are satisfied where no mortgagee discretion is necessary in order
to determine if such conditions are satisfied, then for so long as such Mortgage
Loan or related Companion Loan is being serviced under this Agreement, the
Master Servicer (with respect to all Non-Specially Serviced Loans) and the
Special Servicer (with respect to all Specially Serviced Loans), on behalf of
the Trustee as the mortgagee of record, shall determine whether such conditions
have been satisfied.



-153-

--------------------------------------------------------------------------------

Nothing in this Section 3.08 shall constitute a waiver of the Trustee’s right,
as the mortgagee of record, to receive notice of any assumption of a Mortgage
Loan, any sale or other transfer of the related Mortgaged Property or the
creation of any additional lien or other encumbrance with respect to such
Mortgaged Property.

(c)        Except as otherwise permitted by Section 3.08(a) and (b) and/or
Section 3.20, neither the Master Servicer nor the Special Servicer shall agree
to modify, waive or amend any term of any Mortgage Loan and related Serviced
Companion Loan, as applicable, in connection with the taking of, or the failure
to take, any action pursuant to this Section 3.08.  The Master Servicer and the
Special Servicer, as applicable, shall provide copies of any final waivers
(except with respect to provision of any such waivers to the 17g-5 Information
Provider, exclusive of any Privileged Information) it effects pursuant to
Section 3.08(a) or (b) to each other and to the 17g-5 Information Provider with
respect to each Mortgage Loan, and shall notify the Trustee, the Certificate
Administrator, each other and, subject to the terms of this Agreement, the 17g-5
Information Provider (for posting to the 17g-5 Information Provider’s Website in
accordance with Section 3.25) and, with respect to a Whole Loan, the related
Serviced Companion Noteholder, of any assumption or substitution agreement
executed pursuant to Section 3.08(a) or (b) and shall forward thereto a copy of
such agreement.

(d)        [Reserved].

(e)        [Reserved].

(f)        Notwithstanding the foregoing provisions of this Section 3.08, if the
Master Servicer or the Special Servicer, as applicable, makes a determination
under Sections 3.08(a) or 3.08(b) hereof that the applicable conditions in the
related Mortgage Loan or Companion Loan documents, as applicable, with respect
to assumptions or encumbrances permitted without the consent of the mortgagee
have been satisfied, the applicable assumptions and transfers may be subject to
an assumption or other fee, unless such fees are otherwise prohibited pursuant
to the Mortgage Loan documents; provided that any such fee not provided for in
the Mortgage Loan documents does not constitute a “significant” change in yield
pursuant to Treasury Regulations Section 1.1001-3(e)(2).

Section 3.09    Realization Upon Defaulted Loans and Companion Loans.  (a)  Upon
an event of default under the Mortgage Loan documents related to a Serviced
Whole Loan or a Mortgage Loan with mezzanine debt, the Master Servicer shall
promptly provide written notice to the related Companion Holder or mezzanine
lender, as applicable, with a copy of such notice to the Special Servicer.  The
Special Servicer shall, subject to subsections (b) through (d) of this
Section 3.09, Section 3.24, and any Companion Holder or mezzanine lender’s
rights under the related Intercreditor Agreement (in the case of a Serviced
Whole Loan, on behalf of the holders of the beneficial interest of the related
Companion Loan) or this Agreement, exercise reasonable efforts, consistent with
the Servicing Standard, to, at any time, institute foreclosure proceedings,
exercise any power of sale contained in the related Mortgage, obtain a deed in
lieu of foreclosure, or otherwise acquire title to the related Mortgaged
Property or comparably convert (which may include an REO Acquisition) the
ownership of property securing any such Mortgage Loan (other than any
Non-Serviced Mortgage Loan) and related Companion Loan, if any, as come into and
continue in default as to which no satisfactory



-154-

--------------------------------------------------------------------------------

arrangements (including by way of a discounted pay-off) can be made for
collection of delinquent payments, and which are not released from the Trust
Fund pursuant to any other provision hereof.  The foregoing is subject to the
provision that, in any case in which a Mortgaged Property shall have suffered
damage from an Uninsured Cause, the Master Servicer or Special Servicer shall
not be required to make a Servicing Advance and expend funds toward the
restoration of such property unless the Special Servicer has determined in its
reasonable discretion that such restoration will increase the net proceeds of
liquidation of such Mortgaged Property to Certificateholders after reimbursement
to the Master Servicer or the Special Servicer, as applicable, for such
Servicing Advance, and the Master Servicer or Special Servicer has not
determined that such Servicing Advance together with accrued and unpaid interest
thereon would constitute a Nonrecoverable Advance.  The costs and expenses
incurred by the Special Servicer in any such proceedings shall be advanced by
the Master Servicer; provided that, in each case, such cost or expense would
not, if incurred, constitute a Nonrecoverable Servicing Advance.  Nothing
contained in this Section 3.09 shall be construed so as to require the Master
Servicer or the Special Servicer, on behalf of the Trust, to make an offer on
any Mortgaged Property at a foreclosure sale or similar proceeding that is in
excess of the fair market value of such property, as determined by the Master
Servicer or the Special Servicer in its reasonable judgment taking into account
the factors described in Section 3.18(b) and the results of any Appraisal
obtained pursuant to the following sentence, all such offers to be made in a
manner consistent with the Servicing Standard.  If and when the Special Servicer
or the Master Servicer deems it necessary and prudent for purposes of
establishing the fair market value of any Mortgaged Property securing a
Defaulted Loan or any related defaulted Companion Loan, whether for purposes of
making an offer at foreclosure or otherwise, the Special Servicer or the Master
Servicer, as the case may be, is authorized to have an Appraisal performed with
respect to such property by an Independent MAI-designated appraiser the cost of
which shall be paid by the Master Servicer as a Servicing Advance.

(b)        The Special Servicer shall not acquire any personal property pursuant
to this Section 3.09 unless either:

(i)    such personal property is incidental to real property (within the meaning
of Section 856(e)(1) of the Code) so acquired by the Special Servicer; or

(ii)   the Special Servicer shall have obtained an Opinion of Counsel (the cost
of which shall be paid by the Master Servicer as a Servicing Advance) to the
effect that the holding of such personal property by the Trust (to the extent
not allocable to the related Companion Loan) will not cause an Adverse REMIC
Event to occur.

(c)        Notwithstanding the foregoing provisions of this Section 3.09 and
Section 3.24, neither the Master Servicer nor the Special Servicer shall, on
behalf of the Trustee, obtain title to a Mortgaged Property in lieu of
foreclosure or otherwise, or take any other action with respect to any Mortgaged
Property, if, as a result of any such action, the Trustee, on behalf of the
Certificateholders and/or any related Companion Holder, would be considered to
hold title to, to be a “mortgagee-in-possession” of, or to be an “owner” or
“operator” of such Mortgaged Property within the meaning of CERCLA or any
comparable law, unless (as evidenced by an Officer’s Certificate to such effect
delivered to the Trustee) the Special Servicer has previously determined in
accordance with the Servicing Standard, based on an Environmental Assessment



-155-

--------------------------------------------------------------------------------

of such Mortgaged Property performed by an Independent Person who regularly
conducts Environmental Assessments and performed within six (6) months prior to
any such acquisition of title or other action, that:

(i)    such Mortgaged Property is in compliance with applicable environmental
laws or, if not, after consultation with an environmental consultant, that it
would be in the best economic interest of the Certificateholders (and with
respect to any Serviced Whole Loan, the related Companion Holders), as a
collective whole as if such Certificateholders and, if applicable, Companion
Holders constituted a single lender, to take such actions as are necessary to
bring such Mortgaged Property in compliance with such laws, and

(ii)   there are no circumstances present at such Mortgaged Property relating to
the use, management or disposal of any Hazardous Materials for which
investigation, testing, monitoring, containment, clean-up or remediation could
be required under any currently effective federal, state or local law or
regulation, or that, if any such Hazardous Materials are present for which such
action could be required, after consultation with an environmental consultant,
it would be in the best economic interest of the Certificateholders (and with
respect to any Serviced Whole Loan, the Companion Holders), as a collective
whole as if such Certificateholders and, if applicable, Companion Holders
constituted a single lender, to take such actions with respect to the affected
Mortgaged Property.

The cost of any such Environmental Assessment shall be paid by the Master
Servicer as a Servicing Advance and the cost of any remedial, corrective or
other further action contemplated by clause (i) and/or clause (ii) of the
preceding sentence shall be paid by the Master Servicer as a Servicing Advance,
unless it is a Nonrecoverable Servicing Advance (in which case it shall be an
expense of the Trust and, in the case of a Serviced Whole Loan, shall be
withdrawn in accordance with the related Intercreditor Agreement by the Master
Servicer from the Collection Account, including from the Companion Distribution
Account (such withdrawal to be made from amounts on deposit therein that are
otherwise payable on or allocable to such Serviced Whole Loan)); and if any such
Environmental Assessment so warrants, the Special Servicer shall, except with
respect to any Companion Loan and any Environmental Assessment ordered after
such Mortgage Loan has been paid in full, perform such additional environmental
testing at the expense of the Trust as it deems necessary and prudent to
determine whether the conditions described in clauses (i) and (ii) of the
preceding sentence have been satisfied.  With respect to Non-Specially Serviced
Loans, the Master Servicer and, with respect to Specially Serviced Loans, the
Special Servicer (other than any Non-Serviced Mortgage Loan) shall review and be
familiar with the terms and conditions relating to enforcing claims and shall
monitor the dates by which any claim or action must be taken (including
delivering any notices to the insurer and using reasonable efforts to perform
any actions required under such policy) under each environmental insurance
policy in effect and obtained on behalf of the mortgagee to receive the maximum
proceeds available under such policy for the benefit of the Certificateholders
and the Trustee (as holder of the Lower-Tier Regular Interests).

(d)        If (i) the environmental testing contemplated by subsection (c) above
establishes that either of the conditions set forth in clauses (i) and (ii) of
subsection (c) above of the first sentence thereof has not been satisfied with
respect to any Mortgaged Property securing



-156-

--------------------------------------------------------------------------------

a Defaulted Loan and, in the case of a Serviced Mortgage Loan, any related
Companion Loan, and (ii) there has been no breach of any of the representations
and warranties set forth in or required to be made pursuant to Section 6 of the
Mortgage Loan Purchase Agreement for which the Mortgage Loan Seller could be
required to repurchase such Defaulted Loan pursuant to Section 6 of the Mortgage
Loan Purchase Agreement, then the Special Servicer shall take such action as it
deems to be in the best economic interest of the Trust (other than proceeding to
acquire title to the Mortgaged Property) and is hereby authorized, at such time
as it deems appropriate, to release such Mortgaged Property from the lien of the
related Mortgage, provided that, if such Mortgage Loan has a then-outstanding
principal balance of greater than $1,000,000, then prior to the release of the
related Mortgaged Property from the lien of the related Mortgage, (i) the
Special Servicer shall have notified in writing the Rating Agencies, the
Trustee, the Certificate Administrator and the Master Servicer, in writing of
its intention to so release such Mortgaged Property and the bases for such
intention, (ii) the Certificate Administrator shall have posted such notice of
the Special Servicer’s intention to so release such Mortgaged Property to the
Certificate Administrator’s Website pursuant to Section 3.15(b) and (iii) the
Holders of Certificates entitled to a majority of the Voting Rights shall have
consented or have been deemed to have consented to such release within thirty
(30) days of the Certificate Administrator’s posting such notice to the
Certificate Administrator’s Website (failure to respond by the end of such
30-day period being deemed consent of the Holders of the Certificates).  To the
extent any fee charged by any Rating Agency in connection with rendering such
written confirmation is not paid by the related Mortgagor, such fee is to be an
expense of the Trust; provided that the Special Servicer shall use commercially
reasonable efforts to collect such fee from the Mortgagor to the extent
permitted under the related Mortgage Loan documents.

(e)        The Special Servicer shall provide written reports and a copy of any
Environmental Assessments in electronic format to the Risk Retention
Consultation Party (other than with respect to any Excluded Loan), the Master
Servicer and the 17g-5 Information Provider monthly regarding any actions taken
by the Special Servicer with respect to any Mortgaged Property securing a
Defaulted Loan or defaulted Companion Loan as to which the environmental testing
contemplated in subsection (c) above has revealed that either of the conditions
set forth in clauses (i) and (ii) of the first sentence thereof has not been
satisfied, in each case until the earlier to occur of satisfaction of both such
conditions, repurchase of the related Mortgage Loan by the Mortgage Loan Seller
or release of the lien of the related Mortgage on such Mortgaged Property.

(f)        The Special Servicer shall notify the Master Servicer of any
abandoned and/or foreclosed properties which require reporting to the Internal
Revenue Service and shall provide the Master Servicer with all information
regarding forgiveness of indebtedness and required to be reported with respect
to any Mortgage Loan or related Companion Loan that is abandoned or foreclosed
and the Master Servicer shall report to the Internal Revenue Service and the
related Mortgagor, in the manner required by applicable law, such information
and the Master Servicer shall report, via Form 1099A or Form 1099C (or any
successor form), all forgiveness of indebtedness and abandonment and foreclosure
to the extent such information has been provided to the Master Servicer by the
Special Servicer.  Upon request, the Master Servicer shall deliver a copy of any
such report to the Trustee and the Certificate Administrator.



-157-

--------------------------------------------------------------------------------

(g)        The Special Servicer shall have the right to determine, in accordance
with the Servicing Standard, the advisability of the maintenance of an action to
obtain a deficiency judgment if the state in which the Mortgaged Property is
located and the terms of the Mortgage Loan (and if applicable, the related
Companion Loan) permit such an action.

(h)        The Special Servicer shall maintain accurate records, prepared by one
of its Servicing Officers, of each Final Recovery Determination in respect of a
Defaulted Loan (other than with respect to a Non-Serviced Mortgage Loan) or
defaulted Companion Loan or any REO Property (other than any Non-Serviced
Mortgaged Property) and the basis thereof.  Each Final Recovery Determination
shall be evidenced by an Officer’s Certificate promptly delivered to the Risk
Retention Consultation Party (other than with respect to any Excluded Loan), the
Trustee, the Certificate Administrator and the Master Servicer and in no event
later than the next succeeding P&I Advance Determination Date.

Section 3.10    Trustee and Custodian to Cooperate; Release of Mortgage Files.
 (a)  Upon the payment in full of any Mortgage Loan (other than a Non-Serviced
Mortgage Loan), or the receipt by the Master Servicer or the Special Servicer,
as the case may be, of a notification that payment in full shall be escrowed in
a manner customary for such purposes, the Master Servicer or Special Servicer,
as the case may be, will promptly notify the Trustee and the Custodian and
request delivery of the related Mortgage File.  Any such notice and request
shall be in the form of a Request for Release signed by a Servicing Officer and
shall include a statement to the effect that all amounts received or to be
received in connection with such payment which are required to be deposited in
the Collection Account pursuant to Section 3.04(a) or remitted to the Master
Servicer to enable such deposit, have been or will be so deposited.  Within
seven (7) Business Days (or within such shorter period as release can reasonably
be accomplished if the Master Servicer or the Special Servicer notifies the
Custodian of an exigency) of receipt of such notice and request, the Custodian
shall release the related Mortgage File to the Master Servicer or Special
Servicer, as the case may be; provided that in the case of the payment in full
of a Serviced Companion Loan or its related Mortgage Loan, the related Mortgage
File shall not be released by the Custodian unless the related Serviced Whole
Loan is paid in full.  No expenses incurred in connection with any instrument of
satisfaction or deed of reconveyance shall be chargeable to the Collection
Account.

(b)        From time to time as is appropriate for servicing or foreclosure of
any Mortgage Loan (other than any Non-Serviced Mortgage Loan) (and any related
Companion Loan), the Master Servicer or the Special Servicer shall deliver to
the Custodian a Request for Release signed by a Servicing Officer.  Upon receipt
of the foregoing, the Custodian shall deliver the Mortgage File or any document
therein to the Master Servicer or the Special Servicer (or a designee), as the
case may be.  Upon return of such Mortgage File or such document to the
Custodian, or the delivery to the Trustee and the Custodian of a certificate of
a Servicing Officer of the Master Servicer or the Special Servicer, as the case
may be, stating that such Mortgage Loan (and, in the case of a Serviced Whole
Loan, the related Companion Loan), was liquidated and that all amounts received
or to be received in connection with such liquidation which are required to be
deposited into the Collection Account (including amounts related to the related
Companion Loan, if applicable) pursuant to Section 3.04(a) have been or will be
so deposited, or that such Mortgage Loan has become an REO Property, a copy of
the Request for Release shall



-158-

--------------------------------------------------------------------------------

be released by the Custodian to the Master Servicer or the Special Servicer (or
a designee), as the case may be, with the original being released upon
termination of the Trust.

(c)        Within seven (7) Business Days (or within such shorter period as
delivery can reasonably be accomplished if the Special Servicer notifies the
Trustee of an exigency) of receipt thereof, the Trustee shall execute and
deliver to the Special Servicer any court pleadings, requests for trustee’s sale
or other documents necessary to the foreclosure or trustee’s sale in respect of
a Mortgaged Property or to any legal action brought to obtain judgment against
any Mortgagor on the Mortgage Note (including any note evidencing a related
Companion Loan) or Mortgage or to obtain a deficiency judgment, or to enforce
any other remedies or rights provided by the Mortgage Note or Mortgage or
otherwise available at law or in equity.  The Special Servicer shall be
responsible for the preparation of all such documents and pleadings.  When
submitted to the Trustee for signature, such documents or pleadings shall be
accompanied by a certificate of a Servicing Officer requesting that such
pleadings or documents be executed by the Trustee and certifying as to the
reason such documents or pleadings are required and that the execution and
delivery thereof by the Trustee will not invalidate or otherwise affect the lien
of the Mortgage, except for the termination of such a lien upon completion of
the foreclosure or trustee’s sale.  The Trustee shall not be required to review
such documents for their sufficiency or enforceability.

With respect to each Servicing Shift Whole Loan, on and after the related
Servicing Shift Securitization Date, if pursuant to the related Intercreditor
Agreement and the related Non-Serviced PSA, and as appropriate for enforcing the
terms of such Servicing Shift Whole Loan, as applicable, the related
Non-Serviced Master Servicer requests in writing delivery to it of the original
Note, then the Custodian shall release or cause the release of such original
Note to the related Non-Serviced Master Servicer or its designee.

(d)        If, from time to time, pursuant to the terms of the applicable
Non-Serviced Intercreditor Agreement and the applicable Non-Serviced PSA, and as
appropriate for enforcing the terms of a Non-Serviced Mortgage Loan, the
applicable Non-Serviced Master Servicer requests delivery to it of the original
Mortgage Note for a Non-Serviced Mortgage Loan, then the Custodian shall release
or cause the release of such original Mortgage Note to such Non-Serviced Master
Servicer or its designee.

Section 3.11    Servicing Compensation.  (a)  As compensation for its activities
hereunder, the Master Servicer shall be entitled to receive the Servicing Fee
with respect to each Mortgage Loan, Serviced Companion Loan and REO Loan (other
than the portion of any REO Loan related to any Non-Serviced Companion Loan)
(including Specially Serviced Loans and any Non-Serviced Mortgage Loan
constituting a “specially serviced loan” under any related Non-Serviced PSA).
 As to each Mortgage Loan, Companion Loan and REO Loan, the Servicing Fee shall
accrue from time to time at the Servicing Fee Rate and shall be computed on the
basis of the Stated Principal Balance of such Mortgage Loan, Companion Loan or
REO Loan, as the case may be, and in the same manner as interest is calculated
on such Mortgage Loan, Companion Loan or REO Loan, as the case may be, and, in
connection with any partial month interest payment, for the same period
respecting which any related interest payment due on such Mortgage Loan or
Companion Loan or deemed to be due on such REO Loan is computed.  The Servicing
Fee with respect to any Mortgage Loan, Companion Loan or REO Loan shall cease to



-159-

--------------------------------------------------------------------------------

accrue if a Liquidation Event occurs with respect to the related Mortgage Loan,
except that if such Mortgage Loan is part of a Serviced Whole Loan and such
Serviced Whole Loan continues to be serviced and administered under this
Agreement notwithstanding such Liquidation Event, then the applicable Servicing
Fee shall continue to accrue and be payable as if such Liquidation Event did not
occur.  The Servicing Fee shall be payable monthly, on a loan-by-loan basis,
from payments of interest on each Mortgage Loan, Companion Loan and REO Revenues
allocable as interest on each REO Loan, and as otherwise provided by
Section 3.05(a).  The Master Servicer shall be entitled to recover unpaid
Servicing Fees in respect of any Mortgage Loan, Companion Loan or REO Loan out
of that portion of related payments, Insurance and Condemnation Proceeds,
Liquidation Proceeds and REO Revenues (in the case of an REO Loan) allocable as
recoveries of interest, to the extent permitted by Section 3.05(a).  Except as
set forth in the next two sentences, the third paragraph of this
Section 3.11(a), Section 6.03, Section 6.05 and Section 7.01(c), the right to
receive the Servicing Fee may not be transferred in whole or in part (except in
connection with a transfer of all of the Master Servicer’s duties and
obligations hereunder to a successor servicer in accordance with the terms
hereof).  With respect to each Serviced Pari Passu Companion Loan, the Servicing
Fee shall be payable to the Master Servicer from amounts payable in respect of
such Serviced Pari Passu Companion Loan, subject to the terms of the related
Intercreditor Agreement.

The Master Servicer shall be entitled to retain, and shall not be required to
deposit in the Collection Account pursuant to Section 3.04(a), additional
servicing compensation (other than with respect to a Non-Serviced Mortgage Loan)
in the form of the following amounts to the extent collected from the related
Mortgagor:  (i) 100% of Excess Modification Fees related to any consents,
modifications, waivers, extensions or amendments of any Non-Specially Serviced
Loans (including any related Serviced Companion Loan, to the extent not
prohibited by the related Intercreditor Agreement); (ii) 100% of all assumption
application fees received on Non-Specially Serviced Loans (including any related
Serviced Companion Loan, to the extent not prohibited by the related
Intercreditor Agreement)  to the extent the Master Servicer is processing the
underlying transaction and 100% of all defeasance fees (provided that for the
avoidance of doubt, any such defeasance fee shall not include any Modification
Fees or waiver fees in connection with a defeasance that the Special Servicer is
entitled to under this Agreement); and (iii) 100% of assumption, waiver,
consent, earnout and processing fees and similar fees pursuant to Section 3.08
and Section 3.20 or other actions performed in connection with this Agreement on
the Non-Specially Serviced Loans (including any related Serviced Companion Loan,
to the extent not prohibited by the related Intercreditor Agreement).  In
addition, the Master Servicer shall be entitled to retain as additional
servicing compensation (other than with respect to a Non-Serviced Mortgage Loan)
any reasonable review fees for processing Mortgagor requests, beneficiary
statements or demands, fees in connection with defeasance, if any, and other
customary charges, and amounts collected for checks returned for insufficient
funds, in each case only to the extent actually paid by the related Mortgagor
and shall not be required to deposit such amounts in the Collection Account or
the Companion Distribution Account pursuant to Section 3.04(a) or
Section 3.04(b), respectively, any and all amounts collected for checks returned
for insufficient funds relating to the accounts held by the Master Servicer and
late payment charges and default interest paid by the Mortgagors (that accrued
while the related Mortgage Loans (other than any Non-Serviced Mortgage Loan) or
any related Serviced Companion Loan (to the extent not prohibited by the related
Intercreditor Agreement) were not Specially Serviced Loans), but only to the
extent such late payment



-160-

--------------------------------------------------------------------------------

charges and default interest are not needed to pay interest on Advances or
certain additional trust fund expenses incurred with respect to the related
Mortgage Loan or, if provided under the related Intercreditor Agreement, any
related Serviced Companion Loan since the Closing Date.  Subject to Section
3.11(d), the Master Servicer shall also be entitled to additional servicing
compensation in the form of:  (i) Penalty Charges to the extent provided in
Section 3.11(d), (ii) interest or other income earned on deposits relating to
the Trust Fund in the Collection Account or the Companion Distribution Account
in accordance with Section 3.06(b) (but only to the extent of the Net Investment
Earnings, if any, with respect to such account for the period from and including
the prior Distribution Date to and including the Master Servicer Remittance Date
related to the current Distribution Date), (iii) interest or other income earned
on deposits in the Servicing Account which are not required by applicable law or
the related Mortgage Loan to be paid to the Mortgagor and (iv) the difference,
if positive, between Prepayment Interest Excess and Prepayment Interest
Shortfalls collected on the Mortgage Loans (other than the Non-Serviced Mortgage
Loans) and any Serviced Companion Loan, during the related Collection Period to
the extent not required to be paid as Compensating Interest Payments.  The
Master Servicer shall be required to pay out of its own funds all expenses
incurred by it in connection with its servicing activities hereunder (including,
without limitation, payment of any amounts due and owing to any of its
Sub-Servicers and the premiums for any blanket Insurance Policy insuring against
hazard losses pursuant to Section 3.07), if and to the extent such expenses are
not payable directly out of the Collection Account and the Master Servicer shall
not be entitled to reimbursement therefor except as expressly provided in this
Agreement.

With respect to any of the preceding fees as to which both the Master Servicer
and the Special Servicer are entitled to receive a portion thereof, the Master
Servicer and the Special Servicer shall each have the right in their sole
discretion, but not any obligation, to reduce or elect not to charge its
respective portion of such fee; provided that (without the consent of the
affected party) (A) neither the Master Servicer nor the Special Servicer shall
have the right to reduce or elect not to charge the portion of any such fee due
to the other and (B) to the extent either the Master Servicer or the Special
Servicer exercises its right to reduce or elect not to charge its respective
portion in any such fee, the party that reduced or elected not to charge its
respective portion of such fee shall not have any right to share in any part of
the other party’s portion of such fee.  If the Master Servicer decides not to
charge any fee, the Special Servicer shall nevertheless be entitled to charge
its portion of the related fee to which the Special Servicer would have been
entitled if the Master Servicer had charged a fee and the Master Servicer shall
not be entitled to any of such fee charged by the Special Servicer.

Notwithstanding anything herein to the contrary, the Master Servicer and Special
Servicer shall be entitled to charge and retain reasonable review fees in
connection with any Mortgagor request to the extent such fees are not prohibited
under the related Mortgage Loan documents and are actually paid by or on behalf
of the related Mortgagor.  Notwithstanding anything herein to the contrary, the
Master Servicer may, at its option, assign or pledge to any third party or
retain for itself the Transferable Servicing Interest; provided, however, that
in the event of any resignation or termination of such Master Servicer, all or
any portion of the Transferable Servicing Interest may be reduced by the Trustee
to the extent reasonably necessary (in the sole discretion of the Trustee) for
the Trustee to obtain a qualified successor master servicer that meets the
requirements of Section 6.05 and who requires market-rate servicing compensation
that accrues at a per annum rate in excess of the Retained Fee Rate, and any
such



-161-

--------------------------------------------------------------------------------

assignment of the Transferable Servicing Interest shall, by its terms be
expressly subject to the terms of this Agreement and such reduction.  The Master
Servicer shall pay the Transferable Servicing Interest to the holder of the
Transferable Servicing Interest at such time and to the extent the Master
Servicer is entitled to receive payment of its Servicing Fees hereunder,
notwithstanding any resignation or termination of the Master Servicer hereunder
(subject to reduction pursuant to the preceding sentence).

(b)        As compensation for its activities hereunder, the Special Servicer
shall be entitled to receive the Special Servicing Fee with respect to each
Specially Serviced Loan and REO Loan (other than a Non-Serviced Mortgage Loan,
any REO Loan relating to a Non-Serviced Mortgaged Property).  As to each
Specially Serviced Loan and REO Loan, the Special Servicing Fee shall accrue
from time to time at the Special Servicing Fee Rate and shall be computed on the
basis of the Stated Principal Balance of such Specially Serviced Loan or REO
Loan, as the case may be, and in the same manner as interest is calculated on
the Specially Serviced Loans or REO Loans, as the case may be, and, in
connection with any partial month interest payment, for the same period
respecting which any related interest payment due on such Specially Serviced
Loan or deemed to be due on such REO Loan is computed.  The Special Servicing
Fee with respect to any Specially Serviced Loan or REO Loan shall cease to
accrue if a Liquidation Event occurs with respect to the related Mortgage Loan.
 The Special Servicing Fee shall be payable monthly, on a loan-by-loan basis, in
accordance with the provisions of Section 3.05(a).  The right to receive the
Special Servicing Fee may not be transferred in whole or in part except in
connection with the transfer of all of the Special Servicer’s responsibilities
and obligations under this Agreement.

(c)        Additional servicing compensation in the form of (i) 100% of all
Excess Modification Fees related to consents, modifications, waivers, extensions
or amendments of any Specially Serviced Loans, (ii) 100% of all assumption
application fees and assumption fees and other related fees received on any
Specially Serviced Loans and 100% of such assumption application fees, and
(iii) 100% of waiver, consent and earnout fees, pursuant to Section 3.08 and
Section 3.20 or other actions performed in connection with this Agreement on the
Specially Serviced Loans or certain other similar fees paid by the related
Mortgagor, shall be promptly paid to the Special Servicer by the Master Servicer
(or directly from the related Mortgagor) to the extent such fees are paid by the
Mortgagor and shall not be required to be deposited in the Collection Account
pursuant to Section 3.04(a).  Notwithstanding the foregoing, the Special
Servicer may also charge reasonable review fees in connection with any Mortgagor
request to the extent actually paid by the Mortgagor.  Subject to Section
3.11(d), the Special Servicer shall also be entitled to additional servicing
compensation in the form of:  (i) Penalty Charges to the extent provided in
Section 3.11(d) and (ii) interest or other income earned on deposits relating to
the Trust Fund in the REO Account and Loss of Value Reserve Fund in accordance
with Section 3.06(b) (but only to the extent of the Net Investment Earnings, if
any, with respect to such account for the period from and including the prior
Distribution Date to and including the Master Servicer Remittance Date related
to such Distribution Date).  The Special Servicer shall also be entitled to
additional servicing compensation in the form of a Workout Fee equal to the
lesser of (i) the amount calculated with respect to each Corrected Loan at the
Workout Fee Rate on such Corrected Loan for so long as it remains a Corrected
Loan and (ii) $1,000,000 in the aggregate with respect to any particular workout
of a Corrected Loan; provided, however, that after receipt by the Special
Servicer of Workout Fees with respect to such Corrected Loan in an



-162-

--------------------------------------------------------------------------------

amount equal to $25,000, any Workout Fees in excess of such amount shall be
reduced by the Excess Modification Fee Amount; provided, further, however, that
in the event the Workout Fee collected over the course of such workout
calculated at the Workout Fee Rate is less than $25,000, then the Special
Servicer shall be entitled to an amount from the final payment on the related
Corrected Loan (including any related Serviced Companion Loan) that would result
in the total Workout Fees payable to the Special Servicer in respect of that
Corrected Loan (including any related Serviced Companion Loan) to be $25,000.
 The Workout Fee shall be reduced (but not below zero) pursuant to the preceding
sentence with respect to each collection on such Corrected Loan from which fee
would otherwise be payable until an amount equal to such Excess Modification Fee
Amount has been deducted in full.  The Workout Fee with respect to any Corrected
Loan will cease to be payable if such loan again becomes a Specially Serviced
Loan; provided that a new Workout Fee will become payable if and when such
Specially Serviced Loan again becomes a Corrected Loan.  The Special Servicer
shall not be entitled to any Workout Fee with respect to a Non-Serviced Mortgage
Loan.  If the Special Servicer is terminated (other than for cause) or resigns,
it shall retain the right to receive any and all Workout Fees payable in respect
of Mortgage Loans or any related Companion Loan that became Corrected Loans
prior to the time of that termination or resignation except the Workout Fees
will no longer be payable if the Corrected Loan subsequently becomes a Specially
Serviced Loan.  If the Special Servicer resigns or is terminated (other than for
cause), it will receive any Workout Fees payable on Specially Serviced Loans for
which the resigning or terminated Special Servicer had determined to grant a
forbearance or cured the event of default through a modification, restructuring
or workout negotiated by the Special Servicer and evidenced by a signed writing,
but which had not as of the time the Special Servicer resigned or was terminated
become a Corrected Loan solely because the Mortgagor had not had sufficient time
to make three consecutive timely Periodic Payments and which subsequently
becomes a Corrected Loan as a result of the Mortgagor making such three
consecutive timely Periodic Payments.  The successor special servicer will not
be entitled to any portion of such Workout Fees.  The Special Servicer will not
be entitled to receive any Workout Fees after termination for cause.  A
Liquidation Fee will be payable with respect to each Specially Serviced Loan
(other than a Non-Serviced Mortgage Loan) or REO Property (other than a
Non-Serviced Mortgaged Property) as to which the Special Servicer receives any
Liquidation Proceeds or Insurance and Condemnation Proceeds subject to the
exceptions set forth in the definition of Liquidation Fee (such Liquidation Fee
to be paid out of such Liquidation Proceeds, Insurance and Condemnation
Proceeds).  If, however, Liquidation Proceeds or Insurance and Condemnation
Proceeds are received with respect to any Corrected Loan and the Special
Servicer is properly entitled to a Workout Fee, such Workout Fee will be payable
based on and out of the portion of such Liquidation Proceeds and Insurance and
Condemnation Proceeds that constitute principal and/or interest on such Mortgage
Loan.  Notwithstanding anything herein to the contrary, the Special Servicer
shall only be entitled to receive a Liquidation Fee or a Workout Fee, but not
both, with respect to proceeds on any Mortgage Loan.  Notwithstanding the
foregoing, with respect to any Companion Loan, the Liquidation Fee, Workout Fee
and Special Servicing Fees, if any, will be computed as provided in the related
Intercreditor Agreement or to the extent such Intercreditor Agreement is silent
or refers to this Agreement or indicates such fees are paid in accordance with
this Agreement, as provided herein as though such Companion Loan were a Mortgage
Loan. Subject to Section 3.11(d), the Special Servicer will also be entitled to
additional fees in the form of Penalty Charges.  The Special Servicer shall be
required to pay out of its own funds all



-163-

--------------------------------------------------------------------------------

expenses incurred by it in connection with its servicing activities hereunder
(including, without limitation, payment of any amounts, other than management
fees in respect of REO Properties, due and owing to any of its Sub-Servicers and
the premiums for any blanket Insurance Policy obtained by it insuring against
hazard losses pursuant to Section 3.07), if and to the extent such expenses are
not expressly payable directly out of the Collection Account or the REO Account,
and the Special Servicer shall not be entitled to reimbursement therefor except
as expressly provided in this Agreement.

With respect to any of the preceding fees as to which both the Master Servicer
and the Special Servicer are entitled to receive a portion thereof, the Master
Servicer and the Special Servicer shall each have the right in their sole
discretion, but not any obligation, to reduce or elect not to charge its
respective portion of such fee; provided that (without the consent of the
affected party) (A) neither the Master Servicer nor the Special Servicer shall
have the right to reduce or elect not to charge the portion of any such fee due
to the other and (B) to the extent either the Master Servicer or the Special
Servicer exercises its right to reduce or elect not to charge its respective
portion in any such fee, the party that reduced or elected not to charge its
respective portion of such fee shall not have any right to share in any part of
the other party’s portion of such fee.  If the Master Servicer decides not to
charge any fee, the Special Servicer shall nevertheless be entitled to charge
its portion of the related fee to which the Special Servicer would have been
entitled if the Master Servicer had charged a fee and the Master Servicer shall
not be entitled to any of such fee charged by the Special Servicer.

(d)        In determining the compensation of the Master Servicer or Special
Servicer, as applicable, with respect to Penalty Charges, on any Distribution
Date, the aggregate Penalty Charges collected on any Mortgage Loan (other than a
Non-Serviced Mortgage Loan) and any related Companion Loan since the prior
Distribution Date shall be applied (in such order) to reimburse (i) the Master
Servicer, the Special Servicer or the Trustee for interest on Advances on such
Mortgage Loan or related Companion Loan, if applicable (and, in connection with
a Non-Serviced Mortgage Loan, the applicable Non-Serviced Master Servicer, the
applicable Non-Serviced Special Servicer or the applicable Non-Serviced Trustee
for interest on the Servicing Advances made by any such party with respect to a
Non-Serviced Whole Loan pursuant to the applicable Non-Serviced PSA, to the
extent not prohibited by the applicable Non-Serviced Intercreditor Agreement)
due on such Distribution Date, (ii) the Trust for all interest on Advances
previously paid to the Master Servicer or the Trustee pursuant to
Section 3.05(a)(vi) hereof (and, in connection with a Non-Serviced Mortgage
Loan, the related trust for all interest on Servicing Advances reimbursed by
such trust to any party under the applicable Non-Serviced PSA, which resulted in
an additional expense for the Trust, to the extent not prohibited by the
applicable Non-Serviced Intercreditor Agreement) with respect to such Mortgage
Loan or related Companion Loan, if applicable and (iii) the Trust for all
additional expenses of the Trust (other than Special Servicing Fees, Workout
Fees and Liquidation Fees), including without limitation, inspections by the
Special Servicer and all unpaid Advances incurred since the Closing Date with
respect to such Mortgage Loan.  Penalty Charges (other than with respect to a
Non-Serviced Mortgage Loan, which shall be payable as additional servicing
compensation under the related Non-Serviced PSA) remaining thereafter shall be
distributed to the Master Servicer, if and to the extent accrued while such
Mortgage Loan and any related Companion Loan was a Non-Specially Serviced Loan,
and to the Special Servicer, if and to the extent accrued on such Mortgage Loan
during the period such Mortgage Loan was a



-164-

--------------------------------------------------------------------------------

Specially Serviced Loan or REO Loan.  Any Penalty Charges paid or payable as
additional servicing compensation to the Master Servicer and the Special
Servicer shall be distributed between the Master Servicer and the Special
Servicer, on a pro rata basis, based on the Master Servicer’s and Special
Servicer’s respective entitlements to such compensation described in the
previous sentence.  Notwithstanding the foregoing, Penalty Charges with respect
to any Companion Loan will be allocated pursuant to the applicable Intercreditor
Agreement after payment of all related Advances and interest thereon and
additional expenses of the Trust in accordance with this Section 3.11(d).

If a Servicing Shift Whole Loan becomes a Specially Serviced Loan prior to the
applicable Servicing Shift Securitization Date, the Special Servicer shall
service and administer such Servicing Shift Whole Loan and any related REO
Property in the same manner as any other Specially Serviced Loan or Serviced REO
Property and shall be entitled to all rights and compensation earned with
respect to such Serviced Whole Loan as Special Servicer of such Serviced Whole
Loan.  With respect to a Servicing Shift Mortgage Loan, prior to the applicable
Servicing Shift Securitization Date, no other special servicer will be entitled
to any such compensation or have such rights and obligations.  If a Servicing
Shift Whole Loan is still a Specially Serviced Loan on the applicable Servicing
Shift Securitization Date, the Non-Serviced Special Servicer and the Special
Servicer shall be entitled to compensation with respect to such Servicing Shift
Whole Loan as if the Special Servicer were being terminated as the Special
Servicer with respect to such Servicing Shift Whole Loan and the Non-Serviced
Special Servicer were replacing the Special Servicer as the successor Special
Servicer with respect to such Servicing Shift Whole Loan.

If a Servicing Shift Whole Loan is being specially serviced on the applicable
Servicing Shift Securitization Date, the Special Servicer shall be entitled to
compensation for the period during which it acted as Special Servicer with
respect to such Whole Loan, including its share of any liquidation or workout
fees and any additional servicing compensation as well as all surviving
indemnity and other rights in respect of such special servicing role under this
Agreement.

(e)        With respect to each Distribution Date, the Special Servicer shall
deliver or cause to be delivered to the Master Servicer within two (2) Business
Days following the Determination Date, and the Master Servicer shall deliver, to
the extent it has received, to the Certificate Administrator, without charge and
on the Master Servicer Remittance Date, an electronic report (which may include
HTML, Word or Excel compatible format, clean and searchable PDF format or such
other format as mutually agreeable between the Certificate Administrator and the
Special Servicer) that discloses and contains an itemized listing of any
Disclosable Special Servicer Fees received by the Special Servicer or any of its
Affiliates, if any, with respect to such Distribution Date; provided that no
such report shall be due in any month during which no Disclosable Special
Servicer Fees were received.

(f)        The Special Servicer and its Affiliates shall be prohibited from
receiving or retaining any compensation or any other remuneration (including,
without limitation, in the form of commissions, brokerage fees, rebates, or as a
result of any other fee-sharing arrangement) from any Person (including, without
limitation, the Trust, any Mortgagor, any property manager, any guarantor or
indemnitor in respect of a Mortgage Loan and any purchaser



-165-

--------------------------------------------------------------------------------

of any Mortgage Loan or REO Property) in connection with the disposition,
workout or foreclosure of any Mortgage Loan, the management or disposition of
any REO Property, or the performance of any other special servicing duties under
this Agreement, other than as expressly provided in this Section 3.11; provided
that such prohibition shall not apply to Permitted Special Servicer/Affiliate
Fees.

(g)        Pursuant to the CREFC® License Agreement, CREFC® shall be paid
(according to the payment instructions set forth on Exhibit AA hereto or such
other payment instructions as CREFC® may provide to the Master Servicer in
writing at least two (2) Business Days prior to the Master Servicer Remittance
Date) the CREFC® Intellectual Property Royalty License Fee on a monthly basis.
 The Master Servicer shall withdraw from the Collection Account and, to the
extent sufficient funds are on deposit therein, pay the CREFC® Intellectual
Property Royalty License Fee to CREFC® in accordance with Section 3.05(a)(xii)
on a monthly basis, from funds on deposit in the Collection Account.

Section 3.12    Inspections; Collection of Financial Statements.  (a)  The
Master Servicer shall perform (at its own expense), or shall cause to be
performed (at its own expense), a physical inspection of each Mortgaged Property
relating to a Mortgage Loan (other than a Non-Serviced Mortgage Loan or a
Specially Serviced Loan) with a Stated Principal Balance of (i) $2,000,000 or
more at least once every twelve (12) months, commencing in the calendar year
2021, and (ii) less than $2,000,000 at least once every twenty-four (24) months
commencing in the calendar year 2022; provided, however, that if a physical
inspection has been performed by the Special Servicer in the previous twelve
(12) months and the Master Servicer has no knowledge of a material change in the
Mortgaged Property since such physical inspection, the Master Servicer will not
be required to perform or cause to be performed, such physical inspection;
provided, further, that if any scheduled payment becomes more than sixty (60)
days delinquent on the related Mortgage Loan, the Special Servicer shall inspect
or cause to be inspected the related Mortgaged Property as soon as practicable
after such Mortgage Loan becomes a Specially Serviced Loan and annually
thereafter for so long as such Mortgage Loan remains a Specially Serviced Loan;
provided, further, that if it is not commercially reasonable for the Master
Servicer to perform an inspection in the time frames stated in this subsection
(a) due to circumstances related to the COVID-19 Emergency, then the Master
Servicer shall not be required to perform such inspection until it is
commercially reasonable to do so.  The cost of such inspection by the Special
Servicer pursuant to the second proviso of the immediately preceding sentence
shall be an expense of the Trust, and, to the extent not paid by the related
Mortgagor, reimbursed first from Penalty Charges actually received from the
related Mortgagor and then from the Collection Account pursuant to
Section 3.05(a)(ii), provided that, with respect to a Serviced Whole Loan, such
cost shall be payable, subject to the terms of the related Intercreditor
Agreement (i) with respect to a Serviced Pari Passu Whole Loan, pro rata and
pari passu, from the related Serviced Pari Passu Mortgage Loan and Serviced Pari
Passu Companion Loan, in accordance with their respective Stated Principal
Balances, or (ii) with respect to a Serviced AB Whole Loan, first, from the
related AB Subordinate Companion Loan and then, pro rata and pari passu, from
the related Serviced Mortgage Loan and the related Serviced Pari Passu Companion
Loan (if any), in accordance with the respective Stated Principal Balances of
the related Serviced Mortgage Loan and Serviced Pari Passu Companion Loan
(provided that, with respect to any AB Subordinate Companion Loan, the foregoing
shall not limit or otherwise modify the terms of the related Intercreditor
Agreement pursuant to which any amounts collected



-166-

--------------------------------------------------------------------------------

with respect to the related Whole Loan are allocated to the related Serviced
Mortgage Loan and AB Subordinate Companion Loan), in each case, prior to being
payable out of general collections.  The Special Servicer or the Master
Servicer, as applicable, shall prepare or cause to be prepared a written report
of each such inspection detailing the condition of and any damage to the
Mortgaged Property to the extent evident from the inspection and specifying the
existence of (i) any vacancy in the Mortgaged Property that the preparer of such
report has knowledge of and deems material, (ii) any sale, transfer or
abandonment of the Mortgaged Property of which the preparer of such report has
knowledge or that is evident from the inspection, (iii) any adverse change in
the condition of the Mortgaged Property of which the preparer of such report has
knowledge or that is evident from the inspection, and that the preparer of such
report deems material, (iv) any visible material waste committed on the
Mortgaged Property of which the preparer of such report has knowledge or that is
evident from the inspection and (v) photographs of each inspected Mortgaged
Property.  The Special Servicer and the Master Servicer shall deliver or, if
applicable, make available on its website a copy (in electronic format) of each
such report prepared by the Special Servicer or the Master Servicer, as
applicable, to the other party and to the Trustee within seven (7) Business Days
after the later of (i) the completion of such report or (ii) the Special
Servicer’s or the Master Servicer’s, as applicable, receipt of such report,
provided that the Special Servicer or the Master Servicer, as applicable, shall
use reasonable efforts to obtain such report within 30 days after completion of
the related inspection.  Within five (5) Business Days after request for copies
of such reports by the Rating Agencies, the Special Servicer or the Master
Servicer, as applicable, shall deliver or make available a copy (in electronic
format) of each such report prepared by the Special Servicer and the Master
Servicer, as applicable, to the 17g-5 Information Provider for posting to the
17g-5 Information Provider’s Website.

(b)        The Special Servicer, in the case of any Specially Serviced Loan, and
the Master Servicer, in the case of any Non-Specially Serviced Loan shall make
efforts consistent with the Servicing Standard to collect promptly (and in
connection with the preparation of the reports described in the following
paragraph, review) from each related Mortgagor quarterly and annual operating
statements, financial statements, budgets and rent rolls of the related
Mortgaged Property, and the quarterly and annual financial statements of such
Mortgagor, whether or not delivery of such items is required pursuant to the
terms of the related Mortgage Loan documents and any other reports or documents
required to be delivered under the terms of the Mortgage Loans (and each
Serviced Companion Loan), if delivery of such items is required pursuant to the
terms of the related Mortgage Loan (and each Serviced Companion Loan) documents.
 The Master Servicer and the Special Servicer shall not be required to request
such operating statements or rent rolls more than once if the related Mortgagor
is not required to deliver such statements pursuant to the terms of the Mortgage
Loan documents.  In addition, the Special Servicer shall cause quarterly and
annual operating statements, budgets and rent rolls to be regularly prepared in
respect of each REO Property and shall collect all such items promptly following
their preparation.  The Special Servicer shall deliver all such items to the
Master Servicer within five (5) Business Days of receipt, and the Master
Servicer shall make available on its website copies of all the foregoing items
so collected to the Trustee, the Certificate Administrator and the Depositor, in
electronic format, in each case within thirty (30) days of its receipt thereof,
but in no event, in the case of annual statements, later than June 30 of each
year commencing June 30, 2021.  Upon the request of any Privileged Person (other
than the NRSROs) to receive copies of such items, the Master Servicer or the
Special Servicer, as



-167-

--------------------------------------------------------------------------------

applicable, shall deliver electronic copies of such items to the Certificate
Administrator to be posted on the Certificate Administrator’s Website.  The
Master Servicer or Special Servicer, as applicable, shall, upon the request of
any NRSRO, deliver copies of all or any of the foregoing items so collected
thereby to the 17g-5 Information Provider pursuant to Section 3.15(c).

Within forty-five (45) days after receipt by the Master Servicer, with respect
to all Non-Specially Serviced Loans it is responsible for servicing hereunder,
or the Special Servicer with respect to Specially Serviced Loans and REO
Properties (other than any Non-Serviced Mortgaged Property), of any quarterly
and annual operating statements or rent rolls beginning with the quarter ending
September 30, 2020 and the calendar year ending December 31, 2020 (if the
related Mortgagor provides sufficient information to report pursuant to CREFC®
guidelines) and otherwise for the calendar year ending December 31, 2021 with
respect to any Mortgaged Property or REO Property, such Master Servicer or
Special Servicer, as applicable, shall, based upon such operating statements or
rent rolls received, prepare (or, if previously prepared, update) the analysis
of operations and the CREFC® NOI Adjustment Worksheet and the CREFC® Operating
Statement Analysis Report, but only to the extent the related borrower is
required by the Mortgage Loan documents to deliver and does deliver, or
otherwise agrees to provide and does provide, that information, presenting the
computations to “normalize” the full year net operating income and debt service
coverage numbers used by the Master Servicer to prepare the CREFC® Comparative
Financial Status Report; provided that any such CREFC® Operating Statement
Analysis Report and/or CREFC® NOI Adjustment Worksheet shall not be required to
be prepared or updated with respect to year-end or the first calendar quarter of
each year to the extent provided by the then-current CREFC® Investor Reporting
Package.  Upon the occurrence and continuation of a Servicing Transfer Event,
the Master Servicer shall provide the Special Servicer with all prior CREFC®
Operating Statement Analysis Reports and CREFC® NOI Adjustment Worksheets for
the related Mortgage Loan (including underwritten figures), and the Special
Servicer’s obligations hereunder shall be subject to its having received all
such reports.  The Master Servicer and Special Servicer shall, upon request,
 deliver copies electronically of all operating statements and rent rolls
received from any Mortgagor to the 17g-5 Information Provider pursuant to
Section 3.13(c) and 3.13(d), and the Master Servicer and Special Servicer shall,
upon request, make available to the other electronically monthly copies of all
the foregoing items so collected thereby.  All CREFC® Operating Statement
Analysis Reports and CREFC® NOI Adjustment Worksheets shall be maintained by the
Master Servicer with respect to each Mortgaged Property (other than a
Non-Serviced Mortgaged Property) and REO Property (other than any Non-Serviced
Mortgaged Property), and the Master Servicer shall forward copies (in electronic
format) thereof and the related operating statements or rent rolls (in each
case, promptly following the initial preparation and each material revision
thereof) to the Certificate Administrator and, upon the request of any NRSRO,
the 17g-5 Information Provider (and the 17g-5 Information Provider shall post
all such items to the 17g-5 Information Provider’s Website), and upon request,
shall make such items available to the Special Servicer and with respect to any
Serviced Companion Loan, the related Companion Holder.  The Master Servicer
shall maintain a CREFC® Operating Statement Analysis Report and a CREFC® NOI
Adjustment Worksheet with respect to each Mortgaged Property (other than a
Non-Serviced Mortgaged Property) or REO Property (other than a Non-Serviced
Mortgaged Property).

(c)        At or before 2:00 p.m. (New York City time) on each Determination
Date, the Special Servicer shall prepare and deliver or cause to be delivered to
the Master Servicer the



-168-

--------------------------------------------------------------------------------

CREFC® Special Servicer Loan File and any applicable CREFC® Loan Liquidation
Reports, CREFC® Loan Modification Reports and CREFC® REO Liquidation Reports
with respect to the Specially Serviced Loans and any REO Properties (other than
a Non-Serviced Mortgaged Property), providing the information required of the
Special Servicer in an electronic format, reasonably acceptable to the Master
Servicer as of the Business Day preceding such Determination Date, which CREFC®
Special Servicer Loan File shall include data, to enable the Master Servicer to
produce the following supplemental CREFC® reports:  (i) a CREFC® Delinquent Loan
Status Report, (ii) a CREFC® Historical Loan Modification/Forbearance and
Corrected Mortgage Loan Report, (iii) a CREFC® REO Status Report, (iv) a CREFC®
Comparative Financial Status Report and (v) a CREFC® NOI Adjustment Worksheet
and a CREFC® Operating Statement Analysis Report, in each case with the
supporting financial statements, budgets, operating statements and rent rolls
submitted by the Mortgagor.

(d)        Not later than 5:00 p.m. (New York City time) on the Master Servicer
Remittance Date beginning June 2020, the Master Servicer shall prepare (if and
to the extent necessary) and deliver or cause to be delivered in electronic
format to the Certificate Administrator the following reports and data files:
 (A) to the extent the Master Servicer has received the CREFC® Special Servicer
Loan File at the time required, the most recent CREFC® Delinquent Loan Status
Report, CREFC® Historical Loan Modification/Forbearance and Corrected Mortgage
Loan Report and the CREFC® REO Status Report, (B) CREFC® Loan Setup File (with
respect to the first Distribution Date), (C) the most recent CREFC® Property
File, and CREFC® Comparative Financial Status Report (in each case incorporating
the data required to be included in the CREFC® Special Servicer Loan File
pursuant to Section 3.12(c) by the Special Servicer and Master Servicer), (D) a
CREFC® Servicer Watch List with information that is current as of such
Determination Date, (E) CREFC® Financial File, (F) CREFC® Loan Level Reserve/LOC
Report, (G) the CREFC® Advance Recovery Report, (H) CREFC® Total Loan Report and
(I) the report on Disclosable Special Servicer Fees delivered pursuant to
Section 3.11(e) to the extent received from the Special Servicer, if any.
 Additionally, not later than 5:00 p.m. (New York City time) on the Master
Servicer Remittance Date beginning June 2020, the Master Servicer shall deliver
or cause to be delivered in electronic format to the Certificate Administrator
any applicable CREFC® Loan Liquidation Reports, CREFC® Loan Modification Reports
and CREFC® REO Liquidation Reports received from the Special Servicer.  Not
later than 2:00 p.m. (New York City time) two (2) Business Days prior to the
Distribution Date beginning in June 2020, the Master Servicer shall deliver or
cause to be delivered to the Certificate Administrator via electronic format the
CREFC® Loan Periodic Update File and the CREFC® Appraisal Reduction Amount
Template, if provided for such Distribution Date.  In no event shall any report
described in this subsection be required to reflect information that has not
been collected by or delivered to the Master Servicer, or any payments or
collections not received by the Master Servicer, as of the close of business on
the Business Day prior to the Business Day on which the report is due.  In no
event shall any report described in this subsection be required to reflect
information that has not been collected by or delivered to the Master Servicer,
or any payments or collections not received by the Master Servicer, as of the
close of business on the Business Day prior to the Business Day on which the
report is due.

In the absence of manifest error, the Master Servicer shall be entitled to
conclusively rely upon, without investigation or inquiry, any information and
reports delivered to it by any third party, and the Certificate Administrator
shall be entitled to conclusively rely upon



-169-

--------------------------------------------------------------------------------

the Master Servicer’s reports and the Special Servicer’s reports and any
information provided by the Trustee, without any duty or obligation to
recompute, verify or recalculate any of the amounts and other information stated
therein.

(e)        The Special Servicer shall deliver to the Master Servicer the reports
and information required of the Special Servicer pursuant to Section 3.12(b) and
Section 3.12(c), and the Master Servicer shall deliver to the Certificate
Administrator the reports and data files set forth in Section 3.12(d).  The
Master Servicer may, absent manifest error, conclusively rely on the reports
and/or data to be provided by the Special Servicer pursuant to Section 3.12(b)
and Section 3.12(c).  The Certificate Administrator may, absent manifest error,
conclusively rely on the reports and/or data to be provided by the Master
Servicer pursuant to Section 3.12(d).  In the case of information or reports to
be furnished by the Master Servicer to the Certificate Administrator pursuant to
Section 3.12(d), to the extent that such information or reports are, in turn,
based on information or reports to be provided by the Special Servicer pursuant
to Section 3.12(b) or Section 3.12(c) and to the extent that such reports are to
be prepared and delivered by the Special Servicer pursuant to Section 3.12(b) or
Section 3.12(c), the Master Servicer shall have no obligation to provide such
information or reports to the Certificate Administrator until it has received
the requisite information or reports from the Special Servicer, and the Master
Servicer shall not be in default hereunder due to a delay in providing the
reports required by Section 3.12(d) caused by the Special Servicer’s failure to
timely provide any information or report required under Section 3.12(b) or
Section 3.12(c) of this Agreement.

(f)        Notwithstanding the foregoing, however, the failure of the Master
Servicer or Special Servicer to disclose any information otherwise required to
be disclosed by this Section 3.12 shall not constitute a breach of this
Section 3.12 to the extent the Master Servicer or Special Servicer so fails
because such disclosure, in the reasonable belief of the Master Servicer or the
Special Servicer, as the case may be, would violate any applicable law or any
provision of a Mortgage Loan document prohibiting disclosure of information with
respect to the Mortgage Loans or Mortgaged Properties.  The Master Servicer and
Special Servicer may disclose any such information or any additional information
to any Person so long as such disclosure is consistent with applicable law and
the Servicing Standard.  The Master Servicer or the Special Servicer may affix
to any information provided by it any disclaimer it deems appropriate in its
reasonable discretion (without suggesting liability on the part of any other
party hereto).

(g)        Unless otherwise specifically stated herein, if the Master Servicer
or the Special Servicer is required to deliver any statement, report or
information under any provisions of this Agreement, the Master Servicer or the
Special Servicer, as the case may be, may satisfy such obligation by
(x) physically delivering a paper copy of such statement, report or information,
(y) delivering such statement, report or information in a commonly used
electronic format or (z) except with respect to information to be provided to
the Certificate Administrator or any Companion Holder, making such statement,
report or information available on the Master Servicer’s Internet website,
unless this Agreement expressly specifies a particular method of delivery.

Notwithstanding anything to the contrary in the foregoing, the Master Servicer
and the Special Servicer shall deliver any required statements, reports or other
information to the Certificate Administrator in an electronic format mutually
agreeable to the Certificate



-170-

--------------------------------------------------------------------------------

Administrator and the Master Servicer or the Special Servicer, as the case may
be.  The Master Servicer or the Special Servicer may physically deliver a paper
copy of any such statement, report or information as a temporary measure due to
system problems, however, copies in electronic format shall follow upon the
correction of such system problems.

Section 3.13    Annual Reports on Assessment of Compliance with Servicing
Criteria.

(a)        On or before April 15th of each year commencing in April 2021, the
Master Servicer and the Special Servicer (regardless of whether the Special
Servicer has commenced special servicing of the Mortgage Loans), each at its own
expense, shall furnish (and each such party shall (i) with respect to each
Initial Sub-Servicer engaged by such Master Servicer or Special Servicer that is
a Servicing Function Participant, use commercially reasonable efforts to cause
such Servicing Function Participant to furnish and (ii) with respect to each
other Servicing Function Participant with which it has entered into a servicing
relationship with respect to the Mortgage Loans, cause such Servicing Function
Participant to furnish) to the Trustee, the Certificate Administrator, the
Depositor (which copy shall be deemed furnished by the Certificate Administrator
when made available on its Internet website), and the 17g-5 Information
Provider, a report substantially in the form of Exhibit Z, on an assessment of
compliance with the Servicing Criteria applicable to it that contains (A) a
statement by such Reporting Servicer of its responsibility for assessing
compliance with the Relevant Servicing Criteria, (B) a statement that such
Reporting Servicer used the Relevant Servicing Criteria to assess compliance
with the Relevant Servicing Criteria, (C) such Reporting Servicer’s assessment
of compliance with the Relevant Servicing Criteria as of and for the period
ending the end of the most recent fiscal year, including, if there has been any
material instance of noncompliance with the Relevant Servicing Criteria, a
discussion of each such failure and the nature and status thereof, and (D) a
statement that a registered public accounting firm has issued an attestation
report on such Reporting Servicer’s assessment of compliance with the Relevant
Servicing Criteria as of and for such period.  With respect to any Non-Serviced
Companion Loan, the Certificate Administrator will use its reasonable efforts to
procure such report from the applicable Non-Serviced Master Servicer and
Non-Serviced Special Servicer in form and substance similar to the form attached
hereto as Exhibit Z.  Such report shall be provided in a format agreed upon by
the Depositor, the Certificate Administrator and the Reporting Servicer.

Each such report shall be addressed to the Depositor and signed by an authorized
officer of the applicable company, and shall address the Relevant Servicing
Criteria specified on a certification substantially in the form of Exhibit W
hereto delivered to the Depositor on the Closing Date.  Promptly after receipt
of each such report, the Depositor may review each such report and, if
applicable, consult with each Reporting Servicer as to the nature of any
material instance of noncompliance with the Relevant Servicing Criteria
applicable to it (and each Servicing Function Participant engaged or utilized by
each Reporting Servicer, as applicable).

(b)        The Master Servicer and the Special Servicer hereby acknowledge and
agree that the Relevant Servicing Criteria set forth on Exhibit W is
appropriately set forth with respect to such party and any Servicing Function
Participant with which the Master Servicer and Special Servicer has entered into
a servicing relationship.



-171-

--------------------------------------------------------------------------------

(c)        No later than ten (10) Business Days after the end of each fiscal
year for the Trust, the Master Servicer and the Special Servicer shall notify
the Certificate Administrator, the Depositor and the Mortgage Loan Seller as to
the name of each Additional Servicer engaged by it and each Servicing Function
Participant utilized by it, in each case other than with respect to any Initial
Sub-Servicer.  When the Master Servicer and the Special Servicer submit their
assessments pursuant to Section 3.13(a), the Master Servicer and the Special
Servicer, as applicable, shall also at such time include the assessment (and
related attestation pursuant to Section 3.14) of each Servicing Function
Participant engaged by it.

In the event the Master Servicer or the Special Servicer is terminated or
resigns pursuant to the terms of this Agreement, such party shall provide, and
each such party shall cause any Servicing Function Participant engaged by it to
provide (and each of the Master Servicer and the Special Servicer shall (i) with
respect to an Initial Sub-Servicer engaged by such Master Servicer or Special
Servicer that is an Additional Servicer that resigns or is terminated under any
applicable servicing agreement, use its reasonable efforts to cause such
Additional Servicer and (ii) with respect to any other Additional Servicer that
resigns or is terminated under any applicable servicing agreement, cause such
Additional Servicer to provide) an annual assessment of compliance pursuant to
this Section 3.13, coupled with an attestation as required in Section 3.14 with
respect to the period of time that the Master Servicer or the Special Servicer
was subject to this Agreement or the period of time that the Additional Servicer
was subject to such other servicing agreement.

Section 3.14    Annual Independent Public Accountants’ Attestation Report.

On or before April 15th of each year commencing in April 2021, the Master
Servicer and the Special Servicer, each at its own expense, shall cause (and
each such party shall (i) with respect to each Initial Sub-Servicer engaged by
such Master Servicer or Special Servicer that is a Servicing Function
Participant use commercially reasonable efforts to cause such Servicing Function
Participant to cause and (ii) with respect to each other Servicing Function
Participant with which it has entered into a servicing relationship with respect
to the Mortgage Loans, cause such Servicing Function Participant to cause) a
registered public accounting firm (which may also render other services to the
Master Servicer, the Special Servicer or the applicable Servicing Function
Participant, as the case may be) and that is a member of the American Institute
of Certified Public Accountants to furnish a report to the Trustee, the
Certificate Administrator (who will promptly post such report on the Certificate
Administrator’s Website pursuant to Section 3.15(b)), the Depositor and the
17g-5 Information Provider, and, promptly, but not earlier than the second
Business Day following the delivery of such report to the 17g-5 Information
Provider, to the Rating Agencies, to the effect that (i) it has obtained a
representation regarding certain matters from the management of such Reporting
Servicer, which includes an assertion that such Reporting Servicer has complied
with the Relevant Servicing Criteria applicable to it and (ii) on the basis of
an examination conducted by such firm in accordance with standards for
attestation engagements issued or adopted by the PCAOB, it is issuing an opinion
as to whether such Reporting Servicer’s assessment of compliance with the
Relevant Servicing Criteria applicable to it was fairly stated in all material
respects.  In the event that an overall opinion cannot be expressed, such
registered public accounting firm shall state in such report why it was unable
to express such an opinion.  Each such related accountant’s attestation report
shall be made in accordance with Rules 1-02(a)(3) and 2-02(g) of



-172-

--------------------------------------------------------------------------------

Regulation S-X under the Securities Act and the Exchange Act.  Such report must
be available for general use and not contain restricted use language.  With
respect to any Non-Serviced Companion Loan, the Certificate Administrator will
use its reasonable efforts to procure such report from the applicable
Non-Serviced Master Servicer and Non-Serviced Special Servicer.  Copies of such
statement will be provided by the Certificate Administrator in accordance with
Section 3.15(b).  Such report shall be provided in a format agreed upon by the
Depositor, the Certificate Administrator and the providing parties.

Promptly after receipt of such report from the Master Servicer, the Special
Servicer or any Servicing Function Participant, the Depositor may review the
report and, if applicable, consult with the Master Servicer or the Special
Servicer as to the nature of any defaults by the Master Servicer or the Special
Servicer or any Servicing Function Participant with which it has entered into a
servicing relationship with respect to the Mortgage Loans, as the case may be,
in the fulfillment of any of the Master Servicer’s or the Special Servicer’s or
the applicable Servicing Function Participants’ obligations hereunder or under
the applicable sub servicing or primary servicing agreement.

Section 3.15    Access to Certain Information.  (a)  Each of the Master Servicer
and the Special Servicer shall provide or cause to be provided to the
Certificate Administrator, and the Certificate Administrator shall afford access
to the Mortgage Loan Seller and to any Certificateholder that is a federally
insured financial institution, the OCC, the FDIC, the Board of Governors of the
Federal Reserve System of the United States of America and the supervisory
agents and examiners of such boards and such corporations, and any other federal
or state banking or insurance regulatory authority that may exercise authority
over any such Certificateholder, and to each Holder of a Certificate, access to
any documentation or information regarding the Mortgage Loans (other than any
Non-Serviced Mortgage Loan) and, in the case of a Mortgage Loan that is a
portion of a Serviced Whole Loan, the related Companion Loan, and the Trust
within its control which may be required by applicable law.  At the election of
the Master Servicer, the Special Servicer or the Certificate Administrator, such
access may be afforded to such Person identified above by the delivery of copies
of information as requested by such Person and the Master Servicer, the Special
Servicer or the Certificate Administrator shall be permitted to require payment
(other than from the Trustee and the Certificate Administrator on its own behalf
or on behalf of the Certificateholders, as applicable) of a sum sufficient to
cover the reasonable out-of-pocket costs incurred by it in making such copies.
 Such access shall (except as described in the preceding sentence) be afforded
without charge but only upon reasonable prior written request and during normal
business hours at the offices of the Certificate Administrator or the Custodian.

The failure of the Master Servicer or Special Servicer to provide access as
provided in this Section 3.15 as a result of a confidentiality obligation shall
not constitute a breach of this Section 3.15.  In connection with providing
information pursuant to this Section 3.15, the Master Servicer and Special
Servicer may each (i) affix a reasonable disclaimer to any information provided
by it for which it is not the original source (without suggesting liability on
the part of any other party hereto); (ii) affix to any information provided by
it a reasonable statement regarding securities law restrictions on such
information and/or condition access to information on (x) the execution of a
confidentiality agreement substantially in the form of Exhibit V, or
(y) execution of a “click-through” confidentiality agreement if such



-173-

--------------------------------------------------------------------------------

information is being provided through the Master Servicer’s Internet website;
(iii) withhold access to confidential information or any intellectual property;
and/or (iv) withhold access to items of information contained in the Servicing
File for any Mortgage Loan if the disclosure of such items is prohibited by
applicable law or the provisions of any related Mortgage Loan documents or would
constitute a waiver of the attorney-client privilege.  Notwithstanding any
provision of this Agreement to the contrary, the failure of the Master Servicer
or the Special Servicer to disclose any information otherwise required to be
disclosed by it pursuant to this Agreement shall not constitute a breach of this
Agreement to the extent that the Master Servicer or the Special Servicer, as the
case may be, determines, in its reasonable good faith judgment consistent with
the applicable Servicing Standard, that such disclosure would violate applicable
law or any provision of a Mortgage Loan or Companion Loan document prohibiting
disclosure of information with respect to the Mortgage Loans or Companion Loans
or the Mortgaged Properties, constitute a waiver of the attorney-client
privilege on behalf of the Trust or the Trust or otherwise materially harm the
Trust or the Trust.  Without limiting the generality of the foregoing, the
Master Servicer or Special Servicer may refrain from disclosing information that
it reasonably determines would prejudice the interest of the Certificateholders
with respect to a workout or exercise of remedies as to any particular Mortgage
Loan.

Upon the reasonable request of any Certificateholder (or with respect to any AB
Subordinate Companion Loan related to a Serviced AB Whole Loan, the holder of
such AB Subordinate Companion Loan) that is a Privileged Person identified to
the Master Servicer’s reasonable satisfaction, the Master Servicer may provide
(or forward electronically) (at the expense of such Certificateholder or holder
of such AB Subordinate Companion Loan, as applicable) copies of any appraisals,
operating statements, rent rolls and financial statements (in each case, solely
relating to the related Serviced Whole Loan, if requested by the holder of the
an AB Subordinate Companion Loan) obtained by the Master Servicer; provided
that, in connection therewith, the Master Servicer may require a written
confirmation executed by the requesting Person substantially in such form as may
be reasonably acceptable to the Master Servicer, generally to the effect that
such Person is a Holder of Certificates, a beneficial holder of Book-Entry
Certificates (or an investment advisor for a Certificateholder or beneficial
holder of Book-Entry Certificates) or holder of such AB Subordinate Companion
Loan and a Privileged Person and will keep such information confidential and
shall use such information only for the purpose of analyzing asset performance
and evaluating any continuing rights the Certificateholder or holder of such AB
Subordinate Companion Loan, as applicable, may have under the Trust.  For the
avoidance of doubt, the Master Servicer shall not make any Asset Status Reports
available to any Certificateholders on its website.  None of the parties to this
Agreement shall provide any Asset Status Report to the Certificate
Administrator.

Notwithstanding anything to the contrary herein, unless required by applicable
law or court order, no Certificateholder or beneficial owner shall be given
access to, or be provided copies of, the Mortgage Files.

(b)        The Certificate Administrator shall make available to Privileged
Persons via the Certificate Administrator’s Website, the following items, in
each case, to the extent such items were prepared by or delivered to the
Certificate Administrator in electronic format:



-174-

--------------------------------------------------------------------------------

(i)    The following documents, which will initially be made available under a
tab or heading designated “deal documents”:

(A)       the Offering Circular and any other disclosure document relating to
the Certificates, in the form most recently provided to the Certificate
Administrator by the Depositor or by any Person designated by the Depositor;

(B)       this Agreement and any amendments and exhibits hereto;

(C)       each Sub-Servicing Agreement delivered to the Certificate
Administrator on and after the Closing date;

(D)       the Mortgage Loan Purchase Agreement and any amendments and exhibits
thereto; and

(E)       the CREFC® Loan Setup File provided by the Master Servicer to the
Certificate Administrator;

(ii)    The following documents, which will initially be made available under a
tab or heading designated “periodic reports”:

(A)       all Distribution Date Statements prepared by the Certificate
Administrator pursuant to Section 4.02;

(B)       the CREFC® Loan Periodic Update File, the CREFC® Bond Level File, the
CREFC® Collateral Summary File, the CREFC® Property File, each of the
“surveillance reports” identified as such in the definition of “CREFC® Investor
Reporting Package” (including, without limitation, the CREFC® Operating
Statement Analysis Report and the CREFC® NOI Adjustment Worksheets), the CREFC®
Advance Recovery Report to the extent delivered by the Master Servicer pursuant
to this Agreement from time to time; and

(C)       [Reserved];

(iii)   The following documents, which will initially be made available under a
tab or heading designated “additional documents”:

(A)       summaries of each Asset Status Report delivered to the Certificate
Administrator pursuant to Section 3.21(d);

(B)       all property inspection reports and environmental reports delivered to
the Certificate Administrator pursuant to Section 3.12(a);

(C)       any Appraisals delivered to the Certificate Administrator pursuant to
Section 3.21; and



-175-

--------------------------------------------------------------------------------

(D)       the CREFC® Appraisal Reduction Amount Template or a detailed worksheet
showing the calculation of each Appraisal Reduction Amount and Collateral
Deficiency Amount;

(iv)  The following documents, which will initially be made available under a
tab or heading designated “special notices”:

(A)       any notice with respect to a release pursuant to Section 3.09(d);

(B)       any notice regarding a waiver, modification or amendment of the terms
of any Mortgage Loan pursuant to Section 3.20(e);

(C)       any notice of final payment on the Certificates delivered to the
Certificate Administrator pursuant to Section 4.01(h);

(D)       any notice of the occurrence of any Servicer Termination Event or
termination of the Master Servicer or the Special Servicer delivered pursuant to
Section 7.01;

(E)       [Reserved];

(F)       [Reserved];

(G)       [Reserved];

(H)       any notice of resignation of the Trustee or the Certificate
Administrator, and any notice of the acceptance of appointment by the successor
trustee or the successor certificate administrator pursuant to Section 8.07 or
Section 8.08;

(I)        any Officer’s Certificate supporting any determination that any
Advance was (or, if made, would be) a Nonrecoverable Advance;

(J)        any notice of resignation or termination of the Master Servicer or
Special Servicer pursuant to Section 7.03;

(K)       any notice of termination pursuant to Section 9.01;

(L)       [Reserved];

(M)      any notice of any request by requisite percentage of Certificateholders
for a vote to terminate the Special Servicer pursuant to Section 7.01(d);

(N)       [Reserved];

(O)       [Reserved];

(P)       [Reserved];



-176-

--------------------------------------------------------------------------------

(Q)       [Reserved];

(R)       [Reserved];

(S)       [Reserved];

(T)       any assessments of compliance delivered to the Certificate
Administrator;

(U)       any attestation reports delivered to the Certificate Administrator;

(V)       any “special notices” required by a Certificateholder to be posted on
the Certificate Administrator’s website pursuant to Section 5.06; and

(W)      any notice or document provided to the Certificate Administrator by the
Depositor or the Master Servicer directing the Certificate Administrator to post
same as a “special notice”;

(v)         the “Investor Q&A Forum” pursuant to Section 4.07(a);

(vi)        solely to Certificateholders and Certificate Owners that are
Privileged Persons, the “Investor Registry” pursuant to Section 4.07(b);

(vii)        the “U.S. Risk Retention Special Notices” tab; and

(viii)       the “EU Risk Retention” tab with respect to notices relating to the
EU Retention Covenant and the EU Hedging Covenant in the EU Risk Retention
Letter.

The Certificate Administrator shall, in addition to posting the applicable
notices on the “U.S. Risk Retention Special Notices” tab described in clause
(vii) above, provide email notification to any Privileged Person (other than
Financial Market Publishers) that has registered to receive access to the
Certificate Administrator’s Website that a notice has been posted to the “U.S.
Risk Retention Special Notices” tab.

The Certificate Administrator shall post on the Certificate Administrator’s
Website the items and reports identified in clauses (iii)(A) and (B) above on
each Distribution Date.  In addition, if the Depositor so directs the
Certificate Administrator, and on terms acceptable to the Certificate
Administrator, the Certificate Administrator shall make certain other
information and reports related to the Mortgage Loans available through its
Internet website.

Any Person that is a Borrower Party shall only be entitled to access the
Distribution Date Statements.

To the extent the Risk Retention Consultation Party or a Holder of a Risk
Retention Certificate receives access pursuant to this Agreement to any
information solely related to a Mortgage Loan with respect to which such party
is a Borrower Party (which shall include any Asset Status Reports, inspection
reports related to Specially Serviced Loans conducted by a Special Servicer or
any Excluded Special Servicer and any Officer’s Certificates



-177-

--------------------------------------------------------------------------------

delivered by the Trustee, a Master Servicer or a Special Servicer, supporting
any determination that any Advance was (or, if made, would be) a Nonrecoverable
Advance, but in each case other than information with respect to such Mortgage
Loan that is aggregated with information of other Mortgage Loans at a pool
level), on the Certificate Administrator’s Website or otherwise receives access
to such information, such Risk Retention Consultation Party or Holder of a Risk
Retention Certificate shall be deemed to have agreed that it (i) will not
directly or indirectly provide any such information to (A) the related Borrower
Party, (B) any employees or personnel of such Risk Retention Consultation Party
or Holder of a Risk Retention Certificate or any of its Affiliates involved in
the management of any investment in the related Borrower Party or the related
Mortgaged Property or (C) to its actual knowledge, any non-Affiliate that holds
a direct or indirect ownership interest in the related Borrower Party, and
(ii) will maintain sufficient internal controls and appropriate policies and
procedures in place in order to comply with the obligations described in
clause (i) above. For the avoidance of doubt, any file or report contained in
the CREFC® Investor Reporting Package (CREFC® IRP) (other than the CREFC®
Special Servicer Loan File relating to any such Excluded Loan) shall be
considered information that is aggregated with information of other Mortgage
Loans at a pool level.

The Certificate Administrator makes no representation or warranty as to the
accuracy or completeness of any report, document or other information made
available on its Internet website and assumes no responsibility therefor, other
than with respect to such reports, documents or other information prepared by
the Certificate Administrator.  In addition, the Certificate Administrator may
disclaim responsibility for any information distributed by it for which it is
not the original source.

In connection with providing access to the Certificate Administrator’s Website
(other than with respect to access provided to the general public in accordance
with Section 3.15(b)), the Certificate Administrator may require registration
and the acceptance of a disclaimer.  The Certificate Administrator shall not be
liable for the dissemination of information in accordance herewith.  Questions
regarding the Certificate Administrator’s Website can be directed to the
Certificate Administrator’s CMBS customer service desk at (866) 846-4526.

(c)        The 17g-5 Information Provider shall make available solely to the
Depositor and the NRSROs the following items to the extent such items are
delivered to it (in the form of an electronic document suitable for posting) via
electronic mail at 17g5informationprovider@wellsfargo.com, specifically with a
subject reference of “AMMST 2020-MF1” and an identification of the type of
information being provided in the body of such electronic mail; or via any
alternative electronic mail address following notice to the parties hereto or
any other delivery method established or approved by the 17g-5 Information
Provider if or as may be necessary or beneficial:

(i)    any notices of waivers under Section 3.08(c);

(ii)   any Asset Status Report delivered by the Special Servicer under
Section 3.21(d);

(iii)  any notice of final payment on the Certificates;



-178-

--------------------------------------------------------------------------------

(iv)  any environmental reports delivered by the Special Servicer under
Section 3.09(e);

(v)   any Appraisals delivered to the 17g-5 Information Provider pursuant to
Section 3.21;

(vi)  [Reserved];

(vii) [Reserved];

(viii)  any notice to the Rating Agencies relating to the Special Servicer’s
determination to take action without receiving Rating Agency Confirmation from
any Rating Agency as set forth in Section 3.25(a);

(ix)  copies of requests or questions that were submitted by the Rating Agencies
relating to a request for Rating Agency Confirmation;

(x)   any requests for Rating Agency Confirmation that are delivered to the
17g-5 Information Provider pursuant to Section 3.25(a);

(xi)  any notice of resignation of the Trustee or the Certificate Administrator
and any notice of the acceptance of appointment by the successor trustee or the
successor certificate administrator pursuant to Section 8.07 or Section 8.08;

(xii) any Officer’s Certificate supporting any determination that any Advance
was (or, if made, would be) a Nonrecoverable Advance;

(xiii)   any notice of a Servicer Termination Event or termination of the Master
Servicer or the Special Servicer delivered pursuant to Section 7.01;

(xiv)  any notice of the merger or consolidation of the Certificate
Administrator or the Trustee pursuant to Section 8.09;

(xv) any notice of any amendment that modifies the procedures herein relating to
Rule 17g-5 of the Exchange Act pursuant to Section 11.01(a)(ix);

(xvi)  [Reserved];

(xvii) any summary of oral communication with the Rating Agencies or any written
question or request from the Rating Agencies directed toward the Master
Servicer, Special Servicer, Certificate Administrator or Trustee regarding any
of the information delivered to the 17g-5 Information Provider pursuant to this
Section 3.15(c) or regarding any request for a Rating Agency Confirmation or
regarding any of the Mortgage Loan documents or any matter related to the
Certificates, Mortgage Loans, any related Companion Loan, the related Mortgaged
Properties, the related Mortgagors or any other matters related to this
Agreement or any applicable Intercreditor Agreement; provided that the summary
of such oral communication shall not identify the Rating Agency with whom the
communication was held pursuant to Section 3.15(g);



-179-

--------------------------------------------------------------------------------

(xviii)  any other information delivered to the 17g-5 Information Provider
pursuant to this Agreement including, without limitation, Section 2.03(b),
Section 3.07(a), Section 3.12, Section 3.13, Section 3.19(c) or Section 3.20(e);
and

(xix)    any other information delivered to the Rating Agencies pursuant to this
Agreement including, without limitation, Section 11.10.

The foregoing information shall be made available by the 17g-5 Information
Provider on the 17g-5 Information Provider’s Website.  Information will be
posted on the same Business Day of receipt provided that such information is
received by 2:00 p.m., New York City time, or, if received after 2:00 p.m., New
York City time, on the next Business Day by 12:00 p.m. New York City time;
provided, however, any information delivered pursuant to Section 3.15(d) shall
be posted in accordance with Section 3.15(d).  The 17g-5 Information Provider
shall have no obligation or duty to verify, confirm or otherwise determine
whether the information being delivered is accurate, complete, conforms to the
transaction, or otherwise is or is not anything other than what it purports to
be.  In the event that any information is delivered or posted in error, each of
the Certificate Administrator and the 17g-5 Information Provider may remove such
information from the 17g-5 Information Provider’s Website.  The Certificate
Administrator and the 17g-5 Information Provider have not obtained and shall not
be deemed to have obtained actual knowledge of any information merely by posting
such information to the Certificate Administrator’s Website or the 17g-5
Information Provider’s Website to the extent such information was not produced
by the Certificate Administrator or the 17g-5 Information Provider, as
applicable.  Access shall be provided by the 17g-5 Information Provider to the
NRSROs upon receipt of an NRSRO Certification in the form of Exhibit P-2 hereto
(which certification may be submitted electronically via the 17g-5 Information
Provider’s Website).  If a Rating Agency requests access to the 17g-5
Information Provider’s Website, access shall be granted by the 17g-5 Information
Provider on the same Business Day, provided that such request is made prior to
2:00 p.m., New York City time, on such Business Day, or if received after 2:00
p.m., New York City time, on the following Business Day.  Questions regarding
delivery of information to the 17g-5 Information Provider may be directed to
(866) 846-4526 or 17g5informationprovider@wellsfargo.com (specifically
referencing “AMMST 2020-MF1” in the subject line).

Upon delivery by the Depositor to the 17g-5 Information Provider of information
designated by the Depositor as pre-closing information from the Depositor’s
17g-5 Website (the “Pre-close Information”), the 17g-5 Information Provider
shall make such information available only to the Depositor and to NRSROs via
the 17g-5 Information Provider’s Website pursuant to this Section 3.13(c).  Such
information shall be provided to the 17g-5 Information Provider via electronic
media and delivered to the 17g-5 Information Provider as mutually agreed.  The
Depositor shall not be entitled to direct the 17g-5 Information Provider to
provide access to the Pre-close Information or any other information on the
17g-5 Information Provider’s Website to any designee or third party.

Upon request of the Depositor or the Rating Agencies, the 17g-5 Information
Provider shall post on the 17g-5 Information Provider’s Website any additional
information requested by the Depositor or the Rating Agencies to the extent such
information is delivered to the 17g-5 Information Provider electronically in
accordance with this Section 3.15.  In no event



-180-

--------------------------------------------------------------------------------

shall the 17g-5 Information Provider disclose on the 17g-5 Information
Provider’s Website the Rating Agency that requested such additional information.

The Master Servicer and the Special Servicer may, but shall not be obligated to
send such information, report, notice or document to the applicable Rating
Agency so long as such information, report, notice or document (i) was
previously provided to the 17g-5 Information Provider or (ii) is simultaneously
provided, by 2:00 p.m. (New York City time) on any Business Day, to the 17g-5
Information Provider.

The 17g-5 Information Provider shall notify any party that delivers information
to the 17g-5 Information Provider under this Agreement that such information was
received and that it has been posted.  The 17g-5 Information Provider shall
notify each Person that has signed-up for access to the 17g-5 Information
Provider’s Website in respect of the transaction governed by this Agreement each
time an additional document is posted to the 17g-5 Information Provider’s
Website and such notice shall specifically identify such document in the subject
line or otherwise in the body of the email notice. The 17g-5 Information
Provider shall send such notice to such Person’s email address provided by and
used by such Person for the purpose of accessing the 17g-5 Information
Provider’s Website, including a general email address if such general email
address has been provided to the 17g-5 Information Provider in connection with a
completed NRSRO Certification in the form of Exhibit P-2 hereto.

Any information required to be delivered to the 17g-5 Information Provider by
any party under this Agreement shall be delivered to it via electronic mail at
17g5informationprovider@wellsfargo.com, specifically with a subject reference of
“AMMST 2020-MF1” and an identification of the type of information being provided
in the body of such electronic mail, or via any alternative electronic mail
address following notice to the parties hereto or any other delivery method
established or approved by the 17g-5 Information Provider.

(d)        The Master Servicer or the Special Servicer, as applicable, may, but
shall not be obligated to, provide bulk information that relates to two or more
transactions to the 17g-5 Information Provider.  Any such information shall be
posted by the 17g-5 Information Provider and the 17g-5 Information Provider may,
but shall not be obligated to, post such information in accordance with the
timeframe provided in Section 3.15(c) above, provided, however, that if the
17g-5 Information Provider is not able to post such information in accordance
with the timeframe in Section 3.15(c), then it shall post such information
within a reasonable time.

(e)        Certain information concerning the Mortgage Loans and the
Certificates (including the Distribution Date Statements, CREFC® reports and
supplemental notices with respect to such Distribution Date Statements and
CREFC® reports) shall be provided by the Certificate Administrator to third
parties (including Intex Solutions, Inc., Trepp, LLC, Bloomberg, L.P., BlackRock
Financial Management, Inc., Interactive Data Corporation, CMBS.com, Inc., Markit
Group Limited, Moody’s Analytics, MBS Data, LLC, RealINSIGHT, KBRA Analytics,
Inc., Thomson Reuters Corporation and DealView Technologies Ltd.) with the
consent of the Depositor, and providing such information shall not constitute a
breach of this Agreement by the Certificate Administrator.  Such information
will be made available to such third parties upon receipt of a certificate in
the form of Exhibit P-3 hereto, which certification may be submitted
electronically via the Certificate Administrator’s Website.



-181-

--------------------------------------------------------------------------------

(f)        Each of the Master Servicer and the Special Servicer may, in
accordance with such reasonable rules and procedures as it may adopt, also
deliver, produce or otherwise make available, solely with respect to the Master
Servicer, through the Master Servicer’s Internet website or, with respect to the
Master Servicer or the Special Servicer, otherwise, any additional information
relating to the Mortgage Loans (other than any Non-Serviced Mortgage Loan), any
related Serviced Companion Loan, the Mortgaged Properties (other than any
Non-Serviced Mortgaged Property), or the related Mortgagors, for review by the
Depositor, the Placement Agents and any other Persons who deliver an Investor
Certification in accordance with this Section 3.15 and the Rating Agencies
(collectively, the “Disclosure Parties”) (only to the extent such additional
information is simultaneously delivered to the 17g-5 Information Provider for
posting on the 17g-5 Information Provider’s Website in accordance with the
provisions of Section 3.15(c)), in each case, except to the extent doing so is
prohibited by this Agreement (including without limitation, any prohibitions on
dissemination of any confidential information, including, without limitation,
any Privileged Information), applicable law or by the related Mortgage Loan
documents.  Each of the Master Servicer and the Special Servicer shall be
entitled to (i) indicate the source of such information and affix thereto any
disclaimer it deems appropriate in its discretion and/or (ii) require that the
recipient of such information (A) except for the Depositor and the Rating
Agencies, enter into (x) an Investor Certification, (y) a confidentiality
agreement substantially in the form of Exhibit V or (z) a “click-through”
confidentiality agreement if such information is being provided through the
Master Servicer’s Internet website, and (B) acknowledge that the Master Servicer
or the Special Servicer may contemporaneously provide such information to any
other Disclosure Party.  In addition, to the extent access to such information
is provided via the Master Servicer’s Internet website, the Master Servicer may
require registration and the acceptance of a reasonable and customary disclaimer
and/or an additional or alternative agreement as to the confidential nature of
such information.  In connection with providing access to or copies of the
information described in this Section 3.15(f) to current or prospective
Certificateholders the form of confidentiality agreement used by the Master
Servicer or the Special Servicer, as applicable, shall be:  (i) in the case of a
Certificateholder, an Investor Certification executed by the requesting Person
indicating that such Person is a Holder of Certificates and will keep such
information confidential (except that such Certificateholder may provide such
information (x) to its auditors, legal counsel and regulators and (y) to any
other Person that holds or is contemplating the purchase of any Certificate or
interest therein (provided that such other Person confirms in writing such
ownership interest or prospective ownership interest and agrees to keep such
information confidential)); and (ii) in the case of a prospective purchaser of
Certificates or interests therein or an investment advisor related thereto, an
Investor Certification indicating that such Person is a prospective purchaser of
a Certificate or an interest therein or an investment advisor related thereto
and is requesting the information for use in evaluating a possible investment in
Certificates and will otherwise keep such information confidential with no
further dissemination (except that such Certificateholder may provide such
information to its auditors, legal counsel and regulators).  In the case of a
licensed or registered investment advisor acting on behalf of a current or
prospective Certificateholder, the Investor Certification shall be executed and
delivered by both the investment advisor and such current or prospective
Certificateholder.

Neither the Master Servicer nor the Special Servicer shall be liable for its
dissemination of information in accordance with this Agreement or by others in
violation of the terms of this Agreement.  Neither the Master Servicer nor the
Special Servicer shall be



-182-

--------------------------------------------------------------------------------

responsible or have any liability for the completeness or accuracy of the
information delivered, produced or otherwise made available pursuant to this
Section 3.15 unless such information was produced by the Master Servicer or
Special Servicer, as applicable.

(g)        The Master Servicer, the Special Servicer, the Certificate
Administrator and the Trustee shall be permitted (but not obligated) to orally
communicate with the Rating Agencies regarding any of the Mortgage Loan
documents and any other matter related to the Mortgage Loans, the related
Mortgaged Properties, the related Mortgagors or any other matters relating to
this Agreement or related Intercreditor Agreement; provided that such party
summarizes the information provided to the Rating Agencies in such communication
in writing and provides the 17g-5 Information Provider with such written summary
in accordance with the procedures set forth in Section 3.15(c) the same day such
communication takes place; provided, further, that the summary of such oral
communications shall not identify which Rating Agency the communication was
with.  The 17g-5 Information Provider shall post such written summary on the
17g-5 Information Provider’s Website in accordance with the procedures set forth
in Section 3.15(c).

(h)        None of the foregoing restrictions in this Section 3.15 or otherwise
in this Agreement shall prohibit or restrict oral or written communications, or
providing information, between the Master Servicer or the Special Servicer, on
the one hand, and any Rating Agency or NRSRO, on the other hand, with regard to
(i) such Rating Agency’s or NRSRO’s review of the ratings it assigns to the
Master Servicer or the Special Servicer, as applicable, (ii) such Rating
Agency’s or NRSRO’s approval of the Master Servicer or the Special Servicer, as
applicable, as a commercial mortgage master, special or primary servicer, or
(iii) such Rating Agency’s or NRSRO’s evaluation of the Master Servicer’s or the
Special Servicer’s, as applicable, servicing operations in general; provided
that the Master Servicer or the Special Servicer, as applicable, shall not
provide any information relating to the Certificates or the Mortgage Loans, to
any Rating Agency or NRSRO in connection with such review and evaluation by such
Rating Agency or NRSRO unless (x) Mortgagor, property and other deal specific
identifiers are redacted; (y) such information has already been provided to the
17g-5 Information Provider and has been uploaded on to the 17g-5 Information
Provider’s Website; or (z) the Rating Agency confirms in writing that it does
not intend to use such information in undertaking credit rating surveillance
with respect to the Certificates; provided, however, that the Rating Agencies
may use information delivered under this clause (z) for any purpose to the
extent it is publicly available (unless the availability results from a breach
of this Agreement or any other confidentiality agreement to which such Rating
Agency is subject) or comprised of information collected by the applicable
Rating Agency from the 17g-5 Information Provider’s Website (or another 17g-5
information provider’s website that they have access to) other than pursuant to
this Section 3.15(h).

(i)         The costs and expenses of compliance with this Section 3.15 by the
Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trustee and any other party hereto shall not be additional
expenses of the Trust, but shall be borne by the applicable party hereto.

Section 3.16    Title to REO Property; REO Account.  (a)  If title to any
Mortgaged Property is acquired (directly or through a single member limited
liability company



-183-

--------------------------------------------------------------------------------

established for that purpose) and thus such Mortgaged Property becomes an REO
Property, the deed or certificate of sale shall be issued in the name of the
Trust where permitted by applicable law or regulation and consistent with
customary servicing procedures, and otherwise, in the name of the Trustee or its
nominee on behalf of the Certificateholders and, if applicable, on behalf of the
related Companion Holders, in the case of a Serviced Companion Loan.  REO
Property with respect to a Non-Serviced Mortgage Loan is excluded for all
purposes of this Section 3.16.  The Special Servicer, on behalf of the Trust
and, if applicable, the related Serviced Companion Noteholder, shall sell any
REO Property prior to the close of the third calendar year following the year in
which the Trust acquires ownership of such REO Property, within the meaning of
Treasury Regulations Section 1.856-6(b)(1), for purposes of Section 860G(a)(8)
of the Code, unless the Special Servicer either (i) applies for a qualifying
extension of time no later than sixty (60) days prior to the close of the third
calendar year in which it acquired ownership (or the period provided in the then
applicable REMIC Provisions) and such extension is granted or is not denied (an
“REO Extension”) by the Internal Revenue Service to sell such REO Property or
(ii) obtains for the Trustee, the Certificate Administrator and the Master
Servicer an Opinion of Counsel, addressed to the Trustee, the Certificate
Administrator and the Master Servicer, to the effect that the holding by the
Trust of such REO Property subsequent to the close of the third calendar year
following the year in which acquisition occurred will not cause an Adverse REMIC
Event to occur.  If the Special Servicer is granted or not denied the REO
Extension contemplated by clause (i) of the immediately preceding sentence or
obtains the Opinion of Counsel contemplated by clause (ii) of the immediately
preceding sentence, the Special Servicer shall sell such REO Property within
such longer period as is permitted by such REO Extension or such Opinion of
Counsel, as the case may be.  Any expense incurred by the Special Servicer in
connection with its being granted the REO Extension contemplated by clause (i)
of the second preceding sentence or its obtaining the Opinion of Counsel
contemplated by clause (ii) of the second preceding sentence, shall be an
expense of the Trust payable out of the Collection Account pursuant to
Section 3.05(a).

(b)        The Special Servicer shall segregate and hold all funds collected and
received in connection with any REO Property separate and apart from its own
funds and general assets.  If an REO Acquisition shall occur, the Special
Servicer shall establish and maintain one or more REO Accounts, held on behalf
of the Trustee for the benefit of the Certificateholders and, if applicable, on
behalf of any related Companion Holder(s), as applicable, as their interest
shall appear, and the Trustee (as holder of the Lower-Tier Regular Interests),
for the retention of revenues and other proceeds derived from each REO Property.
 The REO Account shall be an Eligible Account.  The Special Servicer shall
deposit, or cause to be deposited, in the REO Account, within two (2) Business
Days after receipt of properly identified and available funds, all REO Revenues,
Insurance and Condemnation Proceeds and Liquidation Proceeds received in respect
of an REO Property.  Funds in the REO Account may be invested in Permitted
Investments in accordance with Section 3.06.  The Special Servicer shall give
notice to the Trustee, the Certificate Administrator, and the Master Servicer of
the location of the REO Account when first established and of the new location
of the REO Account prior to any change thereof.

(c)        The Special Servicer shall withdraw from the REO Account funds
necessary for the proper operation, management, insuring, leasing, maintenance
and disposition of any REO Property, but only to the extent of amounts on
deposit in the REO Account relating



-184-

--------------------------------------------------------------------------------

to such REO Property.  On the later of the date that is (x) on or prior to the
Determination Date (or with respect to a Serviced Companion Loan, on the
Business Day preceding each Serviced Whole Loan Remittance Date) or (y) two (2)
Business Days after such amounts are received and properly identified and
determined to be available, the Special Servicer shall withdraw from the REO
Account and remit to the Master Servicer, which shall deposit into the
Collection Account (or the Companion Distribution Account, as applicable), the
aggregate of all amounts received in respect of each REO Property during the
most recently ended Collection Period, net of (i) any withdrawals made out of
such amounts pursuant to the preceding sentence and (ii) Net Investment Earnings
on amounts on deposit in the REO Account; provided, however, that the Special
Servicer may retain in such REO Account, in accordance with the Servicing
Standard, such portion of such balance as may be necessary to maintain a
reasonable reserve for repairs, replacements, leasing, management and tenant
improvements and other related expenses for the related REO Property.  In
addition, on or prior to the day the Special Servicer remits funds as provided
in this Section 3.16(c), the Special Servicer shall provide the Master Servicer
with a written accounting of amounts remitted to the Master Servicer for deposit
in the Collection Account, as applicable, on such date.  The Master Servicer
shall apply all such amounts as instructed by the Special Servicer on the day
the Master Servicer receives the written accounting as provided in the previous
sentence.

(d)        The Special Servicer shall keep and maintain separate records, on a
property-by-property basis, for the purpose of accounting for all deposits to,
and withdrawals from, the REO Account pursuant to Section 3.16(b) or
Section 3.16(c).

Section 3.17    Management of REO Property.  (a)  If title to any REO Property
is acquired, the Special Servicer shall manage, consent, protect, operate and
lease such REO Property (other than any Non-Serviced Mortgaged Property) for the
benefit of the Certificateholders and the related Companion Holders, and the
Trustee (as holder of the Lower-Tier Regular Interests) solely for the purpose
of its timely disposition and sale in a manner that does not cause such REO
Property to fail to qualify as “foreclosure property” within the meaning of
Section 860G(a)(8) of the Code or result in the receipt by the Trust or any
Serviced Companion Noteholder of any “income from non-permitted assets” within
the meaning of Section 860F(a)(2)(B) of the Code or result in an Adverse REMIC
Event.  Subject to the foregoing, however, the Special Servicer shall have full
power and authority to do any and all things in connection therewith as are in
the best interests of and for the benefit of the Certificateholders (and, in the
case of each Serviced Whole Loan, the related Companion Holder(s)) and the
Trustee (as holder of the Lower-Tier Regular Interests) all as a collective
whole (taking into account the subordinate or pari passu nature of any Companion
Loans, as applicable) (as determined by the Special Servicer in its reasonable
judgment in accordance with the Servicing Standard).  Notwithstanding anything
to the contrary herein, REO Property with respect to a Non-Serviced Mortgage
Loan is excluded for all purposes of this Section 3.17.  Subject to this
Section 3.17, the Special Servicer may allow the Trust or any commercial
mortgage securitization that holds any Serviced Companion Loan to earn “net
income from foreclosure property” within the meaning of Section 860G(d) of the
Code if it determines that earning such income is in the best interests of
Certificateholders and, if applicable, any related Companion Holder(s) on a net
after-tax basis as compared with net leasing such REO Property or operating such
REO Property on a different basis.  In connection therewith, the Special
Servicer shall deposit or cause to be deposited on a daily basis (and in no
event later than two (2)



-185-

--------------------------------------------------------------------------------

Business Days following receipt of such properly identified and available funds)
in the applicable REO Account all revenues received by it with respect to each
REO Property and the related REO Loan, and shall withdraw from the REO Account,
to the extent of amounts on deposit therein with respect to such REO Property,
funds necessary for the proper operation, management, leasing and maintenance of
such REO Property, including, without limitation:

(i)    all insurance premiums due and payable in respect of such REO Property;

(ii)   all real estate taxes and assessments in respect of such REO Property
that may result in the imposition of a lien thereon;

(iii)  any ground rents in respect of such REO Property, if applicable; and

(iv)  all costs and expenses necessary to maintain and lease such REO Property.

To the extent that amounts on deposit in the REO Account in respect of any REO
Property are insufficient for the purposes set forth in clauses (i) through (iv)
above with respect to such REO Property, the Master Servicer (subject to
receiving notice from the Special Servicer in accordance with the procedures set
forth elsewhere in this Agreement) shall advance from its own funds such amount
as is necessary for such purposes unless (as evidenced by an Officer’s
Certificate delivered to the Trustee, the Special Servicer, the Depositor and
the Certificate Administrator) such advances would, if made, constitute
Nonrecoverable Servicing Advances.

(b)       Without limiting the generality of the foregoing, the Special Servicer
shall not:

(i)    permit the Trust to enter into, renew or extend any New Lease with
respect to any REO Property, if the New Lease by its terms will give rise to any
income that does not constitute Rents from Real Property;

(ii)   permit any amount to be received or accrued under any New Lease other
than amounts that will constitute Rents from Real Property;

(iii)  authorize or permit any construction on any REO Property, other than the
completion of a building or other improvement thereon, and then only if more
than 10% of the construction of such building or other improvement was completed
before default on the related Mortgage Loan, became imminent, all within the
meaning of Section 856(e)(4)(B) of the Code; or

(iv)  Directly Operate, or allow any other Person, other than an Independent
Contractor, to Directly Operate, any REO Property on any date more than ninety
(90) days after its acquisition date;

unless, in any such case, the Special Servicer has obtained an Opinion of
Counsel (the cost of which shall be paid by the Master Servicer as a Servicing
Advance) to the effect that such action will not cause such REO Property to fail
to qualify as “foreclosure property” within the meaning of Section 860G(a)(8) of
the Code at any time that it is held for the benefit of the Trust, in which case
the Special Servicer may take such actions as are specified in such Opinion of
Counsel.



-186-

--------------------------------------------------------------------------------

(c)        The Special Servicer shall contract with any Independent Contractor
for the operation and management of any REO Property within ninety (90) days of
the acquisition date thereof, provided that:

(i)    the terms and conditions of any such contract may not be inconsistent
with this Agreement and shall reflect an agreement reached at arm’s length;

(ii)   the fees of such Independent Contractor (which shall be an expense of the
Trust) shall be reasonable and customary in light of the nature and locality of
the Mortgaged Property;

(iii)  any such contract shall require, or shall be administered to require,
that the Independent Contractor (A) pay all costs and expenses incurred in
connection with the operation and management of such REO Property, including,
without limitation, those listed in subsection (a) hereof, and (B) remit all
related revenues collected (net of its fees and such costs and expenses) to the
Special Servicer upon receipt;

(iv)  none of the provisions of this Section 3.17(c) relating to any such
contract or to actions taken through any such Independent Contractor shall be
deemed to relieve the Special Servicer of any of its duties and obligations
hereunder with respect to the operation and management of any such REO Property;
and

(v)   the Special Servicer shall be obligated to manage and supervise such
Independent Contractor in accordance with the Servicing Standard.

The Special Servicer shall be entitled to enter into any agreement with any
Independent Contractor performing services for it related to its duties and
obligations hereunder for indemnification of the Special Servicer by such
Independent Contractor, and nothing in this Agreement shall be deemed to limit
or modify such indemnification.

(d)        When and as necessary, the Special Servicer shall send to the
Trustee, the Certificate Administrator and the Master Servicer a statement
prepared by the Special Servicer setting forth the amount of net income or net
loss, as determined for federal income tax purposes, resulting from the
operation and management of a trade or business on, the furnishing or rendering
of a non-customary service to the tenants of, or the receipt of any other amount
not constituting Rents from Real Property in respect of, any REO Property in
accordance with Sections 3.17(a) and 3.17(b).

Section 3.18    Sale of Defaulted Loans and REO Properties. (a) (i) Within
thirty (30) days after a Defaulted Loan has become a Specially Serviced Loan,
the Special Servicer shall order (but shall not be required to have received) an
Appraisal and within thirty (30) days of receipt of the Appraisal shall
determine the fair value of such Defaulted Loan in accordance with the Servicing
Standard; provided, however, that if the Special Servicer is then in the process
of obtaining an Appraisal with respect to the related Mortgaged Property, the
Special Servicer shall make its fair value determination as soon as reasonably
practicable (but in any event within thirty (30) days) after its receipt of such
an Appraisal; provided, further, that if it is not commercially reasonable for
the Master Servicer to obtain an Appraisal in the time frames stated in this
subsection (a) due to circumstances related to the COVID-19 Emergency,



-187-

--------------------------------------------------------------------------------

then the Master Servicer shall not be required to obtain an Appraisal until it
is commercially reasonable to do so.  The Special Servicer may, from time to
time, adjust its fair value determination based upon changed circumstances, new
information and other relevant factors, in each instance in accordance with a
review of such circumstances and new information in accordance with the
Servicing Standard including, without limitation, the period and amount of the
occupancy level and physical condition of the related Mortgaged Property and the
state of the local economy; provided that the Special Servicer shall promptly
notify the Master Servicer in writing of the initial fair value determination
and any adjustment to its fair value determination.

(ii)   If any Mortgage Loan or Serviced Companion Loan subject to an
Intercreditor Agreement is a Specially Serviced Loan or to the extent otherwise
required pursuant to the terms of the related Intercreditor Agreement, then the
Special Servicer (with respect to a Specially Serviced Loan) or the Master
Servicer (with respect to a Non-Specially Serviced Loan) shall promptly notify
in writing the other, any related Companion Holder and any related mezzanine
lender, as applicable, of any events requiring notice under the Intercreditor
Agreement in accordance with the terms thereof.  Thereafter, any related
Companion Holder and related mezzanine lender, as applicable, shall,
notwithstanding anything in this Section 3.18 to the contrary, have the option
to purchase the related Mortgage Loan and cure defaults relating thereto as and
to the extent set forth in the related Intercreditor Agreement.

(iii)  If any Mortgage Loan not subject to an Intercreditor Agreement becomes a
Specially Serviced Loan, or if the related Companion Holder or related mezzanine
lender, as applicable, for any such Mortgage Loan subject to an Intercreditor
Agreement has not previously exercised the option to purchase the Mortgage Loan
pursuant to the previous paragraph, the Special Servicer shall use reasonable
efforts to solicit offers for each Defaulted Loan on behalf of the
Certificateholders and the holder of any related Serviced Companion Loan in such
manner as will be reasonably likely to maximize the value of the Defaulted Loan
on a net present value basis, if and when the Special Servicer determines,
consistent with the Servicing Standard, that no satisfactory arrangements
(including by way of a discounted pay-off) can be made for collection of
delinquent payments thereon and such a sale would be in the best economic
interests of the Trust and, if applicable, the related Companion Holder. In the
case of the Non-Serviced Mortgage Loan, under certain limited circumstances
permitted under the related Intercreditor Agreement, to the extent that such
Non-Serviced Mortgage Loan is not sold together with the related Non-Serviced
Companion Loan by the applicable Non-Serviced Special Servicer for the related
Non-Serviced Whole Loan, the Special Servicer shall be entitled to sell such
Non-Serviced Mortgage Loan if it determines in accordance with the Servicing
Standard that such action would be in the best interests of the
Certificateholders and the Special Servicer shall be entitled to a liquidation
fee to the same extent that the Special Servicer would be entitled to such
liquidation fee had such Non-Serviced Mortgage Loan been a Serviced Mortgage
Loan. The Special Servicer shall give the Trustee, the Certificate Administrator
and the Master Servicer not less than ten (10) Business Days’ prior written
notice of its intention to sell any Defaulted Loan.  In the absence of a cash
offer at least equal to the Purchase Price, the Special Servicer may purchase
the Defaulted Loan for the Purchase Price or may accept the first cash offer
received from any Person that constitutes a fair price for the Defaulted Loan.



-188-

--------------------------------------------------------------------------------

(iv)  (A)  In the case of a Defaulted Loan, in the absence of any offer at least
equal to the Purchase Price pursuant to clause (iii) above (or purchase by the
Special Servicer for such price), the Special Servicer shall solicit offers and,
subject to subclause (B) below, may accept the highest offer received from any
Person that is determined by the Special Servicer to constitute a fair price for
such Defaulted Loan, if the offeror is a Person other than an Interested Person.
In determining whether any cash offer from a Person other than an Interested
Person constitutes a fair price for any Defaulted Loan, the Special Servicer
shall take into account (in addition to the results of any Appraisal, updated
Appraisal or narrative appraisal that it may have obtained pursuant to this
Agreement within the prior 9 months), among other factors, the period and amount
of the occupancy level and physical condition of the related Mortgaged Property
and the state of the local economy. If the offeror is an Interested Person
(provided that the Trustee may not be an offeror), the Trustee shall determine
whether the cash offer constitutes a fair price; provided that no offer from an
Interested Person shall constitute a fair price unless (x) it is the highest
offer received and (y) if the offer is less than the applicable Purchase Price,
at least two other offers are received from independent third parties.  In
determining whether any offer received from an Interested Person represents a
fair price for any such Defaulted Loan, the Trustee shall rely on the most
recent Appraisal (or update of such Appraisal) of the related Mortgaged Property
conducted in accordance with this Agreement within the preceding nine-month
period or, in the absence of any such Appraisal, on a new Appraisal.  Except as
provided in the following paragraph, the cost of any Appraisal will be covered
by, and will be reimbursable as, a Servicing Advance by the Master Servicer.

Notwithstanding anything contained in the preceding paragraph to the contrary,
if the Trustee is required to determine whether a cash offer by an Interested
Person constitutes a fair price, the Trustee may (at its option and at the
expense of the Interested Person) designate an independent third party expert in
real estate or commercial mortgage loan matters with at least five (5) years’
experience in valuing loans similar to the subject Mortgage Loan or Serviced
Whole Loan, that has been selected with reasonable care by the Trustee to
determine if such cash offer constitutes a fair price for such Mortgage Loan or
Serviced Whole Loan.  If the Trustee designates such a third party to make such
determination, the Trustee shall be entitled to rely conclusively upon such
third party’s determination.  The reasonable fees of, and the costs of all
appraisals, inspection reports and broker opinions of value incurred by any such
third party shall be covered by, and shall be reimbursable by, the Interested
Person; provided that the Trustee will not engage a third party expert whose
fees exceed a commercially reasonable amount as determined by the Trustee.  The
Special Servicer shall use efforts consistent with the Servicing Standard to
collect payment from such Interested Person.  If such expense is not paid by the
applicable Interested Person within thirty (30) days of demand for payment, such
expense shall be reimbursable to the Trustee by the Master Servicer as a
Servicing Advance but the Special Servicer shall continue to use efforts
consistent with the Servicing Standard to collect such amounts from the
applicable Interested Person.  Neither the Trustee, in its individual capacity,
nor any of its Affiliates may make an offer for or purchase any Specially
Serviced Loan.



-189-

--------------------------------------------------------------------------------

(B)       The Special Servicer will not be obligated to accept the highest offer
if the Special Servicer determines, in accordance with the Servicing Standard
(and subject to the requirements of any related Intercreditor Agreement), that
the rejection of such offer would be in the best interests of the Holders of
Certificates and, in the case of a sale of a Serviced Whole Loan or an REO
Property related to a Serviced Whole Loan, the related Companion Holder (as a
collective whole, as if such Certificateholders and, if applicable, the related
Companion Holder constituted a single lender (taking into account the
subordinate or pari passu nature of such Companion Loan, as the case may be)).
 In addition, the Special Servicer may accept a lower offer from any Person
other than the Special Servicer or its Affiliate if it determines, in accordance
with the Servicing Standard, that the acceptance of such offer would be in the
best interests of the Holders of Certificates and, in the case of a sale of a
Serviced Whole Loan or an REO Property related to a Serviced Whole Loan, the
related Companion Holder (as a collective whole, as if such Certificateholders
and, if applicable, the related Companion Holder constituted a single lender
(taking into account the subordinate or pari passu nature of such Companion
Loan, as the case may be)) (for example, if the prospective buyer making the
lower offer is more likely to perform its obligations, or the terms offered by
the prospective buyer making the lower offer are more favorable); provided that
the offeror is not the Special Servicer or a Person that is an Affiliate of the
Special Servicer.  The Special Servicer shall use reasonable efforts to sell all
Defaulted Loans prior to the Rated Final Distribution Date.  For the avoidance
of doubt, the Trustee shall have no obligation to make any fair value
determination, to the extent required to do so pursuant to this Section 3.18, on
the basis of anything other than the related Appraisal.

(v)   Unless and until any Specially Serviced Loan is sold pursuant to this
Section 3.18(a), the Special Servicer shall pursue such other resolution
strategies with respect to such Specially Serviced Loan, including, without
limitation, workout and foreclosure, as the Special Servicer may deem
appropriate, consistent with the Asset Status Report and the Servicing Standard
and the REMIC Provisions.

(b)        (i)  (A)  The Special Servicer may purchase any REO Property at the
Purchase Price therefor (in the case of a Serviced Whole Loan, such purchase
shall be a purchase of the entire REO Property, including the portion relating
to the related Companion Loan).  The Special Servicer may also offer to sell to
any Person any REO Property (in the case of a Serviced Whole Loan, such sale
shall be a sale of the entire REO Property, including the portion relating to
the related Companion Loan), if and when the Special Servicer determines,
consistent with the Servicing Standard, that such a sale would be in the best
economic interest of the Trust and the related Companion Holders.  The Special
Servicer shall give the Trustee, the Master Servicer, each Companion Holder and
the Certificate Administrator not less than five (5) days’ prior written notice
of the Purchase Price and its intention to (i) purchase any REO Property at the
Purchase Price therefor or (ii) sell any REO Property, in which case the Special
Servicer shall accept the highest offer received from any Person for any REO
Property in an amount at least equal to the Purchase Price therefor.  To the
extent permitted by applicable law, and subject to the Servicing Standard, the
Master Servicer, an Affiliate of the Master Servicer, the Special



-190-

--------------------------------------------------------------------------------

Servicer or an Affiliate of the Special Servicer, or an employee of either of
them may act as broker in connection with the sale of any REO Property and may
retain from the proceeds of such sale a brokerage commission that does not
exceed the commission that would have been earned by an independent broker
pursuant to a brokerage agreement entered into at arm’s length.

(B)       In the absence of any such offer as set forth in subclause (A) above,
the Special Servicer shall, subject to subclause (C) below, accept the highest
offer for such REO Property received from any Person that is determined to be a
fair price (1) by the Special Servicer, if the highest offeror is a Person other
than an Interested Person, or (2) by the Trustee, if the highest offeror is an
Interested Person unless such offer by an Interested Person (i) is equal to or
greater than the applicable Purchase Price and (ii) is the highest offer
received; provided, however, that absent an offer at least equal to the Purchase
Price, no offer from an Interested Person shall constitute a fair price unless
(A) it is the highest offer received and (B) at least two other offers are
received from independent third parties.  Notwithstanding anything to the
contrary herein, neither the Trustee, in its individual capacity, nor any of its
Affiliates may make an offer for or purchase any REO Property pursuant hereto.

(C)       The Special Servicer shall not be obligated by either of the foregoing
paragraphs or otherwise to accept the highest offer if the Special Servicer
determines, in accordance with the Servicing Standard, that rejection of such
offer would be in the best interests of the Certificateholders and, with respect
to any Serviced Whole Loan, the related Companion Holder, in either case, as a
collective whole (taking into account the subordinate or pari passu nature of
any Serviced Companion Loans).  In addition, the Special Servicer may accept a
lower offer if it determines, in accordance with the Servicing Standard, that
acceptance of such offer would be in the best interests of the
Certificateholders and, with respect to any Serviced Whole Loan, the related
Companion Holder, in either case, as a collective whole (taking into account the
subordinate or pari passu nature of any Serviced Companion Loans) (for example,
if the prospective buyer making the lower offer is more likely to perform its
obligations, or the terms offered by the prospective buyer making the lower
offer are more favorable); provided that the offeror is not the Special Servicer
or a Person that is an Affiliate of the Special Servicer.

(D)       In determining whether any offer received from an Interested Person
represents a fair price for any REO Property, the Trustee shall obtain and may
conclusively rely on the opinion of an Independent appraiser or other
Independent expert in real estate matters retained by the Trustee in connection
with making such determination.  The reasonable cost of such Independent
appraiser or other Independent expert shall be an expense of the offering
Interested Person purchaser.  The reasonable fees and costs of all appraisals,
inspection reports and broker opinions of value incurred by any such third party
shall be covered by, and shall be reimbursable, from the offering Interested
Person and the Special Servicer shall use efforts consistent with the Servicing
Standard to collect payment from such Interested Person.  If such expense is not



-191-

--------------------------------------------------------------------------------

paid by the applicable Interested Person within thirty (30) days of demand for
payment, such expense shall be reimbursable to the Trustee by the Master
Servicer as a Servicing Advance but the Special Servicer shall continue to use
efforts consistent with the Servicing Standard to collect such amounts from the
applicable Interested Person.  In determining whether any offer constitutes a
fair price for any REO Property, the Special Servicer or the Trustee (or, if
applicable, such appraiser) shall take into account, and any appraiser or other
expert in real estate matters shall be instructed to take into account, as
applicable, among other factors, the physical condition of such REO Property,
the state of the local economy and the Trust’s obligation to comply with REMIC
Provisions.

(ii)   Subject to the Servicing Standard, the Special Servicer shall act on
behalf of the Trust and the related Companion Holders, in negotiating and taking
any other action necessary or appropriate in connection with the sale of any REO
Property, including the collection of all amounts payable in connection
therewith.  A sale of any REO Property shall be without recourse to, or
representation or warranty by, the Trustee, the Depositor, the Master Servicer,
the Special Servicer, the Certificate Administrator or the Trust (except that
any contract of sale and assignment and conveyance documents may contain
customary warranties of title, so long as the only recourse for breach thereof
is to the Trust) and, if consummated in accordance with the terms of this
Agreement, none of the Master Servicer, the Special Servicer, the Depositor, the
Certificate Administrator nor the Trustee shall have any liability to the Trust
or any Certificateholder or related Companion Holder (if applicable) with
respect to the purchase price therefor accepted by the Special Servicer or the
Trustee.

(c)        Any sale of a Defaulted Loan or any REO Property shall be for cash
only (unless changes in the REMIC Provisions or authoritative interpretations
thereof made or issued subsequent to the Startup Day allow a sale for other
consideration).

(d)        With respect to each Serviced Pari Passu Whole Loan, pursuant to the
terms of the related Intercreditor Agreement and this Agreement, if the related
Serviced Pari Passu Whole Loan becomes a Defaulted Loan, and if the Special
Servicer determines to sell the related Mortgage Loan that has become a
Defaulted Loan in accordance with this Section 3.18, then the Special Servicer
shall sell the related Serviced Pari Passu Companion Loan together with such
Mortgage Loan as one whole loan and shall require that all offers be submitted
to the Special Servicer in writing.  With respect to the Serviced AB Whole Loan,
the Special Servicer shall sell the Serviced AB Subordinate Companion Loan along
with the related Mortgage Loan if it determines that a sale of the Serviced AB
Whole Loan would maximize recoveries on the Serviced AB Whole Loan in accordance
with the Servicing Standard.  To the extent a determination is required to be
made hereunder as to whether any cash offer constitutes a fair price for the
Serviced Whole Loan, such determination shall be made by the Special Servicer
unless the offeror is an Interested Person and by the Trustee if the offeror is
an Interested Person.  If the Trustee is required to determine whether a cash
offer by an Interested Person constitutes a fair price, the Trustee may (at its
option and at the expense of the offering Interested Person purchaser) designate
an independent third party expert in real estate or commercial mortgage loan
matters with at least five (5) years’ experience in valuing loans similar to the
subject Mortgage Loan or Serviced Whole Loan, as the case may be, that has been
selected with



-192-

--------------------------------------------------------------------------------

reasonable care by the Trustee to determine if such cash offer constitutes a
fair price for such Mortgage Loan or Serviced Whole Loan.  If the Trustee
designates such a third party to make such determination, the Trustee shall be
entitled to rely conclusively upon such third party’s determination.  The
reasonable fees of, and the costs of all appraisals, inspection reports and
broker opinions of value incurred by any such third party pursuant to this
paragraph shall be covered by, and shall be reimbursable, from the Interested
Person; provided that Trustee will not engage a third party expert whose fees
exceed a commercially reasonable amount as determined by the Trustee.

(e)        (i)  Notwithstanding anything in this Section 3.18 to the contrary,
pursuant to the terms of the related Intercreditor Agreement, the holder of the
related AB Subordinate Companion Loan for each applicable Serviced Whole Loan
will have the right to purchase the related Mortgage Loan or related REO
Property, as applicable.  Such right of the holder of such AB Subordinate
Companion Loan shall be given priority over any provision described in this
Section 3.18 as and to the extent set forth in the related Intercreditor
Agreement.  If the related Mortgage Loan or related REO Property is purchased by
the holder of such AB Subordinate Companion Loan, repurchased by the Mortgage
Loan Seller or otherwise ceases to be subject to this Agreement, the related AB
Subordinate Companion Loan will no longer be subject to this Agreement.

(ii)   Notwithstanding anything in this Section 3.18 to the contrary, any
mezzanine lender will have the right to purchase the related Mortgage Loan or
REO Property, as applicable, and cure defaults relating thereto, as and to the
extent set forth in the related Intercreditor Agreement.

(f)        Unless otherwise provided in an Intercreditor Agreement the sale of
any Mortgage Loan pursuant to this Section 3.18 will be on a servicing released
basis.

(g)        In the event the Master Servicer or the Special Servicer has the
right to purchase any Companion Loan on behalf of the Trust pursuant to the
related Intercreditor Agreement, neither the Master Servicer nor the Special
Servicer shall exercise such right.

Section 3.19    Additional Obligations of Master Servicer and Special Servicer.
 (a)  The Master Servicer shall deliver all Compensating Interest Payments
(other than the portion of any Compensating Interest Payment allocated to a
Serviced Pari Passu Companion Loan) to the Certificate Administrator for deposit
in the Lower-Tier REMIC Distribution Account on each Master Servicer Remittance
Date, without any right of reimbursement therefor.  The Master Servicer shall
deliver the portion of any Compensating Interest Payment allocated to a Serviced
Pari Passu Companion Loan to the Companion Paying Agent for deposit in the
Companion Distribution Account on each Master Servicer Remittance Date, without
any right of reimbursement therefor.

(b)        The Master Servicer or the Special Servicer, as applicable, shall
provide to each Companion Holder any reports or notices required to be delivered
to such Companion Holder pursuant to the related Intercreditor Agreement.



-193-

--------------------------------------------------------------------------------

(c)        Upon the determination that a previously made Advance is a
Nonrecoverable Advance, to the extent that the reimbursement thereof would
exceed the full amount of the principal portion of general collections on the
Mortgage Loans deposited in the Collection Account and available for
distribution on the next Distribution Date, the Master Servicer, the Special
Servicer or the Trustee, each at its own option and in its sole discretion, as
applicable, instead of obtaining reimbursement for the remaining amount of such
Nonrecoverable Advance pursuant to Section 3.05(a)(v) immediately, as an
accommodation may elect to refrain from obtaining such reimbursement for such
portion of the Nonrecoverable Advance during the one month collection period
ending on the then-current Determination Date, for successive one-month periods
for a total period not to exceed twelve (12) months, and any election to so
defer or not to defer shall be deemed to be in accordance with the Servicing
Standard.  If the Master Servicer or the Trustee makes such an election at its
sole option and in its sole discretion to defer reimbursement with respect to
all or a portion of a Nonrecoverable Advance (together with interest thereon),
then such Nonrecoverable Advance (together with interest thereon) or portion
thereof shall continue to be fully reimbursable in the subsequent collection
period (subject, again, to the same sole option to defer; it is acknowledged
that, in such a subsequent period, such Nonrecoverable Advance shall again be
payable first from principal collections as described above prior to payment
from other collections).  In connection with a potential election by the Master
Servicer or the Trustee to refrain from the reimbursement of a particular
Nonrecoverable Advance or portion thereof during the one month collection period
ending on the related Determination Date for any Distribution Date, the Master
Servicer or the Trustee shall further be authorized to wait for principal
collections on the Mortgage Loans to be received until the end of such
collection period before making its determination of whether to refrain from the
reimbursement of a particular Nonrecoverable Advance or portion thereof);
provided, however, that if, at any time the Master Servicer or the Trustee, as
applicable, elects, in its sole discretion, not to refrain from obtaining such
reimbursement or otherwise determines that the reimbursement of a Nonrecoverable
Advance during a one-month collection period will exceed the full amount of the
principal portion of general collections deposited in the Collection Account for
such Distribution Date, then the Master Servicer or the Trustee, as applicable,
shall use its reasonable efforts to give the 17g-5 Information Provider fifteen
(15) days’ notice of such determination for posting on the 17g-5 Information
Provider’s Website pursuant to Section 3.15(c), unless extraordinary
circumstances make such notice impractical, and thereafter shall deliver such
notice to the 17g-5 Information Provider as soon as practical thereafter.
 Notwithstanding the foregoing, failure to give notice as required by the
preceding sentence shall in no way affect the Master Servicer’s or the Trustee’s
election whether to refrain from obtaining such reimbursement as described in
this Section 3.19(c).  Nothing herein shall give the Master Servicer or the
Trustee the right to defer reimbursement of a Nonrecoverable Advance to the
extent of any principal collections then available in the Collection Account
pursuant to Section 3.05(a)(v).

The foregoing shall not, however, be construed to limit any liability that may
otherwise be imposed on such Person for any failure by such Person to comply
with the conditions to making such an election under this section or to comply
with the terms of this section and the other provisions of this Agreement that
apply once such an election, if any, has been made; provided, however, that the
fact that a decision to recover such Nonrecoverable Advances over time, or not
to do so, benefits some classes of Certificateholders to the detriment of other
classes shall not, with respect to the Master Servicer or the Special Servicer,
as



-194-

--------------------------------------------------------------------------------

applicable, constitute a violation of the Servicing Standard and/or with respect
to the Trustee (solely in its capacity as Trustee), constitute a violation of
any fiduciary duty to Certificateholders or any contractual obligation
hereunder.  If the Master Servicer, the Special Servicer or the Trustee, as
applicable, determines, in its sole discretion, that its ability to fully
recover the Nonrecoverable Advances has been compromised, then the Master
Servicer or the Trustee, as applicable, shall be entitled to immediate
reimbursement of Nonrecoverable Advances with interest thereon at the
Reimbursement Rate from all amounts in the Collection Account for such
Distribution Date (deemed first from principal and then interest).  Any such
election by any such party to refrain from reimbursing itself or obtaining
reimbursement for any Nonrecoverable Advance or portion thereof with respect to
any one or more collection periods shall not limit the accrual of interest at
the Reimbursement Rate on such Nonrecoverable Advance for the period prior to
the actual reimbursement of such Nonrecoverable Advance.  The Master Servicer’s,
the Special Servicer’s or the Trustee’s, as applicable, agreement to defer
reimbursement of such Nonrecoverable Advances as set forth above is an
accommodation to the Certificateholders and shall not be construed as an
obligation on the part of the Master Servicer, the Special Servicer or the
Trustee, as applicable, or a right of the Certificateholders.  Nothing herein
shall be deemed to create in the Certificateholders a right to prior payment of
distributions over the Master Servicer’s, the Special Servicer’s or the
Trustee’s, as applicable, right to reimbursement for Advances (deferred or
otherwise) and accrued interest thereon.  In all events, the decision to defer
reimbursement or to seek immediate reimbursement of Nonrecoverable Advances
shall be deemed to be in accordance with the Servicing Standard and none of the
Master Servicer, the Special Servicer, the Trustee or the other parties to this
Agreement shall have any liability to one another or to any of the
Certificateholders or any of the Companion Holders for any such election that
such party makes as contemplated by this section or for any losses, damages or
other adverse economic or other effects that may arise from such an election.

With respect to any modification or amendment of any Intercreditor Agreement
related to a Serviced Whole Loan (to the extent received), the Master Servicer
or the Special Servicer, as applicable, shall provide to the 17g-5 Information
Provider a copy of any such modification or amendment, which the 17g-5
Information Provider shall promptly post on the 17g-5 Information Provider’s
Website in accordance with Section 3.15(c).

(d)     With respect to any Mortgage Loan (or Serviced Whole Loan), if the
related loan documents permit the lender to (but do not require the lender to),
at its option, prior to an event of default under the related Mortgage Loan (or
Serviced Whole Loan), apply amounts held in any reserve account as a prepayment
or hold such amounts in a reserve account, the Master Servicer or Special
Servicer, as applicable, may not apply such amounts as a prepayment, and will
instead continue to hold such amounts in the applicable reserve account, unless
not applying those amounts as a prepayment would be a violation of the Servicing
Standard.  Such amount may be used, if permitted under the loan documents, to
defease the loan, or may be used to prepay the Mortgage Loan (or Serviced Whole
Loan), or for other purpose consistent with the Servicing Standard and the loan
documents, upon a subsequent default.

(e)        Within three (3) Business Days after the execution of any amendment
or modification of any Intercreditor Agreement, the Master Servicer or the
Special Servicer, as applicable, shall provide to the Certificate Administrator
a copy of such modification or amendment of any such Intercreditor Agreement.



-195-

--------------------------------------------------------------------------------

Section 3.20    Modifications, Waivers, Amendments and Consents.  (a)  Neither
the Master Servicer nor Special Servicer, as applicable, shall enter into an
extension that extends the Maturity Date beyond the earlier of (i) five (5)
years prior to the Rated Final Distribution Date and (ii) in the case of a
Mortgage Loan secured solely or primarily by a leasehold estate and not also the
related fee interest, the date twenty (20) years or, to the extent consistent
with the Servicing Standard giving due consideration to the remaining term of
the Ground Lease, ten (10) years, prior to the expiration of such leasehold
estate.  If such extension would extend the Maturity Date of such Mortgage Loan
and/or related Companion Loan for more than twelve (12) months from and after
the original Maturity Date of such Mortgage Loan and/or related Companion Loan
and such Mortgage Loan and/or related Companion Loan is not in default or
default with respect thereto is not reasonably foreseeable, prior to any such
extension, the Master Servicer or Special Servicer, as applicable, shall provide
the Trustee, the Certificate Administrator, the Special Servicer or Master
Servicer, as applicable, and the Risk Retention Consultation Party (in the case
of the Risk Retention Consultation Party, (i) prior to the occurrence and
continuance of a Risk Retention Consultation Termination Event and (ii) other
than with respect to any Mortgage Loan that is an Excluded Loan) with an Opinion
of Counsel (at the expense of the related Mortgagor to the extent permitted
under the Mortgage Loan documents and, if not required or permitted to be paid
by the Mortgagor, to be paid as an expense of the Trust in accordance with
Section 3.11(d)) that such extension would not constitute a “significant
modification” of the Mortgage Loan and/or Serviced Companion Loan within the
meaning of Treasury Regulations Section 1.860G-2(b).

Subject to applicable law and the Mortgage Loan and/or related Serviced
Companion Loan documents, neither the Master Servicer nor the Special Servicer
shall permit the substitution of any Mortgaged Property (or any portion thereof)
for one or more other parcels of real property at any time the Mortgage Loan
and/or related Serviced Companion Loan is not in default pursuant to the terms
of the related Mortgage Loan and/or related Serviced Companion Loan documents or
default with respect thereto is not reasonably foreseeable unless (i) the Master
Servicer or the Special Servicer, as applicable, obtains Rating Agency
Confirmation from each Rating Agency (and delivers such Rating Agency
Confirmation to the Risk Retention Consultation Party, if permitted by the
applicable Rating Agency) and a confirmation of any applicable rating agencies
that such action will not result in the downgrade, withdrawal or qualification
of its then-current ratings of any class of Serviced Companion Loan Securities
(if any) (provided that such rating agency confirmation may be considered
satisfied in the same manner as any Rating Agency Confirmation may be considered
satisfied with respect to the Certificates pursuant to Section 3.25)) and
(ii) such substitution would not be a “significant modification” of the Mortgage
Loan and/or related Serviced Companion Loan within the meaning of Treasury
Regulations Section 1.860G-2(b) or otherwise cause an Adverse REMIC Event to
occur (and the Master Servicer or Special Servicer, as applicable, may obtain
and rely upon an Opinion of Counsel (at the expense of the related Mortgagor if
not prohibited by the terms of the related Mortgage Loan documents, and if so
prohibited, at the expense of the Trust) with respect thereto).

In connection with (i) the release of a Mortgaged Property (other than any
Non-Serviced Mortgaged Property), or any portion of such Mortgaged Property from
the lien of the related Mortgage or (ii) the taking of a Mortgaged Property
(other than any Non-Serviced Mortgaged Property), or any portion of such
Mortgaged Property by exercise of the power of



-196-

--------------------------------------------------------------------------------

eminent domain or condemnation, if the related Mortgage Loan documents require
the Master Servicer or the Special Servicer, as applicable, to calculate (or to
approve the calculation of the related Mortgagor of) the loan-to-value ratio of
the remaining Mortgaged Property or Mortgaged Properties or the fair market
value of the real property constituting the remaining Mortgaged Property or
Mortgaged Properties, for purposes of REMIC qualification of the related
Mortgage Loan, then such calculation shall, unless then permitted by the REMIC
Provisions, exclude the value of personal property and going concern value, if
any, as determined by an appropriate third party.

If, following any such release or taking, the loan-to-value ratio (as so
calculated) is greater than 125%, the Master Servicer or Special Servicer, as
applicable, shall require payment of principal by a “qualified amount” as
determined under Revenue Procedure 2010-30 or any successor provision, unless
the related Mortgagor provides an Opinion of Counsel (at the expense of the
related Mortgagor if allowed by the terms of the related Mortgage Loan
documents, and if not allowed, at the expense of the Trust) that, if such amount
is not paid, the related Mortgage Loan will not fail to be a Qualified Mortgage.

(b)        If the Special Servicer determines that a modification, waiver or
amendment (including, without limitation, the forgiveness or deferral of
interest or principal or the substitution of collateral pursuant to the terms of
the Mortgage Loan (other than any Non-Serviced Mortgage Loan) and/or related
Serviced Companion Loan or otherwise, the release of collateral or the pledge of
additional collateral) of the terms of a Specially Serviced Loan with respect to
which a payment default or other material default has occurred or a payment
default or other material default is, in the Special Servicer’s judgment,
reasonably foreseeable (as evidenced by an Officer’s Certificate of the Special
Servicer), is reasonably likely to produce a greater recovery on a net present
value basis (the relevant discounting to be performed at the related Mortgage
Rate) to the Trust and, if applicable, the Companion Holders, as the holders of
the related Serviced Companion Loan, than liquidation of such Specially Serviced
Loan, then the Special Servicer may agree to a modification, waiver or amendment
of such Specially Serviced Loan, subject to (x) the provisions of this
Section 3.20(b) and Section 3.20(c) and (y) with respect to a Mortgage Loan
(other than any Non-Serviced Mortgage Loan) with mezzanine debt, the rights of
the related mezzanine lender, to advise or consult with the Special Servicer
with respect to, or consent to, such modification, waiver or amendment, in each
case, pursuant to the terms of the related mezzanine intercreditor agreement, as
applicable; provided that in the case of any release or substitution of
collateral (other than a defeasance), the Special Servicer shall have obtained
an Opinion of Counsel that such release or substitution would not be a
“significant modification” of the Mortgage Loan within the meaning of Treasury
Regulations Section 1.860G-2(b) or otherwise cause an Adverse REMIC Event to
occur.

The Special Servicer shall use its reasonable efforts to the extent possible to
cause each Specially Serviced Loan to fully amortize prior to the Rated Final
Distribution Date and shall not agree to a modification, waiver or amendment of
any term of any Specially Serviced Loan if such modification, waiver or
amendment would (1) extend the maturity date of any such Specially Serviced Loan
to a date occurring later than the earlier of (a) five (5) years prior to the
Rated Final Distribution Date and (b) if such Specially Serviced Loan is secured
solely or primarily by a leasehold estate and not also the related fee interest,
the date occurring twenty (20) years or, to the extent consistent with the
Servicing Standard giving due consideration to the



-197-

--------------------------------------------------------------------------------

remaining term of the ground lease, ten (10) years prior to the expiration of
such leasehold estate (including any options to extend such leasehold estate
exercisable unilaterally by the related Mortgagor), or (2) provide for the
deferral of interest unless interest accrues on the related Mortgage Loan, or
Serviced Whole Loan generally at the related Mortgage Rate.

(c)        Any provision of this Section 3.20 to the contrary notwithstanding,
except when a Mortgage Loan and/or Companion Loan is in default or default with
respect thereto is reasonably foreseeable, no fee described in this Section 3.20
shall be collected by any Master Servicer or Special Servicer from a Mortgagor
(or on behalf of the Mortgagor) in conjunction with any consent or any
modification, waiver or amendment of a Mortgage Loan or Companion Loan, as
applicable (unless the amount thereof is specified in the related Mortgage Note)
if the collection of such fee would cause such consent, modification, waiver or
amendment to be a “significant modification” of the Mortgage Note within the
meaning of Treasury Regulations Section 1.860G-2(b).

To the extent consistent with this Agreement, the Master Servicer or the Special
Servicer may, consistent with the Servicing Standard, agree to any waiver,
modification or amendment of a Mortgage Loan and/or Serviced Companion Loan that
is not in default or as to which default is not reasonably foreseeable only if
the contemplated waiver, modification or amendment (i) will not be a
“significant modification” of the Mortgage Loan within the meaning of Treasury
Regulations Section 1.860G-2(b) and (ii) will not cause an Adverse REMIC Event
to occur.  In making this determination, the Master Servicer or Special Servicer
may obtain and rely upon (and shall provide to the Trustee and the Certificate
Administrator if obtained) an Opinion of Counsel (at the expense of the related
Mortgagor or such other Person requesting such modification or, if such expense
cannot be collected from the related Mortgagor or such other Person, to be paid
out of the Collection Account pursuant to Section 3.05(a); provided that the
Master Servicer or Special Servicer, as the case may be, shall use its
reasonable efforts to collect such fee from the Mortgagor or such other Person
to the extent permitted under the related Mortgage Loan documents).
 Notwithstanding the foregoing, neither the Master Servicer nor the Special
Servicer may waive the payment of any Prepayment Premium or Yield Maintenance
Charge or the requirement that any prepayment of a Mortgage Loan be made on a
Due Date, or if not made on a Due Date, be accompanied by all interest that
would be due on the next Due Date with respect to any Mortgage Loan, Serviced
Companion Loan that is not a Specially Serviced Loan.

(d)        Subject to Section 3.20(c), the Master Servicer and the Special
Servicer each may, as a condition to its granting any request by a Mortgagor for
consent, modification (including extensions), waiver or indulgence or any other
matter or thing, the granting of which is within the Master Servicer’s or the
Special Servicer’s, as the case may be, discretion pursuant to the terms of the
instruments evidencing or securing the related Mortgage Loan or Companion Loan
and is permitted by the terms of this Agreement, require that such Mortgagor pay
to the Master Servicer or the Special Servicer, as the case may be, as
additional servicing compensation, a reasonable or customary fee, for the
additional services performed in connection with such request; provided that the
charging of such fee is not a “significant modification” of the Mortgage Loan
within the meaning of Treasury Regulations Section 1.860G-2(b).



-198-

--------------------------------------------------------------------------------

(e)        All modifications (including extensions), waivers and amendments of
the Mortgage Loans and/or Companion Loans entered into pursuant to this
Section 3.20 shall be in writing, signed by the Master Servicer or the Special
Servicer, as the case may be, and the related Mortgagor (and by any guarantor of
the related Mortgage Loan, if such guarantor’s signature is required by the
Special Servicer in accordance with the Servicing Standard).

With respect to any modification, waiver or amendment for which it is
responsible for processing pursuant to Section 3.20(a), the Special Servicer
shall notify the Master Servicer, the Trustee, the Certificate Administrator,
the Risk Retention Consultation Party (other than with respect to any Excluded
Loan), the Mortgage Loan Seller (if the Mortgage Loan Seller is not a Master
Servicer or Sub-Servicer of such Mortgage Loan or the Risk Retention
Consultation Party) and the 17g-5 Information Provider (which shall promptly
post such notice on the 17g-5 Information Provider’s Website in accordance with
Section 3.15(c)) in writing of any modification, waiver or amendment (in each
case, after it is finalized and executed) of any term of any Mortgage Loan or
Companion Loan that is modified, waived or amended and the date thereof.  With
respect to any modification, waiver or amendment (in each case, after it is
finalized and executed) for which it is responsible for processing pursuant to
Section 3.20(a), the Master Servicer shall provide written notice of any such
modification, waiver or amendment to the Trustee, the Certificate Administrator,
the Special Servicer, the Risk Retention Consultation Party (other than with
respect to any Excluded Loan), the applicable Companion Holder and the Mortgage
Loan Seller (so long as the Mortgage Loan Seller is not a Master Servicer or
Sub-Servicer of such Mortgage Loan or the Risk Retention Consultation Party) and
the 17g-5 Information Provider (which shall promptly post such notice on the
17g-5 Information Provider’s Website in accordance with Section 3.15(c)).  The
party responsible for delivering notice shall deliver to the Custodian with a
copy to the Master Servicer (if such notice is being delivered by the Special
Servicer) for deposit in the related Mortgage File, an original counterpart of
the agreement relating to such modification, waiver or amendment, promptly (and
in any event within ten (10) Business Days) following the execution thereof,
with a copy to the applicable Companion Holder, if any.  Following receipt of
the Master Servicer’s or the Special Servicer’s, as applicable, delivery of the
aforesaid modification, waiver or amendment to the Certificate Administrator,
the Certificate Administrator shall forward a copy thereof to each Holder of a
Certificate (other than the Class R Certificates) upon request.

(f)        The Master Servicer shall process all defeasances of Mortgage Loans
(other than any Non-Serviced Mortgage Loan) and Serviced Companion Loans in
accordance with the terms of the related Mortgage Loan documents, and shall be
entitled to any defeasance fees paid relating thereto (provided that for the
avoidance of doubt, any such defeasance fee shall not include the Special
Servicer’s portion of any Modification Fees or waiver fees in connection with a
defeasance that the Special Servicer is entitled to under this Agreement).
 Notwithstanding the foregoing, the Master Servicer shall not permit (or, with
regard to any Non-Serviced Mortgage Loan, take any act in furtherance of) the
substitution of any Mortgaged Property pursuant to the defeasance provisions of
any Mortgage Loan or a Serviced Whole Loan unless such defeasance complies with
Treasury Regulations Section 1.860G-2(a)(8)(ii) and the Master Servicer has
received (i) replacement collateral consisting of government securities within
the meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), which satisfies
the requirements of



-199-

--------------------------------------------------------------------------------

the applicable Mortgage Loan documents, in an amount sufficient to make all
scheduled payments under the related Mortgage Loan (or defeased portion thereof)
when due, (ii) a certificate of an Independent certified public accountant to
the effect that such substituted property will provide cash flows sufficient to
meet all payments of interest and principal (including payments at maturity) on
such Mortgage Loan or Serviced Whole Loan in compliance with the requirements of
the terms of the related Mortgage Loan documents and, if applicable, Companion
Loan documents, (iii) one or more Opinions of Counsel (at the expense of the
related Mortgagor) to the effect that the Trustee, on behalf of the Trust, will
have a first priority perfected security interest in such substituted Mortgaged
Property; provided, however, that, to the extent consistent with the related
Mortgage Loan documents and, if applicable, Companion Loan documents, the
related Mortgagor shall pay the cost of any such opinion as a condition to
granting such defeasance, (iv) to the extent consistent with the related
Mortgage Loan documents and, if applicable, Companion Loan documents, the
Mortgagor shall establish a single purpose entity to act as a successor
Mortgagor, if so required by the Rating Agencies, (v) to the extent permissible
under the related Mortgage Loan documents and, if applicable, Companion Loan
documents, the Master Servicer shall use its reasonable efforts to require the
related Mortgagor to pay all costs of such defeasance, including but not limited
to the cost of maintaining any successor Mortgagor, and (vi) to the extent
permissible under the Mortgage Loan documents and, if applicable, Companion Loan
documents, the Master Servicer shall obtain, at the expense of the related
Mortgagor, Rating Agency Confirmation from each Rating Agency and a confirmation
of any applicable rating agencies that such action will not result in the
downgrade, withdrawal or qualification of its then-current ratings of any class
of Serviced Companion Loan Securities (if any) (provided that such rating agency
confirmation may be considered satisfied in the same manner as any Rating Agency
Confirmation may be considered satisfied with respect to the Certificates
pursuant to Section 3.25); provided, further, however, that no such confirmation
from any Rating Agency shall be required to the extent that the Master Servicer
has delivered a defeasance certificate substantially in the form of Exhibit U
hereto for any Mortgage Loan that (together with any Mortgage Loans
cross-collateralized with such Mortgage Loans) is:  (i) a Mortgage Loan with a
Cut-off Date Balance less than $35,000,000, (ii) a Mortgage Loan that represents
less than 5% of the aggregate Cut-off Date Balance of all Mortgage Loans, and
(iii) a Mortgage Loan that is not one of the ten largest Mortgage Loans by
Stated Principal Balance.  Notwithstanding the foregoing, in the event that
requiring the Mortgagor to pay for the items specified in clauses (ii), (iv) and
(v) in the preceding sentence would be inconsistent with the related Mortgage
Loan documents, such reasonable costs shall be paid by the Mortgage Loan Seller
as and to the extent set forth in the Mortgage Loan Purchase Agreement.

(g)        Notwithstanding anything herein or in the related Mortgage Loan
documents and, if applicable, Companion Loan documents, to the contrary, the
Master Servicer may permit the substitution of “government securities,” within
the meaning of Section 2(a)(16) of the Investment Company Act of 1940, that
comply with Treasury Regulations Section 1.860G-2(a)(8)(ii) for any Mortgaged
Property pursuant to the defeasance provisions of any Mortgage Loan or a
Serviced Whole Loan, as applicable (or any portion thereof), in lieu of the
defeasance collateral specified in the related Mortgage Loan documents or
Serviced Whole Loan documents, as applicable; provided that such substitution is
consistent with the Servicing Standard and the Master Servicer reasonably
determines that allowing their use would not cause a default or event of default
to become reasonably foreseeable and the Master Servicer receives an Opinion of
Counsel (at the expense of the Mortgagor to the extent permitted under the



-200-

--------------------------------------------------------------------------------

Mortgage Loan documents and, if applicable, Companion Loan documents or
otherwise as a Trust Fund expense) to the effect that such use would not be and
would not constitute a “significant modification” of such Mortgage Loan or
Companion Loan pursuant to Treasury Regulations Section 1.860G-2(b) and would
not otherwise constitute an Adverse REMIC Event with respect to any Trust REMIC;
and provided, further, that the requirements set forth in Section 3.20(f)
(including receipt of any Rating Agency Confirmation) are satisfied; and
provided, further, that such securities are backed by the full faith and credit
of the United States government, or the Master Servicer shall obtain Rating
Agency Confirmation from each Rating Agency and a confirmation of any applicable
rating agencies that such action will not result in the downgrade, withdrawal or
qualification of its then-current ratings of any class of Serviced Companion
Loan Securities (if any) (provided that such rating agency confirmation may be
considered satisfied in the same manner as any Rating Agency Confirmation may be
considered satisfied with respect to the Certificates pursuant to Section 3.25).

Notwithstanding the foregoing, with respect to all of the Mortgage Loans,
originated or acquired by the Mortgage Loan Seller that are subject to
defeasance, the Mortgage Loan Seller has transferred to a third party or has
retained on behalf of itself or an Affiliate the right to establish or designate
the successor borrower and/or to purchase or cause to be purchased the related
defeasance collateral (any such right or obligation, the “Retained Defeasance
Rights and Obligations”). In the event the Master Servicer receives notice of a
defeasance request with respect to a Mortgage Loan, which such Mortgage Loan
provides for Retained Defeasance Rights and Obligations in the related Mortgage
Loan documents, the Master Servicer shall provide, within five (5) Business Days
of receipt of such notice, written notice of such defeasance request to the
Mortgage Loan Seller. Until such time as the Mortgage Loan Seller provides the
Master Servicer with written notice to the contrary, the notice of a defeasance
of a Mortgage Loan with Retained Defeasance Rights and Obligations shall be
delivered to Arbor Private Label, LLC, 333 Earle Ovington Boulevard, 9th Floor,
Uniondale, New York 11553, Attention: William Connolly, Email:
WConnolly@arbor.com. With respect to any Mortgage Loan originated or acquired by
the Mortgage Loan Seller that is subject to defeasance, if the successor
borrower is not designated or formed by the Mortgage Loan Seller or any
Affiliate or successor thereto, the successor borrower shall be reasonably
acceptable to the Master Servicer in accordance with the Servicing Standard.

(h)        If required under the related Mortgage Loan or Companion Loan
documents or if otherwise consistent with the Servicing Standard, the Master
Servicer shall establish and maintain one or more accounts (the “Defeasance
Accounts”), which shall be Eligible Accounts, into which all payments received
by the Master Servicer from any defeasance collateral substituted for any
Mortgaged Property shall be deposited and retained, and shall administer such
Defeasance Accounts in accordance with the Mortgage Loan or Companion Loan
documents.  Notwithstanding the foregoing, in no event shall the Master Servicer
permit such amounts to be maintained in the Defeasance Account for a period in
excess of ninety (90) days, unless such amounts are reinvested by the Master
Servicer in “government securities,” within the meaning of Section 2(a)(16) of
the Investment Company Act of 1940, that comply with Treasury Regulations
Section 1.860G-2(a)(8)(ii).  To the extent not required or permitted to be
placed in a separate account, the Master Servicer shall deposit all payments
received by it from defeasance collateral substituted for any Mortgaged Property
into the Collection Account and treat any such payments as payments made on the
Mortgage Loan or Companion Loan in



-201-

--------------------------------------------------------------------------------

advance of its Due Date in accordance with clause (a)(i) of the definition of
“Available Funds” and not as a prepayment of the related Mortgage Loan or
Companion Loan.  Notwithstanding anything herein to the contrary, in no event
shall the Master Servicer permit such amounts to be maintained in the Collection
Account for a period in excess of 365 days (or 366 days in the case of a leap
year).

(i)         Notwithstanding anything to the contrary in this Agreement, neither
the Master Servicer nor the Special Servicer, as applicable, shall, unless it
has received Rating Agency Confirmation from each Rating Agency and a
confirmation of any applicable rating agencies that such action will not result
in the downgrade, withdrawal or qualification of its then-current ratings of any
class of Serviced Companion Loan Securities (if any) (provided that such rating
agency confirmation may be considered satisfied in the same manner as any Rating
Agency Confirmation may be considered satisfied with respect to the Certificates
pursuant to Section 3.25) (the cost of which shall be paid by the related
Mortgagor, if so allowed by the terms of the related loan documents and
otherwise paid out of general collections) grant or accept any consent, approval
or direction regarding the termination of the related property manager or the
designation of any replacement property manager, with respect to any Mortgaged
Property that secures a Mortgage Loan that (i) is one of the ten largest
Mortgage Loans by Stated Principal Balance or (ii) has an unpaid principal
balance that is at least equal to five percent (5%) of the then aggregate
principal balance of all Mortgage Loans or $35,000,000.

(j)         Notwithstanding anything to the contrary in this Agreement, in
connection with any modification, waiver, consent or amendment in connection
with any release of collateral securing any Mortgage Loan in connection with a
defeasance of such collateral, the Master Servicer (with respect to a
Non-Specially Serviced Loan) or the Special Servicer (with respect to a
Specially Serviced Loan) shall not approve any such modification, waiver or
amendment or consent thereto without first having received a copy of an Opinion
of Counsel addressed to the Master Servicer or the Special Servicer, as
applicable, that such modification, waiver, consent or amendment will not cause
an Adverse REMIC Event.

In addition to the foregoing, subject to Section 3.20(k) below, the Master
Servicer or the Special Servicer, as applicable, shall be allowed to grant a
forbearance on a Mortgage Loan related to the global COVID-19 Emergency if (i)
prior to the 2021 calendar year, the period of forbearance granted, when added
to any prior periods of forbearance granted before or after the Trust acquired
such Mortgage Loan (whether or not such prior grants of forbearance were covered
by Section 5.02(2) of Revenue Procedure 2020-26), does not exceed six months (or
such longer period of time as may be allowed by guidance that is binding on
federal income tax authorities) and such forbearance is otherwise covered by
Section 5.02(2) of Revenue Procedure 2020-26, (ii) such forbearance is permitted
under another provision of this Agreement and the requirements under such
provision are satisfied, or (iii) an Opinion of Counsel is delivered to the
effect that such forbearance will not result in an Adverse REMIC Event.

(k)        Upon a COVID-19 Transfer Event, the Special Servicer may enter into a
COVID-19 Forbearance Agreement with a borrower for a period not to exceed ninety
(90) days and which requires that such borrower repay, before the one-year
anniversary of the conclusion of the forbearance period, any amounts not paid
during the forbearance period in accordance with the terms of the COVID-19
Forbearance Agreement; provided that if the borrower resumes



-202-

--------------------------------------------------------------------------------

full performance under the terms of the related mortgage loan documents
following the forbearance period and no additional Servicing Transfer Event has
occurred, the Special Servicer shall be entitled to Special Servicing Fees but
shall not be entitled to a Workout Fee; provided, further that the Special
Servicer shall also be entitled to a reasonable processing fee to the extent
such fee is actually paid by or on behalf of the related Mortgagor.

If the Special Servicer has not entered into a COVID-19 Forbearance Agreement
with the related borrower within sixty (60) days of a COVID-19 Transfer Event,
all monetary obligations are current under the Mortgage Loan and no additional
Servicing Transfer Event has occurred, then such Specially Serviced Loan shall
be deemed to be a Corrected Loan and the Special Servicer shall immediately give
notice thereof to the Master Servicer, the related Serviced Companion Noteholder
and shall return the related Mortgage File and Servicing File to the Master
Servicer (or copies thereof if copies only were delivered to the Special
Servicer) and upon giving such notice, and returning such Mortgage File and
Servicing File to the Master Servicer, the Special Servicer’s obligation to
service such Corrected Loan shall terminate and the obligations of the Master
Servicer to service and administer such Mortgage Loan and, if applicable, the
related Companion Loan shall recommence; provided that the Special Servicer
shall not be entitled to any fees with respect to such Specially Serviced Loan
during such sixty (60) day period other than the Special Servicing Fee.

Section 3.21    Transfer of Servicing Between Master Servicer and Special
Servicer; Recordkeeping; Asset Status Report.  (a)  Upon determining that a
Servicing Transfer Event has occurred with respect to any Mortgage Loan (other
than any Non-Serviced Mortgage Loan), Serviced Companion Loan, the Master
Servicer or the Special Servicer, as applicable, shall promptly give notice to
the Master Servicer or the Special Servicer, as applicable, and the Master
Servicer shall deliver the related Mortgage File and Servicing File to the
Special Servicer; provided that the Master Servicer shall not determine that a
Servicing Transfer Event has occurred under clauses (iv), (viii), (x) or (xi) of
the definition of such term without receiving the consent of the Risk Retention
Consultation Party.  The Master Servicer shall use its reasonable efforts to
provide the Special Servicer with all information, documents and records
(including records stored electronically on computer tapes, magnetic discs and
the like) relating to such Mortgage Loan and, if applicable, the related
Serviced Companion Loan, either in the Master Servicer’s possession or otherwise
available to the Master Servicer without undue burden or expense, and reasonably
requested by the Special Servicer to enable it to assume its functions hereunder
with respect thereto.  The Master Servicer shall use its reasonable efforts to
comply with the preceding sentence within five (5) Business Days of the
occurrence of each related Servicing Transfer Event (or, in the case of
clauses (viii), (ix) or (x) of the definition of Servicing Transfer Event,
within five (5) Business Days of receiving notice from the Special Servicer of
such Servicing Transfer Event when the Special Servicer makes the determination)
and in any event shall continue to act as Master Servicer and administrator of
such Mortgage Loan and, if applicable, the related Serviced Companion Loan until
the Special Servicer has commenced the servicing of such Mortgage Loan and, if
applicable, the related Serviced Companion Loan.  The Master Servicer shall
deliver to the Trustee and the Certificate Administrator a copy of the notice of
such Servicing Transfer Event provided by the Master Servicer to the Special
Servicer, or by the Special Servicer to the Master Servicer, pursuant to this
Section 3.21.



-203-

--------------------------------------------------------------------------------

Upon determining that a Specially Serviced Loan (other than an REO Loan) has
become current and has remained current for three consecutive Periodic Payments
(provided that (i) no additional Servicing Transfer Event is foreseeable in the
reasonable judgment of the Special Servicer, and (ii) for such purposes taking
into account any modification or amendment of such Mortgage Loan and, if
applicable, the related Companion Loan), and that no other Servicing Transfer
Event is continuing with respect thereto, the Special Servicer shall immediately
give notice thereof to the Master Servicer, the related Serviced Companion
Noteholder and shall return the related Mortgage File and Servicing File to the
Master Servicer (or copies thereof if copies only were delivered to the Special
Servicer) and upon giving such notice, and returning such Mortgage File and
Servicing File to the Master Servicer, the Special Servicer’s obligation to
service such Corrected Loan shall terminate and the obligations of the Master
Servicer to service and administer such Mortgage Loan and, if applicable, the
related Companion Loan shall recommence.

(b)        In servicing any Specially Serviced Loans and Serviced Companion
Loans, the Special Servicer will provide to the Custodian originals of documents
included within the definition of “Mortgage File” for inclusion in the related
Mortgage File to the extent within its possession (with a copy of each such
original to the Master Servicer), and provide the Master Servicer with copies of
any additional related Mortgage Loan or Serviced Companion Loan information
including correspondence with the related Mortgagor.

(c)        Notwithstanding the provisions of Section 3.12(c), the Master
Servicer shall maintain ongoing payment records with respect to each of the
Specially Serviced Loans, Serviced Companion Loans and REO Properties (other
than with respect to a Non-Serviced Mortgage Loan) and shall provide the Special
Servicer with any information in its possession with respect to such records to
enable the Special Servicer to perform its duties under this Agreement; provided
that this statement shall not be construed to require the Master Servicer to
produce any additional reports.

(d)        No later than sixty (60) days after a Servicing Transfer Event for a
Mortgage Loan (other than a Non-Serviced Mortgage Loan) and, if applicable, the
related Companion Loan, the Special Servicer shall prepare a report (the “Asset
Status Report”) for such Mortgage Loan and the Mortgaged Property and deliver in
electronic format the Asset Status Report to the Master Servicer, the Risk
Retention Consultation Party (other than with respect to any Excluded Loan), the
17g-5 Information Provider (who shall post such Asset Status Report to the 17g-5
Information Provider’s Website pursuant to Section 3.15(c)), and promptly, but
not earlier than two Business Days (nor later than ten Business Days) following
the delivery to the 17g-5 Information Provider, to the Rating Agencies.  The
Special Servicer shall deliver a summary of each Asset Status Report to the
Certificate Administrator and the Trustee.  Such Asset Status Report shall set
forth the following information to the extent reasonably determinable:

(i)    summary of the status of such Specially Serviced Loan and any
negotiations with the related Mortgagor;

(ii)   a discussion of the legal and environmental considerations reasonably
known to the Special Servicer, consistent with the Servicing Standard, that are
applicable



-204-

--------------------------------------------------------------------------------

to the exercise of remedies as aforesaid and to the enforcement of any related
guaranties or other collateral for the related Mortgage Loan (and any related
Serviced Companion Loan) and whether outside legal counsel has been retained;

(iii)  the most current rent roll and income or operating statement available
for the related Mortgaged Property;

(iv)  (A) the Special Servicer’s recommendations on how such Specially Serviced
Loan might be returned to performing status (including the modification of a
monetary term, and any workout, restructure or debt forgiveness) and returned to
the Master Servicer for regular servicing or otherwise realized upon (including
any proposed sale of a Defaulted Loan or REO Property), (B) a description of any
such proposed or taken actions, and (C) the alternative courses of action that
were or are being considered by the Special Servicer in connection with the
proposed or taken actions;

(v)   the status of any foreclosure actions or other proceedings undertaken with
respect to the Specially Serviced Loan, any proposed workouts and the status of
any negotiations with respect to such workouts, and an assessment of the
likelihood of additional defaults under the related Mortgage Loan or Serviced
Whole Loan;

(vi)  a description of any amendment, modification or waiver of a material term
of any ground lease (or any space lease or air rights lease, if applicable);

(vii) the decision that the Special Servicer made, or intends or proposes to
make, including a narrative analysis setting forth the Special Servicer’s
rationale for its proposed decision, including its rejection of the
alternatives;

(viii)            an analysis of whether or not taking such proposed action is
reasonably likely to produce a greater recovery on a present value basis than
not taking such action, setting forth (x) the basis on which the Special
Servicer made such determination and (y) the net present value calculation and
all related assumptions;

(ix)  the appraised value of the related Mortgaged Property (and a copy of the
last obtained Appraisal of such Mortgaged Property) together with a description
of any adjustments to the valuation of such Mortgaged Property made by the
Special Servicer together with an explanation of those adjustments; and

(x)   such other information as the Special Servicer deems relevant in light of
the Servicing Standard.

Subsequent to the issuance of an Asset Status Report to the extent that during
the course of the resolution of such Specially Serviced Loan material changes in
the strategy reflected in the initial Asset Status Report (or subsequent Asset
Status Reports) are necessary to reflect the then current circumstances and
recommendation as to how the Specially Serviced Loan might be returned to
performing status or otherwise liquidated in accordance with the Servicing
Standard, the Special Servicer shall prepare and deliver in electronic format a
subsequent Asset Status Report.



-205-

--------------------------------------------------------------------------------

(e)        Upon receiving notice of the occurrence of the events described in
clause (iv) and (x) of the definition of Servicing Transfer Event (without
regard to the 60-day or 30-day period, respectively, set forth therein), the
Master Servicer shall with reasonable promptness give notice thereof, and shall
use its reasonable efforts to provide the Special Servicer with all information
relating to the Mortgage Loan or Serviced Companion Loan and reasonably
requested by the Special Servicer to enable it to negotiate with the related
Mortgagor.  The Master Servicer shall use its reasonable efforts to comply with
the preceding sentence within five (5) Business Days of the occurrence of each
such event.

(f)        During the continuance of a Servicing Transfer Event, the Special
Servicer shall have the authority to meet with the related Mortgagor and take
any actions consistent with Section 3.20, Servicing Standard and the most recent
Asset Status Report.

(g)        Upon request of any Certificateholder (or any beneficial owner of a
Certificate, if applicable), which shall have provided the Certificate
Administrator with an Investor Certification, the Certificate Administrator
shall mail, without charge, to the address specified in such request a copy of
the most current Asset Status Report.

Section 3.22    Sub-Servicing Agreements.  (a)  The Master Servicer and Special
Servicer may enter into Sub-Servicing Agreements to provide for the performance
by third parties of any or all of its respective obligations hereunder; provided
that the Sub-Servicing Agreement as amended or modified:  (i) is consistent with
this Agreement in all material respects and requires the Sub-Servicer to comply
with all of the applicable conditions of this Agreement; (ii) provides that if
the Master Servicer or Special Servicer, as applicable, shall for any reason no
longer act in such capacity hereunder (including, without limitation, by reason
of a Servicer Termination Event), the Trustee or its designee shall thereupon
assume all of the rights and, except to the extent they arose prior to the date
of assumption, obligations of such party under such agreement, or,
alternatively, may act in accordance with Section 7.02 hereof under the
circumstances described therein (subject to Section 3.22(g) hereof);
(iii) provides that the Trustee (for the benefit of the Certificateholders and
the related Companion Holder (if applicable) and the Trustee (as holder of the
Lower-Tier Regular Interests) shall be a third party beneficiary under such
Sub-Servicing Agreement, but that (except to the extent the Trustee or its
designee assumes the obligations of such party thereunder as contemplated by the
immediately preceding clause (ii)) none of the Trust, the Trustee, the
Certificate Administrator, the Master Servicer or Special Servicer, as
applicable, any successor master servicer or successor special servicer or any
Certificateholder (or the related Companion Holder, if applicable) shall have
any duties under such Sub-Servicing Agreement or any liabilities arising
therefrom; (iv) permits any purchaser of a Mortgage Loan pursuant to this
Agreement to terminate such Sub-Servicing Agreement with respect to such
purchased Mortgage Loan at its option and without penalty; provided, however,
that the Initial Sub-Servicing Agreements may only be terminated by the Trustee
or its designees as contemplated by Section 3.22(g) hereof and in such
additional manner and by such other Persons as is provided in such Sub-Servicing
Agreement; (v) does not permit the Sub-Servicer any direct rights of
indemnification that may be satisfied out of assets of the Trust; (vi) does not
permit the Sub-Servicer to modify any Mortgage Loan unless and to the extent the
Master Servicer or Special Servicer, as applicable, is permitted hereunder to
modify such Mortgage Loan; (vii) does not permit the Sub-Servicer to foreclose
on a Mortgaged Property or grant any modification, waiver or amendment to the
Mortgage Loan Documents without the consent of the



-206-

--------------------------------------------------------------------------------

Master Servicer or Special Servicer, as applicable (other than such
modifications, waivers or amendments that relate to items included in the
definition of “Major Decision” that are expressly stated not to apply to
Non-Specially Serviced Loans); and (viii) provides that the Sub-Servicer shall
be in default under the related Sub-Servicing Agreement and such Sub-Servicing
Agreement shall be terminated (following the expiration of any applicable Grace
Period) if, among other things, the Sub-Servicer fails (A) to deliver by the due
date any Exchange Act reporting items required to be delivered to the Master
Servicer under Section 3.13 or Section 3.14 or under the Sub-Servicing Agreement
or to the master servicer under any other pooling and servicing agreement that
the Depositor is a party to, or (B) to perform in any material respect any of
its covenants or obligations contained in the Sub-Servicing Agreement regarding
creating, obtaining or delivering any Exchange Act reporting items required for
any party to this Agreement to perform its obligations under Section 3.13 or
Section 3.14 or under the Exchange Act reporting items required under any other
pooling and servicing agreement that the Depositor is a party to.

Any successor master servicer or special servicer, as applicable, hereunder
shall, upon becoming successor master servicer or special servicer, as
applicable, be assigned and may assume any Sub-Servicing Agreements from the
predecessor Master Servicer or Special Servicer, as applicable (subject to
Section 3.22(g) hereof).  In addition, each Sub-Servicing Agreement entered into
by the Master Servicer may but need not provide that the obligations of the
Sub-Servicer thereunder may terminate with respect to any Mortgage Loan serviced
thereunder at the time such Mortgage Loan becomes a Specially Serviced Loan;
provided, however, that the Sub-Servicing Agreement may provide (if the
Sub-Servicing Agreement provides for Advances by the Sub-Servicer, although it
need not so provide) that the Sub-Servicer will continue to make all Advances
and calculations and prepare all reports required under the Sub-Servicing
Agreement with respect to Specially Serviced Loans and continue to collect its
Primary Servicing Fees as if no Servicing Transfer Event had occurred and with
respect to REO Properties (and the related REO Loans) as if no REO Acquisition
had occurred and to render such incidental services with respect to such
Specially Serviced Loans and REO Properties as are specifically provided for in
such Sub-Servicing Agreement.  The Master Servicer or Special Servicer, as
applicable, shall deliver to the Trustee copies of all Sub-Servicing Agreements,
and any amendments thereto and modifications thereof, entered into by it, in
each case promptly upon its execution and delivery of such documents.
 References in this Agreement to actions taken or to be taken by the Master
Servicer include actions taken or to be taken by a Sub-Servicer on behalf of the
Master Servicer; and, in connection therewith, all amounts advanced by any
Sub-Servicer (if the Sub-Servicing Agreement provides for Advances by the
Sub-Servicer, although it need not so provide) to satisfy the obligations of the
Master Servicer hereunder to make Advances shall be deemed to have been advanced
by the Master Servicer out of its own funds and, accordingly, in such event,
such Advances shall be recoverable by such Sub-Servicer in the same manner and
out of the same funds as if such Sub-Servicer were the Master Servicer, and, for
so long as they are outstanding, such Advances shall accrue interest in
accordance with Section 3.03(d), such interest to be allocable between the
Master Servicer and such Sub-Servicer as may be provided (if at all) pursuant to
the terms of the Sub-Servicing Agreement.  For purposes of this Agreement, the
Master Servicer shall be deemed to have received any payment when a Sub-Servicer
retained by it receives such payment.  The Master Servicer or Special Servicer,
as applicable, shall notify the Master Servicer or the Special Servicer, as
applicable, the Trustee and the Depositor in writing promptly of the appointment
by



-207-

--------------------------------------------------------------------------------

it of any Sub-Servicer, except that the Master Servicer need not provide such
notice as to the Initial Sub-Servicing Agreements.

(b)        Each Sub-Servicer shall be authorized to transact business in the
state or states in which the related Mortgaged Properties it is to service are
situated, if and to the extent required by applicable law to the extent
necessary to ensure the enforceability of the related Mortgage Loans or the
compliance with its obligations under the Sub-Servicing Agreement and the Master
Servicer’s obligations under this Agreement.

(c)        As part of its servicing activities hereunder, the Master Servicer or
the Special Servicer, as applicable, for the benefit of the Trustee and the
Certificateholders, shall (at no expense to the Trustee, the Certificateholders
or the Trust) monitor the performance and enforce the obligations of each
Sub-Servicer under the related Sub-Servicing Agreement, except that the Master
Servicer shall be required only to use reasonable efforts to cause any Initial
Sub-Servicer to comply with the requirements of Section 3.13 and Section 3.14
hereof.  Such enforcement, including, without limitation, the legal prosecution
of claims, termination of Sub-Servicing Agreements in accordance with their
respective terms and the pursuit of other appropriate remedies, shall be in such
form and carried out to such an extent and at such time as is in accordance with
the Servicing Standard.  The Master Servicer or the Special Servicer, as
applicable, shall have the right to remove a Sub-Servicer retained by it (i)
with respect to a Sub-Servicer other than an Initial Sub-Servicer only, at any
time it considers removal to be in accordance with the best interests of the
Trust and/or the Certificateholders and (ii) in accordance with the terms of the
related Sub-Servicing Agreement.

(d)        In the event the Trustee or its designee becomes successor master
servicer and assumes the rights and obligations of the Master Servicer under any
Sub-Servicing Agreement, the Master Servicer, at its expense, shall deliver to
the assuming party all documents and records relating to such Sub-Servicing
Agreement and the Mortgage Loans and, if applicable, the Companion Loans then
being serviced thereunder and an accounting of amounts collected and held on
behalf of it thereunder, and otherwise use reasonable efforts to effect the
orderly and efficient transfer of the Sub-Servicing Agreement to the assuming
party.

(e)        Notwithstanding the provisions of any Sub-Servicing Agreement and
this Section 3.22, except to the extent provided in Section 3.13 and
Section 3.14 with respect to the obligations of any Sub-Servicer that is an
Initial Sub-Servicer, the Master Servicer and the Special Servicer shall remain
obligated and responsible to the Trustee, the Special Servicer, holders of the
Companion Loans serviced hereunder and the Certificateholders for the
performance of its obligations and duties under this Agreement in accordance
with the provisions hereof to the same extent and under the same terms and
conditions as if it alone were servicing and administering the Mortgage Loans
for which it is responsible, and the Master Servicer shall pay the fees of any
Sub-Servicer thereunder as and when due from its own funds.  In no event shall
the Trust bear any termination fee required to be paid to any Sub-Servicer as a
result of such Sub-Servicer’s termination under any Sub-Servicing Agreement.

(f)        The Trustee, upon the request of the Master Servicer, shall furnish
to any Sub-Servicer any documents necessary or appropriate to enable such
Sub-Servicer to carry out its servicing and administrative duties under any
Sub-Servicing Agreement.



-208-

--------------------------------------------------------------------------------

(g)        Each Sub-Servicing Agreement shall provide that, in the event the
Trustee or any other Person becomes successor master servicer, the Trustee or
such successor master servicer shall have the right to terminate such
Sub-Servicing Agreement with or without cause and without a fee.
 Notwithstanding the foregoing or any other contrary provision in this
Agreement, the Trustee and any successor master servicer shall assume,
concurrently with its assumption of the other rights and obligations of the
Master Servicer under this Agreement, each Initial Sub-Servicing Agreement and
(i) the Initial Sub-Servicer’s rights and obligations under the Initial
Sub-Servicing Agreement shall expressly survive a termination of the Master
Servicer’s servicing rights under this Agreement; provided that the Initial
Sub-Servicing Agreement has not been terminated in accordance with its
provisions; (ii) any successor master servicer, including, without limitation,
the Trustee (if it assumes the servicing obligations of the Master Servicer)
shall be deemed, concurrently with its assumption of the other rights and
obligations of the Master Servicer under this Agreement, to automatically assume
and agree to the then-current Initial Sub-Servicing Agreement without further
action upon becoming the successor master servicer and (iii) this Agreement may
not be modified in any manner which would increase the obligations or limit the
rights of the Initial Sub-Servicer hereunder and/or under the Initial
Sub-Servicing Agreement, without the prior written consent of the Initial
Sub-Servicer (which consent shall not be unreasonably withheld).

(h)        With respect to Mortgage Loans subject to a Sub-Servicing Agreement
with the Master Servicer, the Special Servicer shall, upon request (such request
to be made reasonably in advance as appropriate to the circumstances surrounding
such request) of the related Sub-Servicer, reasonably cooperate in delivering
reports and information, including remittance information, and affording access
to information to the related Sub-Servicer that would be required to be
delivered or afforded, as the case may be, to the Master Servicer pursuant to
the terms hereof.

(i)         Notwithstanding anything to the contrary herein, no Sub-Servicer
shall be permitted under any Sub-Servicing Agreement to make material servicing
decisions, such as loan modifications or determinations as to the manner or
timing of enforcing remedies under the Mortgage Loan documents, without the
consent of the Master Servicer or Special Servicer, as applicable, it being
understood, however, that items included in the definition of Major Decision
that are expressly stated not to apply to Non-Specially Serviced Loans shall not
constitute material servicing decisions for purposes of this Section 3.22(i).

Section 3.23    Interest Reserve Account.

(a)        On the Master Servicer Remittance Date occurring in each February and
in any January that occurs in a year that is not a leap year (in each case,
unless the related Distribution Date is the final Distribution Date), the
Certificate Administrator, in respect of the Actual/360 Loans, shall deposit
into the Interest Reserve Account, an amount equal to one (1) day’s interest on
the Stated Principal Balance of the Actual/360 Loans as of the Due Date
occurring in the month preceding the month in which Master Servicer Remittance
Date occurs at the related Net Mortgage Rate, to the extent a full Periodic
Payment or P&I Advance is made in respect thereof (all amounts so deposited in
any consecutive February and January, “Withheld Amounts”).



-209-

--------------------------------------------------------------------------------

(b)        On each Master Servicer Remittance Date occurring in March (or
February, if the related Distribution Date is the final Distribution Date), the
Certificate Administrator shall withdraw, from the Interest Reserve Account an
amount equal to the Withheld Amounts from the preceding January (if applicable)
and February, if any, and deposit such amount into the Lower-Tier REMIC
Distribution Account.

Section 3.24    Intercreditor Agreements.  (a)  Each of the Master Servicer and
Special Servicer acknowledges and agrees that each Serviced Whole Loan being
serviced under this Agreement and each Mortgage Loan with mezzanine debt is
subject to the terms and provisions of the related Intercreditor Agreement and
each agrees to service each such Serviced Whole Loan and each Mortgage Loan with
mezzanine debt in accordance with the related Intercreditor Agreement and this
Agreement, including, without limitation, effecting distributions and allocating
reimbursement of expenses in accordance with the related Intercreditor Agreement
and, in the event of any conflict between the provisions of this Agreement and
the related Intercreditor Agreement, the related Intercreditor Agreement shall
govern.  Notwithstanding anything contrary in this Agreement, each of the Master
Servicer and Special Servicer agrees not to take any action with respect to a
Serviced Whole Loan or a Mortgage Loan with mezzanine debt or the related
Mortgaged Property without the prior consent of the related Companion Holder or
mezzanine lender, as applicable, to the extent that the related Intercreditor
Agreement provides that such Companion Holder or mezzanine lender, as
applicable, is required or permitted to consent to such action.  Each of the
Master Servicer and Special Servicer acknowledges and agrees that each Companion
Holder and each mezzanine lender or its respective designee has the right to
purchase the related Mortgage Loan pursuant to the terms and conditions of this
Agreement and the related Intercreditor Agreement to the extent provided for
therein.

(b)        Neither the Master Servicer nor the Special Servicer shall have any
liability for any cost, claim or damage that arises from any entitlement in
favor of a Companion Holder or a mezzanine lender under the related
Intercreditor Agreement or conflict between the terms of this Agreement and the
terms of such Intercreditor Agreement.  Notwithstanding any provision of any
Intercreditor Agreement that may otherwise require the Master Servicer or the
Special Servicer to abide by any instruction or direction of a Companion Holder
or a mezzanine lender, neither the Master Servicer nor the Special Servicer
shall be required to comply with any instruction or direction the compliance
with which requires an Advance that constitutes or would constitute a
Nonrecoverable Advance.  In no event shall any expense arising from compliance
with an Intercreditor Agreement constitute an expense to be borne by the Master
Servicer or Special Servicer for its own account without reimbursement.  In no
event shall the Master Servicer or the Special Servicer be required to consult
with or obtain the consent of any Companion Holder or a mezzanine lender unless
such Companion Holder or mezzanine lender has delivered notice of its identity
and contact information to each of the parties to this Agreement (upon which
notice each of the parties to this Agreement shall be conclusively entitled to
rely).  As of the Closing Date, the contact information for the Companion
Holders and mezzanine lenders is as set forth in the related Intercreditor
Agreement.

(c)        No direction or disapproval of the Companion Holders or any mezzanine
lender shall (a) require or cause the Master Servicer or Special Servicer to
violate the terms of a Mortgage Loan or Serviced Companion Loan, applicable law
or any provision of this



-210-

--------------------------------------------------------------------------------

Agreement, including the Master Servicer’s or Special Servicer’s obligation to
act in accordance with the Servicing Standard and to maintain the REMIC status
of each Trust REMIC, (b) result in the imposition of a “prohibited transaction”
or “prohibited contribution” tax under the REMIC Provisions or (c) materially
expand the scope of the Special Servicer’s, Trustee’s, the Certificate
Administrator’s or the Master Servicer’s responsibilities under this Agreement.

(d)        Notwithstanding anything in this Agreement to the contrary, the
Master Servicer or Special Servicer, as applicable, shall consult, seek the
approval or obtain the consent of the holder of any Serviced Companion Loan with
respect to any matters with respect to the servicing of such Companion Loan to
the extent required under related Intercreditor Agreement and shall not take
such actions requiring consent of the related Companion Holder without such
consent.  In addition, notwithstanding anything to the contrary, the Master
Servicer or Special Servicer, as applicable, shall deliver reports and notices
to the related Companion Holder as required under the Intercreditor Agreement.

(e)        With respect to any Serviced Whole Loan, the Special Servicer shall
not modify, waive or amend the terms of the related Intercreditor Agreement such
that the monthly remittance to the holder of the related Companion Loan is
required earlier than two (2) Business Days after receipt by the Master Servicer
of the related Periodic Payment without the consent of the Master Servicer.

Section 3.25    Rating Agency Confirmation.  (a)  Notwithstanding the terms of
any related Mortgage Loan documents or other provisions of this Agreement, if
any action under any Mortgage Loan documents or this Agreement requires Rating
Agency Confirmation as a condition precedent to such action, if the party (the
“RAC Requesting Party”) required to obtain such Rating Agency Confirmation from
each Rating Agency has made a request to any Rating Agency for such Rating
Agency Confirmation and, within ten (10) Business Days of the Rating Agency
Confirmation request being posted to the 17g-5 Information Provider’s Website,
such Rating Agency has not replied to such request or has responded in a manner
that indicates that such Rating Agency is neither reviewing such request nor
waiving the requirement for Rating Agency Confirmation, then such RAC Requesting
Party shall be required to confirm (through direct communication and not by
posting any confirmation on the 17g-5 Information Provider’s Website) that the
applicable Rating Agency has received the Rating Agency Confirmation request,
and, if it has, promptly request the related Rating Agency Confirmation again.
 The circumstances described in the preceding sentence are referred to in this
Agreement as a “RAC No-Response Scenario.” Once the RAC Requesting Party has
sent a request for a Rating Agency Confirmation to the 17g-5 Information
Provider, such RAC Requesting Party, may, but shall not be obligated to send
such request directly to the Rating Agencies in accordance with the procedures
set forth in Section 11.10(d).

If there is no response to such Rating Agency Confirmation request within five
(5) Business Days of such second request in a RAC No-Response Scenario or if
such Rating Agency has responded in a manner that indicates such Rating Agency
is neither reviewing such request nor waiving the requirement for Rating Agency
Confirmation, then (x) with respect to any condition in any Mortgage Loan
document requiring such Rating Agency Confirmation or with respect to any other
matter under this Agreement relating to the servicing of the Mortgage Loans
(other than as set forth in clause (y) below), the requirement to obtain a
Rating Agency



-211-

--------------------------------------------------------------------------------

Confirmation shall be deemed not to apply (as if such requirement did not exist)
with respect to such Rating Agency and the Master Servicer or the Special
Servicer, as the case may be, may then take such action if the Master Servicer
or the Special Servicer, as applicable, confirms its original determination
(made prior to making such request) that taking the action with respect to which
it requested the Rating Agency Confirmation would still be consistent with the
Servicing Standard, and (y) with respect to a replacement of the Master Servicer
or Special Servicer, such condition shall be deemed not to apply (as if such
requirement did not exist) if (i) the applicable replacement master servicer or
special servicer is rated at least “CMS3” (in the case of the master servicer)
or “CSS3” (in the case of the special servicer), if Fitch is the non-responding
Rating Agency or (ii) DBRS Morningstar has not publicly cited servicing concerns
of the applicable replacement master servicer or special servicer, as
applicable, as the sole or material factor in any qualification, downgrade or
withdrawal of the ratings (or placement on “watch status” in contemplation of a
ratings downgrade or withdrawal) of securities in any other commercial
mortgage-backed securitization transaction serviced by the applicable
replacement master servicer or special servicer prior to the time of
determination, if DBRS Morningstar is the non-responding Rating Agency.

Any Rating Agency Confirmation request made by the Master Servicer, Special
Servicer, Certificate Administrator or Trustee, as applicable, pursuant to this
Agreement, shall be made in writing, which writing shall contain a cover page
indicating the nature of the Rating Agency Confirmation request, and shall
contain all back-up material necessary for the Rating Agency to process such
request.  Such written Rating Agency Confirmation request shall be provided in
electronic format to the 17g-5 Information Provider, and the 17g-5 Information
Provider shall post such request on the 17g-5 Information Provider’s Website in
accordance with Section 3.15(c).

Promptly following the Master Servicer’s or Special Servicer’s determination to
take any action discussed in this Section 3.25(a) following any requirement to
obtain a Rating Agency Confirmation being deemed not to apply (as if such
requirement did not exist), the Master Servicer or Special Servicer, as
applicable, shall provide electronic written notice to the 17g-5 Information
Provider of the action taken for the particular item at such time, and the 17g-5
Information Provider shall promptly post such notice on the 17g-5 Information
Provider’s Website in accordance with Section 3.15(c).

(b)        Notwithstanding anything to the contrary in this Section 3.25, for
purposes of the provisions of any Mortgage Loan document relating to defeasance
(including without limitation the type of collateral acceptable for use as
defeasance collateral) or release or substitution of any collateral, any Rating
Agency Confirmation requirement in the Mortgage Loan documents for which the
Master Servicer or Special Servicer would have been permitted to waive obtaining
or to make a determination with respect to such Rating Agency Confirmation
pursuant to Section 3.25(a) shall be deemed not to apply (as if such requirement
did not exist).

(c)        For all other matters or actions not specifically discussed in
Section 3.25(a) above, the applicable RAC Requesting Party shall deliver Rating
Agency Confirmation from each Rating Agency.



-212-

--------------------------------------------------------------------------------

Section 3.26    Companion Paying Agent.  (a)  With respect to each of the
Serviced Companion Loans, the Master Servicer shall be the Companion Paying
Agent hereunder.  The Companion Paying Agent undertakes to perform such duties
and only such duties as are specifically set forth in this Agreement.

(b)        No provision of this Agreement shall be construed to relieve the
Companion Paying Agent from liability for its negligent failure to act, bad
faith or its own willful misfeasance; provided, however, that the duties and
obligations of the Companion Paying Agent shall be determined solely by the
express provisions of this Agreement.  The Companion Paying Agent shall not be
liable except for the performance of such duties and obligations, no implied
covenants or obligations shall be read into this Agreement against the Companion
Paying Agent.  In the absence of bad faith on the part of the Companion Paying
Agent, the Companion Paying Agent may conclusively rely, as to the truth and
correctness of the statements or conclusions expressed therein, upon any
resolutions, certificates, statements, opinions, reports, documents, orders or
other instrument furnished to the Companion Paying Agent by any Person and which
on their face do not contradict the requirements of this Agreement.

(c)        In the case of each of the Serviced Companion Loans, upon the
resignation or removal of the Master Servicer pursuant to Article VII of this
Agreement, the Master Servicer, as the Companion Paying Agent, shall be deemed
simultaneously to resign or be removed.

(d)        This Section 3.26 shall survive the termination of this Agreement or
the resignation or removal of the Companion Paying Agent, as regards to rights
accrued prior to such resignation or removal.

Section 3.27    Companion Register.  The Companion Paying Agent shall maintain a
register (the “Companion Register”) with respect to each Serviced Companion Loan
on which it will record the names and address of, and wire transfer instructions
for, the Companion Holders from time to time, to the extent such information is
provided in writing to it by each Companion Holder.  The initial Companion
Holders, along with their respective name and address, and, with respect to the
Serviced AB Subordinate Companion Loan, the wire transfer instructions, are
listed on Exhibit S hereto.  In the event a Companion Holder transfers a
Companion Loan without notice to the Companion Paying Agent, the Companion
Paying Agent shall have no liability for any misdirected payment in such
Companion Loan and shall have no obligation to recover and redirect such
payment.

The Companion Paying Agent shall promptly provide the name and address of the
Companion Holder to any party hereto or any successor Companion Holder upon
written request and any such Person may, without further investigation,
conclusively rely upon such information.  The Companion Paying Agent shall have
no liability to any Person for the provision of any such name and address.

For the avoidance of doubt, unless specifically provided to the contrary in the
related Intercreditor Agreement or this Agreement: (x) any notices, reports or
other information required to be delivered pursuant to this Agreement by any
party hereto to a Serviced Companion Holder with respect to a Companion Loan
that has been included in an Other



-213-

--------------------------------------------------------------------------------

Securitization shall be provided to the Other Servicer under the Other Pooling
and Servicing Agreement; and (y) any notices, reports or other information
required to be delivered pursuant to this Agreement by any party hereto to a
holder of a Non-Serviced Companion Loan shall be provided to the applicable
Non-Serviced Master Servicer under the related Non-Serviced PSA.

Section 3.28    Certain Matters Relating to the Non-Serviced Mortgage Loans.
 (a)  In the event that any of the applicable Non-Serviced Trustee, the
applicable Non-Serviced Master Servicer or the applicable Non-Serviced Special
Servicer shall be replaced in accordance with the terms of the applicable
Non-Serviced PSA, the Master Servicer and the Special Servicer shall acknowledge
its successor as the successor to the applicable Non-Serviced Trustee, the
applicable Non-Serviced Master Servicer or the applicable Non-Serviced Special
Servicer, as the case may be.

(b)        If any of the Trustee, the Certificate Administrator or the Master
Servicer receives notice from a Rating Agency that the Master Servicer is no
longer an “approved” master servicer by any of the Rating Agencies rating the
Certificates, then the Trustee, the Certificate Administrator or the Master
Servicer, as applicable, shall promptly notify each Non-Serviced Master Servicer
of the same.

(c)        In connection with the securitization of each Serviced Pari Passu
Companion Loan, (in each case, only while it is a Serviced Companion Loan), upon
the request of (and at the expense of) the related Serviced Companion Noteholder
(or its designee), each of the Master Servicer, the Special Servicer and the
Trustee, as applicable, shall use reasonable efforts to cooperate with such
Serviced Companion Noteholder in attempting to cause the related Mortgagor to
provide information relating to such Whole Loan and the related notes, and that
such holder reasonably determines to be necessary or appropriate, for inclusion
in any disclosure document(s) relating to such Other Securitization.

(d)        [Reserved].

(e)        [Reserved].

(f)        With respect to the servicing of each Non-Serviced Mortgage Loan,
this Agreement is subject to the related Intercreditor Agreement and
incorporates by reference all provisions required to be included herein pursuant
to such Intercreditor Agreement.

(g)        [Reserved].

(h)        On each Servicing Shift Securitization Date, (i) the Custodian shall,
upon receipt of a Request for Release transfer the related Mortgage File (other
than the note(s) designating the related Servicing Shift Mortgage Loan), the
original of which shall be retained by the Custodian) for the related Servicing
Shift Whole Loan to the related Non-Serviced Trustee under the related
Non-Serviced PSA and retain a copy of such Mortgage File and (ii) the Master
Servicer shall, upon receipt of notice from the Mortgage Loan Seller that the
applicable Servicing Shift Lead Note has been or is being securitized on the
related Servicing Shift Securitization Date, transfer (and cooperate with
reasonable requests in connection with such transfer of) the Servicing File for
the related Servicing Shift Whole Loan, and any Escrow Payments, reserve funds
and originals of items specified in clauses (x) and (xii) of the definition



-214-

--------------------------------------------------------------------------------

of Mortgage File for the related Servicing Shift Whole Loan, to the related
Non-Serviced Master Servicer on the related Servicing Shift Securitization Date.

Upon receipt of notice from the Mortgage Loan Seller that the applicable
Servicing Shift Lead Note has been or is being securitized on the related
Servicing Shift Securitization Date, the Master Servicer shall provide the
Custodian with a Request for Release of the Mortgage File on the related
Servicing Shift Securitization Date and transfer (and cooperate with reasonable
requests in connection with such transfer of) the Servicing File to the related
Non-Serviced Master Servicer identified to it pursuant to the related notice
from the Mortgage Loan Seller on the related Servicing Shift Securitization
Date.

Promptly upon any change in the identity of the Master Servicer, the successor
master servicer shall deliver notice of such change (together with the contact
information of such successor Master Servicer) to each Non-Serviced Trustee,
Non-Serviced Certificate Administrator, Non-Serviced Special Servicer and
Non-Serviced Master Servicer.

ARTICLE IV

DISTRIBUTIONS TO CERTIFICATEHOLDERS

Section 4.01    Distributions.  (a)  On each Distribution Date, to the extent of
the Available Funds for such Distribution Date, the Certificate Administrator
shall be deemed to transfer the Lower-Tier Distribution Amount from the
Lower-Tier REMIC Distribution Account to the Upper-Tier REMIC Distribution
Account in the amounts and priorities set forth in Section 4.01(c) with respect
to each Class of Lower-Tier Regular Interests, and immediately thereafter, shall
make distributions thereof from the Upper-Tier REMIC Distribution Account in the
following order of priority, satisfying in full, to the extent required and
possible, each priority before making any distribution with respect to any
succeeding priority:

(i)        first, to the Holders of the Class A-1 Certificates, the Class A-4
Certificates, the Class A-5 Certificates, the Class A-SB Certificates, the
Class X-A Certificates and the Class X-D Certificates, pro rata (based upon
their respective entitlements to interest for such Distribution Date), in
respect of interest, up to an amount equal to the aggregate Interest
Distribution Amount in respect of such Classes of Certificates for such
Distribution Date;

(ii)       second, to the Holders of the Class A-1 Certificates, the Class A-4
Certificates, the Class A-5 Certificates and the Class A-SB Certificates in
reduction of their Certificate Balances:  (I) prior to the Cross-Over Date (1)
first, to the Holders of the Class A-SB Certificates, in an amount up to the
Principal Distribution Amount, until the outstanding Certificate Balance of the
Class A-SB Certificates is reduced to the Class A-SB Planned Principal Balance
for such Distribution Date; (2) second, to the Holders of the Class A-1
Certificates, in an amount up to the Principal Distribution Amount  (or the
portion thereof remaining after any distributions specified in subclause (1)
above have been made on such Distribution Date), until the outstanding
Certificate Balance of the Class A-1 Certificates is reduced to zero; (3) third,
to the Holders of the Class A-4 Certificates in an amount up to the Principal
Distribution Amount (or the portion thereof



-215-

--------------------------------------------------------------------------------

remaining after any distributions specified in subclauses (1) and (2) above have
been made on such Distribution Date), until the outstanding Certificate Balance
of the Class A-4 Certificates is reduced to zero; (4) fourth, to the Holders of
the Class A-5 Certificates in an amount up to the Principal Distribution Amount
(or the portion thereof remaining after any distributions specified in
subclauses (1), (2) and (3) above have been made on such Distribution Date),
until the outstanding Certificate Balance of the Class A-5 Certificates is
reduced to zero; (5) fifth, to the Holders of the Class A-SB Certificates, in an
amount up to the Principal Distribution Amount (or the portion thereof remaining
after any distributions specified in subclauses (1), (2), (3) and (4) above have
been made on such Distribution Date), until the outstanding Certificate Balance
of the Class A-SB Certificates is reduced to zero; and (II) on or after the
Cross-Over Date, to the Class A-1, Class A-4, Class A-5 and Class A-SB
Certificates, pro rata (based on their respective Certificate Balances) in an
amount equal to the Principal Distribution Amount for such Distribution Date,
until the Certificate Balance of each of the Class A-1, Class A-4, Class A-5 and
Class A-SB Certificates is reduced to zero;

(iii)       third, to the Holders of the Class A-1 Certificates, the Class A-4
Certificates, the Class A-5 Certificates and the Class A-SB Certificates pro
rata (based upon the aggregate unreimbursed Realized Losses previously allocated
to each such Class), first, (i) up to an amount equal to the unreimbursed
Realized Losses previously allocated to such Class, and then, (ii) up to an
amount equal to all accrued and unpaid interest on the amount set forth in
clause (i) at the Pass-Through Rate for such Class compounded monthly from the
date the related Realized Loss was allocated to such Class until the date such
Realized Loss is reimbursed;

(iv)       fourth, to the Holders of the Class A-S Certificates, in respect of
interest, up to an amount equal to the Interest Distribution Amount in respect
of such Class of Certificates for such Distribution Date;

(v)       fifth, after the Certificate Balances of the Class A-1, Class A-4,
Class A-5 and Class A-SB Certificates have been reduced to zero, to the Holders
of the Class A-S Certificates, in reduction of the Certificate Balance thereof,
up to an amount equal to the Principal Distribution Amount (or the portion
thereof remaining after any distributions in respect of the Class A-1,
Class A-4, Class A-5 and Class A-SB Certificates on such Distribution Date),
until the outstanding Certificate Balance of the Class A-S Certificates is
reduced to zero;

(vi)      sixth, to the Holders of the Class A-S Certificates, first, (i) up to
an amount equal to the unreimbursed Realized Losses previously allocated to such
Class, and then, (ii) up to an amount equal to all accrued and unpaid interest
on the amount set forth in clause (i) at the Pass-Through Rate for such Class
compounded monthly from the date the related Realized Loss was allocated to such
Class until the date such Realized Loss is reimbursed;

(vii)     seventh, to the Holders of the Class B Certificates, in respect of
interest, up to an amount equal to the Interest Distribution Amount in respect
of such Class of Certificates for such Distribution Date;



-216-

--------------------------------------------------------------------------------

(viii)      eighth, after the Certificate Balances of the Class A Certificates
have been reduced to zero, to the Holders of the Class B Certificates, in
reduction of the Certificate Balance thereof, up to an amount equal to the
Principal Distribution Amount (or the portion thereof remaining after any
distributions in respect of the Class A Certificates on such Distribution Date),
until the outstanding Certificate Balance of the Class B Certificates is reduced
to zero;

(ix)       ninth, to the Holders of the Class B Certificates, first, (i) up to
an amount equal to the unreimbursed Realized Losses previously allocated to such
Class, and then, (ii) up to an amount equal to all accrued and unpaid interest
on the amount set forth in clause (i) at the Pass-Through Rate for such Class
compounded monthly from the date the related Realized Loss was allocated to such
Class until the date such Realized Loss is reimbursed;

(x)       tenth, to the Holders of the Class C Certificates, in respect of
interest, up to an amount equal to the Interest Distribution Amount in respect
of such Class of Certificates for such Distribution Date;

(xi)      eleventh, after the Certificate Balances of the Class A Certificates
and the Class B Certificates have been reduced to zero, to the Holders of the
Class C Certificates, in reduction of the Certificate Balance thereof, up to an
amount equal to the Principal Distribution Amount (or the portion thereof
remaining after any distributions in respect of the Class A Certificates and
Class B Certificates on such Distribution Date), until the outstanding
Certificate Balance of the Class C Certificates is reduced to zero;

(xii)      twelfth, to the Holders of the Class C Certificates, first, (i) up to
an amount equal to the unreimbursed Realized Losses previously allocated to such
Class, and then, (ii) up to an amount equal to all accrued and unpaid interest
on the amount set forth in clause (i) at the Pass-Through Rate for such Class
compounded monthly from the date the related Realized Loss was allocated to such
Class until the date such Realized Loss is reimbursed;

(xiii)    thirteenth, to the Holders of the Class D Certificates in respect of
interest, up to an amount equal to the Interest Distribution Amount in respect
of such Class of Certificates for such Distribution Date;

(xiv)   fourteenth, after the Certificate Balances of the Class A Certificates,
Class B Certificates and Class C Certificates have been reduced to zero, to the
Holders of the Class D Certificates, in reduction of the Certificate Balance
thereof, up to an amount equal to the Principal Distribution Amount (or the
portion thereof remaining after any distributions in respect of the Class A
Certificates, Class B Certificates and Class C Certificates on such Distribution
Date), until the outstanding Certificate Balances of the Class D Certificates is
reduced to zero;

(xv)   fifteenth, to the Holders of the Class D Certificates, first, (i) up to
an amount equal to the unreimbursed Realized Losses previously allocated to such
Class, and then, (ii) up to an amount equal to all accrued and unpaid interest
on the amount set



-217-

--------------------------------------------------------------------------------

forth in clause (i) at the Pass-Through Rate for such Class compounded monthly
from the date the related Realized Loss was allocated to such Class until the
date such Realized Loss is reimbursed;

(xvi)    sixteenth, to the Holders of the Class E Certificates, in respect of
interest, up to an amount equal to the Interest Distribution Amount in respect
of such Class of Certificates for such Distribution Date;

(xvii)    seventeenth, after the Certificate Balances of the Class A
Certificates, Class B Certificates, Class C Certificates and Class D
Certificates have been reduced to zero, to the Holders of the Class E
Certificates, in reduction of the Certificate Balances thereof, up to an amount
equal to the Principal Distribution Amount (or the portion thereof remaining
after any distributions in respect of the Class A Certificates, Class B
Certificates, Class C Certificates and Class D Certificates on such Distribution
Date), until the outstanding Certificate Balance of the Class E Certificates is
reduced to zero;

(xviii)   eighteenth, to the Holders of the Class E Certificates, first, (i) up
to an amount equal to the unreimbursed Realized Losses previously allocated to
such Class, and then, (ii) up to an amount equal to all accrued and unpaid
interest on the amount set forth in clause (i) at the Pass-Through Rate for such
Class compounded monthly from the date the related Realized Loss was allocated
to such Class until the date such Realized Loss is reimbursed;

(xix)    nineteenth, to the Holders of the Class F-RR Certificates, in respect
of interest, up to an amount equal to the Interest Distribution Amount in
respect of such Class of Certificates for such Distribution Date;

(xx)     twentieth, after the Certificate Balances of the Class A Certificates,
Class B Certificates, Class C Certificates, Class D Certificates and Class E
Certificates have been reduced to zero, to the Holders of the Class F-RR
Certificates, in reduction of the Certificate Balance thereof, up to an amount
equal to the Principal Distribution Amount (or the portion thereof remaining
after any distributions in respect of the Class A Certificates, Class B
Certificates, Class C Certificates, Class D Certificates and Class E
Certificates on such Distribution Date), until the outstanding Certificate
Balance of the Class F-RR Certificates is reduced to zero;

(xxi)   twenty-first, to the Holders of the Class F-RR Certificates, first, (i)
up to an amount equal to the unreimbursed Realized Losses previously allocated
to such Class, and then, (ii) up to an amount equal to all accrued and unpaid
interest on the amount set forth in clause (i) at the Pass-Through Rate for such
Class compounded monthly from the date the related Realized Loss was allocated
to such Class until the date such Realized Loss is reimbursed; and

(xxii)  twenty-eighth, to the Holders of the Class R Certificates in respect of
the Class UR Interest, the amount, if any, of the Available Funds remaining in
the Upper-Tier REMIC Distribution Account with respect to such Distribution
Date.



-218-

--------------------------------------------------------------------------------

If, in connection with any Distribution Date, the Certificate Administrator has
reported the amount of an anticipated distribution to DTC based on the receipt
of payments as of the Determination Date and additional Periodic Payments,
balloon payments or unscheduled principal payments are subsequently received by
the Master Servicer and required to be part of the Available Funds for such
Distribution Date, the Master Servicer shall promptly notify the Certificate
Administrator and the Certificate Administrator will use commercially reasonable
efforts to cause DTC to make the revised distribution on a timely basis on such
Distribution Date.  None of the Master Servicer, the Special Servicer or the
Certificate Administrator shall be liable or held responsible for any resulting
delay in the making of such distribution to Certificateholders solely on the
basis of the actions described in the preceding sentence.

(b)        [Reserved].

(c)        On each Distribution Date, each Lower-Tier Regular Interest shall be
deemed to receive distributions in respect of principal or reimbursement of
Realized Loss in an amount equal to the amount of principal or reimbursement of
Realized Loss actually distributable to the Holders of the respective Related
Certificates as provided in Sections 4.01(a), 4.01(d), 4.01(f) and 4.01(i) such
that at all times the Lower-Tier Principal Amount of each Class of Lower-Tier
Regular Interests is equal to the Certificate Balance of the Class of Related
Certificates.  On each Distribution Date, each Lower-Tier Regular Interest shall
be deemed to receive distributions in respect of interest in an amount equal to
the Interest Distribution Amount in respect of its Related Certificates plus a
pro rata portion of the Interest Distribution Amount in respect of (i) in the
case of the Class LA1, Class LA4, Class LA5, Class LASB and Class LAS
Uncertificated Interests, the Class X-A Certificates computed based on an
interest rate equal to the excess of the Weighted Average Net Mortgage Rate over
the Pass-Through Rate of the Related Certificates and a notional amount equal to
its related Lower-Tier Principal Amount to the extent actually distributable
thereon as provided in Section 4.01(a), (ii) in the case of the Class LD and
Class LE Uncertificated Interests, the Class X-D Certificates, computed based on
an interest rate equal to 30% of the excess of the Weighted Average Net Mortgage
Rate over the Pass-Through Rate of the Related Certificates and a notional
amount equal to its related Lower-Tier Principal Amount to the extent actually
distributable thereon as provided in Section 4.01(a) and (iii) in the case of
the Class LF-RR Uncertificated Interests, the Class F-RR Certificates, computed
based on an interest rate equal to 70% of the excess of the Weighted Average Net
Mortgage Rate over the Pass-Through Rate of the Class D and Class E Certificates
and a notional amount equal to the Lower-Tier Principal Amount of the Class LD
and Class LE Uncertificated Interests to the extent actually distributable
thereon as provided in Section 4.01(a).  Amounts distributable pursuant to this
paragraph are referred to herein collectively as the “Lower-Tier Distribution
Amount”, and shall be made by the Certificate Administrator by deeming such
Lower-Tier Distribution Amount to be withdrawn from the Lower-Tier REMIC
Distribution Account to be deposited in the Upper-Tier REMIC Distribution
Account.

As of any date, the principal balance of each Lower-Tier Regular Interest shall
equal the Certificate Balance of the Related Certificates with respect thereto,
as adjusted for the allocation of Realized Losses, as provided in
Sections 4.04(b) and 4.04(c).  The initial principal balance of each Lower-Tier
Regular Interest shall equal the respective Original Lower-Tier Principal
Amount.  The pass-through rate with respect to each Lower-Tier Regular Interest
shall be the rate per annum set forth in the Preliminary Statement hereto.



-219-

--------------------------------------------------------------------------------

Any amount that remains in the Lower-Tier REMIC Distribution Account on each
Distribution Date after distribution of the Lower-Tier Distribution Amount and
distribution of Prepayment Premiums and Yield Maintenance Charges pursuant to
Section 4.01(e)(iii) shall be distributed to the Holders of the Class R
Certificates in respect of the Class LR Interest (but only to the extent of the
Available Funds for such Distribution Date remaining in the Lower-Tier REMIC
Distribution Account, if any).

(d)        While the Certificate Balance of any Class of Certificates is reduced
to zero, such Class shall not be entitled to any further distributions in
respect of interest or principal other than reimbursement of Realized Losses
with interest and other amounts provided for in this Section 4.01.

(e)         On each Distribution Date, prepayment premiums and Yield Maintenance
Charges, if any, collected in respect of the Mortgage Loans during the related
Collection Period shall initially be allocated among the YM Groups, pro rata,
based upon the aggregate of principal distributed to the Classes of Principal
Balance Certificates in each YM Group on such Distribution Date.  The amount of
prepayment premiums and Yield Maintenance Charges so allocated to a YM Group
shall then be allocated among the Classes of Certificates in such YM Group and
distributed by the Certificate Administrator to the holders of such Classes of
Certificates in the following manner:

(i)    with respect to the YM Group A,

(A)       the holders of each Class of Principal Balance Certificates in such YM
Group will be entitled to receive on each Distribution Date an amount of
prepayment premiums or Yield Maintenance Charges equal to the sum, for all
mortgage loan prepayments, of the product of (x) a fraction whose numerator is
the amount of principal distributed to such Class on such Distribution Date and
whose denominator is the total amount of principal distributed to all of the
Principal Balance Certificates in that YM Group representing principal payments
in respect of the mortgage loans on such Distribution Date, (y) the Base
Interest Fraction for the related principal prepayment and such Class of
Principal Balance Certificates, and (z) the prepayment premiums or Yield
Maintenance Charges collected during the related Collection Period and allocated
to such YM Group and

(B)       any prepayment premiums or Yield Maintenance Charges allocated to such
YM Group collected during the related Collection Period remaining after such
distributions will be distributed to the Class of Class X Certificates in such
YM Group and

(ii)   with respect to the YM Group B,

(A)       the holders of each Class of Principal Balance Certificates in such YM
Group will be entitled to receive on each Distribution Date an amount of
prepayment premiums or Yield Maintenance Charges equal to the sum, for all
mortgage loan prepayments, of the product of (x) a fraction whose numerator is



-220-

--------------------------------------------------------------------------------

the amount of principal distributed to such Class on such Distribution Date and
whose denominator is the total amount of principal distributed to all of the
Principal Balance Certificates in that YM Group representing principal payments
in respect of the mortgage loans on such Distribution Date and (y) the
prepayment premiums or Yield Maintenance Charges collected during the related
Collection Period and allocated to such YM Group and

(iii)  with respect to YM Group D,

(A)       the holders of each Class of Principal Balance Certificates in such YM
Group will be entitled to receive on each Distribution Date an amount of
prepayment premiums or Yield Maintenance Charges equal to the sum, for all
mortgage loan prepayments, of the product of (x) a fraction whose numerator is
the amount of principal distributed to such Class on such Distribution Date and
whose denominator is the total amount of principal distributed to all of the
Principal Balance Certificates in that YM Group representing principal payments
in respect of the mortgage loans on such Distribution Date, (y) with respect to
each of the Class D and the Class E Certificates, the Base Interest Fraction for
the related principal prepayment and such Class of Principal Balance
Certificates and, with respect to the Class F-RR Certificates, the number “1”,
and (z) the prepayment premiums or Yield Maintenance Charges collected during
the related Collection Period and allocated to such YM Group, and

(B)       any prepayment premiums or Yield Maintenance Charges allocated to the
YM Group D collected during the related Collection Period remaining after such
distributions (the “YM Group D Remaining Distributions”) will be distributed as
follows between the Class X-D and Class F-RR Certificates:  (x) the Class X-D
Certificates will be entitled to 30% of such YM Group D Remaining Distributions,
and (y) the Class F-RR Certificates will be entitled to the remainder of such YM
Group D Remaining Distributions after distributions described in clause (x)
above.

If there is more than one such Class of Certificates entitled to distributions
of principal on any particular Distribution Date on which Prepayment Premiums or
Yield Maintenance Charges relating to the Mortgage Loans are distributable, the
aggregate amount of such Prepayment Premiums or Yield Maintenance Charges will
be allocated among all such Classes of Certificates up to, and on a pro rata
basis in accordance with, their respective entitlements thereto in accordance
with the foregoing.

For purposes of the first paragraph of this Section 4.01(e), the relevant “Base
Interest Fraction” with respect to any Principal Prepayment on any Mortgage Loan
that provides for the payment of a Yield Maintenance Charge or Prepayment
Premium, and with respect to any Class of Class A-1, Class A-4, Class A-5,
Class A-SB and Class A-S Certificates, shall be a fraction (A) whose numerator
is the greater of (x) zero and (y) the difference between (i) the Pass-Through
Rate on such Class of Certificates, and (ii) the applicable Discount Rate used
in accordance with the related Mortgage Loan documents in calculating the Yield
Maintenance Charge with respect to such Principal Prepayment and (B) whose
denominator is the greater of



-221-

--------------------------------------------------------------------------------

zero and the difference between (i) the Mortgage Rate on such Mortgage Loan (or
with respect to any Mortgage Loan that is part of a Serviced Whole Loan, the
Mortgage Rate of such Serviced Whole Loan), and (ii) the applicable Discount
Rate used in accordance with the related Mortgage Loan documents in calculating
the Yield Maintenance Charge with respect to such Principal Prepayment.
 However, (1) under no circumstances shall the Base Interest Fraction be greater
than one or less than zero, (2) if the applicable Discount Rate is greater than
or equal to the Mortgage Rate on such Mortgage Loan or Serviced Whole Loan, as
applicable, and is greater than or equal to the Pass-Through Rate on such Class
of Certificates, then the Base Interest Fraction will equal zero and (3) if the
applicable Discount Rate is greater than or equal to the Mortgage Rate on such
Mortgage Loan or Serviced Whole Loan, as applicable, and is less than the
Pass-Through Rate on such Class of Certificates, then the Base Interest Fraction
will be one (1).

For purposes of the preceding paragraph, the relevant “Discount Rate” in
connection with any Prepayment Premium or Yield Maintenance Charge collected on
any prepaid Mortgage Loan or REO Loan and distributable on any Distribution Date
shall be a rate per annum equal to (i) if a discount rate was used in the
calculation of the applicable Prepayment Premium or Yield Maintenance Charge
pursuant to the terms of the relevant Mortgage Loan or REO Loan, as the case may
be, such discount rate (as reported by the applicable Master Servicer),
converted (if necessary) to a monthly equivalent yield, or (ii) if a discount
rate was not used in the calculation of the applicable Prepayment Premium or
Yield Maintenance Charge pursuant to the terms of the relevant Mortgage Loan or
REO Loan, as the case may be, the yield calculated by the linear interpolation
of the yields (as reported under the heading “U.S. Government
Securities/Treasury Constant Maturities” in Federal Reserve Statistical Release
H.15 (519) published by the Federal Reserve Board for the week most recently
ended before the date of the relevant prepayment (or deemed prepayment) of U.S.
Treasury constant maturities with a maturity date, one longer and one shorter,
most nearly approximating the related Stated Maturity Date, such interpolated
yield converted to a monthly equivalent yield.  If Federal Reserve Statistical
Release H.15 (519) is no longer published, the Certificate Administrator shall
select a comparable publication as the source of the applicable yields of U.S.
Treasury constant maturities.

(ii)   No Yield Maintenance Charges or Prepayment Premium shall be distributed
to the Holders of the Class R Certificates.

(iii)  All distributions of Yield Maintenance Charges and Prepayment Premiums
made pursuant to this Section 4.01(e) shall first be deemed to be distributed
from the Lower-Tier REMIC to the Upper-Tier REMIC in respect of the Lower-Tier
Regular Interests, pro rata, based upon the amount of principal distributed in
respect of each such Class of Lower-Tier Regular Interests for such Distribution
Date pursuant to Section 4.01(c) above.

(f)        On each Distribution Date, the Certificate Administrator shall apply
amounts from the Gain-on-Sale Reserve Account or the Gain-on-Sale Entitlement
Amount, as applicable, (other than amounts with respect to a Non-Serviced
Mortgage Loan) and shall distribute such amounts to reimburse the Holders of the
Regular Certificates (in order of distribution priority) (first deeming such
amounts to be distributed with respect to the Related



-222-

--------------------------------------------------------------------------------

Lower-Tier Regular Interests) up to an amount equal to all Realized Losses, if
any, previously deemed allocated to them and unreimbursed after application of
the Available Funds for such Distribution Date pursuant to Section 4.01(a).
 Amounts paid from the Gain-on-Sale Reserve Account or the Gain-on-Sale
Entitlement Amount, as applicable, will not reduce the Certificate Balances of
the Classes of Certificates receiving such distributions.  Any amounts remaining
in the Gain-on-Sale Reserve Account or the Gain-on-Sale Entitlement Amount, as
applicable, after such distributions shall be applied to offset future Realized
Losses with respect to the Principal Balance Certificates and related Realized
Losses in each case allocable to the Regular Certificates.  Upon termination of
the Trust, any amounts remaining in the Gain-on-Sale Reserve Account or the
Gain-on-Sale Entitlement Amount, as applicable, shall be distributed on the
final Distribution Date to the Holders of the Class R Certificates from the
Lower-Tier REMIC in respect of the Class LR Interest.

(g)        All distributions made with respect to each Class of Certificates on
each Distribution Date shall be allocated pro rata among the outstanding
Certificates in such Class based on their respective Percentage Interests.
 Except as otherwise specifically provided in Sections 4.01(h), 4.01(i) and
9.01, all such distributions with respect to each Class on each Distribution
Date shall be made to the Certificateholders of the respective Class of record
at the close of business on the related Record Date and shall be made by wire
transfer of immediately available funds to the account of any such
Certificateholder at a bank or other entity having appropriate facilities
therefor, if such Certificateholder shall have provided the Certificate
Administrator with wiring instructions no less than five (5) Business Days prior
to the related Record Date (which wiring instructions may be in the form of a
standing order applicable to all subsequent Distribution Dates), or otherwise by
check mailed to such Certificateholder at its address in the Certificate
Register.  The final distribution on each Certificate (determined without regard
to any possible future reimbursement of Realized Losses previously allocated to
such Certificate) will be made in like manner, but only upon presentation and
surrender of such Certificate at the offices of the Certificate Registrar or
such other location specified in the notice to Certificateholders of such final
distribution.

Each distribution with respect to a Book-Entry Certificate shall be paid to the
Depository, as Holder thereof, and the Depository shall be responsible for
crediting the amount of such distribution to the accounts of its Depository
Participants in accordance with its normal procedures.  Each Depository
Participant shall be responsible for disbursing such distribution to the
Certificate Owners that it represents and to each indirect participating
brokerage firm (a ”brokerage firm” or “indirect participating firm”) for which
it acts as agent.  Each brokerage firm shall be responsible for disbursing funds
to the Certificate Owners that it represents.  None of the Trustee, the
Certificate Administrator, the Certificate Registrar, the Depositor, the Master
Servicer, the Special Servicer or the Placement Agents shall have any
responsibility therefor except as otherwise provided by this Agreement or
applicable law.

(h)        Except as otherwise provided in Section 9.01, whenever the
Certificate Administrator expects that the final distribution with respect to
any Class of Certificates (determined without regard to any possible future
reimbursement of any amount of Realized Losses previously allocated to such
Class of Certificates) will be made on the next Distribution Date, the
Certificate Administrator shall, no later than the related P&I Advance
Determination



-223-

--------------------------------------------------------------------------------

Date, post on the Certificate Administrator’s Website pursuant to
Section 3.15(b) a notice in electronic format to the effect that:

(i)    the Certificate Administrator expects that the final distribution with
respect to such Class of Certificates will be made on such Distribution Date but
only upon presentation and surrender of such Certificates at the offices of the
Certificate Registrar or such other location therein specified; and

(ii)   no interest shall accrue on such Certificates from and after such
Distribution Date.

Any funds not distributed to any Holder or Holders of Certificates of such Class
on such Distribution Date because of the failure of such Holder or Holders to
tender their Certificates shall, on such date, be set aside and held uninvested
in trust and credited to the account or accounts of the appropriate
non-tendering Holder or Holders.  If any Certificates as to which notice has
been given pursuant to this Section 4.01(h) shall not have been surrendered for
cancellation within six (6) months after the time specified in such notice, the
Certificate Administrator shall mail a second notice to the remaining
non-tendering Certificateholders to surrender their Certificates for
cancellation in order to receive the final distribution with respect thereto.
 If within one year after the second notice all such Certificates shall not have
been surrendered for cancellation, the Certificate Administrator, directly or
through an agent, shall take such steps to contact the remaining non-tendering
Certificateholders concerning the surrender of their Certificates as it shall
deem appropriate and subject to escheatment and other applicable laws.  The
costs and expenses of holding such funds in trust and of contacting such
Certificateholders following the first anniversary of the delivery of such
second notice to the non-tendering Certificateholders shall be paid out of such
funds.  No interest shall accrue or be payable to any Certificateholder on any
amount held in trust hereunder by the Certificate Administrator as a result of
such Certificateholder’s failure to surrender its Certificate(s) for final
payment thereof in accordance with this Section 4.01(h).

(i)         Distributions in reimbursement of Realized Losses previously
allocated to the Regular Certificates shall be made in the amounts and manner
specified in Section 4.01(a) or Section 4.01(d), as applicable, to the Holders
of the respective Class otherwise entitled to distributions of interest and
principal on such Class on the relevant Distribution Date; provided that all
distributions in reimbursement of Realized Losses previously allocated to a
Class of Certificates which has since been retired shall be to the prior Holders
that surrendered the Certificates of such Class upon retirement thereof and
shall be made by check mailed to the address of each such prior Holder last
shown in the Certificate Register.  Notice of any such distribution to a prior
Holder shall be made in accordance with Section 11.05 at such last address.  The
amount of the distribution to each such prior Holder shall be based upon the
aggregate Percentage Interest evidenced by the Certificates surrendered thereby.
 If the check mailed to any such prior Holder is returned uncashed, then the
amount thereof shall be set aside and held uninvested in trust for the benefit
of such prior Holder, and the Certificate Administrator shall attempt to contact
such prior Holder in the manner contemplated by Section 4.01(h) as if such
Holder had failed to surrender its Certificates.

(j)         [Reserved].



-224-

--------------------------------------------------------------------------------

(k)        On the Serviced Whole Loan Remittance Date, with respect to any
Serviced Companion Loan, the Companion Paying Agent shall make withdrawals and
payments from the Companion Distribution Account for each Companion Loan in the
following order of priority:

(i)    to pay to the Master Servicer any amounts deposited by the Master
Servicer in the Companion Distribution Account not required to be deposited
therein;

(ii)   to the extent permitted under the related Intercreditor Agreement and not
otherwise previously reimbursed, to pay the Trustee or the Certificate
Administrator or any of their directors, officers, employees and agents, as the
case may be, any amounts payable or reimbursable to any such Person pursuant to
Section 8.05, to the extent any such amounts relate solely to a Serviced Whole
Loan related to such Companion Loan, and such amounts are to be paid by the
related Companion Holder pursuant to the related Intercreditor Agreement;

(iii)  to pay all amounts remaining in the Companion Distribution Account
related to such Serviced Companion Loan to the related Companion Holder, in
accordance with the related Intercreditor Agreement; and

(iv)  to clear and terminate the Companion Distribution Account at the
termination of this Agreement pursuant to Section 9.01.

All distributions from the Companion Distribution Account required hereunder
shall be made by the Companion Paying Agent to the related Companion Holder by
wire transfer in immediately available funds on the Serviced Whole Loan
Remittance Date to the account of such Companion Holder or an agent therefor
appearing on the Companion Register on the related Record Date (or, if no such
account so appears or information relating thereto is not provided at least five
Business Days prior to the related Record Date, by check sent by first class
mail to the address of such Companion Holder or its agent appearing on the
Companion Register).  Any such account shall be located at a commercial bank in
the United States.

On the final Master Servicer Remittance Date, the Master Servicer shall withdraw
from the Collection Account and deliver to the Certificate Administrator who
shall distribute to the Mortgage Loan Seller, any Loss of Value Payments
relating to the Mortgage Loans that it is servicing and that were transferred
from the Loss of Value Reserve Fund to the Collection Account on the immediately
preceding Master Servicer Remittance Date in accordance with Section 3.05(g)(v).

Section 4.02    Distribution Date Statements; CREFC® Investor Reporting
Packages; Grant of Power of Attorney.  (a)  On each Distribution Date, the
Certificate Administrator shall make available pursuant to Section 3.15(b) on
the Certificate Administrator’s Website to any Privileged Person a statement
(substantially in the form set forth as Exhibit G hereto and based in part upon
information supplied to the Certificate Administrator in the related CREFC®
Investor Reporting Package in accordance with CREFC® guidelines) as to the
distributions made on such Distribution Date (each, a “Distribution Date
Statement”) which shall include:



-225-

--------------------------------------------------------------------------------

(i)        the amount of the distribution on such Distribution Date to the
Holders of each Class of Certificates in reduction of the Certificate Balance
thereof;

(ii)       the aggregate amount of Advances made, with respect to the pool of
Mortgage Loans, during the period from but not including the previous
Distribution Date to and including such Distribution Date and details of P&I
Advances as of the Master Servicer Remittance Date;

(iii)      the aggregate amount of compensation paid to the Trustee and the
Certificate Administrator, servicing compensation paid to the Master Servicer
and the Special Servicer and CREFC® Intellectual Property Royalty License Fees
paid to CREFC®, in each case, with respect to the Collection Period for such
Determination Date together with detailed calculations of servicing compensation
paid to the Master Servicer and the Special Servicer;

(iv)      the aggregate Stated Principal Balance of the Mortgage Loans and any
REO Loans, with respect to the pool of Mortgage Loans, outstanding immediately
before and immediately after such Distribution Date;

(v)       the aggregate amount of unscheduled payments received;

(vi)      the number of loans, their aggregate principal balance, weighted
average remaining term to maturity and weighted average Mortgage Rate of the
Mortgage Loans, with respect to the pool of Mortgage Loans, as of the end of the
related Collection Period for such Distribution Date;

(vii)     the number and aggregate principal balance of the Mortgage Loans
(A) delinquent 30 days to 59 days, (B) delinquent 60 days to 89 days,
(C) delinquent 90 days to 120 days, (D) current but specially serviced or in
foreclosure but not an REO Property and (E) for which the related Mortgagor is
subject to oversight by a bankruptcy court;

(viii)    the value of any REO Property (and, with respect to any Serviced Whole
Loan, the trust’s interest therein) included in the Trust Fund as of the end of
the related Determination Date for such Distribution Date, on a loan-by-loan
basis, based on the most recent Appraisal or valuation;

(ix)       the Available Funds for such Distribution Date;

(x)        the Interest Accrual Amount in respect of such Class of Certificates
for such Distribution Date, separately identifying any Interest Accrual Amount
for such Distribution Date allocated to such Class of Certificates;

(xi)       the amount of the distribution on such Distribution Date to the
Holders of such Class of Certificates allocable to Prepayment Premiums and Yield
Maintenance Charges;



-226-

--------------------------------------------------------------------------------

(xii)       the Pass-Through Rate for such Class of Certificates for such
Distribution Date;

(xiii)      the Scheduled Principal Distribution Amount and the Unscheduled
Principal Distribution Amount for such Distribution Date, with respect to the
pool of Mortgage Loans;

(xiv)       the Certificate Balance or Notional Amount, as the case may be, of
each Class of Certificates immediately before and immediately after such
Distribution Date, separately identifying any reduction therein as a result of
the allocation of any Realized Loss on such Distribution Date and the aggregate
amount of all reductions as a result of allocations of Realized Losses in
respect of the Principal Balance Certificates to date;

(xv)        the Certificate Factor for each Class of Certificates (other than
the Class R Certificates) immediately following such Distribution Date;

(xvi)       the amount of any Appraisal Reduction Amounts effected (including,
with respect to any Serviced Whole Loan, the amount allocable to the related
Mortgage Loan and Serviced Companion Loan) in connection with such Distribution
Date on a loan-by-loan basis and the total Appraisal Reduction Amount effected
in connection with such Distribution Date;

(xvii)       [Reserved];

(xviii)      the number and related Stated Principal Balance of any Mortgage
Loans extended or modified since the previous Determination Date (or in the case
of the first Distribution Date, as of the Cut-off Date) on a loan-by-loan basis;

(xix)        a loan-by-loan listing of each Mortgage Loan which was the subject
of a Principal Prepayment since the previous Determination Date (or in the case
of the first Distribution Date, as of the Cut-off Date) and the amount and the
type of Principal Prepayment occurring;

(xx)        a loan-by-loan listing of each Mortgage Loan which was defeased
since the previous Determination Date (or in the case of the first Distribution
Date, as of the Cut-off Date);

(xxi)       all deposits into, withdrawals from, and the balance of the Interest
Reserve Account on the Master Servicer Remittance Date;

(xxii)      in the case of the Class R Certificates, the amount of any
distributions on such Certificates pursuant to Sections 4.01(a), 4.01(b),
4.01(c) and 4.01(f);

(xxiii)     the amount of the distribution on such Distribution Date to the
Holders of such Class of Certificates in reimbursement of previously allocated
Realized Loss;



-227-

--------------------------------------------------------------------------------

(xxiv)    the aggregate unpaid principal balance of the Mortgage Loans
outstanding as of the close of business on the related Determination Date, with
respect to the pool of Mortgage Loans;

(xxv)      with respect to any Mortgage Loan as to which a Liquidation Event
occurred since the previous Determination Date (or in the case of the first
Distribution Date, as of the Cut-off Date) or prior to the related Determination
Date (other than a payment in full), (A) the loan number thereof, (B) the
aggregate of all Liquidation Proceeds and other amounts received in connection
with such Liquidation Event (separately identifying the portion thereof
allocable to distributions on the Certificates), and (C) the amount of any
Realized Loss allocated to the Principal Balance Certificates in connection with
such Liquidation Event;

(xxvi)     with respect to any REO Property (including, with respect to any
Non-Serviced Whole Loan, the Trust’s interest therein) included in the Trust as
to which the Special Servicer determined, in accordance with the Servicing
Standard, that all payments or recoveries with respect to the Mortgaged Property
have been ultimately recovered since the previous Determination Date, (A) the
loan number of the related Mortgage Loan, (B) the aggregate of all Liquidation
Proceeds and other amounts received in connection with that determination
(separately identifying the portion thereof allocable to distributions on the
Certificates), and (C) the amount of any Realized Loss allocated to the
Principal Balance Certificates in respect of the related REO Loan in connection
with that determination;

(xxvii)     the aggregate amount of interest on P&I Advances paid to the Master
Servicer and the Trustee since the previous Determination Date (or in the case
of the first Distribution Date, as of the Cut-off Date), with respect to the
pool of Mortgage Loans;

(xxviii)    [Reserved];

(xxix)       the then-current credit support levels for each Class of
Certificates;

(xxx)        the aggregate amount of Prepayment Premiums and Yield Maintenance
Charges on the Mortgage Loans (each separately identified) collected since the
previous Determination Date (or in the case of the first Distribution Date, as
of the Cut-off Date);

(xxxi)      a loan-by-loan listing of any material modification, extension or
waiver of a Mortgage Loan;

(xxxii)      a loan-by-loan listing of any material breach of the
representations and warranties given with respect to a Mortgage Loan by the
Mortgage Loan Seller;

(xxxiii)     an itemized listing of any Disclosable Special Servicer Fees
received by the Special Servicer or any of its Affiliates with respect to the
related Distribution Date, which information will be provided to the Certificate
Administrator by the Master Servicer; and



-228-

--------------------------------------------------------------------------------

(xxxiv)        a statement that there is available on the Certificate
Administrator’s Website information regarding ongoing compliance by the
Retaining Party with the EU Retention Covenant and the EU Hedging Covenant,
which will be posted on the “EU Risk Retention” tab (or any related sub-tab) of
the Certificate Administrator’s website, and will include the following
statements provided to it by the Retaining Party: (i) a statement that the
Retaining Party is a registered holder of the Risk Retention Certificates; (ii)
unless the Retaining Party has provided notice to the contrary, a statement
(without verification) that the signatory entities to the EU Risk Retention
Letter are complying with the EU Hedging Covenant (together with any affirmative
notices of compliance provided by the Retaining Party); and (iii) in the case
that the Certificate Administrator has received a notification that a signatory
entity to the EU Risk Retention Letter has failed to comply with such EU Hedging
Covenant, a statement of such noncompliance and all details in relation to the
same contained in such notification provided by such entity.

In the case of information furnished pursuant to clauses (i), (ix), (x), (xi),
(xiv) and (xxiii) above, the amounts shall be expressed as a dollar amount in
the aggregate for all Certificates of each applicable Class and per Definitive
Certificate.

The Certificate Administrator has not obtained and shall not be deemed to have
obtained actual knowledge of any information only by virtue of its receipt and
posting of such information to the Certificate Administrator’s Website.

Within a reasonable period of time after the end of each calendar year, the
Certificate Administrator shall furnish to each Person who at any time during
the calendar year was a Holder of a Certificate, a statement containing the
information set forth in clauses (i) and  (x) above as to the applicable Class,
aggregated for such calendar year or applicable portion thereof during which
person was a Certificateholder, together with such other information as the
Certificate Administrator deems necessary or desirable, or that a
Certificateholder or Certificate Owner reasonably requests, to enable
Certificateholders to prepare their tax returns for such calendar year.  Such
obligation of the Certificate Administrator shall be deemed to have been
satisfied to the extent that substantially comparable information shall be
provided by the Certificate Administrator pursuant to any requirements of the
Code as from time to time are in force.

(b)        [Reserved].

(c)        Each of the Master Servicer and the Special Servicer may, at its sole
cost and expense, make available by electronic media, bulletin board service or,
if applicable, Internet website (in addition to making information available as
provided herein) any reports or other information the Master Servicer or the
Special Servicer, as applicable, is required or permitted to provide to any
party to this Agreement, the Rating Agencies or any Certificateholder or any
prospective Certificateholder that has provided the Certificate Administrator,
the Master Servicer or the Special Servicer, as applicable, with an Investor
Certification or has executed a “click-through” confidentiality agreement in
accordance with Section 3.15 hereof (which may be a licensed or registered
investment advisor) to the extent such action does not conflict with the terms
of this Agreement (including without limitation, any requirements to keep
Privileged



-229-

--------------------------------------------------------------------------------

Information confidential), the terms of the Mortgage Loans or applicable law.
 Notwithstanding this paragraph, the availability of such information or reports
on the Internet or similar electronic media shall not be deemed to satisfy any
specific delivery requirements in this Agreement except as set forth herein.  In
connection with providing access to the Master Servicer’s Internet website, the
Master Servicer shall take reasonable measures to ensure that only such parties
listed above may access such information including, without limitation,
requiring registration, a confidentiality agreement and acceptance of a
disclaimer.  The Master Servicer or the Special Servicer, as applicable, shall
not be liable for dissemination of this information in accordance with this
Agreement, and neither the Master Servicer nor the Special Servicer shall be
responsible for any information delivered, produced, or made available pursuant
to Sections 3.15 and 4.02(b), other than information produced by the Master
Servicer or Special Servicer, as applicable; provided that such information
otherwise meets the requirements set forth herein with respect to the form and
substance of such information or reports.  The Master Servicer shall be entitled
to attach to any report provided pursuant to this subsection, any reasonable
disclaimer with respect to information provided, or any assumptions required to
be made by such report.

The Special Servicer shall from time to time (and, in any event, as may be
reasonably required by the Master Servicer) provide the Master Servicer with
such information in its possession regarding the Specially Serviced Loans and
REO Properties as may be necessary for the Master Servicer to prepare each
report and any supplemental information to be provided by the Master Servicer to
the Certificate Administrator.  Neither the Certificate Administrator nor the
Depositor shall have any obligation to recompute, verify or recalculate the
information provided thereto by the Master Servicer.  Unless the Certificate
Administrator has actual knowledge that any report or file received from the
Master Servicer contains erroneous information, the Certificate Administrator is
authorized to rely thereon in calculating and making distributions to
Certificateholders in accordance with Section 4.01, preparing the Distribution
Date Statement required by Section 4.02(a) and allocating Realized Losses to the
Certificates in accordance with Section 4.04.

Notwithstanding the foregoing, the failure of the Master Servicer or Special
Servicer to disclose any information otherwise required to be disclosed pursuant
to this Section 4.02(b) or Section 4.02(d) shall not constitute a breach of this
Section 4.02(b) or of Section 4.02(d) to the extent the Master Servicer or the
Special Servicer so fails because such disclosure, in the reasonable belief of
the Master Servicer or the Special Servicer, as the case may be, would violate
any applicable law or any provision of a Mortgage Loan document prohibiting
disclosure of information with respect to the Mortgage Loans or the Mortgaged
Properties.  The Master Servicer or the Special Servicer may affix to any
information provided by it any disclaimer it deems appropriate in its reasonable
discretion (without suggesting liability on the part of any other party hereto).

(d)        Upon the written request of a Certificateholder, any beneficial owner
of a Certificate, or any prospective purchaser of a Certificate that is a
Qualified Institutional Buyer and is designated by a Certificateholder or a
beneficial owner of a Certificate as such and, in any case, has delivered an
Investor Certification to the Depositor and the Certificate Administrator, as
soon as reasonably practicable, at the expense of the requesting party, the
Certificate Administrator shall make available to the requesting party such
information that is in the Certificate Administrator’s possession or can
reasonably be obtained by the Certificate



-230-

--------------------------------------------------------------------------------

Administrator as is requested by such person, for purposes of satisfying
applicable reporting requirements under Rule 144A under the Securities Act.
 Neither the Certificate Registrar, nor the Certificate Administrator shall have
any responsibility for the sufficiency under Rule 144A or any other securities
laws of any available information so furnished to any person including any
prospective purchaser of a Certificate or any interest therein, nor for the
content or accuracy of any information so furnished which was prepared or
delivered to them by another.

(e)        The information to which any Certificateholder is entitled is limited
to the information gathered and provided to the Certificateholder by the parties
hereto pursuant to this Agreement and by acceptance of any Certificate, each
Certificateholder agrees that except as specifically provided herein, no
Certificateholder shall contact any Mortgagor directly with respect to any
Mortgage Loan.

Section 4.03    P&I Advances.  (a)  On or before 4:00 p.m., New York City time,
on each Master Servicer Remittance Date, the Master Servicer shall (i) remit to
the Certificate Administrator for deposit from its own funds into the Lower-Tier
REMIC Distribution Account, an amount equal to the aggregate amount of P&I
Advances, if any, with respect to the Mortgage Loans to be made in respect of
the related Distribution Date, (ii) apply amounts held in the Collection
Account, for future distribution to Certificateholders in subsequent months in
discharge of any such obligation to make P&I Advances with respect to the
Mortgage Loans or (iii) make P&I Advances in the form of any combination of (i)
and (ii) aggregating the total amount of P&I Advances to be made.  Any amounts
held in the Collection Account for future distribution and so used to make P&I
Advances with respect to the Mortgage Loans shall be appropriately reflected in
the Master Servicer’s records and replaced by the Master Servicer by deposit in
the Collection Account on or before the next succeeding Master Servicer
Remittance Date (to the extent not previously replaced through the deposit of
Late Collections of the delinquent principal and/or interest in respect of which
P&I Advances were made).  The Master Servicer shall notify the Certificate
Administrator of (i) the aggregate amount of P&I Advances with respect to the
Mortgage Loans for a Distribution Date and (ii) the amount of any Nonrecoverable
P&I Advances with respect to the Mortgage Loans for such Distribution Date, on
or before two (2) Business Days prior to such Distribution Date.  If the Master
Servicer fails to make a required P&I Advance by 4:00 p.m., New York City time,
on any Master Servicer Remittance Date, the Trustee shall make such P&I Advance
pursuant to Section 7.05 by noon, New York City time, on the related
Distribution Date, unless the Master Servicer shall have cured such failure (and
provided written notice of such cure to the Trustee and the Certificate
Administrator) by 11:00 a.m., New York City time, on such Distribution Date.  In
the event that the Master Servicer fails to make a required P&I Advance
hereunder, the Certificate Administrator shall notify the Trustee of such
circumstances by 4:30 p.m., New York City time, on the related Master Servicer
Remittance Date.  Notwithstanding the foregoing, the portion of any P&I Advance
equal to the CREFC® Intellectual Property Royalty License Fee for the related
Mortgage Loans shall not be remitted to the Certificate Administrator for
deposit into the Lower-Tier REMIC Distribution Account but shall be deposited
into the Collection Account for payment to CREFC® on such Distribution Date.

To the extent required under the related Intercreditor Agreement, if a P&I
Advance is made with respect to any Mortgage Loan with a related Serviced
Companion Loan, the Master Servicer or Trustee, as applicable, shall notify the
Other Servicer and the Other



-231-

--------------------------------------------------------------------------------

Trustee of the amount of the P&I Advance it made with respect to such Mortgage
Loan within two (2) Business Days of making such P&I Advance.

(b)        Subject to Section 4.03(c) and Section 4.03(e) below, the amount of
P&I Advances to be made by the Master Servicer with respect to any Distribution
Date and each Mortgage Loan, shall be equal to:  (i) the Periodic Payments (net
of related Servicing Fees and, in the case of any Non-Serviced Mortgage Loan, a
fee accruing at the related Non-Serviced Primary Servicing Fee Rate) other than
Balloon Payments, that were due on the Mortgage Loans (including any
Non-Serviced Mortgage Loan) and any REO Loan (other than any portion of an REO
Loan related to a Companion Loan) during the related Collection Period and
delinquent as of the close of business on the Business Day preceding the related
Master Servicer Remittance Date (or not advanced by any Sub-Servicer on behalf
of the Master Servicer) and (ii) with respect to each Mortgage Loan delinquent
in respect of its Balloon Payment as of the Master Servicer Remittance Date
(including any REO Loan (other than any portion of an REO Loan related to a
Companion Loan) as to which the related Balloon Payment would have been past
due), an amount equal to the Assumed Scheduled Payment therefor.  Subject to
subsection (c) below, the obligation of the Master Servicer to make such P&I
Advances is mandatory, and with respect to any Mortgage Loan (including any
Non-Serviced Mortgage Loan) or REO Loan (other than any portion of an REO Loan
related to a Companion Loan), shall continue until the Distribution Date on
which the proceeds, if any, received in connection with a Liquidation Event or
the disposition of the REO Property, as the case may be, with respect thereto
are to be distributed.  No P&I Advances shall be made with respect to any
Companion Loan.

(c)        Notwithstanding anything herein to the contrary, no P&I Advance shall
be required to be made hereunder if such P&I Advance would, if made, constitute
a Nonrecoverable P&I Advance.  With respect to each Serviced Mortgage Loan, if
the Master Servicer, Special Servicer or Trustee has determined that a P&I
Advance or Servicing Advance with respect to such Mortgage Loan, would be or has
become a Nonrecoverable Advance, the Master Servicer shall provide each Other
Servicer and Other Trustee written notice of such determination within the time
period required by the related Intercreditor Agreement. With respect to each
Non-Serviced Mortgage Loan, the Master Servicer will be required to make its
determination (based on information provided by the applicable Non-Serviced
Master Servicer and Non-Serviced Special Servicer) that it has made a P&I
Advance on such Non-Serviced Mortgage Loan that is a Nonrecoverable Advance or
that any proposed P&I Advance would, if made, constitute a Nonrecoverable
Advance with respect to such Non-Serviced Mortgage Loan independently of any
determination made by the applicable Non-Serviced Master Servicer, the
applicable Non-Serviced Special Servicer or the Non-Serviced Trustee, as the
case may be, under the applicable Non-Serviced PSA in respect of the related
Non-Serviced Companion Loan (and if the Special Servicer or the Trustee elects
to make and makes such a determination, then it shall make such determination
independently of any such determination by such other Person).  If the Master
Servicer, the Special Servicer or the Trustee determines that a proposed P&I
Advance with respect to a Non-Serviced Mortgage Loan, if made, or any
outstanding P&I Advance with respect to a Non-Serviced Mortgage Loan previously
made, would be, or is, as applicable, a Nonrecoverable Advance, the Master
Servicer, Special Servicer or Trustee, as applicable, shall provide the
applicable Non-Serviced Master Servicer and Non-Serviced Special Servicer
written notice of such determination within two (2) Business Days of the date of
such determination.  If the Master Servicer receives written notice from the
related Non-Serviced



-232-

--------------------------------------------------------------------------------

Master Servicer or the related Non-Serviced Special Servicer, as the case may
be, that either has determined in accordance with the applicable Non-Serviced
PSA with respect to a Non-Serviced Companion Loan, that any proposed advance
under the applicable Non-Serviced PSA that is similar to a P&I Advance would be,
or any outstanding advance under such Non-Serviced PSA that is similar to a P&I
Advance is, a nonrecoverable advance, then the Master Servicer or the Trustee
may, based upon such determination, determine that any P&I Advance previously
made or proposed to be made with respect to the related Non-Serviced Mortgage
Loan, will be a Nonrecoverable P&I Advance.  Thereafter, in either case, the
Master Servicer and the Trustee shall not be required to make any additional P&I
Advances with respect to the related Non-Serviced Mortgage Loan unless and until
the Master Servicer or the Trustee, as the case may be, determines that any such
additional P&I Advances with respect to the related Non-Serviced Mortgage Loan
would not be a Nonrecoverable P&I Advance, which determination may be as a
result of consultation with the related Non-Serviced Master Servicer or the
related Non-Serviced Special Servicer, as the case may be, or otherwise. For the
avoidance of doubt, the Master Servicer, the Special Servicer or the Trustee, as
the case may be, shall have the sole discretion provided in this Agreement to
determine that any future P&I Advance or outstanding P&I Advance would be, or
is, as applicable, a Nonrecoverable Advance.

(d)        In connection with the recovery of any P&I Advance out of the
Collection Account, pursuant to Section 3.05(a), the Master Servicer shall be
entitled to pay the Trustee and itself (in that order of priority) as the case
may be, out of any amounts then on deposit in the Collection Account (but in no
event from any funds allocable to a Serviced Companion Noteholder (unless
related thereto), except to the extent permitted pursuant to the terms of the
related Intercreditor Agreement), interest at the Reimbursement Rate in effect
from time to time, accrued on the amount of such P&I Advance from the date made
to but not including the date of reimbursement; provided, however, that no
interest will accrue on any P&I Advance (i) made with respect to a Mortgage Loan
until after the related Due Date has passed or (ii) if the related Periodic
Payment is received after the Determination Date but on or prior to the related
Master Servicer Remittance Date.  The Master Servicer shall reimburse itself
and/or the Trustee, as the case may be, for any outstanding P&I Advance, subject
to Section 3.19 of this Agreement, as soon as practicably possible after funds
available for such purpose are deposited in the Collection Account.

(e)        Notwithstanding the foregoing, (i) neither the Master Servicer nor
the Trustee shall make an advance for Yield Maintenance Charges, Default
Interest, late payment charges, Prepayment Premiums, Balloon Payments or any P&I
Advance with respect to any Companion Loan and (ii) if an Appraisal Reduction
Amount has been made with respect to any Mortgage Loan (or, in the case of a
Non-Serviced Whole Loan, an Appraisal Reduction Amount has been made in
accordance with the related Non-Serviced PSA and the Master Servicer has notice
of such Appraisal Reduction Amount) then in the event of subsequent
delinquencies thereon, the interest portion of the P&I Advance in respect of
such Mortgage Loan for the related Distribution Date shall be reduced (it being
herein acknowledged that there shall be no reduction in the principal portion of
such P&I Advance) to equal the product of (x) the amount of the interest portion
of such P&I Advance for such Mortgage Loan for such Distribution Date without
regard to this clause (ii), and (y) a fraction, expressed as a percentage, the
numerator of which is equal to the Stated Principal Balance of such Mortgage
Loan immediately prior to such Distribution Date, net of the related Appraisal
Reduction Amount (or, in the case of a Serviced



-233-

--------------------------------------------------------------------------------

Whole Loan, the portion of such Appraisal Reduction Amount allocated to the
related Mortgage Loan), if any, and the denominator of which is equal to the
Stated Principal Balance of such Mortgage Loan immediately prior to such
Distribution Date.  For purposes of the immediately preceding sentence, the
Periodic Payment due on the Maturity Date for a Balloon Mortgage Loan will be
the Assumed Scheduled Payment for the related Distribution Date.

(f)        In no event shall either the Master Servicer or the Trustee be
required to make a P&I Advance with respect to any Companion Loan.

Section 4.04    Allocation of Realized Losses.  (a)  On each Distribution Date,
immediately following the distributions to be made on such date pursuant to
Section 4.01, the Certificate Administrator shall calculate the amount, if any,
by which (i) the aggregate Stated Principal Balance (for purposes of this
calculation only, not giving effect to any reductions of the Stated Principal
Balance for payments of principal collected on the Mortgage Loans that were used
to reimburse any Workout-Delayed Reimbursement Amounts pursuant to
Section 3.05(a)(v) to the extent such Workout-Delayed Reimbursement Amounts are
not otherwise determined to be Nonrecoverable Advances) of the Mortgage Loans
and any REO Loans (excluding any portion allocable to any related Companion
Loan, if applicable) as of the related Determination Date, is less than (ii) the
then aggregate Certificate Balance of the Principal Balance Certificates after
giving effect to distributions of principal on such Distribution Date (any such
deficit, the “Realized Loss”).  Any allocation of Realized Losses to a Class of
Regular Certificates shall be made by reducing the Certificate Balance thereof
by the amount so allocated.  Any Realized Losses so allocated to a Class of
Regular Certificates shall be allocated among the respective Certificates of
such Class in proportion to the Percentage Interests evidenced thereby.  The
allocation of Realized Losses shall constitute an allocation of losses and other
shortfalls experienced by the Trust.  Reimbursement of previously allocated
Realized Losses will not constitute distributions of principal for any purpose
and will not result in an additional reduction in the Certificate Balance of the
Class of Certificates in respect of which any such reimbursement is made.  With
respect to any Class of Principal Balance Certificates, to the extent any
Nonrecoverable Advances (plus interest thereon) that were reimbursed from
principal collections on the Mortgage Loans and previously resulted in a
reduction of the Principal Distribution Amount are subsequently recovered on the
related Mortgage Loan, the amount of such recovery will be added to the
Certificate Balance of the Class or Classes of Principal Balance Certificates
that previously were allocated Realized Losses, in sequential order, in each
case up to the amount of the unreimbursed Realized Losses allocated to such
Class of Certificates.

(b)        On each Distribution Date, the Certificate Balances of the Principal
Balance Certificates will be reduced without distribution, as a write-off to the
extent of any Realized Losses, if any, allocable to such Certificates with
respect to such Distribution Date.  Any such write off shall be allocated first,
to the Class F-RR Certificates, second, to the Class E Certificates, third, to
the Class D Certificates, fourth, to the Class C Certificates, fifth, to the
Class B Certificates, sixth, to the Class A-S Certificates and then, pro rata
(based on their respective Certificate Balances), to the Class A-1, Class A-4,
Class A-5 and Class A-SB Certificates, in each case until the remaining
Certificate Balances of such Classes of Certificates have been reduced to zero.



-234-

--------------------------------------------------------------------------------

(c)        With respect to any Distribution Date, any Realized Losses allocated
to a Class of Principal Balance Certificates pursuant to Section 4.04(a) or
Section 4.04(b), respectively, with respect to such Distribution Date shall
reduce the Lower-Tier Principal Amount of the Related Lower-Tier Regular
Interest with respect thereto as a write-off.

(d)        [Reserved].

Section 4.05    Appraisal Reduction Amounts; Collateral Deficiency Amounts.
 (a)  For purposes of determining the Voting Rights of the related Classes for
purposes of removal of the Special Servicer, Appraisal Reduction Amounts (with
respect to a Serviced Whole Loan, to the extent allocated to the related
Mortgage Loan) will be allocated to each Class of Principal Balance Certificates
(other than the Senior Certificates and the Class R Certificates) in reverse
sequential order to notionally reduce the related Certificate Balances until the
Certificate Balance of each such Class is reduced to zero (i.e., first, to the
Class F-RR Certificates, second, to the Class E Certificates, third, to the
Class D Certificates, fourth, to the Class C Certificates, fifth, to the Class B
Certificates, and finally, to the Class A-S Certificates.

As of the first Determination Date after a Mortgage Loan (other than a
Non-Serviced Mortgage Loan) becomes an AB Modified Loan, the Master Servicer
shall calculate whether a Collateral Deficiency Amount exists with respect to
such AB Modified Loan, taking into account the most recent Appraisal obtained by
the Special Servicer with respect to such Mortgage Loan, and all other
information relevant to a Collateral Deficiency Amount determination.  Upon
obtaining knowledge or receipt of notice by the Master Servicer that a
Non-Serviced Mortgage Loan has become an AB Modified Loan, the Master Servicer
shall (i) promptly request from the related Non-Serviced Master Servicer,
Non-Serviced Special Servicer and Non-Serviced Trustee the most recent appraisal
with respect to such AB Modified Loan, in addition to all other information
reasonably required by the Master Servicer to calculate whether a Collateral
Deficiency Amount exists with respect to such AB Modified Loan, and (ii) as of
the first Determination Date following receipt by the Master Servicer of the
appraisal and any other information set forth in the immediately preceding
clause (i) that the Master Servicer reasonably expects to receive, calculate
whether a Collateral Deficiency Amount exists with respect to such AB Modified
Loan, taking into account the most recent appraisal obtained by the Non-Serviced
Special Servicer with respect to such Non-Serviced Mortgage Loan, and all other
information relevant to a Collateral Deficiency Amount determination.  Upon
obtaining knowledge or receipt of notice by any other party to this Agreement
that a Non-Serviced Mortgage Loan has become an AB Modified Loan, such party
shall promptly notify the Master Servicer thereof. The Special Servicer shall
provide (via electronic delivery) the Master Servicer with any information in
its possession that is reasonably required to determine, redetermine, calculate
or recalculate any Collateral Deficiency Amount for any Mortgage Loan (other
than any Non-Serviced Mortgage Loan) and any Serviced Companion Loan using
reasonable efforts to deliver such information within five (5) Business Days of
the Master Servicer’s reasonable request. None of the Special Servicer, the
Trustee or the Certificate Administrator shall calculate or verify any
Collateral Deficiency Amount. Upon reasonable prior written request, the Special
Servicer shall use reasonable efforts to assist the Master Servicer in obtaining
information reasonably required to calculate or recalculate any Collateral
Deficiency Amount with respect to a Non-Serviced Mortgage Loan in the event that
the Master Servicer is unsuccessful in obtaining such



-235-

--------------------------------------------------------------------------------

information from the related Non-Serviced Master Servicer, Non-Serviced Special
Servicer or Non-Serviced Trustee.

The Master Servicer shall promptly notify the Special Servicer and the
Certificate Administrator of the amount of any Appraisal Reduction Amount (which
notification shall be made by delivery of the CREFC® Loan Periodic Update File
in accordance with Section 3.12(d)), any Collateral Deficiency Amount, AB
Modified Loan or Serviced Whole Loan, if any (which notification shall be
satisfied through delivery of such information included in the CREFC® Loan
Periodic Update File and the CREFC® Appraisal Reduction Amount Template included
in the CREFC® Investor Reporting Package, or such report mutually agreed upon
between Master Servicer and Certificate Administrator, which shall be delivered
simultaneously with the CREFC® Loan Periodic Update File in accordance with
Section 3.12(d)).  With respect to any Appraisal Reduction Amount or Collateral
Deficiency Amount, as applicable, calculated for purposes of determining the
Voting Rights of the related Classes for purposes of removing the Special
Servicer, the appraised value of the related Mortgaged Property will be
determined on an “as-is” basis.

(b)        [Reserved].

(c)        With respect to each Mortgage Loan (other than a Non-Serviced
Mortgage Loan), and each Serviced Whole Loan as to which an Appraisal Reduction
Event has occurred (unless such Mortgage Loan or Serviced Whole Loan has become
a Corrected Loan (for such purposes taking into account any amendment or
modification of such Mortgage Loan, any related Serviced Companion Loan or
Serviced Whole Loan)), the Special Servicer shall (1) within thirty (30) days of
each anniversary of the related Appraisal Reduction Event, and (2) upon its
determination that the value of the related Mortgaged Property has materially
changed, notify the Master Servicer of the occurrence of such anniversary or
determination and order an Appraisal (which may be an update of a prior
Appraisal), the cost of which shall be paid by the Master Servicer as a
Servicing Advance or to the extent it would be a Nonrecoverable Advance, an
expense of the Trust, or conduct an internal valuation, as applicable and,
promptly following receipt of any such Appraisal or performance of such
valuation, shall deliver a copy thereof to the Master Servicer, the Certificate
Administrator and the Trustee.  Based upon such Appraisal or internal valuation
and receipt of information reasonably requested by the Master Servicer from the
Special Servicer necessary to calculate the Appraisal Reduction Amount or
Collateral Deficiency Amount, the Master Servicer shall determine or
redetermine, as applicable, and report to the Special Servicer, the Certificate
Administrator and the Trustee, the amount and calculation or recalculation of
the Appraisal Reduction Amount or Collateral Deficiency Amount with respect to
such Mortgage Loan, Companion Loan or Serviced Whole Loan, as applicable, and
such report shall be delivered in the CREFC® Appraisal Reduction Amount Template
format; provided, however, that the Master Servicer shall not be liable for
failure to comply with such duties insofar as such failure results from a
failure of the Special Servicer to provide sufficient information to the Master
Servicer to comply with such duties or failure by the Special Servicer to
otherwise comply with its obligations hereunder.  Such report shall also be
forwarded by the Master Servicer (or the Special Servicer if the related
Mortgage Loan is a Specially Serviced Loan), to the extent the related Serviced
Companion Loan has been included in an Other Securitization, to the Other
Servicer of such Other Securitization into which the related Serviced Companion
Loan has been sold, or to the holder of any related Serviced Companion



-236-

--------------------------------------------------------------------------------

Loan by the Master Servicer (or the Special Servicer if the related Mortgage
Loan is a Specially Serviced Loan).  If the Master Servicer is required to
redetermine the Appraisal Reduction Amount or Collateral Deficiency Amount, such
redetermined Appraisal Reduction Amount or Collateral Deficiency Amount shall
replace the prior Appraisal Reduction Amount or Collateral Deficiency Amount, as
applicable, with respect to such Mortgage Loan, Companion Loan or Serviced Whole
Loan, as applicable.  Notwithstanding the foregoing, the Special Servicer will
not be required to obtain an Appraisal or conduct an internal valuation, as
applicable, with respect to a Mortgage Loan or related Companion Loan or
Serviced Whole Loan that is the subject of an Appraisal Reduction Event to the
extent the Special Servicer has obtained an Appraisal or conducted such a
valuation (in accordance with requirements of this Agreement), as applicable,
with respect to the related Mortgaged Property within the twelve-month period
immediately prior to the occurrence of the Appraisal Reduction Event.  Instead,
the Master Servicer may use the prior Appraisal or valuation, as applicable, in
calculating any Appraisal Reduction Amount or Collateral Deficiency Amount with
respect to such Mortgage Loan or related Companion Loan or Serviced Whole Loan;
provided that the Special Servicer has not notified the Master Servicer of any
material change to the related Mortgaged Property having occurred and affecting
the validity of such Appraisal or valuation. The Special Servicer, upon
reasonable prior written request, shall provide the Master Servicer with
information in its possession that is reasonably required to determine,
calculate, redetermine or recalculate any Appraisal Reduction Amount, using
reasonable efforts to deliver such information, within five (5) Business Days
following the Master Servicer’s reasonable request therefor.

(d)        Any Mortgage Loan (other than a Non-Serviced Mortgage Loan), any
related Serviced Companion Loan and any Serviced Whole Loan, previously subject
to an Appraisal Reduction Amount, which has become a Corrected Loan (for such
purposes taking into account any amendment or modification of such Mortgage
Loan, any related Serviced Companion Loan and any Serviced Whole Loan, as
applicable), and with respect to which no other Appraisal Reduction Event has
occurred and is continuing, will no longer be subject to an Appraisal Reduction
Amount.  Any Appraisal Reduction Amount in respect of a Non-Serviced Whole Loan
shall be calculated by the applicable party under and in accordance with and
pursuant to the terms of the applicable Non-Serviced PSA.

(e)        Each Serviced Whole Loan will be treated as a single Mortgage Loan
for purposes of calculating an Appraisal Reduction Amount with respect to the
Mortgage Loan and Companion Loan(s) that comprise such Serviced Whole Loan.  Any
Appraisal Reduction Amount in respect of a Serviced AB Whole Loan in respect of
an AB Modified Loan will be allocated in accordance with the related
Intercreditor Agreement or, if no allocation is specified in the related
Intercreditor Agreement, then, first, to the related AB Subordinate Companion
Loan (until its principal balance is notionally reduced to zero by such
Appraisal Reduction Amounts) and second, pro rata, between the related AB
Mortgage Loan and the related Serviced Pari Passu Companion Loan (if any), based
upon their respective Stated Principal Balances.  Any Appraisal Reduction Amount
in respect of any Serviced Pari Passu Whole Loan will be allocated in accordance
with the related Intercreditor Agreement or, if no allocation is specified in
the related Intercreditor Agreement, then, pro rata, between the related
Serviced Pari Passu Mortgage Loan and the related Serviced Pari Passu Companion
Loan, based upon their respective Stated Principal Balances.



-237-

--------------------------------------------------------------------------------

Section 4.06    [Reserved].

Section 4.07    Investor Q&A Forum; Investor Registry; and Rating Agency Q&A
Forum and Document Request Tool.  (a)  The Certificate Administrator shall make
available, only to Privileged Persons, the Investor Q&A Forum.  The “Investor
Q&A Forum” shall be a service available on the Certificate Administrator’s
Website, where (i) Certificateholders and beneficial owners of Certificates that
are Privileged Persons may submit questions to (A) the Certificate Administrator
relating to the Distribution Date Statement or (B) the Master Servicer or the
Special Servicer, as applicable, relating to the reports being made available
pursuant to Section 3.15(b), the Mortgage Loans (excluding any Non-Serviced
Mortgage Loan) or the related Mortgaged Properties (each an “Inquiry” and
collectively, “Inquiries”), and (ii) Privileged Persons may view Inquiries that
have been previously submitted and answered, together with the answers thereto.
 Upon receipt of an Inquiry for the Master Servicer, the Special Servicer or the
Certificate Administrator, as applicable, and in the case of any Inquiry
relating to a Non-Serviced Mortgage Loan, to the related Non-Serviced Master
Servicer or related Non-Serviced Special Servicer, as applicable, the
Certificate Administrator shall forward the Inquiry to the appropriate person
(in the case of the Master Servicer to the following: AskMidland@midlandls.com,
in each case within a commercially reasonable period of time following receipt
thereof.  Following receipt of an Inquiry, the Master Servicer, the Special
Servicer or the Certificate Administrator, as applicable, unless such party
determines not to answer such Inquiry as provided below, shall reply to the
Inquiry, which reply of the Master Servicer or the Special Servicer, as
applicable, shall be delivered to the Certificate Administrator by electronic
mail.  In the case of an Inquiry relating to a Non-Serviced Mortgage Loan, the
Certificate Administrator shall make reasonable efforts to obtain an answer from
the related Non-Serviced Master Servicer or the related Non-Serviced Special
Servicer, as applicable; provided that the Certificate Administrator shall not
be responsible for the content of such answer or any delay or failure to obtain
such answer.  The Certificate Administrator shall post (within a commercially
reasonable period of time following preparation or receipt of such answer, as
the case may be) such Inquiry and the related answer to the Certificate
Administrator’s Website.  If the Certificate Administrator, the Master Servicer
or the Special Servicer determines, in its respective sole discretion, that
(i) any Inquiry is beyond the scope of the topics described above,
(ii) answering any Inquiry would not be in the best interests of the Trust
and/or the Certificateholders, (iii) answering any Inquiry would be in violation
of applicable law, the applicable Mortgage Loan documents or this Agreement,
(iv) answering any Inquiry would materially increase the duties of, or result in
significant additional cost or expense to, the Master Servicer, the Special
Servicer or the Certificate Administrator, as applicable, (v) answering any
Inquiry would require the disclosure of Privileged Information (subject to the
Privileged Information Exception), or (vi) answering any Inquiry is otherwise,
for any reason, not advisable, it shall not be required to answer such Inquiry
and, in the case of the Master Servicer or the Special Servicer, shall promptly
notify the Certificate Administrator of such determination.  In addition, no
party shall post or otherwise disclose any direct communications with the Risk
Retention Consultation Party (in its capacity as Risk Retention Consultation
Party) as part of its response to any Inquiries.  The Certificate Administrator
shall notify the Person who submitted such Inquiry in the event that the Inquiry
will not be answered.  Any notice by the Certificate Administrator to the Person
who submitted an Inquiry that will not be answered shall include the following
statement:  “Because the Pooling and Servicing Agreement provides that the
Master Servicer, the Special Servicer and the Certificate Administrator shall
not answer an



-238-

--------------------------------------------------------------------------------

Inquiry if it determines, in its respective sole discretion, that (i) any
Inquiry is beyond the scope of the topics described in the Pooling and Servicing
Agreement, (ii) answering any Inquiry would not be in the best interests of the
Trust and/or the Certificateholders, (iii) answering any Inquiry would be in
violation of applicable law or the applicable Mortgage Loan documents,
(iv) answering any Inquiry would materially increase the duties of, or result in
significant additional costs or expenses to the Trustee, the Master Servicer,
the Special Servicer or the Certificate Administrator, as applicable,
(v) answering any Inquiry would require the disclosure of Privileged
Information, or (vi) answering any Inquiry is otherwise, for any reason, not
advisable, no inference should or may be drawn from the fact that the Master
Servicer, the Special Servicer or the Certificate Administrator has declined to
answer the Inquiry.”  Answers posted on the Investor Q&A Forum will be
attributable only to the respondent, and shall not be deemed to be answers from
any of the Depositor, the Placement Agents or any of their respective
Affiliates.  None of the Placement Agents, Depositor, the Master Servicer, the
Special Servicer, the Certificate Administrator or the Trustee or any of their
respective Affiliates will certify to any of the information posted in the
Investor Q&A Forum and no such party shall have any responsibility or liability
for the content of any such information.  The Certificate Administrator shall
not be required to post to the Certificate Administrator’s Website any Inquiry
or answer thereto that the Certificate Administrator determines, in its sole
discretion, is administrative or ministerial in nature.  The Investor Q&A Forum
will not reflect questions, answers and other communications that are not
submitted via the Certificate Administrator’s Website.

(b)        The Certificate Administrator shall make available to any
Certificateholder and any Certificate Owner that is a Privileged Person, the
Investor Registry.  The “Investor Registry” shall be a voluntary service
available on the Certificate Administrator’s Website, where Certificateholders
and Certificate Owners that are Privileged Persons can register and thereafter
obtain information with respect to any other Certificateholder or Certificate
Owner that has so registered.  Any person registering to use the Investor
Registry will be required to certify that (a) it is a Certificateholder or a
Certificate Owner and a Privileged Person and (b) it grants authorization to the
Certificate Administrator to make its name and contact information available on
the Investor Registry for at least forty-five (45) days from the date of such
certification to persons entitled to access to the Investor Registry.  Such
Person shall then be asked to enter certain mandatory fields such as the
individual’s name, the company name and email address, as well as certain
optional fields such as address, phone, and Class(es) of Certificates owned.  If
any Certificateholder or Certificate Owner notifies the Certificate
Administrator that it wishes to be removed from the Investor Registry (which
notice may not be within forty-five (45) days of its registration), the
Certificate Administrator shall promptly remove it from the Investor Registry.
 The Certificate Administrator will not be responsible for verifying or
validating any information submitted on the Investor Registry, or for monitoring
or otherwise maintaining the accuracy of any information thereon.  The
Certificate Administrator may require acceptance of a waiver and disclaimer for
access to the Investor Registry.

(c)        The 17g-5 Information Provider shall make available, only to NRSROs,
the Rating Agency Q&A Forum and Document Request Tool.  The “Rating Agency Q&A
Forum and Document Request Tool” shall be a service available on the 17g-5
Information Provider’s Website, where NRSROs may (i) submit questions to the
Certificate Administrator relating to any Distribution Date Statements, or
submit questions to the Master Servicer or the Special Servicer, as applicable,
relating to the reports prepared by such parties (each such



-239-

--------------------------------------------------------------------------------

submission, a “Rating Agency Inquiry”), and (ii) view Rating Agency Inquiries
that have been previously submitted and answered, together with the responses
thereto.  In addition, NRSROs may use the forum to submit requests (each such
submission also, a “Rating Agency Inquiry”) to the Master Servicer for
loan-level reports and other related information.  Upon receipt of a Rating
Agency Inquiry for the Master Servicer or the Special Servicer, the 17g-5
Information Provider shall forward the Rating Agency Inquiry to the appropriate
person (in the case of the Master Servicer to the following:
AskMidland@midlandls.com), in each case within a commercially reasonable period
of time following receipt thereof.  Following receipt of a Rating Agency Inquiry
from the 17g-5 Information Provider, the Master Servicer or the Special
Servicer, as applicable, unless it determines not to answer such Rating Agency
Inquiry as provided below, shall reply by email to the Certificate
Administrator.  The 17g-5 Information Provider shall post (within a commercially
reasonable period of time following receipt of such response) such Rating Agency
Inquiry with the related response thereto (or such reports, as applicable) to
the Rating Agency Q&A Forum and Document Request Tool.  Any reports posted by
the 17g-5 Information Provider in response to an inquiry may be posted on a
separate website or web page accessible by a link on the 17g-5 Information
Provider’s Website.  If the Certificate Administrator, the Master Servicer or
the Special Servicer determines, in its respective sole discretion, that
(i) answering any Rating Agency Inquiry would be in violation of applicable law,
the Servicing Standard, this Agreement or any Mortgage Loan documents,
(ii) answering any Rating Agency Inquiry would or is reasonably expected to
result in a waiver of an attorney-client privilege with, or the disclosure of
attorney work product, or (iii) (A) answering any Rating Agency Inquiry would
materially increase the duties of, or result in significant additional cost or
expense to, the Certificate Administrator, the Master Servicer or the Special
Servicer, as applicable, and (B) the Certificate Administrator, the Master
Servicer or the Special Servicer, as applicable, determines in accordance with
the Servicing Standard (or in good faith, in the case of the Certificate
Administrator) that the performance of such duties or the payment of such costs
and expenses is beyond the scope of its duties in its capacity as Certificate
Administrator, Master Servicer or Special Servicer, as applicable, under this
Agreement, it shall not be required to answer such Rating Agency Inquiry and
shall promptly notify the 17g-5 Information Provider by email of such
determination.  The 17g-5 Information Provider shall promptly thereafter post
the Rating Agency Inquiry with the reason it was not answered to the Rating
Agency Q&A Forum and Document Request Tool.  The 17g-5 Information Provider will
not be liable for the failure by any other such Person to so answer.  Questions
posted on the Rating Agency Q&A Forum and Document Request Tool shall not be
attributed to the submitting NRSRO.  Answers posted on the Rating Agency Q&A
Forum and Document Request Tool will be attributable only to the respondent, and
shall not be deemed to be answers from any other person.  None of the Placement
Agents, the Depositor, or any of their respective Affiliates will certify to any
of the information posted in the Rating Agency Q&A Forum and Document Request
Tool and no such party shall have any responsibility or liability for the
content of any such information.  The 17g-5 Information Provider shall not be
required to post to the 17g-5 Information Provider’s Website any Rating Agency
Inquiry or answer thereto that the 17g-5 Information Provider determines, in its
sole discretion, is administrative or ministerial in nature.  The Rating Agency
Q&A Forum and Document Request Tool will not reflect questions, answers and
other communications that are not submitted via the 17g-5 Information Provider’s
Website.



-240-

--------------------------------------------------------------------------------

ARTICLE V

THE CERTIFICATES

Section 5.01    The Certificates.  (a)  The Certificates will be substantially
in the respective forms annexed hereto as Exhibits A-1 through and including
A-13, with such appropriate insertions, omissions, substitutions and other
variations as are required or permitted by this Agreement or as may, in the
reasonable judgment of the Certificate Registrar, be necessary, appropriate or
convenient to comply, or facilitate compliance, with applicable laws, and may
have such letters, numbers or other marks of identification and such legends or
endorsements placed thereon as may be required by law, or as may, consistently
herewith, be determined by the officers executing such Certificates, as
evidenced by their execution thereof.  The Class X Certificates will be issuable
only in minimum Denominations of authorized initial Notional Amount of not less
than $1,000,000 and in integral multiples of $1.00 in excess thereof.  The
Principal Balance Certificates will be issuable in minimum Denominations of
authorized initial Certificate Balance of not less than $100,000, and in
integral multiples of $1.00 in excess thereof.  If the Original Certificate
Balance or initial Notional Amount, as applicable, of any Class does not equal
an integral multiple of $1.00, then a single additional Certificate of such
Class may be issued in a minimum denomination of authorized initial Certificate
Balance or initial Notional Amount, as applicable, that includes the excess of
(i) the Original Certificate Balance or initial Notional Amount, as applicable,
of such Class over (ii) the largest integral multiple of $1.00 that does not
exceed such amount.  The Class R Certificates shall be issued, maintained and
transferred in minimum percentage interests of 10% of such Class R Certificates
and in integral multiples of 1% in excess thereof.

(b)        One authorized signatory shall sign the Certificates for the
Certificate Registrar by manual or facsimile signature.  If an authorized
signatory whose signature is on a Certificate no longer holds that office at the
time the Certificate Registrar countersigns the Certificate, the Certificate
shall be valid nevertheless.  A Certificate shall not be valid until an
authorized signatory of the Certificate Registrar (who may be the same officer
who executed the Certificate) manually countersigns the Certificate.  The
signature shall be conclusive evidence that the Certificate has been executed
and countersigned under this Agreement.

Section 5.02    Form and Registration.  No transfer of any Certificate shall be
made unless that transfer is made pursuant to an effective registration
statement under the Securities Act, and effective registration or qualification
under applicable state securities laws, or is made in a transaction which does
not require such registration or qualification.  If a transfer (other than one
by the Depositor to an Affiliate thereof) is to be made in reliance upon an
exemption from the Securities Act, and under the applicable state securities
laws, then either:

(a)        Each Class of the Certificates sold to institutions that are
non-United States Securities Persons in Offshore Transactions in reliance on
Regulation S under the Act shall initially be represented by a temporary
book-entry certificate in definitive, fully registered form without interest
coupons, substantially in the applicable form set forth as an exhibit hereto
(each a “Temporary Regulation S Book-Entry Certificate”), which shall be
deposited on the Closing Date on behalf of the purchasers of the Certificates
represented thereby with the Certificate Registrar, at its principal trust
office, as custodian, for the Depository, and registered



-241-

--------------------------------------------------------------------------------

in the name of the Depository or the nominee of the Depository for the account
of designated agents holding on behalf of Euroclear and/or Clearstream.  Prior
to the expiration of the 40-day period commencing on the later of the
commencement of the offering and the Closing Date (the “Restricted Period”),
beneficial interests in each Temporary Regulation S Book-Entry Certificate may
be held only through Euroclear or Clearstream.  After the expiration of the
Restricted Period, a beneficial interest in a Temporary Regulation S Book-Entry
Certificate may be exchanged for an interest in the related Regulation S
Book-Entry Certificate in the applicable form set forth as an exhibit hereto in
accordance with the procedures set forth in Section 5.03(f).  During the
Restricted Period, distributions due in respect of a beneficial interest in a
Temporary Regulation S Book-Entry Certificate shall only be made upon delivery
to the Certificate Registrar by Euroclear or Clearstream, as applicable, of a
Non-U.S. Beneficial Ownership Certification.  After the expiration of the
Restricted Period, distributions due in respect of any beneficial interests in a
Temporary Regulation S Book-Entry Certificate shall not be made to the holders
of such beneficial interests unless exchange for a beneficial interest in the
Regulation S Book-Entry Certificate of the same Class is improperly withheld or
refused.  The aggregate Certificate Balance of a Temporary Regulation S
Book-Entry Certificate or a Regulation S Book-Entry Certificate may from time to
time be increased or decreased by adjustments made on the records of the
Certificate Registrar, as custodian for the Depository, as hereinafter provided.

On the Closing Date, the Certificate Administrator shall execute, the
Authenticating Agent shall authenticate, and the Certificate Administrator shall
deliver to the Certificate Registrar the Regulation S Book-Entry Certificates,
which shall be held by the Certificate Registrar for purposes of effecting the
exchanges contemplated by the preceding paragraph.  Wells Fargo Bank, National
Association is hereby initially appointed the Authenticating Agent with the
power to act, on the Trustee’s behalf, in the authentication and delivery of the
Certificates in connection with transfers and exchanges as herein provided.  If
Wells Fargo Bank, National Association is removed as Certificate Administrator,
then Wells Fargo Bank, National Association shall be terminated as
Authenticating Agent.  If the Authenticating Agent is terminated, the Trustee
shall appoint a successor authenticating agent, which may be the Trustee or an
Affiliate thereof.

(b)        Certificates of each Class of Certificates (other than any Risk
Retention Certificate during the Transfer Restriction Period or EU Transfer
Restriction Period) offered and sold to Qualified Institutional Buyers in
reliance on Rule 144A under the Act (“Rule 144A”) shall be represented by
Rule 144A Book-Entry Certificates, which shall be deposited with the Certificate
Registrar or an agent of the Certificate Registrar, as custodian for the
Depository, and registered in the name of the Depository or a nominee of the
Depository.  The aggregate Certificate Balance of a Rule 144A Book-Entry
Certificate may from time to time be increased or decreased by adjustments made
on the records of the Certificate Registrar, as custodian for the Depository, as
hereinafter provided.

(c)        Certificates of each Class of Certificates that are initially offered
and sold to investors that are Institutional Accredited Investors that are not
Qualified Institutional Buyers (the “Non-Book Entry Certificates”) shall be in
the form of Definitive Certificates, substantially in the applicable form set
forth as an exhibit hereto, and shall be registered in the name of such
investors or their nominees by the Certificate Registrar who shall deliver the
certificates for such Non-Book Entry Certificates to the respective beneficial
owners or owners.  For the avoidance of



-242-

--------------------------------------------------------------------------------

doubt, the Class R Certificates shall only be in the form of Definitive
Certificates, and the Risk Retention Certificates shall be issued in the form of
Definitive Certificates at all times during the Transfer Restriction Period and
the EU Transfer Restriction Period.

(d)        Owners of beneficial interests in Book-Entry Certificates of any
Class shall not be entitled to receive physical delivery of certificated
Certificates unless:  (i) the Depository advises the Certificate Registrar in
writing that the Depository is no longer willing or able to discharge properly
its responsibilities as depository with respect to the Book-Entry Certificates
of such Class or ceases to be a Clearing Agency, and the Certificate Registrar
and the Depository are unable to locate a qualified successor within ninety (90)
days of such notice or (ii) the Trustee has instituted or has been directed to
institute any judicial proceeding to enforce the rights of the Holders of such
Class and the Trustee has been advised by counsel that in connection with such
proceeding it is necessary or appropriate for the Certificate Registrar to
obtain possession of the Certificates of such Class; provided, however, that
under no circumstances will certificated Certificates be issued to beneficial
owners of a Temporary Regulation S Book-Entry Certificate.  Upon notice of the
occurrence of any of the events described in clause (i) or (ii) above with
respect to any Certificates of a Class that are in the form of Book-Entry
Certificates and upon surrender by the Depository of any Book-Entry Certificate
of such Class and receipt from the Depository of instructions for
re-registration, the Certificate Registrar shall issue Certificates of such
Class in the form of Definitive Certificates (bearing, in the case of a
Definitive Certificate issued for a Rule 144A Book-Entry Certificate, the same
legends regarding transfer restrictions borne by such Book-Entry Certificate),
and thereafter the Certificate Registrar shall recognize the Holders of such
Definitive Certificates as Certificateholders under this Agreement.  Unless and
until Definitive Certificates are issued in respect of a Class of Book-Entry
Certificates, beneficial ownership interests in such Class of Certificates will
be maintained and transferred on the book entry records of the Depository and
Depository Participants, and all references to actions by Holders of such Class
of Certificates will refer to action taken by the Depository upon instructions
received from the related registered Holders of Certificates through the
Depository Participants in accordance with the Depository’s procedures and,
except as otherwise set forth herein, all references herein to payments,
notices, reports and statements to Holders of such Class of Certificates will
refer to payments, notices, reports and statements to the Depository or its
nominee as the registered Holder thereof, for distribution to the related
registered Holders of Certificates through the Depository Participants in
accordance with the Depository’s procedures.

(e)        During the Transfer Restriction Period and the EU Transfer
Restriction Period, the Risk Retention Certificates shall only be held as
Definitive Certificates in the Retained Interest Safekeeping Account by the
Certificate Administrator (and each Retaining Party’s respective interest shall
be registered on the Certificate Register), for the benefit of the Holder of the
related Certificate.  The Certificate Administrator shall hold such Risk
Retention Certificates in safekeeping and shall release the same only upon
receipt of written instructions from the holder of the Risk Retention
Certificates and the Retaining Sponsor, and in accordance with any
authentication procedures as may be utilized by the Certificate Administrator
and in accordance with this Agreement.  There shall be, and hereby is,
established by the Certificate Administrator an account which will be designated
the "Retained Interest Safekeeping Account" and into which the Risk Retention
Certificates shall be held and which shall be governed by and subject to this
Agreement.  In addition, on and after the date hereof, the Certificate
Administrator



-243-

--------------------------------------------------------------------------------

may establish any number of subaccounts to the Retained Interest Safekeeping
Account for each Retaining Party.  The Risk Retention Certificates to be
delivered in physical form to the Certificate Administrator shall be delivered
as set forth herein. No amounts distributable to the Risk Retention Certificates
shall be remitted to the Retained Interest Safekeeping Account, but shall be
remitted directly to each Retaining Party in accordance with written
instructions (which shall be in the form of Exhibit C) to this Agreement)
provided separately by the Retaining Party to the Certificate Administrator.
 Under no circumstances by virtue of safekeeping the Risk Retention Certificates
shall the Certificate Administrator be obligated to bring legal action or
institute proceedings against any person on behalf of the Retaining Party.  The
Certificate Administrator shall be entitled to conclusively rely with no
obligation to verify, confirm or otherwise monitor the accuracy of any
information included in any written instructions provided in connection with
this Retained Interest Safekeeping Account and shall have no liability in
connection therewith, other than with respect to the Certificate Administrator’s
obligation to obtain the Retaining Sponsor’s consent prior to any release of the
Risk Retention Certificates.  During the Transfer Restriction Period and the EU
Transfer Restriction Period and for such longer time as the Retaining Party may
request, the Certificate Administrator shall hold the Risk Retention
Certificates in definitive, fully registered form without interest coupons at
the below location, or any other location; provided the Certificate
Administrator has given notice to each of the Retaining Party of such new
location:

Wells Fargo Bank, National Association

Attention: Security Control and Transfer (SCAT)

MAC: N9345-010

425 E. Hennepin Avenue

Minneapolis, Minnesota 55414

On the Closing Date, the Certificate Administrator shall deliver written
confirmation to the Depositor and the Retaining Sponsor substantially in the
form of Exhibit BB to this Agreement evidencing its receipt of the Risk
Retention Certificates.

The Certificate Administrator shall make available to each Retaining Party its
respective account information as mutually agreed upon by the Certificate
Administrator and each respective Retaining Party, and in accordance with the
Certificate Administrator's policies and procedures.  Any transfer of Risk
Retention Certificate shall be subject to Section 5.03(g) and Section 5.03(i),
and, if applicable, Section 5.03(n).

In the event that such Risk Retention Certificates are released from the
Retained Interest Safekeeping Account, the Certificate Administrator’s
obligations with respect thereto shall cease and terminate and the Certificate
Administrator shall be released therefrom, for so long as such Risk Retention
Certificates are not held in the Retained Interest Safekeeping Account.

For the sake of clarity, after the Transfer Restriction period and the EU
Transfer Restriction Period, the Risk Retention Certificates may be transferred
at the direction of the Holder thereof in the same manner prescribe herein for
other Certificates, subject to Section 5.03(i).



-244-

--------------------------------------------------------------------------------

Section 5.03    Registration of Transfer and Exchange of Certificates.  (a)  The
Certificate Administrator shall keep or cause to be kept at the Corporate Trust
Office books (the “Certificate Register”) in which, subject to such reasonable
regulations as it may prescribe, the Certificate Administrator shall provide for
the registration of Certificates and of transfers and exchanges of Certificates
as herein provided (the Certificate Administrator, in such capacity, being the
“Certificate Registrar”).  In such capacities, the Certificate Administrator
shall be responsible for, among other things, (i) maintaining the Certificate
Register and a record of the aggregate holdings of Certificates of each Class of
Certificates represented by a Temporary Regulation S Book-Entry Certificate, a
Regulation S Book-Entry Certificate and a Rule 144A Book-Entry Certificate and
accepting Certificates for exchange and registration of transfer, holding the
Risk Retention Certificates as Definitive Certificates on behalf of each Holder
of such Class and (ii) transmitting to the Depositor, the Master Servicer and
the Special Servicer any notices from the Certificateholders.  No fee or service
charge shall be imposed by the Certificate Registrar for its services in respect
of any registration of Transfer or exchange of any Certificate (other than
Definitive Certificates) referred to in this Section 5.03.

(b)        Subject to the restrictions on transfer set forth in this Article V,
upon surrender for registration of transfer of any Certificate, the Certificate
Registrar shall execute, authenticate and deliver, in the name of the designated
transferee or transferees, one or more new Certificates in authorized
denominations, in like aggregate interest and of the same Class.

(c)        Rule 144A Book-Entry Certificate to Temporary Regulation S Book-Entry
Certificate.  If a holder of a beneficial interest in the Rule 144A Book-Entry
Certificate deposited with the Certificate Registrar as custodian for the
Depository wishes at any time during the Restricted Period to exchange its
interest in such Rule 144A Book-Entry Certificate for an interest in the
Temporary Regulation S Book-Entry Certificate of the same Class, or to transfer
its interest in such Rule 144A Book-Entry Certificate to a Person who is
required to take delivery thereof in the form of an interest in the Temporary
Regulation S Book-Entry Certificate of the same Class, such holder may, subject
to the rules and procedures of the Depository, exchange or cause the exchange of
such interest for an equivalent beneficial interest in such Temporary
Regulation S Book-Entry Certificate.  Upon receipt by the Certificate Registrar,
as registrar, at its office designated in Section 5.07 hereof, of
(1) instructions given in accordance with the Depository’s procedures from a
Depository Participant directing the Certificate Registrar to credit, or cause
to be credited, a beneficial interest in the Temporary Regulation S Book-Entry
Certificate in an amount equal to the beneficial interest in the Rule 144A
Book-Entry Certificate to be exchanged, (2) a written order given in accordance
with the Depository’s procedures containing information regarding the Euroclear
or Clearstream account to be credited with such increase and the name of such
account and (3) a certificate in the form of Exhibit I hereto given by the
holder of such beneficial interest stating that the transfer of such interest
has been made in compliance with the transfer restrictions applicable to the
Book-Entry Certificates and pursuant to and in accordance with Regulation S,
then the Certificate Registrar shall instruct the Depository to reduce, or cause
to be reduced, the Certificate Balance of the Rule 144A Book-Entry Certificate
and to increase, or cause to be increased, the Certificate Balance of the
Temporary Regulation S Book-Entry Certificate by the aggregate Certificate
Balance of the beneficial interest in the Rule 144A Book-Entry Certificate to be
exchanged, to credit or cause to be credited to the account of the Person
specified in such instructions (who shall be the agent member of Euroclear or
Clearstream, or both) a beneficial interest in the Temporary



-245-

--------------------------------------------------------------------------------

Regulation S Book-Entry Certificate equal to the reduction in the Certificate
Balance of the Rule 144A Book-Entry Certificate, and to debit, or cause to be
debited, from the account of the Person making such exchange or transfer the
beneficial interest in the Rule 144A Book-Entry Certificate that is being
exchanged or transferred.

(d)        Rule 144A Book-Entry Certificate to Regulation S Book-Entry
Certificate.  If a holder of a beneficial interest in the Rule 144A Book-Entry
Certificate deposited with the Certificate Registrar as custodian for the
Depository wishes at any time following the Restricted Period to exchange its
interest in such Rule 144A Book-Entry Certificate for an interest in the
Regulation S Book-Entry Certificate of the same Class, or to transfer its
interest in such Rule 144A Book-Entry Certificate to a Person who is required to
take delivery thereof in the form of an interest in a Regulation S Book-Entry
Certificate, such holder may, subject to the rules and procedures of the
Depository, exchange, or cause the exchange of, such interest for an equivalent
beneficial interest in such Regulation S Book-Entry Certificate.  Upon receipt
by the Certificate Registrar, as registrar, at its office designated in
Section 5.07 hereof, of (1) instructions given in accordance with the
Depository’s procedures from a Depository Participant directing the Certificate
Registrar to credit or cause to be credited a beneficial interest in the
Regulation S Book-Entry Certificate in an amount equal to the beneficial
interest in the Rule 144A Book-Entry Certificate to be exchanged, (2) a written
order given in accordance with the Depository’s procedures containing
information regarding the participant account of the Depository to be credited
with such increase and (3) a certificate in the form of Exhibit J hereto given
by the holder of such beneficial interest stating (A) that the transfer of such
interest has been made in compliance with the transfer restrictions applicable
to the Book-Entry Certificates and pursuant to and in accordance with
Regulation S, or (B) that the transferee is otherwise entitled to hold its
interest in the applicable Certificates in the form of an interest in the
Regulation S Book-Entry Certificate, without any registration of such
Certificates under the Act (in which case such certificate shall enclose an
Opinion of Counsel to such effect and such other documents as the Certificate
Registrar may reasonably require), then the Certificate Registrar shall instruct
the Depository to reduce, or cause to be reduced, the Certificate Balance of the
Rule 144A Book-Entry Certificate and to increase, or cause to be increased, the
Certificate Balance of the Regulation S Book-Entry Certificate by the aggregate
Certificate Balance of the beneficial interest in the Rule 144A Book-Entry
Certificate to be exchanged, to credit or cause to be credited to the account of
the Person specified in such instructions a beneficial interest in the
Regulation S Book-Entry Certificate equal to the reduction in the Certificate
Balance of the Rule 144A Book-Entry Certificate, and to debit, or cause to be
debited, from the account of the Person making such exchange or transfer the
beneficial interest in the Rule 144A Book-Entry Certificate that is being
exchanged or transferred.

(e)        Temporary Regulation S Book-Entry Certificate or Regulation S
Book-Entry Certificate to Rule 144A Book-Entry Certificate.  If a holder of a
beneficial interest in a Temporary Regulation S Book-Entry Certificate or
Regulation S Book-Entry Certificate deposited with the Certificate Registrar as
custodian for the Depository wishes at any time to exchange its interest in such
Temporary Regulation S Book-Entry Certificate or Regulation S Book-Entry
Certificate for an interest in the Rule 144A Book-Entry Certificate of the same
Class, or to transfer its interest in such Temporary Regulation S Book-Entry
Certificate or Regulation S Book-Entry Certificate to a Person who is required
to take delivery thereof in the form of an interest in the Rule 144A Book-Entry
Certificate, such holder may, subject to the



-246-

--------------------------------------------------------------------------------

rules and procedures of Euroclear or Clearstream, as the case may be, and the
Depository, exchange or cause the exchange of such interest for an equivalent
beneficial interest in the Rule 144A Book-Entry Certificate of the same Class.
 Upon receipt by the Certificate Registrar, as registrar, at its office
designated in Section 5.07 hereof, of (1) instructions from Euroclear or
Clearstream, if applicable, and the Depository, directing the Certificate
Registrar, as registrar, to credit or cause to be credited a beneficial interest
in the Rule 144A Book-Entry Certificate equal to the beneficial interest in the
Temporary Regulation S Book-Entry Certificate or Regulation S Book-Entry
Certificate to be exchanged, such instructions to contain information regarding
the participant account with the Depository to be credited with such increase,
(2) with respect to a transfer of an interest in the Regulation S Book-Entry
Certificate, information regarding the participant account of the Depository to
be debited with such decrease and (3) with respect to a transfer of an interest
in the Temporary Regulation S Book-Entry Certificate for an interest in the
Rule 144A Book-Entry Certificate (i) during the Restricted Period, a certificate
in the form of Exhibit K hereto given by the holder of such beneficial interest
and stating that the Person transferring such interest in the Temporary
Regulation S Book-Entry Certificate reasonably believes that the Person
acquiring such interest in the Rule 144A Book-Entry Certificate is a Qualified
Institutional Buyer or (ii) after the Restricted Period, an Investment
Representation Letter in the form of Exhibit C attached hereto from the
transferee to the effect that such transferee is a Qualified Institutional Buyer
(an “Investment Representation Letter”) and is obtaining such beneficial
interest in a transaction meeting the requirements of Rule 144A, then the
Certificate Registrar shall instruct the Depository to reduce, or cause to be
reduced, the Certificate Balance of the Temporary Regulation S Book-Entry
Certificate or Regulation S Book-Entry Certificate and to increase, or cause to
be increased, the Certificate Balance of the Rule 144A Book-Entry Certificate by
the aggregate Certificate Balance of the beneficial interest in the Temporary
Regulation S Book-Entry Certificate or Regulation S Book-Entry Certificate to be
exchanged, and the Certificate Registrar shall instruct the Depository,
concurrently with such reduction, to credit, or cause to be credited, to the
account of the Person specified in such instructions, a beneficial interest in
the Rule 144A Book-Entry Certificate equal to the reduction in the Certificate
Balance of the Temporary Regulation S Book-Entry Certificate or Regulation S
Book-Entry Certificate and to debit, or cause to be debited, from the account of
the Person making such transfer the beneficial interest in the Temporary
Regulation S Book-Entry Certificate or Regulation S Book-Entry Certificate that
is being transferred.

(f)        Temporary Regulation S Book-Entry Certificate to Regulation S
Book-Entry Certificate.  Interests in a Temporary Regulation S Book-Entry
Certificate as to which the Certificate Registrar has received from Euroclear or
Clearstream, as the case may be, a certificate (a “Non-U.S. Beneficial Ownership
Certification”) to the effect that Euroclear or Clearstream, as applicable, has
received a certificate substantially in the form of Exhibit L hereto from the
holder of a beneficial interest in such Temporary Regulation S Book-Entry
Certificate, shall be exchanged after the Restricted Period, for interests in
the Regulation S Book-Entry Certificate of the same Class.  The Certificate
Registrar shall effect such exchange by delivering to the Depository for credit
to the respective accounts of such holders, a duly executed and authenticated
Regulation S Book-Entry Certificate, representing the aggregate Certificate
Balance of interests in the Temporary Regulation S Book-Entry Certificate
initially exchanged for interests in the Regulation S Book-Entry Certificate.
 The delivery to the Certificate Registrar by Euroclear or Clearstream of the
certificate or certificates referred to above may be relied upon by the
Depositor and the Certificate Registrar as conclusive evidence that the
certificate or



-247-

--------------------------------------------------------------------------------

certificates referred to therein has or have been delivered to Euroclear or
Clearstream pursuant to the terms of this Agreement and the Temporary
Regulation S Book-Entry Certificate.  Upon any exchange of interests in the
Temporary Regulation S Book-Entry Certificate for interests in the Regulation S
Book-Entry Certificate, the Certificate Registrar shall endorse the Temporary
Regulation S Book-Entry Certificate to reflect the reduction in the Certificate
Balance represented thereby by the amount so exchanged and shall endorse the
Regulation S Book-Entry Certificate to reflect the corresponding increase in the
amount represented thereby.  Until so exchanged in full and except as provided
therein, the Temporary Regulation S Book-Entry Certificate, and the Certificates
evidenced thereby, shall in all respects be entitled to the same benefits under
this Agreement as the Regulation S Book-Entry Certificate and Rule 144A
Book-Entry Certificate authenticated and delivered hereunder.

(g)        Non-Book Entry Certificate to Book-Entry Certificate.  If a holder of
a Non-Book Entry Certificate (other than (a) a Class R Certificate or (b) a Risk
Retention Certificate during the Transfer Restriction Period or the EU Transfer
Restriction Period) wishes at any time to exchange its interest in such Non-Book
Entry Certificate for an interest in a Book-Entry Certificate of the same Class,
or to transfer all or part of such Non-Book Entry Certificate to a Person who is
entitled to take delivery thereof in the form of an interest in a Book-Entry
Certificate, such holder may, subject to the rules and procedures of Euroclear
or Clearstream, if applicable, and the Depository, cause the exchange of all or
part of such Non-Book Entry Certificate for an equivalent beneficial interest in
the appropriate Book-Entry Certificate of the same Class.  Upon receipt by the
Certificate Registrar, as registrar, at its office designated in Section 5.07
hereof, of (1) such Non-Book Entry Certificate, duly endorsed as provided
herein, (2) instructions from such holder directing the Certificate Registrar,
as registrar, to credit, or cause to be credited, a beneficial interest in the
applicable Book-Entry Certificate equal to the portion of the Certificate
Balance of the Non-Book Entry Certificate to be exchanged, such instructions to
contain information regarding the participant account with the Depository to be
credited with such increase and (3) a certificate in the form of Exhibit M
hereto (in the event that the applicable Book-Entry Certificate is the Temporary
Regulation S Book-Entry Certificate), in the form of Exhibit N hereto (in the
event that the applicable Book-Entry Certificate is the Regulation S Book-Entry
Certificate) or in the form of Exhibit O hereto (in the event that the
applicable Book-Entry Certificate is the Rule 144A Book-Entry Certificate), then
the Certificate Registrar, as registrar, shall cancel, or cause to be canceled,
all or part of such Non-Book Entry Certificate, shall, if applicable, execute,
authenticate and deliver to the transferor a new Non-Book Entry Certificate
equal to the aggregate Certificate Balance of the portion retained by such
transferor and shall instruct the Depository to increase, or cause to be
increased, such Book-Entry Certificate by the aggregate Certificate Balance of
the portion of the Non-Book Entry Certificate to be exchanged and to credit, or
cause to be credited, to the account of the Person specified in such
instructions a beneficial interest in the applicable Book-Entry Certificate
equal to the Certificate Balance of the portion of the Non-Book Entry
Certificate so canceled.  Upon the written direction of the Depositor (which may
be by email to cts.cmbs.bond.admin@wellsfargo.com) or its Affiliate, the
Certificate Registrar shall execute any instrument as may be reasonably required
by the Depository to effect such exchange.

(h)        Non-Book Entry Certificates on Initial Issuance Only. Subject to the
issuance of Definitive Certificates, if and when permitted by Section 5.02(d),
and subject to the issuance and transfer of the Risk Retention Certificates
during the Transfer Restriction Period



-248-

--------------------------------------------------------------------------------

and the EU Transfer Restriction Period in accordance with Section 5.03(i), no
Non-Book Entry Certificate shall be issued to a transferee of an interest in any
Rule 144A Book-Entry Certificate, Temporary Regulation S Book-Entry Certificate
or Regulation S Book-Entry Certificate or to a transferee of a Non-Book Entry
Certificate (or any portion thereof).

(i)         Transfers of Risk Retention Certificates.  At all times during the
Transfer Restriction Period and the EU Transfer Restriction Period, if a
Transfer of any Risk Retention Certificate after the Closing Date is to be made,
then, upon receipt of: (i) a certification from such Certificateholder’s
prospective Transferee substantially in the form attached hereto as Exhibit D-3,
which such certification must be countersigned by the Retaining Sponsor, (ii) a
certification from the Certificateholder desiring to effect such transfer
substantially in the form attached hereto as Exhibit D-4, which such
certification must be countersigned by the Retaining Sponsor, (iii) a W-9
completed by the Transferee and (iv) wire instructions and contact information
of the Transferee, the Certificate Administrator (which may conclusively rely
upon such certifications) shall instruct the Certificate Registrar to register
such Transfer.  Upon receipt of the Certificate Administrator’s instruction, the
Certificate Registrar shall, subject to Section 5.03(a) and Section 5.03(a),
register the Transfer of the Risk Retention Certificate and reflect such Risk
Retention Certificate in the name of the prospective Transferee and shall
deliver written confirmation substantially in the form of Exhibit BB to this
Agreement. The Certificate Registrar shall not register a Transfer of any Risk
Retention Certificate after the Closing Date during the Transfer Restriction
Period or the EU Transfer Restriction Period unless it is so instructed by the
Certificate Administrator.  After the termination of the Transfer Restriction
Period and the EU Transfer Restriction Period, if a transfer of the Risk
Retention Certificates is to be made and the Risk Retention Certificates are in
the Retained Interest Safekeeping Account, then upon receipt of: (i) a
certification from such Certificateholder’s prospective Transferee substantially
in the form attached hereto as Exhibit D-3, which such certification must be
countersigned by the Retaining Sponsor and (ii) a certification from the
Certificateholder desiring to effect such transfer substantially in the form
attached hereto as Exhibit D-4, which such certification must be countersigned
by the Retaining Sponsor, the Certificate Administrator (which may conclusively
rely upon such certifications) shall instruct the Certificate Registrar to
register such Transfer, and upon receipt of the Certificate Administrator’s
instruction, the Certificate Registrar shall register the Transfer of the Risk
Retention Certificate and reflect such Risk Retention Certificate in the name of
the prospective Transferee.  After the termination of the Transfer Restriction
Period and the EU Transfer Restriction Period, if a transfer of the Risk
Retention Certificates is to be made and the Risk Retention Certificates are in
the Retained Interest Safekeeping Account, the Certificate Registrar shall not
register a Transfer of any Risk Retention Certificate unless it is so instructed
by the Certificate Administrator.  For the avoidance of doubt, in no event shall
a Risk Retention Certificate be held as a Book-Entry Certificate during the
Transfer Restriction Period or the EU Transfer Restriction Period. After the
Transfer Restriction Period and the EU Transfer Restriction Period, the Risk
Retention Certificates may be transferred subject to the restrictions on
transfer set forth in this Article V.  Any transfer of an interest in the Risk
Retention Certificates that is not in compliance with this Section 5.03 shall be
null and void ab initio to the extent permitted under applicable law.

(j)         Other Exchanges.  In the event that a Book-Entry Certificate is
exchanged for a Definitive Certificate, such Certificates may be exchanged only
in accordance with such procedures as are substantially consistent with the
provisions of subsections (c) through (f) above



-249-

--------------------------------------------------------------------------------

(including the certification requirements intended to ensure that such transfers
comply with Rule 144A or Regulation S under the Act, at the case may be) and
such other procedures as may from time to time be adopted by the Certificate
Registrar.

(k)        Restricted Period.  Prior to the termination of the Restricted Period
with respect to the issuance of the Certificates, transfers of interests in the
Temporary Regulation S Book-Entry Certificate to U.S. persons (as defined in
Regulation S) shall be limited to transfers made pursuant to the provisions of
subsection (e) above.

(l)         If Certificates are issued upon the transfer, exchange or
replacement of Certificates bearing a restrictive legend relating to compliance
with the Act, or if a request is made to remove such legend on Certificates, the
Certificates so issued shall bear the restrictive legend, or such legend shall
not be removed, as the case may be, unless there is delivered to the Certificate
Registrar such satisfactory evidence, which may include an Opinion of Counsel
that neither such legend nor the restrictions on transfer set forth therein are
required to ensure that transfers thereof comply with the provisions of
Rule 144A or Regulation S under the Act.  Upon provision of such satisfactory
evidence, the Certificate Registrar shall authenticate and deliver Certificates
that do not bear such legend.

(m)       All Certificates surrendered for registration of transfer and exchange
shall be canceled and subsequently destroyed by the Certificate Registrar in
accordance with the Certificate Registrar’s customary procedures.

(n)        With respect to the ERISA Restricted Certificates, no sale, transfer,
pledge or other disposition (other than any initial transfer to the Placement
Agents or with respect to the Risk Retention Certificates, the Retaining Party)
of any such Certificate shall be made unless the Trustee and Certificate
Administrator shall have received a representation letter from the proposed
purchaser or transferee of such Certificate substantially in the form of
Exhibit F-1 attached hereto, to the effect that such proposed purchaser or
transferee is not (A) an employee benefit plan or other plan subject to the
fiduciary responsibility provisions of ERISA or to Section 4975 of the Code, or
a governmental plan (as defined in Section 3(32) of ERISA) or other plan subject
to any federal, state or local law (“Similar Law”) which is, to a material
extent, similar to the foregoing provisions of ERISA or the Code (each, a
“Plan”) or (B) a person acting on behalf of or using the assets of any such Plan
(including an entity whose underlying assets include Plan assets by reason of
investment in the entity by such Plan and the application of Department of Labor
Regulation § 2510.3-101, as modified by Section 3(42) of ERISA), other than an
insurance company using the assets of its general account under circumstances
whereby the purchase and holding of such Certificates by such insurance company
will be exempt from the prohibited transaction provisions of ERISA and the Code
under Sections I and III of Prohibited Transaction Class Exemption 95-60 (or, in
the case of a Plan subject to Similar Law, where the purchase, holding and
disposition of the Certificate by such Plan will not constitute or result in a
non-exempt violation of Similar Law).  The Trustee and Certificate Registrar
shall not register the sale, transfer, pledge or other disposition of any ERISA
Restricted Certificate unless the Trustee and Certificate Administrator have
received the representation letter described in clause (i) above.  The costs of
the foregoing representation letters shall not be borne by any of the Depositor,
the Master Servicer, the Special Servicer, any sub-servicer, the Trustee, the
Certificate Administrator, the Placement Agents or the Trust.  Each Certificate
Owner of an



-250-

--------------------------------------------------------------------------------

ERISA Restricted Certificate shall be deemed to represent that it is not a
Person specified in clauses (i)(A) or (i)(B) above.  Any transfer, sale, pledge
or other disposition of any ERISA Restricted Certificates that would constitute
or result in a prohibited transaction under ERISA, Section 4975 of the Code or
any Similar Law, or would otherwise violate the provisions of this
Section 5.03(n) shall be deemed absolutely null and void ab initio, to the
extent permitted under applicable law.

(o)        No Class R Certificate may be purchased by or transferred to any
prospective purchaser or transferee that is or will be a Plan, or any person
acting on behalf of a Plan or using the assets of a Plan (including an entity
whose underlying assets include Plan assets by reason of investment in the
entity by such Plan and the application of Department of Labor Regulation §
2510.3-101, as modified by Section 3(42) of ERISA) to purchase such Class R
Certificate.  Each prospective transferee of a Class R Certificate shall deliver
to the transferor and the Certificate Administrator a representation letter,
substantially in the form of Exhibit F-2, stating that the prospective
transferee is not a Plan or a person acting on behalf of or using the assets of
a Plan.  Each Holder of a Class R Certificate shall be deemed to represent that
it is not and will not become a Person specified in the second preceding
sentence.  Any attempted or purported transfer in violation of these transfer
restrictions shall be null and void ab initio and shall vest no rights in any
purported transferee and shall not relieve the transferor of any obligations
with respect to the applicable Certificates.

Each Person who has or acquires any Residual Ownership Interest shall be deemed
by the acceptance or acquisition of such Residual Ownership Interest to have
agreed to be bound by the following provisions and the rights of each Person
acquiring any Residual Ownership Interest are expressly subject to the following
provisions:

(i)    Each Person acquiring or holding any Residual Ownership Interest shall be
a Permitted Transferee and shall not acquire or hold such Residual Ownership
Interest as agent (including a broker, nominee or other middleman) on behalf of
any Person that is not a Permitted Transferee.  Any such Person shall promptly
notify the Certificate Registrar of any change or impending change in its status
(or the status of the beneficial owner of such Residual Ownership Interest) as a
Permitted Transferee.  Any acquisition described in the first sentence of this
Section 5.03(o) by a Person who is not a Permitted Transferee or by a Person who
is acting as an agent of a Person who is not a Permitted Transferee shall be
void ab initio and of no effect, and the immediately preceding owner who was a
Permitted Transferee shall be restored to registered and beneficial ownership of
the Residual Ownership Interest as soon and as fully as possible.

(ii)   No Residual Ownership Interest may be Transferred, and no such Transfer
shall be registered in the Certificate Register, without the express written
consent of the Certificate Registrar, and the Certificate Registrar shall not
recognize the Transfer, and such proposed Transfer shall not be effective,
without such consent with respect thereto.  In connection with any proposed
Transfer of any Residual Ownership Interest, the Certificate Registrar shall, as
a condition to such consent, (x) require the proposed transferee to deliver, and
the proposed transferee shall deliver to the Certificate Registrar and to the
proposed transferor, an affidavit in substantially the form attached as
Exhibit D-1 (a “Transferee Affidavit”) of the proposed transferee (A) that such
proposed



-251-

--------------------------------------------------------------------------------

transferee is a Permitted Transferee and (B) stating that (1) the proposed
transferee historically has paid its debts as they have come due and intends to
do so in the future, (2) the proposed transferee understands that, as the holder
of a Residual Ownership Interest, it may incur liabilities in excess of cash
flows generated by the residual interest, (3) the proposed transferee intends to
pay taxes associated with holding the Residual Ownership Interest as they become
due, (4) the proposed transferee will not cause income with respect to the
Residual Ownership Interest to be attributable to a foreign permanent
establishment or fixed base, within the meaning of an applicable income tax
treaty, of such proposed transferee or any other U.S. Tax Person, (5) the
proposed transferee will not transfer the Residual Ownership Interest to any
Person that does not provide a Transferee Affidavit or as to which the proposed
transferee has actual knowledge that such Person is not a Permitted Transferee
or is acting as an agent (including a broker, nominee or other middleman) for a
Person that is not a Permitted Transferee, and (6) the proposed transferee
expressly agrees to be bound by and to abide by the provisions of this
Section 5.03(o) and (y) other than in connection with the initial issuance of a
Class R Certificate, require a statement from the proposed transferor
substantially in the form attached as Exhibit D-2 (the “Transferor Letter”),
that the proposed transferor has no actual knowledge that the proposed
transferee is not a Permitted Transferee and has no actual knowledge or reason
to know that the proposed transferee’s statements therein are false.

(iii)  Notwithstanding the delivery of a Transferee Affidavit by a proposed
transferee under clause (ii) above, if a Responsible Officer of the Certificate
Registrar has actual knowledge that the proposed transferee is not a Permitted
Transferee, no Transfer to such proposed transferee shall be effected and such
proposed Transfer shall not be registered on the Certificate Register; provided,
however, the Certificate Registrar shall not be required to conduct any
independent investigation to determine whether a proposed transferee is a
Permitted Transferee.  Upon notice to the Certificate Registrar that there has
occurred a Transfer to any Person that is a Disqualified Organization or an
agent thereof (including a broker, nominee or middleman) in contravention of the
foregoing restrictions, and in any event not later than sixty (60) days after a
request for information from the transferor of such Residual Ownership Interest
or such agent, the Certificate Registrar agrees to furnish to the Internal
Revenue Service and the transferor of such Residual Ownership Interest or such
agent such information necessary to the application of Section 860E(e) of the
Code as may be required by the Code, including, but not limited to, the present
value of the total anticipated excess inclusions with respect to such Class R
Certificate (or portion thereof) for periods after such Transfer.  At the
election of the Certificate Registrar, the Certificate Registrar may charge a
reasonable fee for computing and furnishing such information to the transferor
or to such agent referred to above; provided, however, that such Persons shall
in no event be excused from furnishing such information.

(p)        The Class R Certificates may only be transferred to and owned by
Qualified Institutional Buyers.

(q)        Notwithstanding any other provision of this Agreement, the
Certificate Administrator shall comply with all federal withholding requirements
respecting payments to



-252-

--------------------------------------------------------------------------------

Certificateholders and other payees of interest or original issue discount that
the Certificate Administrator reasonably believes are applicable under the Code.
 The consent of Certificateholders or payees shall not be required for such
withholding, and the Certificateholders shall be required to provide the
Certificate Administrator with such forms and such other information reasonably
required by the Certificate Administrator.  If the Certificate Administrator
does withhold any amount from interest or original issue discount payments or
advances thereof to any Certificateholder or payee pursuant to federal
withholding requirements, the Certificate Administrator shall indicate the
amount withheld to such Person.  Such amounts shall be deemed to have been
distributed to such Persons for all purposes of this Agreement.

(r)        Each purchaser of Certificates that is a Plan subject to ERISA or
Section 4975 of the Code (an “ERISA Plan”) or is acting on behalf of or using
the assets of an ERISA Plan will be deemed to have represented and warranted by
its acquisition of the Certificates that (i) none of the Depositor, the
Placement Agents, the Trustee, the Certificate Administrator, the Trust Fund,
the Master Servicer, the Special Servicer (including, for the avoidance of
doubt, any Excluded Special Servicer), or any of their respective affiliated
entities, has provided any investment recommendation or investment advice on
which the ERISA Plan or the fiduciary making the investment decision for the
ERISA Plan has relied in connection with the decision to acquire any
Certificates, and they are not acting as a fiduciary (within the meaning of
Section 3(21) of ERISA or Section 4975(e)(3) of the Code) to the ERISA Plan in
connection with the acquisition of any Certificates (unless an applicable
prohibited transaction exemption is available (all of the applicable conditions
of which are satisfied) to cover the purchase or holding of the Certificates or
the transaction is not otherwise prohibited) and (ii)  the ERISA Plan fiduciary
making the decision to acquire the Certificates; is exercising its own
independent judgment in evaluating the investment in such Certificates.

Section 5.04    Mutilated, Destroyed, Lost or Stolen Certificates.  If (a) any
mutilated Certificate is surrendered to the Certificate Registrar, or the
Certificate Registrar receives evidence to its satisfaction of the destruction,
loss or theft of any Certificate and (b) there is delivered to the Certificate
Registrar such security or indemnity as may be required by it to save it
harmless, then, in the absence of actual notice to the Certificate Registrar
that such Certificate has been acquired by a bona fide purchaser, the
Certificate Registrar shall execute, authenticate and deliver, in exchange for
or in lieu of any such mutilated, destroyed, lost or stolen Certificate, a new
Certificate of like tenor and interest in the Trust.  In connection with the
issuance of any new Certificate under this Section 5.04, the Certificate
Registrar may require the payment of a sum sufficient to cover any expenses
(including the fees and expenses of the Certificate Registrar) connected
therewith.  Any replacement Certificate issued pursuant to this Section 5.04
shall constitute complete and indefeasible evidence of ownership in the Trust,
as if originally issued, whether or not the lost, stolen or destroyed
Certificate shall be found at any time.

Section 5.05    Persons Deemed Owners.  The Master Servicer, the Special
Servicer, the Certificate Administrator, the Trustee and the Certificate
Registrar, and any agent of any of them, may treat the Person in whose name any
Certificate is registered as the owner of such Certificate for the purpose of
receiving distributions as provided in this Agreement and for all other purposes
whatsoever, and neither the Master Servicer, the Special Servicer, the
Certificate Administrator, the Trustee, the Certificate Registrar, nor any agent
of any of them



-253-

--------------------------------------------------------------------------------

shall be affected by any notice to the contrary; provided, however, that to the
extent that a party to this Agreement responsible for distributing any report,
statement or other information required to be distributed to Certificateholders
has been provided an Investor Certification, such party to this Agreement shall
distribute such report, statement or other information to such beneficial owner
(or prospective transferee).

Section 5.06    Access to List of Certificateholders’ Names and Addresses;
Special Notices.  (a) The Certificate Registrar shall maintain in as current
form as is reasonably practicable the most recent list available to it of the
names and addresses of the Certificateholders.  If any Certificateholder that
has provided an Investor Certification (i) requests in writing from the
Certificate Registrar a list of the names and addresses of Certificateholders,
(ii) states that such Certificateholder desires to communicate with other
Certificateholders with respect to its rights under this Agreement or under the
Certificates and (iii) provides a copy of the communication which
Certificateholder proposes to transmit, then the Certificate Registrar shall,
within ten (10) Business Days after the receipt of such request, afford such
Certificateholder (at such Certificateholder’s sole cost and expense) access
during normal business hours to a current list of the Certificateholders related
to the Class of Certificates held by such Certificateholder.  Every
Certificateholder, by receiving and holding a Certificate, agrees that the
Certificate Registrar shall not be held accountable by reason of the disclosure
of any such information as to the list of the Certificateholders, regardless of
the source from which information was derived.  The Master Servicer, the Special
Servicer, the Trustee, the Certificate Administrator and the Depositor shall be
entitled to a list of the names and addresses of Certificateholders from time to
time upon request therefor.

Upon the written request of any Certificateholder that (a) has provided an
Investor Certification, (b) states that such Certificateholder desires the
Certificate Administrator to transmit a notice to all Certificateholders stating
that such Certificateholder wishes to be contacted by other Certificateholders,
setting forth the relevant contact information and briefly stating the reason
for the requested contact (a “Special Notice”) and (c) provides a copy of the
Special Notice which such Certificateholder proposes to transmit, the
Certificate Administrator shall deliver such Special Notice to all
Certificateholders at their respective addresses appearing on the Certificate
Register.  The costs and expenses of the Certificate Administrator associated
with delivering any such Special Notice shall be borne by the party requesting
such Special Notice.  Every Certificateholder, by receiving and holding a
Certificate, agrees that neither the Certificate Administrator nor the
Certificate Registrar shall be held accountable by reason of the disclosure of
any such Special Notice to Certificateholders, regardless of the information set
forth in such Special Notice.

Section 5.07    Maintenance of Office or Agency.  The Certificate Registrar
shall maintain or cause to be maintained an office or offices or agency or
agencies where Certificates may be surrendered for registration of transfer or
exchange and where notices and demands to or upon the Certificate Registrar in
respect of the Certificates and this Agreement may be served.  The Certificate
Registrar initially designates its office at 600 South 4th Street, 7th Floor,
Minneapolis, Minnesota 55479-0113 as its office for such purposes.  The
Certificate Registrar shall give prompt written notice to the Certificateholders
and the Mortgagors of any change in the location of the Certificate Register or
any such office or agency.



-254-

--------------------------------------------------------------------------------

Section 5.08    Appointment of Certificate Administrator.  (a)  Wells Fargo
Bank, National Association is hereby initially appointed Certificate
Administrator in accordance with the terms of this Agreement (including, as
applicable, any agents or affiliates utilized thereby).  If the Certificate
Administrator resigns or is terminated, the Trustee shall appoint a successor
certificate administrator which may be the Trustee or an Affiliate thereof to
fulfill the obligations of the Certificate Administrator hereunder which must
satisfy the eligibility requirements set forth in Section 8.06.

(b)        The Certificate Administrator may rely upon and shall be protected in
acting or refraining from acting upon any resolution, Officer’s Certificate,
certificate of auditors or any other certificate, statement, instrument,
opinion, report, notice, request, consent, order, Appraisal, bond or other paper
or document reasonably believed by it to be genuine and to have been signed or
presented by the proper party or parties.

(c)        The Certificate Administrator, at the expense of the Trust (but only
if such amount constitutes “unanticipated expenses incurred by the REMIC” within
the meaning of Treasury Regulations Section 1.860G-1(b)(3)(ii)), may consult
with counsel and the advice of such counsel or any Opinion of Counsel shall be
full and complete authorization and protection in respect of any action taken or
suffered or omitted by it hereunder in good faith and in accordance therewith.

(d)        The Certificate Administrator shall not be personally liable for any
action reasonably taken, suffered or omitted by it in good faith and believed by
it to be authorized or within the discretion or rights or powers conferred upon
it by this Agreement.

(e)        The Certificate Administrator may execute any of the trusts or powers
hereunder or perform any duties hereunder either directly or by or through
agents, affiliates or attorneys; provided, however, that the appointment of such
agents, affiliates or attorneys shall not relieve the Certificate Administrator
of its duties or obligations hereunder.

(f)        The Certificate Administrator shall not be responsible for any act or
omission of the Trustee, the Master Servicer, the Special Servicer or the
Depositor.

Section 5.09    [Reserved].

Section 5.10    Voting Procedures.  With respect to any matters submitted to
Certificateholders for a vote, the Certificate Administrator shall administer
such vote through the Depository with respect to Book-Entry Certificates and
directly with registered Holders by mail with respect to Definitive
Certificates.  In each case, such vote shall be administered in accordance with
the following procedures, unless different procedures are otherwise described
herein with respect to a specific vote:

(a)        Any matter submitted to Certificateholders for a vote shall be
announced in a notice prepared by the Certificate Administrator.  Such notice
shall include the record date determined by the Certificate Administrator for
purposes of the vote and a voting deadline which shall be no less than thirty
(30) days and no later than sixty (60) days after the date such notice is
distributed.  The notice and related ballot shall be sent to Holders of
Book-Entry Certificates through the Depository and by mail to the registered
Holders of Definitive Certificates.  In



-255-

--------------------------------------------------------------------------------

addition, the notice and related ballot shall be posted to the Certificate
Administrator’s Website.  Notices delivered in this manner shall be considered
delivered to all Holders regardless of whether any Holder actually receives the
notice and ballot.

(b)        In connection with any vote administered pursuant to this Agreement,
voting Holders shall be required to certify their holdings in the manner set
forth on the ballot, unless a specific manner is otherwise provided herein.
 Holders may only vote in accordance with their Voting Rights.  Voting Rights
with respect to any outstanding Class of Certificates shall be calculated by the
Certificate Administrator in accordance with the definition of Voting Rights as
of the record date for the vote.  Only Classes with an outstanding Certificate
Balance greater than zero as of the record date of the vote shall be permitted
to vote.  Once a Holder has cast its vote, the vote may be changed or retracted
on or before the vote deadline.  Any changes or retractions shall be
communicated by the Certificateholder to the Certificate Administrator in
writing on a ballot.  After the vote deadline has passed, votes may not be
changed or retracted by any Holder unless the Holder wishing to change or
retract its vote holds a sufficient portion of the Voting Rights such that the
Holder, by its vote alone, could approve or deny the proposition subject to a
vote without taking into consideration the votes cast by any other Holder.
 Transferees or purchasers of any Class of Certificates are subject to and shall
be bound by all votes of Holders initiated or conducted prior to its acquisition
of such Certificate.

(c)        The Certificate Administrator may take up to fifteen (15) Business
Days to tabulate the results of any vote.  The Certificate Administrator shall
use its reasonable efforts to resolve any illegible or incomplete ballots
received prior to the voting deadline.  Illegible or incomplete ballots that are
received on the voting deadline or that cannot be resolved by the voting
deadline shall not be counted.  Promptly after the votes are tabulated, the
Certificate Administrator shall prepare a notice announcing the results of the
vote.  Such notice shall include the percentage of Voting Rights in favor of the
proposition, the percentage against the proposition and the percentage
abstaining.  In addition, the notice will announce whether the proposition has
been adopted by Certificateholders.  The notice shall be distributed in
accordance with the methods described in Section 5.10(a) above.  All vote
tabulations shall be final and the Certificate Administrator shall not, absent
manifest error, re-tabulate the votes or conduct a new vote for the same
proposition.

(d)        Any and all reasonable expenses incurred by the Certificate
Administrator in connection with administering any vote shall be borne by the
Trust.  The Certificate Administrator is under no obligation to advise Holders
about the matter being voted on or answer questions other than process-related
questions regarding the administration of the vote.

(e)        If any party to this Agreement believes a vote of Certificateholders
is needed for some matter related to the administration of the Trust that is not
specifically contemplated herein, such party may request the Certificate
Administrator to conduct a vote and the Certificate Administrator will conduct
the requested vote in accordance with these procedures.  Unless specifically
provided herein, all such votes require a majority of Certificateholders to
carry a proposition.



-256-

--------------------------------------------------------------------------------

[End of Article V]

ARTICLE VI

THE DEPOSITOR, THE MASTER SERVICER AND THE SPECIAL SERVICER

Section 6.01    Representations, Warranties and Covenants of the Master Servicer
and the Special Servicer.  (a)  The Master Servicer hereby represents, warrants
and covenants to the Trustee, for its own benefit and the benefit of the
Certificateholders, each Serviced Companion Noteholder, the Depositor, the
Certificate Administrator and the Special Servicer, as of the Closing Date,
that:

(i)    The Master Servicer is a national banking association, duly organized,
validly existing and in good standing under the laws of the United States of
America, and the Master Servicer is in compliance with the laws of each State in
which any Mortgaged Property is located to the extent necessary to perform its
obligations under this Agreement;

(ii)   The execution and delivery of this Agreement by the Master Servicer, and
the performance and compliance with the terms of this Agreement by the Master
Servicer, do not (A) violate the Master Servicer’s organizational documents,
(B) constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, or result in the breach of, any
material agreement or other material instrument to which it is a party or which
is applicable to it or any of its assets or (C) violate any law, rule,
regulation, order, judgment or decree to which the Master Servicer or its
property is subject, which, in the case of either (B) or (C), is likely to
materially and adversely affect either the ability of the Master Servicer to
perform its obligations under this Agreement or its financial condition;

(iii)  The Master Servicer has the full power and authority to enter into and
consummate all transactions to be performed by it contemplated by this
Agreement, has duly authorized the execution, delivery and performance of this
Agreement, and has duly executed and delivered this Agreement;

(iv)  This Agreement, assuming due authorization, execution and delivery by the
other parties hereto, constitutes a valid, legal and binding obligation of the
Master Servicer, enforceable against the Master Servicer in accordance with the
terms hereof, subject to (A) applicable bankruptcy, insolvency, reorganization,
receivership, moratorium and other laws affecting the enforcement of creditors’
rights generally, and (B) general principles of equity, regardless of whether
such enforcement is considered in a proceeding in equity or at law;

(v)   The Master Servicer is not in violation of, and its execution and delivery
of this Agreement and its performance and compliance with the terms of this
Agreement will not constitute a violation of, any law, order or decree of any
court or arbiter, or any order regulation or demand of any federal, state or
local governmental or regulatory authority, which violation, in the Master
Servicer’s good faith and reasonable judgment,



-257-

--------------------------------------------------------------------------------

is likely to materially and adversely affect either the ability of the Master
Servicer to perform its obligations under this Agreement or the financial
condition of the Master Servicer;

(vi)       No litigation is pending or, to the best of the Master Servicer’s
knowledge, threatened against the Master Servicer which would prohibit the
Master Servicer from entering into this Agreement or, in the Master Servicer’s
good faith and reasonable judgment, is likely to materially and adversely affect
the ability of the Master Servicer to perform its obligations under this
Agreement;

(vii)      The Master Servicer has errors and omissions insurance coverage that
is in full force and effect or is self-insuring with respect to such risks,
which in either case complies with the requirements of Section 3.07(a) hereof;
and

(viii)      No consent, approval, authorization or order of, registration or
filing with, or notice to, any governmental authority or court is required under
federal or state law for the execution, delivery and performance by the Master
Servicer of, or compliance by the Master Servicer with, this Agreement or the
Master Servicer’s consummation of any transactions contemplated hereby, other
than (A) such consents, approvals, authorizations, orders, qualifications,
registrations, filings or notices as have been obtained, made or given prior to
the actual performance by the Master Servicer of its obligations under this
Agreement or (B) where the lack of such consent, approval, authorization, order,
qualification, registration, filing or notice would not have a material adverse
effect on the performance by the Master Servicer under this Agreement.

(b)        The Special Servicer hereby represents, warrants and covenants to the
Trustee, for its own benefit and the benefit of the Certificateholders, each
Serviced Companion Noteholder, the Depositor, the Certificate Administrator and
the Master Servicer, as of the Closing Date, that:

(i)        The Special Servicer is a national banking association, duly
organized, validly existing and in good standing under the laws of the United
States of America, and the Special Servicer is in compliance with the laws of
each State in which any Mortgaged Property is located to the extent necessary to
perform its obligations under this Agreement;

(ii)       The execution and delivery of this Agreement by the Special Servicer,
and the performance and compliance with the terms of this Agreement by the
Special Servicer, do not (A) violate the Special Servicer’s organizational
documents, (B) constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, or result in the breach of,
any material agreement or other material instrument to which it is a party or
which is applicable to it or any of its assets, or (C) violate any law, rule,
regulation, order, judgment or decree to which the Special Servicer or its
property is subject, which, in the case of either (B) or (C), is likely to
materially and adversely affect either the ability of the Special Servicer to
perform its obligations under this Agreement or its financial condition;



-258-

--------------------------------------------------------------------------------

(iii)       The Special Servicer has the full power and authority to enter into
and consummate all transactions to be performed by it contemplated by this
Agreement, has duly authorized the execution, delivery and performance of this
Agreement, and has duly executed and delivered this Agreement;

(iv)       This Agreement, assuming due authorization, execution and delivery by
the other parties hereto, constitutes a valid, legal and binding obligation of
the Special Servicer, enforceable against the Special Servicer in accordance
with the terms hereof, subject to (A) applicable bankruptcy, insolvency,
reorganization, receivership, moratorium and other laws affecting the
enforcement of creditors’ rights generally, and (B) general principles of
equity, regardless of whether such enforcement is considered in a proceeding in
equity or at law;

(v)       The Special Servicer is not in violation of, and its execution and
delivery of this Agreement and its performance and compliance with the terms of
this Agreement will not constitute a violation of, any law, order or decree of
any court or arbiter, or any order regulation or demand of any federal, state or
local governmental or regulatory authority, which violation, in the Special
Servicer’s good faith and reasonable judgment, is likely to materially and
adversely affect either the ability of the Special Servicer to perform its
obligations under this Agreement or the financial condition of the Special
Servicer;

(vi)      No litigation is pending or, to the best of the Special Servicer’s
knowledge, threatened against the Special Servicer, which would prohibit the
Special Servicer from entering into this Agreement or, in the Special Servicer’s
good faith and reasonable judgment, is likely to materially and adversely affect
the ability of the Special Servicer to perform its obligations under this
Agreement;

(vii)     The Special Servicer has errors and omissions coverage which is in
full force and effect or is self-insuring with respect to such risks, which in
either case complies with the requirements of Section 3.07 hereof; and

(viii)    No consent, approval, authorization or order of any court or
governmental agency or body is required under federal or state law for the
execution, delivery and performance by the Special Servicer of, or compliance by
the Special Servicer with, this Agreement or the consummation of the
transactions of the Special Servicer contemplated by this Agreement, except for
any consent, approval, authorization or order which has been obtained or can be
obtained prior to the actual performance by the Special Servicer of its
obligations under this Agreement, or which, if not obtained would not have a
materially adverse effect on the ability of the Special Servicer to perform its
obligations hereunder.

(c)        The representations and warranties set forth in paragraphs (a)-(b)
above shall survive the execution and delivery of this Agreement.  Upon receipt
of written notice or actual knowledge by any party to this Agreement (or upon
written notice thereof from any Certificateholder or any Companion Holder) of a
breach of any of the representations and warranties set forth in this Section
which materially and adversely affects the interests of any



-259-

--------------------------------------------------------------------------------

party to this Agreement, the Certificateholders, the party discovering such
breach shall give prompt written notice to the other parties hereto and each
certifying Certificateholder.

Section 6.02    Liability of the Depositor, the Master Servicer and the Special
Servicer.  The Depositor, the Master Servicer and the Special Servicer shall be
liable in accordance herewith only to the extent of the respective obligations
specifically imposed upon and undertaken by, and no implied duties or
obligations may be asserted against, the Depositor, the Master Servicer and the
Special Servicer herein.

Section 6.03    Merger, Consolidation or Conversion of the Depositor, the Master
Servicer or the Special Servicer.  (a)  Subject to subsection (b) below, the
Depositor, the Master Servicer and the Special Servicer each will keep in full
effect its existence, rights and franchises as an entity under the laws of the
jurisdiction of its incorporation or organization, and each will obtain and
preserve its qualification to do business as a foreign entity in each
jurisdiction in which qualification is or shall be necessary to protect the
validity and enforceability of this Agreement, the Certificates or any of the
Mortgage Loans or Companion Loans and to perform its respective duties under
this Agreement.

(b)        The Depositor, the Master Servicer and the Special Servicer each may
be merged or consolidated with or into any Person, or transfer all or
substantially all of its assets (which may be limited to all or substantially
all of its assets related to commercial mortgage loan servicing or commercial
mortgage surveillance, as the case may be) to any Person, in which case any
Person resulting from any merger or consolidation to which the Depositor, the
Master Servicer or the Special Servicer shall be a party, or any Person
succeeding to the business of the Depositor, the Master Servicer or the Special
Servicer, shall be the successor of the Depositor, the Master Servicer or the
Special Servicer (such Person, in the case of the Master Servicer or the Special
Servicer, in each of the foregoing cases, the “Surviving Entity”), as the case
may be, hereunder, without the execution or filing of any paper (other than an
assumption agreement wherein the successor shall agree to perform the
obligations of and serve as the Depositor, the Master Servicer or the Special
Servicer, as the case may be, in accordance with the terms of this Agreement) or
any further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding; provided, however, that with respect to such merger,
consolidation or succession, Rating Agency Confirmation is received from each
Rating Agency with respect to the Classes of Certificates and, with respect to
any class of Serviced Companion Loan Securities, a confirmation is received from
each applicable rating agency that such action will not result in the downgrade,
withdrawal or qualification of its then-current ratings (provided that such
rating agency confirmation may be considered satisfied in the same manner as any
Rating Agency Confirmation may be considered satisfied with respect to the
Certificates as described in Section 3.25); provided, further, that if the
Master Servicer or the Special Servicer enters into a merger and the Master
Servicer or the Special Servicer, as applicable, is the surviving entity under
applicable law, the Master Servicer or the Special Servicer, as applicable,
shall not, as a result of the merger, be required to provide a Rating Agency
Confirmation with respect to ratings of the Classes of Certificates or, with
respect to any class of Serviced Companion Loan Securities, a confirmation of
the rating agencies that such action will not result in the downgrade,
withdrawal or qualification of its then-current ratings; provided, further, that
for so long as the Trust, and, with respect to any Companion Loan included as
part of the trust in a related Other Securitization, is subject to the reporting
requirements of the Exchange Act, if the Master



-260-

--------------------------------------------------------------------------------

Servicer or the Special Servicer notifies the Depositor in writing (a “Merger
Notice”) of any such merger, consolidation, conversion or other change in form,
and the Depositor or the depositor in such Other Securitization, as the case may
be, notifies the Master Servicer or the Special Servicer, as applicable, in
writing that the Depositor or the depositor in such Other Securitization, as the
case may be, has discovered that such successor entity has not complied with its
Exchange Act reporting obligations under any other commercial mortgage loan
securitization (and specifically identifying the instance of noncompliance),
then it shall be an additional condition to such succession that the Depositor
or the depositor in such Other Securitization, as the case may be, shall have
consented (which consent shall not be unreasonably withheld or delayed) to such
successor entity.  If, within sixty (60) days following the date of delivery of
the Merger Notice to the Depositor or the depositor in such Other
Securitization, as the case may be, the Depositor or depositor in such Other
Securitization, as the case may be, shall have failed to notify the Master
Servicer or the Special Servicer, as applicable, in writing of the Depositor’s
determination, or depositor’s determination, in the case of an Other
Securitization, to grant or withhold such consent, such failure shall be deemed
to constitute a grant of such consent.  If the conditions to the provisions in
the second preceding sentence are not met, the Trustee may terminate, and if the
conditions set forth in the third proviso of the second preceding sentence are
not met the Trustee shall terminate, the applicable Surviving Entity’s servicing
of the Mortgage Loans pursuant hereto, such termination to be effected in the
manner set forth in Section 11.01.

Section 6.04    Limitation on Liability of the Depositor, the Master Servicer,
the Special Servicer and Others.  (a)  None of the Depositor, the Master
Servicer (including in its capacity as Companion Paying Agent), the Special
Servicer or any of the partners, directors, officers, shareholders, members,
managers, employees or agents of any of the foregoing shall be under any
liability to the Trust, the Certificateholders or the Companion Holders for any
action taken or for refraining from the taking of any action in good faith
pursuant to this Agreement, or for errors in judgment; provided, however, that
(i) this provision shall not protect the Depositor, the Master Servicer
(including in its capacity as Companion Paying Agent), the Special Servicer or
any such Person against any breach of warranties or representations made by it
herein or any liability which would otherwise be imposed by reason of willful
misconduct, bad faith or negligence in the performance of such party’s
obligations or duties or by reason of negligent disregard of such party’s
obligations and duties hereunder.  The Depositor, the Master Servicer (including
in its capacity as Companion Paying Agent), the Special Servicer and any
partner, director, officer, shareholder, member, manager, employee or agent of
the Depositor, the Master Servicer (including in its capacity as Companion
Paying Agent), the Special Servicer may rely on any document of any kind which,
prima facie, is properly executed and submitted by any Person respecting any
matters arising hereunder.  The Depositor, the Master Servicer (including in its
capacity as Companion Paying Agent), the Special Servicer and any partner,
director, officer, shareholder, member, manager, employee or agent of any of the
foregoing shall be indemnified and held harmless by the Trust against any and
all claims, disputes, losses, penalties, fines, forfeitures, reasonable legal
fees and related costs, judgments, and any other costs, liabilities, fees,
including any costs of enforcement, and expenses incurred in connection with any
legal or administrative action (whether in equity or at law) or claim relating
to this Agreement, the Mortgage Loans, the Companion Loans or the Certificates,
other than any loss, liability or expense:  (i) specifically required to be
borne thereby pursuant to the terms hereof; (ii) incurred in connection with any
breach of a representation or warranty made by it herein;



-261-

--------------------------------------------------------------------------------

(iii) incurred by reason of bad faith, willful misconduct or negligence in the
performance of its obligations or duties hereunder, or by reason of negligent
disregard of such obligations or duties; or (iv) in the case of the Depositor
and any of its partners, directors, officers, shareholders, members, managers,
employees and agents, incurred in connection with any violation by any of them
of any state or federal securities law.  In addition, absent actual fraud (as
determined by a final non-appealable court order), neither the Trustee nor the
Certificate Administrator shall be liable for special, punitive, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Trustee or the Certificate Administrator has been
advised of the likelihood of such loss or damage and regardless of the form of
action.  Each of the Master Servicer (including in its capacity as Companion
Paying Agent) and the Special Servicer conclusively may rely on, and shall be
protected in acting or refraining from acting upon, any resolution, officer’s
certificate, certificate of auditors or any other certificate, statement,
instrument, opinion, report, notice, request, consent, order, financial
statement, agreement, appraisal, bond or other document (in electronic or paper
format) as contemplated by and in accordance with this Agreement and reasonably
believed or in good faith believed by the Master Servicer (including in its
capacity as Companion Paying Agent) or the Special Servicer to be genuine and to
have been signed or presented by the proper party or parties and each of them
may consult with counsel, in which case any written advice of counsel or Opinion
of Counsel shall be full and complete authorization and protection with respect
to any action taken or suffered or omitted by it hereunder in good faith and in
accordance with such advice or Opinion of Counsel.

(b)        None of the Depositor, the Master Servicer (including in its capacity
as Companion Paying Agent) and the Special Servicer shall be under any
obligation to appear in, prosecute or defend any legal or administrative action
(whether in equity or at law), proceeding, hearing or examination that is not
incidental to its respective duties under this Agreement or which in its opinion
may involve it in any expense or liability not recoverable from the Trust;
provided, however, that each of the Depositor, the Master Servicer or the
Special Servicer may in its discretion undertake any such action, proceeding,
hearing or examination that it may deem necessary or desirable in respect to
this Agreement and the rights and duties of the parties hereto and the interests
of the Certificateholders (and, in the case of any Serviced Whole Loan, the
rights of the Certificateholders and the holders of a Serviced Companion Loan
(as a collective whole) taking into account the subordinate or pari passu nature
of such Serviced Companion Loan); provided, however, that if a Serviced Whole
Loan and/or the holder of any related Companion Loan are involved, such
expenses, costs and liabilities will be payable out of funds related to the
applicable Serviced Whole Loan in accordance with the related Intercreditor
Agreement and will also be payable out of the other funds in the Collection
Account if amounts on deposit with respect to such Serviced Whole Loan are
insufficient therefor.  If any such expenses, costs or liabilities relate to a
Mortgage Loan or Companion Loan, then any subsequent recovery on that Mortgage
Loan or Companion Loan, as applicable, will be used to reimburse the Trust for
any amounts advanced for the payment of such expenses, costs or liabilities.  In
such event, the legal expenses and costs of such action, proceeding, hearing or
examination and any liability resulting therefrom shall be expenses, costs and
liabilities of the Trust, and the Depositor, the Master Servicer (including in
its capacity as Companion Paying Agent) and the Special Servicer shall be
entitled to be reimbursed therefor out of amounts attributable to the Mortgage
Loans or the Companion Loan on deposit in the Collection Account (including,
without duplication, any subaccount thereof), as provided by
Section 3.05(a)(xii).



-262-

--------------------------------------------------------------------------------

(c)        Each of the Master Servicer and the Special Servicer, as applicable,
agrees to indemnify the Depositor, the Trustee, the related Serviced Companion
Noteholder, the Certificate Administrator, the Master Servicer (including in its
capacity as Companion Paying Agent) (in the case of the Special Servicer), the
Special Servicer (in the case of the Master Servicer) and the Trust and any
partner, director, officer, shareholder, member, manager, employee or agent
thereof, and hold them harmless, from and against any and all claims, disputes,
losses, penalties, fines, forfeitures, reasonable legal fees and related costs,
judgments, and any other costs, liabilities, fees, including any costs of
enforcement, and expenses  that any of them may sustain arising from or as a
result of any willful misconduct, bad faith or negligence of the Master Servicer
or the Special Servicer, as the case may be, in the performance of its
obligations and duties under this Agreement or by reason of negligent disregard
by the Master Servicer or the Special Servicer, as the case may be, of its
duties and obligations hereunder or by reason of breach of any representations
or warranties made herein by the Master Servicer or the Special Servicer, as
applicable.  The Depositor, the Trustee or the Certificate Administrator, as the
case may be, shall immediately notify the Master Servicer or the Special
Servicer, as applicable, if a claim is made by a third party with respect to
this Agreement or the Mortgage Loans entitling the Trust to indemnification
hereunder, whereupon the Master Servicer or the Special Servicer, as the case
may be, shall assume the defense of such claim (with counsel reasonably
satisfactory to the Trustee, the Certificate Administrator or the Depositor) and
pay all expenses in connection therewith, including counsel fees, and promptly
pay, discharge and satisfy any judgment or decree which may be entered against
it or them in respect of such claim.  Any failure to so notify the Master
Servicer or the Special Servicer, as the case may be, shall not affect any
rights any of the foregoing Persons may have to indemnification under this
Agreement or otherwise, unless the Master Servicer’s or the Special Servicer’s,
as the case may be, defense of such claim is materially prejudiced thereby.

(d)        Each of the Trustee and the Certificate Administrator (including in
its role as Custodian), respectively agrees to indemnify the Depositor, the
Master Servicer (including in its capacity as Companion Paying Agent), the
Special Servicer, the Certificate Administrator (in the case of the Trustee),
the Trustee (in the case of the Certificate Administrator) and the Trust and any
partner, director, officer, shareholder, member, manager employee or agent
thereof, and hold them harmless, from and against any and all claims, disputes,
losses, penalties, fines, forfeitures, reasonable legal fees and related costs,
judgments, and any other costs, liabilities, fees, including any costs of
enforcement, and expenses  that any of them may sustain arising from or as a
result of any willful misconduct, bad faith or negligence of the Trustee or the
Certificate Administrator, respectively, in the performance of its obligations
and duties under this Agreement or by reason of negligent disregard by the
Trustee or the Certificate Administrator, respectively, of its duties and
obligations hereunder or by reason of breach of any representations or
warranties made herein; provided that such indemnity shall not cover indirect or
consequential damages.  The Depositor, the Master Servicer or the Special
Servicer, as the case may be, shall immediately notify the Trustee and the
Certificate Administrator, respectively, if a claim is made by a third party
with respect to this Agreement or the Mortgage Loans entitling the Trust to
indemnification hereunder, whereupon the Trustee or the Certificate
Administrator shall assume the defense of such claim (with counsel reasonably
satisfactory to the Depositor, the Master Servicer (including in its capacity as
Companion Paying Agent) or the Special Servicer) and pay all expenses in
connection therewith, including counsel fees, and promptly pay, discharge and
satisfy any judgment or decree which may be entered against it or them in
respect of such claim.



-263-

--------------------------------------------------------------------------------

Any failure to so notify the Trustee or the Certificate Administrator shall not
affect any rights any of the foregoing Persons may have to indemnification under
this Agreement or otherwise, unless the Trustee’s or the Certificate
Administrator’s defense of such claim is materially prejudiced thereby.

(e)        The Depositor agrees to indemnify the Master Servicer (including in
its capacity as Companion Paying Agent), the Special Servicer, the Trustee, the
Certificate Administrator and the Trust and any partner, director, officer,
shareholder, member, manager, employee or agent thereof, and hold them harmless,
from and against any and all claims, disputes, losses, penalties, fines,
forfeitures, reasonable legal fees and related costs, judgments, and any other
costs, liabilities, fees, including any costs of enforcement, and expenses that
any of them may sustain arising from or as a result of any willful misconduct,
bad faith or negligence of the Depositor, in the performance of its obligations
and duties under this Agreement or by reason of negligent disregard by the
Depositor of its duties and obligations hereunder or by reason of breach of any
representations or warranties made herein; provided that such indemnity shall
not cover indirect or consequential damages.  The Master Servicer, the Special
Servicer, the Trustee or the Certificate Administrator, as the case may be,
shall immediately notify the Depositor if a claim is made by a third party with
respect to this Agreement, whereupon the Depositor shall assume the defense of
such claim (with counsel reasonably satisfactory to the Master Servicer
(including in its capacity as Companion Paying Agent) or the Special Servicer)
and pay all expenses in connection therewith, including counsel fees, and
promptly pay, discharge and satisfy any judgment or decree which may be entered
against it or them in respect of such claim.  Any failure to so notify the
Depositor shall not affect any rights any of the foregoing Persons may have to
indemnification under this Agreement or otherwise, unless the Depositor’s
defense of such claim is materially prejudiced thereby.

(f)        The applicable Non-Serviced Master Servicer, Non-Serviced Special
Servicer, Non-Serviced Certificate Administrator, Non-Serviced Asset
Representations Reviewer, Non-Serviced Depositor and Non-Serviced Trustee, and
any of their respective partners, directors, officers, shareholders, members,
managers, employees or agents and the applicable Non-Serviced Trust, shall be
indemnified by the Trust and held harmless against the Trust’s pro rata share
(subject to the applicable Non-Serviced Intercreditor Agreement) of any and all
claims, disputes, losses, penalties, fines, forfeitures, legal fees and related
costs, judgments, and any other costs, liabilities, fees and expenses incurred
in connection with the servicing and administration of a Non-Serviced Mortgage
Loan and the related Non-Serviced Mortgaged Property under the applicable
Non-Serviced PSA (as and to the same extent the applicable Non-Serviced Trust is
required to indemnify such parties in respect of other mortgage loans in the
applicable Non-Serviced Trust pursuant to the terms of the related Non-Serviced
PSA and, in the case of the applicable Non-Serviced Trust, to the extent of any
additional trust fund expenses with respect to the related Non-Serviced Whole
Loan under the related Non-Serviced PSA).

The indemnification provided herein shall survive the termination of this
Agreement and the termination or resignation of the Master Servicer (including
in its capacity as Companion Paying Agent), the Special Servicer, the Trustee or
the Certificate Administrator.



-264-

--------------------------------------------------------------------------------

(g)        In no event shall the Master Servicer or the Special Servicer be
liable for any failure or delay in the performance of its obligations hereunder
due to force majeure or acts of God; provided that such failure or delay is not
also a result of its own negligence, bad faith or willful misconduct.

Section 6.05    Depositor, Master Servicer and Special Servicer Not to Resign.
 Subject to the provisions of Section 6.03, neither the Master Servicer nor the
Special Servicer shall resign from their respective obligations and duties
hereby imposed on each of them except (a) upon determination that such party’s
duties hereunder are no longer permissible under applicable law, or (b) in the
case of the Master Servicer or the Special Servicer, upon the appointment of,
and the acceptance of such appointment by, a successor master servicer or
special servicer, as applicable, and receipt by the Certificate Administrator
and the Trustee of Rating Agency Confirmation from each Rating Agency and a
confirmation of any applicable rating agencies that such action will not result
in the downgrade, withdrawal or qualification of its then-current ratings of any
class of Serviced Companion Loan Securities (if any) (provided that such rating
agency confirmation may be considered satisfied in the same manner as any Rating
Agency Confirmation may be considered satisfied with respect to the Certificates
pursuant to Section 3.25).  Any such determination permitting the resignation of
the Master Servicer or the Special Servicer pursuant to clause (a) above shall
be evidenced by an Opinion of Counsel (at the expense of the resigning party) to
such effect delivered to the Trustee.  No such resignation by the Master
Servicer or the Special Servicer shall become effective until the Trustee or a
successor master servicer or successor special servicer, as applicable, shall
have assumed the Master Servicer’s or Special Servicer’s, as applicable,
responsibilities and obligations in accordance with Section 7.02.  Upon any
termination (as described in Section 7.01(c)) or resignation of the Master
Servicer or the Special Servicer, pursuant to this Section 6.05, the Master
Servicer or the Special Servicer, as applicable, shall have the right and
opportunity to appoint any successor master servicer or special servicer with
respect to this Section 6.05, any such appointment to meet all requirements set
forth in this Agreement, including without limitation as regards a Rating Agency
Confirmation in accordance with Section 7.02 and the requirement to assume each
Initial Sub-Servicing Agreement in accordance with Section 3.22(g).  The
resigning party shall pay all costs and expenses (including costs and expenses
incurred by the Trustee and the Certificate Administrator) associated with a
transfer of its duties pursuant to this Section 6.05.  Except as provided in
Section 7.01(c), in no event shall the Master Servicer or the Special Servicer
have the right to appoint any successor master servicer or special servicer if
such Master Servicer or Special Servicer, as applicable, is terminated or
removed pursuant to Section 7.01.

Section 6.06    Rights of the Depositor in Respect of the Master Servicer and
the Special Servicer.  The Depositor may, but is not obligated to, enforce the
obligations of the Master Servicer and the Special Servicer hereunder and may,
but is not obligated to, perform, or cause a designee to perform, any defaulted
obligation of the Master Servicer and the Special Servicer hereunder or exercise
the rights of the Master Servicer or Special Servicer, as applicable, hereunder;
provided, however, that the Master Servicer and the Special Servicer shall not
be relieved of any of their respective obligations hereunder by virtue of such
performance by the Depositor or its designee.  The Depositor shall not have any
responsibility or liability for any action or failure to act by the Master
Servicer or the Special Servicer and is not obligated to



-265-

--------------------------------------------------------------------------------

supervise the performance of the Trustee, the Master Servicer or the Special
Servicer under this Agreement or otherwise.

Section 6.07    The Master Servicer and the Special Servicer as Certificate
Owner.  The Master Servicer, the Special Servicer or any Affiliate thereof may
become the Holder of (or, in the case of a Book-Entry Certificate, Certificate
Owner with respect to) any Certificate with (except as otherwise set forth in
the definition of “Certificateholder”) the same rights it would have if it were
not the Master Servicer, the Special Servicer or an Affiliate thereof.

Section 6.08    The Risk Retention Consultation Party.

(a)        Prior to the occurrence and continuance of a Risk Retention
Consultation Termination Event, the Master Servicer (with respect to a
Non-Specially Serviced Loan) or the Special Servicer (with respect to any
Specially Serviced Loan) shall consult, solely on a non-binding basis (and
consider alternative actions recommended by such party), with the Risk Retention
Consultation Party with respect to any Major Decision, subject to
Section 6.08(b) and (c) and the Master Servicer shall not determine that a
Servicing Transfer Event has occurred under clauses (iv), (viii), (x) or (xi) of
the definition of such term without the consent of the Risk Retention
Consultation Party; provided that in the event the Master Servicer or the
Special Servicer, as applicable, receives no response from the Risk Retention
Consultation Party within ten (10) days following the later of (i) the Master
Servicer’s or the Special Servicer’s, as applicable, written request for input
on any requested consultation or consent and (ii) delivery of all such
additional information reasonably requested by the Risk Retention Consultation
Party related to the subject matter of such consultation or consent, the Master
Servicer or the Special Servicer, as applicable, shall not be obligated to
consult with or receive the consent of the Risk Retention Consultation Party
solely with respect to the specific matter.

(b)        In the event that the Master Servicer or the Special Servicer, as
applicable, determines that immediate action, with respect to a Major Decision
or Servicing Transfer Event, or any other matter requiring consultation or
consent with the Risk Retention Consultation Party is necessary to protect the
interests of the Certificateholders, the Master Servicer or the Special
Servicer, as the case may be, may take any such action without waiting for such
consultation or consent with the Risk Retention Consultation Party so long as
the Master Servicer or the Special Servicer, as applicable, has made a
reasonable effort to contact the Risk Retention Consultation Party to inform it
of such need.  In the event that no Risk Retention Consultation Party has been
appointed or identified to the Master Servicer or the Special Servicer, as
applicable, and the Master Servicer or the Special Servicer, as applicable, has
attempted to obtain such information from the Certificate Administrator and no
such entity has been identified to the Master Servicer or the Special Servicer,
as applicable, then until such time as the new Risk Retention Consultation Party
is identified, the Master Servicer or the Special Servicer, as applicable, shall
have no duty to consult with or receive the consent of, or provide notice to,
any such Risk Retention Consultation Party as the case may be.

(c)        The Master Servicer (with respect to a Non-Specially Serviced Loan)
or the Special Servicer (with respect to any Specially Serviced Loan) shall
consult with the Risk Retention Consultation Party, solely on a non-binding
basis, in connection with any Major Decision and to consider alternative actions
recommended by the Risk Retention Consultation



-266-

--------------------------------------------------------------------------------

Party in respect of such matters.  Additionally, the Master Servicer shall not
determine that a Servicing Transfer Event has occurred under clauses (iv),
(viii), (x) or (xi) of the definition of such term without the consent of the
Risk Retention Consultation Party.  Notwithstanding anything to the contrary
contained herein, if the Master Servicer or the Special Servicer, as applicable,
determines that any consent, consultation or advice from the Risk Retention
Consultation Party or any other Person would (A) otherwise require or cause the
Master Servicer or the Special Servicer, as applicable, to violate the terms of
the Mortgage Loan documents, applicable law, provisions of the Code resulting in
an Adverse REMIC Event, or this Agreement (including, without limitation, the
Servicing Standard), (B) expose any Certificateholder, the Master Servicer, the
Special Servicer, the Certificate Administrator, the Trustee or the Trust or
their respective Affiliates, officers, directors or agent to any claim, suit or
liability, (C) result in the imposition of a tax upon the Trust (other than a
tax on “net income from foreclosure property”) or loss of REMIC status or (D)
materially expand the scope of the Special Servicer’s, the Master Servicer’s,
the Trustee’s or the Certificate Administrator’s responsibilities hereunder,
then the Master Servicer or the Special Servicer, as applicable, shall disregard
such refusal and notify the Risk Retention Consultation Party, the Trustee, the
Certificate Administrator and the 17g-5 Information Provider of its
determination, including a reasonably detailed explanation of the basis
therefor.  The taking of, or refraining from taking, any action by the Master
Servicer or Special Servicer in accordance with the consent and consultation
rights of the Risk Retention Consultation Party that does not violate the
Mortgage Loan documents, this Agreement, any applicable law, provisions of the
Code resulting in an Adverse REMIC Event or the Servicing Standard or any other
provisions of this Agreement, shall not result in any liability on the part of
the Master Servicer or the Special Servicer.

(d)        [Reserved].

(e)        If the Risk Retention Consultation Party is a Borrower Party, then
the Master Servicer and the Special Servicer shall have no obligation to consult
with or receive the consent of the Risk Retention Consultation Party and the
Risk Retention Consultation Party shall have none of the consultation rights set
forth above in clause (a).  Additionally, the Risk Retention Consultation Party
shall not have any consultation or consent rights with respect to any Mortgage
Loan determined to be an Excluded Loan.

(f)        On the Closing Date, the initial Risk Retention Consultation Party
shall execute a certification and, upon request, deliver to the parties to this
Agreement substantially in the form of Exhibit CC to this Agreement.  Upon the
resignation or removal of the existing Risk Retention Consultation Party, any
successor Risk Retention Consultation Party shall deliver to the parties to this
Agreement a certification substantially in the form of Exhibit CC to this
Agreement prior to being recognized as the new Risk Retention Consultation
Party.  The parties to this Agreement shall be entitled to assume that the
identity of the Risk Retention Consultation Party has not changed until such
time as a successor Risk Retention Consultation Party delivers a certification
substantially in the form of Exhibit CC to this Agreement.

(g)        The Risk Retention Consultation Party will have no liability to the
Trust or the Certificateholders for having acted in accordance with or as
permitted by this Agreement; provided, however, that the Risk Retention
Consultation Party shall not be protected against any liability to a Holder of a
Risk Retention Certificate that would otherwise be imposed by reason of



-267-

--------------------------------------------------------------------------------

willful misconduct, bad faith or gross negligence in the performance of duties
owed to the Holders of the Risk Retention Certificates or by reason of reckless
disregard of obligations or duties owed to the Holders of the Risk Retention
Certificates.

Each Certificateholder acknowledges and agrees, by its acceptance of its
Certificates, that:  (i) the Risk Retention Consultation Party may have special
relationships and interests that conflict with those of Holders of one or more
Classes of Certificates; (ii) the Risk Retention Consultation Party may act
solely in the interests of the Holders of the Risk Retention Certificates; (iii)
the Risk Retention Consultation Party does not have any liability or duties to
the Holders of any Class of Certificates; (iv) the Risk Retention Consultation
Party may take actions that favor interests of the Holders of one or more
Classes or the Risk Retention Certificates over the interests of the Holders of
one or more other Classes of Certificates; and (v) the Risk Retention
Consultation Party shall have no liability whatsoever (other than to a Holder of
a Risk Retention Certificate) for having so acted as set forth in clauses (i)
through (iv) above, and no Certificateholder (other than to a Holder of a Risk
Retention Certificate) may take any action whatsoever against the Risk Retention
Consultation Party or any director, officer, employee, agent or principal of the
Risk Retention Consultation Party for having so acted.

[End of Article VI]

ARTICLE VII

SERVICER TERMINATION EVENTS

Section 7.01    Servicer Termination Events; Master Servicer and Special
Servicer Termination.  (a)  “Servicer Termination Event,” wherever used herein,
means, with respect to the Master Servicer or the Special Servicer, as the case
may be, any one of the following events:

(i)        (A) any failure by the Master Servicer to make any deposit required
to be made by the Master Servicer to the Collection Account, or remit to the
Companion Paying Agent for deposit into the related Companion Distribution
Account, on the day and by the time such deposit or remittance is first required
to be made under the terms of this Agreement, which failure is not remedied
within one (1) Business Day or (B) any failure by the Master Servicer to deposit
into, or remit to the Certificate Administrator for deposit into, any
Distribution Account any amount required to be so deposited or remitted, which
failure is not remedied by 11:00 a.m. (New York City time) on the relevant
Distribution Date; or

(ii)       any failure by the Special Servicer to deposit into the REO Account,
within one (1) Business Day after such deposit is required to be made or to
remit to the Master Servicer for deposit into the Collection Account or any
other required account hereunder, any amount required to be so deposited or
remitted by the Special Servicer pursuant to, and at the time specified by, the
terms of this Agreement; or

(iii)      any failure on the part of the Master Servicer or the Special
Servicer duly to observe or perform in any material respect any of its other
covenants or obligations contained in this Agreement which continues unremedied
for a period of thirty (30) days



-268-

--------------------------------------------------------------------------------

(or (A) fifteen (15) days in the case of the Master Servicer’s failure to make a
Servicing Advance or (B) fifteen (15) days in the case of a failure to pay the
premium for any property insurance policy required to be maintained) after the
date on which written notice of such failure, requiring the same to be remedied,
shall have been given (A) to the Master Servicer or the Special Servicer, as the
case may be, by any other party hereto, or (B) to the Master Servicer or the
Special Servicer, as the case may be, with a copy to each other party to this
Agreement, by the Holders of Certificates evidencing Percentage Interests
aggregating not less than 25% of all Voting Rights or, solely as it relates to
the servicing of a Serviced Whole Loan, if affected by that failure, by the
holder of the related Serviced Pari Passu Companion Loan; provided, however, if
such failure is capable of being cured and the Master Servicer or Special
Servicer, as applicable, is diligently pursuing such cure, such period will be
extended an additional thirty (30) days; provided, further, however, that such
extended period will not apply to the obligations regarding Exchange Act
reporting; or

(iv)        any breach on the part of the Master Servicer or the Special
Servicer of any representation or warranty contained in Section 6.01(a) and
Section 6.01(b), as applicable, which materially and adversely affects the
interests of any Class of Certificateholders or Companion Holders (excluding the
holder of any Non-Serviced Companion Loan) and which continues unremedied for a
period of thirty (30) days after the date on which notice of such breach,
requiring the same to be remedied, shall have been given to the Master Servicer
or the Special Servicer, as the case may be, by the Depositor, the Certificate
Administrator or the Trustee, or to the Master Servicer, the Special Servicer,
the Depositor, the Certificate Administrator and the Trustee by the Holders of
Certificates evidencing Percentage Interests aggregating not less than 25% of
Voting Rights or, as it relates to the servicing of a Serviced Whole Loan
affected by such breach, by the holder of the related Serviced Pari Passu
Companion Loan; provided, however, that if such breach is capable of being cured
and the Master Servicer or the Special Servicer, as applicable, is diligently
pursuing such cure, such 30-day period will be extended an additional thirty
(30) days; or

(v)        a decree or order of a court or agency or supervisory authority
having jurisdiction in the premises in an involuntary case under any present or
future federal or state bankruptcy, insolvency or similar law for the
appointment of a conservator, receiver, liquidator, trustee or similar official
in any bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Master Servicer or the Special
Servicer and such decree or order shall have remained in force undischarged,
undismissed or unstayed for a period of sixty (60) days; or

(vi)        the Master Servicer or the Special Servicer shall consent to the
appointment of a conservator, receiver, liquidator, trustee or similar official
in any bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings of or relating to the Master Servicer or the
Special Servicer or of or relating to all or substantially all of its property;
or



-269-

--------------------------------------------------------------------------------

(vii)      the Master Servicer or the Special Servicer shall admit in writing
its inability to pay its debts generally as they become due, file a petition to
take advantage of any applicable bankruptcy, insolvency or reorganization
statute, make an assignment for the benefit of its creditors, voluntarily
suspend payment of its obligations or take any corporate action in furtherance
of the foregoing; or

(viii)     DBRS Morningstar has (A) qualified, downgraded or withdrawn its
rating or ratings of one or more Classes of Certificates, or (B) placed one or
more Classes of Certificates on “watch status” in contemplation of a rating
downgrade or withdrawal (and such qualification, downgrade, withdrawal or “watch
status” placement shall not have been withdrawn within sixty (60) days of such
event) and, in the case of either of clauses (A) or (B), publicly citing
servicing concerns with the Master Servicer or Special Servicer, as applicable,
as the sole or a material factor in such rating action; or

(ix)       the Master Servicer or Special Servicer is no longer rated at least
“CMS3” or “CSS3”, respectively, by Fitch and such Master Servicer or Special
Servicer is not reinstated to at least that rating within sixty (60) days of the
delisting.

(b)        If any Servicer Termination Event with respect to the Master Servicer
or the Special Servicer (in either case, for purposes of this Section 7.01(b),
the “Affected Party”) shall occur and be continuing, then, and in each and every
such case, so long as such Servicer Termination Event shall not have been
remedied, the Trustee or the Depositor may, and at the written direction of the
Holders of Certificates entitled to 25% of the Voting Rights, the Trustee shall,
terminate (and the Depositor may direct the Trustee to terminate each of the
Master Servicer or the Special Servicer, as applicable, upon five Business Days’
written notice if there is a Servicer Termination Event under clause (iii)(A)
above), by notice in writing to the Affected Party, with a copy of such notice
to the Depositor, all of the rights (subject to Section 3.11 and Section 6.04)
and obligations of the Affected Party under this Agreement and in and to the
Mortgage Loans and the proceeds thereof (other than as a Certificateholder or
Companion Holder, if applicable); provided, however, that the Affected Party
shall be entitled to the payment of accrued and unpaid compensation and
reimbursement through the date of such termination as provided for under this
Agreement for services rendered and expenses incurred.  From and after the
receipt by the Affected Party of such written notice except as otherwise
provided in this Article VII, all authority and power of the Affected Party
under this Agreement, whether with respect to the Certificates (other than as a
Holder of any Certificate) or the Mortgage Loans or otherwise, shall pass to and
be vested in the Trustee with respect to a termination of the Master Servicer or
the Special Servicer pursuant to and under this Section 7.01, and, without
limitation, the Trustee is hereby authorized and empowered to execute and
deliver, on behalf of and at the expense of the Affected Party, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such notice of termination, whether to complete the transfer and
endorsement or assignment of the Mortgage Loans and related documents, or
otherwise.  The Master Servicer and Special Servicer each agree that if it is
terminated pursuant to this Section 7.01(b), it shall promptly (and in any event
no later than twenty (20) Business Days subsequent to its receipt of the notice
of termination) provide the Trustee with all documents and records requested by
it to enable it to assume the Master Servicer’s or the Special Servicer’s, as
the case may be, functions hereunder, and shall cooperate with the Trustee in
effecting the termination of the Master



-270-

--------------------------------------------------------------------------------

Servicer’s or the Special Servicer’s, as the case may be, responsibilities and
rights (subject to Section 3.11 and Section 6.04) hereunder, including, without
limitation, the transfer within five (5) Business Days to the Trustee for
administration by it of all cash amounts which shall at the time be or should
have been credited by the Master Servicer to the Collection Account or any
Servicing Account (if it is the Affected Party), by the Special Servicer to the
REO Account (if it is the Affected Party) or thereafter be received with respect
to the Mortgage Loans or any REO Property (provided, however, that the Master
Servicer and the Special Servicer each shall, if terminated pursuant to this
Section 7.01(b) or pursuant to Section 7.01(d) (with respect to the Special
Servicer), continue to be entitled to receive all amounts accrued or owing to it
under this Agreement on or prior to the date of such termination, whether in
respect of Advances (in the case of the Special Servicer or the Master Servicer)
or otherwise, and it and its Affiliates and the directors, managers, officers,
members, employees and agents of it and its Affiliates shall continue to be
entitled to the benefits of Section 3.11 and Section 6.04 notwithstanding any
such termination).

(c)        If the Master Servicer receives notice of termination under
Section 7.01(b) solely due to a Servicer Termination Event under
Section 7.01(a)(viii) or (ix), the Master Servicer shall have a forty-five (45)
day period after such notice in which to find a successor master servicer
qualified to act as Master Servicer hereunder in accordance with Section 6.03
and Section 7.02 and to which the Master Servicer can sell its rights to service
the Mortgage Loans under this Agreement.  During such forty-five (45) day period
the Master Servicer may continue to serve as Master Servicer hereunder, any such
appointment to meet all requirements set forth in this Agreement, including
without limitation as regards a Rating Agency Confirmation in accordance with
Section 7.02 and the requirement to assume each Initial Sub-Servicing Agreement
in accordance with Section 3.22(g).  In the event that the Master Servicer is
unable, within such forty-five (45) day period, to cause a qualified successor
master servicer to assume such rights and obligations and otherwise the duties
of the Master Servicer hereunder, then and in such event, the Trustee shall
assume the obligations of the Master Servicer hereunder.

In the event of the termination or resignation of the Master Servicer, in all
cases other than those contemplated by Section 6.05 and the preceding paragraph
of this Section 7.01(c) (each of which permits the outgoing Master Servicer
under certain circumstances to appoint the successor master servicer), the
Depositor shall have the right to appoint any successor master servicer so long
as such successor master servicer meets the requirements of Section 6.05 and
otherwise as set forth in this Agreement and subject to compliance with the
other requirements of this Agreement, including without limitation the Depositor
obtaining a Rating Agency Confirmation with respect to such appointment in
accordance with Section 7.02. For the avoidance of doubt, the Depositor, subject
to the requirements of the preceding sentence, may appoint one of its affiliates
to be the Master Servicer or, subject to the requirements of Section 3.22, may
arrange in connection with its appointment of a Master Servicer for such Master
Servicer to appoint or continue the appointment of the Arbor Sub-Servicer or
another affiliate of the Depositor as a Sub-Servicer of some or all of the
Mortgage Loans.  In the event that the Depositor is unable to appoint a
successor to the Master Servicer within sixty (60) days of the notice of
resignation or termination or, in the case contemplated by Section 7.01(c),
within forty-five (45) days of the Trustee assuming the obligations of the
Master Servicer due to the failure of the outgoing Master Servicer to find a
replacement, then the Trustee, unless it is



-271-

--------------------------------------------------------------------------------

unwilling or unable to so act, shall assume the obligations of the Master
Servicer hereunder until the earliest to occur of such time as (i) the Depositor
appoints a successor to the Master Servicer, (ii) the Depositor provides written
notice to the Trustee that it waives its right to appoint a successor to the
Master Servicer and (iii) a successor to the Master Servicer is appointed by a
court as contemplated by Section 7.02.

Notwithstanding Section 7.01(b), if any Servicer Termination Event on the part
of the Special Servicer shall occur and be continuing that affects the Holder of
a Serviced Pari Passu Companion Loan, then, so long as the Special Servicer is
not otherwise terminated, the Holder of such Serviced Pari Passu Companion Loan
or the Other Trustee appointed under the related Other Pooling and Servicing
Agreement, as applicable, shall be entitled to direct the Trustee to terminate
the Special Servicer with respect to the related Serviced Whole Loan.  Any
Special Servicer appointed to replace the Special Servicer with respect to a
Serviced Mortgage Loan cannot at any time be (without the prior written consent
of the holder of such Serviced Pari Passu Companion Loan) the person (or
Affiliate thereof) that was terminated at the direction of the holder of the
related Serviced Pari Passu Companion Loan.  Any such Special Servicer under
this paragraph shall meet the eligibility requirements of Section 7.02 and the
eligibility requirements of the related Other Pooling and Servicing Agreement,
and the appointment thereof shall comply with the provisions of Section 7.02.
 Any appointment of a replacement Special Servicer in accordance with this
paragraph shall be subject to the receipt of Rating Agency Confirmation and
confirmation from the rating agencies that such appointment or replacement will
not result in the downgrade, withdrawal or qualification of the then-current
ratings of any class of any related Serviced Companion Loan Securities (provided
that such rating agency confirmation may be considered satisfied in the same
manner as any Rating Agency Confirmation may be considered satisfied with
respect to the Certificates pursuant to Section 3.25).

(d)        Upon (a) the written direction of Holders of Principal Balance
Certificates evidencing not less than 25% of the Voting Rights (taking into
account the application of any Appraisal Reduction Amounts to notionally reduce
the Certificate Balances pursuant to Section 4.05 hereof) of the Principal
Balance Certificates requesting a vote to replace the Special Servicer with a
new special servicer designated in such written direction, (b) payment by such
Holders to the Certificate Administrator of the reasonable fees and
out-of-pocket expenses (including any legal fees and any Rating Agency fees and
expenses) to be incurred by the Certificate Administrator in connection with
administering such vote and which will not be additional expenses of the Trust
and (c) delivery by such Holders to the Certificate Administrator and Trustee of
Rating Agency Confirmation from each Rating Agency (which Rating Agency
Confirmation shall be obtained at the expense of such Holders), the Certificate
Administrator shall promptly post notice to all Certificateholders of such
request on the Certificate Administrator’s Website in accordance with
Section 3.15(b) and concurrently by mail conduct the solicitation of votes of
all Certificates in such regard, which requisite affirmative votes must be
received within one hundred-eighty (180) days of the posting of such notice, and
if not so received, such votes shall be null and void ab initio.  Upon the
written direction of Holders of Certificates evidencing at least 50% of a
Certificateholder Quorum of Certificates, the Trustee shall terminate all of the
rights and obligations of the Special Servicer under this Agreement and appoint
the successor special servicer (which must be a Qualified Replacement Special
Servicer) designated by such Certificateholders.  The Certificate Administrator
shall include on each



-272-

--------------------------------------------------------------------------------

Distribution Date Statement a statement that each Certificateholder may
(i) access such notices via the Certificate Administrator’s Website and
(ii) register to receive electronic mail notifications when such notices are
posted thereon.

The parties hereto acknowledge that, notwithstanding anything to the contrary
contained in this section, in accordance with the related Intercreditor
Agreement, if a servicer termination event on the part of a Non-Serviced Special
Servicer remains unremedied and affects the holder of the related Non-Serviced
Mortgage Loan, and such Non-Serviced Special Servicer has not otherwise been
terminated, the holder of the related Non-Serviced Mortgage Loan shall be
entitled to direct the related Non-Serviced Trustee to terminate such
Non-Serviced Special Servicer solely with respect to the related Non-Serviced
Whole Loan(s).  The appointment (or replacement) of a special servicer with
respect to a Non-Serviced Whole Loan will in any event be subject to Rating
Agency Confirmation from each Rating Agency.  A replacement special servicer
will be selected by the related Non-Serviced Trustee.

(e)        The Master Servicer and Special Servicer shall, as the case may be,
from time to time, take all such reasonable actions as are required by it in
accordance with the related Servicing Standard in order to prevent the
Certificates from being placed on “watch” status or downgraded due to servicing
or special servicing, as applicable, concerns by any Rating Agency.  In no event
shall the remedy for a breach of the foregoing covenant extend beyond
termination pursuant to Section 7.01(a)(viii) and (ix) and the resulting
operation of Section 7.01(b) and (c).  The operation of this subsection (e)
shall not be construed to limit the effect of Section 7.01(a)(viii) or (ix).

(f)        Notwithstanding the foregoing, (1) if any Servicer Termination Event
on the part of the Master Servicer affects a Serviced Companion Loan, the
related holder of a Serviced Companion Loan or the rating on any class of
certificates backed, wholly or partially, by any Serviced Companion Loan
Securities, and if the Master Servicer is not otherwise terminated, or (2) if a
Servicer Termination Event on the part of the Master Servicer affects only a
Serviced Companion Loan, the related holder of a Serviced Companion Loan or the
rating on any class of certificates backed, wholly or partially, by any Serviced
Companion Loan Securities, then the Master Servicer may not be terminated by or
at the direction of the related holder of such Serviced Companion Loan or the
holders of any certificates backed, wholly or partially, by such Serviced
Companion Loan, but upon the written direction of the related holder of such
Serviced Companion Loan, the Master Servicer shall be required to appoint a
sub-servicer that will be responsible for servicing the related Serviced Whole
Loan.

(g)        (i) Notwithstanding anything to the contrary contained in this
Section 7.01, with respect to any Excluded Special Servicer Loan, if any, the
Special Servicer shall resign as Special Servicer of that Excluded Special
Servicer Loan. The resigning Special Servicer shall use reasonable efforts to
select the related Excluded Special Servicer.  The Special Servicer shall not
have any liability with respect to the actions or inactions of the applicable
Excluded Special Servicer or with respect to the identity of the applicable
Excluded Special Servicer.  It shall be a condition to any such appointment that
(i) the Rating Agencies confirm that the appointment would not result in a
qualification, downgrade or withdrawal of any of their then-current ratings of
the Certificates and the equivalent from each NRSRO hired to provide ratings
with respect to any Serviced Companion Loan Securities and (ii) the related
Excluded



-273-

--------------------------------------------------------------------------------

Special Servicer, as certified by such Excluded Special Servicer, is a Qualified
Replacement Special Servicer.

If at any time the Special Servicer is no longer a Borrower Party (including,
without limitation, as a result of the related Mortgaged Property becoming an
REO Property) with respect to an Excluded Special Servicer Loan, (1) the related
Excluded Special Servicer shall resign, (2) the related Mortgage Loan or
Serviced Whole Loan shall no longer be an Excluded Special Servicer Loan, (3)
the Special Servicer shall become the Special Servicer again for such related
Mortgage Loan or Serviced Whole Loan and (4) the Special Servicer shall be
entitled to all special servicing compensation with respect to such Mortgage
Loan or Serviced Whole Loan earned during such time on and after such Mortgage
Loan or Serviced Whole Loan is no longer an Excluded Special Servicer Loan.

The applicable Excluded Special Servicer shall perform all of the obligations of
the Special Servicer for the related Excluded Special Servicer Loan and shall be
entitled to all special servicing compensation with respect to such Excluded
Special Servicer Loan earned during such time as the related Mortgage Loan or
Serviced Whole Loan is an Excluded Special Servicer Loan (provided that the
Special Servicer shall remain entitled to all other special servicing
compensation with respect all Mortgage Loans and Serviced Whole Loans that are
not Excluded Special Servicer Loans during such time).

If a Servicing Officer of the Master Servicer, a related Excluded Special
Servicer, or the Special Servicer, as applicable, has actual knowledge that a
Mortgage Loan is no longer Excluded Special Servicer Loan, the Master Servicer,
the related Excluded Special Servicer or Special Servicer, as applicable, shall
provide prompt written notice thereof to each of the other parties to this
Agreement.

Section 7.02    Trustee to Act; Appointment of Successor.  On and after the time
the Master Servicer or the Special Servicer, as the case may be, either resigns
pursuant to subsection (a) of the first sentence of Section 6.05 or receives a
notice of termination for cause pursuant to Section 7.01(b), and provided that
no acceptable successor has been appointed by the outgoing Master Servicer or by
the Depositor, as the case may be, within the applicable time period specified
in Section 7.01(c), the Trustee shall be the successor to such party, until such
successor to the Master Servicer or the Special Servicer, as applicable, is
appointed as provided in this Section 7.02, as applicable, in all respects in
its capacity as Master Servicer or Special Servicer, as applicable, under this
Agreement and the transactions set forth or provided for herein and shall be
subject to, and have the benefit of, all of the rights, (subject to Section 3.11
and Section 6.04) benefits, responsibilities, duties, liabilities and
limitations on liability relating thereto and that arise thereafter placed on or
for the benefit of the Master Servicer or Special Servicer, as applicable, by
the terms and provisions hereof; provided, however, that any failure to perform
such duties or responsibilities caused by the terminated party’s failure under
Section 7.01 to provide information or moneys required hereunder shall not be
considered a default by such successor hereunder.  The appointment of a
successor master servicer shall not affect any liability of the predecessor
Master Servicer which may have arisen prior to its termination as Master
Servicer, and the appointment of a successor special servicer shall not affect
any liability of the predecessor Special Servicer which may have arisen prior to
its termination as Special Servicer.  The Trustee in its capacity as successor
to the Master Servicer



-274-

--------------------------------------------------------------------------------

or the Special Servicer, as the case may be, shall not be liable for any of the
representations and warranties of the Master Servicer or the Special Servicer,
respectively, herein or in any related document or agreement, for any acts or
omissions of the predecessor Master Servicer or Special Servicer or for any
losses incurred by the predecessor Master Servicer pursuant to Section 3.06
hereunder, nor shall the Trustee be required to purchase any Mortgage Loan
hereunder solely as a result of its obligations as successor master servicer or
special servicer, as the case may be.  Subject to Section 3.11, as compensation
therefor, the Trustee as successor master servicer shall be entitled to the
Servicing Fees and all fees relating to the Mortgage Loans or the Companion
Loans which the Master Servicer would have been entitled to if the Master
Servicer had continued to act hereunder, including but not limited to any income
or other benefit from any Permitted Investment pursuant to Section 3.06, and
subject to Section 3.11, and the Trustee as successor to the Special Servicer
shall be entitled to the Special Servicing Fees to which the Special Servicer
would have been entitled if the Special Servicer had continued to act hereunder.
 Should the Trustee succeed to the capacity of the Master Servicer or the
Special Servicer, as the case may be, the Trustee shall be afforded the same
standard of care and liability as the Master Servicer or the Special Servicer,
as applicable, hereunder notwithstanding anything in Section 8.01 to the
contrary, but only with respect to actions taken by it in its role as successor
master servicer or successor special servicer, as the case may be, and not with
respect to its role as Trustee hereunder.  Notwithstanding the above, the
Trustee may, if it shall be unwilling to act as successor to the Master Servicer
or the Special Servicer, as applicable, or shall, if it is unable to so act, or
if the Trustee is not approved as a servicer by each Rating Agency, or if the
Holders of Certificates entitled to 25% of the Voting Rights so request in
writing to the Trustee, promptly appoint, or petition a court of competent
jurisdiction to appoint, any established mortgage loan servicing institution
which meets the criteria set forth in Section 6.05 and otherwise herein, as the
successor to the Master Servicer or the Special Servicer, as applicable,
hereunder in the assumption of all or any part of the responsibilities, duties
or liabilities of the Master Servicer or Special Servicer hereunder.  Any
trustee or other successor to the Master Servicer shall assume each Initial
Sub-Servicing Agreement in accordance with Section 3.22(g).  No appointment of a
successor to the Master Servicer or the Special Servicer hereunder shall be
effective until (i) the assumption in writing by the successor to the Master
Servicer or the Special Servicer of all its responsibilities, duties and
liabilities hereunder that arise thereafter and (ii) upon receipt of Rating
Agency Confirmation from each Rating Agency and confirmation of the applicable
rating agencies that such action will not result in the downgrade, withdrawal or
qualification of its then-current ratings of any securities related to a
Companion Loan, if any (provided that such rating agency confirmation may be
considered satisfied in the same manner as any Rating Agency Confirmation may be
considered satisfied with respect to the Certificates pursuant to Section 3.25).
 Pending appointment of a successor to the Master Servicer or the Special
Servicer hereunder, unless the Trustee shall be prohibited by law from so
acting, the Trustee shall act in such capacity as herein above provided.  In
connection with such appointment and assumption of a successor to the Master
Servicer or Special Servicer as described herein, the Trustee may make such
arrangements for the compensation of such successor out of payments on the
Mortgage Loans as it and such successor shall agree; provided, however, that no
such compensation with respect to a successor master servicer or successor
special servicer, as the case may be, shall be in excess of that permitted the
terminated Master Servicer or Special Servicer, as the case may be, hereunder.
 The Trustee, the Master Servicer or the Special Servicer (whichever is not the
terminated party) and such successor shall take such action, consistent with
this Agreement, as



-275-

--------------------------------------------------------------------------------

shall be necessary to effectuate any such succession.  Any costs and expenses
associated with the transfer of the servicing function (other than with respect
to a termination without cause) under this Agreement shall be borne by the
predecessor Master Servicer or Special Servicer, as applicable.  If such
predecessor Master Servicer or Special Servicer (as the case may be) has not
reimbursed the party requesting such termination or the successor master
servicer or special servicer for such expenses within ninety (90) days after the
presentation of reasonable documentation, such expense shall be reimbursed by
the Trust; provided that the terminated Master Servicer or Special Servicer
shall not thereby be relieved of its liability for such expenses.  If and to the
extent that the terminated Master Servicer or Special Servicer has not
reimbursed such costs and expenses, the party requesting such termination shall
have an affirmative obligation to take all reasonable actions to collect such
expenses on behalf of the Trust.  In the event of a termination without cause,
such costs and expenses shall be borne by the party requesting such termination,
or as otherwise set forth herein; provided that the Certificate Administrator
and the Trustee shall not bear any such costs and expenses.  For the avoidance
of doubt, if the Trustee is terminating the Master Servicer or Special Servicer
in accordance with this Agreement at the direction of any party or parties
permitted to direct the Trustee to so terminate the Master Servicer or Special
Servicer pursuant to this Agreement, the Trustee shall not have any liability
for such expenses pursuant to this paragraph.

Section 7.03    Notification to Certificateholders.  (a)  Upon any resignation
of the Master Servicer or the Special Servicer pursuant to Section 6.05, any
termination of the Master Servicer or the Special Servicer pursuant to
Section 7.01 or any appointment of a successor to the Master Servicer or the
Special Servicer pursuant to Section 7.02, the Certificate Administrator shall
give prompt written notice thereof to Certificateholders at their respective
addresses appearing in the Certificate Register.

(b)     Not later than the later of (i) sixty (60) days after the occurrence of
any event which constitutes or, with notice or lapse of time or both, would
constitute a Servicer Termination Event and (ii) five (5) days after the
Certificate Administrator would be deemed to have notice of the occurrence of
such an event in accordance with Section 8.02(vii), the Certificate
Administrator shall transmit by mail to the Depositor and all Certificateholders
(and, if a Serviced Whole Loan is affected, the related Serviced Companion
Noteholder) notice of such occurrence, unless such default shall have been
cured.

Section 7.04    Waiver of Servicer Termination Events.  The Holders of
Certificates representing at least 66 2/3% of the Voting Rights allocated to
each Class of Certificates affected by any Servicer Termination Event hereunder
may waive such Servicer Termination Event within twenty (20) days of the receipt
of notice from the Certificate Administrator of the occurrence of such Servicer
Termination Event; provided, however, that a Servicer Termination Event under
clause (i), (ii), (viii) or (ix) of Section 7.01(a) may be waived only by all of
the Certificateholders of the affected Classes and a Servicer Termination Event
under clause (iii) of Section 7.01(a) relating to Exchange Act reporting may be
waived only with the consent of the Depositor.  Upon any such waiver of a
Servicer Termination Event, such Servicer Termination Event shall cease to exist
and shall be deemed to have been remedied for every purpose hereunder.  Upon any
such waiver of a Servicer Termination Event by Certificateholders, the Trustee
and the Certificate Administrator shall be entitled to recover all costs and
expenses incurred by it in connection with enforcement action taken with respect
to



-276-

--------------------------------------------------------------------------------

such Servicer Termination Event prior to such waiver from the Trust.  No such
waiver shall extend to any subsequent or other Servicer Termination Event or
impair any right consequent thereon except to the extent expressly so waived.
 Notwithstanding any other provisions of this Agreement, for purposes of waiving
any Servicer Termination Event pursuant to this Section 7.04, Certificates
registered in the name of the Depositor or any Affiliate of the Depositor shall
be entitled to the same Voting Rights with respect to the matters described
above as they would if any other Person held such Certificates.

Section 7.05    Trustee as Maker of Advances.  In the event that the Master
Servicer fails to fulfill its obligations hereunder to make any Advances and
such failure remains uncured, the Trustee shall perform such obligations
(x) within five (5) Business Days following such failure by the Master Servicer
with respect to Servicing Advances resulting in a Servicer Termination Event
under Section 7.01(a)(iii) hereof to the extent a Responsible Officer of the
Trustee has actual knowledge of such failure with respect to such Servicing
Advances and (y) by noon, New York City time, on the related Distribution Date
with respect to P&I Advances pursuant to the Certificate Administrator’s notice
of failure pursuant to Section 4.03(a) unless such failure has been cured.  With
respect to any such Advance made by the Trustee, the Trustee shall succeed to
all of the Master Servicer’s rights with respect to Advances hereunder,
including, without limitation, the Master Servicer’s rights of reimbursement and
interest on each Advance at the Reimbursement Rate, and rights to determine that
a proposed Advance is a Nonrecoverable P&I Advance or Servicing Advance, as the
case may be, (without regard to any impairment of any such rights of
reimbursement caused by such Master Servicer’s default in its obligations
hereunder); provided, however, that if Advances made by the Trustee and the
Master Servicer shall at any time be outstanding, or any interest on any Advance
shall be accrued and unpaid, all amounts available to repay such Advances and
the interest thereon hereunder shall be applied entirely to the Advances
outstanding to the Trustee, until such Advances shall have been repaid in full,
together with all interest accrued thereon, prior to reimbursement of the Master
Servicer for such Advances.  The Trustee shall be entitled to conclusively rely
on any notice given with respect to a Nonrecoverable Advance hereunder.

[End of Article VII]

ARTICLE VIII

CONCERNING THE TRUSTEE AND THE CERTIFICATE ADMINISTRATOR

Section 8.01    Duties of the Trustee and the Certificate Administrator.
 (a)  The Trustee and the Certificate Administrator, prior to the occurrence of
a Servicer Termination Event and after the curing or waiving of all Servicer
Termination Events which may have occurred, undertake to perform such duties and
only such duties as are specifically set forth in this Agreement.  If a Servicer
Termination Event occurs and is continuing, the Trustee shall exercise such of
the rights and powers vested in it by this Agreement, and use the same degree of
care and skill in their exercise as a prudent person would exercise or use under
the circumstances in the conduct of his own affairs.  Any permissive right of
the Trustee and the Certificate Administrator contained in this Agreement shall
not be construed as a duty.



-277-

--------------------------------------------------------------------------------

(b)        The Trustee or the Certificate Administrator, upon receipt of all
resolutions, certificates, statements, opinions, reports, documents, orders or
other instruments furnished to the Trustee or the Certificate Administrator
which are specifically required to be furnished to the Trustee or the
Certificate Administrator pursuant to any provision of this Agreement (other
than the Mortgage Files, the review of which is specifically governed by the
terms of Article II, any CREFC® reports and any information delivered for
posting to the Certificate Administrator’s Website or the 17g-5 Information
Provider’s Website), shall examine them to determine whether they conform to the
requirements of this Agreement.  If any such instrument is found not to conform
to the requirements of this Agreement in a material manner, the Trustee or the
Certificate Administrator shall notify the party providing such instrument and
requesting the correction thereof.  The Trustee or the Certificate Administrator
shall not be responsible for the accuracy or content of any resolution,
certificate, statement, opinion, report, document, order or other instrument
furnished by the Depositor, the Master Servicer or the Special Servicer or
another Person, and accepted by the Trustee or the Certificate Administrator in
good faith, pursuant to this Agreement.

(c)        No provision of this Agreement shall be construed to relieve the
Trustee or the Certificate Administrator from liability for its own negligent
action, its own negligent failure to act or its own willful misconduct or bad
faith; provided, however, that:

(i)         Prior to the occurrence of a Servicer Termination Event, and after
the curing of all such Servicer Termination Events which may have occurred, the
duties and obligations of the Trustee and the Certificate Administrator shall be
determined solely by the express provisions of this Agreement, the Trustee and
the Certificate Administrator shall not be liable except for the performance of
such duties and obligations as are specifically set forth in this Agreement, no
implied covenants or obligations shall be read into this Agreement against the
Trustee and the Certificate Administrator and, in the absence of bad faith on
the part of the Trustee and the Certificate Administrator, the Trustee and the
Certificate Administrator may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to the Trustee or the Certificate
Administrator and conforming to the requirements of this Agreement;

(ii)        Neither the Trustee nor the Certificate Administrator, as
applicable, shall be liable for an error of judgment made in good faith by a
Responsible Officer or Responsible Officers of the Trustee or the Certificate
Administrator, respectively, unless it shall be proved that the Trustee or the
Certificate Administrator, as applicable, was negligent in ascertaining the
pertinent facts; and

(iii)       Neither the Trustee nor the Certificate Administrator, as
applicable, shall be liable with respect to any action taken, suffered or
omitted to be taken by it in good faith in accordance with the direction of
Holders of Certificates evidencing not less than 25% of the percentage interest
of each affected Class, or of the Voting Rights of the Certificates, relating to
the time, method and place of conducting any proceeding for any remedy available
to the Trustee or the Certificate Administrator, or exercising any trust or
power conferred upon the Trustee or the Certificate Administrator, under this
Agreement (unless a higher percentage of Voting Rights is required for such
action).



-278-

--------------------------------------------------------------------------------

(d)        The Certificate Administrator shall make available via its internet
website initially located at www.ctslink.com to the Serviced Companion
Noteholders all reports that the Certificate Administrator has made available to
Certificateholders under this Agreement to the extent such reports relate to the
related Serviced Companion Loan and upon the submission of an Investor
Certification pursuant to this Agreement.

Section 8.02    Certain Matters Affecting the Trustee and the Certificate
Administrator.  Except as otherwise provided in Section 8.01:

(i)         The Trustee and the Certificate Administrator may rely upon and
shall be protected in acting or refraining from acting upon any resolution,
direction of the Depositor, Officer’s Certificate, certificate of auditors or
any other certificate, statement, instrument, opinion, report, notice, request,
consent, order, Appraisal, bond or other paper or document reasonably believed
by it to be genuine and to have been signed or presented by the proper party or
parties;

(ii)        The Trustee and the Certificate Administrator may consult with
counsel and the advice of such counsel or any Opinion of Counsel shall be full
and complete authorization and protection in respect of any action taken or
suffered or omitted by it hereunder in good faith and in accordance therewith;

(iii)       Neither the Trustee nor the Certificate Administrator shall be under
any obligation to exercise any of the trusts or powers vested in it by this
Agreement or the Certificates or to make any investigation of matters arising
hereunder or to institute, conduct or defend any litigation hereunder or in
relation hereto at the request, order or direction of any of the
Certificateholders, pursuant to the provisions of this Agreement, unless such
Certificateholders shall have offered to the Trustee or the Certificate
Administrator, as applicable, security or indemnity reasonably satisfactory to
it, against the costs, expenses and liabilities which may be incurred therein or
thereby; neither the Trustee nor the Certificate Administrator shall be required
to expend or risk its own funds or otherwise incur any financial liability in
the performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, unless repayment of such funds or indemnity reasonably
satisfactory to it against such risk or liability is reasonably assured to it;
nothing contained herein shall, however, relieve the Trustee of the obligation,
upon the occurrence of a Servicer Termination Event which has not been cured, to
exercise such of the rights and powers vested in it by this Agreement, and to
use the same degree of care and skill in their exercise as a prudent man would
exercise or use under the circumstances in the conduct of his own affairs;

(iv)        Neither the Trustee nor the Certificate Administrator shall be
liable for any action reasonably taken, suffered or omitted by it in good faith
and believed by it to be authorized or within the discretion or rights or powers
conferred upon it by this Agreement;

(v)         Prior to the occurrence of a Servicer Termination Event hereunder
and after the curing of all Servicer Termination Events which may have occurred,
neither the Trustee nor the Certificate Administrator shall be bound to make any
investigation into



-279-

--------------------------------------------------------------------------------

the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval, bond or
other paper or document, unless requested in writing to do so by Holders of
Certificates entitled to more than 50% of the Voting Rights; provided, however,
that if the payment within a reasonable time to the Trustee or the Certificate
Administrator of the costs, expenses or liabilities likely to be incurred by it
in the making of such investigation is, in the opinion of the Trustee or the
Certificate Administrator, respectively, not reasonably assured to the Trustee
or the Certificate Administrator by the security afforded to it by the terms of
this Agreement, the Trustee or the Certificate Administrator, respectively, may
require indemnity reasonably satisfactory to it from such requesting Holders
against such expense or liability as a condition to taking any such action.  The
reasonable expense of every such reasonable examination shall be paid by the
requesting Holders;

(vi)         The Trustee or the Certificate Administrator may execute any of the
trusts or powers hereunder or perform any duties hereunder either directly or by
or through agents, affiliates or attorneys; provided, however, that the
appointment of such agents, affiliates or attorneys shall not relieve the
Trustee or the Certificate Administrator of its duties or obligations hereunder;

(vii)        For all purposes under this Agreement, neither the Trustee nor the
Certificate Administrator shall be deemed to have notice of any Servicer
Termination Event or any act, failure or breach of any Person upon the
occurrence of which the Trustee or the Certificate Administrator may be required
to act unless a Responsible Officer of the Trustee or the Certificate
Administrator, as applicable, has actual knowledge thereof or unless written
notice of any event, act, failure or breach which is in fact such a default is
received by the Trustee or the Certificate Administrator at the respective
Corporate Trust Office, and such notice references the Certificates or this
Agreement;

(viii)       Neither the Trustee nor the Certificate Administrator shall be
responsible for any act or omission of the Master Servicer, the Special Servicer
(unless the Trustee is acting as Master Servicer or Special Servicer, as the
case may be, in which case the Trustee shall only be responsible for its own
actions as Master Servicer or Special Servicer) or the Depositor;

(ix)         Neither the Trustee nor the Certificate Administrator shall in any
way be liable by reason of any insufficiency in the Trust Fund unless it is
determined by a court of competent jurisdiction that the Trustee’s or
Certificate Administrator’s, as applicable, negligence or willful misconduct was
the primary cause of such insufficiency;

(x)          In no event shall the Trustee or the Certificate Administrator be
liable for any failure or delay in the performance of its obligations hereunder
due to force majeure or acts of God; provided that such failure or delay is not
also a result of its own negligence, bad faith or willful misconduct;

(xi)         Except as otherwise expressly set forth in this Agreement, Wells
Fargo Bank, National Association acting in any particular capacity hereunder
will not be



-280-

--------------------------------------------------------------------------------

deemed to be imputed with knowledge of (a) Wells Fargo Bank, National
Association acting in a capacity that is unrelated to the transactions
contemplated by this Agreement, or (b) Wells Fargo Bank, National Association
acting in any other capacity hereunder, except, in the case of either clause (a)
or clause (b), where some or all of the obligations performed in such capacities
are performed by one or more employees within the same group or division of
Wells Fargo Bank, National Association or where the groups or divisions
responsible for performing the obligations in such capacities have one or more
of the same Responsible Officers provided, however, the knowledge of the
employees performing special servicing functions shall not be imputed to
employees performing master servicing functions and the knowledge of employees
performing master servicing functions shall not be imputed to employees
performing special servicing functions;

(xii)         Nothing herein shall require the Trustee or the Certificate
Administrator to act in any manner that is contrary to applicable law; and

(xiii)        Nothing herein shall be construed as an obligation for any party
to this Agreement to advise a Certificateholder with respect to its rights and
protections relative to the Trust.

The Certificate Administrator shall be entitled to all of the same rights,
protections, immunities and indemnities afforded to it as Certificate
Administrator, as the case may be, in each capacity for which it serves
hereunder (including, without limitation, as Custodian, Certificate Registrar,
17g-5 Information Provider and Authenticating Agent).

Section 8.03    Trustee and Certificate Administrator Not Liable for Validity or
Sufficiency of Certificates or Mortgage Loans.  The recitals contained herein
and in the Certificates, other than the acknowledgments of the Trustee or the
Certificate Administrator in Sections 2.02 and 2.04 and the signature, if any,
of the Certificate Registrar and Authenticating Agent set forth on any
outstanding Certificate, shall be taken as the statements of the Depositor, the
Master Servicer or the Special Servicer, as the case may be, and the Trustee or
the Certificate Administrator assume no responsibility for their correctness.
 Neither the Trustee nor the Certificate Administrator makes any representations
as to the validity or sufficiency of this Agreement or of any Certificate (other
than as to the signature, if any, of the Trustee or the Certificate
Administrator set forth thereon) or of any Mortgage Loan or related document.
 Neither the Trustee nor the Certificate Administrator shall be accountable for
the use or application by the Depositor of any of the Certificates issued to it
or of the proceeds of such Certificates, or for the use or application of any
funds paid to the Depositor in respect of the assignment of the Mortgage Loans
to the Trust, or any funds deposited in or withdrawn from the Collection Account
or any other account by or on behalf of the Depositor, the Master Servicer, the
Special Servicer or in the case of the Trustee, the Certificate Administrator.
 The Trustee and the Certificate Administrator shall not be responsible for the
accuracy or content of any resolution, certificate, statement, opinion, report,
document, order or other instrument furnished by the Depositor, the Master
Servicer or the Special Servicer and accepted by the Trustee or the Certificate
Administrator, in good faith, pursuant to this Agreement.

Section 8.04    Trustee or Certificate Administrator May Own Certificates.  The
Trustee or the Certificate Administrator, each in its individual capacity, not
as Trustee or



-281-

--------------------------------------------------------------------------------

Certificate Administrator, may become the owner or pledgee of Certificates, and
may deal with the Depositor, the Master Servicer, the Special Servicer or the
Placement Agents in banking transactions, with the same rights it would have if
it were not Trustee or the Certificate Administrator.

Section 8.05    Fees and Expenses of Trustee and Certificate Administrator;
Indemnification of Trustee and Certificate Administrator.  (a)  As compensation
for the performance of their respective duties hereunder, the Trustee will be
paid the Trustee Fee, which shall cover recurring and otherwise reasonably
anticipated expenses of the Trustee, and the Certificate Administrator will be
paid the Certificate Administrator Fee equal to the Certificate Administrator’s
portion of one month’s interest at the Certificate Administrator Fee Rate, which
shall cover recurring and otherwise reasonably anticipated expenses of the
Certificate Administrator.  The Trustee Fee and Certificate Administrator Fee
shall be paid monthly on a Mortgage Loan-by-Mortgage Loan basis.  As to each
Mortgage Loan and REO Loan (other than the portion of an REO Loan related to any
Companion Loan), the Certificate Administrator shall pay to the Trustee monthly
the Trustee Fee from the Certificate Administrator Fee, which Certificate
Administrator Fee shall accrue from time to time at the Certificate
Administrator Fee Rate and the Certificate Administrator Fee shall be computed
on the basis of the Stated Principal Balance of such Mortgage Loan and a 360-day
year consisting of twelve 30-day months.  The Trustee Fee (which shall not be
limited to any provision of law in regard to the compensation of a trustee of an
express trust) shall constitute the Trustee’s sole form of compensation for all
services rendered by it in the execution of the trusts hereby created and in the
exercise and performance of any of the powers, rights and duties of the Trustee
hereunder, except for the reimbursement of expenses specifically provided for
herein.  The Certificate Administrator Fee shall constitute the Certificate
Administrator’s sole form of compensation for the exercise and performance of
its powers and duties hereunder, except for the reimbursement of expenses
specifically provided for herein.  No Trustee Fee or Certificate Administrator
Fee shall be payable with respect to any Companion Loan.

(b)        The Trustee, the Certificate Administrator (in each case, including
in its capacity as Custodian and in its individual capacity) and any director,
officer, employee, representative or agent of the Trustee and the Certificate
Administrator, respectively, shall be entitled to be indemnified and held
harmless by the Trust (to the extent of amounts on deposit in the Collection
Account or the Lower-Tier REMIC Distribution Account, as applicable, from time
to time) against any loss, liability or expense (including, without limitation,
costs and expenses of litigation, and of investigation, counsel fees, damages,
judgments and amounts paid in settlement, and expenses incurred in becoming
successor master servicer or successor special servicer, to the extent not
otherwise paid hereunder) arising out of, or incurred in connection with, any
act or omission of the Trustee or the Certificate Administrator, respectively,
relating to its enforcement of its indemnification under this Agreement or
relating to the exercise and performance of any of the powers, rights and duties
of the Trustee or the Certificate Administrator, respectively, hereunder;
provided, however, that none of the Trustee or the Certificate Administrator,
nor any of the other above specified Persons shall be entitled to
indemnification pursuant to this Section 8.05(b) for (i) allocable overhead,
(ii) expenses or disbursements incurred or made by or on behalf of the Trustee
or the Certificate Administrator, respectively, in the normal course of the
Trustee or the Certificate Administrator, respectively, performing its duties in
accordance with any of the provisions hereof, which are not



-282-

--------------------------------------------------------------------------------

“unanticipated expenses incurred by the REMIC” within the meaning of Treasury
Regulations Section 1.860G-1(b)(3)(ii), (iii) any expense or liability
specifically required to be borne thereby pursuant to the terms hereof or
(iv) any loss, liability or expense incurred by reason of willful misconduct,
bad faith or negligence in the performance of the Trustee’s or the Certificate
Administrator’s, respectively, obligations and duties hereunder, or by reason of
negligent disregard of such obligations or duties, or as may arise from a breach
of any representation or warranty of the Trustee specified in Section 8.12 or
the Certificate Administrator specified in Section 8.14, respectively, made
herein.  The provisions of this Section 8.05(b) shall survive the termination of
this Agreement and any resignation or removal of the Trustee or the Certificate
Administrator, respectively, and appointment of a successor thereto.  The
foregoing indemnity shall also apply to the Certificate Administrator in all of
its capacities hereunder, including Custodian, Certificate Registrar and
Authenticating Agent.

(c)        Each of the Certificate Administrator, Master Servicer and Special
Servicer shall indemnify and hold harmless the Depositor (and, with respect to
Certificate Administrator, the Mortgage Loan Seller) from and against any
claims, losses, damages, penalties, fines, forfeitures, legal fees and expenses
and related costs, judgments and other costs and expenses incurred by the
Depositor (and, with respect to the Certificate Administrator, the Mortgage Loan
Seller or its Affiliates) pursuant to a third party claim under the Securities
Act, the Exchange Act or otherwise that arise out of or are based upon (A)(i)
with respect to the Certificate Administrator, a breach by the Certificate
Administrator, in its capacity as 17g-5 Information Provider or in any other
capacity in which the Certificate Administrator is required to make information
available to a Privileged Person that is an NRSRO, of its obligations under this
Agreement or (ii) negligence, bad faith or willful misconduct on the part of the
Certificate Administrator, in its capacity as 17g-5 Information Provider or in
any other capacity in which the Certificate Administrator is required to make
information available to a Privileged Person that is an NRSRO, in the
performance of such obligations or its negligent disregard of its obligations
and duties under this Agreement or (B) with respect to the Master Servicer and
Special Servicer, severally and not jointly (i) a breach by the Master Servicer
or Special Servicer, as applicable, of any of its obligations to deliver
information to the 17g-5 Information Provider as set forth in this Agreement,
including Section 3.07(a), Section 3.08, Section 3.09(e), Section 3.12, Section
3.17(c), Section 3.18(g), Section 11.09, Section 11.10 and Section 11.11 or (ii)
a breach by the Master Servicer or Special Servicer, as applicable, of any of
its obligations set forth in Sections 3.13(d), (g) and (i).

Section 8.06    Eligibility Requirements for Trustee and Certificate
Administrator.  Each of the Trustee and the Certificate Administrator hereunder
shall at all times be, and will be required to resign if it fails to be, (i) a
corporation, national bank, national banking association or a trust company,
organized and doing business under the laws of any state or the United States of
America, authorized under such laws to exercise corporate trust powers and to
accept the trust conferred under this Agreement, having a combined capital and
surplus of at least $100,000,000 and subject to supervision or examination by
federal or state authority and in the case of the Trustee, shall not be an
Affiliate of the Master Servicer or the Special Servicer (except during any
period when the Trustee is acting as, or has become successor to, the Master
Servicer or the Special Servicer, as the case may be, pursuant to Section 7.02),
(ii) an institution insured by the Federal Deposit Insurance Corporation and
(iii) an institution whose long-term senior unsecured debt is rated at least “A”
by DBRS Morningstar and “A” by Fitch; provided that the Trustee will



-283-

--------------------------------------------------------------------------------

not become ineligible to serve based on a failure to satisfy such rating
requirements as long as (a) it maintains a long-term unsecured debt rating of no
less than “A-” by Fitch and “A(low)” by DBRS Morningstar, (b) its short-term
debt obligations have a short-term rating of not less than “F1” by Fitch and
“R-1(low)” by DBRS Morningstar and (c) the Master Servicer maintains a rating of
at least “A+” by Fitch and “A” by DBRS Morningstar; provided, further, that if
any such institution is not rated by DBRS Morningstar, such institution
maintains an equivalent (or higher) rating by any two other NRSROs, or such
other rating with respect to which the Rating Agencies have provided a Rating
Agency Confirmation.

If such corporation, national bank or national banking association publishes
reports of condition at least annually, pursuant to law or to the requirements
of the aforesaid supervising or examining authority, then for the purposes of
this Section 8.06 the combined capital and surplus of such corporation, national
bank or national banking association shall be deemed to be its combined capital
and surplus as set forth in its most recent report of condition so published.
 In the event the place of business from which the Certificate Administrator
administers the Trust REMICs in which the Trustee’s office is located is in a
state or local jurisdiction that imposes a tax on the Trust on the net income of
a REMIC (other than a tax corresponding to a tax imposed under the REMIC
Provisions), the Certificate Administrator or the Trustee, as applicable, shall
elect either to (i) resign immediately in the manner and with the effect
specified in Section 8.07, (ii) pay such tax at no expense to the Trust or
(iii) administer the Trust REMICs from a state and local jurisdiction that does
not impose such a tax.

Section 8.07    Resignation and Removal of the Trustee and Certificate
Administrator.  (a)  The Trustee and the Certificate Administrator may at any
time resign and be discharged from the trusts hereby created by giving not less
than sixty (60) days’ prior written notice thereof to the Depositor, the Master
Servicer, the Special Servicer, the Certificate Administrator or the Trustee, as
applicable, 17g-5 Information Provider and all Certificateholders.  The
Certificate Administrator shall post such notice to the Certificate
Administrator’s Website in accordance with Section 3.15(b) and provide notice of
such event to the Master Servicer, the Special Servicer, the Depositor and the
17g-5 Information Provider, which shall promptly post such notice to the 17g-5
Information Provider’s Website in accordance with Section 3.15(c).  Upon
receiving such notice of resignation, the Depositor shall use its reasonable
best efforts to promptly appoint a successor trustee or certificate
administrator by written instrument, in duplicate, which instrument shall be
delivered to the resigning Trustee or Certificate Administrator and to the
successor trustee or certificate administrator.  A copy of such instrument shall
be delivered to the Master Servicer, the Special Servicer, the
Certificateholders and the Certificate Administrator or the Trustee, as
applicable, by the Depositor.  In the event of a resignation pursuant to this
Section 8.07(a), the resigning Trustee or Certificate Administrator, as the case
may be, must pay all costs and expenses associated with the transfer of its
responsibilities.  If no successor trustee or certificate administrator shall
have been so appointed and have accepted appointment within ninety (90) days
after the giving of such notice of resignation, the resigning Trustee or
Certificate Administrator may petition any court of competent jurisdiction for
the appointment of a successor trustee or certificate administrator, as
applicable, and any expenses associated with such petition shall be an expense
of the Trust.



-284-

--------------------------------------------------------------------------------

(b)        If at any time the Trustee or Certificate Administrator shall cease
to be eligible in accordance with the provisions of Section 8.06 (and in the
case of the Certificate Administrator, Section 5.08) and shall fail to resign
after written request therefor by the Depositor or the Master Servicer, or if at
any time the Trustee or Certificate Administrator shall become incapable of
acting, or shall be adjudged bankrupt or insolvent, or a receiver of the Trustee
or the Certificate Administrator or of its property shall be appointed, or any
public officer shall take charge or control of the Trustee or Certificate
Administrator or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, or if the Trustee or Certificate Administrator (if
different than the Trustee) shall fail (other than by reason of the failure of
either the Master Servicer or the Special Servicer to timely perform its
obligations hereunder or as a result of other circumstances beyond the Trustee’s
or Certificate Administrator’s, as applicable, reasonable control), to timely
publish any report to be delivered, published or otherwise made available by the
Certificate Administrator pursuant to Section 4.02 and such failure shall
continue unremedied for a period of five (5) days, or if the Certificate
Administrator fails to make distributions required pursuant to Section 4.01 or
Section 9.01, then the Depositor may remove the Trustee or Certificate
Administrator, as applicable, and appoint a successor trustee or certificate
administrator acceptable to the Master Servicer, by written instrument, in
duplicate, which instrument shall be delivered to the Trustee or Certificate
Administrator so removed and to the successor trustee or certificate
administrator in the case of the removal of the Trustee or Certificate
Administrator.  A copy of such instrument shall be delivered to the Master
Servicer, the Special Servicer and the Certificateholders by the Depositor. If
no successor trustee or certificate administrator has accepted an appointment
within ninety (90) days after the giving of notice of removal, the removed
trustee or certificate administrator, as applicable, may petition any court of
competent jurisdiction to appoint a successor trustee or certificate
administrator, as applicable, and such petition shall be an expense of the
Trust.  In the event of any such termination with cause pursuant to this
Section 8.07(b), the successor trustee or certificate administrator, as
applicable, shall be responsible for all costs and expenses necessary to effect
the transfer of responsibilities from its predecessor.

(c)        The Holders of Certificates entitled to at least 50% of the Voting
Rights may at any time upon thirty (30) days’ prior written notice, with or
without cause, remove the Trustee or Certificate Administrator and appoint a
successor trustee or certificate administrator by written instrument or
instruments, in triplicate, signed by such Holders or their attorneys-in-fact
duly authorized, one complete set of which instruments shall be delivered to the
Master Servicer, one complete set to the Trustee or Certificate Administrator so
removed and one complete set to the successor so appointed.  A copy of such
instrument shall be delivered to the Depositor, the Special Servicer and the
remaining Certificateholders by the Master Servicer.  In the event of any such
termination without cause pursuant to this Section 8.07(c), the successor
trustee or certificate administrator, as applicable, shall be responsible for
all costs and expenses necessary to effect the transfer of responsibilities from
its predecessor.

(d)        Any resignation or removal of the Trustee or Certificate
Administrator and appointment of a successor trustee or certificate
administrator pursuant to any of the provisions of this Section 8.07 shall not
become effective until acceptance of appointment by the successor trustee or
certificate administrator as provided in Section 8.08.



-285-

--------------------------------------------------------------------------------

If the same party is acting as Trustee and Certificate Administrator pursuant to
this Agreement, any removal of either such party in its capacity as Trustee or
Certificate Administrator, as applicable, shall also result in such party’s
removal in its capacity as Trustee or Certificate Administrator, as applicable,
and the Depositor shall appoint a successor certificate administrator and a
successor trustee, in each instance meeting the eligibility requirements set
forth hereunder.

Upon any succession of the Trustee or Certificate Administrator under this
Agreement, the predecessor Trustee or Certificate Administrator shall be
entitled to the payment of accrued and unpaid compensation and reimbursement as
provided for under this Agreement for services rendered and expenses incurred
(including without limitation, unreimbursed Advances).  No Trustee or
Certificate Administrator shall be personally liable for any action or omission
of any successor trustee or certificate administrator.

(e)        Upon the resignation, assignment, merger, consolidation, or transfer
of the Trustee or its business to a successor, or upon the termination of the
Trustee, (a) the outgoing Trustee shall (i) endorse the original executed
Mortgage Note for each Mortgage Loan (to the extent that the original executed
Mortgage Note for each Mortgage Loan was endorsed to the outgoing trustee),
without recourse, representation or warranty, express or implied, to the order
of the successor, as trustee for the registered Holders of Arbor Multifamily
Mortgage Securities Trust 2020-MF1, Multifamily Mortgage Pass-Through
Certificates, Series 2020-MF1 or in blank, and (ii) in the case of the other
assignable Mortgage Loan documents (to the extent such other Mortgage Loan
documents were assigned to the outgoing trustee), assign such Mortgage Loan
documents to such successor, and such successor shall review the documents
delivered to it or to the Custodian with respect to each Mortgage Loan, and
certify in writing that, as to each Mortgage Loan then subject to this
Agreement, such endorsement and assignment has been made; (b) if any original
executed Mortgage Note for a Mortgage Loan was not endorsed to the outgoing
trustee, the Custodian shall, upon its receipt of a Request for Release, deliver
such Mortgage Note to the Depositor or the successor trustee, as requested, and
the Master Servicer and the Depositor shall cooperate with any successor trustee
to ensure that such Mortgage Note is endorsed (without recourse, representation
or warranty, express or implied) to the order of the successor, as trustee for
the registered Holders of Arbor Multifamily Mortgage Securities Trust 2020-MF1,
Multifamily Mortgage Pass-Through Certificates, Series 2020-MF1 or in blank;
provided, however, that, notwithstanding anything to the contrary herein, to the
extent any such endorsement of such Mortgage Note requires the signature of the
Mortgage Loan Seller in order to comply with the foregoing, then the Master
Servicer shall use reasonable efforts to cause the Mortgage Loan Seller to
execute such endorsement; (c) if any other assignable Mortgage Loan document was
not assigned to the outgoing trustee, the Custodian shall, upon its receipt of a
Request for Release, deliver such Mortgage Loan document to the Depositor or the
successor trustee, as requested, and the Master Servicer and the Depositor shall
cooperate with any successor trustee to ensure that such Mortgage Loan document
is assigned to such successor trustee; and (d) in any case, such successor
trustee shall review the documents delivered to it or to the Custodian with
respect to each Mortgage Loan, and certify in writing that, as to each Mortgage
Loan then subject to this Agreement, such endorsements and assignments have been
made or, in the event such endorsement or assignment cannot be made for any
reason, to note the same in such certification.



-286-

--------------------------------------------------------------------------------

Section 8.08    Successor Trustee or Certificate Administrator.  (a)  Any
successor trustee or certificate administrator appointed as provided in
Section 8.07 shall execute, acknowledge and deliver to the Depositor, the Master
Servicer, the Special Servicer and to its predecessor Trustee or Certificate
Administrator an instrument accepting such appointment hereunder, and thereupon
the resignation or removal of the predecessor Trustee or Certificate
Administrator shall become effective and such successor trustee or certificate
administrator without any further act, deed or conveyance, shall become fully
vested with all the rights, powers, duties and obligations of its predecessor
hereunder, with the like effect as if originally named as Trustee or Certificate
Administrator herein.  The predecessor Trustee shall deliver to the successor
trustee all Mortgage Files and related documents and statements held by it
hereunder (other than any Mortgage Files at the time held on its behalf by a
Custodian, which Custodian, at Custodian’s option shall become the agent of the
successor trustee), and the Depositor, the Master Servicer, the Special Servicer
and the predecessor Trustee shall execute and deliver such instruments and do
such other things as may reasonably be required to more fully and certainly vest
and confirm in the successor trustee all such rights, powers, duties and
obligations, and to enable the successor trustee to perform its obligations
hereunder.

(b)        No successor trustee or successor certificate administrator shall, as
applicable, accept appointment as provided in this Section 8.08 unless at the
time of such acceptance such successor trustee or successor certificate
administrator, as applicable, shall be eligible under the provisions of
Section 8.06.

(c)        Upon acceptance of appointment by a successor trustee or successor
certificate administrator as provided in this Section 8.08, the Master Servicer
shall deliver notice of the succession of such Trustee or Certificate
Administrator, as applicable, to the Depositor and the Certificateholders.  If
the Master Servicer fails to deliver such notice within ten (10) days after
acceptance of appointment by the successor trustee or successor certificate
administrator, as applicable, such successor trustee or successor certificate
administrator shall cause such notice to be delivered at the expense of the
Master Servicer.

Section 8.09    Merger or Consolidation of Trustee or Certificate Administrator.
 Any Person into which the Trustee or the Certificate Administrator may be
merged or converted or with which it may be consolidated or any Person resulting
from any merger, conversion or consolidation to which the Trustee or the
Certificate Administrator shall be a party, or any Person succeeding to all or
substantially all of the corporate trust business of the Trustee or the
Certificate Administrator shall be the successor of the Trustee or the
Certificate Administrator, as applicable, hereunder; provided that, in the case
of the Trustee, such successor person shall be eligible under the provisions of
Section 8.06, without the execution or filing of any paper or any further act on
the part of any of the parties hereto, anything herein to the contrary
notwithstanding.  The Certificate Administrator shall post such notice to the
Certificate Administrator’s Website in accordance with Section 3.15(b) and shall
provide notice of such event to the Master Servicer, the Special Servicer, the
Depositor and the 17g-5 Information Provider, which shall post such notice to
the 17g-5 Information Provider’s Website in accordance with Section 3.15(c).

Section 8.10    Appointment of Co-Trustee or Separate Trustee.
(a)  Notwithstanding any other provisions hereof, at any time, for the purpose
of meeting any



-287-

--------------------------------------------------------------------------------

legal requirements of any jurisdiction in which any part of the Trust Fund or
property securing the same may at the time be located or for enforcement actions
or where a conflict of interest exists, the Master Servicer and the Trustee
acting jointly shall have the power and shall execute and deliver all
instruments to appoint one or more Persons approved by the Trustee to act as
co-trustee or co-trustees, jointly with the Trustee, or separate trustee or
separate trustees, of all or any part of the Trust Fund, and to vest in such
Person or Persons, in such capacity, such title to the Trust, or any part
thereof, and, subject to the other provisions of this Section 8.10, such powers,
duties, obligations, rights and trusts as the Master Servicer and the Trustee
may consider necessary or desirable.  If the Master Servicer shall not have
joined in such appointment within fifteen (15) days after the receipt by it of a
request to do so, or in case a Servicer Termination Event shall have occurred
and be continuing, the Trustee alone shall have the power to make such
appointment.  No co-trustee or separate trustee hereunder shall be required to
meet the terms of eligibility as a successor trustee under Section 8.06
hereunder and no notice to Holders of Certificates of the appointment of
co-trustee(s) or separate trustee(s) shall be required under Section 8.08
hereof.  All co-trustee fees shall be payable out of the Trust Fund.

(b)        In the case of any appointment of a co-trustee or separate trustee
pursuant to this Section 8.10, all rights, powers, duties and obligations
conferred or imposed upon the Trustee shall be conferred or imposed upon and
exercised or performed by the Trustee and such separate trustee or co-trustee
jointly, except to the extent that under any law of any jurisdiction in which
any particular act or acts are to be performed (whether as Trustee hereunder or
as successor to the Master Servicer or the Special Servicer hereunder), the
Trustee shall be incompetent or unqualified to perform such act or acts, in
which event such rights, powers, duties and obligations (including the holding
of title to the Trust or any portion thereof in any such jurisdiction) shall be
exercised and performed by such separate trustee or co-trustee at the direction
of the Trustee.

(c)        Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them.  Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article VIII.  Each separate trustee and co-trustee, upon its acceptance
of the trusts conferred, shall be vested with the estates or property specified
in its instrument of appointment, either jointly with the Trustee or separately,
as may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee.  Every
such instrument shall be filed with the Trustee.

(d)        Any separate trustee or co-trustee may, at any time, constitute the
Trustee, its agent or attorney-in-fact, with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect of this
Agreement on its behalf and in its name.  If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or
successor trustee.

(e)        The appointment of a co-trustee or separate trustee under this
Section 8.10 shall not relieve the Trustee of its duties and responsibilities
hereunder.



-288-

--------------------------------------------------------------------------------

Section 8.11    Appointment of Custodians.  The Certificate Administrator is
hereby appointed as the Custodian to hold all or a portion of the Mortgage
Files.  The Custodian shall be a depository institution subject to supervision
by federal or state authority, shall have combined capital and surplus of at
least $15,000,000 and shall be qualified to do business in the jurisdiction in
which it holds any Mortgage File.  The Custodian shall be subject to the same
obligations and standard of care as would be imposed on the Certificate
Administrator hereunder in connection with the retention of Mortgage Files
directly by the Certificate Administrator.  Upon termination or resignation of
the Custodian, the Certificate Administrator may appoint another Custodian
meeting the foregoing requirements.  The appointment of one or more Custodians
by the Certificate Administrator shall not relieve the Certificate Administrator
from any of its obligations hereunder, and the Certificate Administrator shall
remain responsible for all acts and omissions of any Custodian other than the
initial Custodian.  Any Custodian appointed hereunder must maintain a fidelity
bond and errors and omissions policy in an amount customary for Custodians which
serve in such capacity in commercial mortgage loan securitization transactions,
or may self-insure.

Section 8.12    Representations and Warranties of the Trustee.  The Trustee
hereby represents and warrants to the Depositor, the Master Servicer, the
Special Servicer, each Serviced Companion Noteholder and the Certificate
Administrator for the benefit of the Certificateholders, as of the Closing Date,
that:

(i)    The Trustee is a national banking association, duly organized, validly
existing and in good standing under the laws of the United States of America;

(ii)   The execution and delivery of this Agreement by the Trustee, and the
performance and compliance with the terms of this Agreement by the Trustee, will
not violate the Trustee’s charter and by-laws or constitute a default (or an
event which, with notice or lapse of time, or both, would constitute a default)
under, or result in the breach of, any material agreement or other instrument to
which it is a party or which is applicable to it or any of its assets;

(iii)  The Trustee has the full power and authority to enter into and consummate
all transactions contemplated by this Agreement, has duly authorized the
execution, delivery and performance of this Agreement, and has duly executed and
delivered this Agreement;

(iv)  This Agreement, assuming due authorization, execution and delivery by each
of the other parties hereto, constitutes a valid, legal and binding obligation
of the Trustee, enforceable against the Trustee in accordance with the terms
hereof, subject to (a) applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the enforcement of creditors’ rights
generally and the rights of creditors of national banking associations
specifically and (b) general principles of equity, regardless of whether such
enforcement is considered in a proceeding in equity or at law;

(v)   The Trustee is not in violation of, and its execution and delivery of this
Agreement and its performance and compliance with the terms of this Agreement
will not constitute a violation of, any law, any order or decree of any court or
arbiter, or any



-289-

--------------------------------------------------------------------------------

order, regulation or demand of any federal, state or local governmental or
regulatory authority, which violation, in the Trustee’s good faith and
reasonable judgment, is likely to affect materially and adversely the ability of
the Trustee to perform its obligations under this Agreement;

(vi)  No litigation is pending or, to the best of the Trustee’s knowledge,
threatened against the Trustee which would prohibit the Trustee from entering
into this Agreement or, in the Trustee’s good faith and reasonable judgment, is
likely to materially and adversely affect the ability of the Trustee to perform
its obligations under this Agreement; and

(vii) No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Trustee, or compliance by the Trustee with, this Agreement or the consummation
of the transactions contemplated by this Agreement, except for any consent,
approval, authorization or order which has not been obtained or cannot be
obtained prior to the actual performance by the Trustee of its obligations under
this Agreement, and which, if not obtained would not have a materially adverse
effect on the ability of the Trustee to perform its obligations hereunder.

Section 8.13    Provision of Information to Certificate Administrator, Master
Servicer and Special Servicer.  The Master Servicer shall promptly, upon
request, provide the Special Servicer and the Certificate Administrator with
notice of any change in the identity and/or contact information of any Serviced
Companion Noteholder (to the extent it receives written notice of such change).
 The Certificate Administrator, Master Servicer and Special Servicer may each
conclusively rely on the information provided to them regarding identity and/or
contact information regarding any Serviced Companion Noteholder, and the
Certificate Administrator, Master Servicer and Special Servicer, as applicable,
shall have no liability for notices not sent to the correct Serviced Companion
Noteholders or any obligation to determine the identity and/or contact
information of the Serviced Companion Noteholders to the extent updated or
correct information regarding the holders of any of the Serviced Companion
Noteholders or the most recent identity and/or contact information regarding any
of the Serviced Companion Noteholders has not been provided to the Certificate
Administrator, Master Servicer or Special Servicer, as applicable.

Section 8.14    Representations and Warranties of the Certificate Administrator.
 The Certificate Administrator hereby represents and warrants to the Depositor,
the Master Servicer, the Special Servicer, each Serviced Companion Noteholder,
and the Trustee, for the benefit of the Certificateholders, as of the Closing
Date, that:

(i)    The Certificate Administrator is a national banking association duly
organized under the laws of the United States of America, duly organized,
validly existing and in good standing under the laws thereof;

(ii)   The execution and delivery of this Agreement by the Certificate
Administrator, and the performance and compliance with the terms of this
Agreement by the Certificate Administrator, will not violate the Certificate
Administrator’s charter and



-290-

--------------------------------------------------------------------------------

by-laws or constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, or result in the breach of,
any material agreement or other instrument to which it is a party or which is
applicable to it or any of its assets;

(iii)  The Certificate Administrator has the full power and authority to enter
into and consummate all transactions contemplated by this Agreement, has duly
authorized the execution, delivery and performance of this Agreement, and has
duly executed and delivered this Agreement;

(iv)  This Agreement, assuming due authorization, execution and delivery by each
of the other parties hereto, constitutes a valid, legal and binding obligation
of the Certificate Administrator, enforceable against the Certificate
Administrator in accordance with the terms hereof, subject to (a) applicable
bankruptcy, insolvency, reorganization, moratorium and other laws affecting the
enforcement of creditors’ rights generally and the rights of creditors of
national banking associations specifically and (b) general principles of equity,
regardless of whether such enforcement is considered in a proceeding in equity
or at law;

(v)   The Certificate Administrator is not in violation of, and its execution
and delivery of this Agreement and its performance and compliance with the terms
of this Agreement will not constitute a violation of, any law, any order or
decree of any court or arbiter, or any order, regulation or demand of any
federal, state or local governmental or regulatory authority, which violation,
in the Certificate Administrator’s good faith and reasonable judgment, is likely
to affect materially and adversely either the ability of the Certificate
Administrator to perform its obligations under this Agreement or the financial
condition of the Certificate Administrator;

(vi)  No litigation is pending or, to the best of the Certificate
Administrator’s knowledge, threatened against the Certificate Administrator
which would prohibit the Certificate Administrator from entering into this
Agreement or, in the Certificate Administrator’s good faith and reasonable
judgment, is likely to materially and adversely affect either the ability of the
Certificate Administrator to perform its obligations under this Agreement or the
financial condition of the Certificate Administrator; and

(vii) No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Certificate Administrator, or compliance by the Certificate Administrator with,
this Agreement or the consummation of the transactions contemplated by this
Agreement, except for any consent, approval, authorization or order which has
not been obtained or cannot be obtained prior to the actual performance by the
Certificate Administrator of its obligations under this Agreement, and which, if
not obtained would not have a materially adverse effect on the ability of the
Certificate Administrator to perform its obligations hereunder.

Section 8.15    Compliance with the PATRIOT Act.  In order to comply with the
laws, rules, regulations and executive orders in effect from time to time
applicable to banking institutions, including those relating to the funding of
terrorist activities and money laundering



-291-

--------------------------------------------------------------------------------

(“Applicable Laws”), each of the Trustee, the Certificate Administrator, the
Special Servicer and the Master Servicer is required to obtain, verify and
record certain information relating to individuals and entities which maintain a
business relationship with the Trustee, the Certificate Administrator, the
Special Servicer or the Master Servicer, as applicable.  Accordingly, each of
the parties to this Agreement agrees to provide to the Trustee, the Certificate
Administrator, the Special Servicer and the Master Servicer, upon its respective
reasonable request from time to time such identifying information and
documentation as may be available for such party in order to enable the Trustee,
the Certificate Administrator, the Special Servicer and the Master Servicer to
comply with Applicable Laws.

[End of Article VIII]

ARTICLE IX

TERMINATION

Section 9.01    Termination upon Repurchase or Liquidation of All Mortgage
Loans.  Subject to this Section 9.01 and Section 9.02, the Trust and the
respective obligations and responsibilities under this Agreement of the
Certificate Administrator (other than the obligations of the Certificate
Administrator to provide for and make payments to Certificateholders as
hereafter set forth and the indemnification rights and obligations of the
parties hereto), the Depositor, the Master Servicer, the Special Service and the
Trustee, shall terminate upon payment (or provision for payment) to the
Certificateholders of all amounts held by the Certificate Administrator and
required hereunder to be so paid on the Distribution Date following the earlier
to occur of (i) the final payment (or related Advance) or other liquidation of
the last Mortgage Loan and REO Property (as applicable) subject hereto, (ii) the
purchase or other liquidation by the Special Servicer, the Master Servicer or
the Holders of the Class R Certificates, in that order of priority, of all the
Mortgage Loans and the Trust’s portion of each REO Property remaining in the
Trust Fund at a price equal to (a) the sum of (1) the aggregate Purchase Price
of all the Mortgage Loans (exclusive of REO Loans) included in the Trust Fund,
(2) the Appraised Value of the Trust’s portion of each REO Property, if any,
included in the Trust Fund (such Appraisals in clause (a)(2) to be conducted by
an Independent MAI-designated appraiser selected by the Master Servicer, and
approved by more than 50% of the Voting Rights of the Classes of Certificates
then outstanding) (which approval shall be deemed given unless more than 50% of
such Certificateholders object within twenty (20) days of receipt of notice
thereof), (3) the reasonable out-of-pocket expenses of the Master Servicer with
respect to such termination, unless the Master Servicer is the purchaser of such
Mortgage Loans and (4) if a Mortgaged Property secures a Non-Serviced Mortgage
Loan and is an “REO property” under the terms of the related Non-Serviced PSA,
the pro rata portion of the fair market value of the related Mortgaged Property,
as determined by the Non-Serviced Master Servicer in accordance with clause (2)
above, minus (b) solely in the case where the Master Servicer is exercising such
purchase right, the aggregate amount of unreimbursed Advances, together with any
interest accrued and payable to the Master Servicer in respect of such Advances
in accordance with Sections 3.03(d) and 4.03(d) and any unpaid Servicing Fees,
remaining outstanding and payable solely to the Master Servicer (which items
shall be deemed to have been paid or reimbursed to the Master Servicer in
connection with such purchase) or (iii) so long as the Class A-1, Class A-



-292-

--------------------------------------------------------------------------------

4, Class A-5, Class A-SB, Class A-S, Class B, Class C, Class D and Class E
Certificates are no longer outstanding, the voluntary exchange by the Sole
Certificateholder of all the outstanding Certificates (other than the Class R
Certificates) for the remaining Mortgage Loans and REO Properties in the Trust
Fund pursuant to the terms of the immediately succeeding paragraph; provided,
however, that in no event shall the Trust created hereby continue beyond the
expiration of twenty-one (21) years from the death of the last survivor of the
descendants of Joseph P. Kennedy, the late ambassador of the United States to
the Court of St. James’s, living on the date hereof.  Upon termination of the
Trust pursuant to clause (i) of the immediately preceding sentence, the
Custodian shall release or cause to be released to the Master Servicer, at the
address provided in Section 11.05 of this Agreement or to such other address
designated by the Master Servicer in writing, any Mortgage Files remaining in
its possession.

Following the date on which the Class A-1, Class A-4, Class A-5, Class A-SB,
Class A-S, Class B, Class C, Class D and Class E Certificates are retired (and
provided that there is only one Holder (or multiple Holders acting in unanimity)
of the then outstanding Certificates (other than the Class R Certificates)), the
Sole Certificateholder shall have the right, with the consent of the Master
Servicer, to exchange all of its Certificates (other than the Class R
Certificates) for all of the Mortgage Loans and each REO Property remaining in
the Trust Fund as contemplated by clause (iii) of the first paragraph of this
Section 9.01 by giving written notice to all the parties hereto no later than
sixty (60) days prior to the anticipated date of exchange.  In the event that
the Sole Certificateholder elects to exchange all of its Certificates (other
than the Class R Certificates) for all of the Mortgage Loans and the Trust’s
portion of each REO Property remaining in the Trust in accordance with the
preceding sentence, such Sole Certificateholder, not later than the Distribution
Date on which the final distribution on the Certificates is to occur, shall
deposit in the Collection Account an amount in immediately available funds equal
to all amounts due and owing to the Depositor, the Master Servicer, the Special
Servicer, the Trustee and the Certificate Administrator hereunder through the
date of the liquidation of the Trust that may be withdrawn from the Collection
Account, or an escrow account acceptable to the respective parties hereto,
pursuant to Section 3.05(a) or that may be withdrawn from the Distribution
Account pursuant to Section 3.05(a), but only to the extent that such amounts
are not already on deposit in the Collection Account.  In addition, the Master
Servicer shall transfer all amounts required to be transferred to the Lower-Tier
REMIC Distribution Account on the Master Servicer Remittance Date related to
such Distribution Date in which the final distribution on the Certificates is to
occur from the Collection Account pursuant to the first paragraph of
Section 3.04(b) (provided, however, that if a Serviced Whole Loan is secured by
REO Property, the portion of the above-described purchase price allocable to
such Trust’s portion of REO Property shall initially be deposited into the
related REO Account).  Upon confirmation that such final deposits have been made
and following the surrender of all its Certificates (other than the Class R
Certificates) on the applicable Distribution Date, the Custodian shall, upon
receipt of a Request for Release from the Master Servicer, release or cause to
be released to the Sole Certificateholder or any designee thereof, the Mortgage
Files for the remaining Mortgage Loans and shall execute all assignments,
endorsements and other instruments furnished to it by the Sole Certificateholder
as shall be necessary to effectuate transfer of the Mortgage Loans and REO
Properties remaining in the Trust Fund, and the Trust shall be liquidated in
accordance with Section 9.02.  Solely for federal income tax purposes, the Sole
Certificateholder shall be deemed to have purchased the assets of the Lower-Tier
REMIC for an amount equal to the remaining Certificate Balance of the Principal
Balance Certificates, plus accrued, unpaid interest with



-293-

--------------------------------------------------------------------------------

respect thereto, and the Certificate Administrator shall credit such amounts
against amounts distributable in respect of such Certificates and Related
Lower-Tier Regular Interests.

The obligations and responsibilities under this Agreement of the Depositor, the
Master Servicer, the Special Servicer, the Trustee, the Certificate
Administrator and the Companion Paying Agent shall terminate with respect to any
Companion Loan to the extent (i) its related Serviced Mortgage Loan has been
paid in full or is no longer part of the Trust Fund and (ii) no amounts payable
by the related Companion Holder to or for the benefit of the Trust or any party
hereto in accordance with the related Intercreditor Agreement remain due and
owing.

The Special Servicer, the Master Servicer or the Holders of the Class R
Certificates, in that order of priority, may, at their option, elect to purchase
all of the Mortgage Loans (and all property acquired through exercise of
remedies in respect of any related Mortgage Loan) and the Trust’s portion of
each REO Property remaining in the Trust Fund as contemplated by clause (ii) of
the first paragraph of this Section 9.01 by giving written notice to the
Trustee, the Certificate Administrator, and the other parties hereto no later
than sixty (60) days prior to the anticipated date of purchase; provided,
however, that the Special Servicer, the Master Servicer, or the Holders of the
Class R Certificates may so elect to purchase all of the Mortgage Loans and the
Trust’s portion of each REO Property remaining in the Trust Fund only on or
after the first Distribution Date on which the aggregate Stated Principal
Balances of the Mortgage Loans and the portion of any REO Loans held by the
Trust is less than 1.0% of the aggregate Cut-off Date Balance of the Mortgage
Loans as set forth in the Preliminary Statement. This purchase shall terminate
the Trust and retire the then-outstanding Certificates.  In the event that the
Master Servicer or the Special Servicer purchases or the Holders of the Class R
Certificates purchase, all of the Mortgage Loans and the Trust’s portion of each
REO Property remaining in the Trust Fund in accordance with the preceding
sentence, the Master Servicer, the Special Servicer or the Holders of the
Class R Certificates, as applicable, shall deposit in the Lower-Tier REMIC
Distribution Account not later than the Master Servicer Remittance Date relating
to the Distribution Date on which the final distribution on the Certificates is
to occur, an amount in immediately available funds equal to the above-described
purchase price (exclusive of any portion thereof payable to any Person other
than the Certificateholders pursuant to Section 3.05(a), which portion shall be
deposited in the Collection Account).  In addition, the Master Servicer shall
transfer to the Lower-Tier REMIC Distribution Account all amounts required to be
transferred thereto on such Master Servicer Remittance Date from the Collection
Account pursuant to the first paragraph of Section 3.04(b), together with any
other amounts on deposit in the Collection Account that would otherwise be held
for future distribution.  Upon confirmation that such final deposits and
payments have been made, the Custodian shall release or cause to be released to
the Master Servicer, the Special Servicer or the Holders of the Class R
Certificates, as applicable, the Mortgage Files for the remaining Mortgage Loans
and shall execute all assignments, endorsements and other instruments furnished
to it by the Master Servicer, the Special Servicer or the Holders of the Class R
Certificates, as applicable, as shall be necessary to effectuate transfer of the
Mortgage Loans and REO Properties remaining in the Trust Fund.

For purposes of this Section 9.01, the Special Servicer shall have the first
option to terminate the Upper-Tier REMIC and Lower-Tier REMIC, then the Master
Servicer, and then the Holders of the Class R Certificates.



-294-

--------------------------------------------------------------------------------

Notice of any termination pursuant to this Section 9.01 shall be given promptly
by the Certificate Administrator by letter to the Certificateholders, each
Serviced Companion Noteholder and the 17g-5 Information Provider in accordance
with the provisions of Section 3.15(c) (who shall promptly post a copy of such
additional notice on the 17g-5 Information Provider’s Website in accordance with
the provisions of Section 3.15(c)) and, if not previously notified pursuant to
this Section 9.01, to the other parties hereto mailed (a) in the event such
notice is given in connection with the purchase of all of the Mortgage Loans and
each REO Property remaining in the Trust Fund, not earlier than the 15th day and
not later than the 25th day of the month next preceding the month of the final
distribution on the Certificates, or (b) otherwise during the month of such
final distribution on or before the P&I Advance Determination Date in such
month, in each case specifying (i) the Distribution Date upon which the Trust
will terminate and final payment of the Certificates will be made, (ii) the
amount of any such final payment and (iii) that the Record Date otherwise
applicable to such Distribution Date is not applicable, payments being made only
upon presentation and surrender of the Certificates at the offices of the
Certificate Registrar or such other location therein designated.

After transferring the Lower-Tier Distribution Amount and the amount of any
Prepayment Premiums and Yield Maintenance Charges distributable to the Regular
Certificates pursuant to Section 4.01(e) to the Upper-Tier REMIC Distribution
Account, in each case pursuant to Section 3.04(b) and upon presentation and
surrender of the Certificates by the Certificateholders on the final
Distribution Date, the Certificate Administrator shall distribute to each
Certificateholder so presenting and surrendering its Certificates (i) such
Certificateholder’s Percentage Interest of that portion of the amounts then on
deposit in the Upper-Tier REMIC Distribution Account that are allocable to
payments on the Class of Certificates so presented, (ii) any remaining amounts
of Prepayment Premiums and Yield Maintenance Charges distributable to the
Holders of the Class X-A and Class X-D Certificates pursuant to Section 4.01(e),
and (iii) any remaining amount shall be distributed to the Class R Certificates
in respect of the Class LR Interest or the Class UR Interest, as applicable.
 Amounts transferred from the Lower-Tier REMIC Distribution Account to the
Upper-Tier REMIC Distribution Account as of the final Distribution Date, shall
be distributed in termination and liquidation of the Lower-Tier Regular
Interests and the Class LR Interest in accordance with Sections 4.01(a),
4.01(c), 4.01(d) and Section 4.01(e).  Any funds not distributed on such
Distribution Date shall be set aside and held uninvested in trust for the
benefit of the Certificateholders not presenting and surrendering their
Certificates in the aforesaid manner and shall be disposed of in accordance with
this Section 9.01 and Section 4.01(h).

Section 9.02    Additional Termination Requirements.  In the event the Master
Servicer or the Special Servicer purchases or the Holders of the Class R
Certificates purchase, all of the Mortgage Loans and the Trust’s portion of each
REO Property remaining in the Trust Fund as provided in Section 9.01, the
Upper-Tier REMIC and Lower-Tier REMIC shall be terminated in accordance with the
following additional requirements, which meet the definition of a “qualified
liquidation” in Section 860F(a)(4) of the Code:

(i)    the Certificate Administrator shall specify the date of adoption of the
plan of complete liquidation (which shall be the date of mailing of the notice
specified in Section 9.01) in a statement attached to each of the related Trust
REMICs’ final Tax Returns pursuant to Treasury Regulations Section 1.860F-1;



-295-

--------------------------------------------------------------------------------

(ii)   during the 90-day liquidation period and at or prior to the time of the
making of the final payment on the Certificates, the Certificate Administrator
on behalf of the Trustee shall sell all of the assets of the related Trust
REMICs to the Master Servicer, the Special Servicer or the Holders of the
Class R Certificates, as applicable, for cash; and

(iii)  within such 90-day liquidation period and immediately following the
making of the final payment on the Lower-Tier Regular Interests and the
Certificates, the Certificate Administrator shall distribute or credit, or cause
to be distributed or credited, to the Holders of the Class R Certificates in
respect of the Class LR Interest (in the case of the Lower-Tier REMIC) and in
respect of the Class UR Interest (in the case of the Upper-Tier REMIC) all cash
on hand (other than cash retained to meet claims), and the Trust (if applicable)
or the related Trust REMIC(s) shall terminate at that time.

[End of Article IX]

ARTICLE X

ADDITIONAL REMIC PROVISIONS

Section 10.01  REMIC Administration.  (a)  The Certificate Administrator shall
make elections or cause elections to be made to treat each Trust REMIC as a
REMIC under the Code and, if necessary, under Applicable State and Local Tax
Law.  Each such election will be made on Form 1066 or other appropriate federal
tax return for the taxable year ending on the last day of the calendar year in
which the Lower-Tier Regular Interests and the Certificates are issued.  For the
purposes of the REMIC election in respect of the Upper-Tier REMIC, each Class of
the Regular Certificates shall be designated as a class of “regular interests”
(and, in the case of the Class F-RR Certificates, two classes of “regular
interests”) and the Class UR Interest shall be designated as the sole class of
“residual interests” in the Upper-Tier REMIC.  For purposes of the REMIC
election in respect of the Lower-Tier REMIC, each Class of Lower-Tier Regular
Interests shall be designated as a class of “regular interests” and the Class LR
Interest shall be designated as the sole class of “residual interests” in the
Lower-Tier REMIC.  None of the Special Servicer, the Master Servicer or the
Trustee shall permit the creation of any “interests” (within the meaning of
Section 860G of the Code) in any Trust REMIC other than the foregoing interests.

(b)        The Closing Date is hereby designated as the “startup day” (“Startup
Day”) of each Trust REMIC within the meaning of Section 860G(a)(9) of the Code.

(c)        The Certificate Administrator shall act on behalf of each Trust REMIC
in relation to any tax matter or controversy involving either such REMIC and
shall represent each such REMIC in any administrative or judicial proceeding
relating to an examination or audit by any governmental taxing authority with
respect thereto.  The legal expenses, including without limitation attorneys’ or
accountants’ fees, and costs of any such proceeding and any liability resulting
therefrom shall be expenses of the Trust and the Certificate Administrator shall
be entitled to reimbursement therefor out of amounts attributable to the
Mortgage Loans and any REO Properties on deposit in the Collection Account as
provided by Section 3.05(a) unless such



-296-

--------------------------------------------------------------------------------

legal expenses and costs are incurred by reason of the Certificate
Administrator’s willful misconduct, bad faith or negligence.  The Holders of the
Class R Certificates agree that the Certificate Administrator shall be
designated as the “partnership representative” (within the meaning of section
6223 of the Code) of each Trust REMIC.  By their acceptance thereof, the Holders
of the Class R Certificates hereby agree to such appointment and designation.

(d)        The Certificate Administrator shall prepare or cause to be prepared
and shall file, or cause to be filed, all of the Tax Returns that it determines
are required with respect to each Trust REMIC created hereunder, and shall cause
the Trustee to sign (and the Trustee shall timely sign) such Tax Returns in a
timely manner.  The ordinary expenses of preparing such returns shall be borne
by the Certificate Administrator without any right of reimbursement therefor.

(e)        The Certificate Administrator shall provide or cause to be provided
(i) to any Transferor of a Class R Certificate such information as is necessary
for the application of any tax relating to the transfer of such Class R
Certificate to any Person who is a Disqualified Organization, or in the case of
a Transfer to an agent thereof, to such agent, (ii) to the Certificateholders
such information or reports as are required by the Code or the REMIC Provisions
including reports relating to interest, original issue discount and market
discount or premium (using the Prepayment Assumption) and (iii) to the Internal
Revenue Service a Form 8811, within thirty (30) days after the Closing Date. The
Certificate Administrator shall prepare, and the Trustee shall sign, the Form
8811.

(f)        The Certificate Administrator shall take such actions and shall cause
the Trust to take such actions as are reasonably within the Certificate
Administrator’s control and the scope of its duties more specifically set forth
herein as shall be necessary to maintain the status of each Trust REMIC as a
REMIC under the REMIC Provisions and the Trustee shall assist the Certificate
Administrator to the extent reasonably requested by the Certificate
Administrator to do so.  Neither the Master Servicer nor the Special Servicer
shall knowingly or intentionally take any action, cause the Trust to take any
action or fail to take (or fail to cause to be taken) any action reasonably
within its control and the scope of duties more specifically set forth herein,
that, under the REMIC Provisions, if taken or not taken, as the case may be,
could (i) cause any Trust REMIC to fail to qualify as a REMIC or (ii) result in
the imposition of a tax upon any Trust REMIC or the Trust (including but not
limited to the tax on “prohibited transactions” as defined in Section 860F(a)(2)
of the Code and the tax on contributions to a REMIC set forth in Section 860G(d)
of the Code, but not including the tax on “net income from foreclosure
property”) (either such event, an “Adverse REMIC Event”) unless the Certificate
Administrator receives an Opinion of Counsel (at the expense of the party
seeking to take such action or, if such party fails to pay such expense, and the
Certificate Administrator determines that taking such action is in the best
interest of the Trust and the Certificateholders, at the expense of the Trust,
but in no event at the expense of the Certificate Administrator or the Trustee)
to the effect that the contemplated action will not, with respect to the Trust
or any Trust REMIC created hereunder, cause the loss of such status or, unless
the Certificate Administrator determines in its sole discretion to indemnify the
Trust against such tax, result in the imposition of such a tax (not including a
tax on “net income from foreclosure property”).  The Trustee shall not take or
fail to take any action (whether or not authorized hereunder) as to which the
Certificate Administrator has advised it in writing that it has received an
Opinion of Counsel to the effect that an Adverse



-297-

--------------------------------------------------------------------------------

REMIC Event could occur with respect to such action.  The Certificate
Administrator may consult with counsel to make such written advice, and the cost
of same shall be borne by the party seeking to take the action not expressly
permitted by this Agreement, but in no event at the expense of the Certificate
Administrator or the Trustee.  At all times as may be required by the Code, the
Certificate Administrator will to the extent within its control and the scope of
its duties more specifically set forth herein, maintain substantially all of the
assets of each Trust REMIC as “qualified mortgages” as defined in
Section 860G(a)(3) of the Code and “permitted investments” as defined in
Section 860G(a)(5) of the Code.

(g)        In the event that any applicable federal, state or local tax,
including interest, penalties or assessments, additional amounts or additions to
tax, is imposed on any Trust REMIC, such tax shall be charged against amounts
otherwise distributable to the Holders of the Certificates, except as provided
in the last sentence of this Section 10.01(g); provided that with respect to the
estimated amount of tax imposed on any “net income from foreclosure property”
pursuant to Section 860G(c) of the Code or any similar tax imposed by a state or
local tax authority, the Special Servicer shall retain in the related REO
Account a reserve for the payment of such taxes in such amounts and at such
times as it shall deem appropriate (or as advised by the Certificate
Administrator in writing), and shall remit to the Master Servicer such reserved
amounts as the Master Servicer shall request in order to pay such taxes.  Except
as provided in the preceding sentence, the Master Servicer shall withdraw from
the Collection Account sufficient funds to pay or provide for the payment of,
and to actually pay, such tax as is estimated to be legally owed by any Trust
REMIC (but such authorization shall not prevent the Certificate Administrator
from contesting, at the expense of the Trust (other than as a consequence of a
breach of its obligations under this Agreement), any such tax in appropriate
proceedings, and withholding payment of such tax, if permitted by law, pending
the outcome of such proceedings).  The Certificate Administrator is hereby
authorized to and shall segregate, into a separate non-interest bearing account,
the net income from any “prohibited transaction” under Section 860F(a) of the
Code or the amount of any taxable contribution to any Trust REMIC after the
Startup Day that is subject to tax under Section 860G(d) of the Code and use
such income or amount, to the extent necessary, to pay such prohibited
transactions tax.  To the extent that any such tax (other than any such tax paid
in respect of “net income from foreclosure property”) is paid to the Internal
Revenue Service or applicable state or local tax authorities, the Certificate
Administrator shall retain an equal amount from future amounts otherwise
distributable to the Holders of Class R Certificates (as applicable) and shall
distribute such retained amounts, (x) in the case of the Lower-Tier Regular
Interests, to the Upper-Tier REMIC to the extent they are fully reimbursed for
any Realized Losses arising therefrom and then to the Holders of the Class R
Certificates in respect of the Class LR Interest in the manner specified in
Section 4.01(c) and (y) in the case of the Upper-Tier REMIC, to the Holders of
the Principal Balance Certificates in the manner specified in Section 4.01(a),
to the extent they are fully reimbursed for any Realized Losses arising
therefrom and then to the Holders of the Class R Certificates in respect of the
Class UR Interest.  None of the Trustee, the Certificate Administrator, the
Master Servicer or the Special Servicer shall be responsible for any taxes
imposed on any Trust REMIC except to the extent such taxes arise as a
consequence of a breach of their respective obligations under this Agreement
which breach constitutes willful misconduct, bad faith, or negligence by such
party.



-298-

--------------------------------------------------------------------------------

(h)        The Certificate Administrator shall, for federal income tax purposes,
maintain or cause to be maintained books and records with respect to each Trust
REMIC on a calendar year and on an accrual basis or as otherwise may be required
by the REMIC Provisions.

(i)         Following the Startup Day, neither the Certificate Administrator nor
the Trustee shall accept any contributions of assets to any Trust REMIC unless
the Certificate Administrator and the Trustee shall have received an Opinion of
Counsel (at the expense of the party seeking to make such contribution) to the
effect that the inclusion of such assets in such Trust REMIC will not cause an
Adverse REMIC Event to occur.

(j)         Neither the Certificate Administrator nor the Trustee shall enter
into any arrangement by which the Trust or any Trust REMIC will receive a fee or
other compensation for services nor permit the Trust or any Trust REMIC to
receive any income from assets other than “qualified mortgages” as defined in
Section 860G(a)(3) of the Code or “permitted investments” as defined in
Section 860G(a)(5) of the Code.

(k)        Solely for the purposes of Treasury Regulations
Section 1.860G-1(a)(4)(iii), the “latest possible maturity date” by which the
Certificate Balance or Notional Amount of each Class of Regular Certificates and
by which the Lower-Tier Principal Amount of each Class of Lower-Tier Regular
Interests would be reduced to zero is the date that is the Rated Final
Distribution Date.

(l)         None of the Trustee, the Certificate Administrator, the Master
Servicer or the Special Servicer, as applicable, shall sell, dispose of or
substitute for any of the Mortgage Loans (except in connection with (i) the
default, imminent default or foreclosure of a Mortgage Loan, including but not
limited to, the acquisition or sale of a Mortgaged Property acquired by
foreclosure or deed in lieu of foreclosure, (ii) the bankruptcy of the Trust,
(iii) the termination of the Trust pursuant to Article IX of this Agreement or
(iv) a purchase of Mortgage Loans pursuant to Article II or Article III of this
Agreement) or acquire any assets for the Trust or any Trust REMIC or sell or
dispose of any investments in the Collection Account or the REO Account for gain
unless it has received an Opinion of Counsel that such sale, disposition or
substitution will not (a) affect adversely the status of any Trust REMIC as a
REMIC or (b) unless the Trustee, the Certificate Administrator, the Master
Servicer or the Special Servicer, as applicable, has determined in its sole
discretion to indemnify the Trust against such tax, cause the Trust or any Trust
REMIC to be subject to a tax on “prohibited transactions” pursuant to the REMIC
Provisions.

(m)       The Certificate Administrator’s authority under this Agreement
includes the authority to make, and the Certificate Administrator is hereby
directed to make, any elections allowed under the Code (i) to avoid the
application of Section 6221 of the Code (or successor provisions) to any Trust
REMIC and (ii) to avoid payment by any Trust REMIC under Section 6225 of the
Code (or successor provisions) of any tax, penalty, interest or other amount
imposed under the Code that would otherwise be imposed on any Holder of Class R
Certificates, past or present.  Each Holder of Class R Certificates agrees, by
acquiring such Certificate, to any such elections.



-299-

--------------------------------------------------------------------------------

Section 10.02  Use of Agents.  (a)  The Trustee shall execute all of its
obligations and duties under this Article X through its Corporate Trust Office
(including, as applicable, any agents or affiliates utilized thereby).  The
Trustee may execute any of its obligations and duties under this Article X
either directly or by or through agents, affiliates or attorneys.  The Trustee
shall not be relieved of any of its duties or obligations under this Article X
by virtue of the appointment of any such agents, affiliates or attorneys.

(b)        The Certificate Administrator may execute any of its obligations and
duties under this Article X either directly or by or through agents, affiliates
or attorneys.  The Certificate Administrator shall not be relieved of any of its
duties or obligations under this Article X by virtue of the appointment of any
such agents, affiliates or attorneys.

Section 10.03  Depositor, Master Servicer and Special Servicer to Cooperate with
Certificate Administrator.  (a)  The Depositor shall provide or cause to be
provided to the Certificate Administrator within ten (10) days after the
Depositor receives a request from the Certificate Administrator, all information
or data that the Certificate Administrator reasonably determines to be relevant
for tax purposes as to the valuations and issue prices of the Certificates,
including, without limitation, the price, yield, Prepayment Assumptions and
projected cash flow of the Certificates.

(b)        The Master Servicer and the Special Servicer shall each furnish such
reports, certifications and information, and upon reasonable notice and during
normal business hours, access to such books and records maintained thereby, as
may relate to the Certificates or the Trust and as shall be reasonably requested
by the Certificate Administrator in order to enable it to perform its duties
hereunder.

Section 10.04  Appointment of REMIC Administrators.  (a)  The Certificate
Administrator may appoint at the Certificate Administrator’s expense, one or
more REMIC Administrators, which shall be authorized to act on behalf of the
Certificate Administrator in performing the functions set forth in Section 10.01
herein.  The Certificate Administrator shall cause any such REMIC Administrator
to execute and deliver to the Certificate Administrator an instrument in which
REMIC Administrator shall agree to act in such capacity, with the obligations
and responsibilities herein.  The appointment of a REMIC Administrator shall not
relieve the Certificate Administrator from any of its obligations hereunder, and
the Certificate Administrator shall remain responsible and liable for all acts
and omissions of the REMIC Administrator.  Each REMIC Administrator must be
acceptable to the Certificate Administrator and must be organized and doing
business under the laws of the United States of America or of any State and be
subject to supervision or examination by federal or state authorities.  In the
absence of any other Person appointed in accordance herewith acting as REMIC
Administrator, the Certificate Administrator hereby agrees to act in such
capacity in accordance with the terms hereof.  If Wells Fargo Bank, National
Association is removed as Certificate Administrator, then Wells Fargo Bank,
National Association shall be terminated as REMIC Administrator.

(b)        Any Person into which any REMIC Administrator may be merged or
converted or with which it may be consolidated, or any Person resulting from any
merger, conversion, or consolidation to which any REMIC Administrator shall be a
party, or any Person succeeding to the corporate agency business of any REMIC
Administrator, shall continue to be



-300-

--------------------------------------------------------------------------------

the REMIC Administrator without the execution or filing of any paper or any
further act on the part of the Certificate Administrator or the REMIC
Administrator.

(c)        Any REMIC Administrator may at any time resign by giving at least
thirty (30) days’ advance written notice of resignation to the Trustee, the
Certificate Registrar, the Certificate Administrator, the Master Servicer, the
Special Servicer and the Depositor.  The Certificate Administrator may at any
time terminate the agency of any REMIC Administrator by giving written notice of
termination to such REMIC Administrator, the Master Servicer, the Certificate
Registrar and the Depositor.  Upon receiving a notice of resignation or upon
such a termination, or in case at any time any REMIC Administrator shall cease
to be eligible in accordance with the provisions of this Section 10.04, the
Certificate Administrator may appoint a successor REMIC Administrator, in which
case the Certificate Administrator shall give written notice of such appointment
to the Master Servicer, the Trustee and the Depositor and shall mail notice of
such appointment to all Certificateholders; provided, however, that no successor
REMIC Administrator shall be appointed unless eligible under the provisions of
this Section 10.04.  Any successor REMIC Administrator upon acceptance of its
appointment hereunder shall become vested with all the rights, powers, duties
and responsibilities of its predecessor hereunder, with like effect as if
originally named as REMIC Administrator.  No REMIC Administrator shall have
responsibility or liability for any action taken by it as such at the direction
of the Certificate Administrator.

[End of Article X]

ARTICLE XI

MISCELLANEOUS PROVISIONS

Section 11.01  Amendment.  (a)  This Agreement may be amended from time to time
by the parties hereto, without the consent of any of the Certificateholders or
the Companion Holders:

(i)    to correct any defect or ambiguity in this Agreement in order to address
any manifest error in any provision of this Agreement;

(ii)   to cause the provisions in this Agreement to conform or be consistent
with or in furtherance of the statements made in the Offering Circular (or in an
offering document for any related certificates) with respect to the
Certificates, the Trust or this Agreement or to correct or supplement any of its
provisions which may be inconsistent with any other provisions therein or to
correct any error;

(iii)  to change the timing and/or nature of deposits in the Collection Account,
the Distribution Accounts or any REO Account; provided that (a) the Master
Servicer Remittance Date shall in no event be later than the Business Day prior
to the related Distribution Date and (b) such change shall not adversely affect
in any material respect the interests of any Certificateholder, as evidenced in
writing by an Opinion of Counsel at the expense of the party requesting such
amendment or as evidenced by a Rating Agency Confirmation from each Rating
Agency with respect to such amendment;



-301-

--------------------------------------------------------------------------------

(iv)  to modify, eliminate or add to any of its provisions to such extent as
shall be necessary to maintain the qualification of any Trust REMIC as a REMIC
under the relevant provisions of the Code at all times that any Certificate is
outstanding, or to avoid or minimize the risk of imposition of any tax on the
Trust or any Trust REMIC; provided that the Trustee and the Certificate
Administrator have received an Opinion of Counsel (at the expense of the party
requesting such amendment) to the effect that (a) such action is necessary or
desirable to maintain such qualification or to avoid or minimize the risk of the
imposition of any such tax and (b) such action will not adversely affect in any
material respect the interests of any Certificateholder or Companion Holder;

(v)   to modify, eliminate or add to the provisions of Section 5.03(o) or any
other provision hereof restricting transfer of the Class R Certificates;
provided the Depositor has determined that such change shall not, as evidenced
by an Opinion of Counsel, cause the Trust, any Trust REMIC or any of the
Certificateholders (other than the Transferor) to be subject to a federal tax
caused by a Transfer to a Person that is a Disqualified Organization or a
Disqualified Non-U.S. Tax Person;

(vi)  to revise or add any other provisions with respect to matters or questions
arising under this Agreement or any other change; provided that the required
action shall not adversely affect in any material respect the interests of any
Certificateholder or any holder of a Serviced Pari Passu Companion Loan not
consenting to such revision or addition, as evidenced in writing by an Opinion
of Counsel, at the expense of the party requesting such amendment or as
evidenced by a Rating Agency Confirmation from each of the Rating Agencies with
respect to such amendment or supplement and confirmation of the applicable
rating agencies that such action will not result in the downgrade, withdrawal or
qualification of its then-current ratings of any securities related to a
Companion Loan, if any (provided that such rating agency confirmation may be
considered satisfied in the same manner as any Rating Agency Confirmation may be
considered satisfied with respect to the Certificates pursuant to Section 3.25);

(vii) to amend or supplement any provision hereof to the extent necessary to
maintain the then-current ratings assigned to each Class of Certificates by each
Rating Agency, as evidenced by a Rating Agency Confirmation from each of the
Rating Agencies and confirmation of the applicable rating agencies that such
action will not result in the downgrade, withdrawal or qualification of its
then-current ratings of any securities related to a Companion Loan, if any
(provided that such rating agency confirmation may be considered satisfied in
the same manner as any Rating Agency Confirmation may be considered satisfied
with respect to the Certificates pursuant to Section 3.25); provided that such
amendment or supplement shall not adversely affect in any material respect the
interests of any Certificateholder not consenting to such amendment or
supplement, as evidenced by an Opinion of Counsel;

(viii)            to modify the provisions of Sections 3.05 and 3.19 (with
respect to reimbursement of Nonrecoverable Advances and Workout-Delayed
Reimbursement Amounts) if (a) the Depositor, the Master Servicer and the Trustee
determine that the CMBS industry standard for such provisions has changed, in
order to conform to such industry standard, (b) such modification does not
adversely affect the status of any Trust



-302-

--------------------------------------------------------------------------------

REMIC as a REMIC under the relevant provisions of the Code, as evidenced by an
Opinion of Counsel and (c) each Rating Agency has delivered a Rating Agency
Confirmation and, with regard to any class of Serviced Companion Loan
Securities, the applicable rating agencies have delivered a confirmation that
such action will not result in the downgrade, withdrawal or qualification of its
then-current ratings (provided that such rating agency confirmation may be
considered satisfied in the same manner as any Rating Agency Confirmation may be
considered satisfied with respect to the Certificates pursuant to Section 3.25);

(ix)  to modify the procedures of this Agreement relating to compliance with
Rule 17g-5 of the Exchange Act; provided that such amendment shall not adversely
affect in any material respects the interests of any Certificateholders, as
evidenced by (x) an Opinion of Counsel or (y) if any Certificate is then rated,
receipt of Rating Agency Confirmation from each Rating Agency rating such
Certificates; and provided, further, that the Certificate Administrator shall
give notice of any such amendment to the 17g-5 Information Provider for posting
to the 17g-5 Information Provider’s Website pursuant to Section 3.15(c) and the
Certificate Administrator shall post such notice to the Certificate
Administrator’s Website;

(x)   to modify, eliminate or add to any provisions of this Agreement (i) to
such extent as would be necessary to comply with the requirements of the Risk
Retention Rule as evidenced by an Opinion of Counsel or (ii) in the event the
Risk Retention Rule or any other regulations applicable to the risk retention
requirements for this securitization transaction are amended or repealed, to the
extent required to comply with any such amendment or to modify or eliminate the
risk retention requirements in the event of such repeal, as evidenced by an
Opinion of Counsel; or

(xi)  to modify, eliminate or add to any provisions of this Agreement to such
extent as would be necessary to comply with the requirements for use of Form
SF-3 in registered offerings to the extent provided in CFR 239.45(b)(1)(ii),
(iii) or (iv).

Notwithstanding the foregoing, no such amendment (A) may change in any manner
any defined term used in any Mortgage Loan Purchase Agreement or the obligations
of the Mortgage Loan Seller under any Mortgage Loan Purchase Agreement or
otherwise or change any rights of the Mortgage Loan Seller as a third party
beneficiary hereunder, without the consent of the Mortgage Loan Seller or
(B) may materially and adversely affect the holders of a Companion Loan without
such Companion Holder’s consent.

(b)        This Agreement may also be amended from time to time by the parties
hereto with the consent of the Holders of Certificates of each Class affected by
such amendment evidencing in the aggregate not less than a majority of the
aggregate Percentage Interests constituting the Class for the purpose of adding
any provisions to or changing in any manner or eliminating any of the provisions
of this Agreement or of modifying in any manner the rights of the Holders of
Certificates of such Class; provided, however, that no such amendment shall:

(i)    reduce in any manner the amount of, or delay the timing of, payments
received on the Mortgage Loans that are required to be distributed on a
Certificate of any



-303-

--------------------------------------------------------------------------------

class without the consent of the Holder of the Certificate or which are required
to be distributed to a Companion Holder without the consent of such Companion
Holder; or

(ii)   reduce the aforesaid percentage of Certificates of any Class the Holders
of which are required to consent to any such amendment or remove the requirement
to obtain consent of any Companion Holder, in any such case without the consent
of the Holders of all Certificates of such Class then-outstanding or such
Companion Holders, as applicable; or

(iii)  adversely affect the Voting Rights of any Class of Certificates without
the consent of the Holders of all Certificates of such Class then outstanding;
or

(iv)  change in any manner any defined term used in any Mortgage Loan Purchase
Agreement or the obligations of the Mortgage Loan Seller under such Mortgage
Loan Purchase Agreement or otherwise or change any rights of the Mortgage Loan
Seller as a third party beneficiary hereunder, without the consent of the
Mortgage Loan Seller; or

(v)   amend the Servicing Standard without the consent of 100% of the
Certificateholders or receipt of Rating Agency Confirmation from each Rating
Agency and confirmation of the applicable rating agencies that such action will
not result in the downgrade, withdrawal or qualification of its then-current
ratings of any securities related to a Companion Loan, if any (provided that
such rating agency confirmation may be considered satisfied in the same manner
as any Rating Agency Confirmation may be considered satisfied with respect to
the Certificates pursuant to Section 3.25) and, if required under the related
Intercreditor Agreement, the consent of the holder of any AB Subordinate
Companion Loan for each Serviced AB Whole Loan.

(c)        Notwithstanding the foregoing, none of the Trustee, the Certificate
Administrator, the Depositor, the Master Servicer nor the Special Servicer will
be required to consent to any amendment hereto without having first received an
Opinion of Counsel (at the Trust’s expense) to the effect that such amendment is
permitted hereunder, that all conditions precedent have been satisfied and that
such amendment or the exercise of any power granted to the Master Servicer, the
Special Servicer, the Depositor, the Trustee, the Certificate Administrator or
any other specified person in accordance with such amendment will not result in
the imposition of a tax on any portion of the Trust Fund or any Trust REMIC, or
cause any Trust REMIC to fail to qualify as a REMIC under the relevant
provisions of the Code.  Furthermore, no amendment to this Agreement may be made
that changes any provisions specifically required to be included in this
Agreement by any Non-Serviced Intercreditor Agreement without the consent of the
holder of the related Non-Serviced Companion Loan(s).

(d)        Promptly after the execution of any amendment to this Agreement, the
Certificate Administrator shall post a copy of the same to the Certificate
Administrator’s Website, deliver a copy of the same to the 17g-5 Information
Provider who shall post a copy of the same on the 17g-5 Information Provider’s
Website pursuant to Section 3.15(b) and Section 3.15(c), as applicable, and
thereafter, the Certificate Administrator shall furnish a written notification
of the substance of such amendment to each Certificateholder and each Serviced



-304-

--------------------------------------------------------------------------------

Companion Noteholder, the Depositor, the Master Servicer, the Special Servicer,
the Placement Agents and the Rating Agencies.

(e)        It shall not be necessary for the consent of Certificateholders under
this Section 11.01 to approve the particular form of any proposed amendment, but
it shall be sufficient if such consent shall approve the substance thereof.  The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Certificateholders shall be subject to such reasonable
regulations as the Certificate Administrator may prescribe.

(f)        The Trustee and the Certificate Administrator shall not be obligated
to enter into any amendment pursuant to this Section 11.01 that affects its
rights, duties and immunities under this Agreement or otherwise.

(g)        The cost of any Opinion of Counsel to be delivered pursuant to
Section 11.01(a) or (c) and the cost of any amendment entered into hereunder
shall be borne by the Person seeking the related amendment, except that if the
Master Servicer, the Certificate Administrator or the Trustee requests any
amendment of this Agreement in furtherance of the rights and interests of
Certificateholders, the cost of any Opinion of Counsel required in connection
therewith pursuant to Section 11.01(a) or (c) shall be payable out of the
Collection Account.

(h)        The Servicing Standard shall not be amended unless each Rating Agency
provides Rating Agency Confirmation and, with respect to any class of Serviced
Companion Loan Securities, the applicable rating agencies provide a confirmation
that such action will not result in the downgrade, withdrawal or qualification
of its then-current ratings, if any (provided that such rating agency
confirmation may be considered satisfied in the same manner as any Rating Agency
Confirmation may be considered satisfied with respect to the Certificates
pursuant to Section 3.25).

(i)         To the extent the Trustee, the Certificate Administrator, the Master
Servicer, the Special Servicer or the Depositor obtains an Opinion of Counsel as
provided for in Section 11.01(c) in connection with executing any amendment to
this Agreement, such party shall be deemed not to have acted negligently in
connection with entering into such amendment for purposes of availing itself of
any indemnity provided to such party under this Agreement.

(j)         Notwithstanding any other provision of this Agreement, for purposes
of the giving or withholding of consents pursuant to this Section 11.01,
Certificates registered in the name of the Depositor or any Affiliate of the
Depositor shall be entitled to the same Voting Rights with respect to matters
described above as they would if any other Person held such Certificates, so
long as neither the Depositor nor any of its Affiliates is performing servicing
duties with respect to any of the Mortgage Loans.

Section 11.02  Recordation of Agreement; Counterparts.  (a)  To the extent
permitted by applicable law, this Agreement is subject to recordation in all
appropriate public offices for real property records in all the counties or
other comparable jurisdictions in which any or all of the properties subject to
the Mortgages are situated, and in any other appropriate public recording office
or elsewhere, such recordation to be effected by the Certificate Administrator
at



-305-

--------------------------------------------------------------------------------

the expense of the Depositor on direction by the Special Servicer and with the
consent of the Depositor (which may not be unreasonably withheld), but only upon
direction accompanied by an Opinion of Counsel (the cost of which shall be paid
by the Depositor) to the effect that such recordation materially and
beneficially affects the interests of the Certificateholders.

(b)        For the purpose of facilitating the recordation of this Agreement as
herein provided and for other purposes, this Agreement shall be valid, binding,
and enforceable against a party when executed and delivered by an authorized
individual on behalf of the party by means of (i) an original manual signature;
 (ii) a faxed, scanned, or photocopied manual signature, or (iii) any other
electronic signature permitted by the federal Electronic Signatures in Global
and National Commerce Act, state enactments of the Uniform Electronic
Transactions Act, and/or any other relevant electronic signatures law, including
any relevant provisions of the Uniform Commercial Code (collectively, “Signature
Law”), in each case to the extent applicable. Each faxed, scanned, or
photocopied manual signature, or other electronic signature, shall for all
purposes have the same validity, legal effect, and admissibility in evidence as
an original manual signature. Each party hereto shall be entitled to
conclusively rely upon, and shall have no liability with respect to, any faxed,
scanned, or photocopied manual signature, or other electronic signature, of any
other party and shall have no duty to investigate, confirm or otherwise verify
the validity or authenticity thereof. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but
such counterparts shall, together, constitute one and the same instrument.  For
the avoidance of doubt, original manual signatures shall be used for execution
or indorsement of writings when required under the UCC or other Signature Law
due to the character or intended character of the writings.

(c)        The Trustee shall make any filings required under the laws of the
state of its place of business required solely by virtue of the fact of the
location of the Trustee’s place of business, the costs of which, if any, to be
at the Trustee’s expense.

Section 11.03  Limitation on Rights of Certificateholders.  (a)  The death or
incapacity of any Certificateholder shall not operate to terminate this
Agreement or the Trust, nor entitle such Certificateholder’s legal
representatives or heirs to claim an accounting or to take any action or
proceeding in any court for a partition or winding up of the Trust, nor
otherwise affect the rights, obligations and liabilities of the parties hereto
or any of them.

(b)        No Certificateholder shall have any right to vote (except as
expressly provided for herein) or in any manner otherwise control the operation
and management of the Trust, or the obligations of the parties hereto, nor shall
anything herein set forth, or contained in the terms of the Certificates, be
construed so as to constitute the Certificateholders from time to time as
partners or members of an association; nor shall any Certificateholder be under
any liability to any third party by reason of any action taken by the parties to
this Agreement pursuant to any provision hereof.

(c)        No Certificateholder shall have any right by virtue of any provision
of this Agreement to institute any suit, action or proceeding in equity or at
law upon or under or with respect to this Agreement, any Intercreditor
Agreement, any Mortgage Loan, or with respect to the Certificates, unless, with
respect to any suit, action or proceeding upon or under or with respect to this
Agreement, such Holder previously shall have given to the Trustee and the



-306-

--------------------------------------------------------------------------------

Certificate Administrator a written notice of default, and of the continuance
thereof, as herein before provided, or of the need to institute such suit,
action or proceeding on behalf of the Trust and unless also (except in the case
of a default by the Trustee) the Holders of Certificates of any Class evidencing
not less than 50% of the related Percentage Interests in such Class shall have
made written request upon the Trustee to institute such action, suit or
proceeding in its own name as Trustee hereunder and shall have offered to the
Trustee such indemnity reasonably satisfactory to it as it may require against
the costs, expenses and liabilities to be incurred therein or thereby, and the
Trustee, for sixty (60) days after its receipt of such notice, request and offer
of such indemnity, shall have neglected or refused to institute any such action,
suit or proceeding.  The Trustee shall be under no obligation to exercise any of
the trusts or powers vested in it hereunder or to institute, conduct or defend
any litigation hereunder or in relation hereto at the request, order or
direction of any of the Holders of Certificates unless such Holders have offered
to the Trustee indemnity reasonably satisfactory to it against the costs,
expenses and liabilities which may be incurred therein or hereby.  It is
understood and intended, and expressly covenanted by each Certificateholder with
every other Certificateholder and the Trustee, that no one or more Holders of
Certificates shall have any right in any manner whatsoever by virtue of any
provision of this Agreement or the Certificates to affect, disturb or prejudice
the rights of the Holders of any other of such Certificates, or to obtain or
seek to obtain priority over or preference to any other such Holder, which
priority or preference is not otherwise provided for herein, or to enforce any
right under this Agreement or the Certificates, except in the manner herein or
therein provided and for the equal, ratable and common benefit of all
Certificateholders.  For the protection and enforcement of the provisions of
this Section 11.03(c), each and every Certificateholder and the Trustee shall be
entitled to such relief as can be given either at law or in equity.

Section 11.04  Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
 THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED
TO THIS AGREEMENT, THE RELATIONSHIP OF THE PARTIES TO THIS AGREEMENT, AND/OR THE
INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES TO THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS AND DECISIONS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CHOICE OF LAW
RULES THEREOF.  THE PARTIES HERETO INTEND THAT THE PROVISIONS OF SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY TO THIS AGREEMENT.

EACH OF THE PARTIES HERETO IRREVOCABLY (I) SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM IN ANY ACTION OR
PROCEEDING IN ANY SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY ACTION
OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY
OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW; AND



-307-

--------------------------------------------------------------------------------

(IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A COPY THEREOF BY
CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER.

THE PARTIES HERETO HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN
CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 11.05  Notices.  (a)  Any communications provided for or permitted
hereunder shall be in writing and, unless otherwise expressly provided herein,
shall be deemed to have been duly given if personally delivered at or couriered,
sent by facsimile transmission (other than with respect to the Depositor or
Mortgage Loan Seller) or mailed by registered mail, postage prepaid (except for
notices to the Mortgage Loan Seller, the Master Servicer the Certificate
Administrator and the Trustee which shall be deemed to have been duly given only
when received), to:

In the case of the Depositor:

Arbor Private Label Depositor, LLC

333 Earle Ovington Boulevard, 9th Floor

Uniondale, New York 11553

Attention: Gene Kilgore

Email: GKilgore@arbor.com

In the case of the Risk Retention Consultation Party:

Arbor Private Label, LLC

333 Earle Ovington Boulevard, 9th Floor

Uniondale, New York 11553

Attention: William Connolly

Email: WConnolly@arbor.com

In the case of the Master Servicer and Special Servicer:

Midland Loan Services, a Division of PNC Bank, National Association
10851 Mastin Street
Building 82, Suite 300
Overland Park, Kansas 66210
Attention: Executive Vice President – Division Head
Telecopy number: 1-888-706-3565
Email: NoticeAdmin@midlandls.com (and solely with respect to notices under
Section 3.13, with a copy to AskMidland@midlandls.com)



-308-

--------------------------------------------------------------------------------

with a copy to:

Eversheds Sutherland (US) LLP

700 Sixth Street, NW, Suite 700

Washington, DC 20001

Attention: Lisa A. Rosen

facsimile number: (202) 637-3593

Email: LisaRosen@eversheds-sutherland.com

In the case of the Certificate Administrator and Trustee:

Wells Fargo Bank, National Association
9062 Old Annapolis Road
Columbia, Maryland 21045-1951
Attention: Corporate Trust Services (CMBS)
Arbor Multifamily Mortgage Securities Trust 2020-MF1

with a copy to:

Telecopy Number: (410) 715-2380
E-Mail: cts.cmbs.bond.admin@wellsfargo.com, and to
trustadministrationgroup@wellsfargo.com, except as otherwise set forth herein

In the case of the surrender, transfer or exchange for Certificates to the
Certificate Registrar other than the Risk Retention Certificates:

Wells Fargo Center
600 South 4th Street, 7th Floor
MAC: N9300-070
Minneapolis, Minnesota 55479
Attention: Certificate Transfer Services (CMBS): AMMST 2020-MF1

In the case of a release, transfer or surrender of the Risk Retention
Certificates to the Certificate Administrator:

Wells Fargo Bank, National Association
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention: Risk Retention Custody – AMMST 2020-MF1

with a copy to:

riskretentioncustody@wellsfargo.com





-309-

--------------------------------------------------------------------------------

In the case of the Custodian:

Wells Fargo Bank, National Association
1055 10th Ave SE
Minneapolis, Minnesota 55414
Attn: Document Custody Group: AMMST 2020-MF1

with a copy to:

Email: cmbscustody@wellsfargo.com

In the case of the Mortgage Loan Seller:

Arbor Private Label, LLC

333 Earle Ovington Boulevard, 9th Floor

Uniondale, New York 11553

Attention: William Connolly

Email: WConnolly@arbor.com

In the case of any mezzanine lender:

The address set forth in the related Intercreditor Agreement.

To each such Person, such other address as may hereafter be furnished by such
Person to the parties hereto in writing.  Any communication required or
permitted to be delivered to a Certificateholder shall be deemed to have been
duly given when mailed first class, postage prepaid, to the address of such
Holder as shown in the Certificate Register.  Any notice so mailed within the
time prescribed in this Agreement shall be conclusively presumed to have been
duly given, whether or not the Certificateholder receives such notice.

(b)        Any party required to deliver any notice or information pursuant to
the terms of this Agreement to the Rating Agencies shall deliver such written
notice of the events or information specified in Section 3.15(c) to the Rating
Agencies at the address listed below, promptly following the occurrence thereof.
 The Master Servicer or Special Servicer, as applicable, the Certificate
Administrator, and Trustee also shall furnish such other information regarding
the Trust as may be reasonably requested by the Rating Agencies to the extent
such party has or can obtain such information without unreasonable effort or
expense; provided, however, that such other information is first provided to the
17g-5 Information Provider in accordance with the procedures set forth in
Section 3.15(c); provided, further, that the 17g-5 Information Provider shall
not disclose which Rating Agency has requested such information.
 Notwithstanding the foregoing, the failure to deliver such notices or copies
shall not constitute a Servicer Termination Event, as the case may be, under
this Agreement.  Any confirmation of the rating by the Rating Agencies required
hereunder shall be in writing.

Any notices to the Rating Agencies shall be sent to the following addresses:



-310-

--------------------------------------------------------------------------------

Fitch Ratings, Inc.
33 Whitehall Street
New York, New York 10004
Attention: Commercial Mortgage Backed Securities Surveillance
Facsimile No.: (212) 635-0295
E-mail: info.cmbs@fitchratings.com

DBRS Morningstar

22 West Washington, CMBS 9th FL

Chicago, IL 60602

Email: cmbs.surveillance@morningstar.com

Section 11.06  Severability of Provisions.  If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates
or the rights of the Holders thereof.

Section 11.07  Grant of a Security Interest.  The Depositor intends that the
conveyance of the Depositor’s right, title and interest in, to and under the
Conveyed Property pursuant to this Agreement shall constitute a sale and not a
pledge of security for a loan.  If such conveyance is deemed to be a pledge of
security for a loan, however, the Depositor intends that the rights and
obligations of the parties to such loan shall be established pursuant to the
terms of this Agreement.  The Depositor also intends and agrees that, in such
event, (i) the Depositor shall be deemed to have granted to the Trustee (in such
capacity) a first priority security interest in the Depositor’s entire right,
title and interest in, to and under, whether now owned or existing or hereafter
acquired or arising, the Conveyed Property and all proceeds thereof and
(ii) this Agreement shall constitute a security agreement under applicable law.
 The Depositor shall file or cause to be filed, as a precautionary filing, a UCC
Financing Statements in all appropriate locations promptly following the initial
issuance of the Certificates to reflect the assignments made by the Mortgage
Loan Seller to the Depositor (and the Trustee) and by the Depositor to the
Trustee (copies of which shall be delivered no later than ten (10) days
following the Closing Date), and the Certificate Administrator shall, at the
expense of the Depositor (to the extent reasonable) but in no event at the
expense of the Trust, prepare and file continuation statements with respect
thereto, in each case in the six-month period prior to every fifth anniversary
of the date of the initial UCC Financing Statement.  The Depositor shall
cooperate in a reasonable manner with the Certificate Administrator in the
preparation and filing of such continuation statements. This Section 11.07 shall
constitute notice to the Trustee pursuant to any of the requirements of the
applicable UCC.

Section 11.08  Successors and Assigns; Third Party Beneficiaries.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the respective successors and assigns of the parties hereto, and all such
provisions shall inure to the benefit of the Certificateholders, subject to
Section 13.03.  The Mortgage Loan Seller (and its respective agents), each
Companion Holder (and its respective agents) and each Placement Agent is an



-311-

--------------------------------------------------------------------------------

intended third-party beneficiary to this Agreement in respect of the respective
rights afforded it hereunder.  No other person, including, without limitation,
any Mortgagor, shall be entitled to any benefit or equitable right, remedy or
claim under this Agreement.

(b)        Each Serviced Companion Noteholder shall be a third-party beneficiary
to this Agreement in respect to the rights afforded it hereunder.  Each of the
Other Servicers and the Other Trustees shall be a third-party beneficiary to
this Agreement in respect to all provisions herein expressly relating to
compensation, reimbursement or indemnification of such Other Servicer and Other
Trustee, and any provisions regarding reimbursement or advances or interest
thereon to such Other Servicer or Other Trustee.

(c)        Each of the applicable Non-Serviced Trustee, Non-Serviced Master
Servicer, Non-Serviced Special Servicer and any Non-Serviced Trust holding a
related Non-Serviced Companion Loan, shall be a third-party beneficiary to this
Agreement in respect to its rights as specifically provided for herein and under
the applicable Non-Serviced Intercreditor Agreement.

Section 11.09  Article and Section Headings.  The article and section headings
herein are for convenience of reference only, and shall not limit or otherwise
affect the meaning hereof.

Section 11.10  Notices to the Rating Agencies.  (a)  The Certificate
Administrator shall use reasonable efforts promptly to provide notice to the
17g-5 Information Provider for posting on the 17g-5 Information Provider’s
Website pursuant to Section 3.15(c), (and the related 17g-5 information provider
for any class of Serviced Companion Loan Securities to the extent applicable to
any Serviced Whole Loan) with respect to each of the following of which it has
actual knowledge:

(i)      any material change or amendment to this Agreement;

(ii)     the occurrence of a Servicer Termination Event that has not been cured;

(iii)    the resignation or termination of the Certificate Administrator, the
Master Servicer or the Special Servicer; and

(iv)    the repurchase or substitution of Mortgage Loans by the Mortgage Loan
Seller pursuant to Section 6 of the Mortgage Loan Purchase Agreement.

(b)    The Master Servicer shall use reasonable efforts to promptly provide
notice to the 17g-5 Information Provider for posting on the 17g-5 Information
Provider’s Website pursuant to Section 3.15(c), with respect to each of the
following of which it has actual knowledge:

(i)      the resignation or removal of the Trustee or the Certificate
Administrator;

(ii)     any change in the location of the Collection Account;



-312-

--------------------------------------------------------------------------------

(iii)      any event that would result in the voluntary or involuntary
termination of any insurance of the accounts of the Trustee;

(iv)      any change in the lien priority of any Mortgage Loan with respect to
an assumption of the Mortgage Loan or additional encumbrance described in
Section 3.08;

(v)       any additional lease to an anchor tenant or termination of any
existing lease to an anchor tenant at retail properties for any Mortgage Loan
with a Stated Principal Balance that is equal to or greater than the lesser of
(1) an amount greater than 5% of the then aggregate outstanding principal
balances of the Mortgage Loans and (2) $35,000,000;

(vi)      any material damage to any Mortgaged Property;

(vii)     any assumption with respect to a Mortgage Loan; and

(viii)    any release or substitution of any Mortgaged Property.

(c)        The Certificate Administrator shall promptly furnish notice to the
17g-5 Information Provider for posting on the 17g-5 Information Provider’s
Website pursuant to Section 3.15(c), and thereafter to the Rating Agencies of
(i) any change in the location of the Distribution Accounts and (ii) the final
payment to any Class of Certificateholders.

(d)        The Trustee, the Certificate Administrator, the Master Servicer and
the Special Servicer, as applicable, shall furnish to the 17g-5 Information
Provider for posting on the 17g-5 Information Provider’s Website pursuant to
Section 3.15(c), and thereafter to each Rating Agency (and any rating agency for
any class of Serviced Companion Loan Securities to the extent applicable to any
Serviced Whole Loan) with respect to each Mortgage Loan (other than any
Non-Serviced Mortgage Loan) such information as any Rating Agency shall
reasonably request and which the Trustee, the Certificate Administrator, the
Master Servicer or Special Servicer, can reasonably provide in accordance with
applicable law and without waiving any attorney-client privilege relating to
such information or violating the terms of this Agreement or any Mortgage Loan
documents.  The Trustee, the Certificate Administrator, the Master Servicer and
Special Servicer, as applicable, may include any reasonable disclaimer it deems
appropriate with respect to such information.  Notwithstanding anything to the
contrary herein, nothing in this Section 11.10 shall require a party to provide
duplicative notices or copies to the Rating Agencies with respect to any of the
above listed items.  In connection with the delivery by the Master Servicer or
Special Servicer to the 17g-5 Information Provider of any information, report,
notice or document for posting to the 17g-5 Information Provider’s Website, the
17g-5 Information Provider shall notify the Master Servicer or Special Servicer
when such information, report, notice or document has been posted.  The Master
Servicer or Special Servicer, as applicable, may, but shall not be obligated to
send such information, report, notice or document to the applicable Rating
Agency so long as such information, report, notice or document (i) was
previously provided to the 17g-5 Information Provider or (ii) is simultaneously
provided to the 17g-5 Information Provider.

[End of Article XIII]

[SIGNATURES COMMENCE ON FOLLOWING PAGE]





-313-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized, in each case as
of the day and year first above written.

ARBOR PRIVATE LABEL DEPOSITOR, LLC, Depositor













By:







Name:





Title:















MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION,



Master Servicer















By:







Name:





Title:















MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION,
Special Servicer















By:







Name:





Title:















WELLS FARGO BANK, NATIONAL ASSOCIATION,
not in its individual capacity, but solely as Certificate Administrator















By:







Name:





Title:







--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,
not in its individual capacity, but solely as Trustee















By:







Name:





Title:





--------------------------------------------------------------------------------